Exhibit 10.1
(Confidential Portions Omitted)
AMENDMENT NUMBER THREE TO CREDIT AGREEMENT
AND SECURITY AGREEMENT
          THIS AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND SECURITY AGREEMENT
(this “Amendment”), dated as of May 3, 2011, is entered into by and among
SKECHERS U.S.A., INC., a Delaware corporation (“Parent”), each of Parent’s
Subsidiaries identified on the signature pages hereof as a Borrower (each of
such Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), the lenders identified on the signature pages
hereof (each of such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter as a “Lender”, as that term is
hereinafter further defined), WELLS FARGO CAPITAL FINANCE, LLC (formerly known
as Wells Fargo Foothill, LLC), a Delaware limited liability company (“WFCF”), as
a joint lead arranger, and WFCF, as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”) in light of the following:
W I T N E S S E T H
          WHEREAS, Borrowers, Lenders, Agent, BANK OF AMERICA, N.A., as
syndication agent, and BANC OF AMERICA SECURITIES LLC, as a joint lead arranger
are parties to that certain Credit Agreement, dated as of June 30, 2009, as
amended by that certain Amendment Number One to Credit Agreement and Waiver
dated as of November 5, 2009, as further amended by Amendment Number Two to
Credit Agreement and Waiver, dated as of March 4, 2010 (as further amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”);
          WHEREAS, Borrowers, certain Subsidiaries of Parent, and Agent are
parties to that certain Security Agreement, dated as of June 30, 2009 (as
amended, restated, supplemented or otherwise modified from tine to time, the
“Security Agreement”);
          WHEREAS, Borrowers have requested that Agent and Lenders make certain
amendments to the Credit Agreement and the Security Agreement; and
          WHEREAS, upon the terms and conditions set forth herein, Agent and the
undersigned Lenders are willing to accommodate Borrowers’ requests.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement,
as amended hereby.
          2. Amendments to Credit Agreement.
               (a) The preamble to the Credit Agreement is hereby amended and
modified by amending and restating the preamble in its entirety as follows:
          “THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of
June 30, 2009, by and among the lenders identified on the signature pages hereof
(each of such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WELLS FARGO CAPITAL FINANCE, LLC (formerly known as Wells
Fargo Foothill, LLC), a Delaware limited liability company (“WFCF”), as a joint
lead arranger, WFCF, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, “Agent”), SKECHERS
U.S.A., INC., a Delaware corporation (“Parent”), each of Parent’s

 



--------------------------------------------------------------------------------



 



Subsidiaries identified on the signature pages hereof as a Borrower (each of
such Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), BANK OF AMERICA, N.A. (“BOA”), as syndication
agent, and BANC OF AMERICA SECURITIES LLC (“BOAS”), as a joint lead arranger.”
               (b) Schedule 1.1 of the Credit Agreement is hereby amended and
modified by amending and restating or adding (as applicable) the following
definitions in the appropriate alphabetical order:
          “Applicable Unused Line Fee” means, as of any date of determination,
the applicable amount set forth in the following table that corresponds to the
most recent Average Daily Usage calculation as determined by Agent (the “Average
Daily Usage Calculation”):

          Level   Average Daily Usage   Applicable Unused Line Fee I   If the
Average Daily Usage is less than
$75,000,000   0.50 percentage points           II   If the Average Daily Usage
is greater
than or equal to $75,000,000   0.375 percentage points

The Applicable Unused Line Fee shall be based upon the most recent Average Daily
Usage Calculation, which will be calculated by Agent based on Average Daily
Usage during the preceding fiscal quarter. The Applicable Unused Line Fee shall
be re-determined quarterly by Agent using such methods as it deems appropriate
in its reasonable discretion and any change to the Applicable Unused Line Fee
based on the Average Daily Usage as of the end of any fiscal quarter shall be
effective as of the first day of the immediately following fiscal quarter.
          “Bank Product” means any financial accommodation extended to Parent or
its Subsidiaries by a Bank Product Provider (other than pursuant to the
Agreement) including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.
          “Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Parent or its Subsidiaries
to any Bank Product Provider pursuant to or evidenced by a Bank Product
Agreement and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all obligations of Borrowers to pay or reimburse an
Underlying Issuer in respect of Underlying Letters of Credit, and (c) all
amounts that Agent or any Lender is obligated to pay to a Bank Product Provider
as a result of Agent or such Lender purchasing participations from, or executing
guarantees or indemnities or reimbursement obligations to, a Bank Product
Provider with respect to the Bank Products provided by such Bank Product
Provider to Parent or its Subsidiaries; provided, however, in order for any item
described in clauses (a), (b), or (c) above to constitute “Bank Product
Obligations”, (i) if the applicable Bank Product Provider is Wells Fargo, then,
if requested by Agent, Agent shall have received a Bank Product Provider Letter
Agreement with respect to the applicable Bank Product within 30 days after the
provision of such Bank Product to Parent or its Subsidiaries, or, if such Bank
Product Agreement was entered into prior to the Closing Date or prior to the
date on which Wells Fargo or its Affiliate, as applicable, became a Lender under
the Credit Agreement, within 30 days after the Closing Date or 30 days after the
date on which Wells Fargo or its Affiliate, as applicable, first became a Lender
under the Credit Agreement, as applicable or (ii) if the applicable Bank Product
Provider is any other Person, Agent shall have received a Bank Product Provider
Letter Agreement with respect to the applicable Bank Product within 30 days
after the provision of such Bank Product to Parent or its Subsidiaries, or, if
such Bank Product Agreement was entered into prior to the Closing Date or prior
to the date on which such Bank

- 2 -



--------------------------------------------------------------------------------



 



Product Provider or its Affiliate, as applicable, became a Lender under the
Credit Agreement, within 30 days after the Closing Date or 30 days after the
date on which such Bank Product Provider or its Affiliate, as applicable, first
became a Lender under the Credit Agreement, as applicable.
          “Base Rate Margin” means, as of any date of determination (with
respect to any portion of the outstanding Advances on such date that is a Base
Rate Loan), the applicable margin set forth in the following table that
correspond to the most recent Average Daily Availability calculation determined
by Agent in its reasonable discretion (the “Average Daily Availability
Calculation”):

          Level   Average Daily Availability   Base Rate Margin I   If the
Average Daily Availability is less
than $75,000,000   1.50 percentage points           II   If the Average Daily
Availability is
greater than or equal to $75,000,000
and less than $150,000,000   1.25 percentage points           III   If the
Average Daily Availability is
greater than or equal to $150,000,000   1.00 percentage points

The Base Rate Margin shall be based upon the most recent Average Daily
Availability Calculation, which will be calculated by Agent in its reasonable
discretion based on Average Daily Availability during the preceding fiscal
quarter. The Base Rate Margin shall be re-determined quarterly by Agent using
such methods as it deems appropriate in its reasonable discretion and any change
to the Base Rate Margin based on the Average Daily Availability as of the end of
any fiscal quarter shall be effective as of the first day of the immediately
following fiscal quarter.
          “Borrowing Base” means, as of any date of determination, the result
of:
          (a) 85% of the amount of Eligible Accounts, less the amount, if any,
of the Dilution Reserve, plus
          (b) the lowest of:
               (i) $175,000,000,
               (ii) the sum of (y) 70% of the value (calculated at the lower of
cost or market on a basis consistent with Borrowers’ historical accounting
practices) of Eligible Landed Inventory plus (z) the lesser of (1) 70% of the
value (calculated at the lower of cost or market on a basis consistent with
Borrowers’ historical accounting practices) of Eligible In-Transit Inventory and
(2) $25,000,000, and
               (iii) the sum of (y) 85% times the most recently determined Net
Liquidation Percentage times the book value (calculated at the lower of cost or
market on a basis consistent with Borrowers’ historical accounting practices) of
Borrowers’ Eligible Landed Inventory plus (z) the lesser of (1) 85% times the
most recently determined Net Liquidation Percentage times the book value
(calculated at the lower of cost or market on a basis consistent with Borrowers’
historical accounting practices) of Borrowers’ Eligible In-Transit Inventory and
(2) $25,000,000, minus
          (c) the sum of (i) the Bank Product Reserve, and (ii) the aggregate
amount of reserves, if any, established by Agent under Section 2.1(c) of the
Agreement.

- 3 -



--------------------------------------------------------------------------------



 



          “Cash Management Services” means any cash management or related
services including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
amounts required to be funded by it under the Agreement within 1 Business Day of
the date that it is required to do so under the Agreement (including the failure
to make available to Agent amounts required pursuant to a Settlement or to make
a required payment in connection with a Letter of Credit Disbursement),
(b) notified the Borrower, Agent, or any Lender in writing that it does not
intend to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement within 1
Business Day of the date that it is required to do so under the Agreement, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not be deemed to be a Defaulting Lender pursuant to the
provisions of clause (f)(ii) above of this definition solely as the result of
the acquisition or maintenance of an ownership interest in such Lender or a
parent company thereof by a Governmental Authority or an instrumentality thereof
if and so long as such ownership interest does not (x) result in or provide the
Lender with immunity from the jurisdiction of the courts within the United
States or from the enforcement of judgments or writs of attachments on its
assets, (y) permit the Lender (or such Governmental Authority or
instrumentality), without the consent of Agent, to reject, repudiate, disavow,
disaffirm, amend, restate, supplement or otherwise modify such Lender’s
obligations under this Agreement, or (z) result in such Governmental Authority
or instrumentality having rights, powers or other authority over such Lender
that are similar to those provided to a receiver, conservator, trustee or
custodian under applicable law, other than rights customarily granted to a
holder of Stock of such Lender.
          “Equipment Loan” means any Indebtedness the proceeds of which are used
(a) to purchase Equipment or (b) so long as such Indebtedness is incurred at the
time of, or within 120 days after, the acquisition of any Equipment, for the
purpose of financing all or any portion of the costs of the acquisition of such
Equipment.
          “Financial Covenant Period” means a period which shall commence on any
date (the “Commencement Date”) on which Excess Availability is less than
$40,000,000 and shall continue until the day on which Excess Availability on
each day during a period of 30 consecutive days after the Commencement Date has
been greater than or equal to $40,000,000.
          “Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.
          “Interest Period” means, with respect to each LIBOR Rate Loan, a
period commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3, or (if available to and offered by all
Lenders) 6 months thereafter; provided, however, that (a) interest shall accrue
at the applicable rate based upon the

- 4 -



--------------------------------------------------------------------------------



 



LIBOR Rate from and including the first day of each Interest Period to, but
excluding, the day on which any Interest Period expires, (b) any Interest Period
that would end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (c) with respect to an Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period), the
Interest Period shall end on the last Business Day of the calendar month that is
1, 2, or 3, or (if available to and offered by all Lenders) 6 months after the
date on which the Interest Period began, as applicable, and (d) Borrowers may
not elect an Interest Period which will end after the Maturity Date.
          “Lender” has the meaning set forth in the preamble to the Agreement,
shall include the Issuing Lender and the Swing Lender, and shall also include
any other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of the Lenders or any one
or more of them.
          “Lender Group Expenses” means all (a) out-of-pocket costs or expenses
(including taxes, and insurance premiums) required to be paid by Parent or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) reasonable out-of-pocket fees or charges paid
or incurred by Agent in connection with the Lender Group’s transactions with
Parent or its Subsidiaries under any of the Loan Documents, including, all
actual fees or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) Agent’s customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith,
(d) out-of-pocket charges paid or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (e) reasonable out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) reasonable out-of-pocket audit fees and expenses (including
travel, meals, and lodging) of Agent related to any inspections or audits to the
extent of the fees and charges (and up to the amount of any limitation)
contained in the Agreement or the Fee Letter, (g) reasonable out-of-pocket costs
and expenses of third party claims or any other suit paid or incurred by the
Lender Group in enforcing or defending the Loan Documents or in connection with
the transactions contemplated by the Loan Documents or the Lender Group’s
relationship with Parent or any of its Subsidiaries, (h) Agent’s reasonable
out-of-pocket costs and expenses (including reasonable attorneys fees) incurred
in advising, structuring, drafting, reviewing, administering (including travel,
meals, and lodging), syndicating, or amending the Loan Documents, (i) Agent’s
and each Lender’s reasonable out-of-pocket costs and expenses (including
reasonable attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Parent or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral, and
(j) issuance charges, usage charges, charges, fees, costs and expenses for
amendments, renewals, extensions, transfers, or drawings from time to time
imposed by the Underlying Issuer or incurred by the Issuing Lender in respect of
Letters of Credit and out-of-pocket charges, fees, costs and expenses paid or
incurred by the Underlying Issuer or Issuing Lender in connection with the
issuance, amendment, renewal, extension, or transfer of, or drawing under, any
Letter of Credit or any demand for payment thereunder.

- 5 -



--------------------------------------------------------------------------------



 



          “LIBOR Rate Margin” means, as of any date of determination (with
respect to any portion of the outstanding Advances on such date that is a LIBOR
Rate Loan), the applicable margin set forth in the following table that
correspond to the most recent Average Daily Availability Calculation determined
by Agent in its reasonable discretion:

          Level   Average Daily Availability   LIBOR Rate Margin I   If the
Average Daily Availability is
less $75,000,000   2.50 percentage points           II   If the Average Daily
Availability is
greater than or equal to $75,000,000 and
less than $150,000,000   2.25 percentage points           III   If the Average
Daily Availability is
greater than or equal to $150,000,000   2.00 percentage points

The LIBOR Rate Margin shall be based upon the most recent Average Daily
Availability Calculation, which will be calculated by Agent in its reasonable
discretion based on Average Daily Availability during the preceding fiscal
quarter. The LIBOR Rate Margin shall be re-determined quarterly by Agent using
such methods as it deems appropriate in its reasonable discretion and any change
to the LIBOR Rate Margin based on the Average Daily Availability as of the end
of any fiscal quarter shall be effective as of the first day of the immediately
following fiscal quarter.
          “Loan Documents” means the Agreement, the Acceptances, the Bank
Product Agreements, any Borrowing Base Certificate, the Controlled Account
Agreements, the Control Agreements, the Copyright Security Agreement, the Fee
Letter, the Flow of Funds Agreement, the Guaranty, the Intercompany
Subordination Agreement, the Letters of Credit, the Patent Security Agreement,
the Security Agreement, the Trademark Security Agreement, any note or notes
executed by any Borrower in connection with the Agreement and payable to any
member of the Lender Group, any letter of credit application or letter of credit
agreement entered into by any Borrower in connection with the Agreement, and any
other instrument or agreement entered into, now or in the future, by Parent or
any of its Subsidiaries and any member of the Lender Group in connection with
the Agreement.
          “Obligations” means (a) all loans, Advances (inclusive of Protective
Advances and Swing Loans), debts, principal, interest (including any interest
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent) or with respect to Acceptances, premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, covenants, and duties of any other kind
and description owing by any Loan Party pursuant to or evidenced by the
Agreement or any of the other Loan Documents and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that Borrowers are
required to pay or reimburse by the Loan Documents or by law or otherwise in
connection with the Loan Documents, (b) all debts, liabilities, or obligations
(including reimbursement obligations, irrespective of whether contingent) owing
by any Borrower or any other Loan Party to an Underlying Issuer now or hereafter
arising from or in respect of Underlying Letters of Credit or Acceptances, and
(c) all Bank Product Obligations. Any reference in the Agreement or in the Loan
Documents to the

- 6 -



--------------------------------------------------------------------------------



 



Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
          “Permitted Indebtedness” means:
          (a) Indebtedness evidenced by the Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,
          (b) Indebtedness set forth on Schedule 4.19 (and specifically
excluding from inclusion pursuant to this clause (b) any Indebtedness referenced
in Schedule 4.19 that is already subject to any limitation or other condition
pursuant to any other clause of this definition of Permitted Indebtedness) and
any Refinancing Indebtedness in respect of such Indebtedness,
          (c) Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,
          (d) endorsement of instruments or other payment items for deposit,
          (e) Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; and (iii) unsecured guarantees with respect to Indebtedness of
Parent or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,
          (f) [intentionally omitted],
          (g) Acquired Indebtedness in an aggregate amount not to exceed, when
aggregated with the sum of (x) the amount of all other purchase consideration
paid or payable in respect of Permitted Acquisitions, (y) the amount of
Indebtedness incurred in reliance on clause (m) of the definition of Permitted
Indebtedness, and (z) the amount of Investments made pursuant to clause (l) of
the definition of Permitted Investments, $100,000,000,
          (h) Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,
          (i) Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Parent or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,
          (j) the incurrence by Parent or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate or foreign currency risk associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes,
          (k) Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”), or Cash Management Services, in
each case, incurred in the ordinary course of business,
          (l) unsecured Indebtedness of Parent owing to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by Parent of the Stock of
Parent that has been issued to such Persons, so long as (i) no Default or Event
of Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate

- 7 -



--------------------------------------------------------------------------------



 



amount of all such Indebtedness outstanding at any one time does not exceed
$500,000, and (iii) such Indebtedness is subordinated to the Obligations on
terms and conditions reasonably acceptable to Agent,
          (m) unsecured Indebtedness owing to sellers of assets or Stock to a
Loan Party that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) the aggregate
principal amount at any one time outstanding for all such unsecured
Indebtedness, when aggregated with the sum of (A) the amount of all other
purchase consideration paid or payable in respect of Permitted Acquisitions,
(B) the amount of Acquired Indebtedness incurred in connection with Permitted
Acquisitions since the Closing Date, and (C) the amount of Investments made
pursuant to clause (l) of the definition of Permitted Investments, does not
exceed $100,000,000, (ii) is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent, and (iii) is otherwise on terms and
conditions (including all economic terms and the absence of covenants)
reasonably acceptable to Agent,
          (n) contingent liabilities (i) in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligation of
Parent or the applicable Loan Party incurred in connection with the consummation
of one or more acquisitions or (ii) in respect of any indemnification obligation
under any prior credit agreements, loan agreements, or securities offerings,
          (o) Indebtedness composing Permitted Investments,
          (p) Indebtedness secured solely by Real Property, so long as the
aggregate principal amount of such Indebtedness does not exceed $150,000,000 and
any Refinancing Indebtedness in respect of such Indebtedness,
          (q) Indebtedness composing the Equipment Loan so long as the aggregate
principal amount of such Indebtedness does not exceed $110,000,000 and any
Refinancing Indebtedness in respect of such Indebtedness,
          (r) Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not to exceed $100,000,000 and any Refinancing Indebtedness in respect of
such Indebtedness; provided, however, that in no event shall any Loan Party be
permitted to have any obligation in respect of, or pledge any of their assets in
support of, such Indebtedness, whether by guaranty or otherwise,
          (s) Subordinated Debt in an aggregate principal amount not to exceed
$100,000,000 and any Refinancing Indebtedness in respect of such Indebtedness,
          (t) Unsecured Debt in an aggregate principal amount not to exceed
$100,000,000 and any Refinancing Indebtedness in respect of such Indebtedness,
          (u) Deferred compensation payable to employees, officers or directors
under any deferred compensation plans entered into in the ordinary course of
business, so long as the amount of total compensation payable to such employees,
officers, or directors, after taking into account such deferred compensation
plan, is consistent with the historical practices of Parent and its
Subsidiaries,
          (v) the guarantee by Parent pursuant to Section 4.1.1(a) of the
Skechers/HF JV LLC Agreement (as in effect on the Second Amendment Date) of the
obligation of Skechers RB to fund the Skechers RB Initial Capital Contribution,
provided that (x) the amount payable under such guarantee shall not exceed
$30,000,000 in the aggregate, and (y) such guarantee shall be of no further
force or effect upon the termination of the Skechers/HF JV LLC Agreement,
          (w) Capitalized Lease Obligations owing to the lessor pursuant to the
Distribution Facility Lease in an aggregate principal amount outstanding not in
excess of $160,000,000, less the aggregate amount of principal payments made in
respect of such Indebtedness during the term of the Agreement,

- 8 -



--------------------------------------------------------------------------------



 



          (x) Indebtedness composing Equipment Loans of Foreign Subsidiaries in
an aggregate principal amount not to exceed $25,000,000 the proceeds of which
are used to (i) purchase Equipment or (ii) finance the costs of the acquisition
of Equipment and Refinancing Indebtedness in respect of such Indebtedness;
provided, however, that in no event shall any Loan Party be permitted to
(y) except as permitted by clause (y) of the definition of Permitted
Indebtedness, have any obligation in respect of such Indebtedness whether by
guaranty or otherwise, or (z) pledge any of its assets in support of, such
Indebtedness, whether by guaranty or otherwise,
          (y) the guarantee by Parent of the Indebtedness described in clause
(x) of the definition of Permitted Indebtedness, provided that the amount
payable under such guarantee shall not exceed $25,000,000 in the aggregate;
          provided, however, the foregoing to the contrary notwithstanding, in
no event shall the aggregate amount of Indebtedness pursuant to clauses (g),
(m), (p), (q), (s), (t), or (y) of this definition of Permitted Indebtedness
exceed $250,000,000.”
          “Permitted Intercompany Advances” means (a) loans made by a Loan Party
to another Loan Party, (b) capital contributions or loans made by a Subsidiary
of Parent that is not a Loan Party to another Subsidiary of Parent that is not a
Loan Party, (c) capital contributions made by a Loan Party to another Loan Party
that is not a Foreign Subsidiary, (d) capital contributions or loans made by a
Subsidiary of Parent that is not a Loan Party to a Loan Party, provided,
however, that capital contributions by a Subsidiary of Parent that is not a Loan
Party to a Loan Party shall only be permitted so long as Agent retains its Lien
on the same amount (and percentage of all Stock issued by such Loan Party),
without dilution, of the Stock of such Loan Party as it had prior to such
capital contribution, (e) loans made by a Loan Party to a Subsidiary of Parent
that is not a Loan Party if (i) at the time of making such loan, no Event of
Default has occurred and is continuing or would result from the making of such
loan, and (ii) Borrowers have Excess Availability plus Qualified Cash of
$75,000,000 or greater immediately after giving effect to each such loan,
provided, however, that so long as (y) no Event of Default has occurred and is
continuing at the time such loan is made or would result from the making of such
loan and (z) Borrowers have Excess Availability plus Qualified Cash of
$50,000,000 or greater immediately after giving effect to each such loan, loans
made by a Loan Party to a Subsidiary of Parent that is not a Loan Party in an
aggregate principal amount not to exceed $10,000,000 shall be permitted.
          “Permitted Investments” means:
          (a) Investments in cash and Cash Equivalents,
          (b) Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,
          (c) advances made in connection with purchases of goods or services in
the ordinary course of business,
          (d) Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries,
          (e) Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-2,
          (f) guarantees permitted under the definition of Permitted
Indebtedness,
          (g) Permitted Intercompany Advances,

- 9 -



--------------------------------------------------------------------------------



 



          (h) Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
          (i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,
          (j) non-cash loans to employees, officers, and directors of Parent or
any of its Subsidiaries for the purpose of purchasing Stock in Parent so long as
the proceeds of such loans are used in their entirety to purchase such stock in
Parent,
          (k) Permitted Acquisitions,
          (l) so long as immediately before and after giving effect to such
Investment (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) Parent and its Subsidiaries have Excess Availability
plus Qualified Cash of not less than $75,000,000, Investments by Parent or any
of its Subsidiaries in Permitted Joint Ventures; provided, however, the
foregoing to the contrary notwithstanding, the amount of Investments pursuant to
this clause (l), when aggregated with the amount of purchase consideration
(including any Acquired Indebtedness and any Indebtedness incurred in reliance
on clause (m) of the definition of Permitted Indebtedness) paid or payable in
respect of all Permitted Acquisitions (including deferred payment obligations),
shall not exceed $100,000,000 during the term of the Agreement,
          (m) so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed $10,000,000 at any one time outstanding; provided that the amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment,
          (n) so long as the Skechers/HF JV LLC Agreement remains in effect, any
Permitted Skechers/HF JV Acquisition,
          (o) so long as the Skechers/HF JV LLC Agreement remains in effect,
Investments by Skechers RB in the Skechers/HF JV Entity composed of (i) the
Skechers RB Initial Capital Contribution, (ii) a loan by Skechers RB to the
Skechers/HF JV Entity in the aggregate principal amount of $1,000,000, as
evidenced by the Skechers/HF JV Note, and (iii) so long as immediately before
and after giving effect to such Investment, (x) no Event of Default has occurred
and is continuing or would result therefrom and (y) Parent and its Subsidiaries
have Excess Availability of not less than $50,000,000, additional capital
contributions or loans by Skechers RB to the Skechers/HF JV Entity in an
aggregate amount not to exceed $10,000,000 during the term of the Agreement, and
          (p) Investments resulting from entering into (i) Bank Product
Agreements (other than Hedge Agreements), or (ii) agreements relative to
Indebtedness that is permitted under clause (j) of the definition of Permitted
Indebtedness.
          “Third Amendment Date” means May 3, 2011.
          “WFF” means Wells Fargo Capital Finance, LLC, a Delaware limited
liability company (formerly known as Wells Fargo Foothill, LLC, a Delaware
limited liability company).
               (c) Schedule 1.1 of the Credit Agreement is hereby further
amended and modified by amending and restating clauses (a), (b), (h), and (j) of
the definition of “Eligible Accounts” in their entirety as follows:

- 10 -



--------------------------------------------------------------------------------



 



          “(a) Accounts that the Account Debtor has failed to pay within 90 days
(or with respect to Accounts permitted to have selling terms of up to 120 days
pursuant to the $10,000,000 basket in clause (b) of this definition of Eligible
Accounts, 120 days with respect to up to $10,000,000 of such accounts
outstanding at any one time) of original invoice date or Accounts that the
Account Debtor has failed to pay within 60 days of their original due date.”
          “(b) Accounts with selling terms of more than 60 days, other than up
to $10,000,000 of Borrowers’ Accounts outstanding at any one time with selling
terms of more than 60 days but less than 120 days,”
          “(h) Accounts with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of Accounts with respect to which such
Borrower has complied, to the reasonable satisfaction of Agent, with the
Assignment of Claims Act, 31 USC §3727), or (ii) any state of the United States,
but only to the extent of the amount by which the aggregate amount of Borrowers’
Accounts that would be ineligible pursuant to this clause (h) exceeds
$5,000,000,”
          “(j) Accounts with respect to an Account Debtor whose total
obligations owing to Borrowers exceed 10% (such percentage, as applied to a
particular Account Debtor, being subject to reduction by Agent if the
creditworthiness of such Account Debtor materially deteriorates) of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, however, that, in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Accounts
prior to giving effect to any eliminations based upon the foregoing
concentration limit; provided, further, however, that the foregoing percentage
shall be increased to 15% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent if the creditworthiness of such
Account Debtor materially deteriorates) for each of (i) Famous Footwear,
(ii) Kohl’s Corporation, (iii) J. C. Penney Company, Inc., (iv) Ross Stores,
Inc., and (v) Costco Wholesale Corporation,”
               (d) Schedule 1.1 of the Credit Agreement is hereby further
amended and modified by amending and restating clauses (c) and (e) of the
definition of “Permitted Acquisition” in their entirety as follows:
          “(c) Borrowers have provided Agent with written confirmation,
supported by reasonably detailed calculations, that on a pro forma basis
(including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by
Borrowers and Agent) created by adding the historical combined financial
statements of Parent (including the combined financial statements of any other
Person or assets that were the subject of a prior Permitted Acquisition during
the relevant period) to the historical consolidated financial statements of the
Person to be acquired (or the historical financial statements related to the
assets to be acquired) pursuant to the proposed Acquisition, Parent and its
Subsidiaries (i) would have been in compliance with the financial covenant (but
only if such financial covenant was required to be satisfied during such period
as a result of the commencement or existence of a Financial Covenant Period) set
forth in Section 7.1 of the Agreement for the 4 fiscal quarter period ended
immediately prior to the proposed date of consummation of such proposed
Acquisition, (ii) are projected to be in compliance with the financial covenant
(but only if such financial covenant is projected to be required to be satisfied
during such period as a result of the commencement or existence of a Financial
Covenant Period) set forth in Section 7.1 of the Agreement for each 4 fiscal
quarter period ended at the end of each fiscal quarter during the four fiscal
quarter period ended one year after the proposed date of consummation of such
proposed Acquisition, and (iii) projected to have Excess Availability plus
Qualified Cash (y) if the proposed Acquisition (or series of related
Acquisitions) involves total consideration of $10,000,000 or more, of greater
than $75,000,000 at all times during the 3 month period ended immediately after
the proposed date of

- 11 -



--------------------------------------------------------------------------------



 



consummation of such acquisition, and (z) if the proposed Acquisition (or series
of related Acquisitions) involves total consideration of less than $10,000,000,
of greater than $50,000,000 at all times during the 3 month period ended
immediately after the proposed date of consummation of such acquisition,”
               “(e) Borrowers shall have Excess Availability plus Qualified Cash
in an amount (i) if the proposed Acquisition (or series of related Acquisitions)
involves total consideration of $10,000,000 or more, of greater than $75,000,000
immediately after giving effect to the consummation of the proposed Acquisition
(which shall include a pro forma accounting for the assets of the target company
that are eligible for inclusion in the Borrowing Base), or (ii) if the proposed
Acquisition (or series of related Acquisitions) involves total consideration
less than $10,000,000, of greater than $50,000,000 immediately after giving
effect to the consummation of the proposed Acquisition (which shall include a
pro forma accounting for the assets of the target company that are eligible for
inclusion in the Borrowing Base),”
               (e) Schedule 1.1 of the Credit Agreement is hereby further
amended and modified by amending and restating clause (q) of the definition of
“Permitted Disposition” in its entirety as follows:
          “(q) closing of retail stores and dispositions of Inventory or
Equipment in connection therewith, so long as, if after giving effect to any
proposed closure of a retail store by any Loan Party or any series of related
retail store closures by any of the Loan Parties, the aggregate amount of retail
stores closed by the Loan Parties in the immediately preceding twelve month
period would equal or exceed twenty-five (25) retail stores, then the Borrowers
shall provide Agent with not less then 45 Business Days prior written notice
before conducting such retail store closure or series of related retail store
closures,”
          (f) Schedule 1.1 of the Credit Agreement is hereby further amended and
modified by (i) amending and restating clause (u) of the definition of
“Permitted Liens” in its entirety as set forth below, (ii) deleting the word
“and” at the end of clause (z) of the definition of “Permitted Liens”,
(iii) replacing the “.” at the end of clause (aa) of the definition of
“Permitted Liens” with “, and”, and (iv) adding a new clause (bb) immediately
following clause (aa) in the definition of “Permitted Liens” as set forth below:
          “(u) Liens on Equipment securing the Equipment Loan permitted pursuant
to clause (q) of the definition of Permitted Indebtedness; provided, however,
that, if the Equipment constitutes Collateral immediately prior to such Lien
being granted, then a Lien on such Equipment shall only be permitted pursuant to
this clause (u) if (i) the proceeds of the Equipment Loan are used to finance
the costs of the acquisition of such Equipment, (ii) the Equipment Loan secured
by the Lien on such Equipment is underwritten based upon the value of the
Equipment to which such Lien attaches, (iii) no Default or Event of Default
shall have occurred and be continuing at the time such Lien is granted, (iv) no
Default or Event of Default would result from the granting of such Lien, and
(v) if the amount of outstanding Advances is greater than zero on the date such
Equipment Loan is incurred, the proceeds (or, if the amount of outstanding
Advances is less than the proceeds of the Equipment Loan, a portion of such
proceeds equal to the aggregate amount of outstanding Advances as of the date
such Equipment Loan is incurred) of the Equipment Loan that will be secured by a
Lien on such Equipment are remitted to Agent concurrently with the closing of
such Equipment Loan to be applied to prepay the outstanding principal amount of
the Obligations in accordance with Section 2.4(f) of the Agreement (as though
such prepayment were required pursuant to Section 2.4(e)(i) of the Agreement),”
          “(bb) Liens on Equipment of Foreign Subsidiaries to secure the
Equipment Loans permitted pursuant to clause (x) of the definition of Permitted
Indebtedness.”
               (g) Schedule 1.1 of the Credit Agreement is hereby further
amended and modified by deleting the definition of “Seasonal Inventory Limit” in
its entirety.

- 12 -



--------------------------------------------------------------------------------



 



               (h) Section 1.2 of the Credit Agreement is hereby amended and
modified by inserting “and agreed to by the Required Lenders” immediately after
“until any such amendments have been agreed upon” in the first sentence of such
Section.
               (i) Section 1.4 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “1.4 Construction. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, payment, or repayment in full of
the Obligations shall mean the repayment in full in cash or immediately
available funds (or, in the case of Letters of Credit or Acceptances, providing
Letter of Credit Collateralization, or, in the case of Bank Products, providing
Bank Product Collateralization) of all Obligations (including the payment of any
Lender Group Expenses that have accrued irrespective of whether demand has been
made therefor and the payment of any termination amount then applicable (or
which would become applicable as a result of the repayment of the other
Obligations) under Bank Product Agreements) other than unasserted contingent
indemnification Obligations and other than any Bank Product Obligations that, at
such time, are allowed by the applicable Bank Product Provider to remain
outstanding and that are not required by the provisions of this Agreement to be
repaid or cash collateralized. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.”
               (j) Section 2.3 of the Credit Agreement is hereby amended and
modified by amending and restating clause (b) of such section in its entirety as
follows:
          “(b) Making of Swing Loans. In the case of a request for an Advance
and so long as either (i) the aggregate amount of Swing Loans made since the
last Settlement Date, minus the amount of Collections or payments applied to
Swing Loans since the last Settlement Date, plus the amount of the requested
Advance does not exceed $25,000,000, or (ii) Swing Lender, in its sole
discretion, shall agree to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender shall make an Advance in the amount of such Borrowing
(any such Advance made solely by Swing Lender pursuant to this Section 2.3(b)
being referred to as a “Swing Loan” and such Advances being referred to
collectively as “Swing Loans”) available to Borrowers on the Funding Date
applicable thereto by transferring immediately available funds to the Designated
Account. Anything contained herein to the contrary notwithstanding, the Swing
Lender may, but shall not be obligated to, make Swing Loans at any time that one
or more of the Lenders is a Defaulting Lender. Each Swing Loan shall be deemed
to be an Advance hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender solely for its own account.
Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall not make and
shall not be obligated to make any Swing Loan if Swing Lender has actual
knowledge that (i) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender shall not otherwise be required
to

- 13 -



--------------------------------------------------------------------------------



 



determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by Agent’s Liens, constitute
Advances and Obligations hereunder, and bear interest at the rate applicable
from time to time to Advances that are Base Rate Loans.”
               (k) Section 2.3 of the Credit Agreement is hereby amended and
modified by amending and restating clause (e) of such section in its entirety as
follows:
          “(e) Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:
               (i) Agent shall request settlement (“Settlement”) with the
Lenders on a weekly basis, or on a more frequent basis if so determined by Agent
(1) on behalf of Swing Lender, with respect to the outstanding Swing Loans,
(2) for itself, with respect to the outstanding Protective Advances or
Overadvances, and (3) with respect to Borrowers’ or their Subsidiaries’
Collections or payments received, as to each by notifying the Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. (California time) on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances,
Swing Loans, Overadvances and Protective Advances for the period since the prior
Settlement Date. Subject to the terms and conditions contained herein (including
Section 2.3(g)): (y) if the amount of the Advances (including Swing Loans,
Overadvances, and Protective Advances) made by a Lender that is not a Defaulting
Lender exceeds such Lender’s Pro Rata Share of the Advances (including Swing
Loans, Overadvances, and Protective Advances) as of a Settlement Date, then
Agent shall, by no later than 12:00 p.m. (California time) on the Settlement
Date, transfer in immediately available funds to a Deposit Account of such
Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances (including Swing Loans, Overadvances and Protective
Advances), and (z) if the amount of the Advances (including Swing Loans,
Overadvances, and Protective Advances) made by a Lender is less than such
Lender’s Pro Rata Share of the Advances (including Swing Loans, Overadvances,
and Protective Advances) as of a Settlement Date, such Lender shall no later
than 12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to Agent’s Account, an amount such that each such Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the Advances (including Swing Loans, Overadvances, and Protective Advances).
Such amounts made available to Agent under clause (z) of the immediately
preceding sentence shall be applied against the amounts of the applicable Swing
Loans, Overadvances, or Protective Advances and, together with the portion of
such Swing Loans, Overadvances or Protective Advances representing Swing
Lender’s Pro Rata Share thereof, shall constitute Advances of such Lenders. If
any such amount is not made available to Agent by any Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof, Agent shall
be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.
               (ii) In determining whether a Lender’s balance of the Advances,
Swing Loans, Overadvances, and Protective Advances is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Advances, Swing Loans,
Overadvances, and Protective Advances as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrowers and allocable to the Lenders hereunder, and proceeds
of Collateral.

- 14 -



--------------------------------------------------------------------------------



 



               (iii) Between Settlement Dates, Agent, to the extent Protective
Advances, Overadvances, or Swing Loans are outstanding, may pay over to Agent or
Swing Lender, as applicable, any Collections or payments received by Agent, that
in accordance with the terms of this Agreement would be applied to the reduction
of the Advances, for application to the Protective Advances, Overadvances, or
Swing Loans. Between Settlement Dates, Agent, to the extent no Protective
Advances, Overadvances, or Swing Loans are outstanding, may pay over to Swing
Lender any Collections or payments received by Agent, that in accordance with
the terms of this Agreement would be applied to the reduction of the Advances,
for application to Swing Lender’s Pro Rata Share of the Advances. If, as of any
Settlement Date, Collections or payments of Parent or its Subsidiaries received
since the then immediately preceding Settlement Date have been applied to Swing
Lender’s Pro Rata Share of the Advances other than to Swing Loans, as provided
for in the previous sentence, Swing Lender shall pay to Agent for the accounts
of the Lenders, and Agent shall pay to the Lenders (other than a Defaulting
Lender if Agent has implemented the provisions of Section 2.3(g)), to be applied
to the outstanding Advances of such Lenders, an amount such that each such
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Advances. During the period between Settlement Dates,
Swing Lender with respect to Swing Loans, Agent with respect to Protective
Advances and Overadvances, and each Lender (subject to the effect of agreements
between Agent and individual Lenders) with respect to the Advances other than
Swing Loans, Overadvances, and Protective Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.
               (iv) Anything in this Section 2.3(e) to the contrary
notwithstanding, in the event that a Lender is a Defaulting Lender, Agent shall
be entitled to refrain from remitting settlement amounts to the Defaulting
Lender and, instead, shall be entitled to elect to implement the provisions set
forth in Section 2.3(g).”
               (l) Section 2.3 of the Credit Agreement is hereby amended and
modified by amending and restating clause (g) in its entirety as follows:
          “(g) Defaulting Lenders. Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by Borrower to Agent for the Defaulting
Lender’s benefit or any Collections or proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, paid by the Defaulting
Lender, (B) second, to the Issuing Lender, to the extent of the portion of a
Letter of Credit Disbursement that was required to be, but was not, paid by the
Defaulting Lender, (C) third, to each non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other non-Defaulting Lender), (D) to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrower as if such
Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (K) of Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and, in
its discretion, re-lend to Borrower for the account of such Defaulting Lender
the amount of all such payments received and retained by Agent for the account
of such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
however, that the foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iii). The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of (y)
the date on which all of the non-Defaulting Lenders, Agent, Issuing Lender, and
Borrower shall have waived, in writing, the application of this Section 2.3(g)
to such Defaulting Lender, or (z) the date on which such Defaulting Lender makes
payment of all amounts that it was obligated to fund hereunder, pays to Agent
all amounts owing by Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested

- 15 -



--------------------------------------------------------------------------------



 



by Agent, provides adequate assurance of its ability to perform its future
obligations hereunder. The operation of this Section 2.3(g) shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrower of its duties and obligations hereunder to Agent, Issuing Lender, or
to the Lenders other than such Defaulting Lender. Any failure by a Defaulting
Lender to fund amounts that it was obligated to fund hereunder shall constitute
a material breach by such Defaulting Lender of this Agreement and shall entitle
Borrower, at its option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of its participation in the
Letters of Credit); provided, however, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or Borrower’s rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund. In the
event of a direct conflict between the priority provisions of this
Section 2.3(g) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this Section 2.3(g) shall
control and govern.”
               (m) Section 2.4 of the Credit Agreement is hereby amended and
modified by amending and restating clause (b) of such section in its entirety as
follows:
          “(b) Apportionment and Application.
               (i) So long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all principal and interest payments received by Agent shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and all
payments of fees and expenses received by Agent (other than fees or expenses
that are for Agent’s separate account or for the separate account of the Issuing
Lender) shall be apportioned ratably among the Lenders having a Pro Rata Share
of the type of Commitment or Obligation to which a particular fee or expense
relates. All payments to be made hereunder by Borrowers shall be remitted to
Agent and all (subject to Section 2.4(b)(iv) and Section 2.4(e)) such payments,
and all proceeds of Collateral received by Agent, shall be applied, so long as
no Application Event has occurred and is continuing, to reduce the balance of
the Advances outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.
               (ii) At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied as follows:
                    (A) first, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to Agent (solely in its
capacity as Agent and not in any other capacity) under the Loan Documents, until
paid in full,
                    (B) second, to pay any fees or premiums then due to Agent
(solely in its capacity as Agent and not in any other capacity) under the Loan
Documents until paid in full,
                    (C) third, to pay interest due in respect of all Protective
Advances until paid in full,

- 16 -



--------------------------------------------------------------------------------



 



                         (D) fourth, to pay the principal of all Protective
Advances until paid in full,
                         (E) fifth, ratably to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to any of the
Lenders under the Loan Documents (other than any amounts due to any Lender
solely in its capacity as a Bank Product Provider), until paid in full,
                         (F) sixth, ratably to pay any fees or premiums then due
to any of the Lenders under the Loan Documents (other than any amounts due to
any Lender solely in its capacity as a Bank Product Provider) until paid in
full,
                         (G) seventh, ratably to pay interest due in respect of
the Advances (other than Protective Advances) and the Swing Loans until paid in
full,
                         (H) eighth, ratably (i) to pay the principal of all
Swing Loans until paid in full, (ii) to pay the principal of all Advances until
paid in full, and (iii) to Agent, to be held by Agent, for the benefit of any
applicable Issuing Lender (and for the ratable benefit of each of the Lenders
that have an obligation to pay to Agent, for the account of any Issuing Lender,
a share of each Letter of Credit Disbursement and each Acceptance Disbursement),
as cash collateral in an amount equal to the sum of (y) 105% of the Letter of
Credit Usage composed of Letters of Credit or Acceptances denominated in Dollars
and (z) 115% of the balance of the Letter of Credit Usage (and, upon the
expiration of a Letter of Credit that is undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof),
                         (I) ninth, up to the amount of the Bank Product Reserve
established prior to the occurrence of, and not in contemplation of, the subject
Application Event, ratably, to the Bank Product Providers on account of all
amounts then due and payable in respect of Bank Products that qualify as Bank
Product Obligations pursuant to the requirements of the proviso set forth in the
definition of Bank Product Obligations, with any balance to be paid to Agent, to
be held by Agent, for the benefit of the Bank Product Providers, as cash
collateral,
                         (J) tenth, to pay any other Obligations other than
Obligations owed to Defaulting Lenders (including those being paid, ratably, to
the Bank Product Providers on account of all amounts then due and payable in
respect of Bank Products that qualify as Bank Product Obligations pursuant to
the requirements of the proviso set forth in the definition of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral),
                         (K) eleventh, ratably to pay any Obligations owed to
Defaulting Lenders, and
                         (K) twelfth, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.
               (iii) Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).
               (iv) In each instance, so long as no Application Event has
occurred and is continuing, Section 2.4(b)(i) shall not apply to any payment
made by any Borrower to Agent and specified by Administrative Borrower to be for
the payment of specific Obligations then due and payable (or prepayable) under
any provision of this Agreement or any other Loan Document.

- 17 -



--------------------------------------------------------------------------------



 



               (v) For purposes of Section 2.4(b)(ii), “paid in full” of a type
of Obligation means payment in cash or immediately available funds of all
amounts owing on account of such type of Obligations including interest accrued
after the commencement of any Insolvency Proceeding, default interest, interest
on interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
               (vi) In the event of a direct conflict between the priority
provisions of this Section 2.4 and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, if the conflict
relates to the provisions of Section 2.3(g) and this Section 2.4, then the
provisions of Section 2.3(g) shall control and govern, and if otherwise, then
the terms and provisions of this Section 2.4 shall control and govern.”
               (n) Section 2.11 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “2.11 Letters of Credit.
          (a) Subject to the terms and conditions of this Agreement, upon the
request of Borrowers (or Administrative Borrower on behalf thereof) made in
accordance herewith, each Issuing Lender agrees to issue or to cause an
Underlying Issuer, as such Issuing Lender’s agent, to issue a requested Letter
of Credit. If an Issuing Lender, at its option, elects to cause an Underlying
Issuer to issue a requested Letter of Credit, then such Issuing Lender agrees
that it will enter into arrangements relative to the reimbursement of such
Underlying Issuer (which may include, among other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings
which provide for reimbursements of such Underlying Issuer with respect to such
Letter of Credit, including Acceptances related thereto; each such obligation or
undertaking, irrespective of whether in writing, a “Reimbursement Undertaking”)
with respect to Letters of Credit or Acceptances, as applicable, issued or
accepted by such Underlying Issuer. By submitting a request to an Issuing Lender
for the issuance of a Letter of Credit, Borrowers shall be deemed to have
requested that an Issuing Lender issue or that an Underlying Issuer issue the
requested Letter of Credit and to have requested the applicable Issuing Lender
to issue a Reimbursement Undertaking with respect to such requested Letter of
Credit or Acceptance, as applicable, if it is to be issued by an Underlying
Issuer (it being expressly acknowledged and agreed by the Borrowers that
Borrowers are and shall be deemed to be applicants (within the meaning of
Section 5-102(a)(2) of the Code) with respect to each Underlying Letter of
Credit). Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be made in
writing by an Authorized Person and delivered to Agent and the applicable
Issuing Lender via hand delivery, telefacsimile, or other electronic method of
transmission reasonably in advance of the requested date of issuance, amendment,
renewal, or extension. Each such request shall be in form and substance
reasonably satisfactory to the applicable Issuing Lender and shall specify (i)
the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the proposed expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, and (v) such other information (including, the conditions
of drawing, and, in the case of an amendment, renewal, or extension,
identification of the Letter of Credit to be so amended, renewed, or extended)
as shall be necessary to prepare, amend, renew, or extend such Letter of Credit.
Anything contained herein to the contrary notwithstanding, an Issuing Lender may
(with the consent of Agent), but shall not be obligated to, issue or cause the
issuance of a Letter of Credit or to issue a Reimbursement Undertaking in
respect of an Underlying Letter of Credit, in either case, that supports the
obligations of Parent or its Subsidiaries (1) in respect of (A) a lease of real
property, or (B) an employment contract, or (2) at any time that one or more of
the Lenders is a Defaulting Lender. Borrowers agree that this Agreement (along
with the terms of the applicable application) will govern each Letter of Credit
and its issuance and each Acceptance and its acceptance. No Issuing Lender shall
have any obligation to issue a Letter of Credit or a Reimbursement

- 18 -



--------------------------------------------------------------------------------



 



Undertaking in respect of an Underlying Letter of Credit, in either case, if any
of the following would result after giving effect to the requested issuance:
               (i) the Adjusted Letter of Credit Usage would exceed the
Borrowing Base less the outstanding amount of Advances (inclusive of Swing
Loans), or
               (ii) the Letter of Credit Usage would exceed $50,000,000, or
               (iii) the Letter of Credit Usage would exceed the Maximum
Revolver Amount less the sum of (A) the Bank Product Reserve, and (B) the
outstanding amount of Advances (including Swing Loans).
          Any Issuing Lender (other than Wells Fargo or any of its Affiliates)
shall notify Agent in writing on each Business Day of all Letters of Credit or
Acceptances issued on the prior Business Day by such Issuing Lender or at its
request; provided that (y) until Agent advises any such Issuing Lender that the
provisions of Section 3.2 are not satisfied, or (z) the aggregate amount of the
Letters of Credit or Acceptances issued in any such week exceeds such amount as
shall be agreed by Agent and such Issuing Lender, such Issuing Lender shall be
required to so notify Agent in writing only once each week of the Letters of
Credit or Acceptances issued by such Issuing Lender during the immediately
preceding week as well as the daily amounts outstanding for the prior week, such
notice to be furnished on such day of the week as Agent and such Issuing Lender
may agree. Borrowers and the Lender Group acknowledge and agree that certain
Letters of Credit and Acceptances may be outstanding as of the Closing Date.
Borrowers and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit which are outstanding on the Closing Date shall constitute
Letters of Credit under this Agreement from and after the Closing Date with the
same effect as though such Existing Letters of Credit were issued by an Issuing
Lender at the request of the Borrowers on the Closing Date. Borrowers and the
Lender Group hereby acknowledge and agree that all Existing Acceptances which
are outstanding on the Closing Date shall constitute Acceptances under this
Agreement from and after the Closing Date with the same effect as though such
Existing Acceptances were accepted by an Issuing Lender at the request of the
Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to the applicable Issuing Lender, including the
requirement that the amounts payable thereunder must be payable in Dollars or an
Alternative Currency. Each Acceptance shall be in form and substance reasonably
acceptable to the applicable Issuing Lender, including the requirement that the
amounts payable thereunder must be payable in Dollars or an Alternative
Currency. If an Issuing Lender makes a payment under a Letter of Credit or an
Acceptance or an Underlying Issuer makes a payment under an Underlying Letter of
Credit or an Underlying Acceptance, Borrowers shall pay to Agent an amount equal
to the applicable Letter of Credit Disbursement or applicable Acceptance
Disbursement, as applicable, not later than 11:00 a.m., California time, on the
date that Administrative Borrower receives written or telephonic notice of such
Letter of Credit Disbursement or Acceptance Disbursement, as applicable, if such
notice is received prior to 10:00 a.m., California time, or not later than
11:00 a.m., California time, on the following Business Day, if such notice is
received after 10:00 a.m., California time or if it cannot be sent, and, in the
absence of such payment, the amount of the Letter of Credit Disbursement or
Acceptance Disbursement, as applicable, immediately and automatically shall be
deemed to be an Advance (notwithstanding any failure to satisfy any condition
precedent set forth in Section 3) hereunder (and the failure to make such
payment shall not be considered to be an Event of Default) and, initially, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans.
If a Letter of Credit Disbursement or an Acceptance Disbursement in an
Alternative Currency is made, then the amount that Borrowers shall be required
to pay to Agent in respect of such Letter of Credit Disbursement or Acceptance
Disbursement, as applicable, shall be an amount equal to the Dollar Equivalent
(rounded upward to the nearest $0.01) of the Letter of Credit Disbursement or
Acceptance Disbursement, as applicable, as determined by Agent, based on the
Exchange Rate for such Alternative Currency at the time the Letter of Credit
Disbursement or applicable Acceptance Disbursement was made. If a Letter of
Credit Disbursement or Acceptance Disbursement in an Alternative Currency is
deemed to be an Advance hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3), the Advance shall be in an amount
equal to the Dollar Equivalent (rounded upward to the nearest $0.01) of the

- 19 -



--------------------------------------------------------------------------------



 



Letter of Credit Disbursement or applicable Acceptance Disbursement) based on
the Exchange Rate for such Alternative Currency at the time the Letter of Credit
Disbursement or Acceptance Disbursement, as applicable, was made. If a Letter of
Credit Disbursement is deemed to be an Advance hereunder (notwithstanding any
failure to satisfy any condition precedent set forth in Section 3), Borrowers’
obligation to pay the amount of such Letter of Credit Disbursement to the
applicable Issuing Lender shall be automatically converted into an obligation to
pay the resulting Advance. If an Acceptance Disbursement is deemed to be an
Advance hereunder (notwithstanding any failure to satisfy any condition
precedent set forth in Section 3), Borrowers’ obligation to pay the amount of
such Acceptance Disbursement to the applicable Issuing Lender shall be
automatically converted into an obligation to pay the resulting Advance.
Promptly following receipt by Agent of any payment from Borrowers pursuant to
this paragraph, Agent shall distribute such payment to the applicable Issuing
Lender or, to the extent that Lenders have made payments pursuant to Section
2.11(b) to reimburse the applicable Issuing Lender, then to such Lenders and the
applicable Issuing Lender as their interests may appear.
          (b) Promptly following receipt of a notice of a Letter of Credit
Disbursement or Acceptance Disbursement, as applicable, pursuant to
Section 2.11(a), each Lender with a Commitment agrees to fund its Pro Rata Share
of any Advance deemed made pursuant to Section 2.11(a) on the same terms and
conditions as if Borrowers had requested the amount thereof as an Advance and
Agent shall promptly pay to the applicable Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal, or extension of a Letter of
Credit or a Reimbursement Undertaking increasing the amount thereof) or the
acceptance of an Acceptance or the issuance of Reimbursement Undertaking in
respect of an Acceptance (or an amendment, renewal, or extension of an
Acceptance or a Reimbursement Undertaking in respect of an Acceptance increasing
the amount thereof) and without any further action on the part of the applicable
Issuing Lender or the Lenders with Commitments, the applicable Issuing Lender
shall be deemed to have granted to each Lender with a Commitment, and each
Lender with a Commitment shall be deemed to have purchased, a participation in
each Letter of Credit or Acceptance, as applicable, issued by such Issuing
Lender and each Reimbursement Undertaking, as applicable, in an amount equal to
its Pro Rata Share of such Letter of Credit, Acceptance, or Reimbursement
Undertaking, and each such Lender agrees to pay to Agent, for the account of the
applicable Issuing Lender, such Lender’s Pro Rata Share of any Letter of Credit
Disbursement or Acceptance Disbursement, as applicable, made by an Issuing
Lender or an Underlying Issuer under the applicable Underlying Letter of Credit
or an Underlying Acceptance. In consideration and in furtherance of the
foregoing, each Lender with a Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the applicable Issuing Lender, such
Lender’s Pro Rata Share of each Letter of Credit Disbursement and each
Acceptance Disbursement made by an Issuing Lender or an Underlying Issuer and
not reimbursed by Borrowers on the date due as provided in Section 2.11(a), or
of any reimbursement payment required to be refunded (or that Agent or Issuing
Lender elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Lender with a Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the applicable Issuing
Lender, an amount equal to its respective Pro Rata Share of each Letter of
Credit Disbursement or each Acceptance Disbursement pursuant to this Section
2.11(b) shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3. If any such
Lender fails to make available to Agent the amount of such Lender’s Pro Rata
Share of a Letter of Credit Disbursement or an Acceptance Disbursement as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.
          (c) Borrowers hereby agree to indemnify, save, defend, and hold the
Lender Group and each Underlying Issuer harmless from any damage, loss, cost,
expense, or liability, and reasonable attorneys fees incurred by any Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer arising
out of or in connection with any Reimbursement Undertaking, any Acceptance, or
any Letter of Credit; provided, however, that Borrowers shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or

- 20 -



--------------------------------------------------------------------------------



 



willful misconduct of any Issuing Lender, any other member of the Lender Group,
or any Underlying Issuer. Each Borrower agrees to be bound by the applicable
Issuing Lender’s or Underlying Issuer’s, as applicable, regulations and
interpretations of any Letter of Credit or Acceptance or by the applicable
Issuing Lender’s interpretations of any Reimbursement Undertaking, even though
this interpretation may be different from such Borrower’s own, and each Borrower
understands and agrees that none of any Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer shall be liable for any error,
negligence, or mistake, whether of omission or commission, in following any
Borrower’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto or any Acceptance or any
modifications, amendments, or supplements thereto. Each Borrower understands
that the Reimbursement Undertakings may require an Issuing Lender to indemnify
an Underlying Issuer for certain costs or liabilities arising out of claims by
Borrowers against such Underlying Issuer. Borrowers hereby agree to indemnify,
save, defend, and hold each Issuing Lender and the other members of the Lender
Group harmless with respect to any loss, cost, expense (including reasonable
attorneys fees), or liability incurred by them as a result of an Issuing
Lender’s indemnification of an Underlying Issuer; provided, however, that
Borrowers shall not be obligated hereunder to indemnify for any such loss, cost,
expense, or liability to the extent that it is caused by the gross negligence or
willful misconduct of any Issuing Lender or any other member of the Lender
Group. Borrowers hereby acknowledge and agree that none of any Issuing Lender,
any member of the Lender Group, or any Underlying Issuer shall be responsible
for delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit or Acceptance.
          (d) The obligation of each Borrower to reimburse the Issuing Lender
for each drawing under each Letter of Credit and each Acceptance shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
               (i) any lack of validity or enforceability of such Letter of
Credit, Acceptance, this Agreement, or another Loan Document,
               (ii) the existence of any claim, counterclaim, setoff, defense or
other right that Parent or any of its Subsidiaries may have at any time against
any beneficiary or any transferee of such Letter of Credit or Acceptance (or any
Person for whom any such beneficiary or any such transferee maybe acting), the
Issuing Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or Acceptance
or any agreement or instrument relating thereto, or any unrelated transaction,
               (iii) any draft, demand, certificate or other document presented
under such Letter of Credit or Acceptance proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect, or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit
or Acceptance,
               (iv) any payment by the Issuing Lender under such Letter of
Credit or Acceptance against presentation of a draft or certificate that does
not substantially or strictly comply with the terms of such Letter of Credit or
Acceptance (including, without limitation, any requirement that presentation be
made at a particular place or by a particular time of day), or any payment made
by the Issuing Lender under such Letter of Credit or Acceptance to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit or
Acceptance,
               (v) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or discharge of, any Borrower or
any of its Subsidiaries, or
               (vi) the fact that any Event of Default shall have occurred and
be continuing.

- 21 -



--------------------------------------------------------------------------------



 



          (e) Borrowers hereby authorize and direct any Underlying Issuer to
deliver to the applicable Issuing Lender all instruments, documents, and other
writings and property received by such Underlying Issuer pursuant to such
Underlying Letter of Credit and to accept and rely upon the applicable Issuing
Lender’s instructions with respect to all matters arising in connection with
such Underlying Letter of Credit and the related application.
          (f) Each Borrower acknowledges and agrees that any and all usage
charges, issuance charges, commissions, fees, and costs incurred by an Issuing
Lender relating to Underlying Letters of Credit or Underlying Acceptances, or
charged by an Issuing Lender relating to Letters of Credit or Acceptances issued
or accepted, as applicable, by such Issuing Lender, shall be Lender Group
Expenses for purposes of this Agreement and shall be reimbursable immediately by
Borrowers to Agent for the account of the applicable Issuing Lender. The usage
charge for Letters of Credit issued by WFF in its capacity as an Issuing Lender
(or that WFF, in its capacity as Issuing Lender causes to be issued by an
Underlying Issuer) are set forth in the Fee Letter. Any usage charges for
Letters of Credit issued by any other Issuing Lender (or that any other Issuing
Lender causes to be issued by an Underlying Issuer) are as set forth in a
separate fee letter. Borrowers acknowledge and agree that any and all usage
charges may be changed from time to time, and that Underlying Issuers and
Issuing Lenders that issue Letters of Credit or accept Acceptances also impose a
schedule of charges for amendments, extensions, drawings, and renewals.
          (g) If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by any
Issuing Lender, any other member of the Lender Group, or any Underlying Issuer
with any direction, request, or requirement (irrespective of whether having the
force of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):
               (i) any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit or Acceptance issued or
accepted or caused to be issued or accepted hereunder or hereby, or
               (ii) there shall be imposed on any Issuing Lender, any other
member of the Lender Group, or any Underlying Issuer any other condition
regarding any Letter of Credit, Acceptance, or Reimbursement Undertaking,
and the result of the foregoing is to increase, directly or indirectly, the cost
to any Issuing Lender, any other member of the Lender Group, or any Underlying
Issuer of issuing, accepting, making, guaranteeing, participating, or
maintaining any Reimbursement Undertaking or any Letter of Credit or any
Acceptance or to reduce the amount receivable in respect thereof, then, and in
any such case, Agent may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify Borrowers,
and Borrowers shall pay within 30 days after demand therefor, such amounts as
Agent may specify to be necessary to compensate any Issuing Lender, any other
member of the Lender Group, or any Underlying Issuer for such additional cost or
reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Base Rate
Loans hereunder; provided, however, that Borrowers shall not be required to
provide any compensation pursuant to this Section for any such amounts incurred
more than 180 days prior to the date on which demand for payment is first made
to Borrowers; provided further that if an event or circumstance giving rise to
such amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The determination
by Agent of any amount due pursuant to this Section, as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.
          (h) Each Borrower acknowledges and agrees that certain of the
Qualified Import Letters of Credit may provide for the presentation of time
drafts to the applicable Issuing Bank or Underlying Issuer.

- 22 -



--------------------------------------------------------------------------------



 



If an Issuing Bank or an Underlying Issuer accepts such a time draft that is
presented under a Qualified Import Letter of Credit, it is acknowledged and
agreed that (i) such time draft shall constitute an Acceptance hereunder and
(ii) the pricing provisions hereof with respect to Acceptances (including
Sections 2.6(b) and 2.12(e)) shall apply thereto.”
               (o) Section 2.12 of the Credit Agreement is hereby amended and
modified by amending and restating clause (a) of such section in its entirety as
follows:
          “(a) Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option
(the “LIBOR Option”) to have interest on all or a portion of the Advances be
charged (whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto; provided, however, that,
subject to the following clauses (ii) and (iii), in the case of any Interest
Period greater than 3 months in duration, interest shall be payable at 3 month
intervals after the commencement of the applicable Interest Period and on the
last day of such Interest Period), (ii) the date on which all or any portion of
the Obligations are accelerated pursuant to the terms hereof, or (iii) the date
on which this Agreement is terminated pursuant to the terms hereof. On the last
day of each applicable Interest Period, unless Borrowers properly have exercised
the LIBOR Option with respect thereto, the interest rate applicable to such
LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing, Borrowers no longer shall have
the option to request that Advances bear interest at a rate based upon the LIBOR
Rate.”
               (p) Section 2.12 of the Credit Agreement is hereby amended and
modified by amending and restating clause (b)(iii) of such section in its
entirety as follows:
          “(iii) Borrowers shall have not more than 7 LIBOR Rate Loans in effect
at any given time. Borrowers only may exercise the LIBOR Option for proposed
LIBOR Rate Loans of at least $1,000,000.”
               (q) Section 2.13 of the Credit Agreement is hereby amended and
modified by amending and restating clause (a) of such section in its entirety as
follows:
          “(a) If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital or reserve requirements for banks or bank holding companies, or any
change in the interpretation, implementation, or application thereof by any
Governmental Authority charged with the administration thereof, or
(ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrowers and Agent thereof. Following receipt of such
notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrowers of such law,
rule, regulation or guideline giving rise to such reductions and of such

- 23 -



--------------------------------------------------------------------------------



 



Lender’s intention to claim compensation therefor; provided further that if such
claim arises by reason of the adoption of or change in any law, rule, regulation
or guideline that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
Notwithstanding anything to the contrary herein, it is understood and agreed
that the Dodd—Frank Wall Street Reform and Consumer Protection Act (Pub.L.
111-203, H.R. 4173), all requests, rules, guidelines and directives relating
thereto, all interpretations and applications thereof and any compliance by a
Lender with any request or directive relating thereto, shall, for the purposes
of this Agreement, be deemed to be adopted subsequent to the date hereof.”
               (r) Section 2.14 of the Credit Agreement is hereby amended and
modified by amending and restating clause (i) of such section in its entirety as
follows:
          “(i) The provisions of this Section 2.14 are made for the benefit of
Agent, each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.14 will forthwith be reinstated in effect, as though such payment
had not been made.”
               (s) Section 3.3 of the Credit Agreement is hereby amended and
modified by amending and restating the first sentence thereof in its entirety as
follows:
          “This Agreement shall continue in full force and effect for a term
ending on June 30, 2015 (the “Maturity Date”).”
               (t) Section 5.7 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “5.7. Inspection. Permit Agent and each of its duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to conduct appraisals and valuations, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees at such reasonable times and intervals as Agent may designate and, so
long as no Default or Event of Default exists, with reasonable prior notice to
Borrowers; provided, however, that (a) so long as no Event of Default shall have
occurred and be continuing and Excess Availability is greater than $150,000,000,
Borrowers shall not be obligated to reimburse Agent for (y) any appraisals or
valuations during any calendar year or (z) more than 1 audit or field exam
during any calendar year, and (b) so long as no Event of Default shall have
occurred and be continuing and Excess Availability is less than or equal to
$150,000,000, Borrowers shall not be obligated to reimburse Agent for (y) more
than 1 appraisal of Collateral during any calendar year and (z) more than 1
audit or field exam during any calendar year; provided further that for the
avoidance of doubt, at any time an Event of Default has occurred and is
continuing, Borrowers shall be obligated to reimburse Agent for any and all
appraisals, valuations, audits, and field exams conducted by Agent or any of its
representatives or agents during such time.”
          (u) Section 6.9 of the Credit Agreement is hereby amended and modified
by amending and restating such section in its entirety as follows:

- 24 -



--------------------------------------------------------------------------------



 



          “6.9 Restricted Junior Payments. Make any Restricted Junior Payment;
provided, however, that, so long as it is permitted by law,
                (a) so long as (i) no Default or Event of Default has occurred
and is continuing or would result therefrom, (ii) the proposed redemption of
Parent’s Stock is in full compliance with applicable law (including the Delaware
General Corporation Law and the California Corporations Code, to the extent
applicable) and the constituent documents of Parent, (iii) Excess Availability
plus Qualified Cash of Parent and its Subsidiaries each day during the 30
consecutive day period before giving effect to the proposed redemption of
Parent’s Stock, and immediately after giving effect to the proposed redemption
of Parent’s Stock, is greater than $75,000,000, (iv) on a pro forma basis after
giving effect to any such proposed redemption, Excess Availability plus
Qualified Cash of Parent and its Subsidiaries is projected to be in excess of
$75,000,000 at all times during the 12 month period ended one year after the
proposed date of such proposed redemption, (v) Parent was in compliance with the
financial covenant (but only if such financial covenant was required to be
satisfied during such period as a result of the commencement or existence of a
Financial Covenant Period) set forth in Section 7.1 of the Agreement (calculated
after giving pro forma effect to any such proposed redemption as though such
proposed redemption were consummated on the last day of such period and
calculated based upon Parent’s most recently ended four fiscal quarter period
for which internal financial statements are available) for the four fiscal
quarter period immediately preceding the date on which such proposed redemption
is proposed to be made, (vi) Borrowers shall have delivered to Agent updated
projections and calculations evidencing the satisfaction of the conditions
precedent set forth in clauses (iii), (iv), and (v) of this Section 6.9(a), in
each case, in form and substance satisfactory to Agent, and (vii) if the
aggregate amount of redemptions made pursuant to this Section 6.9(a), together
with the amount of dividends declared, paid, or made pursuant to Section 6.9(b),
in each case, since the Closing Date, would exceed $50,000,000 after giving
effect to such proposed redemption, if requested or required by Agent in its
discretion, Agent shall have received an appraisal of Borrowers’ Inventory by an
appraiser selected by Agent and conducted a field exam with respect to
Borrowers’ Accounts, in each case, within the ninety day period immediately
preceding the date of any such proposed redemption, Parent may make redemptions
of its Stock, and
               (b) so long as (i) no Default or Event of Default has occurred
and is continuing or would result therefrom, (ii) the proposed declaration and
payment of dividends on account of Parent’s Stock is in full compliance with
applicable law (including the Delaware General Corporation Law and the
California Corporations Code, to the extent applicable) and the constituent
documents of Parent, (iii) Excess Availability plus Qualified Cash of Parent and
its Subsidiaries each day during the 30 consecutive day period before giving
effect to the proposed redemption of Parent’s Stock, and immediately after
giving effect to the proposed declaration and payment of dividends on account of
Parent’s Stock, is greater than $75,000,000, (iv) on a pro forma basis after
giving effect to any such proposed declaration or payment of dividends on
account of Parent’s Stock, Excess Availability plus Qualified Cash of Parent and
its Subsidiaries is projected to be in excess of $75,000,000 at all times during
the 3 month period ended immediately after the proposed date of such declaration
or payment, (v) Parent’s pro forma Fixed Charge Coverage Ratio (calculated after
giving pro forma effect to any such proposed declaration or payment as though
such proposed declaration or payment were consummated on the last day of such
period and calculated based upon Parent’s most recently ended four fiscal
quarter period for which internal financial statements are available) for the
four fiscal quarter period immediately preceding the date on which such dividend
is proposed to be made was not less than 1.10 to 1.00, (vi) on a pro forma basis
after giving effect to any such proposed declaration or payment, Parent is
projected to have a Fixed Charge Coverage Ratio (calculated after giving effect
to any such proposed declaration or payment and measured on a four fiscal
quarter period basis) of not less than 1.10 to 1.00 for each of the four fiscal
quarters ended immediately after the proposed date of such declaration or
payment, (vii) Borrowers shall have delivered to Agent updated projections and
calculations evidencing the satisfaction of the conditions precedent set forth
in clauses (iii), (iv), (v), and (vi) of this Section 6.9(b), in each case, in
form and substance satisfactory to Agent, and (viii) if the aggregate amount of
dividends declared, paid, or made pursuant to this Section 6.9(b), together with
the amount of redemptions of Stock of Parent made pursuant to Section 6.9(a), in
each case, since the Closing Date, would exceed $50,000,000 after giving effect
to such proposed declaration or payment, if requested or required by Agent in
its discretion, Agent shall have received an appraisal of

- 25 -



--------------------------------------------------------------------------------



 



Borrowers’ Inventory by an appraiser selected by Agent and conducted a field
exam with respect to Borrowers’ Accounts, in each case, within the ninety day
period immediately preceding the date of any such declaration or payment, Parent
may declare and pay dividends on account of Parent’s Stock in an aggregate
amount not to exceed $100,000,000 during the term of this Agreement.”
               (v) Section 9.1 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “9.1 Rights and Remedies. Upon the occurrence and during the
continuation of an Event of Default, Agent may, and, at the instruction of the
Required Lenders, shall (in each case under clauses (a) or (b) by written notice
to Borrowers), in addition to any other rights or remedies provided for
hereunder or under any other Loan Document or by applicable law, do any one or
more of the following:
               (a) declare the Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents immediately due and payable, whereupon the same shall become and be
immediately due and payable and Borrowers shall be obligated to repay all of
such Obligations in full, without presentment, demand, protest, or further
notice or other requirements of any kind, all of which are hereby expressly
waived by Borrowers;
               (b) declare the Commitments terminated, whereupon the Commitments
shall immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of any Issuing Lender to issue Letters of
Credit; and
               (c) exercise all other rights and remedies available to Agent or
the Lenders under the Loan Documents or applicable law.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrowers shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by each Borrower.”
               (w) Section 12 of the Credit Agreement is hereby amended and
modified by inserting the following clause (d) immediately after clause (c):
               “(d) EACH OF PARENT AND EACH BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.”

- 26 -



--------------------------------------------------------------------------------



 



               (x) Section 14.1 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “14.1 Amendments and Waivers.
               (a) No amendment, waiver or other modification of any provision
of this Agreement or any other Loan Document (other than Bank Product Agreements
or the Fee Letter), and no consent with respect to any departure by any Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and each Borrower and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and each Borrower, do any of the following:
                    (i) increase the amount of or extend the expiration date of
any Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c),
                    (ii) postpone or delay any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees, or other
amounts due hereunder or under any other Loan Document,
                    (iii) reduce the principal of, or the rate of interest on,
any loan or other extension of credit hereunder, or reduce any fees or other
amounts payable hereunder or under any other Loan Document (except (y) in
connection with the waiver of applicability of Section 2.6(c) (which waiver
shall be effective with the written consent of the Required Lenders), and
(z) that any amendment or modification of defined terms used in the financial
covenant in this Agreement shall not constitute a reduction in the rate of
interest or a reduction of fees for purposes of this clause (iii)),
                    (iv) amend, modify, or eliminate this Section or any
provision of this Agreement providing for consent or other action by all
Lenders,
                    (v) other than as permitted by Section 15.11, release
Agent’s Lien in and to any of the Collateral,
                    (vi) amend, modify, or eliminate the definition of “Required
Lenders” or “Pro Rata Share”,
                    (vii) except as provided in the last sentence of
Section 15.11(a), contractually subordinate any of Agent’s Liens,
                    (viii) other than in connection with a merger, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release any Borrower or any Guarantor from any
obligation for the payment of money or consent to the assignment or transfer by
any Borrower or any Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents,
                    (ix) amend, modify, or eliminate any of the provisions of
Section 2.3(d), Section 2.4(b)(i) or (ii), or Section 2.4(e) or (f),
                    (x) amend, modify, or eliminate Section 13.1(a) to permit a
Loan Party, an Affiliate of a Loan Party, Equity Sponsor, or an Affiliate of
Equity Sponsor to be permitted to become an Assignee, or

- 27 -



--------------------------------------------------------------------------------



 



                    (xi) amend, modify, or eliminate the definition of Borrowing
Base or any of the defined terms (including the definitions of Dilution Reserve,
Eligible Accounts, Eligible In-Transit Inventory, Eligible Landed Inventory, Net
Liquidation Percentage, and Seasonal Inventory Limitation) that are used in such
definition to the extent that any such change results in more credit being made
available to Borrowers based upon the Borrowing Base, but not otherwise, or the
definition of Maximum Revolver Amount, or change Section 2.1(c).
               (b) No amendment, waiver, modification, elimination, or consent
shall amend, modify, or waive (i) the definition of, or any of the terms or
provisions of, the Fee Letter, without the written consent of Agent and
Borrowers (and shall not require the written consent of any of the Lenders), and
(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders,
               (c) No amendment, waiver, modification, elimination, or consent
shall amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to any Issuing Lender, or any other rights or duties of
Issuing Lender under this Agreement or the other Loan Documents, without the
written consent of such Issuing Lender, Agent, Borrowers, and the Required
Lenders,
               (d) No amendment, waiver, modification, elimination, or consent
shall amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrowers, and the Required Lenders,
               (e) Anything in this Section 14.1 to the contrary
notwithstanding, (i) any amendment, modification, elimination, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Parent and its Subsidiaries, shall not require consent by or the agreement of
any Borrower, and (ii) any amendment, waiver, modification, elimination, or
consent of or with respect to any provision of this Agreement or any other Loan
Document may be entered into without the consent of, or over the objection of,
any Defaulting Lender other than any of the matters governed by Section
14.1(a)(i) through (iii),
               (f) Anything in this Section 14.1 to the contrary
notwithstanding, Agent and the Borrowers may (without the consent of any Lender)
amend or supplement this Agreement to cure any ambiguity, defect or
inconsistency or to make a modification of a minor, consistency or technical
nature or to correct a manifest error.”
               (y) Section 15.1 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “15.1 Appointment and Authorization of Agent. Each Lender hereby
designates and appoints WFF as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. The provisions of this Section 15 are solely for the benefit of
Agent and the Lenders, and Parent and its Subsidiaries shall have no rights as a
third party beneficiary of any of the provisions contained herein. Any provision
to the contrary contained elsewhere in this Agreement or in any other Loan
Document notwithstanding, Agent shall not have any duties or responsibilities,
except those expressly set forth herein or in the other Loan Documents, nor
shall Agent have

- 28 -



--------------------------------------------------------------------------------



 



or be deemed to have any fiduciary relationship with any Lender (or Bank Product
Provider), and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing, the use of the term “agent” in this Agreement or the other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only a representative relationship between
independent contracting parties. Each Lender hereby further authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent to act as the secured party under each of the Loan
Documents that create a Lien on any item of Collateral. Except as expressly
otherwise provided in this Agreement, Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Parent and its
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders, as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Parent and its Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Parent and its Subsidiaries, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to Parent
or its Subsidiaries, the Obligations, the Collateral, the Collections of Parent
and its Subsidiaries, or otherwise related to any of same as provided in the
Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent may
deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents. Each Lender hereby
acknowledges and agrees that it has reviewed the provisions of the Flow of Funds
Agreement, agrees to be bound by the terms thereof, and designates and
irrevocably authorizes Agent to execute and deliver the Flow of Funds Agreement
on its behalf.
               (z) Section 15.6 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “15.6 Credit Decision. Each Lender (and Bank Product Provider)
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by Agent hereinafter taken, including any
review of the affairs of Parent and its Subsidiaries or Affiliates, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender (or Bank Product Provider). Each Lender represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrowers or any other Person party to a
Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrowers. Each Lender also represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrowers or any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the

- 29 -



--------------------------------------------------------------------------------



 



Lenders by Agent, Agent shall not have any duty or responsibility to provide any
Lender (or Bank Product Provider) with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrowers or any other Person party to a Loan
Document that may come into the possession of any of the Agent-Related Persons.
Each Lender acknowledges (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that Agent does not have
any duty or responsibility, either initially or on a continuing basis (except to
the extent, if any, that is expressly specified herein) to provide such Lender
(or Bank Product Provider) with any credit or other information with respect to
Borrowers, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).”
               (aa) Section 15.8 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “15.8 Agent in Individual Capacity. WFF and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire equity interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Parent and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though WFF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, WFF or its Affiliates may receive information
regarding Parent or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Parent or
such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include WFF
in its individual capacity.”
               (bb) Section 15.10 of the Credit Agreement is hereby amended and
modified by amending and restating clause (a) of such section in its entirety as
follows:
          “(a) Any Lender and its respective Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with Parent
and its Subsidiaries and Affiliates and any other Person party to any Loan
Documents as though such Lender were not a Lender hereunder without notice to or
consent of the other members of the Lender Group (or the Bank Product
Providers). The other members of the Lender Group acknowledge (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Parent or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Parent or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.”
               (cc) Section 15.11 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “15.11 Collateral Matters.

- 30 -



--------------------------------------------------------------------------------



 



               (a) The Lenders hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to (i) release any Lien on any Collateral or otherwise consent
to the disposition thereof free of the Lien created by the Loan Documents
(A) upon the termination of the Commitments and payment and satisfaction in full
by Borrowers of all Obligations, (B) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrowers certify to Agent that the sale or disposition is permitted under
Section 6.4 or the other Loan Documents (and Agent may rely conclusively on any
such certificate, without further inquiry), (C) constituting property in which
Parent or its Subsidiaries owned no interest at the time Agent’s Lien was
granted nor at any time thereafter, or (D) constituting property leased to
Parent or its Subsidiaries under a lease that has expired or is terminated in a
transaction permitted under this Agreement, and (ii) at Agent’s option and in
its sole discretion, release any Lien created by the Loan Documents on any
Equipment if Borrowers certify to Agent in writing that each of the following
conditions are true and satisfied (and Agent may rely conclusively on any such
certificate, without further inquiry): (A) such release is required or desirable
in connection with the incurrence of any Equipment Loan permitted under clause
(q) of the definition of Permitted Indebtedness, (B) such Equipment secures
Indebtedness permitted pursuant to clause (q) of the definition of Permitted
Indebtedness, and (C) such Equipment is the subject of a Permitted Lien under
clause (u) of the definition of Permitted Liens (including the proviso to such
clause (u)). The Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, based upon the instruction of the Required Lenders, to (a) consent to,
credit bid or purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code, including under Section 363 of the
Bankruptcy Code, (b) credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale or
other disposition thereof conducted under the provisions of the Code, including
pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any other sale or foreclosure conducted by Agent (whether
by judicial action or otherwise) in accordance with applicable law. In
connection with any such credit bid or purchase, the Obligations owed to the
Lenders and the Bank Product Providers shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of Agent to credit bid or
purchase at such sale or other disposition of the Collateral and, if such claims
cannot be estimated without unduly delaying the ability of Agent to credit bid,
then such claims shall be disregarded, not credit bid, and not entitled to any
interest in the asset or assets purchased by means of such credit bid) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Stock of the
acquisition vehicle or vehicles that are used to consummate such purchase).
Except as provided above, Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (y) if the
release is of Collateral having an aggregate book value in excess of $75,000,000
during any calendar year, all of the Lenders (without requiring the
authorization of the Bank Product Providers), or (z) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product Providers);
provided, however, that nothing in clause (y) of this sentence shall be deemed
to restrict or limit the enforcement rights or remedies of Agent with respect to
the Collateral under this Agreement or any other Loan Document that arise as a
result of an Event of Default. Upon request by Agent or Borrowers at any time,
the Lenders will (and if so requested, the Bank Product Providers will) confirm
in writing Agent’s authority to release any such Liens on particular types or
items of Collateral pursuant to this Section 15.11; provided, however, that
(1) Agent shall not be required to execute any document necessary to evidence
such release on terms that, in Agent’s opinion, would expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of
Borrowers in respect of) all interests retained by Borrowers, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. The Lenders further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent, at its option and in its sole discretion, to subordinate any
Lien

- 31 -



--------------------------------------------------------------------------------



 



granted to or held by Agent under any Loan Document to the holder of any
Permitted Lien on such property if such Permitted Lien secures Permitted
Purchase Money Indebtedness.
               (b) Agent shall have no obligation whatsoever to any of the
Lenders (or the Bank Product Providers) to assure that the Collateral exists or
is owned by Parent or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, or that Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.”
               (dd) Section 15.13 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “15.13 Agency for Perfection. Agent hereby appoints each other Lender
(and each Bank Product Provider) as its agent (and each Lender hereby accepts
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to accept) such appointment) for the purpose of perfecting Agent’s
Liens in assets which, in accordance with Article 8 or Article 9, as applicable,
of the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.”
               (ee) Section 15.15 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “15.15 Concerning the Collateral and Related Loan Documents. Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).”
               (ff) Section 15.17 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “15.17 Several Obligations; No Liability. Notwithstanding that certain
of the Loan Documents now or hereafter may have been or will be executed only by
or in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrowers or any other Person for any failure by
any other Lender (or Bank Product Provider) to fulfill its obligations to make
credit

- 32 -



--------------------------------------------------------------------------------



 



available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf in connection with its Commitment, nor to take any other action
on behalf of such Lender (or Bank Product Provider) hereunder or in connection
with the financing contemplated herein.”
               (gg) Section 17.5 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “17.5 Bank Product Providers. Each Bank Product Provider shall be
deemed a third party beneficiary hereof and of the provisions of the other Loan
Documents for purposes of any reference in a Loan Document to the parties for
whom Agent is acting. Agent hereby agrees to act as a non-fiduciary agent for
such Bank Product Providers and, by virtue of entering into a Bank Product
Agreement and providing a Bank Product that qualifies as Bank Product
Obligations pursuant to the requirements of the proviso set forth in the
definition of Bank Product Obligations, each Bank Product Provider shall be
automatically deemed to have appointed Agent as its non-fiduciary agent and to
have accepted the benefits of the Loan Documents; it being understood and agreed
that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Agent and the right to share in payments and collections out of the
Collateral as more fully set forth herein and in any Bank Product Provider
Letter Agreement. In addition, each Bank Product Provider, by virtue of entering
into a Bank Product Agreement, shall be automatically deemed to have agreed that
Agent shall have the right, but shall have no obligation, to establish,
maintain, relax, or release reserves in respect of the Bank Product Obligations
and that if reserves are established there is no obligation on the part of Agent
to determine or insure whether the amount of any such reserve is appropriate or
not. In connection with any such distribution of payments or proceeds of
Collateral, Agent shall be entitled to assume no amounts are due or owing to any
Bank Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the relevant Bank Product Provider is
the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so. Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.”
               (hh) Section 17.10 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “17.10 Lender Group Expenses. Borrowers agree to pay the Lender Group
Expenses on the earlier of (a) the first day of the month following the date on
which such Lender Group Expenses were first incurred or (b) the date on which
demand therefor is made by Agent. Borrowers agree that their respective
obligations contained in this Section 17.10 shall survive payment or
satisfaction in full of all other Obligations.”
               (ii) Section 17.11 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:

- 33 -



--------------------------------------------------------------------------------



 



          “17.11 Patriot Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies Borrowers that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
Borrowers, which information includes the name and address of Borrowers and
other information that will allow such Lender to identify Borrowers in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and Borrower agrees to cooperate in respect of the conduct
of such searches and further agrees that the reasonable costs and charges for
such searches shall constitute Lender Group Expenses hereunder and be for the
account of Borrowers.”
               (jj) Section 17.12 of the Credit Agreement is hereby amended and
modified by amending and restating such section in its entirety as follows:
          “17.12 Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.”
               (kk) Schedules A-2, E-1, M-1, 4.1(c), 4.6(a), 4.6(b), 4.6(c),
4.6(d), 4.13, 4.15, 4.17, 4.30(b), 5.1, and 5.2 to the Credit Agreement are each
hereby amended in their entirety and replaced with the corresponding Schedules
attached hereto as Exhibit A.
               (ll) Exhibit B-1 to the Credit Agreement is hereby amended by
adding the intellectual property listed on Exhibit B attached hereto.
          3. Amendments to Security Agreement.
               (a) The preamble of the Security Agreement is hereby amended and
modified by amending and restating the preamble in its entirety as follows:
          “This SECURITY AGREEMENT (this “Agreement”), dated as of June 30,
2009, among the Persons listed on the signature pages hereof as “Grantors” and
those additional entities that hereafter become parties hereto by executing the
form of Supplement attached hereto as Annex 1 (each, a “Grantor” and
collectively, the “Grantors”), and WELLS FARGO CAPITAL FINANCE, LLC (formerly
known as Wells Fargo Foothill, LLC), a Delaware limited liability company
(“WFCF”), in its capacity as agent for the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”).”
               (b) The first WHEREAS clause of the Security Agreement is hereby
amended and modified by amending and restating such WHEREAS clause in its
entirety as follows:
          “WHEREAS, pursuant to that certain Credit Agreement of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, including all schedules thereto, the “Credit Agreement”) among SKECHERS
U.S.A., INC., a Delaware corporation (“Parent”), each of Parent’s Subsidiaries
identified on the signature pages thereof as a Borrower (each of such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), the lenders identified on the signature pages
thereof (each of such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter as a “Lender”, as that term is
thereinafter further defined), Agent, WFCF, as a joint lead arranger, BANK OF
AMERICA, N.A.,

- 34 -



--------------------------------------------------------------------------------



 



as syndication agent, and BANC OF AMERICA SECURITIES LLC, as a joint lead
arranger, the Lender Group has agreed to make certain financial accommodations
available to the Borrowers from time to time pursuant to the terms and
conditions thereof, and”
               (c) The Security Agreement is hereby amended and modified by
amending and restating Section 22 in its entirety as follows:
          “22. Continuing Security Interest: Assignments under Credit Agreement.
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in cash in accordance with the provisions of the Credit Agreement and
the Commitments have expired or have been terminated, (b) be binding upon each
of Grantors, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full in cash of the Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Security Interest granted hereby shall
terminate and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto. At such time, Agent will authorize the filing of
appropriate termination statements to terminate such Security Interests. No
transfer or renewal, extension, assignment, or termination of this Agreement or
of the Credit Agreement, any other Loan Document, or any other instrument or
document executed and delivered by any Grantor to Agent nor any additional
Advances or other loans made by any Lender to the Borrowers, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to Grantors,
or any of them, by Agent, nor any other act of the Lender Group or the Bank
Product Providers, or any of them, shall release any Grantor from any
obligation, except a release or discharge executed in writing by Agent in
accordance with the provisions of the Credit Agreement. Agent shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Agent and
then only to the extent therein set forth. A waiver by Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Agent would otherwise have had on any other occasion.
Upon the consummation of a Permitted Disposition of Collateral by a Grantor to
any third party, the Security Interest in such Collateral granted hereby shall
automatically terminate (but shall attach to the Proceeds or products thereof),
and Agent shall promptly provide such releases or other evidence of such
termination as reasonably requested by such Grantor. A Grantor shall be
automatically released from its obligations hereunder and the Security Interest
in the Collateral of such Grantor shall automatically terminate in the event
that all the Stock of such Grantor shall be sold, transferred or otherwise
disposed of to a Person other than a Loan Party in a Permitted Disposition, and
Agent shall promptly provide such releases and evidence of such termination as
may be reasonably requested by such Grantor. If (w) release of the Security
Interest in such Equipment is required or desirable in connection with the
incurrence of any Equipment Loan permitted pursuant to clause (q) of the
definition of Permitted Indebtedness, (x) such Equipment secures Indebtedness
permitted pursuant to clause (q) of the definition of Permitted Indebtedness,
(y) such Equipment is the subject of a Permitted Lien under clause (u) of the
definition of Permitted Liens (including the proviso to such clause (u)), and
(z) Agent has received a certificate from the Borrowers certifying in writing
that each of the following conditions are true and satisfied (and Agent may rely
conclusively on any such certificate, without further inquiry): (i) such release
or subordination is required or desirable in connection with the incurrence of
any Equipment Loan permitted pursuant to clause (q) of the definition of
Permitted Indebtedness, (ii) such Equipment secures Indebtedness permitted
pursuant to clause (q) of the definition of Permitted Indebtedness, and
(iii) such Equipment is the subject of a Permitted Lien under clause (u) of the
definition of Permitted Liens (including the proviso to such clause (u)), then
Agent’s Security Interest in such Equipment granted pursuant to this Agreement
shall automatically be released and all rights in such Equipment shall revert
back to the Grantors or any other Person entitled thereto.”

- 35 -



--------------------------------------------------------------------------------



 



               (d) The Security Agreement is hereby amended and modified by
amending and restating clause (f) in Section 26 in its entirety as follows:
          “(f) Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be. Section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties. Any
reference herein or in any other Loan Document to the satisfaction, payment, or
repayment in full of the Obligations shall mean the repayment in full in cash or
immediately available funds (or, in the case of Letters of Credit or
Acceptances, providing Letter of Credit Collateralization, or, in the case of
Bank Products, providing Bank Product Collateralization) of all Obligations
(including the payment of any Lender Group Expenses that have accrued
irrespective of whether demand has been made therefor and the payment of any
termination amount then applicable (or which would become applicable as a result
of the repayment of the other Obligations) under Bank Product Agreements) other
than unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and that are not required by the
provisions of this Agreement to be repaid or cash collateralized. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.”
               (e) Schedule 1 to the Security Agreement is hereby amended in its
entirety and replaced with the Schedule attached hereto as Exhibit C.
          4. Conditions Precedent to Amendment. The satisfaction or waiver of
each of the following shall constitute conditions precedent to the effectiveness
of this Amendment:
               (a) Agent shall have received this Amendment, duly executed by
the parties hereto, and the same shall be in full force and effect.
               (b) Agent shall have received the reaffirmation and consent of
each Guarantor attached hereto as Exhibit D, duly executed and delivered by an
authorized official of each Guarantor.
               (c) Agent shall have received Amendment Number One to Fee Letter,
in form and substance satisfactory to Agent, duly executed by the parties
thereto, and the same shall be in full force and effect.
               (d) Agent shall have received, in immediately available funds,
the Arrangement Fee (as such term is defined in Amendment Number One to Fee
Letter).
               (e) Agent shall have received, in immediately available funds,
the Amendment Fee referred to in Section 6 hereof.
               (f) Agent shall have received amendments to (i) the Copyright
Security Agreement, (ii) the Patent Security Agreement, and (iii) the Trademark
Security Agreement, in each case, in

- 36 -



--------------------------------------------------------------------------------



 



form and substance satisfactory to Agent, duly executed by the parties thereto,
and the same shall be in full force and effect.
               (g) Agent shall have received an Assignment and Acceptance from
Capital One Leverage Finance Corporation, in form and substance and on terms and
conditions satisfactory to Agent, duly executed by the parties thereto, and the
same shall be in full force and effect.
               (h) Agent shall have received a certificate from the Secretary of
each Loan Party (i) attesting to the resolutions of such Loan Party’s board of
directors authorizing its execution, delivery, and performance of this
Amendment, approving the terms of, and the transactions contemplated herein, and
the other Loan Documents executed concurrently herewith to which such Loan Party
is a party, (ii) authorizing specific officers of such Loan Party to execute the
same, and (iii) attesting to the incumbency and signatures of such specific
officers of such Loan Party;
               (i) Agent shall have received either (i) copies of each Loan
Party’s Governing Documents, as amended, modified, or supplemented to the Third
Amendment Date, certified by the Secretary of such Loan Party, with such
Governing Documents attached as an exhibit thereto, or (ii) a certificate from
the Secretary of each Loan Party, dated as of the date hereof, certifying that
the Governing Documents of such Loan Party attached to the certificate from the
Secretary of such Loan Party dated as of the Closing Date have not been further
amended, modified, or supplemented, with such Governing Documents attached as an
exhibit thereto.
               (j) Agent shall have received a certificate of status with
respect to each Loan Party, dated as of a recent date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction.
               (k) Agent shall have received certificates of status with respect
to each Loan Party, dated as of a recent date, such certificates to be issued by
the appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Loan Party) in which its failure to be duly qualified or
licensed would constitute a Material Adverse Change, which certificates shall
indicate that such Loan Party is in good standing in such jurisdictions.
               (l) After giving effect to this Amendment, the representations
and warranties herein and in the Credit Agreement and the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).
               (m) No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Borrower, any Guarantor, Agent, or any
Lender.
               (n) After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing or shall result from the
consummation of the transactions contemplated herein.
          5. Representations and Warranties. Each of Parent and each Borrower
hereby represents and warrants to Agent and the Lenders as follows:

- 37 -



--------------------------------------------------------------------------------



 



               (a) It (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified reasonably could be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
in all material respects as now conducted and as proposed to be conducted, to
enter into the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby.
               (b) The execution, delivery, and performance by it of this
Amendment and the performance by it of each Loan Document to which it is or will
be a party (i) have been duly authorized by all necessary action on the part of
such Borrower or Parent, as the case may be and (ii) do not and will not
(A) violate any material provision of federal, state or local law or regulation
applicable to it or its Subsidiaries, the Governing Documents of it or its
Subsidiaries, or any order, judgment or decree of any court or other
Governmental Authority binding on it or its Subsidiaries, (B) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any Material Contract of it or its Subsidiaries, except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Change,
(C) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Borrower or any Guarantor, other than
Permitted Liens, or (D) require any approval of any Borrower’s or any
Guarantor’s interestholders or any approval or consent of any Person under any
Material Contract of any Borrower or any Guarantor, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Change.
               (c) No registration with, consent, or approval of, or notice to,
or other action by, any Governmental Authority, other than registrations,
consents approvals, notices, or other actions that have been obtained and that
are still in force and effect and except for filings and recordings with respect
to the Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date, is required in connection with the due
execution, delivery and performance by it of this Amendment or any other Loan
Document to which it is or will be a party.
               (d) This Amendment is, and each other Loan Document to which it
is or will be a party, when executed and delivered by each Loan Party that is a
party thereto, will be the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.
               (e) No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Borrower, any Guarantor, or any member of the Lender
Group.
               (f) No Default or Event of Default has occurred and is continuing
as of the date of the effectiveness of this Amendment, and no condition exists
which constitutes a Default or an Event of Default.
               (g) The representations and warranties set forth in this
Amendment, the Credit Agreement, as amended by this Amendment and after giving
effect hereto, and the other Loan Documents to which it is a party are true,
correct, and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

- 38 -



--------------------------------------------------------------------------------



 



               (h) This Amendment has been entered into without force or duress,
of the free will of each of Parent and each Borrower, and the decision of each
of Parent and each Borrower to enter into this Amendment is a fully informed
decision and such Person is aware of all legal and other ramifications of each
decision.
               (i) It has read and understands this Amendment, has consulted
with and been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Amendment, has read this Amendment
in full and final form, and has been advised by its counsel of its rights and
obligations hereunder and thereunder.
          6. Amendment Fee. On or before the date hereof, Borrowers shall pay to
Agent, for the ratable benefit of the undersigned Lenders, in accordance with
their respective Pro Rata Shares of the Commitments, an amendment fee in the
amount of $500,000 in immediately available funds, which amendment fee shall be
fully earned and non-refundable on the date hereof.
          7. Release by Each Borrower and Each Guarantor.
               (a) Effective on the date hereof, each Borrower and each
Guarantor, for itself and on behalf of its successors and assigns, and any
Person acting for or on behalf of, or claiming through it, hereby waives,
releases, remises and forever discharges Agent and each Lender, each of their
respective Affiliates, and each of their respective successors in title, past,
present and future officers, directors, employees, limited partners, general
partners, investors, attorneys, assigns, subsidiaries, shareholders, trustees,
agents and other professionals and all other persons and entities to whom any
member of the Lenders would be liable if such persons or entities were found to
be liable to such Borrower or such Guarantor (each a “Releasee” and
collectively, the “Releasees”), from any and all past, present and future claims
(provided that, future claims are hereby waived, released, remised and forever
discharged solely to the extent such future claims relate, directly or
indirectly, to acts or omissions that occurred on or prior to the date of this
Amendment), suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which such Borrower or such Guarantor
ever had from the beginning of the world, now has, or might hereafter (provided,
that, claims that might arise hereafter are hereby waived, released, remised and
forever discharged solely to the extent such claims relate, directly or
indirectly, to acts or omissions that occurred on or prior to the date of this
Amendment) have against any such Releasee which relates, directly or indirectly,
to any acts or omissions of any such Releasee that occurred on or prior to the
date of this Amendment, which relate directly or indirectly, to the Credit
Agreement, any other Loan Document, or to the lender-borrower relationship
evidenced by the Loan Documents. As to each and every Claim released hereunder,
each Borrower and each Guarantor hereby represents that it has received the
advice of legal counsel with regard to the releases contained herein, and having
been so advised, specifically waives the benefit of the provisions of
Section 1542 of the Civil Code of California which provides as follows:
          “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
          As to each and every Claim released hereunder, each Borrower and each
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law (including without limitation the laws of the state of New
York), if any, pertaining to general releases after having been advised by its
legal counsel with respect thereto.

- 39 -



--------------------------------------------------------------------------------



 



          Each Borrower and each Guarantor acknowledges that it may hereafter
discover facts different from or in addition to those now known or believed to
be true with respect to such claims, demands, or causes of action and agrees
that this instrument shall be and remain effective in all respects
notwithstanding any such differences or additional facts. Each Borrower and each
Guarantor understands, acknowledges and agrees that the release set forth above
may be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
               (b) Each Borrower and each Guarantor, for itself and on behalf of
its successors and assigns, and any Person acting for or on behalf of, or
claiming through it, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee above that it will not
sue (at law, in equity, in any regulatory proceeding or otherwise) any Releasee
on the basis of any claim released, remised and discharged by such Person
pursuant to the above release. Each Borrower and each Guarantor further agrees
that it shall not dispute the validity or enforceability of the Credit Agreement
or any of the other Loan Documents or any of its obligations thereunder, or the
validity, priority, enforceability or the extent of Agent’s Lien on any item of
Collateral under the Credit Agreement or the other Loan Documents. If each
Borrower and each Guarantor or any of its respective successors, assigns, or
officers, directors, employees, agents or attorneys, or any Person acting for or
on behalf of, or claiming through it violate the foregoing covenant, such
Person, for itself and its successors, assigns and legal representatives, agrees
to pay, in addition to such other damages as any Releasee may sustain as a
result of such violation, all attorneys’ fees and costs incurred by such
Releasee as a result of such violation.
          8. Choice of Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PARTY
HERETO WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 8.
          TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO
HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

- 40 -



--------------------------------------------------------------------------------



 



          9. Amendments. This Amendment cannot be altered, amended, changed or
modified in any respect or particular unless each such alteration, amendment,
change or modification is made in accordance with the terms and provisions of
Section 14.1 of the Credit Agreement.
          10. Counterpart Execution. This Amendment may be executed in any
number of counterparts, all of which when taken together shall constitute one
and the same instrument, and any of the parties hereto may execute this
Amendment by signing any such counterpart. Delivery of an executed counterpart
of this Amendment by telefacsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.
          11. Expenses. Each Borrower shall pay to the Agent and the Lenders all
costs, all out-of-pocket expenses, and all fees and charges of every kind in
connection with the preparation, negotiation, execution and delivery of this
Amendment any documents and instruments relating thereto. In addition thereto,
each Borrower agrees to reimburse Agent and the Lenders on demand for its costs
arising out of this Amendment and all documents or instruments relating hereto
(which costs may include the reasonable fees and expenses of any attorneys
retained by Agent or any Lender).
          12. Effect on Loan Documents.
               (a) The Credit Agreement, as amended hereby, and each of the
other Loan Documents shall be and remain in full force and effect in accordance
with their respective terms and hereby are ratified and confirmed in all
respects. The execution, delivery, and performance of this Amendment shall not
operate, except as expressly set forth herein, as a modification or waiver of
any right, power, or remedy of Agent or any Lender under the Credit Agreement or
any other Loan Document. The waivers, consents and modifications herein are
limited to the specifics hereof (including facts or occurrences on which the
same are based), shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse any non-compliance with
the Loan Documents (except as expressly stated herein), and shall not operate as
a consent to any matter under the Loan Documents. Except for the amendments to
the Credit Agreement expressly set forth herein, the Credit Agreement and other
Loan Documents shall remain unchanged and in full force and effect. The
execution, delivery and performance of this Amendment shall not operate as a
waiver (except as expressly stated herein) of or, except as expressly set forth
herein, as an amendment of, any right, power or remedy of the Lenders in effect
prior to the date hereof. The amendments and waivers set forth herein are
limited to the specifics hereof, shall not apply with respect to any facts or
occurrences other than those on which the same are based, and except as
expressly set forth herein, shall neither excuse any future non-compliance with
the Credit Agreement, nor operate as a waiver of any Default or Event of Default
(other than the Designated Event of Default). To the extent any terms or
provisions of this Amendment conflict with those of the Credit Agreement or
other Loan Documents, the terms and provisions of this Amendment shall control.
               (b) Upon and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “herein”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“therein”, “thereof” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as modified and amended
hereby.
               (c) This Amendment is a Loan Document.
               (d) Unless the context of this Amendment clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and

- 41 -



--------------------------------------------------------------------------------



 



“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”.
          13. Entire Agreement. This Amendment, and terms and provisions hereof,
the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.
          14. Integration. This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
          15. Reaffirmation of Obligations. Each of Parent and each Borrower
hereby reaffirms its obligations under each Loan Document to which it is a
party. Each of Parent and each Borrower hereby further ratifies and reaffirms
the validity and enforceability of all of the liens and security interests
heretofore granted, pursuant to and in connection with the Security Agreement or
any other Loan Document to Agent, on behalf and for the benefit of the Lender
Group and Bank Product Providers, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all collateral
heretofore pledged as security for such obligations, continues to be and remain
Collateral for such obligations from and after the date hereof.
          16. Ratification. Each of Parent and each Borrower hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and the Loan Documents effective as of the date hereof and as amended
hereby.
          17. Severability. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
[signature pages follow]

- 42 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.

                  SKECHERS U.S.A., INC.,         a Delaware corporation, as
Parent and as a Borrower    
 
           
 
  By:   /s/ David Weinberg    
 
     
 
   
 
  Name:   David Weinberg    
 
     
 
   
 
  Title:   Chief Operating Officer    
 
     
 
   
 
                SKECHERS U.S.A., INC. II,         a Delaware corporation, as a
Borrower    
 
           
 
  By:   /s/ David Weinberg    
 
     
 
   
 
  Name:   David Weinberg    
 
     
 
   
 
  Title:   Chief Financial Officer    
 
     
 
   
 
                SKECHERS BY MAIL, INC.,         a Delaware corporation, as a
Borrower    
 
           
 
  By:   /s/ David Weinberg    
 
     
 
   
 
  Name:   David Weinberg    
 
     
 
   
 
  Title:   Chief Financial Officer    
 
     
 
   
 
                310 GLOBAL BRANDS, INC.,         a Delaware corporation, as a
Borrower    
 
           
 
  By:   /s/ David Weinberg    
 
     
 
   
 
  Name:   David Weinberg    
 
     
 
   
 
  Title:   Chief Executive Officer    
 
     
 
   

SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND SECURITY
AGREEMENT

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO CAPITAL FINANCE, LLC, a         Delaware limited
liability company, as Agent and as a Lender    
 
           
 
  By:   /s/ Rina Shinoda    
 
     
 
   
 
  Name:   Rina Shinoda    
 
     
 
   
 
  Title:   Vice President    
 
     
 
   

SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND SECURITY
AGREEMENT

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,         as a Lender    
 
           
 
  By:   /s/ Stephen King    
 
     
 
   
 
  Name:   Stephen King    
 
     
 
   
 
  Title:   SVP    
 
     
 
   

SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND SECURITY
AGREEMENT

 



--------------------------------------------------------------------------------



 



                  PNC BANK, N.A.,         as a Lender    
 
           
 
  By:   /s/ Pete Martinez    
 
     
 
   
 
  Name:   Pete Martinez    
 
     
 
   
 
  Title:   Sr. Vice President    
 
     
 
   

SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND SECURITY
AGREEMENT

 



--------------------------------------------------------------------------------



 



                  UNION BANK, N.A.,         as a Lender    
 
           
 
  By:   /s/ Peter Ehlinger    
 
     
 
   
 
  Name:   Peter Ehlinger    
 
     
 
   
 
  Title:   Vice President    
 
     
 
   

SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND SECURITY
AGREEMENT

 



--------------------------------------------------------------------------------



 



                  HSBC BUSINESS CREDIT (USA) INC.,         as a Lender    
 
           
 
  By:   /s/ Steven T. Brennan    
 
     
 
   
 
  Name:   Steven T. Brennan    
 
     
 
   
 
  Title:   Senior Vice President #15219    
 
     
 
   

SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND SECURITY
AGREEMENT

 



--------------------------------------------------------------------------------



 



                  CIT BANK,         as a Lender    
 
           
 
  By:   /s/ Benjamin Haslam    
 
     
 
   
 
  Name:   Benjamin Haslam    
 
     
 
   
 
  Title:   Authorized Signatory    
 
     
 
   

SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND SECURITY
AGREEMENT

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION,         as a Lender    
 
           
 
  By:   /s/ Wayne Elliott    
 
     
 
   
 
  Name:   Wayne Elliott    
 
     
 
   
 
  Title:   Vice President    
 
     
 
   

SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT AND SECURITY
AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Credit Agreement Schedules
See attached.

 



--------------------------------------------------------------------------------



 



Schedule A-2
Authorized Persons
Robert Greenberg
Michael Greenberg
David Weinberg
Philip Paccione

 



--------------------------------------------------------------------------------



 



Schedule E-1
Eligible Inventory Locations
Domestic warehouse locations
The following warehouse locations are all leased by Skechers U.S.A., Inc. from
third parties with the exception of 1670 Champagne Avenue, which is leased from
Yale Investments, LLC.

  1.   4100 East Mission Blvd., Ontario, CA 91761     2.   1670 Champagne Ave.,
Ontario, CA 91761     3.   1661 S. Vintage Ave., Ontario, CA 91761     4.   1777
S. Vintage Ave., Ontario, CA 91761     5.   2120 S. Archibald Ave., Ontario, CA
91761     6.   13473 Santa Ana Ave, Fontana CA 92337

Domestic retail store locations
See attached list of domestic stores. All stores with an open date of “n/a” are
expected to be opened within six months, except stores numbered 191 (to be
determined), 345 (2012), 346 (2013) and 363 (2012). All of the domestic retail
store locations are leased by Skechers U.S.A., Inc.

 



--------------------------------------------------------------------------------



 



(SKECHERS LOGO) [v56510v5651001.gif]
SKECHERS Store and Corporate Listing

                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
1
  C     2,200     Manhattan Beach   1121 Manhattan Ave   Manhattan Beach   CA  
  90266       310.318.3116       310.406.2946 f     6/1/95   2/15/15
2
  WHS     10,140     Gardena   19000 S. Vermont Avenue   Gardena   CA     90248
      310.327.4600       310.327.5274 f     9/1/95   8/31/15
4R
  OTL     4,490     Camarillo Promenade   620 Ventura Blvd., #1311   Camarillo  
CA     93010       805.388.1029       805.388.9603 f     4/23/09   1/31/20
5
  C     1,531     Galleria at South Bay   1815 Hawthorne Blvd., #112   Redondo
Beach   CA     90278       310.370.7769       310.370.0490 f     6/1/96  
6/30/16
6
  OTL     2,768     Ontario Mills Outlet Mall   1 Mills Circle, #202   Ontario  
CA     91764       909.484.8733       909.484.8525 f     11/1/96   1/31/17
7
  OTL     2,375     Gilroy Premium Outlets   8300 Arroyo Circle, #B050   Gilroy
  CA     95020       408.847.6485       408.847.6685 f     3/28/97   3/31/17
9R
  C     2,171     Sunvalley Mall   220A Sunvalley Mall, #A121A   Concord   CA  
  94520       925.691.5877       925.691.5878 f     7/27/10   1/31/21
10R
  OTL     4,001     Arizona Mills   5000 Arizona Mills Circle, #250   Tempe   AZ
    85282       480.755.7888       480.755.1261 f     6/28/07   4/30/17
11
  OTL     2,300     Woodbury Common Premium Outlets   877 Grapevine Court  
Central Valley   NY     10917       845.928.1459       845.928.1456 f    
3/27/98   1/31/19
12
  C     1,562     Garden State Plaza   1 Garden State Plaza, #1230   Paramus  
NJ     07652       201.291.4128       201.291.4134 f     8/15/97   1/31/18
16R
  OTL     6,000     Tanger Outlet . Riverhead   Long Island Expressway, Exit 73
Tanger Drive, #1209   Riverhead   NY     11901       631.369.5525      
631.369.3906 f     8/7/03   1/31/13
18R
  C     3,106     Beverly Center   8500 Beverly Blvd., #643   Los Angeles   CA  
  90048       310.652.5185       310.652.5037 f     4/30/03   1/31/13
19
  OTL     3,197     Milpitas Mills   498 Great Mall Drive   Milpitas   CA    
95035       408.719.8155       408.719.8255 f     4/1/98   4/30/15
21R
  C     2,019     Irvine Spectrum   71 Fortune Drive, #852   Irvine   CA    
92618       949.450.0994       949.450.0995 f     5/1/08   4/30/18
22
  C     2,093     The Block at Orange   20 City Blvd. J3, Space #312   Orange  
CA     92868       714.978.2951       714.939.6979 f     11/19/98   1/31/19

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
23
  WHS     11,000     Tarzana   18143 Ventura Blvd.   Tarzana   CA     91356    
  818.345.1024       818.345.2018 f     5/1/98   1/31/13
25
  OTL     3,000     Wrentham Village Premium Outlets   1 Premium Outlets Blvd.,
#165   Wrentham   MA     02093       508.384.8001       508.384.1418 f    
5/22/98   5/31/15
26
  WHS     5,600     Anaheim   1195 N. State College Blvd.   Anaheim   CA    
92806       714.956.2477       714.956.2506 f     8/1/98   7/31/13
27
  WHS     9,110     Van Nuys   6426 Van Nuys Blvd.   Van Nuys   CA     91401    
  818.989.2189       818.989.2171 f     6/1/98   6/25/13
28
  OTL     1,898     Waikele Premium Outlets   94-792 Lumaina Street, Bldg. 2,
#213   Waipahu   HI     96797       808.680.9711       808.680.9239 f    
7/23/98   7/31/15
29R
  C     1,972     Bridgewater Commons   400 Commons Way, #3475   Bridgewater  
NJ     08807       908.685.5808       908.252.1779 f     11/21/08   9/30/18
30
  OTL     3,166     Fashion Outlets   32100 Las Vegas Blvd., #432   Primm   NV  
  89019       702.874.1890       702.874.1895 f     7/15/98   1/31/19
31R
  C     3,194     The Oaks   332 W. Hillcrest Drive, #L005   Thousand Oaks   CA
    91360       805.557.0166       805.557.0266 f     6/27/08   6/30/18
32
  C     1,995     Bayside Marketplace   401 Biscayne Blvd, #2250   Miami   FL  
  33132       305.358.3583       305.358.8790 f     10/1/98   7/31/12
36
  OTL     2,971     Dolphin Mall   11401 N.W. 12th Street, #121   Miami   FL    
33172       305.591.2667       305.591.3017 f     3/3/01   2/28/19
38
  C     1,982     Glendale Galleria   2234 Glendale Galleria   Glendale   CA    
91210       818.543.0741       818.543.0744 f     9/1/98   1/31/12
40
  WHS     7,100     San Diego   4475 Mission Blvd., #A   San Diego   CA    
92109       858.581.6010       858.581.6222 f     12/1/98   1/31/12
41
  OTL     4,073     Katy Mills   28500 Katy Freeway, #671   Katy   TX     77494
      281.644.6500       281.644.6501 f     10/28/99   1/31/15
42
  OTL     3,846     Concord Mills   8111 Concord Mills Blvd., #694   Concord  
NC     28027       704.979.8333       704.979.8330 f     9/16/99   1/31/18
43
  C     4,261     Universal City Walk   1000 Universal Center Dr., #V118  
Universal City   CA     91608       818.762.9688       818.762.9317 f    
3/25/00   3/16/15
44
  WHS     10,317     Norwalk   11033 E. Rosecrans Blvd., #A   Norwalk   CA    
90650       562.868.7747       562.868.6647 f     4/1/99   4/22/15
45
  WHS     10,400     El Monte   12017 E. Garvey Avenue, #A   El Monte   CA    
91733       626.454.3600       626.454.3657 f     10/1/99   10/31/09

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
46
  OTL     2,912     Jersey Gardens Metro Mall   651 Kapkowski Blvd., #2061  
Elizabeth   NJ     07201       908.820.8825       908.820.8826 f     12/4/99  
1/31/20
48
  C     4,724     New York   140 W. 34th Street   New York   NY     10001      
646.473.0490       646.473.0491 f     6/4/00   6/30/17
49
  OTL     3,817     Orlando Premium Outlets   8200 Vineland Ave., #1229  
Orlando   FL     32821       407.477.0029       407.477.0031 f     6/8/00  
1/31/20
50
  OTL     4,272     Arundel Mills   7000 Arundel Mills Circle   Hanover   MD    
21076       443.755.8888       443.755.8885 f     11/17/00   1/31/21
51
  OTL     9,000     Las Americas   4345 Camino de la Plaza, #330   San Diego  
CA     92173       619.934.7340       619.934.7342 f     11/15/01   11/30/13
52
  OTL     3,792     Franklin Mills   1701 Franklin Mills Circle, #202  
Philadelphia   PA     19154       215.501.0710       215.501.0713 f     7/26/01
  1/31/12
53
  OTL     2,011     Desert Hills Premium Outlets   48400 Seminole Drive, #408  
Cabazon   CA     92230       951.922.9301       951.922.0852 f     6/29/00  
5/31/15
54
  WHS     8,932     Westheimer Square Center   6518 Westheimer Road   Houston  
TX     77057       713.977.1174       713.977.1386 f     8/2/02   1/31/13
55
  OTL     2,389     Folsom Premium Outlets   13000 Folsom Blvd., #1215   Folsom
  CA     95630       916.608.2209       916.608.2216 f     8/17/00   7/31/15
56
  WHS     9,595     Huntington Park   6202 Pacific Blvd.   Huntington Park   CA
    90255       323.582.3293       323.582.0523 f     2/10/01   2/28/13
57
  WHS     12,000     Haileah   3301 W. Okeechobee Road   Hialeah   FL     33012
      305.817.1970       305.817.1969 f     11/19/00   1/31/16
58
  WHS     7,200     San Francisco   2600 Mission Street   San Francisco   CA    
94110       415.401.6211       415.401.6215 f     12/17/00   12/31/15
59
  WHS     10,000     Houston   8460 Gulf Freeway   Houston   TX     77017      
713.847.9327       713.847.9236 f     12/17/00   6/30/16
60
  WHS     12,669     Leon Valley   5751 N.W. Loop 410   Leon   TX     78238    
  210.256.2160       210.256.2161 f     2/8/01   3/31/15
61
  WHS     10,400     The Edgewood Center   422 S. Azusa Avenue   Azusa   CA    
91702       626.812.0693       626.815.2553 f     5/23/02   5/31/12
63
  OTL     3,783     Grapevine Mills   3000 Grapevine Mills Parkway, #G  
Grapevine   TX     76051       972.539.3117       972.539.8422 f     6/10/01  
1/31/17
64
  WHS     10,000     San Antonio   903 S.W. Military Drive   San Antonio   TX  
  78221       210.927.7864       210.927.7830 f     6/26/01   6/25/16
65
  WHS     8,681     Long Beach   2550 Long Beach Blvd.   Long Beach   CA    
90806       562.490.2504       562.490.2505 f     6/15/01   6/30/11

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
66
  WHS     9,900     Waterford Lakes Town Center   517 N. Alafaya Trail   Orlando
  FL     32828       407.207.1239       407.207.2136 f     3/22/01   3/31/16
67
  OTL     3,389     Discover Mills   5900 Sugarloaf Parkway, #225  
Lawrenceville   GA     30043       678.847.5155       678.847.5157 f     11/2/01
  1/31/12
68
  WHS     7,910     Snapper Creek   7174-7186 S.W. 117th Ave.   Miami   FL    
33183       305.270.1792       305.270.0941 f     3/24/01   9/30/12
69
  WHS     9,853     Miami Gateway   805.825 N.W. 167th Street   Miami   FL    
33169       305.627.0535       305.627.0536 f     7/26/01   1/31/12
70
  C     3,858     Woodfield Mall   G.308 Woodfield Shopping Center   Schaumburg
  IL     60173       847.413.0211       847.413.0234 f     11/1/01   1/31/21
71
  C     3,200     The Shops at Willow Bend   6121 West Park Blvd., #B116   Plano
  TX     75093       469.366.0149       469.366.0151 f     8/3/01   1/31/13
75
  OTL     3,583     Colorado Mills   14500 W. Colfax Avenue, #259   Lakewood  
CO     80401       720.497.0141       720.497.0143 f     11/14/02   1/31/13
77
  C     3,750     Third Street Promenade   1343 3rd Street Promenade   Santa
Monica   CA     90401       310.899.0151       310.899.9840 f     8/17/01  
5/31/21
78
  OTL     5,282     Belz Canovanas   18400 State Rd. #3, Space #051   Canovanas
  PR     00729       787.886.0505       787.886.0515 f     8/16/01   8/31/13
79
  OTL     5,000     Las Vegas Outlet Center   7400 Las Vegas Blvd., South, #241
  Las Vegas   NV     89123       702.492.0592       702.492.0594 f     7/25/01  
7/31/16
80
  OTL     3,500     Tanger Outlet . San Marcos   4015 Interstate 35 South, #1070
  San Marcos   TX     78666       512.353.4045       512.353.4012 f     7/14/01
  7/31/16
81
  C     1,800     Partridge Creek   17420 Hall Road, #142   Clinton Township  
MI     48038       586.226.0804       586.226.0809 f     10/18/07   1/31/17
82
  OTL     4,585     Tanger Outlet . Lancaster   201 Stanley K. Tanger Blvd.  
Lancaster   PA     17602       717.393.2997       717.393.4791 f     11/21/01  
11/30/16
83
  WHS     9,666     Los Angeles   5191 Whittier Boulevard   Los Angeles   CA    
90022       323.264.4700       323.264.4746 f     12/19/01   12/31/11
84
  WHS     13,305     El Cerrito   5805 Cutting Blvd.   El Cerrito   CA     94530
      510.235.1123       510.235.1218 f     9/20/01   4/30/13
86
  OTL     3,500     Tanger Outlet Center . Kittery II   360 US Route 1, #101  
Kittery   ME     03904       207.439.0556       207.439.3049 f     6/20/03  
5/31/13
87
  C     2,400     Twelve Oaks   27500 Novi Road, #126   Novi   MI     48377    
  248.380.7020       248.380.7224 f     9/28/07   1/31/17
88
  OTL     6,000     Queens Place   88.01 Queens Blvd., #121   Queens Center   NY
    11373       718.699.2773       718.699.0683 f     11/2/01   9/30/16

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
89
  OTL     3,511     The Outlet Shoppes at El Paso   7051 S. Desert Blvd., #A-145
  Canutillo   TX     79835       915.877.2002       915.877.2086     10/10/07  
10/31/12
90
  C     2,995     The Plaza at the King of Prussia   160 North Gulph Road, #2057
  King of Prussia   PA     19406       610.337.7366       610.337.7822 f    
11/15/01   3/31/16
91
  WHS     10,512     Fresno   86 E. Shaw Avenue   Fresno   CA     93710      
559.221.0399       559.221.0699 f     5/3/02   5/31/12
92
  C     3,707     Mall of America   214 North Garden   Bloomington   MN    
55425       952.854.3000       952.854.8515 f     7/19/02   7/31/12
93
  OTL     3,414     Carlsbad Premium Outlets   5610 Paseo Del Norte, #105  
Carlsbad   CA     92008       760.918.0040       760.918.0057 f     5/16/02  
5/31/12
94
  OTL     3,500     Tanger Outlet Center Wisconsin Dells   210 Gasser Road,
#1030   Baraboo   WI     53913       608.253.2024       608.253.2025 f    
7/28/06   7/31/16
95
  C     3,019     Florida Mall   8001 S. Orange Blossom Trail, #312   Orlando  
FL     32809       407.851.0900       407.851.6773 f     8/24/02   1/31/13
96
  OTL     4,527     Tanger Outlet . Myrtle Beach   10827 Kings Road, #895   N.
Myrtle Beach   SC     29572       843.449.7473       843.449.6684 f     6/28/02
  6/30/12
97
  WHS     8,000     Washington Square   4801 W. North Ave.   Chicago   IL    
60639       773.489.9901       773.489.9902 f     3/13/03   5/31/13
99
  OTL     4,550     Steinway Street   31.01 Steinway Street   Astoria   NY    
11103       718.204.0040       718.204.2583 f     4/11/02   1/31/12
100
  C     6,372     Times Square . Reuters Building   3 Times Square   New York  
NY     10036       212.869.9550       212.869.9548 f     1/11/03   8/31/17
102
  WHS     8,000     El Paso   6100 Montana Avenue, #A   El Paso   TX     79925  
    915.774.0002       915.774.0026 f     3/6/03   4/30/13
103
  C     2,781     Houston Galleria II   5085 Westheimer, #B3615   Houston   TX  
  77056       713.623.8660       713.623.0784 f     6/27/03   1/31/14
104
  C     3,165     Tyson’s Corner   1961 Chain Bridge Rd., #D12L   McLean   VA  
  22102       703.790.5520       703.790.5542 f     10/4/02   10/31/12
107
  C     3,247     Ala Moana Shopping Center   1450 Ala Moana Blvd, #2033  
Honolulu   HI     96814       808.941.0660       808.941.0664 f     10/4/02  
1/31/12
111
  OTL     3,001     Grove City Premium Outlets   Grove City Factory Shops #1020
1911 Leesburg-Grove City Road   Grove City   PA     16127       724.748.3547    
  724.748.4674 f     11/14/02   11/30/12
112
  C     2,846     Roosevelt Fields   630 Old Country Road, #1064   Garden City  
NY     11530       516.873.7267       516.873.8029 f     1/13/03   1/31/13
113
  WHS     7,200     McLendon Plaza   10255 N. Freeway #F   Houston   TX    
77037       281.999.5796       281.999.0317 f     5/1/03   4/30/14

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
114
  OTL     3,155     Las Vegas Premium Outlet   905 S. Grand Central Parkway,
#1720   Las Vegas   NV     89106       702.383.4061       702.383.4063 f    
8/1/03   7/31/13
116
  C     2,500     Town Center at Boca Raton   6000 Glades Rd. #1131   Boca Raton
  FL     33431       561.368.1622       561.368.1760 f     2/13/03   2/28/13
119
  WHS     11,250     Southgate Mall   4260 Florin Rd., #B103   Sacramento   CA  
  95823       916.424.8783       916.424.8744 f     6/20/03   4/30/13
120
  WHS     10,251     Pavilions at San Mateo   4900 Cutler Ave. NE, #E1  
Albuquerque   NM     87110       505.884.1191       505.884.8077 f     5/29/03  
5/31/13
121
  OTL     3,894     Tanger Outlet Center Five Oaks   1645 Parkway, #1390  
Sevierville   TN     37862       865.453.9911       865.453.9916 f     8/14/03  
7/31/13
122
  WHS     8,196     Pine Trail Square Mall   1951 A North Military Trail   West
Palm Beach   FL     33409       561.681.6831       561.681.6841 f     8/7/03  
8/31/13
123
  OTL     3,200     Jackson Outlet Village   537 Monmouth Road, Suite 116A,
Space 142   Jackson   NJ     08527       732.928.3636       732.928.6906 f    
11/20/03   5/31/13
124
  OTL     3,000     St. Augustine Outlet Center   2700 State Road 16, #813   St.
Augustine   FL     32092       904.819.9376       904.819.9381 f     7/17/03  
7/31/13
125
  OTL     3,718     Carolina Premium Outlets   1025 Industrial Park Drive, #740
  Smithfield   NC     27577       919.989.2133       919.989.3014 f     6/21/03
  6/30/13
126
  C     2,486     Fashion Show Las Vegas   3200 Las Vegas Boulevard, South,
#1240   Las Vegas   NV     89109       702.696.9905       702.696.1247 f    
11/15/03   1/31/14
129
  WHS     8,624     Clearwater Mall   2663 Gulf To Bay Blvd., #910   Clearwater
  FL     33759       727.791.4048       727.726.6092 f     10/30/03   10/31/13
130
  OTL     3,500     Tanger Outlet Center Charleston   4840 Tanger Outlet Blvd.,
#501   Charleston   SC     29418       843.554.8175       843.554.8177 f    
8/4/06   8/31/16
132
  WHS     5,512     Aurora City Place   130 S. Abilene St., SM.3   Aurora   CO  
  80012       303.344.5767       303.367.2552 f     7/24/03   7/31/13
133
  C     2,553     The Corner Mall   417 Washington St.   Boston   MA     02108  
    617.423.0412       617.423.2875 f     9/25/03   7/31/13
134
  WHS     6,150     Dale Mabry   3804 W. Linebaugh Ave.,
UPS SHIPMENTS: Use Zip Code 33624   Tampa   FL     33618-8702       813.265.9133
      813.960.9385 f     11/3/03   10/31/13
135
  OTL     3,065     Fashion Outlets of Niagara   1900 Military Road, #12  
Niagara Falls   NY     14304       716.297.5464       716.297.4275 f     7/31/03
  7/31/13
139
  OTL     3,380     Silver Sands Factory Stores   10676 Emerald Coast Parkway
West, #139   Destin   FL     32550       850.650.0387       850.650.0951 f    
7/2/03   7/31/13
140
  WHS     8,891     North Creek Plaza   7901 San Dario Avenue, #A   Laredo   TX
    78045       956.796.1531       956.729.1862 f     3/1/07   2/29/12

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
141
  OTL     3,399     Potomac Mills   2700 Potomac Mills Circle, #555   Prince
William   VA     22192       703.490.5546       703.490.5760 f     5/28/04  
1/31/15
142
  OTL     3,748     Sawgrass Mills   12801 West Sunrise Blvd., #539   Sunrise  
FL     33323       954.838.9337       954-838.0162 f     7/23/04   1/31/15
143
  OTL     3,159     St. Louis Mills   5555 St. Louis Mills Blvd., #532  
Hazelwood   MO     63042       314.227.5868       314.227.5870 f     5/21/04  
1/31/15
144
  OTL     3,287     Jersey Shore Premium Outlets   1 Premium Blvd., #221  
Tinton Falls   NJ     07753       732.695.1919       732.695.1944 f     11/13/08
  1/31/14
145
  OTL     3,214     Seattle Premium Outlets   10600 Quil Ceda Blvd., #715  
Tulalip   WA     98271       360.716.3886       360.716.3888 f     5/5/05  
5/31/15
146
  OTL     3,500     Tanger Outlet Center Foley   2601 S McKenzie St., #488  
Foley   AL     36535       251-943-9101       251-943-9104 f     11/18/05  
11/30/15
147
  OTL     4,000     Rehoboth I Tanger Outlets   35000 Midway Outlet Drive, #204
  Rehoboth Beach   DE     19971       302.644.6834       302.644.6836 f    
7/1/05   6/30/15
148
  OTL     3,600     Locust Grove Tanger Outlet Center   1000 Tanger Drive, #408
  Locust Grove   GA     30248       770.288.2011       770.288.2016 f    
8/19/05   8/31/15
149
  OTL     3,380     Great Lakes Crossing   Store Address: 4000 Baldwin Road,
Shipping Address: 4544 Baldwin Road   Auburn Hills   MI     48326      
248.972.0807       248.972.0829 f     6/8/05   1/31/15
 
                                                           
150
  OTL     2,498     North Georgia Premium Outlets   800 Highway 400 South, #1050
  Dawsonville   GA     30534       706.216.1262       706.216.1362 f     7/15/05
  7/31/15
151
  OTL     3,168     Clinton Crossing Premium Outlets   20-A Killingworth
Turnpike, #410   Clinton   CT     06413       860.664.3833       860.664.3848 f
    8/4/05   7/31/15
152
  C     3,045     Bellevue Square   575 Bellevue Square, #240   Bellevue   WA  
  98004       425.688.7601       425.688.7606 f     7/29/05   6/30/15
153
  OTL     3,350     Tilton   120 Laconia Road, #306   Tilton   NH     03276-5238
      603.286.1247       603.286.9314 f     8/19/05   8/31/12
154
  OTL     3,320     Round Rock Premium Outlets   4401 North IH-35, #729   Round
Rock   TX     78664       512.869.3090       512.819.9080 f     8/3/06   8/31/16
155
  C     2,700     Gaslamp   480 5th Avenue, #2-110 and 2-111   San Diego   CA  
  92101       619.238.0912       619.238.4749 f     6/29/06   8/31/16
156
  C     1,995     Burbank Collection   152 E. Palm Ave., #214   Burbank   CA    
91502       818.524.2106       818.524.2108 f     2/26/09   1/31/19
157
  OTL     3,569     Branson Tanger Outlet Center   300 Tanger Boulevard, #501  
Branson   MO     65616       417.339.1304       417.339.1308 f     8/31/05  
8/31/15
158
  C     2,012     The Pier at Ceasars   One Atlantic Ocean, #BW-236   Atlantic
City   NJ     08401       609.345.7980       609.449.0369 f     10/19/06  
12/31/16

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
159
  C     2,370     Westfield Topanga Plaza   6600 Topanga Canyon Blvd., #43A  
Canoga Park   CA     91303       818.887.1827       818.887.5740 f     3/1/07  
6/30/17
160
  C     2,360     Vegas Town Square   6605 South Las Vegas Blvd., #B-139   Las
Vegas   NV     89119       702.361.8958       702.407.8463 f     11/14/07  
11/30/17
161
  C     2,456     North Park Center   2112 NorthPark Center   Dallas   TX    
75225       214.360.9303       214.360.9609 f     4/7/06   4/30/16
162
  OTL     4,250     Rio Grande Outlet Center   5001 East Expressway 83, Suite
#712   Mercedes   TX     78570       956.565.2011       956.565.2034 f    
11/2/06   11/30/16
163
  OTL     3,600     Park City Factory Outlets — Tanger   6699 North Landmark Dr.
  Park City   UT     84098       435.655.3912       435.655.3917 f     1/20/06  
1/31/16
164
  OTL     3,075     Osage Beach Premium Outlets   4540 Highway 54 Space Q1  
Osage Beach   MO     65065       573.348.1883       573.348.4425 f     5/19/06  
5/31/16
165
  C     2,531     Hollywood & Highland Center   6801 Hollywood Boulevard,
#B3-326B   Hollywood   CA     90028       323.382.0108       323.382.0124 f    
6/28/06   4/30/16
166
  C     2,700     Summit Sierra   13985 S Virginia St., #803   Reno   NV    
89511       775.853.3330       775.853.3371 f     10/4/06   10/31/16
167
  C     1,803     Del Amo Fashion Center (Soho Lab)   3 Del Amo Fashion Center,
#83   Torrance   CA     90503       310.793.2474       310.793.2484 f    
9/14/06   1/31/17
168
  C     2,465     Tempe Market Place   2000 E. Rio Salado Parkway, #1074   Tempe
  AZ     85281       480.966.2663       480.966.2664 f     8/23/07   8/31/17
169
  C     2,708     Queens Center Mall   90-15 Queens Blvd., #2008   Elmhurst   NY
    11373       718.592.4073       718.592.2418 f     7/20/06   1/31/17
170
  C     2,322     Woodbridge Center   2335 Woodbridge Center   Woodbridge   NJ  
  07095       732.726.0920       732.726.0938 f     8/30/06   1/31/17
172
  OTL     3,515     Atlantic City Outlets   121 N. Arkansas, #316   Atlantic
City   NJ     08401       609.344.2850       609.344.2852 f     8/30/07  
7/31/17
173
  OTL     3,500     Orlando Premium Outlets International Drive   4967
International Dr., #3A-4.1   Orlando   FL     32819       407.370.2945      
407.370.2947 f     8/11/07   8/31/17
174
  C     2,500     Cherry Creek   3000 East First Ave., #134   Denver   CO    
80206       303.333.1864       303.333.1871 f     9/28/06   1/31/16
175
  C     2,247     International Plaza   2223 N. West Shore Blvd., #184   Tampa  
FL     33607       813.871.5970       813.871.5973 f     10/5/06   1/31/16
176
  C     2,483     Promenade Shops at Dos Lagos   2785 Cabot Drive, #7-145  
Corona   CA     92883       951.277.0484       951.277.1255 f     1/18/07  
1/31/17

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
177
  C     2,587     Arrowhead Towne Center   7700 West Arrowhead Towne Center,
#1061   Phoenix   AZ     85308       623.979.9040       623.979.9626 f    
10/11/06   10/31/16
178
  C     2,184     Tyrone Square   6901 22nd Avenue North, #492A   St. Petersburg
  FL     33710       727.345.1061       727.345.3630 f     12/7/06   1/31/17
179
  OTL     3,500     Albertville Premium Outlets   6415 Labeaux Ave NE, #B230  
Albertville   MN     55301       763.488.1556       763.488.1557 f     9/21/06  
9/30/16
180
  C     2,359     Northshore Mall   210 Andover St. #E125   Peabody   MA    
01960       978.531.7019       978.531.7046 f     4/24/08   1/31/19
181
  C     1,735     Mall at Rockingham   99 Rockingham Park Blvd., #E-159   Salem
  NH     03079       603.893.1697       603.893.2348 f     1/10/2007   1/31/17
182
  C     2,332     Mall of New Hampshire   1500 S. Willow Street, #S-165  
Manchester   NH     03103       603.629.9647       603.629.9659 f     11/29/06  
1/31/17
183
  C     1,858     Solomon Pond   601 Donald Lynch Blvd., #S-132   Marlborough  
MA     01752       508.481.8042       508.481.8627 f     1/17/07   1/31/17
184
  C     2,009     Anaheim Gardenwalk   321 West Katella Ave., #143   Anaheim  
CA     92802       714.533.9621       714.533.3779 f     5/29/08   5/31/18
185
  OTL     3,066     Hilton Head Factory Outlet Center   1414 Fording Island
Road, #A130   Bluffton   SC     29910       843.837.2344       843.837.2347 f  
  3/15/07   3/31/12
186
  OTL     3,500     Gonzales Outlet Center   2210 S. Tanger Blvd., #205  
Gonzales   LA     70737       225.644.4555       225.644.3248 f     11/20/07  
11/30/12
187
  OTL     3,500     Tanger Outlet Center, Washington, PA   2200 Tanger Blvd.,
#701   Washington   PA     15301       724.228.8823       724.228.8825 f    
8/29/08   8/31/13
188
  WHS     7,087     Valley Plaza Shopping Center   1523 West Main Street,
Suite A   El Centro   CA     92243       760.353.8873       760.353.5911 f    
12/7/06   12/31/16
189
  C     2,499     Freehold Raceway Mall   3710 Route 9, Space #G-220   Freehold
  NJ     07728       732.625.1451       732.625.1456 f     2/21/07   12/31/16
190
  OTL     3,000     Chicago Premium Outlets   1650 Premium Outlets Blvd., #207  
Aurora   IL     60502       630.236.1118       630.236.1120 f     6/21/07  
4/30/17
191
  C     2,500     Meadowlands Xanadu   300 Paterson Plank Road East, #31020,
Building C   East Rutherford   NJ     07073       n/a             n/a   n/a
192
  OTL     3,302     Pleasant Prairie Premium Outlet 1   11211 120th Ave., #579  
Pleasant Prairie   WI     53158       262.857.9250       262.857.9470 f    
3/22/07   3/31/17
193
  C     1,920     Barton Creek Square   2901 Capital of Texas Highway, #N01C  
Austin   TX     78746       512.732.1882       512.732.1821 f     8/23/07  
1/31/18

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
194
  C     1,909     Pheasant Lane Mall   310 Daniel Webster Highway, #W267A  
Nashua   NH     03060       603.891.1031       603.891.1045 f     4/5/07  
1/31/18
195
  C     2,412     Edison Mall   4125 Cleveland Ave., #1470B   Fort Myers   FL  
  33901       239.939.4911       239.939.2533 f     5/24/07   1/31/18
196
  OTL     3,000     Leesburg Corner Premium Outlets   241 Fort Evans Road, NE,
#1233   Leesburg   VA     20176       703.779.2650       703.779.8497 f    
5/17/07   4/30/17
197
  OTL     3,497     Philadelphia Premium Outlets   18 Lightcap Road, #1071  
Pottstown   PA     19464       610.326.9733       610.326.9735 f     11/8/07  
11/30/12
198
  OTL     3,500     Tanger Outlet Center Barstow   2796 Tanger Way, #350  
Barstow   CA     92311       760.253.3707       760.253.3708 f     12/13/07  
12/31/12
199
  C     1,992     Arden Fair   1689 Arden Way, #2042   Sacramento   CA     95815
      916.925.0980       916.925.8122 f     5/24/07   5/31/17
200
  C     2,658     Aventura Mall   19575 Biscayne Blvd., #1323   Aventura   FL  
  33180       305.682.9221       305.682.9224 f     6/28/07   3/31/17
201
  C     2,414     Northgate Mall   401 NE Northgate Way, #533C   Seattle   WA  
  98125       206.362.2930       206.362.3865 f     10/30/07   1/31/18
202
  C     2,000     The Shops at Mission Viejo   555 The Shops at Mission Viejo,
#934B   Mission Viejo   CA     92691       949.365.1256       949.365.0734 f    
8/15/07   1/31/18
203
  C     2,132     Plaza Bonita   3030 Bonita Plaza Road, #2276   National City  
CA     91950       619.267.8053       619.267.2384 f     7/1/08   1/31/19
204
  C     2,259     South Park Center   500 Southpark Center Drive, #HL68  
Strongsville   OH     44136       440.238.6517       440.238.6533 f     5/24/07
  1/31/18
206
  C     1,986     Great Northern Mall   4954 Great Northern Mall Blvd., #802  
North Olmstead   OH     44070       440.734.3465       440.734.3630 f    
8/16/07   1/31/18
208
  OTL     2,750     North Bend Factory Stores   461 South Fork Ave., #421A1  
North Bend   WA     98045       425.888.8860       425.888.8863 f     5/24/07  
5/31/17
209
  OTL     2,426     Factory Store at Camarillo Outlet   740 E. Ventura Blvd.,
#512   Camarillo   CA     93010       805.389.7424       805.389.7430 f    
6/21/07   6/30/17
210
  C     2,527     Dadeland Mall   7535 Dadeland Mall, #3030   Miami   FL    
33156       786.268.1088       786.268.1168 f     8/9/07   1/31/18
211
  C     2,003     Cielo Vista Mall   8401 Gateway Blvd. West, #G04A   El Paso  
TX     79925       915.781.7766       915.781.7765 f     5/8/08   1/31/19
212
  WHS     8,998     Hillside Plaza   725 Broadway (Route 1 South)   Saugus   MA
    01906       781.231.1000       781.231.1162 f     10/16/07   8/31/17
213
  WHS     6,000     Pacific Town Center   850 W. Hammer Lane   Stockton   CA    
95210       209.952.4519       209.952.5861 f     9/22/07   8/31/12

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
215
  C     2,310     Annapolis Mall   2002 Annapolis Mall, #1225   Annapolis   MD  
  21401       410.573.9229       410.573.9433 f     11/1/07   1/31/18
216
  C     2,707     Altamonte Mall   451 Altamonte Ave., #1341   Altamonte Springs
  FL     32701       407.332.7362       407.332.7908 f     5/15/08   1/31/19
217
  C     2,186     Riverchase Galleria   3000 Riverchase Galleria, #286   Hoover
  AL     35244       205.560.0695       205.560.0697 f     10/21/07   1/31/08
218
  C     2,164     North Point Mall   1000 North Point Circle, #2032   Alpharetta
  GA     30022       770.667.2253       770.667.2071 f     11/15/07   1/31/18
219
  C     2,381     Augusta Mall   3450 Wrightsboro Road, #2510   Augusta   GA    
30909       706.736.1070       706.736.1072 f     10/19/07   1/31/18
220
  C     2,080     Meadowood Mall   5420 Meadowood Mall Circle, #C104   Reno   NV
    89502       775.828.9400       775.828.9403 f     3/13/08   1/31/18
221
  C     1,997     Chandler Fashion Center   3111 W. Chandler Blvd., #2436  
Chandler   AZ     85226       480.963.8600       480.963.8610 f     11/8/07  
11/30/17
222
  C     7,800     San Francisco   200 Powell Street   San Francisco   CA    
94102       415.986.7044       415.986.7056 f     10/16/08   10/31/18
223
  WHS     7,102     Baldridge Commons   350 N. Dysart Road, Suites 205, 207,
208, & 209   Goodyear   AZ     85338       623.932.2027       623.932.3770 f    
4/17/08   1/31/13
224
  OTL     3,196     Houston Premium Outlets   29300 Hempstead Road, #0861  
Cypress   TX     77433       281.758.1830       281.758.1639 f     3/27/08  
1/31/14
225
  C     2,569     Perimeter Mall   4400 Ashford-Dunwoody Rd., #1035   Atlanta  
GA     30346       770.396.4221       770.396.4082 f     4/3/08   1/31/19
226
  C     2,002     The Oaks Mall Florida   6215 Newberry Road, #H6   Gainesville
  FL     32605       352.332.2473       352.332.2708 f     9/18/08   1/31/19
227
  C     2,500     Pembroke Lakes Mall   11401 Pines Blvd., #426   Pembroke Pines
  FL     33026       954.447.1449       954.447.1491 f     6/13/09   1/31/20
228
  C     2,174     Coastland Center   1900 North Tamiami Trail, #H5   Naples   FL
    34102       239.261.3449       239.262.2692 f     6/12/08   1/31/19
229
  C     3,035     The Palmer House Hilton Retail Development   17 East Monroe
St., #S-6

SHIPPING ADDRESS:
105 S. State Street   Chicago   IL     60603       312.346.2302      
312.346.2387 f     5/1/08   6/30/23
230
  C     2,623     Westfield Southcenter   816 Southcenter Mall, #1140   Tukwila
  WA     98188       206.246.2459       206.246.0662 f     7/25/08   1/31/19
231
  OTL     3,500     Williamsburg Premium Outlets   5555 Richmond Rd., #G140  
Williamsburg   VA     23188       757.220.3813       757.220.4824 f     4/17/08
  4/30/18
232
  OTL     3,500     Puerto Rico Premium Outlets   1 Premium Outlets Blvd., #520
  Barceloneta   PR     00617       787.970.0134       787.970.0136 f    
11/14/08   11/30/18

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
233
  OTL     3,542     Hagerstown Premium Outlets   495 Premium Outlets Blvd., #565
  Hagerstown   MD     21740       240.420.0050       240.420.0052 f     3/13/09
  3/31/19
234
  OTL     3,941     Ellenton Premium Outlets   5173 Factory Shops Blvd., #850  
Ellenton   FL     34222       941.722.6700       941.722.6771 f     5/14/10  
5/31/20
235
  OTL     3,195     Birch Run Premium Outlets   12240 South Beyer Rd., #V011  
Birch Run   MI     48415       989.624.9336       989.624.9526 f     4/10/08  
4/30/18
236
  C     2,500     Westgate City Center   9404 W. Westgate Blvd., #C107  
Glendale   AZ     85305       623.772.1717       623.772.1919 f     1/18/08  
1/31/18
237
  C     2,694     SanTan Village   2174 East Williams Field Road, #538   Gilbert
  AZ     85296       480.857.2442       480.857.8227 f     3/27/08   3/31/18
238
  C     2,660     Greenwood Park Mall   1251 U.S. Highway 31 N, #C08C  
Greenwood   IN     46142       317.885.9470       317.885.9471 f     4/17/08  
1/31/19
239
  C     2,600     The Avenues   10300 Southside Blvd., #1090A   Jacksonville  
FL     32256       904.363.2838       904.363.2928 f     5/22/08   1/31/19
241
  C   3028
Ground Floor 1728
Basement 1300   Union Square   15 Union Square West, #C   New York   NY    
10003       212.647.8891       212.647.8893 f     12/6/08   4/30/19
242
  C     2,300     Westfield Galleria at Roseville   1151 Galleria Blvd., #2085  
Roseville   CA     95678       916.782.1404       916.782.1462 f     7/11/09  
1/31/20
243
  OTL     3,000     Preferred Outlets at Tulare   1549 Retherford St., #C075  
Tulare   CA     93274       559.684.7478       559.684.7495 f     11/6/09  
1/31/11
247
  OTL     3,040     The Legends at Sparks Marina   1350 Scheels Drive, #138  
Sparks   NV     89434       775.358.4082       775.358.7528 f     6/18/09  
1/31/20
248
  OTL     3,361     Lighthouse Place Premium Outlets   601 Wabash St., #G030  
Michigan City   IN     46360       219.878.0525       219.878.0527 f     8/28/08
  1/31/19
249
  OTL     4,000     The Crossings Factory Outlets   1000 Route 611, #D04  
Tannersville   PA     18372       570.629.4210       570.629.5017 f     9/25/08
  1/31/19
250
  OTL     3,503     Tanger Outlets at The Arches   964 The Arches Circle   Deer
Park   NY     11729       631.667.1620       631.667.1470 f     6/18/10  
4/30/11
251
  OTL     3,000     Tanger Factory Outlets at Commerce   800 Steven B Tanger
Blvd., #1210   Commerce   GA     30529       706.336.8471       706.336.8483 f  
  4/24/09   4/30/14
252
  OTL     3,727     Tanger Factory Outlets at Myrtle Beach Hwy 501   4633
Factory Stores Blvd., #C170   Myrtle Beach   SC     29579       843.236.8085    
  843.236.6650 f     9/4/08   9/30/13
254
  OTL     3,500     Tanger Outlet Center — Mebane   4000 Arrowhead Blvd., #240  
Mebane   NC     27301       919.304.1671       919.304.1659 f     11/5/10  
11/30/15
255
  OTL     3,154     Prime Outlets Jeffersonville   8000 Factory Shops Blvd.,
#620   Jeffersonville   OH     43128       740.948.2048       740.948.2036 f    
9/4/08   9/30/18

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
256
  OTL     3,517     The Outlet Shoppes at Oklahoma City   7642 W. Reno Avenue,
#D-405   Oklahoma City   OK     73128       n/a       n/a     n/a   n/a
257
  WHS     6,000     Nellis Plaza   305 N. Nellis Blvd., #105   Las Vegas   NV  
  89110       702.437.7676       702.437.7141 f     11/28/08   1/31/14
258
  C     2,312     Tucson Mall   4500 N. Oracle Road, #217   Tucson   AZ    
85705       520.293.2355       520.293.2257 f     3/20/09   3/31/19
259
  C     2,500     Lincoln Road   730 Lincoln Road   Miami   FL     33139      
305.673.9601       305.674.8268 f     8/1/09   3/31/19
260
  C     3,252     Natick Collection   1245 Worcester Street, #4066   Natick   MA
    01760       508.651.0569       508.651.4174 f     11/26/08   10/31/18
261
  C     2,227     Park Meadows   8405 Park Meadows Center Dr., #1170
(mail should be sent to #1081)   Lone Tree   CO     80124       720.873.2800    
  720.873.2819 f     11/13/08   11/30/18
262
  OTL     3,679     Gaffney Premium Outlets   1 Factory Shops Blvd., #440  
Gaffney   SC     29341       864.487.9535       864.487.9537 f     3/13/09  
3/31/19
263
  OTL     3,780     Outlet Marketplace   5269 International Dr., #A4-C   Orlando
  FL     32819       407.351.2902       407.351.2964 f     2/13/09   2/28/14
264
  OTL     3,000     Tanger Outlets Howell   1475 N. Burkhart Road, #H120  
Howell   MI     48855       517.545.5715       517.545.5717 f     3/19/09  
3/31/14
265
  OTL     4,500     Waterloo Premium Outlets   655 State Route 318, #A016  
Waterloo   NY     13165       315.539.0040       315.539.0357 f     8/5/10  
8/31/11
266
  OTL     3,500     Edinburgh Premium Outlets   11741 North Executive Drive,
#B85   Edinburgh   IN     46124       812.526.5044       812.526.5147 f    
3/27/09   1/31/20
267
  OTL     3,300     Allen Premium Outlets   820 West Stacy Road, #430   Allen  
TX     75013       972.678.4020       972.678.4022 f     6/18/10   1/31/21
268
  OTL     3,848     Citadel Outlets   100 Citadel Drive, #426   Commerce   CA  
  90040       323.832.9884       323.832.9870 f     5/22/09   5/31/19
269
  OTL     2,850     Vacaville Premium Outlets   321 Nut Tree Road, #131H  
Vacaville   CA     95687       707.451.3768       707.451.3785 f     5/22/09  
1/31/20
274
  OTL     3,265     Cincinnati Premium
Outlets   619 Premium Outlet Drive   Monroe   OH     45050       513.539.9116  
    513.539.9126 f     8/6/09   1/31/20
285R
  OTL     4,636     Gurnee Mills   6170 West Grand Avenue, #545   Gurnee   IL  
  60031       847.855.0597       847.855.0705 f     n/a   n/a
286
  OTL     3,506     The Outlets at Zion   250 North Red Cliffs Drive, #25   St.
George   UT     84790       435.673.2160       435.688.2084 f     7/24/09  
7/10/11

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
287
  WHS     12,000     Rosedale Highway   5951 Rosedale Highway   Bakersfield   CA
    93308       661.325.1683       661.325.0644 f     8/8/09   6/30/11
289
  C     2,301     The Strand at Huntington Beach   180 Fifth St., #110  
Huntington Beach   CA     92648       714.969.2101       714.969.2123 f    
11/21/09   11/30/19
293
  OTL     2,840     The Outlets at Hershey   116 Outlet Square   Hershey   PA  
  17033       717.533.8700       717.533.8702 f     2/18/10   2/28/15
294
  C     2,252     Easton Town Center   3992 Gramercy Street, #724   Columbus  
OH     43219       614.470.6889       614.470.6895 f     3/12/10   1/31/21
295
  C     2,497     Westfield Valencia Town Center   24201 West Valencia Blvd.,
#1050   Valencia   CA     91355       661.284.6137       661.284.7752 f    
3/3/10   3/31/20
298
  WHS     10,000     Center City   301 Main Street, #124 — 132   Paterson   NJ  
  07505       973.278.1021       973.278.1404 f     1/7/10   1/31/11
302
  C     2,943     Lenox Square   3393 Peachtree Rd, #4046E   Atlanta   GA    
30326       404.816.1901       404.816.1934 f     5/13/10   5/31/20
303
  C     1,926     SouthPark Mall   4400 Sharon Rd., #G40   Charlotte   NC    
28211       704.364.2177       704.364.2261 f     5/6/10   5/31/20
304
  C     1,088     Orlando International Airport   9331 E. Airport Blvd.  
Orlando   FL     32827       407.825.3208       407.825.3231 f     5/6/10  
9/30/12
305
  WHS     8,900     Route 22   115 Route 22 East   Springfield   NJ     07081  
    973.376.1791       973.376.1793 f     2/19/10   2/28/16
306
  SHP     1,739     Santa Monica Place   395 Santa Monica Place, #210   Santa
Monica   CA     90401       310.451.5327       310.451.5328 f     8/6/10  
8/1/15
307
  OTL     3,550     Johnson Creek Premium Outlets   575 W. Linmar Lane, #B-160  
Johnson Creek   WI     53038       920.699.3561       920.699.3581 f     3/25/10
  3/31/11
308
  OTL     4,033     Aurora Farms Premium Outlets   549 South Chillicothe Road,
#260   Aurora   OH     44202       330.562.0791       330.562.0796 f     3/18/10
  3/31/11
309
  OTL     6,765     Bergen Town Center   2701 Bergen Town Center, #8   Paramus  
NJ     07652       201.843.4595       201.843.4379 f     5/28/10   5/31/15
310
  C     2,232     Palisades Center   1000 Palisades Center Drive, #B115   West
Nyack   NY     10994       845.353.7393       845.353.7396 f     6/24/10  
6/23/20
311
  C     1,951     Promenade Temecula   40820 Winchester Rd., #2255   Temecula  
CA     92591       951.296.1284       951.296.3326 f     7/14/10   7/31/20
312
  C     1,940     Galleria at Sunset   1300 W. Sunset Rd., #1261   Henderson  
NV     89014       702.436.2208       702.436.2217 f     7/8/10   7/31/20

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
315
  WHS     8,741     Gateway Center at Bronx Terminal Market   651 River Avenue,
#Retail D   Bronx   NY     10451       718.585.3024       718.585.3034 f    
9/24/10   9/30/20
316
  SHP     1,934     Skechers Shape Ups Store   590 5th Avenue   New York   NY  
  10036       212.966.9303       212.966.9305 f     5/20/10   5/31/11
317
  C     2,756     Rivercenter   849 E. Commerce, #297   San Antonio   TX    
78205       210.226.2300       210.226.2304 f     8/6/10   8/31/20
318
  C     2,553     Walden Center   One Walden Galleria, Space #D-118   Buffalo  
NY     14225       716.684.0074       716.684.0769 f     8/6/10   8/5/20
322
  SHP     1,899     Hollywood & Orange   6933 Hollywood Blvd.   Hollywood   CA  
  90028       323.460.6690       323.460.4761 f     12/23/10   11/30/11
323
  OTL     3,009     Lake Elsinore Outlets   17600 Collier Avenue, #154B   Lake
Elsinore   CA     92530       951.245.2113       951.245.2188 f     5/27/10  
5/31/12
324
  OTL     3,391     Outlets at Castle Rock   5050 Factory Shops Blvd., #680  
Castle Rock   CO     80108       303.814.9500       303.814.9509 f     9/9/10  
9/30/20
325
  C     2,983     Miracle Mile Shops   3663 Las Vegas Blvd., South, #H-101   Las
Vegas   NV     89109       702.207.2360       702.207.2362 f     11/20/10  
11/30/20
326
  OTL     3,000     The Shops of Grand River   6200 Grand River Blvd., E., #710
(use Space #512 for mailing)   Leeds   AL     35094       205.699.6995      
205.699.6998 f     10/28/10   10/31/15
328
  C     2,650     Antelope Valley Mall   1233 West Rancho Vista Blvd., #921  
Palmdale   CA     93551       661.266.7936       661.266.1213 f     12/3/10  
12/31/20
329
  C     2,452     Westfield Trumbull   5065 Main St., #231   Trumbull   CT    
06611       203.372.0055       203.372.0057 f     12/9/10   1/31/21
330
  WHS     6,907     Taylorsville   5443 South Redwood Road   Taylorsville   UT  
  84101       801.261.5907       801.261.5912 f     9/2/10   9/30/16
331
  C     2,571     Scottsdale Fashion Square   7014 East Camelback Road, #2109  
Scottsdale   AZ     85251       480.949.2810       480.949.2825 f     3/6/11  
1/31/21
332
  WHS     24,000     Flamingo Road   1495 East Flamingo Road   Las Vegas   NV  
  89119       702.836.2070       702.836.2072 f     12/17/10   11/30/15
333
  WHS     5,188     Riverside   3880 Chicago Avenue   Riverside   CA     92507  
    951.784.5933       951.784.5915 f     11/19/10   11/30/13
335
  WHS     9,798     Moreno Valley   29800 Eucalyptus Ave.   Moreno Valley   CA  
  92555       n/a       n/a     n/a   n/a
339
  SHP     1,259     Fashion Valley Mall   7007 Friars Road, #228   San Diego  
CA     92108       n/a       n/a     n/a   n/a

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
340
  OTL     3,358     Miromar Outlets   10801 Corkscrew Rd., #404   Estero   FL  
  33928       239.495.5300       239.495.5083 f     2/4/11   1/31/21
341
  C     2,414     Victoria Gardens   12541 North Main St., #3810   Rancho
Cucamonga   CA     91739       909.899.0484       909.899.8068 f     3/12/11  
3/31/21
342
  C     2,700     Westfield Southlake   2162 Southlake Mall, #536   Merrillville
  IN     46410       219.769.2567       219.769.2519 f     n/a   n/a
343
  SHP     1,662     Westfield Old Orchard   4999 Old Orchard Center, #E-26  
Skokie   IL     60077       n/a       n/a     n/a   n/a
344
  SHP     2,585     The Forum Shops at Caesars   3500 Las Vegas Blvd., #L21A  
Las Vegas   NV     89109       702.433.0560       702.433.0562 f     4/12/11  
3/31/21
345
  OTL     3,397     Paragon Outlets Grand Prairie   Space 845   Grand Prairie  
TX             n/a       n/a     n/a   n/a
346
  OTL     3,500     Paragon Outlets Livermore Valley   Space 530   Livermore
Valley   CA             n/a       n/a     n/a   n/a
348
  C     2,447     Westfield Valley Fair   2855 Stevens Creek Blvd., #A071  
Santa Clara   CA     95050       408.557.0438       408.557.8463 f     3/17/11  
3/31/21
351
  C     2,350     Beachwood Place   26300 Cedar Road, #1115   Beachwood   OH    
44122       216.292.5767       216.292.5780 f     4/22/11   4/30/21
352
  C     2,511     Kenwood Towne Centre   7875 Montgomery Road, #2327  
Cincinnati   OH     45263       n/a       n/a     n/a   n/a
353
  C     2,800     Florence Mall   2028 Florence Mall, #1128   Florence   KY    
41042       n/a       n/a     n/a   n/a
354
  C     2,626     Willowbrook Mall   1400 Willowbrook Mall, #1475   Wayne   NJ  
  07470       973.837.9220       973.837.9222 f     n/a   n/a
355
  C     2,381     Staten Island Mall   2655 Richmond Ave., #1565   Staten Island
  NY     10314       718.761.3178       718.761.3280 f     n/a   n/a
356
  C     2,700     Mall St. Matthews   5000 Shelbyville Road, #1315   Louisville
  KY     40207       n/a       n/a     n/a   n/a
357
  WHS     5,624     Hawaiian Gardens   12157 Carson Street   Hawaiian Gardens  
CA     90716       n/a       n/a     n/a   n/a
358
  WHS     8,102     Westminster   15251 Beach Blvd.   Westminster   CA     92683
      n/a       n/a     n/a   n/a
359
  OTL     3,135     Tanger Outlets Blowing Rock   278 Shoppes on the Parkway
Rd., #62   Blowing Rock   NC     28605       828.295.9100       828.295.9050 f  
  n/a   n/a

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
360
  OTL     3,595     Lebanon Premium Outlets   273 Outlet Village Blvd.   Lebanon
  TN     37090       615.449.9705       615.449.9707 f     n/a   n/a
361
  OTL     3,000     Florida Keys Outlet Center   250 E. Palm Dr., #160   Florida
City   FL     33034       305.247.0007       305.247.0030 f     n/a   n/a
362
  OTL     3,060     Calhoun Premium Outlets   Space #A004   Calhoun   GA        
    n/a       n/a     n/a   n/a
363
  OTL     3,192     Merrimack Premium Outlets   Space #747   Merrimack   NH    
        n/a       n/a     n/a   n/a
364
  OTL     3,000     The Outlet Shoppes at Oshkosh   3001 S. Washburn St., #E70  
Oshkosh   WI     54904       n/a       n/a     n/a   n/a
366
  OTL     4,000     Tanger Outlets Williamsburg   119 Tanger Drive  
Williamsburg   IA     52361       n/a       n/a     n/a   n/a
367
  C     2,500     Crossgates Mall   1 Crossgates Mall Road, #B205   Albany   NY
    12203       n/a       n/a     n/a   n/a
368
  OTL     3,500     Fashion Outlets of Chicago   Space #1160   Rosemont   IL    
        n/a       n/a     n/a   n/a
369
  OTL     6,075     Plaza Mexico   11215 Long Beach Blvd.
Building B-5 Suite 1008 / 1009   Lynwood   CA     90262       n/a       n/a    
n/a   n/a
370
  WHS     7,500     Modesto   Space #32   Modesto   CA             n/a       n/a
    n/a   n/a
371
  WHS     7,215     Cottonwood Heights   6927 Park Centre Drive   Salt Lake City
  UT     84121       n/a       n/a     n/a   n/a
372
  WHS     10,000     Natomas Marketplace   3581 Truxel Road   Sacramento   CA  
  95834       n/a       n/a     n/a   n/a
373
  WHS     7,899     Sugarhouse   675 East 2100 South   Salt Lake City   UT    
84106       n/a       n/a     n/a   n/a
374
  WHS     7,803     Marshalls Plaza   711 2nd Street   San Bernadino   CA    
92410       n/a       n/a     n/a   n/a
375
  C     2,518     Mayfair Mall   2500 N. Mayfair Road, #610A   Wauwatosa   WI  
  53226       n/a       n/a     n/a   n/a
376
  OTL     3,000     Tanger Outlets Tuscola   D1200 Tuscola Blvd.   Tuscola   IL
    61953       n/a       n/a     n/a   n/a
377
  WHS     14,016     Orangefair Marketplace   1304 S. Harbor Blvd.   Fullerton  
CA     92832       n/a       n/a     n/a   n/a

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
378
  WHS     8,581     Campbell Fair Plaza   3175 N. Campbell Ave.   Tucson   AZ  
  85719       n/a       n/a     n/a   n/a
379
  WHS     8,690     Burbank Station       Burbank   IL             n/a       n/a
    n/a   n/a
380
  WHS     9,520     Palm Plaza Shopping Center       Miami   FL             n/a
      n/a     n/a   n/a

 



--------------------------------------------------------------------------------



 



Schedule M-1
Material Contracts

1.   Amended and Restated 1998 Stock Option, Deferred Stock and Restricted Stock
Plan of Skechers U.S.A., Inc.   2.   Amendment No. 1 to Amended and Restated
1998 Stock Option, Deferred Stock and Restricted Stock Plan of Skechers U.S.A.,
Inc.   3.   Amendment No. 2 to Amended and Restated 1998 Stock Option, Deferred
Stock and Restricted Stock Plan of Skechers U.S.A., Inc.   4.   Amendment No. 3
to Amended and Restated 1998 Stock Option, Deferred Stock and Restricted Stock
Plan of Skechers U.S.A., Inc.   5.   2006 Annual Incentive Compensation Plan of
Skechers U.S.A., Inc.   6.   2007 Incentive Award Plan of Skechers U.S.A., Inc.
  7.   Form of Restricted Stock Agreement under 2007 Incentive Award Plan of
Skechers U.S.A., Inc.   8.   2008 Employee Stock Purchase Plan of Skechers
U.S.A., Inc.   9.   Amendment No. 1 to 2008 Employee Stock Purchase Plan of
Skechers U.S.A. Inc.   10.   Indemnification Agreement dated June 7, 1999
between Skechers U.S.A., Inc. and its directors and executive officers.   11.  
Registration Rights Agreement dated June 9, 1999, between Skechers U.S.A., Inc.,
the Greenberg Family Trust and Michael Greenberg.   12.   Tax Indemnification
Agreement dated June 8, 1999, between Skechers U.S.A., Inc. and certain
shareholders.   13.   Lease Agreement, dated November 21, 1997, between Skechers
U.S.A., Inc. and The Prudential Insurance Company of America, regarding 1661
South Vintage Avenue, Ontario, California.   14.   First Amendment to Lease
Agreement, dated April 26, 2002, between Skechers U.S.A., Inc. and ProLogis
California I LLC, regarding 1661 South Vintage Avenue, Ontario, California.  
15.   Second Amendment to Lease Agreement, dated December 10, 2007, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 1661 South
Vintage Avenue, Ontario, California.

 



--------------------------------------------------------------------------------



 



16.   Third Amendment to Lease Agreement, dated January 29, 2009, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 1661 South
Vintage Avenue, Ontario, California.   17.   Fourth Amendment to Lease
Agreement, dated September 23, 2009, between Skechers U.S.A., Inc. and ProLogis
California I LLC, regarding 1661 South Vintage Avenue, Ontario, California.  
18.   Fifth Amendment to Lease Agreement, dated June 3, 2010, between Skechers
U.S.A., Inc. and ProLogis California I LLC, regarding 1661 South Vintage Avenue,
Ontario, California.   19.   Lease Agreement, dated November 21, 1997, between
Skechers U.S.A., Inc. and The Prudential Insurance Company of America, regarding
1777 South Vintage Avenue, Ontario, California.   20.   First Amendment to Lease
Agreement, dated April 26, 2002, between Skechers U.S.A., Inc. and Cabot
Industrial Properties, L.P., regarding 1777 South Vintage Avenue, Ontario,
California.   21.   Second Amendment to Lease Agreement, dated May 14, 2002,
between Skechers U.S.A., Inc. and Cabot Industrial Properties, L.P., regarding
1777 South Vintage Avenue, Ontario, California.   22.   Third Amendment to Lease
Agreement, dated May 7, 2007, between Skechers U.S.A., Inc. and CLP Industrial
Properties, LLC, regarding 1777 South Vintage Avenue, Ontario, California.   23.
  Fourth Amendment to Lease Agreement, dated November 10, 2007, between Skechers
U.S.A., Inc. and CLP Industrial Properties, LLC, regarding 1777 South Vintage
Avenue, Ontario, California.   24.   Fifth Amendment to Lease Agreement, dated
November 20, 2008, between Skechers U.S.A., Inc. and CLP Industrial Properties,
LLC, regarding 1777 South Vintage Avenue, Ontario, California.   25.   Sixth
Amendment to Lease Agreement, dated October 26, 2009, between Skechers U.S.A.,
Inc. and CLP Industrial Properties, LLC, regarding 1777 South Vintage Avenue,
Ontario, California.   26.   Lease Agreement, dated April 10, 2001, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 4100 East Mission
Boulevard, Ontario, California.   27.   First Amendment to Lease Agreement,
dated October 22, 2003, between Skechers U.S.A., Inc. and ProLogis California I
LLC, regarding 4100 East Mission Boulevard, Ontario, California.   28.   Second
Amendment to Lease Agreement, dated April 21, 2006, between Skechers U.S.A.,
Inc. and ProLogis California I LLC, regarding 4100 East Mission Boulevard,
Ontario, California.

 



--------------------------------------------------------------------------------



 



29.   Third Amendment to Lease Agreement, dated September 29, 2010, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 4100 East Mission
Boulevard, Ontario, California.   30.   Lease Agreement, dated February 8, 2002,
between Skechers International, a subsidiary of Skechers U.S.A., Inc., and
ProLogis Belgium II SPRL, regarding ProLogis Park Liege Distribution Center I in
Liege, Belgium.   31.   Lease Agreement dated September 25, 2007 between
Skechers U.S.A., Inc. and HF Logistics I, LLC, regarding distribution facility
in Rancho Belago, California.   32.   First Amendment to Lease Agreement, dated
December 18, 2009, between Skechers U.S.A., Inc. and HF Logistics I, LLC,
regarding distribution facility in Rancho Belago, California.   33.   Second
Amendment to Lease Agreement, dated April 12, 2010, between Skechers U.S.A.,
Inc. and HF Logistics I, LLC, regarding distribution facility in Rancho Belago,
California.   34.   Assignment of Lease Agreement, dated April 12, 2010, between
HF Logistics I, LLC and HF Logistics-SKX T1, LLC, regarding distribution
facility in Rancho Belago, California.   35.   Third Amendment to Lease
Agreement, dated August 18, 2010, between Skechers U.S.A., Inc. and HF
Logistics-SKX T1, LLC, regarding distribution facility in Rancho Belago,
California. Lease Agreement dated May 20, 2008 between Skechers EDC SPRL, a
subsidiary of Skechers U.S.A., Inc., and ProLogis Belgium III SPRL, regarding
ProLogis Park Liege Distribution Center II in Liege, Belgium.   36.   Addendum
to Lease Agreement dated May 20, 2008 between Skechers EDC SPRL, a subsidiary of
Skechers U.S.A., Inc., and ProLogis Belgium III SPRL, regarding ProLogis Park
Liege Distribution Center I in Liege, Belgium.   37.   Lease Agreement dated
May 9, 2007 between Skechers U.S.A., Inc. and ASB Blatteis Powell Street, LLC,
regarding 200 Powell Street, San Francisco, California.   38.   First Amendment
to Lease Agreement, dated December 28, 2007, between Skechers U.S.A., Inc. and
ASB Blatteis Powell Street, LLC, regarding 200 Powell Street, San Francisco,
California.   39.   Second Amendment to Lease Agreement, dated August 4, 2008,
between Skechers U.S.A., Inc. and ASB Blatteis Powell Street, LLC, regarding 200
Powell Street, San Francisco, California.   40.   Lease Agreement dated
August 13, 2007 between Skechers U.S.A., Inc. and Thor Palmer House Retail LLC
regarding 17 East Monroe Street, Chicago, Illinois.   41.   Lease Agreement
dated June 30, 2005 between Skechers U.S.A., Inc. and KLCH Associates regarding
140 West 34th Street, New York, New York.

 



--------------------------------------------------------------------------------



 



42.   Lease Agreement dated May 23, 2003 between Skechers USA Limited, a wholly
owned subsidiary of Skechers U.S.A., Inc., and The Trafford Centre Limited
regarding 153 Regent Crescent, London, United Kingdom.   43.   Amendment to
Lease Agreement, dated January 14, 2009, between Skechers USA Limited, a wholly
owned subsidiary of Skechers U.S.A., Inc., and The Trafford Centre Limited
regarding 153 Regent Crescent, London, United Kingdom.   44.   Purchase Order
dated June 23, 2009 from Skechers U.S.A., Inc. to WEI West, Inc. for
approximately $85 million regarding material handling system and engineering
services for new distribution center, of which approximately $31.7 million in
payables remains outstanding.   45.   Trademark License Agreement dated April 7,
2003 between Ecko.Complex, LLC dba Ecko Unltd., Skechers U.S.A., Inc. II and
Skechers International II.   46.   First Amendment to Trademark License
Agreement dated January 1, 2004 between Ecko.Complex, LLC dba Ecko Unltd.,
Skechers U.S.A., Inc. II and Skechers International II.   47.   Second Amendment
to Trademark License Agreement dated February 15, 2006 between Ecko.Complex, LLC
dba Ecko Unltd., Skechers U.S.A., Inc. II and Skechers International II.   48.  
Amendment to Trademark License Agreement dated January 1, 2007 between
Ecko.Complex, LLC dba Ecko Unltd., Skechers U.S.A., Inc. II and Skechers
International II.   49.   Third Amendment to Trademark License Agreement dated
February __, 2007 between Ecko.Complex, LLC dba Ecko Unltd., Skechers U.S.A.,
Inc. II and Skechers International II.   50.   Fourth Amendment to Trademark
License Agreement dated March 1, 2007 between Ecko.Complex, LLC dba Ecko Unltd.,
Skechers U.S.A., Inc. II and Skechers International II.   51.   License
Agreement dated December 5, 2005 between Zoo York, LLC, Skechers U.S.A., Inc. II
and Skechers S.a.r.l.   52.   First Amendment to License Agreement dated
February 15, 2006 between Zoo York, LLC, Skechers U.S.A., Inc. II and Skechers
S.a.r.l.   53.   Second Amendment to License Agreement dated March 1, 2007
between Zoo York, LLC, Skechers U.S.A., Inc. II, Skechers International II and
Skechers S.a.r.l.   54.   Amendment to License Agreements dated March 6, 2008
between Ecko.Complex, LLC dba Ecko Unltd., Zoo York, LLC, Skechers U.S.A., Inc.
II, Skechers International II and Skechers S.a.r.l.

 



--------------------------------------------------------------------------------



 



55.   Buying Agency Agreement dated June 1, 2006 between Skechers U.S.A., Inc.
II and Skechers Holdings Jersey Limited.   56.   Cost Sharing Agreement dated
July 1, 2001 between Skechers U.S.A., Inc., Skechers U.S.A., Inc. II and
Skechers International II.   57.   First Amendment to Cost Sharing Agreement,
dated January 1, 2005, between Skechers U.S.A., Inc., Skechers U.S.A., Inc. II,
Skechers International II and Skechers USA Canada, Inc.   58.   Skechers
International II Partnership Agreement dated June 29, 2001 by Skechers U.S.A.,
Inc.   59.   Credit Agreement dated June 30, 2009, by and among Skechers U.S.A.,
Inc., certain of its subsidiaries that are also borrowers thereunder, and
certain lenders including Wells Fargo Capital Finance, LLC (formerly known as
Wells Fargo Foothill, LLC), as co-lead arranger and administrative agent, Bank
of America, N.A., as syndication agent, and Banc of America Securities LLC, as
the other co-lead arranger .   60.   Amendment Number One to Credit Agreement
dated November 5, 2009, by and among Skechers U.S.A., Inc., certain of its
subsidiaries that are also borrowers under the Agreement, and certain lenders
including Wells Fargo Capital Finance, LLC (formerly known as Wells Fargo
Foothill, LLC), as co-lead arranger and administrative agent, Bank of America,
N.A., as syndication agent, and Banc of America Securities LLC, as the other
co-lead arranger.   61.   Amendment Number Two to Credit Agreement dated
March 4, 2010, by and among Skechers U.S.A., Inc., certain of its subsidiaries
that are also borrowers under the Agreement, and certain lenders including Wells
Fargo Capital Finance, LLC (formerly known as Wells Fargo Foothill, LLC), as
co-lead arranger and administrative agent, Bank of America, N.A., as syndication
agent, and Banc of America Securities LLC, as the other co-lead arranger.   62.
  Amended and Restated Limited Liability Company Agreement dated April 12, 2010
between Skechers R.B., LLC, a Delaware limited liability company and wholly
owned subsidiary of Skechers U.S.A., Inc., and HF Logistics I, LLC, regarding
the ownership and management of the joint venture, HF Logistics-SKX, LLC, a
Delaware limited liability company.   63.   Construction Agreement dated
April 23, 2010 between HF Logistics-SKX T1, LLC, which is a wholly owned
subsidiary of a joint venture entered into between HF Logistics I, LLC and a
wholly owned subsidiary of Skechers U.S.A., Inc., and J. D. Diffenbaugh, Inc.
regarding 29800 Eucalyptus Avenue, Rancho Belago, California.   64.  
Construction Loan Agreement dated as of April 30, 2010, by and among HF
Logistics-SKX T1, LLC, which is a wholly owned subsidiary of a joint venture
entered into between HF Logistics I, LLC and a wholly owned subsidiary of
Skechers U.S.A., Inc., Bank of America, N.A., as administrative agent and as a
lender, and Raymond James Bank FSB, as a lender.

 



--------------------------------------------------------------------------------



 



65.   Master Loan and Security Agreement, dated December 29, 2010, by and
between Skechers U.S.A., Inc. and Banc of America Leasing & Capital, LLC.   66.
  Equipment Security Note, dated December 29, 2010, by and among Skechers
U.S.A., Inc., Banc of America Leasing & Capital, LLC, and Bank of Utah, as
agent.

 



--------------------------------------------------------------------------------



 



Schedule 4.1(c)
Capitalization of Parent’s Subsidiaries

                                                              Percentage of
Outstanding     Authorized Shares   Authorized Shares   Number of Outstanding  
Shares Owned directly or Name of Entity   of Common Stock   of Preferred Stock  
Shares Owned by Parent   indirectly by Parent
Skechers U.S.A., Inc. II
    1,000       0       1,000       100 %
Skechers By Mail, Inc.
    10,000       0       100       100 %
310 Global Brands, Inc.
    100,000       0       9,500       100 %
Skechers USA Canada, Inc.
  Unlimited     0       100       100 %
Skechers USA, Ltd.
                            100 %(1)
Skechers USA Iberia, S.L.
                            100 %(1)
Skechers USA Deutschland GmbH
                            100 %(1)
Skechers USA France S.A.S.
                            100 %(1)
Skechers EDC SPRL
                            100 %(2)
Skechers USA Benelux B.V.
                            100 %(2)
Skechers USA Italia S.r.l
                            100 %(1)
Skechers S.a.r.l.
                            100 %(2)
Skechers Holdings Jersey Limited
                            100 %
Skechers International
                            100 %(4)
Skechers International II
                            100 %(5)
Skechers Do Brasil Calcados LTDA
                            100 %(6)
Comercializadora Skechers Chile Limitada
                            100 %(3)
Skechers Footwear (Dongguan) Co., Ltd.
                            100 %(7)
Skechers Japan YK
                            100 %(1)
Skechers USA Mauritius 10
                            100 %(8)
Skechers USA Mauritius 90
                            100 %(8)
Skechers China Business Trust
                            100 %(9)
Skechers Holdings Mauritius
                            100 %(10)
Skechers Trading (Shanghai) Co. Ltd.
                            50 %(11)
Skechers China Limited
    10,000       0       500 (12)     50 %
Skechers Hong Kong Limited
    1,800,000       0       630,000 (13)     35 %
Skechers Southeast Asia Limited
    10,000       0       500 (12)     50 %
Skechers Malaysia Sdn Bhd
    500,000       0       250,000 (14)     50 %
Skechers Singapore Pte. Limited
    200,000       0       100,000 (14)     50 %
Skechers (Thailand) Limited
    58,824       0       29,999       51 %
Skechers Collection, LLC
                            100 %(15)

 



--------------------------------------------------------------------------------



 



                                                              Percentage of
Outstanding     Authorized Shares   Authorized Shares   Number of Outstanding  
Shares Owned directly or Name of Entity   of Common Stock   of Preferred Stock  
Shares Owned by Parent   indirectly by Parent
Skechers Sport, LLC
                            100 %(15)
Duncan Investments, LLC
                            100 %(15)
Yale Investments, LLC
                            100 %(15)
Sepulveda Blvd. Properties, LLC
                            100 %(15)
SKX Illinois, LLC
                            100 %(15)
Skechers Guangzhou Co., Ltd.
                            50 %(11)
Skechers R.B., LLC
                            100 %(15)
HF Logistics-SKX, LLC
                            50 %(16)
HF Logistics-SKX T1, LLC
                            100 %(17)
HF Logistics-SKX T2, LLC
                            100 %(17)
Skechers USA Portugal Unipessoal Limitada
                            100 %(1)
Skechers Macau Limited
                            35.6 %(18)
Fujian KaiXiang Trade Co., Ltd.
                            50 %(19)

 

(1)   100% owned by Skechers S.a.r.l.   (2)   100% owned by Skechers
International   (3)   99% owned by Skechers S.a.r.l. and 1% owned by Skechers
International, with nominee agreement granting control of latter’s interest to
Skechers S.a.r.l.   (4)   No shares issued. Percentage represents partnership
interest, of which Parent owns 90% directly and 10% via Skechers U.S.A. Inc. II.
  (5)   No shares issued. Percentage represents partnership interest, of which
Parent owns 8.6% directly and 91.4% via Skechers International.   (6)   Skechers
S.a.r.l. owns 99.99% of the shares and Skechers U.S.A., Inc. holds .01% of the
shares   (7)   100% owned by Skechers Holdiings Mauritius, Ltd.   (8)   100%
owned by Skechers Holdings Jersey Limited   (9)   90% owned by Skechers USA
Mauritius 90, Ltd. and 10% owned by Skechers USA Mauritius 10, Ltd.   (10)  
100% owned by Skechers China Business Trust   (11)   100% owned by Skechers
China Limited   (12)   Shares issued to Skechers S.a.r.l., which is a 50% owner
  (13)   Shares issued to Skechers China Limited, which is a 70% owner   (14)  
Shares issued to Skechers Southeast Asia Limited, which is a 100% owner   (15)  
No shares issued. Percentage represents membership interest in limited liability
company.   (16)   No shares issued. Percentage represents membership interest in
limited liability company owned by Skechers R.B., LLC.   (17)   No shares
issued. Percentage represents membership interest in limited liability company
owned by HF Logistics-SKX, LLC.   (18)   96% owned by Skechers Hong Kong Limited
and 4% owned by Skechers Southeast Asia Limited.   (19)   100% owned by Skechers
Guangzhou Co., Ltd.

 



--------------------------------------------------------------------------------



 



Schedule 4.6(a)
Jurisdction of Organization

          Jurisdiction of Name of Entity   Organization
SKECHERS U.S.A., INC.
  Delaware
Skechers U.S.A., Inc. II
  Delaware
SKECHERS BY MAIL, INC.
  Delaware
310 Global Brands, Inc.
  Delaware
Skechers USA Canada Inc.
  Canada
Skechers USA Ltd.
  England
Skechers USA Iberia, S.L.
  Spain
Skechers USA Deutschland GmbH
  Germany
Skechers USA France SAS
  France
Skechers EDC SPRL
  Belgium
Skechers USA Benelux B.V
  Netherlands
Skechers USA Italia S.r.l
  Italy
Skechers S.a.r.l.
  Switzerland
Skechers Holdings Jersey Limited
  Jersey
Skechers International
  Jersey
Skechers International II
  Jersey
Skechers Do Brasil Calcados LTDA
  Brazil
Comercializadora Skechers Chile Limitada
  Chile
Skechers Footwear (Dongguan) Co., Ltd.
  China
Skechers Japan YK
  Japan
Skechers USA Mauritius 10
  Mauritius
Skechers USA Mauritius 90
  Mauritius
Skechers China Business Trust
  China
Skechers Holdings Mauritius
  Mauritius
Skechers Trading (Shanghai) Co. Ltd.
  China
Skechers China Limited
  Hong Kong
Skechers Hong Kong Limited
  Hong Kong
Skechers Southeast Asia Limited
  Hong Kong
Skechers Malaysia Sdn. Bhd.
  Malaysia
Skechers Singapore Pte. Limited
  Singapore
Skechers (Thailand) Limited
  Thailand
SKECHERS COLLECTION, LLC
  California
SKECHERS SPORT, LLC
  California
Duncan Investments, LLC
  California
Yale Investments, LLC
  Delaware
Sepulveda Blvd. Properties, LLC
  California
SKX ILLINOIS, LLC
  Illinois
Skechers Guangzhou Co. Ltd.
  China
Skechers R.B., LLC
  Delaware
HF Logistics-SKX, LLC
  Delaware
HF Logistics-SKX T1, LLC
  Delaware
HF Logistics-SKX T2, LLC
  Delaware
Skechers USA Portugal Unipessoal Limitada
  Portugal
Skechers Macau Limited
  Macau
Fujian KaiXiang Trade Co., Ltd.
  China

 



--------------------------------------------------------------------------------



 



Schedule 4.6(b)

              Chief Executive Offices     Name of Entity   Address   City,
State, Zip Code, Country
Skechers U.S.A., Inc.
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Skechers U.S.A., Inc. II
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Skechers By Mail, Inc.
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
310 Global Brands, Inc.
  225 S. Sepulveda Blvd.   Manhattan Beach, CA 90266, USA
Skechers USA Canada Inc.
  2425 Matheson Boulevard East # 120   Mississauga ON L4W 5K4, Canada
Skechers USA Ltd.
  Katherine House Darkes Lane,   Hertfordshire EN6 2JD, United Kingdom
 
  9/11 Wyllyotts Place, Potters Bar    
Skechers USA Iberia, S.L.
  C/ Serrano 40, 1 — izda, 1st Floor   28001 Madrid, Spain
Skechers USA Deutschland GmbH
  Waldstrasse 74   63128 Dietzenbach, Germany
Skechers USA France SAS
  20 rue des Capucines   75002 Paris, France
Skechers EDC SPRL
  Parc Industriel Hauts-Sarts, zone 3   4041 Milmort, Belgium
 
  Avenue du parc industriel 159    
Skechers USA Benelux B.V
  Cartographenweg 16   5141 MT Waalwijk, Holland, The Netherlands
Skechers USA Italia S.r.l
  Via Alberto Dominutti, 6   37135 Verona, Italy
Skechers S.a.r.l.
  Rue de la Mercerie 12, 7th Floor   CH-1003 Lausanne, Switzerland
Skechers Holdings Jersey Limited
  Templar House, Don Road   St. Helier, Channel Islands JE1 2TR, Jersey
Skechers International
  Templar House, Don Road   St. Helier, Channel Islands JE1 2TR, Jersey
Skechers International II
  Templar House, Don Road   St. Helier, Channel Islands JE1 2TR, Jersey
Skechers Do Brasil Calcados LTDA
  Rua Haddock Lobo,1307, 17th Floor, Cj-171   Cerqueira Cesar, Sao Paulo,
01414-003, Brazil
Comercializadora Skechers Chile Limitada
  Avenue Kennedy 5118   Tercer Piso, Vitacura, Santiago, Chile
Skechers Footwear (Dongguan) Co., Ltd.
  Building S Development Zone of Chi-Ling Hou   Dongguan City, Guangdong
Province, 523940, PRC
Skechers Japan YK
  7-4 Nishi Shimbashi, 2-Chome, Minat   Tokyo, Japan
Skechers USA Mauritius 10
  4th Floor, IBL House, Caudan   Port Louis, Mauritius
Skechers USA Mauritius 90
  4th Floor, IBL House, Caudan   Port Louis, Mauritius
Skechers China Business Trust
  Templar House, Don Road   St. Helier, Channel Islands JE1 2TR, Jersey
Skechers Holdings Mauritius
  4th Floor, IBL House, Caudan   Port Louis, Mauritius
Skechers Trading (Shanghai) Co. Ltd.
  Red House 3/F, No. 35 South Shanxi Road   Luwan District, Shanghai, China
Skechers China Limited
  Red House 3/F, No. 35 South Shanxi Road   Luwan District, Shanghai, China
Skechers Hong Kong Limited
  Block C, 10/F, Roxy Industrial Centre, 58-66 Tai Lin Pai Road   Kwai Chung,
Hong Kong
Skechers Southeast Asia Limited
  Block C, 10/F, Roxy Industrial Centre, 58-66 Tai Lin Pai Road   Kwai Chung,
Hong Kong
Skechers Malaysia Sdn. Bhd.
  Suite B-14-1 & @ Wisma Panta, Plaza Pantai,   59200 Kuala Lumpur, Malaysia
 
  No. 5 Jalan 4/83A Off Jalan Pantai Bahru    
Skechers Singapore Pte. Limited
  45 Ubi Road 1 #03-03/04, Summit Building   Singapore 408696
Skechers (Thailand) Limited
  1 Silom Road, Level 8 Zuellig House   Bangkok 10500, Thailand
Skechers Collection, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Skechers Sport, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Duncan Investments, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Yale Investments, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Sepulveda Blvd. Properties, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
SKX Illinois, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Skechers Guangzhou Co. Ltd.
  3/F, Guangdong Foreign Trade Plaza, 66 Jian Ji Road   Haizhu District,
Guangzhou, China
Skechers R.B., LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
HF Logistics-SKX, LLC
  29800 Eucalyptus Avenue   Rancho Belago, CA 92555, USA
HF Logistics-SKX T1, LLC
  29800 Eucalyptus Avenue   Rancho Belago, CA 92555, USA
HF Logistics-SKX T2, LLC
  29800 Eucalyptus Avenue   Rancho Belago, CA 92555, USA
Skechers USA Portugal Unipessoal Limitada
  Complexo Nassica — Loja 125, Avenida Fornte Cova, 400   4485-595 Modivas —
Vila do Conde, Portugal
Skechers Macau Limited
  Estrada da Baia de. N. Senhora da Esperanca, Shop 2216, The Venetian Macao
Resort Hotel Level 3   Grand Canal Shoppes, Taipa, em Macau
Fujian KaiXiang Trade Co., Ltd.
  Fuqiaoxiazhou Luenthai Factory, Second Floor   Fujian Quanzhou City, Licheng
District, China

 



--------------------------------------------------------------------------------



 



Schedule 4.6(c)
Tax & Organizational ID Numbers

                  Organizational ID Name of Entity   Federal Tax ID Number  
Number
Skechers U.S.A., Inc.
  95-4376145   2902395 (DL)
Skechers U.S.A., Inc. II
  95-4747242   3056393 (DL)
Skechers By Mail, Inc.
  95-4701399   2934535 (DL)
310 Global Brands, Inc.
  43-2009441   3636174 (DL)
Skechers USA Canada Inc.
  none   none
Skechers USA Ltd.
  98-0347474   none
Skechers USA Iberia, S.L.
  98-0372248   none
Skechers USA Deutschland GmbH
  98-0346701   none
Skechers USA France SAS
  98-0346857   none
Skechers EDC SPRL
  98-0385255   none
Skechers USA Benelux B.V
  98-0392991   none
Skechers USA Italia S.r.l
  47-0914957   none
Skechers S.a.r.l.
  98-0349046   none
Skechers Holdings Jersey Limited
  none   none
Skechers International
  98-0357124   none
Skechers International II
  none   none
Skechers Do Brasil Calcados LTDA
  98-0518943   none
Comercializadora Skechers Chile Limitada
  98-0620147   none
Skechers Footwear (Dongguan) Co., Ltd.
  98-0495337   none
Skechers Japan YK
  98-0499824   none
Skechers USA Mauritius 10
  none   none
Skechers USA Mauritius 90
  98-0492180   none
Skechers China Business Trust
  98-6058967   none
Skechers Holdings Mauritius
  98-0492179   none
Skechers Trading (Shanghai) Co. Ltd.
  98-0551967   none
Skechers China Limited
  98-0620149   none
Skechers Hong Kong Limited
  98-0620152   none
Skechers Southeast Asia Limited
  98-0620150   none
Skechers Malaysia Sdn. Bhd.
  98-0528395   none
Skechers Singapore Pte. Limited
  98-0518944   none
Skechers (Thailand) Limited
  98-0520045   none
Skechers Collection, LLC
  none   200001310034 (CA)
Skechers Sport, LLC
  none   200001310032 (CA)
Duncan Investments, LLC
  95-4846458   200103210004 (CA)
Yale Investments, LLC
  95-4833459   3312951 (DL)
Sepulveda Blvd. Properties, LLC
  26-2370011   200809810243 (CA)
SKX Illinois, LLC
  27-0375751   03130428 (IL)
Skechers Guangzhou Co. Ltd.
  98-0651276   none
Skechers R.B., LLC
  27-1986857   4778094 (DL)
HF Logistics-SKX, LLC
  27-1805862   4783440 (DL)
HF Logistics-SKX T1, LLC
  27-1865350   4786545 (DL)
HF Logistics-SKX T2, LLC
  27-1865415   4786550 (DL)
Skechers USA Portugal Unipessoal Limitada
  98-0659967   none
Skechers Macau Limited
  98-0654595   35197
Fujian KaiXiang Trade Co., Ltd.
  none   none

 



--------------------------------------------------------------------------------



 



Schedule 4.6(d)
Commercial Tort Claims1
1. Skechers U.S.A., Inc. and Skechers U.S.A., Inc. II (collectively, the
“Borrower”) v. Aetrex Worldwide (together with any affiliates, collectively,
“Aetrex”) (Case No. 03831, United States District Court for the Central District
of California (Los Angeles) (the “Case”)).
Nature of Action: Any and all claims arising in tort which Borrower may have as
of the date of this Agreement (whether or not asserted) against Aetrex,
including, without limitation, any such claim which Borrower may assert against
Aetrex subsequent to such date (collectively, “Claims”), including, without
limitation, any Claim of infringement by Aetrex of US Design Patent No. D532,962
and/or infringement of Borrower’s trademark or trade dress rights in the
Bikers-Sightsee Shoe Style and any other Claims described in the complaint for
the Case, or any subsequent complaints related to any Claims.
2. Skechers U.S.A., Inc. and Skechers U.S.A., Inc. II (collectively, the
“Borrower”) v. Sears Holdings Corporation and the other defendants named in the
Sears Case (as hereinafter defined) (“Sears”) (Case No. CV11 01893, United
States District Court for the Central District of California (Los Angeles) (the
“Sears Case”)).
Nature of Action: Any and all claims arising in tort which Borrower may have as
of the date of the Third Amendment Date (whether or not asserted) against Sears,
including, without limitation, any such claim which Borrower may assert against
Sears subsequent to such date (collectively, the “Sears Claims”), including,
without limitation, any Sears Claim of infringement by Sears of (a) US Patent
No. D623,838, US Patent No. D591,493, and/or US Patent No. D587,890, and/or
(b) infringement of Borrower’s trademark or trade dress rights in the Skechers
Design (Parallel Stripes), Shape-Ups Trade Dress, U.S. Trademark Registration
No. 3,651,084, U.S. Trademark Registration No. 3,651,085, U.S. Trademark
Registration No. 3,456,974, and/or Z Strap Trade Dress, and/or (c) any other
Sears Claims described in the complaint for the Sears Case, or any subsequent
complaints related to any Sears Claims.
 

1   Inclusion of a claim in this Schedule does not in any manner constitute an
admission of any fact, liability, defense or any limitation on or theory of
damages.

 



--------------------------------------------------------------------------------



 



Schedule 4.13
Skechers’ Intellectual Property
Worldwide Trademark, Copyright
and Patent Status Report
As of March 31, 2011

 



--------------------------------------------------------------------------------



 



Skechers’ Intellectual Property
Worldwide Trademark, Copyright
and Patent Status Report
As of March 31, 2011
Table of Contents
1. ACTIVE TONES
2. AIRATORS
3. BELLA BALLERINA
4. CALI BEAR
5. CALI BITS
6. CALI GEAR
7. Design (Bear Design) (IMAGE) [v56510v5651002.gif]
8. ELASTIKA
9. FIRM-UPS
10. HOT-LIGHTS
11. HYDEE AND THE HY TOPS
12. HYDEE HY-TOP
13. IT’S THE S
14. JOIN THE RESISTANCE
15. KEWL BREEZE
16. LUMINATORS
17. MARK NASON
18. MICHELLE K
19. OTHER MARKS
20. PUBLIC ROYALTY (IMAGE) [v56510v5651003.gif]
21. PUBLIC ROYALTY (Design)
22. PUNKROSE
23. RESISTANCE RUNNERS
24. RESISTANCE (Variation of marks with SKECHERS)
25. S in Shield Design (IMAGE) [v56510v5651004.gif]
26. S DESIGN (Performance S with Borders (IMAGE) [v56510v5651005.gif]
27. S DESIGN (Sport Stripe) (IMAGE) [v56510v5651006.gif]
28. SHAPE-UPS
29. SHAPE (Variation of marks with SHAPE)
30. SHAPE-UPS (Stripe Design) (IMAGE) [v56510v5651007.gif]
31. SKECHERS SHAPE-UPS
32. SKECHERS
33. SKECHERS (Variation of marks with SKECHERS)
34. SKX
35. SOHO LAB
36. SOMETHIN’ ELSE
37. SPORT TONES
38. TONE UPS
39. TONE (Variation of marks with TONE)
40. TWINKLE TOES
41. TWINKLE (Variation of marks with TWINKLE)
42. Z STRAP
43. ZEVO-3

 



--------------------------------------------------------------------------------



 



Skechers’ Intellectual Property
Worldwide Trademark, Copyright
and Patent Status Report
As of March 31, 2011
Table of Contents
A. U.S. COPYRIGHTS
B. FOREIGN COPYRIGHTS
C. U.S. DESIGN PATENTS
D. CDR DESIGN PATENTS
E. CHINA DESIGN PATENTS
F. MEXICO DESIGN PATENTS
G. FOREIGN DESIGN PATENTS
H. U.S. UTILITY PATENTS
I. PCT
J. EPO
K. OPPOSITIONS
L. LITIGATION

 



--------------------------------------------------------------------------------



 



The trademarks appearing in the attached chart are owned by Skechers U.S.A.,
Inc. II.

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21299   Australia   ACTIVE TONES   25   Footwear.   n/a   4/16/2010  
1038116   4/16/2010   4/16/2020   Registered 21279   Brazil   ACTIVE TONES   25
  Footwear.   830584404   4/13/2010               Pending 21280   Canada  
ACTIVE TONES   25   Footwear.   1475983   4/7/2010               Pending 21282  
China   ACTIVE TONES   25   Footwear.   8192048   4/9/2010               Pending
21283   Colombia   ACTIVE TONES   25   Footwear.   10-041153   4/9/2010   412985
  11/17/2010   11/17/2020   Registered 21300   Croatia   ACTIVE TONES   25  
Footwear.   n/a   4/16/2010   1038116   4/16/2010   4/16/2020   Pending 21284  
CTM   ACTIVE TONES   25   Footwear.   9018383   4/12/2010   9018383   9/2/2010  
4/12/2020   Registered 21285   Hong Kong   ACTIVE TONES   25   Footwear.  
301585017   4/13/2010   301585017   4/13/2010   4/12/2020   Registered 21286  
India   ACTIVE TONES   25   Footwear.   1954108   4/21/2010              
Pending 21287   Israel   ACTIVE TONES   25   Footwear.   228888   4/11/2010    
          Pending 21301   Japan   ACTIVE TONES   25   Footwear.   n/a  
4/16/2010   1038116   4/16/2010   4/16/2020   Registered 21302   Korea   ACTIVE
TONES   25   Footwear.   n/a   4/16/2010   1038116   4/16/2010   4/16/2020  
Pending 21288   Malaysia   ACTIVE TONES   25   Footwear.   2010006390  
4/13/2010               Pending 21289   Mexico   ACTIVE TONES   25   Footwear.  
1082143   4/16/2010   1174865   4/16/2010   4/16/2020   Registered 21290   New
Zealand   ACTIVE TONES   25   Footwear, including shoes, sneakers, sandals,
slippers and boots   822358   4/12/2010   822358   4/3/2010   4/3/2020  
Registered 21291   Panama   ACTIVE TONES   25   Footwear.   191125   6/25/2010  
            Pending 21292   Philippines   ACTIVE TONES   25   Footwear.  
4-2010-003912   4/14/2010               Pending 21303   Russia   ACTIVE TONES  
25   Footwear.   n/a   4/16/2010   1038116   4/16/2010   4/16/2020   Pending
21293   Saudi Arabia   ACTIVE TONES   25   Footwear.   154032   4/24/2010      
        Pending 21294   South Africa   ACTIVE TONES   25   Footwear.  
2010/07595   4/12/2010               Pending 21295   Taiwan   ACTIVE TONES   25
  Footwear, namely shoes, sneakers, sandals, slippers and boots.   99016835  
4/14/2010   1444205   12/16/2010   12/15/2020   Registered 21296   Thailand  
ACTIVE TONES   25   Footwear.   764724   4/20/2010               Pending 21304  
Turkey   ACTIVE TONES   25   Footwear.   n/a   4/16/2010   1038116   4/16/2010  
4/16/2020   Pending 21297   UAE   ACTIVE TONES   25   25 — Footwear, shoes,
sneakers, sandals, slippers and boots.   141283   4/15/2010              
Pending 21269   United States   ACTIVE TONES   25   Footwear.   85/005,769  
4/3/2010               Pending 21298   Venezuela   ACTIVE TONES   25   Footwear.
  65162010   5/6/2010               Pending

Page 1 of 1

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19811   Canada   AIRATORS BY SKECHERS   25   Footwear.   1414915  
10/17/2008               Pending 17551   Chile   AIRATORS   25   Footwear.  
741212   8/22/2006   780655   2/26/2007   2/25/2017   Registered 18620   China  
AIRATORS   25   Footwear; apparel; football shoes; hosiery; gloves [clothing];
caps [headwear], scarves; bathing suits; waterproof clothing.   6209911  
8/8/2007   6209911   7/21/2010   7/20/2020   Registered 17552   Colombia  
AIRATORS   25   Footwear.   6082170   8/18/2006   334463   5/28/2007   5/27/2017
  Registered 17547   CTM   AIRATORS   25   Footwear.   5258934   8/15/2006  
5258934   8/15/2006   8/14/2016   Registered 17553   Hong Kong   AIRATORS   25  
Footwear.   300705663   8/22/2006   300705663   8/22/2006   8/20/2016  
Registered 17554   Japan   AIRATORS   25   Footwear.   n/a   8/21/2006   897736
  8/21/2006   8/20/2016   Registered 17556   New Zealand   AIRATORS   25  
Footwear.   753543   8/21/2006   753543   8/21/2006   8/21/2016   Registered
17557   Panama   AIRATORS   25   Footwear.   153843   8/25/2006   153843  
8/22/2006   8/22/2016   Registered 17558   Philippines   AIRATORS   25  
Footwear, namely shoes, sneakers, sandals, slippers and boots.   42006009228  
8/22/2006   42006009228   6/11/2007   6/10/2017   Registered 17555   Switzerland
  AIRATORS   25   Footwear.   n/a   8/21/2006   897736   8/21/2006   8/20/2016  
Registered 17559   Taiwan   AIRATORS   25   Footwear.   95042701   8/21/2006  
1261157   5/1/2007   4/29/2017   Registered 17012   United States   AIRATORS  
25   Footwear.   78/795,064   1/19/2006   3,437,984   5/27/2008   5/27/2018  
Registered 17560   Venezuela   AIRATORS   25   Footwear.   194302006   8/30/2006
              Registered

Page 1 of 1

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21734   Australia   BELLA BALLERINA   25   Footwear.   n/a   7/30/2010  
1046087   7/30/2010   7/30/2020   Registered 21715   Brazil   BELLA BALLERINA  
25   Footwear.   830713646   8/2/2010               Pending 21716   Canada  
BELLA BALLERINA   25   Footwear.   1490881   8/3/2010               Pending
21717   Chile   BELLA BALLERINA   25   Footwear.   916160   8/9/2010            
  Pending 22450   Chile   BELLA BALLERINA BY SKECHERS   25       940728  
2/11/2011               Pending 21718   China   BELLA BALLERINA   25   Footwear.
  8620642   8/30/2010               Pending 21719   Colombia   BELLA BALLERINA  
25   Footwear.   10094520   8/3/2010               Pending 21735   Croatia  
BELLA BALLERINA   25   Footwear.   n/a   7/30/2010   1046087   7/30/2010  
7/30/2020   Pending 21714   CTM   BELLA BALLERINA   25   Footwear.   9288028  
8/2/2010               Pending 22078   CTM   BELLA BALLERINA   16  
Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines.   9576067  
12/6/2010               Pending 22080   CTM   BELLA BALLERINA   28   n/a        
              Pending 22082   CTM   BELLA BALLERINA BY SKECHERS   25   Footwear.
  9576141   12/6/2010               Pending 22283   CTM   BELLA B.   25  
Footwear.   9775222   3/1/2011               Pending 21720   Hong Kong   BELLA
BALLERINA   25   Footwear.   301693530   8/19/2010               Pending 21721  
India   BELLA BALLERINA   25   Footwear.   n/a   8/3/2010               Pending
21722   Israel   BELLA BALLERINA   25   Footwear.   231844   8/1/2010          
    Pending 21736   Japan   BELLA BALLERINA   25   Footwear.   n/a   7/30/2010  
1046087   7/30/2010   7/30/2020   Registered 21737   Korea   BELLA BALLERINA  
25   Footwear.   n/a   7/30/2010   1046087   7/30/2010   7/30/2020   Pending
21723   Malaysia   BELLA BALLERINA   25   Footwear.   2010014334   8/4/2010    
          Pending

Page 1 of 2

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21724   Mexico   BELLA BALLERINA   25   Footwear.                      
Pending 22539   Mexico   BELLA B.   25   Footwear                       Pending
21725   New Zealand   BELLA BALLERINA   25   Footwear, including shoes,
sneakers, sandals, slippers and boots.   828185   8/2/2010   828185   7/27/2010
  7/27/2020   Registered 21726   Panama   BELLA BALLERINA   25   Footwear.  
192078   8/2/2010               Pending 21727   Philippines   BELLA BALLERINA  
25   Footwear.   42010008581   8/5/2010               Pending 21738   Russia  
BELLA BALLERINA   25   Footwear.   n/a   7/30/2010   1046087   7/30/2010  
7/30/2020   Pending 21728   Saudi Arabia   BELLA BALLERINA   25   Footwear,
shoes, sneakers, sandals, slippers and boots.   157940   8/7/2010              
Pending 21729   South Africa   BELLA BALLERINA   25   Footwear.   201016725  
8/2/2010               Pending 21730   Taiwan   BELLA BALLERINA   25   Footwear.
  99037748   8/4/2010               Pending 22256   Taiwan   BELLA BALLERINA BY
SKECHERS   25   Footwear.   99064005   12/22/2010               Pending 21731  
Thailand   BELLA BALLERINA   25   Footwear.   775286   8/3/2010              
Pending 21739   Turkey   BELLA BALLERINA   25   Footwear.   n/a   7/30/2010  
1046087   7/30/2010   7/30/2020   Pending 21732   UAE   BELLA BALLERINA   25  
Footwear, shoes, sneakers, sandals, slippers and boots.   145638   8/4/2010    
          Pending 21713   United States   BELLA BALLERINA   25   Footwear.  
85/093,763   7/27/2010               Pending 22077   United States   BELLA
BALLERINA   16   Publications, namely, comic books, comic magazines, graphic
novels and printed stories in illustrated form featured in books and magazines.
  85/178,340   11/16/2010               Pending 22079   United States   BELLA
BALLERINA   28   n/a                       Pending 22081   United States   BELLA
BALLERINA BY SKECHERS   25   Footwear.   85/178,355   11/16/2010              
Pending 22282   United States   BELLA B.   25   Footwear.   85/226,023  
1/25/2011               Pending 21733   Venezuela   BELLA BALLERINA   25  
Footwear.   137282010   8/19/2010               Pending

Page 2 of 2

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19091   Canada   CALI BEAR   25   Footwear.   1,382,561   2/8/2008      
        Pending 18920   China   CALI BEAR   16   Cartoon prints; cartoon strips;
comic books; comic strips.   6449278   12/20/2007   6449278   3/28/2010  
3/27/2020   Registered 19175   China   CALI BEAR   25   Apparel; hosiery; gloves
[clothing]; caps [headwear]; scarves; bathing suits; waterproof clothing.  
6449277   39436   6449277   7/14/2010   7/13/2020   Registered 19092   Hong Kong
  CALI BEAR   25   Footwear.   301043207   1/30/2008   301043207   1/30/2008  
1/28/2018   Registered 19093   Mexico   CALI BEAR   25   Footwear.   910754  
1/30/2008               Pending 19094   Philippines   CALI BEAR   25   Footwear,
namely shoes, slippers, boots, sandals.   4-2008-001362   2/4/2008  
4-2008-001362   8/18/2008   8/18/2018   Registered

Page 1 of 1

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19075   Australia   CALI BITS   26   Ornaments for footwear and apparel,
namely, shoe ornaments not of precious metal.   n/a   1/31/2008   954759  
1/31/2008   1/30/2018   Registered 19067   Brazil   CALI BITS   26   Ornaments
for footwear and apparel.   829570500   n/a   829570500   7/20/2010   7/20/2020
  Registered 19068   Canada   CALI BITS   26   Ornaments for footwear and
apparel.   1381297   1/30/2008   TMA749836   10/8/2009   10/8/2024   Registered
19069   Chile   CALI BITS   26   Beadwork (ornaments for dresses); haberdashery
(textile decorations), clothing accessories (brooches), sequins, lace (braids),
ornaments for shoes that are not of precious metal.   805140   1/29/2008  
842134   2/23/2009   2/23/2019   Registered 18619   China   CALI BITS   26  
Shoe ornaments, not of precious metal; ornaments for clothing.   6209912  
8/8/2007   6209912   3/28/2010   3/27/2020   Registered 19070   Colombia   CALI
BITS   26   Ornaments for footwear and apparel.   8008891   1/30/2008   361168  
8/26/2008   8/26/2018   Registered 19076   Croatia   CALI BITS   26   Ornaments
for footwear and apparel, namely, shoe ornaments not of precious metal.   n/a  
1/31/2008   954759   1/31/2008   1/31/2018   Registered 18618   CTM   CALI BITS
  26   Ornaments for footwear and apparel not of precious metal.   6178875  
8/8/2007   6178875   9/17/2008   8/7/2017   Registered 19125   Ecuador   CALI
BITS   26   Ornaments for footwear and apparel.   195247   2/14/2008   493208  
6/13/2008   6/12/2018   Registered 19127   Egypt   CALI BITS   26   Ornaments
for footwear and apparel.   212126   3/2/2008   212126   10/20/2009   2/2/2018  
Registered 19071   Hong Kong   CALI BITS   26   Ornaments for footwear and
apparel.   301043199   1/30/2008   301043199   1/30/2008   1/28/2018  
Registered 19072   India   CALI BITS   26   Ornaments for footwear and apparel.
  1653071   2/12/2008   1653071   2/12/2008   2/12/2018   Registered 19128  
Indonesia   CALI BITS   26   Ornaments for footwear and apparel.   D002008011835
  4/3/2008   IDM000224706   10/26/2009   4/3/2018   Registered 19073   Israel  
CALI BITS   26   Ornaments for footwear and apparel.   207860   1/29/2008  
207860   1/29/2008   1/29/2018   Registered

Page 1 of 3

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19077   Japan   CALI BITS   26   Ornaments for footwear and apparel,
namely, shoe ornaments not of precious metal.   n/a   1/31/2008   954759  
1/31/2008   1/31/2018   Registered 19078   Korea   CALI BITS   26   Ornaments
for footwear and apparel, namely, shoe ornaments not of precious metal.   n/a  
1/31/2008   954759   1/31/2008   1/31/2018   Registered 19126   Kuwait   CALI
BITS   26   Ornaments for footwear and apparel.   91948   2/3/2008              
Pending 19081   Malaysia   CALI BITS   26   Ornaments for footwear and apparel.
  8001836   1/30/2008               Pending 19113   Mexico   CALI BITS   26  
Ornaments for footwear and apparel.   910752   1/31/2008   1028686   1/30/2008  
1/30/2018   Registered 19249   Mexico   CALI BITS BY SKECHERS   26   Ornaments
for footwear and apparel, namely, shoe ornaments and apparel ornaments not of
precious metal.   921870   3/19/2008   1035161   3/18/2008   3/18/2018  
Registered 19250   Mexico   CALI BITS BY SKECHERS (Oval)   26   Ornaments for
footwear and apparel, namely, shoe ornaments and apparel ornaments not of
precious metal.   921860   3/19/2008   1043802   3/19/2008   3/16/2018  
Registered 19251   Mexico   CALI BITS (Oval)   26   Ornaments for footwear and
apparel, namely, shoe ornaments and apparel ornaments not of precious metal.  
921862   3/19/2008   1043803   3/19/2008   3/16/2018   Registered 19252   Mexico
  CALI BITS (Stlized)   26   Ornaments for footwear and apparel, namely, shoe
ornaments and apparel ornaments not of precious metal.   921863   3/19/2008  
1043804   3/19/2008   3/16/2018   Registered 19134   Montenegro   CALI BITS   26
  Ornaments for footwear and apparel, namely, shoe ornaments not of precious
metal.   n/a   1/31/2008   954759   1/31/2008   1/31/2018   Registered 19082  
New Zealand   CALI BITS   26   Ornaments for footwear and apparel.   783328  
1/29/2008   783328   1/29/2008   1/28/2018   Registered 19083   Panama   CALI
BITS   25   Ornaments for footwear and apparel.   168239   1/30/2008   168239  
1/29/2008   1/29/2018   Registered 19124   Peru   CALI BITS   26   Ornaments for
footwear and apparel.   343512   2/6/2008   140283   7/8/2008   7/7/2018  
Registered

Page 2 of 3

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19084   Philippines   CALI BITS   26   Ornaments for footwear and
apparel.   42008001361   2/4/2008   42008001361   7/7/2008   7/7/2018  
Registered 19079   Russia   CALI BITS   26   Ornaments for footwear and apparel,
namely, shoe ornaments not of precious metal.   n/a   1/31/2008   954759  
1/31/2008   1/31/2018   Pending 19085   Saudi Arabia   CALI BITS   26  
Ornaments for footwear and apparel.   126552   1/30/2008   107129   5/30/2009  
10/8/2017   Registered 19135   Serbia   CALI BITS   26   Ornaments for footwear
and apparel, namely, shoe ornaments not of precious metal.   n/a   1/31/2008  
954759   1/31/2008   1/31/2018   Registered 19132   Singapore   CALI BITS   26  
Ornaments for footwear and apparel, namely, shoe ornaments not of precious
metal.   n/a   1/31/2008   954759   1/31/2008   1/31/2018   Registered 19086  
South Africa   CALI BITS   26   Ornaments for footwear and apparel.   200801959
  1/29/2008               Pending 19087   Taiwan   CALI BITS   26   Ornaments
for footwear and apparel.   97004469   1/29/2008   1328879   9/16/2008  
9/14/2018   Registered 19088   Thailand   CALI BITS   26   Ornaments for
footwear and apparel.   685669   1/29/2008   TM287403   1/29/2008   1/26/2018  
Registered 19080   Turkey   CALI BITS   26   Ornaments for footwear and apparel,
namely, shoe ornaments not of precious metal.   n/a   1/31/2008   954759  
1/31/2008   1/31/2018   Registered 19089   UAE   CALI BITS   26   Ornaments for
footwear and apparel.   106533   2/3/2008               Pending 19131   Ukraine
  CALI BITS   26   Ornaments for footwear and apparel, namely, shoe ornaments
not of precious metal.   n/a   1/31/2008   954759   1/31/2008   1/31/2018  
Registered 18076   United States   CALI BITS   26   Ornaments for footwear and
apparel, namely, shoe ornaments and apparel ornaments not of precious metal.  
77/107,652   2/14/2007   3,399,196   3/18/2008   3/18/2018   Registered 19090  
Venezuela   CALI BITS   26   Ornaments for footwear and apparel.   17032008  
1/31/2008               Registered 19133   Vietnam   CALI BITS   26   Ornaments
for footwear and apparel, namely, shoe ornaments not of precious metal.   n/a  
1/31/2008   954759   1/31/2008   1/31/2018   Registered

Page 3 of 3

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 18892   Australia   CALI GEAR   25   Footwear and apparel.   1215523  
12/13/2007   1215523   12/13/2007   12/12/2017   Registered 18763   Brazil  
CALI GEAR   25   Footwear.   829324100   8/28/2007               Pending 18091  
Canada   CALI GEAR   25   Footwear.   1340462   3/22/2007   TMA723957  
9/17/2008   9/17/2023   Registered 18893   Chile   CALI GEAR   25   Clothing,
footwear.   800020   12/18/2007   821783   7/10/2008   7/10/2018   Registered
18608   China   CALI GEAR   25   Footwear, apparel, football shoes, hosiery,
gloves [clothing], caps [headwear], scarves, bathing suits, waterproof clothing.
  6208506   8/7/2007               Pending 19021   Colombia   CALI GEAR   25  
Footwear.   8006598   1/24/2008   363002   10/15/2008   10/15/2018   Registered
19027   Croatia   CALI GEAR   25   Footwear.   n/a   1/30/2008   954753  
1/30/2008   1/30/2018   Registered 17886   CTM   CALI GEAR   25   Footwear and
apparel.   5544689   12/11/2006   5544689   12/11/2006   12/10/2016   Registered
19062   Ecuador   CALI GEAR   25   Footwear.   194552   1/29/2008   455908  
5/13/2008   5/13/2018   Registered 19064   Egypt   CALI GEAR   25   Footwar.  
211752   1/24/2008   211752   2/12/2009   1/23/2018   Registered 18894   Hong
Kong   CALI GEAR   25   Footwear and apparel.   301013084   12/13/2007  
301013084   12/13/2007   12/12/2017   Registered 19023   India   CALI GEAR   25
  Footwear.   1649182   2/1/2008               Pending 19065   Indonesia   CALI
GEAR   25   Footwear.   D002008005002   2/13/2008   IDM000217574   9/10/2009  
2/13/2018   Registered 19024   Israel   CALI GEAR   25   Footwear.   207767  
1/24/2008   207767   9/7/2009   1/24/2018   Registered 18610   Japan   CALI GEAR
  25   Footwear.   863502007   8/6/2007   5127657   4/11/2008   4/11/2018  
Registered 19063   Kuwait   CALI GEAR   25   Footwear.   91804   1/28/2008      
        Pending 19031   Malaysia   CALI GEAR   25   Footwear.   8001542  
1/25/2008               Pending 19246   Mexico   CALI GEAR BY SKECHERS   25  
Footwear.   921868   3/19/2008               Pending 19247   Mexico   CALI GEAR
(Bear Design)   25   Footwear.   921864   3/19/2008               Pending 19248
  Mexico   CALI GEAR BY SKECHERS (Bear Design)   25   Footwear.   921866  
3/19/2008               Pending 19059   Montenegro   CALI GEAR   25   Footwear.
  n/a   1/30/2008   954753   1/30/2008   1/30/2018   Registered 18895   New
Zealand   CALI GEAR   25   Clothing, footwear, headgear.   781260   12/13/2007  
781260   7/18/2007   7/17/2017   Registered 19392   Panama   CALI GEAR BY
SKECHERS   25   Footwear and apparel.   170819   5/5/2008   170819   5/5/2008  
5/5/2018   Registered 18897   Philippines   CALI GEAR   25   Footwear and
apparel.   42008000176   1/4/2008               Pending 19029   Russia   CALI
GEAR   25   Footwear.   n/a   1/30/2008   954753   1/30/2008   1/30/2018  
Registered

Page 1 of 2

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19032   Saudi Arabia   CALI GEAR   25   Footwear.   126187   1/26/2008  
105107   3/8/2009   10/4/2017   Registered 19060   Serbia   CALI GEAR   25  
Footwear.   n/a   1/30/2008   954753   1/30/2008   1/30/2018   Registered 19057
  Singapore   CALI GEAR   25   Footwear.   n/a   1/30/2008   954753   1/30/2008
  1/30/2018   Registered 19033   South Africa   CALI GEAR   25   Footwear.  
200801693   1/24/2008               Pending 18898   Taiwan   CALI GEAR   25  
Footwear and apparel.   96058867   12/14/2007   13335261   11/1/2008  
10/31/2018   Registered 19034   Thailand   CALI GEAR   25   Footwear, namely,
sport shoes, leather shoes, sneakers, canvas boots, slippers and sandals.  
685668   1/29/2008   TM287084   1/29/2008   1/26/2018   Registered 19030  
Turkey   CALI GEAR   25   Footwear.   n/a   1/30/2008   954753   1/30/2008  
1/30/2018   Registered 19035   UAE   CALI GEAR   25   Footwear.   106532  
2/3/2008               Pending 19056   Ukraine   CALI GEAR   25   Footwear.  
n/a   1/30/2008   954753   1/30/2008   1/30/2018   Registered 17525   United
States   CALI GEAR   25   Footwear.   78/947,432   8/8/2006   3,255,968  
6/26/2007   6/26/2017   Registered 18829   United States   CALI GEAR   25  
Headwear.                       Pending 18830   United States   CALI GEAR   18  
Leather and non-leather bags, namely, purses, handbags, tote bags, fanny packs,
wallets, gym bags, sport bags, duffle bags, rolling bags, messenger bags,
backpacks, luggage, and shopping bags.   77/323,886   11/7/2007              
Pending 19036   Venezuela   CALI GEAR   25   Footwear.   17042008   1/31/2008  
            Pending 19058   Vietnam   CALI GEAR   25   Footwear.   n/a  
1/30/2008   954753   1/30/2008   1/30/2018   Registered

Page 2 of 2

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19212   Canada   Design (Bear)   25   Footwear, namely shoes, boots and
sandals.   1388777   3/26/2008   TMA744186   7/28/2009   7/28/2024   Registered
19214   China   Design (Bear)   25   Footwear.   n/a   3/28/2008   959417  
3/2/2008   3/28/2018   Registered 19215   CTM   Design (Bear)   25   Footwear.  
n/a   3/28/2008   959417   3/2/2008   3/28/2018   Registered 19213   Hong Kong  
Design (Bear)   25   Footwear.   301080189   3/27/2008   301080189   3/27/2008  
3/27/2018   Registered 19216   Japan   Design (Bear)   25   Footwear.   n/a  
3/28/2008   959417   3/2/2008   3/28/2018   Registered 19217   Mexico   Design
(Bear)   25   Footwear.   923098   3/27/2008   1073132   3/27/2008   3/26/2018  
Registered 19218   Philippines   Design (Bear)   25   Footwear, namely shoes,
sandals, boots, slippers.   42008003781   4/2/2008   42008003781   12/22/2008  
12/22/2018   Registered 19219   Taiwan   Design (Bear)   25   Footwear.  
97013457   3/26/2008   1344313   1/1/2009   12/28/2018   Registered 19211  
United States   Design (Bear)   25   Footwear.   77/427,338   3/20/2008  
3,488,573   8/19/2008   8/19/2018   Registered

Page 1 of 1

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21644   Australia   ELASTIKA   25   Apparel.   A0020464   7/6/2010  
1045079   7/6/2010   7/6/2020   Registered 21625   Brazil   ELASTIKA   25  
Apparel.   830678131   7/7/2010               Pending 19096   Canada   ELASTIKA
  25   Footwear, namely shoes and sneakers.   1,382,564   2/8/2008   TMA744,476
  7/31/2009   7/31/2024   Registered 21626   Canada   ELASTIKA   25   Apparel.  
1487712   7/7/2010               Pending 21627   Chile   ELASTIKA   25  
Apparel.   912634   7/7/2010               Pending 18921   China   ELASTIKA   25
  Footwear.   6449279   12/20/2007   6449279   5/28/2010   5/28/2020  
Registered 19373   China   ELASTIKA   16   Cartoon prints; cartoon strips; comic
books; comic strips.   6449280   12/20/2007   6449280   3/28/2010   3/27/2020  
Registered 21628   China   ELASTIKA   25   Apparel.   8581030   8/17/2010      
        Pending 21629   Colombia   ELASTIKA   25   Apparel.   10081937  
7/7/2010               Pending 21645   Croatia   ELASTIKA   25   Apparel.  
A0020464   7/6/2010   1045079   7/6/2010   7/6/2020   Pending 18965   CTM  
ELASTIKA   16, 25   (Class 16) Cartoon prints, cartoon strips; comic books,
comic strips. (Class 25) Footwear.   6549463   1/2/2008   6549463   10/1/2008  
1/1/2018   Registered 20409   CTM   ELASTIKA   09, 41   (Class 09) Pre-recorded
DVDs, digital video discs, digital versatile discs, CD- ROM discs and video
cassettes featuring animated entertainment; motion picture films featuring
animated entertainment; downloadable television shows featuring animated
entertainment; video game cartridges; video game discs. (Class 41) Entertainment
in the nature of on-going television programs in the field of animated
entertainment.   8386807   6/25/2009   8386807   1/12/2010   6/25/2019  
Registered

Page 1 of 5

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21780   Germany   ELASTIKA   25   Apparel.   3.0201E+14   n/a            
  Pending 22266   Germany   ELASTIKA   9   Eyewear, namely, eyeglasses,
sunglasses and optical frames; eyewear accessories, namely, eyewear cases, neck
cords and neck chains.                       Pending 19097   Hong Kong  
ELASTIKA   25   Footwear.   301043216   1/30/2008   301043216   8/27/2008  
1/29/2018   Registered 21630   Hong Kong   ELASTIKA   25   Apparel.   301659727
  7/9/2010   301659727   7/9/2010   7/8/2020   Registered 21631   India  
ELASTIKA   25   Apparel.   1991761   7/9/2010               Pending 21632  
Israel   ELASTIKA   25   Apparel.   231192   7/7/2010               Pending
18966   Japan   ELASTIKA   16   Cartoon prints, cartoon strips; comic books;
comic strips.   2612008   1/7/2008   5208652   2/27/2009   2/27/2019  
Registered 19570   Japan   ELASTIKA   25   Footwear.   643002008   n/a   5294358
  1/15/2010   1/15/2020   Registered 21646   Japan   ELASTIKA   25   Apparel.  
A0020464   7/6/2010               Pending 21647   Korea   ELASTIKA   25  
Apparel.   A0020464   7/6/2010               Pending 21633   Malaysia   ELASTIKA
  25   Apparel.   2010012424   n/a               Pending 19268   Mexico  
ELASTIKA   16   Cartoon prints, cartoon strips; comic books; comic strips.  
910748   1/31/2008   1040426   1/31/2008   12/29/2017   Registered 21634  
Mexico   ELASTIKA   25   Apparel.   1102961   7/8/2010               Pending

Page 2 of 5

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21635   New Zealand   ELASTIKA   25   Apparel, including, tops, shirts,
blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats,
caps, beanies, visors, ties, socks, belts, gloves, scarves and wristbands.  
826922   7/8/2010   826922   2/17/2010   2/17/2020   Registered 21636   Panama  
ELASTIKA   25   Apparel.   191493   7/7/2010               Pending 19017  
Philippines   ELASTIKA   25   Footwear, namely shoes, sandals, boots, slippers.
  4-2008-001367   2/4/2008   4-2008-001367   2/4/2008   4/13/2019   Registered
21637   Philippines   ELASTIKA   25   Apparel.   42010007422   7/8/2010        
      Pending 21648   Russia   ELASTIKA   25   Apparel.   A0020464   7/6/2010  
            Pending 21638   Saudi Arabia   ELASTIKA   25   Apparel.   156952  
7/10/2010               Pending 21639   South Africa   ELASTIKA   25   Apparel.
  201014671   7/7/2010               Pending 19098   Taiwan   ELASTIKA   25  
Footwear.   97004703   1/30/2008   1326541   9/1/2008   9/1/2018   Registered
21640   Taiwan   ELASTIKA   25   Apparel.   99032913   7/9/2010              
Pending 21641   Thailand   ELASTIKA   25   Apparel.   772723   n/a              
Pending 21649   Turkey   ELASTIKA   25   Apparel.   A0020464   7/6/2010  
1045079   7/6/2010   7/6/2020   Pending

Page 3 of 5

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21642   UAE   ELASTIKA   25   Apparel; tops; shirts; blouses; t-shirts;
sweat shirts; sports jerseys; sweaters; bottoms; trousers; pants; sweat pants;
shorts; jackets; coats; overcoats; pullovers; jumpers; dresses; skirts;
beachwear; swimsuits; underwear; lingerie; headwear; hats; caps; beanies;
visors; ties; socks; belts; gloves; scarves; wristbands.   144596   7/11/2010  
            Pending 21781   United Kingdom   ELASTIKA   25   Apparel.   n/a  
n/a               Pending 22267   United Kingdom   ELASTIKA   9   Eyewear,
namely, eyeglasses, sunglasses and optical frames; eyewear accessories, namely,
eyewear cases, neck cords and neck chains.                       Pending 18838  
United States   ELASTIKA   16, 25   (Class 16) Cartoon prints, cartoon strips;
comic books; comic strips. (Class 25) Footwear.   77/323,098   11/6/2007  
3,562,222   1/13/2009   1/13/2019   Registered

Page 4 of 5

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20334   United States   ELASTIKA   09, 41   (Class 09) Pre-recorded DVDs,
digital video discs, digital versatile discs, CD- ROM discs and video cassettes
featuring animated entertainment; motion picture films featuring animated
entertainment; downloadable television shows featuring animated entertainment;
video game cartridges; video game discs. (Class 41) Entertainment in the nature
of on-going television programs in the field of animated entertainment.  
77/758,844   6/12/2009               Pending 20775   United States   ELASTIKA  
25   Apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports
jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets,
coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits,
underwear, lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts,
gloves, scarves and wristbands.   77/937,599   2/17/2010               Pending
22040   United States   ELASTIKA   9   Eyewear, namely, eyeglasses, sunglasses
and optical frames; eyewear accessories, namely, eyewear cases, neck cords and
neck chains.   85/162,317   10/27/2010               Pending 21643   Venezuela  
ELASTIKA   25   Apparel.   119312010   7/23/2010               Pending

Page 5 of 5

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20432   Australia   FIRM-UPS   25   Footwear.   n/a   6/30/2009   1007116
  6/30/2009       Pending 20412   Brazil   FIRM-UPS   25   Footwear.   901758000
  6/30/2009               Pending 20413   Canada   FIRM-UPS   25   Footwear,
namely shoes, sneakers, sandals, slippers and boots.   1,443,113   6/29/2009    
          Pending 20414   Chile   FIRM-UPS   25   Footwear.   869023   6/30/2009
  875291   2/8/2010   2/8/2020   Registered 20415   China   FIRM-UPS   25  
Footwear.   7508573   6/30/2009   7508573   10/28/2010   10/27/2020   Registered
20416   Colombia   FIRM-UPS   25   Footwear.   9067359   6/30/2009   394560  
1/25/2010   1/25/2020   Registered 20433   Croatia   FIRM-UPS   25   Footwear.  
n/a   6/30/2009   1007116   6/30/2009       Pending 20363   CTM   FIRM-UPS   25
  Footwear.   8378151   6/22/2009   8378151   1/12/2010   6/22/2019   Registered
20418   Hong Kong   FIRM-UPS   25   Footwear.   301373805   6/29/2009  
301373805   6/29/2009   6/28/2019   Registered 20419   India   FIRM-UPS   25  
Footwear.   1837706   7/8/2009               Pending 20420   Israel   FIRM-UPS  
25   Footwear.   221682   6/28/2009               Pending 20434   Japan  
FIRM-UPS   25   Footwear.   n/a   6/30/2009   1007116   6/30/2009   6/30/2019  
Registered 20435   Korea   FIRM-UPS   25   Footwear.   n/a   6/30/2009   1007116
  6/30/2009   6/30/2019   Registered 20421   Malaysia   FIRM-UPS   25  
Footwear.   9010885   7/1/2009               Pending 20422   Mexico   FIRM-UPS  
25   Footwear.   1016692   6/30/2009   1164098   6/30/2009   6/30/2019  
Registered 20423   New Zealand   FIRM-UPS   25   Footwear.   808738   6/30/2009
  808738   6/8/2009   6/7/2019   Registered 20424   Panama   FIRM-UPS   25  
Footwear.   182326   6/30/2009   182326   6/30/2009   6/30/2019   Registered
20425   Philippines   FIRM-UPS   25   Footwear.   04-2009-006865   7/10/2009    
          Pending 20436   Russia   FIRM-UPS   25   Footwear.   n/a   6/30/2009  
1007116   6/30/2009   6/30/2019   Registered 20426   Saudi Arabia   FIRM-UPS  
25   Footwear.   147160                   Pending 21030   Saudi Arabia  
SKECHERS FIRM-UPS   25   Footwear.   152266   2/24/2010               Pending
20427   South Africa   FIRM-UPS   25   Footwear.   200912039   6/29/2009        
      Pending 20428   Taiwan   FIRM-UPS   25   Footwear, namely shoes, sneakers,
sandals, slippers and boots.   98027925   6/30/2009   1396577   2/1/2010  
1/31/2020   Registered 20437   Turkey   FIRM-UPS   25   Footwear.   n/a  
6/30/2009   1007116   6/30/2009   6/30/2019   Registered 20430   UAE   FIRM-UPS
  25   Footwear.                       Pending 20302   United States   FIRM-UPS
  25   Footwear.   77/754,316   6/8/2009               Pending 20431   Venezuela
  FIRM-UPS   25   Footwear.   115162009   7/17/2009               Pending

Page 1 of 1

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19678   Australia   HOT-LIGHTS   25   Footwear.   n/a   9/17/2008  
983895   9/17/2008   9/17/2018   Registered 19659   Brazil   HOT-LIGHTS   25  
Footwear.   829957111   9/11/2008               Pending 19660   Canada  
HOT-LIGHTS   25   Footwear.   1,411,377   9/19/2008   TMA758,410   1/29/2010  
1/29/2025   Registered 19661   Chile   HOT-LIGHTS   25   Footwear.   837297  
9/15/2008   847576   4/23/2009   4/23/2019   Registered 19679   China  
HOT-LIGHTS   25   Footwear.   n/a   9/17/2008   983895   9/17/2008   9/17/2018  
Registered 19662   Colombia   HOT-LIGHTS   25   Footwear.   8097153   9/15/2008
  405236   6/18/2009   6/18/2019   Registered 19663   Croatia   HOT-LIGHTS   25
  Footwear.   n/a   9/17/2008   983895   9/17/2008   9/17/2018   Registered
19680   CTM   HOT-LIGHTS   25   Footwear.   n/a   9/17/2008   983895   9/17/2008
  9/17/2018   Registered 21481   CTM   HOT-LIGHTS   03, 06, 09, 12, 14, 18, 20,
25, 26, 28, 41   Cosmetics, lipsticks, lip balms, cologne; eaux de toilette;
fragrances; perfumes.   9262312   7/21/2010   9262312   1/3/2011   7/21/2020  
Registered 22408   CTM   HOT-LIGHTS   9, 12, 28   (9) Protective helmets;
protective helmets for sports (12) Bicycles, structural parts of bicycles
(28) Skateboards, skateboard accessories, namely, skateboard decks, skateboard
trucks, skateboard wheel assemblies and skateboard wheels; protective gear for
sports, namely athletic protective padding for elbows, hands, fists, legs,
knees, and abdomen; protective gloves and face masks for bicycling,
roller-skating and skateboarding   9775842   3/1/2011               Pending
19664   Hong Kong   HOT-LIGHTS   25   Footwear.   301203380   9/18/2008  
301203380   9/18/2008   9/17/2018   Registered 19665   India   HOT-LIGHTS   25  
Footwear.   1736576   9/24/2008               Pending 19666   Israel  
HOT-LIGHTS   25   Footwear.   214842   9/14/2008               Pending

Page 1 of 5

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19681   Japan   HOT-LIGHTS   25   Footwear.   n/a   9/17/2008   983895  
9/17/2008   9/17/2018   Registered 19682   Korea   HOT-LIGHTS   25   Footwear.  
n/a   9/17/2008   983895   9/17/2008   9/17/2018   Registered 19667   Malaysia  
HOT-LIGHTS   25   Footwear.   8018788   9/17/2008   8018788   6/20/2008  
6/20/2018   Registered 19668   Mexico   HOT-LIGHTS   25   Footwear.   962788  
9/23/2008   1083883   9/23/2008   9/21/2018   Registered 22409   Mexico  
HOT-LIGHTS   9   Protective helmets; protective helmets for sports.            
          Pending 22412   Mexico   HOT-LIGHTS   12   Bicycles, structural parts
of bicycles.                       Pending 22415   Mexico   HOT-LIGHTS   28  
Skateboards, skateboard accessories, namely, skateboard decks, skateboard
trucks, skateboard wheel assemblies and skateboard wheels; protective gear for
sports, namely athletic protective padding for elbows, hands, fists, legs,
knees, and abdomen; protective gloves and face masks for bicycling,
roller-skating and skateboarding                       Pending 19669   New
Zealand   HOT-LIGHTS   25   Footwear.   796070   9/16/2008   796070   6/20/2008
  6/20/2018   Registered 19670   Panama   HOT-LIGHTS   25   Footwear.   174833  
9/15/2008   174933   9/15/2008   9/15/2018   Registered 19671   Philippines  
HOT-LIGHTS   25   Footwear, namely, shoes, sandals, slippers.   4-2008-011323  
9/17/2008   4-2008-011323   8/6/2009   8/6/2019   Registered 19683   Russia  
HOT-LIGHTS   25   Footwear.   n/a   9/17/2008   983895   9/17/2008   9/17/2018  
Registered 19672   Saudi Arabia   HOT-LIGHTS   25   Footwear.   135281  
9/13/2008   1115100   12/16/2009   5/24/2018   Registered 19673   South Africa  
HOT-LIGHTS   25   Footwear.   200821418   9/12/2008               Pending 19674
  Taiwan   HOT-LIGHTS   25   Footwear.   97043034   9/12/2008   1368205  
7/1/2009   6/30/2019   Registered 19675   Thailand   HOT-LIGHTS   25   Shoes
(except sport shoes), sport shoes, sneakers, sandals, slippers, and boots.  
708322   9/17/2008   TM306321   9/17/2008   9/16/2018   Registered 19684  
Turkey   HOT-LIGHTS   25   Footwear.   n/a   9/17/2008   983895   9/17/2008  
9/17/2018   Registered

Page 2 of 5

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19676   UAE   HOT-LIGHTS   25   Footwear.   119417   9/17/2008          
    Pending 19453   United States   HOT-LIGHTS   25   Footwear.   77/504,685  
6/20/2008   3,592,868   3/17/2009   3/17/2019   Registered 21467   United States
  HOT-LIGHTS   3   Cosmetics, lipsticks, lip balms, cologne; eaux de toilette;
fragrances; perfumes.   85/060,164   6/10/2010               Pending 21468  
United States   HOT-LIGHTS   6   Metal key chains.   85/060,161   6/10/2010    
          Pending 21469   United States   HOT-LIGHTS   9   Eyewear, namely,
eyeglasses, sunglasses and optical frames; eyewear accessories, namely, eyewear
cases, neck cords and neck chains.   85/060,158   6/10/2010              
Pending 21470   United States   HOT-LIGHTS   9   Video games, namely, video game
software; electronics, namely, mp3 players; electronics accessories, namely,
protective carrying cases for music players, protective carrying cases for cell
phones, protective carrying cases for laptops.   85/060,151   6/10/2010        
      Pending 21471   United States   HOT-LIGHTS   12   Bicycles and scooters  
85/060,146   6/10/2010               Pending 21472   United States   HOT-LIGHTS
  16   Craft toys.   85/060,134   6/10/2010               Pending 21473   United
States   HOT-LIGHTS   18   Leather and non-leather bags, namely, purses,
handbags, tote bags, fanny packs, sport bags, gym bags, duffle bags, rolling
bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch bags,
wallets, briefcases, briefcase-type portfolios, luggage, and shopping bags.  
85/060,130   6/10/2010               Pending 21474   United States   HOT-LIGHTS
  20   Non-metal and non-leather key chains, plastic key chains   85/060,123  
6/10/2010               Pending

Page 3 of 5

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21475   United States   HOT-LIGHTS   25   Apparel, namely, tops, shirts,
blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats,
caps, beanies, visors, ties, socks, slipper socks, belts, gloves, scarves and
wristbands.   85/060,120   6/10/2010               Pending 21476   United States
  HOT-LIGHTS   26   Hair accessories, namely, hair ribbons and hair clips.  
85/060,103   6/10/2010               Pending 21477   United States   HOT-LIGHTS
  28   Dolls, modeled plastic toy figurines, board games.   85/060078  
6/10/2010               Pending 21478   United States   HOT-LIGHTS   14  
Jewelry.   85/057,860   6/8/2010               Pending 21479   United States  
HOT-LIGHTS   41   Publishing.   85/057,832   6/8/2010               Pending
22407   United States   HOT-LIGHTS   9   Protective helmets; protective helmets
for sports.   85/243,155   2/15/2011               Pending 22410   United States
  HOT-LIGHTS   12   Bicycles, structural parts of bicycles.   85/243,167  
2/15/2011               Pending

Page 4 of 5

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22413   United States   HOT-LIGHTS   28   Skateboards, skateboard
accessories, namely, skateboard decks, skateboard trucks, skateboard wheel
assemblies and skateboard wheels; protective gear for sports, namely athletic
protective padding for elbows, hands, fists, legs, knees, and abdomen;
protective gloves and face masks for bicycling, roller-skating and skateboarding
  85/243,177   2/15/2011               Pending 19677   Venezuela   HOT-LIGHTS  
25   Footwear.   197592008   10/7/2008               Pending

Page 5 of 5

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19736   Australia   HYDEE AND THE HY TOPS   16, 25   (Class 16)
Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines. (Class 25)
Footwear.   n/a   9/26/2008   983904   9/26/2008   9/26/2018   Registered 19718
  Brazil   HYDEE AND THE HY TOPS   25   Footwear.   829973095   9/17/2008      
        Pending 19825   Brazil   HYDEE AND THE HY TOPS   16   Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines.   829973087   9/17/2008      
        Pending 19719   Canada   HYDEE AND THE HY TOPS   16, 25   (Class 16)
Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines. (Class 25)
Footwear.   1,411,378   9/23/2008               Pending 19720   Chile   HYDEE
AND THE HY TOPS   16, 25   (Class 16) Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines. (Class 25) Footwear.   838008   9/23/2008   849920  
5/19/2009   5/19/2019   Registered 19737   China   HYDEE AND THE HY TOPS   16,
25   (Class 16) Publications, namely, comic books, comic magazines, graphic
novels and printed stories in illustrated form featured in books and magazines.
(Class 25) Footwear.   n/a   9/26/2008   983904   9/26/2008       Pending

Page 1 of 6

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19721   Colombia   HYDEE AND THE HY TOPS   25   Footwear.   8098839  
9/18/2008   383883   6/9/2009   6/9/2019   Registered 19763   Colombia   HYDEE
AND THE HY TOPS   16   Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines.   8098837   9/18/2008   383882   6/9/2009   6/9/2019   Registered
19738   Croatia   HYDEE AND THE HY TOPS   16, 25   (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines. (Class 25) Footwear.   n/a  
9/26/2008   983904   9/26/2008   9/26/2018   Registered 19739   CTM   HYDEE AND
THE HY TOPS   16, 25   (Class 16) Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines. (Class 25) Footwear.   n/a   9/26/2008   983904   9/26/2008
  9/26/2018   Registered 19722   Hong Kong   HYDEE AND THE HY TOPS   16, 25  
(Class 16) Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines. (Class
25) Footwear.   301204677   9/19/2008   301204677   9/19/2008   9/17/2018  
Registered 19723   India   HYDEE AND THE HY TOPS   16, 25   (Class 16)
Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines. (Class 25)
Footwear.   1739744   10/3/2008               Pending 19724   Israel   HYDEE AND
THE HY TOPS   25   Footwear.   214986   9/21/2008   214986   11/3/2010  
9/21/2018   Registered

Page 2 of 6

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19755   Israel   HYDEE AND THE HY TOPS   16   Publications, namely, comic
books, comic magazines, graphic novels and printed stories in illustrated form
featured in books and magazines.   214987   9/21/2008               Pending
19740   Japan   HYDEE AND THE HY TOPS   16, 25   (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines. (Class 25) Footwear.   n/a  
9/26/2008   983904   9/26/2008   9/26/2018   Registered 19741   Korea   HYDEE
AND THE HY TOPS   16, 25   (Class 16) Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines. (Class 25) Footwear.   n/a   9/26/2008   983904   9/26/2008
  9/26/2018   Registered 19725   Malaysia   HYDEE AND THE HY TOPS   25  
Footwear.   8019073   9/22/2008   8019073   7/24/2008   7/24/2018   Registered
19841   Malaysia   HYDEE AND THE HY TOPS   16   Publications, namely, comic
books, comic magazines, graphic novels and printed stories in illustrated form
featured in books and magazines.   8019072   9/22/2008   8019072   7/24/2008  
7/24/2018   Registered 19726   Mexico   HYDEE AND THE HY TOPS   25   Footwear.  
962230   9/19/2008   1081501   9/19/2008   9/18/2018   Registered 19798   Mexico
  HYDEE AND THE HY TOPS   16   Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines.   962229   9/19/2008   1081500   9/19/2008   9/18/2018  
Registered

Page 3 of 6

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19727   New Zealand   HYDEE AND THE HY TOPS   16, 25   (Class 16)
Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines. (Class 25)
Footwear.   796278   9/18/2008   796278   7/24/2008   7/24/2018   Registered
19728   Panama   HYDEE AND THE HY TOPS   25   Footwear.   175110   9/18/2008  
175110   9/18/2008   9/18/2018   Registered 19799   Panama   HYDEE AND THE HY
TOPS   16   Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.  
175111   9/18/2008   175111   9/18/2008   9/18/2018   Registered 19729  
Philippines   HYDEE AND THE HY TOPS   16, 25   (Class 16) Publications, namely,
comic books, comic magazines, graphic novels and printed stories in illustrated
form featured in books and magazines. (Class 25) Footwear, namely shoes,
sneakers, sandals, slippers and boots.   4-2008-011562   9/22/2008              
Pending 19742   Russia   HYDEE AND THE HY TOPS   16, 25   (Class 16)
Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines. (Class 25)
Footwear.   n/a   9/26/2008   983904   9/26/2008   9/26/2018   Registered 19730
  Saudi Arabia   HYDEE AND THE HY TOPS   25   Footwear.   135584   9/21/2008  
111599   12/16/2009   6/1/2018   Registered

Page 4 of 6

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19800   Saudi Arabia   HYDEE AND THE HY TOPS   16   Publications, namely,
comic books, comic magazines, graphic novels and printed stories in illustrated
form featured in books and magazines.   135583   9/21/2008   111598   12/16/2009
  6/1/2018   Registered 19731   South Africa   HYDEE AND THE HY TOPS   25  
Footwear.   200822106   9/19/2008               Pending 19801   South Africa  
HYDEE AND THE HY TOPS   16   Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines.   200822105   9/19/2008               Pending 19732   Taiwan   HYDEE
AND THE HY TOPS   16, 25   (Class 16) Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines. (Class 25) Footwear.   97044023   9/19/2008   1365669  
6/1/2009   5/31/2019   Registered 19733   Thailand   HYDEE AND THE HY TOPS   25
  Shoes (except sport shoes), sport shoes, sneakers, sandals, slippers, boots.  
708736   9/22/2008   TM312535   9/22/2008   9/21/2018   Registered 19802  
Thailand   HYDEE AND THE HY TOPS   16   Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines.   708735   9/22/2008   TM312534   9/22/2008   9/21/2018  
Registered 19743   Turkey   HYDEE AND THE HY TOPS   16, 25   (Class 16)
Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines. (Class 25)
Footwear.   n/a   9/26/2008   983904   9/26/2008   9/26/2018   Registered

Page 5 of 6

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19734   UAE   HYDEE AND THE HY TOPS   25   Footwear.   120060   10/6/2008
              Pending 19803   UAE   HYDEE AND THE HY TOPS   16   Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines.   120059   10/6/2008          
    Pending 19563   United States   HYDEE AND THE HY TOPS   16, 25   (Class 16)
Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines. (Class 25)
Footwear.   77/531,074   7/24/2008   3,709,925   11/10/2009   11/10/2019  
Registered 20002   United States   HYDEE AND THE HY TOPS   09, 41   (Class 41)
Live entertainment in the nature of musical shows and live performances by a
musical band. (Class 09) Pre-recorded digital media featuring musical
performances and pre-recorded video musical performances.   77/667,598  
2/10/2009               Pending 19735   Venezuela   HYDEE AND THE HY TOPS   25  
Footwear.   197572008   10/6/2008               Pending 19967   Venezuela  
HYDEE AND THE HY TOPS   16   Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines.   197562008   10/7/2008               Pending

Page 6 of 6

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20111   Australia   HYDEE HY-TOP   16, 25   (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines. (Class 25) Footwear.   n/a  
2/24/2009   996564   2/24/2009   2/24/2019   Registered 20087   Brazil   HYDEE
HY-TOP   16   Publications, namely, comic books, comic magazines, cartoon
prints, cartoon strips, graphic novels and printed stories in illustrated form
featured in books and magazines.   901465135   2/18/2009               Pending
20099   Brazil   HYDEE HY-TOP   25   Footwear.   901465100   2/18/2009          
    Pending 20079   Canada   HYDEE HY-TOP   16, 25   (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines. (Class 25) Footwear, namely
shoes, sneakers, sandals, slippers and boots.   1,428,613   n/a   TMA757,334  
1/19/2010   1/19/2025   Registered 20080   Chile   HYDEE HY-TOP   16, 25  
(Class 16) Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
(Class 25) Footwear, namely shoes, sneakers, sandals, slippers and boots.  
855065   2/16/2009   869947   12/15/2009   12/15/2019   Registered

Page 1 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20112   China   HYDEE HY-TOP   16, 25   (Class 16) Publications, namely,
comic books, comic magazines, graphic novels and printed stories in illustrated
form featured in books and magazines. (Class 25) Footwear.   n/a   2/24/2009  
996564   2/24/2009       Pending 20088   Colombia   HYDEE HY-TOP   16  
Publications, namely, comic books, comic magazines, cartoon prints, cartoon
strips, graphic novels and printed stories in illustrated form featured in books
and magazines.   9016010   2/18/2009   388036   8/31/2009   8/31/2019  
Registered 20100   Colombia   HYDEE HY-TOP   25   Footwear.   9016013  
2/18/2009   388037   8/31/2009   8/31/2019   Registered 20113   Croatia   HYDEE
HY-TOP   16, 25   (Class 16) Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines. (Class 25) Footwear.   n/a   2/24/2009   996564   2/24/2009      
Pending 20114   CTM   HYDEE HY-TOP   16, 25   (Class 16) Publications, namely,
comic books, comic magazines, graphic novels and printed stories in illustrated
form featured in books and magazines. (Class 25) Footwear.   n/a   2/24/2009  
996564   2/24/2009   2/24/2019   Registered 20081   Ecuador   HYDEE HY-TOP   16
  Publications, namely, comic books, comic magazines, cartoon prints, cartoon
strips, graphic novels and printed stories in illustrated form featured in books
and magazines.   210833   2/18/2009   472009   6/29/2009   6/29/2019  
Registered 20199   Ecuador   HYDEE HY-TOP   25   Footwear.   210834   2/18/2009
  472109   6/29/2009   6/29/2019   Registered

Page 2 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20082   Hong Kong   HYDEE HY-TOP   16, 25   (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines. (Class 25) Footwear.  
301287775   2/17/2009   301287775   2/17/2009   2/17/2019   Registered 20083  
India   HYDEE HY-TOP   16, 25   (Class 16) Publications, namely, comic books,
comic magazines, graphic novels and printed stories in illustrated form featured
in books and magazines. (Class 25) Footwear.   1792261   3/4/2009              
Pending 20089   Israel   HYDEE HY-TOP   16   Publications, namely, comic books,
comic magazines, cartoon prints, cartoon strips, graphic novels and printed
stories in illustrated form featured in books and magazines.   218740  
2/15/2009   218740   12/5/2010   2/15/2019   Registered 20101   Israel   HYDEE
HY-TOP   25   Footwear.   218742   2/15/2009   218742   12/5/2010   2/15/2019  
Registered 20115   Japan   HYDEE HY-TOP   16, 25   (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines. (Class 25) Footwear.   n/a  
2/24/2009   996564   2/24/2009   2/24/2019   Pending 20116   Korea   HYDEE
HY-TOP   16, 25   (Class 16) Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines. (Class 25) Footwear.   n/a   2/24/2009   996564   2/24/2009  
2/24/2019   Registered

Page 3 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20090   Malaysia   HYDEE HY-TOP   16   Publications, namely, comic books,
comic magazines, cartoon prints, cartoon strips, graphic novels and printed
stories in illustrated form featured in books and magazines.   9002272  
2/17/2009   9002272   2/9/2009   2/9/2019   Registered 20102   Malaysia   HYDEE
HY-TOP   25   Footwear.   9002273   2/17/2009   9002273   2/9/2009   2/9/2019  
Registered 20091   Mexico   HYDEE HY-TOP   16   Publications, namely, comic
books, comic magazines, cartoon prints, cartoon strips, graphic novels and
printed stories in illustrated form featured in books and magazines.   990214  
2/17/2009   1101513   2/17/2009   2/17/2019   Registered 20103   Mexico   HYDEE
HY-TOP   25   Footwear, namely shoes, gym shoes, sandals, slippers and boots.  
990213   2/17/2009   1102841   2/17/2009   2/17/2019   Registered 20084   New
Zealand   HYDEE HY-TOP   16, 25   (Class 16) Publications, namely, comic books,
comic magazines, graphic novels and printed stories in illustrated form featured
in books and magazines. (Class 25) Footwear.   802547   2/26/2009   802547  
2/9/2009   2/9/2019   Registered 20092   Panama   HYDEE HY-TOP   16  
Publications, namely, comic books, comic magazines, cartoon prints, cartoon
strips, graphic novels and printed stories in illustrated form featured in books
and magazines.   179175   2/17/2009   179175   2/17/2009   2/17/2019  
Registered 20104   Panama   HYDEE HY-TOP   25   Footwear.   179176   2/17/2009  
179176   2/17/2009   2/17/2019   Registered

Page 4 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20093   Peru   HYDEE HY-TOP   16, 25   (Class 16) Publications, namely,
comic books, comic magazines, graphic novels and printed stories in illustrated
form featured in books and magazines. (Class 25) Footwear.   383494   3/4/2009  
93   7/30/2009   7/30/2019   Registered 20085   Philippines   HYDEE HY-TOP   16,
25   (Class 16) Publications, namely, comic books, comic magazines, graphic
novels and printed stories in illustrated form featured in books and magazines.
(Class 25) Footwear, namely shoes, sneakers, sandals, slippers and boots.  
4-2008-001886   2/20/2009               Pending 20117   Russia   HYDEE HY-TOP  
16, 25   (Class 16) Publications, namely, comic books, comic magazines, graphic
novels and printed stories in illustrated form featured in books and magazines.
(Class 25) Footwear.   n/a   2/24/2009   996564   2/24/2009   2/24/2019  
Registered 20094   Saudi Arabia   HYDEE HY-TOP   16   Publications, namely,
comic books, comic magazines, cartoon prints, cartoon strips, graphic novels and
printed stories in illustrated form featured in books and magazines.   140212  
2/18/2009   114788   3/17/2010   10/30/2018   Registered 20106   Saudi Arabia  
HYDEE HY-TOP   25   Footwear.   140213   2/18/2009   113826   2/10/2010  
11/1/2018   Registered

Page 5 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20095   South Africa   HYDEE HY-TOP   16   Publications, namely, comic
books, comic magazines, cartoon prints, cartoon strips, graphic novels and
printed stories in illustrated form featured in books and magazines.   200902761
  2/16/2009               Pending 20107   South Africa   HYDEE HY-TOP   25  
Footwear.   200902762   2/16/2009               Pending 20086   Taiwan   HYDEE
HY-TOP   16, 25   (Class 16) Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines. (Class 25) Footwear, namely shoes, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines.   98005299   2/17/2009   1386885   11/16/2009   11/15/2019  
Registered 20096   Thailand   HYDEE HY-TOP   16   Publications, namely, comic
books, comic magazines, cartoon prints, cartoon strips, graphic novels and
printed stories in illustrated form featured in books and magazines.   721980  
2/17/2009   TM321519   2/17/2009   2/16/2019   Registered 20108   Thailand  
HYDEE HY-TOP   25   Shoes (except sport shoes), sport shoes, sneakers, sandals,
slippers, boots.   721981   2/17/2009   TM317989   2/17/2009   2/16/2019  
Registered 20118   Turkey   HYDEE HY-TOP   16, 25   (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines. (Class 25) Footwear.   n/a  
2/24/2009   996564   2/24/2009   2/24/2019   Registered

Page 6 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20097   UAE   HYDEE HY-TOP   16   Publications, namely, comic books,
comic magazines, cartoon prints, cartoon strips, graphic novels and printed
stories in illustrated form featured in books and magazines.   125982  
2/17/2009               Pending 20109   UAE   HYDEE HY-TOP   25   Footwear.  
125983   2/17/2009               Pending 19165   United States   HY TOP   16  
Publications, namely, comic books, comic magazines, cartoon prints, cartoon
strips, graphic novels and printed stories in illustrated form featured in books
and magazines.   77/554,133   8/22/2008               Pending 19562   United
States   HYDEE   16, 25   (Class 16) Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines. (Class 25) Footwear.   77/531,017   7/24/2008              
Pending 19993   United States   HYDEE HY-TOP   25   Footwear.   77/666,648  
2/9/2009   3,711,432   11/17/2009   11/17/2019   Registered 20225   United
States   HYDEE HY-TOP   16   Publications, namely, comic books, comic magazines,
cartoon prints, cartoon strips, graphic novels and printed stories in
illustrated form featured in books and magazines.   77/977,247   2/9/2009      
        Pending 20098   Venezuela   HYDEE HY-TOP   16   Publications, namely,
comic books, comic magazines, cartoon prints, cartoon strips, graphic novels and
printed stories in illustrated form featured in books and magazines.   31642009
  3/2/2009               Registered 20110   Venezuela   HYDEE HY-TOP   25  
Footwear.   31652009   3/2/2009               Registered

Page 7 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 10423   Argentina   IT’S THE S   25   All goods in class 25.   2115587  
11/19/1997   1715443   1/20/1999   1/20/2009   Registered 10424   Australia  
IT’S THE S   25   Clothing, footwear, headgear.   748688   11/13/1997   748688  
11/13/1997   11/13/2017   Registered 10425   Austria   IT’S THE S   25  
Footwear.   AM5098   1/9/1998   174601   3/13/1998   3/31/2018   Registered
10426   Benelux   IT’S THE S   25   Footwear and apparel.   904790   11/13/1997
  624854   11/13/1997   11/13/2017   Registered 10427   Brazil   IT’S THE S   25
  Clothes and clothing accessories of common use; clothes and clothing
accessories for sports; clothes and clothing accessories for professional use.  
820407615   11/27/1997   820407615   3/4/2001   4/2/2011   Registered 10428  
Canada   IT’S THE S   25   Footwear, namely shoes.   861425   11/13/1997  
TMA627377   13/03/2004   12/3/2019   Registered 9716   China   IT’S THE S   25  
Footwear and apparel.   970013878   2/14/1997   1188656   7/6/1998   7/6/2018  
Registered 10430   China   IT’S THE S   25   Footwear, clothing, hats
(headgear), socks, gloves, neckties, collar protectors, belts (clothing).  
9700121761   11/17/1997   1252674   3/6/1999   3/6/2019   Registered 10802  
China   IT’S THE S (Chinese Script)   25   Footwear, clothing, hats, headgear,
socks, gloves (clothing), ties, collar protectors, belts for clothing
(clothing).   9800094777   8/19/1998   1330852   11/6/1999   11/6/2019  
Registered 10944   China   IT’S THE S (Chinese Transliteration)   25   Shoes,
hats, caps, socks, gloves (clothing), ties, scarves, belts (clothing).  
9800094778   9/19/1998   1340916   12/6/2009   12/6/2019   Registered 10431  
Colombia   IT’S THE S   25   n/a   97068300   11/21/1997   241900   5/11/2001  
2/15/2021   Registered 10432   Croatia   IT’S THE S   25   Apparel, footwear.  
Z971739A   11/21/1997   Z971739A   11/27/1997   11/20/2017   Registered 20338  
CTM   IT’S THE S (Performance S with Borders)   25   Footwear.   8378184  
6/22/2009   8378184   12/1/2009   6/22/2019   Registered 10433   Denmark   IT’S
THE S   25   Clothing, footwear, headgear.   VA057411997   11/18/1997  
VR001581998   1/9/1998   1/9/2018   Registered 10434   Dubai   IT’S THE S   25  
Footwear and apparel including hats, headgear and socks.   26599   5/18/1998  
22516   10/25/1999   5/18/2008   Registered 10435   Finland   IT’S THE S   25  
Clothing, footwear, headgear.   n/a   11/26/1997   212178   12/15/1998  
12/15/2018   Registered 10436   France   IT’S THE S   25   Footwear and apparel.
  97704206   11/14/1997   97704206   11/14/1997   11/13/2017   Registered

Page 1 of 5



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 10437   Germany   IT’S THE S   25   Clothing, including hats, socks;
headgear; and footwear.   397547366   11/14/1997   39754736   1/21/1998  
11/30/2017   Registered 10438   Greece   IT’S THE S   25   Clothing, footwear,
headgear.   135382   12/9/1997   135382   2/19/2001   12/8/2017   Registered
10439   Hong Kong   IT’S THE S   25   Clothing for men, women and children;
footwear and headgear.   9716513   11/20/1997   B06155   11/19/1997   11/19/2014
  Registered 10803   Hong Kong   IT’S THE S (Chinese Script)   25   Clothing for
men, women and children; footwear and headgear.   9811108   8/21/1998   B10933  
9/7/1999   8/20/2015   Registered 10945   Hong Kong   IT’S THE S (Chinese
Transliteration)   25   Clothing for men, women and children; footwear and
headgear.   9811109   8/21/1998   8016   8/21/1998   8/20/2015   Registered
10440   Hungary   IT’S THE S   25   Footwear and apparel.   M9704250  
11/19/1997   157085   11/19/1997   11/19/2017   Registered 10513   Iceland  
IT’S THE S   25   Footwear, apparel, hats, headgear, socks.   1766   11/14/1997
  1971998   1/28/1998   1/28/2018   Registered 10441   India   IT’S THE S   25  
Clothing, namely pants, shirts, shorts, skirts, jackets, suits, headgear, hats,
socks, belts, suspenders, garters, gloves, scarves and ties including boots,
shoes and slippers.   780173   11/28/1997   780173   5/30/2005   11/28/2017  
Registered 10442   Indonesia   IT’S THE S   25   Footwear and articles thereof
namely shoes, slipper, socks; headgear namely, hats, caps.   441512   7/27/1998
  441512   n/a   7/26/2018   Registered 10443   Ireland   IT’S THE S   25  
Clothing, footwear, headgear, hats and socks.   n/a   n/a   206359   11/16/1997
  11/16/2017   Registered 10444   Italy   IT’S THE S   25   n/a   RM98C000083  
12/1/1997   83   12/1/1998   12/1/2008   Registered 10445   Japan   IT’S THE S  
25   n/a   1808271997   11/27/1997   4523056   11/26/2001   11/16/2011  
Registered

Page 2 of 5



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 10446   Korea   IT’S THE S   18, 20, 21, 25   (Class 18) Umbrellas,
parasols, walking sticks. (Class 20) Hand-held flat fans. (Class 21) Shoe
brushes. (Class 25) Shoes, long boots, rain boots, baseball shoes, winter boots,
basketball shoes, football shoes, golf shoes, mountaineering boots, gymnastic
shoes, work shoes and boots, slippers, sandals, boots soles.   9753665  
11/18/1997   435918   12/28/1998   12/28/2018   Registered 10447   Mexico   IT’S
THE S   25   Clothing, footwear, headgear.   317920   12/17/1997   571512  
12/17/1997   12/17/2017   Registered 10448   New Zealand   IT’S THE S   25  
Footwear, clothing, headgear.   284941   11/17/1997   284941   11/17/1997  
11/17/2014   Registered 10449   Norway   IT’S THE S   25   Footwear and apparel;
namely hats, headgear and socks.   979885   11/25/1997   192238   8/20/1998  
8/20/2018   Registered 10450   Panama   IT’S THE S   25   Footwear and clothing
especially headgear, caps and socks.   91227   11/28/1997   91227   11/28/1997  
11/28/2017   Registered 10451   Philippines   IT’S THE S   25   Footwear and
apparel, namely, shoes, shirts and pants, jackets, dresses, shorts, skirts,
hats, socks and belts.   4199802693   4/16/1998   41998002693   2/24/2005  
2/24/2011   Registered 10452   Portugal   IT’S THE S   25   Footwear and
apparel.   327512   n/a   327512   8/20/2001   8/20/2011   Registered 10453  
Puerto Rico   IT’S THE S   25   Footwear and apparel.   42701   n/a   42701  
n/a   3/16/2008   Registered 10454   Romania   IT’S THE S   25   Apparel,
footwear, including socks, headgear, including hats, wigs and hairdo
accessories.   46944   6/16/1998   29178   11/19/1997   11/19/2017   Registered
10455   Russia   IT’S THE S   25   Footwear, apparel, headgear.   97719348  
12/16/1997   172804   12/16/1997   12/16/2017   Registered 10456   Singapore  
IT’S THE S   25   Footwear, apparel, hats, headgear and socks.   n/a   n/a  
T9714752   12/3/1997   12/3/2017   Registered

Page 3 of 5



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 10804   Singapore   IT’S THE S (Chinese Script)   25   Clothing,
footwear, headgear, hats and socks.   778898   7/31/1998   T9807788E   7/31/1998
  7/31/2018   Registered 10946   Singapore   IT’S THE S (Chinese
Transliteration)   25   Clothing, footwear, headgear, hats and socks.   778998  
7/31/1998   T9807789C   7/31/1998   7/31/2018   Registered 10457   South Africa
  IT’S THE S   25   Clothing, footwear, headgear.   9717673   n/a   9717673  
11/18/1997   11/18/2017   Registered 10459   Spain   IT’S THE S   25   Footwear,
apparel, hats.   2127703   11/21/1997   2127703   11/21/1997   11/21/2017  
Registered 10460   Sweden   IT’S THE S   25   Clothing, footwear, headgear, top
hats, gaiters, boots for sports, galoshes, half-boots, hats, hat frames, inner
soles, skull caps, heels, cap peaks, caps, footwear uppers, ski boots, sandals,
heelpieces for shoes, non-slipping devices for shoes, soles for footwear, beach
shoes, garters, stocking suspenders, sock suspenders, heelpieces for stockings,
stockings, sweat-absorbent stockings, hosiery, boots, slippers, wooden shoes,
tips for footwear.   980655   1/28/1998   336645   4/20/2000   4/20/2020  
Registered 10461   Switzerland   IT’S THE S   25   Clothing, footwear, headgear.
  94661997   11/26/1997   451272   11/26/1997   11/26/2017   Registered 10462  
Taiwan   IT’S THE S   25   Footwear, hats, headgear and socks.   86059428  
11/21/1997   827161   11/15/1998   11/15/2018   Registered 10947   Taiwan   IT’S
THE S (Chinese Transliteration)   25   All kinds of footwear.   87038935   n/a  
868159   9/15/1999   9/15/2019   Registered 11001   Taiwan   IT’S THE S   25  
All kinds of footwear.   87038936   n/a   8668158   9/15/1999   9/15/2019  
Registered 9079   Turkey   IT’S THE S   25   Clothing made of all types of
materials including inner and outer wear; socks, footwear, headwear;
accessories.   2245497   4/16/1997   184263   4/16/1997   4/16/2017   Registered

Page 4 of 5



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 10463   Turkey   IT’S THE S   25   Clothing made of all types of
materials (inner and outer wear), socks, footwear, headwear, accessories,
namely, t-shirts, sweatshirts, sweatpants, shorts, socks, various types of
headwear (hats, berets, caps), various types of footwear (shoes, boots, sandals,
various types of sports shoes according to the sports activities, slippers).  
81433   12/29/1997   209050   12/29/1997   12/29/2017   Registered 9852   United
Kingdom   IT’S THE S   25   Articles of outer clothing; apparel; coats; jackets;
shirts; t-shirts; jumpers; sweatshirts; trousers; shorts; dresses; skirts;
socks; belts; footwear; headgear; caps and hats.   2112934B   n/a   2112934B  
10/16/1996   10/16/2016   Registered 10643   United Kingdom   IT’S THE S   25  
Footwear; boots; shoes; clothing; articles of outer clothing; apparel; coats;
jackets; shirts; t-shirts; jumpers; sweatshirts; trousers; shorts; dresses;
skirts; socks; belts; headgear; caps; and hats.   2159216   2/25/1998   2159216
  2/25/1998   2/25/2018   Registered 10782   United States   IT’S THE S
(Stylized)   25   Footwear.   75/489,231   5/21/1998   2,284,971   10/12/1999  
10/12/2019   Registered 10798   United States   IT’S THE S   35   Retail
footwear and clothing store services, mail order catalog services featuring
footwear and clothing, on-line retail store services featuring footwear and
clothing.   75/557,324   9/23/1998   2,409,860   12/5/2000   12/5/2020  
Registered 20337   United States   IT’S THE S (Stylized)   25   Footwear.  
77/758,931   6/12/2009   3,725,543   12/15/2009   6/12/2019   Registered 10464  
Venezuela   IT’S THE S   25   n/a   2369397   11/24/1997   9723693   10/2/1998  
10/30/2008   Registered 10465   Vietnam   IT’S THE S   25   All types of apparel
and clothing, footwear and headgear.   N980287   2/7/1998   31238   8/7/1997  
2/7/2018   Registered

Page 5 of 5



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21377   Australia   JOIN THE RESISTANCE   25   Footwear.   n/a  
4/15/2010   1036833   4/15/2010   4/15/2020   Registered 21357   Brazil   JOIN
THE RESISTANCE   25   Footwear.   830584285   4/13/2010               Pending
21358   Canada   JOIN THE RESISTANCE   25   Footwear.   1475981   4/7/2010      
        Pending 21359   Chile   JOIN THE RESISTANCE   25   Footwear.   900689  
4/9/2010               Registered 21360   China   JOIN THE RESISTANCE   25  
Footwear.   8192045   4/9/2010               Pending 21361   Colombia   JOIN THE
RESISTANCE   25   Footwear.   10-04156   4/9/2010   412986   11/17/2010  
11/17/2020   Registered 21378   Croatia   JOIN THE RESISTANCE   25   Footwear.  
n/a   4/15/2010   1036833   4/15/2010   4/15/2020   Pending 21090   CTM   JOIN
THE RESISTANCE   25   Footwear.   8990418   3/29/2010   8990418   10/19/2010  
3/29/2020   Registered 21363   Hong Kong   JOIN THE RESISTANCE   25   Footwear.
  301585008   4/13/2010   301585008   4/13/2010   4/12/2020   Registered 21364  
India   JOIN THE RESISTANCE   25   Footwear.   1954109   4/21/2010              
Pending 21365   Israel   JOIN THE RESISTANCE   25   Footwear.   228887  
4/11/2010               Pending 21379   Japan   JOIN THE RESISTANCE   25  
Footwear.   n/a   4/15/2010   1036833   4/15/2010   4/15/2020   Registered 21380
  Korea   JOIN THE RESISTANCE   25   Footwear.   n/a   4/15/2010   1036833  
4/15/2010   4/15/2020   Pending 21366   Malaysia   JOIN THE RESISTANCE   25  
Footwear.   2010006391   4/13/2010               Pending 21367   Mexico   JOIN
THE RESISTANCE   25   Footwear.   1082144   4/16/2010   1172325   4/16/2010  
4/16/2020   Registered 22471   Mexico   JOIN THE RESISTANCE (Spanish
Translation)   25   Footwear                       Pending 21368   New Zealand  
JOIN THE RESISTANCE   25   Footwear, including shoes, sneakers, sandals,
slippers and boots.   822357   4/12/2010   822357   2/23/2010   2/23/2020  
Registered 21369   Panama   JOIN THE RESISTANCE   25   Footwear.   191127  
6/25/2010               Pending 21370   Philippines   JOIN THE RESISTANCE   25  
Footwear.   4-2010-003911   4/14/2010               Pending 21381   Russia  
JOIN THE RESISTANCE   25   Footwear.   n/a   4/15/2010   1036833   4/15/2010  
4/15/2020   Registered 21371   Saudi Arabia   JOIN THE RESISTANCE   25  
Footwear.   154031   4/24/2010               Pending 21372   South Africa   JOIN
THE RESISTANCE   25   Footwear.   2010/07593   4/12/2010               Pending
21373   Taiwan   JOIN THE RESISTANCE   25   Footwear.   99016832   4/14/2010  
1441913   12/1/2010   11/30/2020   Registered 21374   Thailand   JOIN THE
RESISTANCE   25   Footwear.   764723   4/20/2010               Pending 21382  
Turkey   JOIN THE RESISTANCE   25   Footwear.   n/a   4/15/2010   1036833  
4/15/2010   4/15/2020   Pending 21375   UAE   JOIN THE RESISTANCE   25  
Footwear.   141282   4/15/2010               Pending 21089   United States  
JOIN THE RESISTANCE   25   Footwear and apparel.   77/943,005   2/23/2010      
        Pending 21091   United States   JOIN THE RESISTANCE   32   Bottled
water.   77/943,010   2/23/2010               Pending

Page 1 of 2



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21093   United States   JOIN THE RESISTANCE   42   Promoting public
awareness of the need and importance of achieving and maintaining a healthy body
weight and physical fitness.   77/943,022   2/23/2010               Pending
21376   Venezuela   JOIN THE RESISTANCE   25   Footwear.   65152010   5/6/2010  
            Pending

Page 2 of 2



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21669   Australia   KEWL BREEZE   25   Apparel.   A0020465   7/6/2010    
          Pending 21650   Brazil   KEWL BREEZE   25   Apparel.   830678107  
7/7/2010               Pending 19099   Canada   KEWL BREEZE   25   Footwear.  
1,382,565   2/8/2008   TMA762,683   3/26/2010   3/26/2025   Registered 21651  
Canada   KEWL BREEZE   25   Apparel.   1487718   7/7/2010               Pending
21652   Chile   KEWL BREEZE   25   Apparel.   912635   7/12/2010              
Pending 18609   China   KEWL BREEZE   25   Footwear; apparel; football shoes;
jumping shoes; hosiery; gloves [clothing]; caps [headwear]; scarves; bathing
suits; waterproof clothing.   6208525   8/7/2007   6208525   3/28/2010  
3/27/2020   Registered 18631   China   KEWL BREEZE   16   Cartoon prints;
cartoon strips; comic books; comic strips.   6214364   8/10/2007   6214364  
2/21/2010   2/20/2020   Registered 21653   China   KEWL BREEZE   25   Tops;
shirts; blouses; t-shirts; sweat shirts; sports jerseys; sweaters; bottoms;
trousers; pants; sweat pants; shorts; jackets; coats; overcoats; pullovers;
jumpers; dresses; skirts; beachwear; swimsuits; underwear; lingerie; headwear;
hats; caps; beanies; visors; ties; socks; belts; gloves; scarves; wristbands  
8581032   8/17/2010               Pending 21654   Colombia   KEWL BREEZE   25  
Apparel.   10081940   7/7/2010               Pending 21670   Croatia   KEWL
BREEZE   25   Apparel.   A0020465   7/6/2010   1046512   7/6/2010   7/6/2020  
Pending

Page 1 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 18337   CTM   KEWL BREEZE   16, 25   (Class 16) Publications, namely
comic books, comic magazines, graphic novels and printed stories in illustrated
form featured in books and magazines. (Class 25) Footwear and apparel.   5970611
  6/6/2007   5970611   3/11/2008   5/4/2017   Registered 20410   CTM   KEWL
BREEZE   09, 41   (Class 09) Pre-recorded DVDs, digital video discs, digital
versatile discs, CD-ROM discs and video cassettes featuring animated
entertainment; motion picture films featuring animated entertainment;
downloadable television shows featuring animated entertainment; video game
cartridges; video game discs. (Class 41) Entertainment in the nature of on-going
television programs in the field of animated entertainment.   8386815  
6/25/2009   8386815   1/12/2010   6/25/2019   Registered 22043   CTM   KEWL
BREEZE   9   Eyewear, namely, eyeglasses, sunglasses and optical frames; eyewear
accessories, namely, eyewear cases, neck cords and neck chains.   9489221  
11/2/2010   9489221   3/16/2011   11/2/2020   Registered 19101   Hong Kong  
KEWL BREEZE   25   Footwear.   301043974   1/31/2008   301043874   1/31/2008  
1/29/2018   Registered 21655   Hong Kong   KEWL BREEZE   25   Apparel.  
301659736   7/9/2010               Pending 21656   India   KEWL BREEZE   25  
Apparel.   1991762   7/9/2010               Pending

Page 2 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21657   Israel   KEWL BREEZE   25   Apparel.   231193   7/7/2010        
      Pending 18632   Japan   KEWL BREEZE   16   Cartoon prints, cartoon strips;
comic books; comic strips.   882442007   8/10/2007   5120911   3/21/2008  
3/20/2018   Registered 19853   Japan   KEWL BREEZE   25   Footwear [other than
boots for sports and horse-riding boots].   n/a   n/a   954760   1/31/2008  
1/31/2018   Registered 21671   Japan   KEWL BREEZE   25   Apparel.   A0020465  
7/6/2010   1046512   7/6/2010   7/6/2020   Registered 21672   Korea   KEWL
BREEZE   25   Apparel.   A0020465   7/6/2010               Pending 21658  
Malaysia   KEWL BREEZE   25   Apparel.   2010012425   n/a               Pending
19015   Mexico   KEWL BREEZE   25   Footwear.   911790   2/6/2008   1028773  
2/6/2008   2/5/2018   Registered 21659   Mexico   KEWL BREEZE   25   Apparel.  
1102960   7/8/2010   1191001   7/8/2010   7/8/2020   Registered 21660   New
Zealand   KEWL BREEZE   25   Apparel.   826923   7/8/2010   826923   2/17/2010  
2/14/2020   Registered 21661   Panama   KEWL BREEZE   25   Apparel.   191494  
7/7/2010               Pending 19018   Philippines   KEWL BREEZE   25  
Footwear, namely shoes, sandals, boots, slippers.   4-2008-001443   2/5/2008  
4-2008-001443   8/25/2008   8/25/2018   Registered 21662   Philippines   KEWL
BREEZE   25   Apparel.   42010007423   7/8/2010               Pending 21673  
Russia   KEWL BREEZE   25   Apparel.   A0020465   7/6/2010               Pending
21663   Saudi Arabia   KEWL BREEZE   25   Apparel.   156953   7/10/2010        
      Pending 21664   South Africa   KEWL BREEZE   25   Apparel.   201014672  
7/7/2010               Pending 19103   Taiwan   KEWL BREEZE   25   Footwear.  
97005171   2/1/2008   1337556   11/16/2008   11/14/2018   Registered 21665  
Taiwan   KEWL BREEZE   25   Apparel.   99032915   7/9/2010               Pending
21666   Thailand   KEWL BREEZE   25   Apparel.   722724   7/9/2010              
Pending 21674   Turkey   KEWL BREEZE   25   Apparel.   A0020465   7/6/2010      
        Pending 21667   UAE   KEWL BREEZE   25   Apparel.   144597   7/11/2010  
            Pending 17475   United States   KEWL BREEZE   25   Footwear.  
78/939,010   7/27/2006   3,247,387   5/29/2007   5/29/2017   Registered 17575  
United States   KEWL BREEZE   16   Cartoon prints, cartoon strips, comic books
and comic strips.   78/953,808   8/16/2006   3,332,834   11/6/2007   11/6/2017  
Registered

Page 3 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20335   United States   KEWL BREEZE   09, 41   (Class 09) Pre-recorded
DVDs, digital video discs, digital versatile discs, CD-ROM discs and video
cassettes featuring animated entertainment; motion picture films featuring
animated entertainment; downloadable television shows featuring animated
entertainment; video game cartridges; video game discs. (Class 41) Entertainment
in the nature of on-going television programs in the field of animated
entertainment.   77/758,876   6/12/2009               Pending 20776   United
States   KEWL BREEZE   25   Apparel.   77/937,681   2/17/2010              
Pending 22042   United States   KEWL BREEZE   9   Eyewear, namely, eyeglasses,
sunglasses and optical frames; eyewear accessories, namely, eyewear cases, neck
cords and neck chains.   85/162,345   10/27/2010               Pending 21668  
Venezuela   KEWL BREEZE   25   Apparel.   119322010   7/23/2010              
Pending

Page 4 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20259   Australia   LUMINATORS   16, 25   (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines. (Class 25) Footwear.   n/a  
4/30/2009   1001988   4/30/2009   4/30/2019   Registered 20230   Brazil  
LUMINATORS   16   Publications, namely, comic books, comic magazines, graphic
novels and printed stories in illustrated form featured in books and magazines.
  901593362   4/24/2009               Pending 20241   Brazil   LUMINATORS   25  
Footwear.   901593419   4/24/2009               Pending 20252   Canada  
LUMINATORS   16, 25   (Class 16) Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines. (Class 25) Footwear.   1,435,271   4/21/2009   TMA774,678  
8/17/2010   8/17/2025   Registered 20253   Chile   LUMINATORS   16, 25  
(Class 16) Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines.
(Class 25) Footwear, namely shoes, sneakers, sandals, slippers and boots.  
861888   4/23/2009   872179   1/8/2010   1/8/2020   Registered

Page 1 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20260   China   LUMINATORS   16, 25   (Class 16) Publications, namely,
comic books, comic magazines, graphic novels and printed stories in illustrated
form featured in books and magazines. (Class 25) Footwear.   n/a   4/30/2009  
1001988   4/30/2009       Pending 20231   Colombia   LUMINATORS   16  
Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines.   9040463  
4/22/2009   393311   12/29/2009   12/29/2019   Registered 20242   Colombia  
LUMINATORS   25   Footwear.   9040468   4/22/2009   393312   12/29/2009  
12/29/2019   Registered 20261   Croatia   LUMINATORS   16, 25   (Class 16)
Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines. (Class 25)
Footwear.   n/a   4/30/2009   1001988   4/30/2009       Pending 20262   CTM  
LUMINATORS   16, 25   (Class 16) Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines. (Class 25) Footwear.   n/a   4/30/2009   1001988  
4/30/2009   4/30/2019   Registered 22399   CTM   LUMINATORS   9   Protective
helmets; protective helmets for sports.   9791451   3/7/2011              
Pending 22402   CTM   LUMINATORS   12   Bicycles, structural parts of bicycles.
                      Pending

Page 2 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22405   CTM   LUMINATORS   28   Skateboards, skateboard accessories,
namely, skateboard decks, skateboard trucks, skateboard wheel assemblies and
skateboard wheels; protective gear for sports, namely athletic protective
padding for elbows, hands, fists, legs, knees, and abdomen; protective gloves
and face masks for bicycling, roller-skating and skateboarding                  
    Pending 20254   Hong Kong   LUMINATORS   16, 25   (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines. (Class 25) Footwear.  
301329921   4/23/2009   301329921   4/23/2009   4/22/2019   Registered 20255  
India   LUMINATORS   16   Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines.   1814270   5/4/2009               Pending 20474   India   LUMINATORS
  25   Footwear.   1814271   5/4/2009               Pending 20243   Israel  
LUMINATORS   25   Footwear.   220222   4/21/2009   220222   10/12/2010  
4/21/2019   Registered 20263   Japan   LUMINATORS   16, 25   (Class 16) Comic
books, comic magazines, and graphic novels. (Class 25) Footwear.   n/a  
4/30/2009   1001988   4/30/2009   4/30/2019   Pending

Page 3 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20264   Korea   LUMINATORS   16, 25   (Class 16) Publications, namely,
comic books, comic magazines, graphic novels and printed stories in illustrated
form featured in books and magazines. (Class 25) Footwear.   n/a   4/30/2009  
1001988   4/30/2009   4/30/2019   Registered 20244   Malaysia   LUMINATORS   25
  Footwear.   9006629   4/23/2009               Pending 20245   Mexico  
LUMINATORS   25   Footwear.   1002789   4/23/2009   1124206   4/23/2009  
4/23/2019   Registered 22400   Mexico   LUMINATORS   9   Protective helmets;
protective helmets for sports.                       Pending 22403   Mexico  
LUMINATORS   12   Bicycles, structural parts of bicycles.                      
Pending 22406   Mexico   LUMINATORS   28   Skateboards, skateboard accessories,
namely, skateboard decks, skateboard trucks, skateboard wheel assemblies and
skateboard wheels; protective gear for sports, namely athletic protective
padding for elbows, hands, fists, legs, knees, and abdomen; protective gloves
and face masks for bicycling, roller-skating and skateboarding                  
    Pending 20256   New Zealand   LUMINATORS   25   Footwear.   805497  
4/24/2009   805497   1/26/2009   1/26/2019   Registered 20235   Panama  
LUMINATORS   16   Publications, namely, comic books, comic magazines, graphic
novels and printed stories in illustrated form featured in books and magazines.
  180654   4/22/2009   180654   4/22/2009   4/22/2019   Registered 20246  
Panama   LUMINATORS   25   Footwear.   180653   4/22/2009   180653   4/22/2009  
4/22/2019   Registered

Page 4 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20257   Philippines   LUMINATORS   16, 25   (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines. (Class 25) Footwear.  
4-2009-004158   4/27/2009               Pending 20265   Russia   LUMINATORS  
16, 25   (Class 16) Publications, namely, comic books, comic magazines, graphic
novels and printed stories in illustrated form featured in books and magazines.
(Class 25) Footwear.   n/a   4/30/2009   1001988   4/30/2009   4/30/2019  
Registered 20247   Saudi Arabia   LUMINATORS   25   Footwear.   143014  
4/25/2009   113825   2/10/2010   1/6/2019   Registered 20237   South Africa  
LUMINATORS   16   Publications, namely, comic books, comic magazines, graphic
novels and printed stories in illustrated form featured in books and magazines.
  200907506   4/23/2009               Pending 20248   South Africa   LUMINATORS
  25   Footwear.   200907507   4/23/2009               Pending 20258   Taiwan  
LUMINATORS   25   Footwear, namely shoes, sneakers, sandals, slippers and boots.
  98016665   4/23/2009   1392381   1/1/2010   12/31/2019   Registered 20238  
Thailand   LUMINATORS   16   Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines.   727640   4/23/2009               Pending 20249   Thailand  
LUMINATORS   25   Shoes (except sport shoes), sport shoes, sneakers, sandals,
slippers and boots   727641   4/23/2009   TM318016   4/23/2009   4/22/2019  
Registered

Page 5 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20266   Turkey   LUMINATORS   16, 25   (Class 16) Publications, namely,
comic books, comic magazines, graphic novels and printed stories in illustrated
form featured in books and magazines. (Class 25) Footwear.   n/a   4/30/2009  
1001988   4/30/2009       Pending 20239   UAE   LUMINATORS   16   Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines.   128550   4/26/2009          
    Pending 20250   UAE   LUMINATORS   25   Footwear.   128551   4/26/2009      
        Pending 19974   United States   LUMINATORS   25   Footwear.   77/656,617
  1/26/2009   3,811,716   6/29/2010   6/29/2020   Registered 20059   United
States   LUMINATORS   16   Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines.   77/667,625   2/10/2009               Pending 22398   United States
  LUMINATORS   9   Protective helmets; protective helmets for sports.  
85/243,087   2/15/2011               Pending 22401   United States   LUMINATORS
  12   Bicycles, structural parts of bicycles.   85/243,113   2/15/2011        
      Pending

Page 6 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22404   United States   LUMINATORS   28   Skateboards, skateboard
accessories, namely, skateboard decks, skateboard trucks, skateboard wheel
assemblies and skateboard wheels; protective gear for sports, namely athletic
protective padding for elbows, hands, fists, legs, knees, and abdomen;
protective gloves and face masks for bicycling, roller-skating and skateboarding
  85/243,137   2/15/2011               Pending 20240   Venezuela   LUMINATORS  
16   Publications, namely, comic books, comic magazines, graphic novels and
printed stories in illustrated form featured in books and magazines.   69062009
  4/24/2009               Pending 20251   Venezuela   LUMINATORS   25  
Footwear.   69072009   4/24/2009               Pending

Page 7 of 7



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 14167   Australia   MARK NASON   25   Footwear and apparel.   936637  
12/4/2002   936637   5/15/2003   12/4/2012   Registered 14168   Canada   MARK
NASON   25   n/a   1172521   3/26/2003               Pending 19182   Canada  
MARK NASON   25   Footwear.   1388776   3/26/2008               Pending 14169  
China   MARK NASON   25   Footwear, clothing.   3408222   12/17/2002   3408222  
11/5/2004   11/5/2014   Registered 20324   China   MARK NASON   9   Eyewear,
namely, eyeglasses, sunglasses and optical frames; eyewear cases, neck cords and
neck chains.   7470467   6/15/2009               Pending 20490   China   LOUNGE
BY MARK NASON   9   Eyewear, namely, eyeglasses, sunglasses and optical frames;
eyewear accessories, namely, eyewear cases, neck cords and neck chains.  
7665477   9/2/2009               Pending 20958   China   LOUNGE BY MARK NASON  
25   Footwear.   7665476   9/2/2009               Pending 14170   CTM   MARK
NASON   25   Footwear, apparel, headgear.   2995532   12/2/2002   2955532  
3/16/2007   12/1/2012   Registered 19858   CTM   MARK NASON   3   Cologne; eaux
de toilette; fragrances; perfumes.   7448558   12/9/2008   7448558   7/21/2009  
12/9/2018   Registered 20325   CTM   MARK NASON   9   Eyewear, namely,
eyeglasses, sunglasses and optical frames; eyewear accessories, namely, eyewear
cases, neck cords and neck chains.   8469546   8/4/2009   8469546   2/1/2010  
8/4/2019   Registered 20486   CTM   LOUNGE BY MARK NASON   09, 25   (Class 09)
Eyewear, namely, eyeglasses, sunglasses and optical frames; eyewear accessories,
namely, eyewear cases, neck cords and neck chains. (Class 25) Footwear.  
8520132   9/1/2009   8520132   3/1/2010   9/1/2019   Registered

Page 1 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20719   CTM   MARK NASON   9   Musical instrument amplifiers; speaker
enclosures; and amplifier covers.   8790768   1/4/2010   8790768   6/22/2010  
1/4/2020   Registered 14171   France   MARK NASON   25   Clothing and footwear
(with the exception of orthopedic shoes.)   23197588   12/4/2002   23197588  
12/4/2002   12/3/2012   Registered 14172   Germany   MARK NASON   25   Footwear,
apparel, headgear.   30258996125   12/2/2002   30258996   1/14/2003   12/31/2012
  Registered 14173   Hong Kong   MARK NASON   25   Footwear and apparel.  
200218799   12/3/2002   10240   7/17/2003   10/3/2019   Registered 20491   Hong
Kong   LOUNGE BY MARK NASON   09, 25   (Class 09) Eyewear, namely, eyeglasses,
sunglasses and optical frames; eyewear accessories, namely, eyewear cases, neck
cords and neck chains. (Class 25) Footwear.   301419264   9/3/2009   301419264  
9/3/2009   9/3/2019   Registered 20495   Hong Kong   MARK NASON   9   Eyewear,
namely, eyeglasses, sunglasses and optical frames; eyewear accessories, namely,
eyewear cases, neck cords and neck chains.   301403577   8/11/2009   301403577  
8/11/2009   8/10/2019   Registered 17171   Italy   MARK NASON   25   Footwear
and apparel.   RM2006C002399   4/19/2006   1217602   10/2/2009   4/19/2016  
Registered 14174   Japan   MARK NASON   25   Clothing, garters, stocking
suspenders, braces (suspenders), waistbands, belts, footwear, masquerade
costume, special sporting and gymnastic wear, special sporting and gymnastic
footwear.   1082282002   12/20/2002   4685511   6/20/2003   6/20/2013  
Registered 20492   Japan   LOUNGE BY MARK NASON   09, 25   (Class 09) Eyewear,
namely, eyeglasses, sunglasses and optical frames; eyewear accessories, namely,
eyewear cases, neck cords and neck chains. (Class 25) Footwear.   683902009  
9/7/2009   5317014   4/16/2010   4/16/2020   Registered

Page 2 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20496   Japan   MARK NASON   9   Eyewear, namely, eyeglasses, sunglasses
and optical frames; eyewear accessories, namely, eyewear cases neck cords and
neck chains.   610142009   8/10/2009   5292258   1/8/2010   1/8/2020  
Registered 17809   Korea   MARK NASON   25   n/a   200651650   10/13/2006  
400730383   12/6/2007   12/5/2017   Registered 14175   New Zealand   MARK NASON
  25   Footwear and apparel.   670706   12/16/2002   670706   7/7/2003  
10/3/2019   Registered 14176   Panama   MARK NASON   25   Footwear and apparel.
  124597   12/11/2002   124597   10/10/2003   12/11/2012   Registered 14177  
Philippines   MARK NASON   25   Footwear; namely shoes, and apparel; namely
shirts, pants, jackets, coats, dresses, shorts, skirts, headwear, hats, socks
and belts.   4.2003E+11   2/10/2003   42003001172   6/16/2006   6/15/2016  
Registered 14178   South Africa   MARK NASON   25   Footwear and apparel.  
200219318   12/5/2002   200219318   10/3/2002   12/4/2012   Registered 14179  
Taiwan   MARK NASON   25   Footwear and apparel.   91051515   12/6/2002  
1067265   11/15/2003   11/15/2013   Registered 20493   Taiwan   LOUNGE BY MARK
NASON   09, 25   (Class 09) Eyewear, namely, eyeglasses, sunglasses and optical
frames; eyewear accessories, namely, eyewear cases, neck cords and neck chains.
(Class 25) Footwear.   98038563   9/3/2009   1409703   5/1/2010   4/30/2020  
Registered 20497   Taiwan   MARK NASON   9   Eyewear, namely, eyeglasses,
sunglasses and optical frames; eyewear accessories, namely, eyewear cases neck
cords and neck chains.   98034549   8/11/2009   1399989   3/16/2010   3/15/2020
  Registered 14180   United Kingdom   MARK NASON   25   Footwear and apparel.  
2318812   12/10/2002   2318112   7/4/2003   12/10/2012   Registered 14110  
United States   MARK NASON   25   Apparel; namely shirts, pants.   78/170,845  
10/3/2002   3,133,663   8/22/2006   8/22/2016   Registered 15314   United States
  MARK NASON   25   Footwear.   78/975,439   10/3/2002   2,865,769   7/20/2004  
7/20/2014   Registered

Page 3 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 18831   United States   MARK NASON   18   Leather and non-leather bags,
namely, purses, handbags, tote bags, fanny packs, wallets, gym bags, sport bags,
duffle bags, rolling bags, messenger bags, backpacks, and luggage.   77/323,915
  11/7/2007               Pending 19855   United States   MARK NASON   3  
Cologne; eaux de toilette; fragrances; perfumes.   77/626,950   12/4/2008      
        Pending 20322   United States   MARK NASON   9   Eyewear, namely,
eyeglasses, sunglasses and optical frames; eyewear accessories, namely, eyewear
cases, neck cords and neck chains.   77/754,425   6/8/2009               Pending
20485   United States   LOUNGE BY MARK NASON   09, 25   (Class 09) Eyewear,
namely, eyeglasses, sunglasses and optical frames; eyewear accessories, namely,
eyewear cases, neck cords and neck chains. (Class 25) Footwear.   77/814,557  
8/27/2009               Pending 20718   United States   MARK NASON   9   Musical
instrument amplifiers; speaker enclosures; and amplifier covers.   77/893,314  
12/14/2009               Pending 14540   United States   THE MARK OF STYLE   25
  Footwear.   78/215,972   2/18/2003   2,855,282   6/15/2004   6/15/2014  
Registered

Page 4 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 12945   Australia   MICHELLE K   25   Footwear   890047   9/24/2001  
890047   4/18/2002   9/24/2011   Registered 12946   Canada   MICHELLE K   25  
Footwear   1116318   9/21/2001   TMA661297   3/23/2006   3/22/2021   Registered
16542   Chile   MICHELLE K   25   Footwear and all types of apparel   707880  
10/20/2005   775862   12/27/2006   12/26/2016   Registered 12947   China  
SKECHERS BY MICHELLE K   25   Footwear   3063190   1/7/2002   3063190  
4/27/2003   4/27/2013   Registered 15743   Colombia   MICHELLE K   25   Footwear
and all types of apparel   4128539   12/24/2004   346003   8/8/2007   8/7/2017  
Registered 15744   Costa Rica   MICHELLE K   25   Footwear and apparel   n/a  
n/a   161230   8/18/2006   8/1/2016   Registered 12948   CTM   SKECHERS BY
MICHELLE K   25   Footwear   2386845   9/24/2001   2386845   10/9/2002  
9/24/2011   Registered 15346   CTM   MICHELLE K   25   Shoewear   3814118  
5/4/2004   3814118   6/5/2010   5/4/2014   Registered 15746   El Salvador  
MICHELLE K   25   Footwear and all types of apparel   20055045970   1/14/2005  
91   6/21/2006   6/20/2016   Registered 12970   France   SKECHERS BY MICHELLE K
  25   Footwear   13126646   10/18/2001   13126646   3/29/2002   10/17/2011  
Registered 12971   Germany   SKECHERS BY MICHELLE K   25   Footwear  
30155674125   9/19/2001   30155574   1/16/2002   9/30/2011   Registered 15748  
Honduras   MICHELLE K   25   Clothing and footwear   2340704   12/23/2004  
93868   5/25/2005   5/25/2016   Registered 12950   Japan   SKECHERS BY MICHELLE
K   25   Footwear   863702001   9/25/2001   4581103   6/28/2002   6/28/2012  
Registered 15347   Japan   MICHELLE K   25   Footwear and apparel   441482004  
5/13/2004   4977419   8/11/2006   8/10/2016   Registered 15749   Nicaragua  
MICHELLE K   25   Footwear and all types of apparel   200595   2/22/2005  
83157LM   8/12/2005   8/11/2015   Registered 12952   Panama   SKECHERS BY
MICHELLE K   25   Footwear   117718   10/19/2001   117718   10/19/2001  
10/19/2011   Registered 15750   Panama   MICHELLE K   25   Footwear and apparel
  140422   1/28/2005   140422   6/29/2005   1/28/2015   Registered 15751   Peru
  MICHELLE K   25   Footwear and apparel   228264   1/3/2005   111411  
10/27/2005   10/27/2015   Registered 12954   South Africa   SKECHERS BY MICHELLE
K   25   Footwear   200116393   10/16/2001   200116393   9/10/2001   9/18/2011  
Registered 12955   Taiwan   SKECHERS BY MICHELLE K   25   Footwear   90039078  
9/21/2001   1027488   12/16/2002   6/30/2013   Registered 12972   United Kingdom
  SKECHERS BY MICHELLE K   25   Footwear   2282260   10/3/2001   2282260  
9/27/2002   10/3/2011   Registered 14515   United States   MICHELLE K   18  
All-purpose sports and athletic bags, tote bags, carry-on bags   78/210,820  
2/5/2003   3,248,040   5/29/2007   5/29/2017   Registered 14576   United States
  MICHELLE K   25   Apparel, namely shirts, pants   78/225,124   3/13/2003  
3,142,810   9/12/2006   9/12/2016   Registered

Page 1 of 2



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 15364   United States   MICHELLE K   35   Retail footwear store services,
mail order catalog servicse featuring footwear and online retail store services
featuring footwear   78/975,516   2/5/2003   2,890,466   9/28/2004   9/28/2014  
Registered 22776   United States   MICHELLE K   25   Footwear   85/307,876  
4/28/2011               Pending

Page 2 of 2



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19212   Canada   Design (Bear)   25   Footwear, namely shoes, boots and
sandals.   1388777   3/26/2008   TMA744186   7/28/2009   7/28/2024   Registered
22424   Chile   ELASTICA   25   All products of class 25 excluding socks,
panties and underwear.   875686   6/28/1996   7/17/4297   10/15/2003  
10/15/2013   Registered 18873   China   S Design (Performance S)   25  
Footwear.   6383851   11/16/2008               Pending 18908   China   NANOLITE
  25   Footwear.   6442075   12/17/2007   6552075   5/28/2010   5/27/2020  
Registered 18909   China   S LIGHTS   25   Footwear; apparel; football shoes;
hosiery; gloves [clothing]; caps [headwear]; scarves; bathing suits; waterproof
clothing.   6442081   12/17/2007   6442081   5/28/2010   5/27/2020   Registered
18909   China   S LIGHTS   25   Footwear; apparel; football shoes; hosiery;
gloves [clothing]; caps [headwear]; scarves; bathing suits; waterproof clothing.
  6442081   12/17/2007               Pending 18910   China   SKECH-AIR   25  
Footwear; apparel; football shoes; hosiery; gloves [clothing]; caps [headwear];
scarves; bathing suits; waterproof clothing.   6442080   12/17/2007   6442080  
5/28/2010   5/28/2020   Registered 19409   China   NANOLITE   17  
Semi-processed plastic substances; artificial resins [semi-finished products]  
6442076   12/17/2007   6442076   3/28/2010   3/27/2020   Registered 19214  
China   Design (Bear)   25   Footwear.   n/a   3/28/2008   959417   3/2/2008  
3/28/2018   Registered 15368   CTM   S Design (Performance S)   25   Footwear.  
3867579   6/2/2004   3867579   1/27/2006   6/2/2014   Registered 17073   CTM  
Design (H Design)   25   Footwear and apparel.   4897914   2/13/2006   4897914  
1/15/2007   2/12/2016   Registered 17074   CTM   HURRICANE BY 310   25  
Footwear and apparel.   4897922   2/13/2006   4897922   1/15/2007   2/12/2016  
Registered 18864   CTM   ROCK THIS WAY   25   Footwear.   6478986   n/a  
6478986   9/17/2008   12/1/2017   Registered 19114   CTM   ROCK LIVES   25  
Footwear.   6622245   1/30/2008   6622245   11/12/2008   1/30/2018   Registered
19420   CTM   Design (Star in Heart)   25   Footwear.   6970801   5/28/2008  
6970801   12/16/2008   5/28/2018   Registered

Page 1 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19524   CTM   FIZZ ED   16, 25   (Class 16) Publications, namely, comic
books, comic magazines, graphic novels and printed stories in illustrated form
featured in books and magazines (Class 25) Footwear.   7381999   11/12/2008  
7381999   6/16/2009   11/12/2018   Registered 19526   CTM   KLEETZ   16, 25  
(Class 16) Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines (Class
25) Footwear.   7379324   11/12/2008   7379324   6/16/2009   11/12/2018  
Registered 19594   CTM   Design (A Design)   25   Footwear.   7193592   n/a  
7193592   8/27/2008   8/27/2018   Registered 20332   CTM   Design (Stripe Design
Right Shoe)   25   Footwear.   8315707   5/22/2008   8315707   11/11/2009  
11/11/2014   Registered 20333   CTM   Design (Stripe Design Left Shoe)   25  
Footwear.   8315781   5/22/2008   8315781   11/11/2009   11/11/2014   Registered
20362   CTM   SHMITTY MCFUNKLE AND STUMP   25   (Class 16) Publications, namely,
comic books, comic magazines, graphic novels and printed stories in illustrated
form featured in books and magazines (Class 25) Footwear and apparel.   8378127
  6/22/2009   8378127   12/11/2009   6/22/2019   Registered 20407   CTM   TEEN
LUMINATORS   16, 25   (Class 16) Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines. (Class 25) Footwear.   8386674   6/25/2009   8386674  
1/12/2010   6/25/2019   Registered 20408   CTM   RELAXED FIT (Stylized)   25  
Footwear.   8386765   6/25/2009   8386765   2/22/2010   6/25/2019   Registered
20463   CTM   TRIM UPS   25   Footwear.   8466294   8/1/2009   8466294  
1/21/2010   8/3/2019   Registered 20480   CTM   Design (Phoenix)   25  
Footwear.   8466261   8/3/2009   8466261   1/21/2010   8/3/2019   Registered
20507   CTM   KINETIC WAVE TECHNOLOGY   25   Footwear.   8522286   9/2/2009  
8522286   1/31/2010   9/2/2019   Registered

Page 2 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20509   CTM   KWT   25   Footwear.   8522328   9/2/2009   8522328  
1/31/2010   9/2/2019   Registered 20527   CTM   SPORTY SHORTY   16, 25, 41  
(Class 16) Publications, namely, comic books, comic magazines, cartoon prints,
cartoon strips; graphic novels and printed stories in illustrated form featured
in books and magazines. (Class 25) Footwear (Class 41) Entertainment in the
nature of on-going television programs in the field of animated entertainment.  
8542607   9/11/2009   8542607   3/8/2010   9/11/2019   Registered 20671   CTM  
PRETTY TALL   25   Footwear.   8654493   11/2/2009   8654493   7/26/2010  
11/2/2019   Registered 20682   CTM   Design (V Design)   25   Footwear.  
8798829   1/8/2010   8798829   6/1/2010   1/8/2020   Registered 20710   CTM  
MOTION CONTROL CAGE   25   Footwear.   8790743   1/4/2010   8790743   5/24/2010
  1/4/2020   Registered 20715   CTM   REBOUND AIR TECHNOLOGY   25   Footwear.  
8790735   1/4/2010   8790735   5/24/2010   1/4/2020   Registered 20721   CTM  
GET TONED WITHOUT SETTING FOOT IN A GYM   25   Footwear.   8790727   1/4/2010  
8790727   6/2/2010   1/4/2020   Registered 20726   CTM   ROLL BRIDGE   25  
Footwear.   8790677   1/4/2010   8790677   5/24/2010   1/4/2020   Registered
20728   CTM   COMBINATION WAVE TECHNOLOGY   25   Footwear.   8790644   1/4/2010
  8790644   5/24/2010   1/4/2020   Registered 20732   CTM   3D MULTI CUSHION  
25   Footwear.   8790859   1/4/2010   8790859   5/24/2010   1/4/2020  
Registered 19215   CTM   Design (Bear)   25   Footwear.   n/a   3/28/2008  
959417   3/2/2008   3/28/2018   Registered 20734   CTM   3D RESISTANCE   25  
Footwear.   8790842   1/4/2010   8790842   5/24/2010   1/4/2020   Registered
20746   CTM   3D TONE UPS   25   Footwear.   8790818   12/30/2009   8790818  
1/4/2010   1/4/2020   Registered 20847   CTM   SRR   25   Footwear.   8986441  
3/26/2010   8986441   8/18/2010   3/26/2020   Registered 20851   CTM   SRT   25
  Footwear.   8986391   3/26/2010   8986391   8/18/2010   3/26/2020   Registered
20855   CTM   SFT   25   Footwear.   8986424   3/26/2010   8986424   8/18/2010  
3/26/2020   Registered 20863   CTM   Design (D3)   25   Footwear.   8986705  
3/26/2010               Pending 20910   CTM   BURN METER   25   Footwear.  
8986366   3/26/2010   8986366   8/18/2010   3/26/2020   Registered 20912   CTM  
KINETIC ROLLING WAVE TECHNOLOGY   25   Footwear.   8986309   3/26/2010   8986309
  8/18/2010   3/26/2020   Registered 20914   CTM   MAKE YOUR BOTTOM HALF YOUR
BETTER HALF   25   Footwear.   8986234   3/26/2010   8986234   8/18/2010  
3/26/2020   Registered 20921   CTM   KINETIC CORE TECHNOLOGY   25   Footwear.  
8986218   3/26/2010   8986218   8/18/2010   3/26/2020   Registered

Page 3 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20923   CTM   KINETIC POD TECHNOLOGY   25   Footwear.   8986168  
3/26/2010   8986168   8/18/2010   3/26/2020   Registered 20925   CTM   REVV AIR
  25   Footwear.   8986101   3/26/2010   8986101   8/18/2010   3/26/2020  
Registered 20927   CTM   LUMA-GOO   25   Footwear.   8989667   3/29/2010  
8989667   8/18/2010   3/29/2020   Registered 21023   CTM   KINETIC PODS   25  
Footwear.   8989691   3/29/2010   8989691   8/18/2010   3/29/2020   Registered
21032   CTM   EXTENDED FITNESS   25   Footwear.   8989907   3/29/2010   8989907
  8/18/2010   3/29/2020   Registered 21034   CTM   XT   25   Footwear.   8989873
  3/29/2010               Pending 21036   CTM   EXTENDED TRAINING   25  
Footwear.   8989949   3/29/2010   8989949   8/18/2010   3/29/2020   Registered
21066   CTM   MAKE YOUR BOTTOM HALF YOUR BETTER HALF   25   Footwear.   9005091
  4/6/2010   9005091   8/24/2010   4/6/2020   Registered 21068   CTM   ROCK THE
WALK   25   Footwear.   9005265   4/6/2010   9005265   8/24/2010   4/6/2020  
Registered 21082   CTM   XF   25   Footwear.   8990202   3/29/2010   8990202  
8/18/2010   3/29/2020   Registered 21105   CTM   A.S.I.   25   Footwear.  
9005299   4/6/2010   9005299   8/24/2010   4/6/2020   Registered 21107   CTM  
ASI   25   Footwear.   9005431   4/6/2010   9005431   8/24/2010   4/6/2020  
Registered 21109   CTM   KINETIC TONING PODS   25   Footwear.   9005216  
4/6/2010   9005216   8/24/2010   4/6/2020   Registered 21114   CTM   BI-FIT   25
  Footwear.   9005422   4/6/2010               Pending 21140   CTM   EXTENDED
TRAINER   25   Footwear.   9025701   4/14/2010   9025701   9/2/2010   4/14/2020
  Registered 21144   CTM   XF EXTENDED FITNESS (Stylized)   25   Footwear.  
9025991   4/14/2010   9025991   9/2/2010   4/14/2020   Registered 21146   CTM  
XT EXTENDED TRAINER (Stylized)   25   Footwear.   9026022   4/14/2010          
    Pending 21148   CTM   XW EXTENDED WEAR (Stylized)   25   Footwear.   9026048
  4/14/2010   9026048   9/2/2010   4/14/2020   Registered 21154   CTM   AT ALL
TERRAIN (Stylized)   25   Footwear.   9026097   4/14/2010   9026097   9/2/2010  
4/14/2020   Registered 21169   CTM   FITNESS IS A SPORT   25   Footwear.  
9005182   4/6/2010   9005182   8/28/2010   4/6/2020   Registered 21171   CTM  
WHY WASTE ANOTHER STEP   25   Footwear.   9039629   4/20/2010   9039629  
9/14/2010   4/20/2020   Registered 21201   CTM   TUFF SCUFF   25   Footwear.  
9025815   4/14/2010   9025818   9/2/2010   4/14/2020   Registered 21203   CTM  
BACK STAGE   25   Footwear.   9005364   4/6/2010   9005364   8/24/2010  
4/6/2020   Registered 21205   CTM   BACK STAGE BY SKECHERS   25   Footwear.  
9039331   4/20/2010   9039331   9/14/2010   4/20/2020   Registered 21207   CTM  
GET MORE OUT OF YOUR WORKOUT   25   Footwear.   9025826   4/14/2010            
  Pending 21236   CTM   SOLAR-RIDES   25   Footwear.   9025883   4/14/2010      
        Pending 21253   CTM   RUN LESS. GET MORE.   25   Footwear.   9039561  
4/20/2010   9039561   9/14/2010   4/20/2020   Registered 21388   CTM   BIAXIAL  
25   Footwear.   9039595   4/20/2010   9039595   9/14/2010   4/20/2020  
Registered 21389   CTM   FREE TONES   25   Footwear.   9039355   4/20/2010  
9039355   9/14/2010   4/20/2020   Registered

Page 4 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21390   CTM   CORE TONES   25   Footwear.   9039397   4/20/2010   9039397
  9/14/2010   4/20/2020   Registered 21402   CTM   S Design (Performance S
Parallel)   25   Footwear.   9147042   6/2/2010   9147042   10/19/2010  
6/2/2020   Registered 21453   CTM   SMART WALKER   25   Footwear.   9180415  
6/16/2010   9180415   11/2/2010   6/16/2020   Registered 21455   CTM   SMART
RUNNER   25   Footwear.   9180431   6/16/2010   9180431   11/3/2010   6/16/2020
  Registered 21457   CTM   SMART TRAINER   25   Footwear.   9180464   6/16/2010
  9180464   11/3/2010   6/16/2020   Registered 21509   CTM   SET THE TONE   25  
Footwear.   9262353   7/21/2010   9262353   12/7/2010   7/21/2020   Registered
21511   CTM   SXT   25   Footwear.   n/a   n/a               Pending 21515   CTM
  SXT SKECHERS X TRAINER   25   Footwear.   9262486   7/21/2010              
Pending 21519   CTM   WELCOME TO THE FUTURE OF AIR   25   Footwear.   9262502  
7/21/2010   9262502   12/7/2010   7/21/2020   Registered 21521   CTM   MAC N
RONI   25   Footwear.   9294489   4/8/2010   9294489   1/17/2011   8/4/2020  
Registered 21540   CTM   T.P.U.-VIS   25   Footwear.   9262692   7/21/2010  
9262692   12/7/2010   7/21/2020   Registered 21557   CTM   RESALYTE   25  
Footwear.   9262437   7/21/2010   9262437   12/7/2010   7/21/2020   Registered
21559   CTM   S2 LITE   25   Footwear.   9262585   7/21/2010   9262585  
12/7/2010   7/21/2020   Registered 21561   CTM   RESILITE   25   Footwear.  
9262411   7/21/2010   9262411   12/7/2010   7/21/2020   Registered 21589   CTM  
I’M DOING IT NOW   25   Footwear.   9294521   8/4/2010   9294521   12/22/2010  
8/4/2020   Registered 21589   CTM   I’M DOING IT NOW   25   Footwear.   n/a  
n/a               Pending 21784   CTM   SUNFLOWERS   25   Footwear.   9302134  
9/8/2010   9302134   12/27/2010   8/9/2020   Registered 21821   CTM   SRR POWER
RUNNER (Outline)   25   Footwear.   9346149   9/1/2010   9346149   1/18/2011  
9/1/2020   Registered 21823   CTM   SRR POWER RUNNER   25   Footwear.   9346131
  9/1/2010   9346131   1/18/2011   9/1/2020   Registered 21853   CTM   XT
EXTENDED TRAINING   25   Footwear.   9346107   9/1/2010   9346107   1/18/2011  
9/1/2020   Registered 21942   CTM   DON’T WASTE ANOTHER STEP   25   Footwear.  
9451774   10/15/2010               Pending 21152   CTM   SRT SKECHERS RESISTANCE
TRAINER (Stylized)   25   Footwear.   9026063   4/14/2010   9026063   9/2/2010  
4/14/2020   Registered 22002   CTM   SRR2   25   Footwear.   9472952  
10/26/2010   9472952   3/8/2011   10/26/2020   Registered 22085   CTM   PRIMA
BALLERINA   25   Footwear.   9576174   12/6/2010               Pending 22092  
CTM   SRR PRO RIDE   25   Footwear, excluding winter sports footwear.   9578386
  12/7/2010               Pending 22094   CTM   COMPETE SKECHERS FITNESS GROUP  
25   Footwear.   9578402   12/7/2010               Pending 22098   CTM   VARUS
BOTTOM TECHNOLOGY   25   Footwear.   9578411   12/7/2010               Pending
22100   CTM   PRO-TRAIN   25   Footwear.   9578444   12/7/2010              
Pending 22103   CTM   S Design (Compete)   25   Footwear.   9578451   12/7/2010
              Pending 22105   CTM   S Design (Liv)   25   Footwear.   9578485  
12/7/2010               Pending 22107   CTM   PRO-MILES   25   Footwear        
              Pending

Page 5 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22109   CTM   PRO-CUSHION   25   Footwear                       Pending
22111   CTM   PRO-DISTANCE   25   Footwear                       Pending 22113  
CTM   PRO RESISTANCE   25   Footwear                       Pending 22115   CTM  
PRO-TR   25   Footwear.   9578501   12/7/2010               Pending 22121   CTM
  PROGRESSIVE RIDE (Stylized)   25   Footwear, excluding winter sports footwear.
  9578519   12/7/2010               Pending 22232   CTM   LUMA-BANDS   14  
Bracelets; jewelry   9613472   12/21/2010               Pending 22234   CTM  
RUN (Stylized)   25   Footwear.   9613704   12/21/2010               Pending
22334   CTM   E-WAVE   25   Footwear.   9775231   3/1/2011               Pending
22377   CTM   SECRET LIGHTS   25   Footwear.   9775818   3/1/2011              
Pending 22420   CTM   SRR II (Design)   25   Footwear                      
Pending 22499   CTM   N.M.T.   25   Footwear   9791393   3/7/2011              
Pending 22503   CTM   SKECH TECHS   25   Footwear, namely shoes, sneakers,
sandals, slippers and boots.   9752262   2/11/2011               Pending 22506  
CTM   SKECH TECH   25   Footwear                       Pending 21817   CTM   SRT
SKECHERS RADIUS TONER   25   Footwear.   9346172   9/1/2010   9346172  
1/18/2011   9/1/2020   Registered 22569   CTM   NATURAL STRIDE   25   Footwear  
                    Pending 21150   CTM   SFT SKECHERS FITNESS TRAINER
(Stylized)   25   Footwear.   9026055   4/14/2010   9026055   9/2/2010  
4/14/2020   Registered 21849   CTM   SRT SKECHERS RADIUS TRAINER   25  
Footwear.   9451791   10/15/2010               Pending 21873   CTM   BOB’S BY
SKECHERS   25   Footwear.   9346081   9/1/2010   9346081   1/18/2011   9/1/2020
  Registered 21875   CTM   BOB’S FROM SKECHERS   25   Footwear.   9346231  
9/1/2010   9346231   1/18/2011   9/1/2020   Registered 19213   Hong Kong  
Design (Bear)   25   Footwear.   301080189   3/27/2008   301080189   3/27/2008  
3/27/2018   Registered 22074   Israel   S Design (via Karizma)   25   Clothing,
footwear, headgear, all included in class 25.   167510   10/21/2003   167510  
10/21/2003   10/21/2013   Registered 22075   Israel   S Design (Reversed) (via
Karizma)   25   Clothing, footwear, headgear, all included in class 25.   167511
  10/21/2003   167511   10/21/2003   10/21/2013   Registered 18869   Italy  
ROCK THIS WAY   25   Footwear.   RM2008C003206   5/21/2008               Pending
19216   Japan   Design (Bear)   25   Footwear.   n/a   3/28/2008   959417  
3/2/2008   3/28/2018   Registered 21914   Japan   KTP KINETIC TONING PODS   25  
Footwear.   201071285   9/9/2010   5377309   12/17/2010   12/17/2020  
Registered 13026   Japan   G-TECH   25   Footwear and apparel.   998532001  
11/7/2001   4635279   1/10/2003   1/10/2013   Registered

Page 6 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 15367   Japan   S Design (Performance S)   25   Footwear.   509982004  
6/2/2004   4824944   12/10/2004   12/9/2014   Registered 17075   Japan   Design
(H Design)   25   Clothing, garters, stocking suspenders, braces (suspenders),
waistbands, belts, footwear, masquerade costume, special sporting and gymnastic
wear; special sporting and gymnastic footwear.   129802006   2/15/2006   4975636
  8/4/2006   8/3/2016   Registered 20717   Japan   ELASTICA   23, 24, 25  
Footwear, special sporting and gymnastic wear, and special sporting and
gymnastic footwear.   456652005   5/24/2005   49034812   10/21/2005   10/21/2015
  Registered 19160   Japan   NANO LITE   25   Footwear (excluding horse-riding
boots)   95732008   2/12/2008   5170608   10/3/2008   10/2/2018   Registered
21571   Japan   PRETTY TALL   25   Footwear.   2010044014   6/3/2010   5353955  
9/17/2010   9/17/2020   Registered 21582   Japan   SPORTY SHORTY   25   Shoes,
sneakers, sandals, slippers, boots and other footwear.   201044378   6/4/2010  
5353956   9/17/2010   9/17/2020   Registered 21910   Japan   KWT   25  
Footwear.   201071279   9/9/2010   5380672   1/7/2011   1/7/2021   Registered
21911   Japan   S2 LITE   25   Footwear.   201071283   9/9/2010              
Pending 21912   Japan   SRT   25   Footwear.   201071280   9/9/2010   5380673  
1/7/2011   1/7/2021   Registered 21913   Japan   KTP   25   Footwear.  
201071284   9/9/2010   5377308   12/17/2010   12/17/2020   Registered 22072  
Japan   MOTION CONTROL CAGE   25   Footwear; special sports shoes.   201086388  
11/5/2010               Pending 22588   Japan   PRO SPEED   25   Footwear  
2011-19239   3/17/2011               Pending 22589   Japan   PRO RESISTANCE   25
  Footwear   2011-19235   3/17/2011               Pending 22591   Japan   Smart
Shoe (Design)   25   Footwear   2011-19237   3/17/2011               Pending
22592   Japan   Exo-Skin (Design)   25   Footwear   2011-19238   3/17/2011      
        Pending 22593   Japan   Run IIII (Design)   25   Footwear   2011-19340  
3/17/2011               Pending 21906   Japan   SRT SKECHERS RADIUS TRAINER   25
  Footwear.   201071287   9/9/2010   5380675   1/7/2011   1/7/2021   Registered

Page 7 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22015   Korea   SRR   10   Heart rate monitors for athletic and medical
use   40201052613   10/13/2010               Pending 22016   Korea   SRR   14  
Wrist watches, pendant watches, ring watches, belt loop watches, pocket watches,
watches on chains, and clocks   40201052616   10/13/2010               Pending
22017   Korea   SRR   18   Leather and non-leather bags, namely, purses,
handbags, tote bags, fanny packs, sport bags, gym bags. duffle bags, rolling
bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch bags,
wallets, briefcases, briefcase-type portfolios, luggage, and shopping bags  
40201052618   10/13/2010               Pending 22018   Korea   SRR   25  
Footwear and apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts,
sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,
swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands   40201052620   10/13/2010        
      Pending 19504   Kosovo   S Design (Performance S)   25   n/a   n/a   n/a  
1215   7/23/2008   1/5/2016   Registered 19217   Mexico   Design (Bear)   25  
Footwear.   923098   3/27/2008   1073132   3/27/2008   3/26/2018   Registered
18622   Mexico   S SOLOS and Design   25   Clothing, shoes, headwear.   n/a  
n/a   534645   9/4/2006   9/4/2016   Registered 22444   Mexico   KINETIC TONING
PODS   25   Footwear   1154794                   Pending 19450   Mexico   KALLI
  25   Footwear.   497355   n/a   941928   6/30/2006   1/20/2011   Registered

Page 8 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22348   Mexico   Design (Shoe Upper Style 12320)   25   Footwear        
              Pending 22349   Mexico   Design (Periphery of an Outsole Style
90087)   25   Footwear                       Pending 22350   Mexico   Design
(Shoe Upper Style 12340)   25   Footwear                       Pending 22351  
Mexico   Design (Periphery of an Outsole Style 90855)   25   Footwear          
            Pending 22352   Mexico   Design (Shoe Upper Style 52041)   25  
Footwear                       Pending 22353   Mexico   Design (Periphery of an
Outsole Style 90110)   25   Footwear                       Pending 22354  
Mexico   Design (Shoe Upper Style 51510)   25   Footwear                      
Pending 22355   Mexico   Design (Periphery of an Outsole Style 51510)   25  
Footwear                       Pending 22356   Mexico   Design (Shoe Upper Style
51501)   25   Footwear                       Pending 22357   Mexico   Design
(Periphery of an Outsole Style 51501)   25   Footwear                      
Pending 22358   Mexico   Design (Shoe Upper Style 12360)   25   Footwear        
              Pending 22359   Mexico   Design (Periphery of an Outsole Style
12360)   25   Footwear                       Pending 22360   Mexico   Design
(Shoe Upper Style 11814)   25   Footwear                       Pending 22361  
Mexico   Design (Periphery of an Outsole Style 11814)   25   Footwear          
            Pending 22362   Mexico   Design (Shoe Upper Style 52080)   25  
Footwear                       Pending 22363   Mexico   Design (Periphery of an
Outsole Style 91466)   25   Footwear                       Pending 22364  
Mexico   Design (Periphery of an Outsole Style 13003)   25   Footwear          
            Pending 22421   Mexico   SRR II (Design)   25   Footwear   1154814  
                Pending 22426   Mexico   XF EXTENDED FITNESS   25   Footwear  
1154795                   Pending 22427   Mexico   XT EXTENDED TRAINING   25  
Footwear   1154824                   Pending 22429   Mexico   AT ALL TERRAIN  
25   Footwear   1154647                   Pending 22430   Mexico   XW EXTENDED
WEAR   25   Footwear   1154816                   Pending 22431   Mexico   S2
LITE   25   Footwear   1154817                   Pending 22432   Mexico  
HEALTHY LIVING   25   Footwear   1154648                   Pending 22437  
Mexico   SRR POWER RUNNER   25   Footwear   1154642                   Pending

Page 9 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22440   Mexico   SXT SKECHERS X TRAINER   25   Footwear   1154656        
          Pending 22441   Mexico   SMART RUNNER   25   Footwear   1154655      
            Pending 22442   Mexico   SMART TRAINER   25   Footwear   1154654    
              Pending 22443   Mexico   SMART WALKER   25   Footwear   1154653  
                Pending 22449   Mexico   SRR   25   Footwear   1154792          
        Pending 22451   Mexico   PRO RESISTANCE   25   Footwear   1154791      
            Pending 22452   Mexico   PRO SPEED   25   Footwear   1154790        
          Pending 22453   Mexico   PRO-TR   25   Footwear   1154789            
      Pending 22454   Mexico   SMART SHOE   25   Footwear   1154787            
      Pending 22456   Mexico   RESAMAX   25   Footwear   1154785                
  Pending 22457   Mexico   RESALYTE   25   Footwear   1154829                  
Pending 22458   Mexico   MAKE YOUR BOTTOM HALF YOUR BETTER HALF   25   Footwear
  66500                   Pending 22459   Mexico   GET MORE OUT OF YOUR WORKOUT
  25   Footwear   66499                   Pending 22462   Mexico   DON’T WASTE
ANOTHER STEP   25   Footwear   66496                   Pending 22463   Mexico  
I’M DOING IT NOW   25   Footwear   66497                   Pending 22465  
Mexico   WELCOME TO THE FUTURE OF AIR   25   Footwear   66492                  
Pending 22466   Mexico   RUN LESS. GET MORE.   25   Footwear   66493            
      Pending 22468   Mexico   GET BACK IN THE GAME   25   Footwear   66495    
              Pending 22469   Mexico   MAKE YOUR BOTTOM HALF YOUR BETTER HALF
(Spanish Translation)   25   Footwear                       Pending 22470  
Mexico   GET MORE OUT OF YOUR WORKOUT (Spanish Translation)   25   Footwear    
                  Pending 22473   Mexico   DON’T WASTE ANOTHER STEP (Spanish
Translation)   25   Footwear                       Pending 22474   Mexico   I’M
DOING IT NOW (Spanish Translation)   25   Footwear                       Pending
22476   Mexico   WELCOME TO THE FUTURE OF AIR (Spanish Translation)   25  
Footwear                       Pending 22477   Mexico   RUN LESS. GET MORE.
(Spanish Translation)   25   Footwear                       Pending 22479  
Mexico   GET BACK IN THE GAME (Spanish Translation)   25   Footwear            
          Pending

Page 10 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22480   Mexico   Smart Shoe (Design)   25   Footwear   1154798          
        Pending 22481   Mexico   Barefoot Last (Design)   25   Footwear  
1154799                   Pending 22482   Mexico   Tongue Lock (Design)   25  
Footwear   1154800                   Pending 22483   Mexico   Multi Flex
(Design)   25   Footwear   1154801                   Pending 22484   Mexico  
Pressure Diffusion Plate (Design)   25   Footwear   1154802                  
Pending 22485   Mexico   Exo-Skin (Design)   25   Footwear   1154803            
      Pending 22486   Mexico   Vari-Lock (Design)   25   Footwear   1154804    
              Pending 22487   Mexico   Lock-Fit (Design)   25   Footwear  
1154805                   Pending 22488   Mexico   Fit Band (Design)   25  
Footwear   1154806                   Pending 22489   Mexico   Sock-Fit (Design)
  25   Footwear   1154811                   Pending 22490   Mexico   Kinetic
Return System (Design)   25   Footwear   1154812                   Pending 22491
  Mexico   Varus Bottom Technology (Design)   25   Footwear   1154810          
        Pending 22492   Mexico   Resalyte (Design)   25   Footwear   1154809    
              Pending 22493   Mexico   Resamax (Design)   25   Footwear  
1154807                   Pending 22494   Mexico   Mid-Foot Striker (Design)  
25   Footwear   1154808                   Pending 22495   Mexico   Progressive
Ride (Design)   25   Footwear   1154813                   Pending 22496   Mexico
  Run IIII (Design)   25   Footwear   1154815                   Pending 22497  
Mexico   COMPETE   25   Footwear   1154797                   Pending 22500  
Mexico   N.M.T.   25   Footwear                       Pending 22504   Mexico  
SKECH TECHS   25   Footwear                       Pending 22507   Mexico   SKECH
TECH   25   Footwear                       Pending 22540   Mexico   E-WAVE   25
  Footwear                       Pending 22570   Mexico   NATURAL STRIDE   25  
Footwear                       Pending 22428   Mexico   SRT SKECHERS RADIUS
TRAINER   25   Footwear   1154645                   Pending 19489   Montenegro  
S Design (Performance S)   25   n/a   n/a   n/a               Pending 19218  
Philippines   Design (Bear)   25   Footwear, namely shoes, sandals, boots,
slippers.   42008003781   4/2/2008   42008003781   12/22/2008   12/22/2018  
Registered 15436   Philippines   S Design (Performance S)   25   n/a  
42004006620   7/26/2004               Pending 21606   Serbia   Design (SHAPE-UPS
SHOE BOX)   25   Footwear.   Z10872010   6/17/2010   61532   6/17/2010  
6/17/2020   Registered

Page 11 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 16987   Serbia and Montenegro   S Design (Performance S)   25   Footwear
and apparel.   Z92006   1/5/2006   52239   3/25/2007   1/4/2016   Registered
19219   Taiwan   Design (Bear)   25   Footwear.   97013457   3/26/2008   1344313
  1/1/2009   12/28/2018   Registered 19211   United States   Design (Bear)   25
  Footwear.   77/427,338   3/20/2008   3,488,573   8/19/2008   8/19/2018  
Registered 8297   United States   STREET CLEAT   25   Footwear.   74/569,793  
9/6/1994   2,079,608   7/15/1997   7/15/2017   Registered 10652   United States
  S LIGHTS   25   Footwear.   75/443,560   3/3/1998   2,261,697   7/13/1999  
7/13/2019   Registered 11749   United States   G-TECH   25   Footwear.  
75/824,521   10/18/1999   2,498,948   10/16/2001   10/16/2011   Registered 13694
  United States   Design (Slipping Man)   25   Footwear.   78/162,384  
9/10/2002   2,833,235   4/13/2004   4/13/2014   Registered 15049   United States
  S Design (Performance S)   25   Footwear.   78/336,350   12/4/2003   2,916,380
  1/4/2005   1/4/2015   Registered 15821   United States   SKEVA   25  
Footwear.   78/579,452   3/3/2005   3,059,087   2/14/2006   2/14/2016  
Registered 21848   United States   SRT SKECHERS RADIUS TRAINER   25   Footwear.
  85/147,892   10/7/2010               Pending 15851   United States   BIRD 33  
25   Footwear.   78/580,750   3/4/2005   3,221,383   3/27/2007   3/27/2017  
Registered 16177   United States   Design (H Design)   25   Footwear,
wristbands, shirts, t-shirts and sweat shirts.   78/662,663   7/1/2005  
3,659,381   7/21/2009   7/21/2019   Registered 21872   United States   BOB’S BY
SKECHERS   25   Footwear.   85/117,016   8/26/2010               Pending 21874  
United States   BOB’S FROM SKECHERS   25   Footwear.   85/117,022   8/26/2010  
            Pending 17071   United States   HURRICANE   25   Footwear.  
78/819,991   2/21/2006   3,251,076   6/12/2007   6/12/2017   Registered 17121  
United States   ROCK NEVER DIES   25   Footwear.   78/827,737   3/2/2006  
3,339,494   11/20/2007   11/20/2017   Registered 17543   United States  
SKECH-AIR   25   Footwear.   78/960,584   8/25/2006   3,403,616   3/25/2008  
3/25/2018   Registered 17863   United States   SKECH TECHS   25   Footwear.  
77/048,313   11/20/2006   3,399,073   3/18/2008   3/18/2018   Registered 17877  
United States   SUPER-Z   25   Footwear.   77/063,700   12/13/2006   3,296,644  
9/25/2007   9/25/2017   Registered 18114   United States   Design (A Design)  
25   Footwear.   77/427,289   3/20/2008   3,488,571   8/19/2008   8/19/2018  
Registered 18186   United States   SPRINKLES   25   Footwear.   77/427,132  
3/20/2008               Pending 18696   United States   Design (Phoenix)   25  
Footwear.   77/335,555   11/21/2007   3,461,995   7/8/2008   7/8/2018  
Registered 18763   United States   NANOLITE   25   Footwear.   77/299,888  
10/9/2007               Pending 18840   United States   SPRINKLES   16   Cartoon
prints; Cartoon strips; Comic books; Comic strips   77/323,121   11/6/2007      
        Pending 21151   United States   SRT SKECHERS RESISTANCE TRAINER
(Stylized)   25   Footwear.   85/005,725   4/3/2010               Pending 18863
  United States   ROCK THIS WAY   25   Footwear.   77/335,280   11/21/2007      
        Pending 18923   United States   HOT FUDGE   16   Publications, namely,
comic books, comic magazines, cartoon prints, graphic novels and printed stories
in illustrated form featured in books and magazines.   77/975,233   9/6/2007    
          Pending 18974   United States   RELAXED FIT   25   Footwear.  
77/529,889   7/23/2008   3,758,513   3/9/2010   3/9/2020   Registered

Page 12 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19159   United States   NANO LITE   25   Footwear.   77/409,050  
2/28/2008   3,811,382   6/29/2010   6/29/2020   Registered 21102   United States
  ADVANCED STABILIZATION INSOLE   25   Footwear.   77/960,611   3/16/2010      
        Pending 19405   United States   HAMSTERFLY PICTURES   16, 41  
(Class 16) Publications, namely, comic books, comic magazines, cartoon prints,
cartoon strips; graphic novels and printed stories in illustrated form featured
in books and magazines (Class 41) Motion picture film production.   77/504,707  
6/20/2008               Pending 19417   United States   Design (Star in Heart)  
25   Footwear.   77/479,652   5/20/2008               Pending 19523   United
States   FIZZ ED   16, 25   (Class 16) Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines (Class 25) Footwear.   77/540,686   8/6/2008              
Pending 19525   United States   KLEETZ   16, 25   (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines (Class 25) Footwear.  
77/540,749   8/6/2008               Pending 19547   United States   Design
(Stripe Design Right Shoe)   25   Footwear.   77/650,702   1/15/2009   3,651,084
  7/7/2009   7/7/2019   Registered 19548   United States   Design (Stripe Design
Left Shoe)   25   Footwear.   77/650,725   1/15/2009   3,651,085   7/7/2009  
7/7/2019   Registered 19865   United States   CONSENT   3   Cologne; eaux de
toilette; fragrances; perfumes.   77/626,992   12/5/2008               Pending

Page 13 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19905   United States   PRETTY TALL   16, 25   (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines (Class 25) Footwear.  
77/635,519   12/17/2008               Pending 19973   United States   TEEN
LUMINATORS   16, 25   (Class 16) Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines. (Class 25) Footwear.   77/656,913   1/26/2009              
Pending 20001   United States   THE SPORT OF BUSINESS   16   Books, pamphlets,
brochures and booklets in the field of business, namely, business management,
administration, consulting and development; publications, namely, books,
pamphlets, brochures and booklets and printed educational materials in the field
of business.   77/635,526   12/17/2008               Pending 20054   United
States   MCFUNKLE   16, 25   (Class 16) Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines (Class 25) Footwear.   77/667,706   2/10/2009              
Pending 20055   United States   STUMP   25   Footwear.   77/667,726   2/10/2009
              Pending 20056   United States   STRETCH WALKERS   25   Footwear.  
                    Pending 20187   United States   Design (RELAXED FIT)   25  
Footwear.   77/696,205   3/20/2009   3,792,066   5/25/2010   5/25/2020  
Registered

Page 14 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20289   United States   STUMP   16   Publications, namely, comic books,
comic magazines, graphic novels and printed stories in illustrated form featured
in books and magazines.   77/977,187   2/10/2009               Pending 20348  
United States   SHMITTY MCFUNKLE AND STUMP   16, 25   (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines (Class 25) Footwear and
apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys,
sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets, coats,
overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear,
lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts, gloves,
scarves and wristbands.   77/754,495   6/8/2009               Pending 20462  
United States   TRIM UPS   25   Footwear.   77/791,654   7/28/2009              
Pending 20506   United States   KINETIC WAVE TECHNOLOGY   25   Footwear.  
77/814,682   8/27/2009               Pending 20508   United States   KWT   25  
Footwear.   77/814,685   8/27/2009               Pending

Page 15 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20526   United States   SPORTY SHORTY   16, 41   (Class 16) Publications,
namely, comic books, comic magazines, cartoon prints, cartoon strips; graphic
novels and printed stories in illustrated form featured in books and magazines
(Class 41) Entertainment in the nature of on-going television programs in the
field of animated entertainment.   77/823,232   9/9/2009               Pending
20681   United States   Design (V Design)   25   Footwear.   77/888,524  
12/8/2009   3,909,498   1/18/2011   1/18/2021   Registered 20706   United States
  MOTION CONTROL CAGE   25   Footwear.   77/893,298   12/14/2009   3,858,528  
10/5/2010   10/5/2020   Registered 20714   United States   REBOUND AIR
TECHNOLOGY   25   Footwear.   77/893,311   12/14/2009               Pending
20716   United States   PRETTY TALL   25   Footwear.   77/980,157   12/17/2008  
3,868,709   10/26/2010   10/26/2020   Registered 20725   United States   ROLL
BRIDGE   25   Footwear.   77/894,208   12/15/2009               Pending 20731  
United States   3D MULTI CUSHION   25   Footwear.   77/894,225   12/15/2009    
          Pending 20733   United States   3D RESISTANCE   25   Footwear.  
77/894,228   12/15/2009               Pending 20846   United States   SRR   25  
Footwear.   77/923,046   1/28/2010               Pending 20850   United States  
SRT   25   Footwear.   77/912,416   1/14/2010               Pending 20909  
United States   BURN METER   25   Footwear.   77/923,007   1/28/2010            
  Pending 20911   United States   KINETIC ROLLING WAVE TECHNOLOGY   25  
Footwear.   77/923,019   1/28/2010               Pending 20913   United States  
MAKE YOUR BOTTOM HALF YOUR BETTER HALF   25   Footwear.   77/923,023   1/28/2010
              Pending 20922   United States   KINETIC POD TECHNOLOGY   25  
Footwear.   77/923,036   1/28/2010               Pending 20924   United States  
REVV AIR   25   Footwear.   77/923,041   1/28/2010               Pending 20926  
United States   LUMA-GOO   25   Footwear.   77/926,782   2/3/2010              
Pending 21031   United States   EXTENDED FITNESS   25   Footwear.   77/943,507  
2/24/2010               Pending 21035   United States   EXTENDED TRAINING   25  
Footwear.   77/943,078   2/23/2010               Pending

Page 16 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21065   United States   MAKE YOUR BOTTOM HALF YOUR BETTER HALF   25  
Apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys,
sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets, coats,
overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear,
lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts, gloves,
scarves and wristbands   77/960,474   3/16/2010               Pending 21067  
United States   ROCK THE WALK   25   Footwear.   77/960,588   3/16/2010        
      Pending 21081   United States   XF   25   Footwear.   77/943,037  
2/23/2010               Pending 21816   United States   SRT SKECHERS RADIUS
TONER   25   Footwear.   85/116,887   8/26/2010               Pending 21113  
United States   BI-FIT   25   Footwear.   77/960,601   3/16/2010              
Pending 21139   United States   EXTENDED TRAINER   25   Footwear.   85/005,695  
4/3/2010               Pending 21143   United States   XF EXTENDED FITNESS
(Stylized)   25   Footwear.   85/005,701   4/3/2010               Pending 21145
  United States   XT EXTENDED TRAINER (Stylized)   25   Footwear.   85/005,711  
4/3/2010               Pending 21147   United States   XW EXTENDED WEAR
(Stylized)   25   Footwear.   85/005,714   4/3/2010               Pending 21153
  United States   AT ALL TERRAIN (Stylized)   25   Footwear.   85/005,731  
4/3/2010   3,930,269   3/8/2011   3/8/2021   Registered 21168   United States  
FITNESS IS A SPORT   25   Footwear and apparel.   77/960,643   3/16/2010        
      Pending

Page 17 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21170   United States   WHY WASTE ANOTHER STEP   25   Footwear; Apparel,
namely, tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters,
bottoms, trousers, pants, sweat pants, shorts, jackets, coats, overcoats,
pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear, lingerie,
headwear, hats, caps, beanies, visors, ties, socks, belts, gloves, scarves and
wristbands   77/960,625   3/16/2010               Pending 21200   United States
  TUFF SCUFF   25   Footwear.   85/005, 745   4/3/2010               Pending
21206   United States   GET MORE OUT OF YOUR WORKOUT   25   Footwear.  
85/005,749   4/3/2010               Pending 21235   United States   SOLAR-RIDES
  25   Footwear.   85/005,750   4/3/2010               Pending 21252   United
States   RUN LESS. GET MORE.   25   Footwear.   85/011,038   4/9/2010          
    Pending 20720   United States   GET TONED WITHOUT SETTING FOOT IN A GYM   25
  Footwear.   77/894,163   12/15/2009   3,807,037   6/22/2010   6/22/2020  
Registered 21266   United States   FREE TONES   25   Footwear.   85/005,759  
4/3/2010               Pending 20745   United States   3D TONE UPS   25  
Footwear.   77/898,478   12/21/2009               Pending 21108   United States
  KINETIC TONING PODS   25   Footwear.   77/960,648   3/16/2010              
Pending 21267   United States   CORE TONES   25   Footwear.   85/005,765  
4/3/2010               Pending 21287   United States   BIAXIAL   25   Footwear.
  85/013,116   4/13/2010               Pending 21401   United States   S Design
(Performance S Parallel)   25   Footwear.   85/021,779   4/23/2010              
Pending 21450   United States   SMART SHOE   25   Footwear.   85/037,905  
5/13/2010               Pending 21452   United States   SMART WALKER   25  
Footwear.   85/038,035   5/13/2010               Pending 21454   United States  
SMART RUNNER   25   Footwear.   85/037,986   5/13/2010               Pending
21456   United States   SMART TRAINER   25   Footwear.   85/037,940   5/13/2010
              Pending 21461   United States   SPORTY SHORTY   25   Footwear.  
77/979,633   9/9/2009   3,819,770   7/13/2010   7/13/2020   Registered 21510  
United States   SXT   25   Footwear.   85/060,765   6/11/2010              
Pending

Page 18 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21514   United States   SXT SKECHERS X TRAINER   25   Footwear.  
85/060,615   6/11/2010               Pending 21518   United States   WELCOME TO
THE FUTURE OF AIR   25   Footwear.   85/060,028   6/10/2010              
Pending 21520   United States   MAC N RONI   25   Footwear.   85/069,661  
6/23/2010               Pending 21529   United States   T.P.U.-VIS   25  
Footwear.   85/060,787   6/11/2010               Pending 21556   United States  
RESALYTE   25   Footwear.   85/080,390   7/8/2010               Pending 21558  
United States   S2 LITE   25   Footwear.   85/080,438   7/8/2010              
Pending 21560   United States   RESILITE   25   Footwear.   85/080,467  
7/8/2010               Pending 21588   United States   I’M DOING IT NOW   25  
Footwear.   85/070,549   6/24/2010               Pending 21707   United States  
RESAMAX   25   Footwear.   85/092,088   7/23/2010               Pending 21508  
United States   SET THE TONE   25   Footwear.   85/060,817   6/11/2010          
    Pending 21783   United States   SUNFLOWERS   25   Footwear.   85/098,105  
8/2/2010               Pending 21787   United States   Design (Ride Series)   25
  Footwear.   85/098,151   8/2/2010               Pending 21820   United States
  SRR POWER RUNNER (Outline)   25   Footwear.   85/116,911   8/26/2010          
    Pending 21822   United States   SRR POWER RUNNER (Stylized)   25   Footwear.
  85/116,925   8/26/2010               Pending 21852   United States   XT
EXTENDED TRAINING   25   Footwear.   85/116,999   8/26/2010              
Pending 21941   United States   DON’T WASTE ANOTHER STEP   25   Footwear.  
85/148,486   10/8/2010               Pending 21999   United States   PRO RIDE  
25   Footwear.   85/154,244   10/15/2010               Pending 22001   United
States   SRR2   25   Footwear.   85/154,247   10/15/2010               Pending
22004   United States   FLEXWEB   25   Footwear.   85/154,249   10/15/2010      
        Pending 22084   United States   PRIMA BALLERINA   25   Footwear.  
85/178,399   11/16/2010               Pending

Page 19 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22090   United States   SRR PRO SPEED   25   Footwear.   85/185,168  
11/24/2010               Pending 22091   United States   SRR PRO RIDE   25  
Footwear.   85/185,173   11/24/2010               Pending 22093   United States
  COMPETE SKECHERS FITNESS GROUP   25   Footwear.   85/185,183   11/24/2010    
          Pending 22097   United States   VARUS BOTTOM TECHNOLOGY   25  
Footwear.   85/186,512   11/29/2010               Pending 22099   United States
  PRO-TRAIN   25   Footwear.   85/185,784   11/28/2010               Pending
22102   United States   S Design (Compete)   25   Footwear.   85/186,529  
11/29/2010               Pending 22104   United States   S Design (Liv)   25  
Footwear.   85/186,579   11/29/2010               Pending 22106   United States
  PRO-MILES   25   Footwear   85/267,207   3/15/2011               Pending 22108
  United States   PRO-CUSHION   25   Footwear   85/267,225   3/15/2011          
    Pending 22110   United States   PRO-DISTANCE   25   Footwear   85/267,231  
3/15/2011               Pending 22112   United States   PRO RESISTANCE   25  
Footwear   85/271,310   3/18/2011               Pending 22114   United States  
PRO-TR   25   Footwear.   85/186,764   11/29/2010               Pending 22120  
United States   PROGRESSIVE RIDE (Stylized)   25   Footwear.   85/186,769  
11/29/2010               Pending 22231   United States   LUMA-BANDS   14  
Bracelets; jewelry   86/199,635   12/16/2010               Pending 22233  
United States   RUN (Stylized)   25   Footwear.   85/200,035   12/16/2010      
        Pending 22235   United States   PRO SPEED   25   Footwear.   85/191,124
  12/6/2010               Pending 22333   United States   E-WAVE   25  
Footwear.   85/232,203   2/2/2011               Pending 22376   United States  
SECRET LIGHTS   25   Footwear.   85/236,187   2/7/2011               Pending
22419   United States   SRR II (Design)   25   Footwear   85/252,276   2/25/2011
              Pending 22498   United States   N.M.T.   25   Footwear  
85/252,292   2/25/2011               Pending 22505   United States   SKECH TECH
  25   Footwear   85/258,502   3/4/2011               Pending 22568   United
States   NATURAL STRIDE   25   Footwear   85/271,325   3/18/2011              
Pending 17023   Venezuela   S Design (Performance S)   25   Footwear.   16442006
  1/31/2006               Pending

Page 20 of 20



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19310   Australia   PUBLIC ROYALTY   25   Footwear.   1238553   5/2/2008
  1238553   5/2/2008   5/1/2018   Registered 19303   Canada   PUBLIC ROYALTY  
25   Footwear, namely shoes and sneakers.   1,394,414   5/6/2008   TMA752477  
11/6/2009   11/6/2024   Registered 19304   Chile   PUBLIC ROYALTY   25  
Footwear.   818205   5/2/2008   835838   12/9/2008   12/9/2018   Registered
19311   China   PUBLIC ROYALTY   25   Footwear.   6700423   5/4/2008   6700423  
7/28/2010   7/27/2020   Registered 19312   Croatia   PUBLIC ROYALTY   25  
Footwear.   Z20080928A   5/5/2008   Z20080928   4/22/2009   5/5/2018  
Registered 19313   CTM   PUBLIC ROYALTY   25   Footwear.   6884696   5/2/2008  
6884696   5/27/2009   5/2/2018   Registered 19859   CTM   PUBLIC ROYALTY   3  
Cologne; eaux de toilette; fragrances; perfumes.   7448996   12/9/2008   7448996
  12/9/2008   12/9/2018   Registered 19555   Ecuador   PUBLIC ROYALTY   25  
Footwear.   202689   7/29/2008   45909   12/3/2008   12/3/2018   Registered
19306   Hong Kong   PUBLIC ROYALTY   25   Footwear.   301109989   5/6/2008  
301109989   5/4/2008   5/4/2018   Registered 19307   India   PUBLIC ROYALTY   25
  Footwear.   1683472   5/2/2008               Pending 19308   Israel   PUBLIC
ROYALTY   25   Footwear.   211162   5/4/2008   211162   6/12/2009   5/4/2018  
Registered 19314   Japan   PUBLIC ROYALTY   25   Footwear.   345502008  
5/2/2008   5184243   11/28/2008   11/27/2018   Registered 19309   Korea   PUBLIC
ROYALTY   25   Footwear.   40200821426   5/2/2008   40782290   3/10/2009  
3/10/2019   Registered 19317   Malaysia   PUBLIC ROYALTY   25   Footwear.  
8008526   5/2/2008   8008526   5/1/2008   5/1/2018   Registered 19318   Mexico  
PUBLIC ROYALTY   25   Footwear.   931296   5/2/2008   1055213   5/1/2008  
5/1/2018   Registered 19319   New Zealand   PUBLIC ROYALTY   25   Footwear.  
788593   5/1/2008   788593   5/1/2008   5/1/2018   Registered 19320   Panama  
PUBLIC ROYALTY   25   Footwear.   170801   n/a   170801   5/2/2008   5/2/2018  
Registered 19321   Philippines   PUBLIC ROYALTY   25   Footwear.   42008005215  
5/5/2008   42008005245   11/26/2009   11/26/2019   Registered 19315   Russia  
PUBLIC ROYALTY   25   Footwear.   2008713858   5/4/2008   385183   7/30/2009  
5/4/2018   Registered 19322   Saudi Arabia   PUBLIC ROYALTY   25   Footwear.  
130307   5/4/2008               Pending 19323   South Africa   PUBLIC ROYALTY  
25   Footwear.   200810156   5/6/2008   200810156   5/6/2008   5/6/2018  
Registered 19324   Taiwan   PUBLIC ROYALTY   25   Footwear.   97020636  
5/2/2008   1346719   1/16/2009   1/14/2019   Registered 19325   Thailand  
PUBLIC ROYALTY   25   Shoes (except sport shoes) and sport shoes.   694395  
5/2/2008   TM296382   5/2/2008   5/1/2018   Registered 19316   Turkey   PUBLIC
ROYALTY   25   Footwear.   200826864   5/6/2008   200826864   6/30/2009  
5/30/2018   Registered 19326   UAE   PUBLIC ROYALTY   25   Footwear.   112370  
5/8/2008               Pending 19787   United Kingdom   PUBLIC ROYALTY   25  
Footwear.   2499009   9/30/2008   2499009   9/30/2008   9/28/2018   Registered
19301   United States   PUBLIC ROYALTY   25   Footwear.   77/462,949   5/1/2008
  3,596,374   3/24/2009   3/24/2019   Registered 19856   United States   PUBLIC
ROYALTY   3   Cologne; eaux de toilette; fragrances; perfumes.   77/626,963  
12/4/2008               Pending 19327   Venezuela   PUBLIC ROYALTY   25  
Footwear.   84792008   5/2/2008               Pending

Page 1 of 1



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20036   Australia   Public Royalty Design   25   Footwear.   n/a  
1/29/2009   994511   1/29/2009   1/29/2019   Registered 20016   Brazil   Public
Royalty Design   25   Footwear.   n/a   1/29/2009               Pending 20017  
Canada   Public Royalty Design   25   Footwear, namely shoes, sneakers, sandals,
slippers and boots.   1,426,025   1/29/2009   TMA772,673   7/22/2010   7/22/2025
  Registered 20018   Chile   Public Royalty Design   25   Footwear, namely
shoes, sneakers, sandals, slippers and boots.   853402   1/30/2009   875686  
2/11/2010   2/11/2020   Registered 20037   China   Public Royalty Design   25  
Footwear.   n/a   1/29/2009   994511   1/29/2009   1/29/2019   Pending 20019  
Colombia   Public Royalty Design   25   Footwear, namely shoes, sneakers,
sandals, slippers and boots.   9009721   2/3/2009   388018   8/18/2009  
8/18/2019   Registered 20038   Croatia   Public Royalty Design   25   Footwear.
  n/a   1/29/2009   994511   1/29/2009   1/29/2019   Pending 20039   CTM  
Public Royalty Design   25   Footwear.   n/a   1/29/2009   994511   1/29/2009  
1/29/2019   Registered 20020   Ecuador   Public Royalty Design   25   Footwear,
namely shoes, sneakers, sandals, slippers and boots.   210293   2/5/2009  
471609   7/1/2009   7/1/2019   Registered 20021   Hong Kong   Public Royalty
Design   25   Footwear.   301280394   2/3/2009   301280394   2/3/2009   2/1/2019
  Registered 20022   India   Public Royalty Design   25   Footwear.   1781936  
2/5/2009               Pending 20023   Israel   Public Royalty Design   25  
Footwear.   218502   2/2/2009               Pending 20040   Japan   Public
Royalty Design   25   Footwear.   n/a   1/29/2009   994511   1/29/2009  
1/29/2019   Registered 20041   Korea   Public Royalty Design   25   Footwear.  
n/a   1/29/2009   994511   1/29/2009   1/29/2019   Registered 20024   Malaysia  
Public Royalty Design   25   Footwear.   9001437   2/3/2009   9001437  
1/23/2009   1/23/2019   Registered 20026   New Zealand   Public Royalty Design  
25   Footwear.   801959   1/30/2009   801959   1/23/2009   1/23/2019  
Registered 20027   Panama   Public Royalty Design   25   Footwear.   178913  
2/3/2009   178913   2/3/2009   2/3/2019   Registered 20028   Peru   Public
Royalty Design   25   Footwear.   381451   2/9/2009   158142   10/30/2009  
10/30/2019   Registered 20029   Philippines   Public Royalty Design   25  
Footwear.   4-2009-01183   2/4/2009   42009001183   2/11/2010   2/11/2020  
Registered 20042   Russia   Public Royalty Design   25   Footwear.   n/a  
1/29/2009   994511   1/29/2009   1/29/2019   Registered 20030   Saudi Arabia  
Public Royalty Design   25   Footwear.   139675   2/1/2009   112779   1/10/2010
  10/12/2018   Registered 20031   South Africa   Public Royalty Design   25  
Footwear.   200901586   1/30/2009               Pending

Page 1 of 2

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20032   Taiwan   Public Royalty Design   25   Footwear, namely shoes,
sneakers, sandals, slippers and boots.   98003263   2/3/2009   1384045  
11/1/2009   10/31/2019   Registered 20033   Thailand   Public Royalty Design  
25   Footwear.   720750   2/2/2009   TM315501   2/2/2009   2/1/2019   Registered
20043   Turkey   Public Royalty Design   25   Footwear.   n/a   1/29/2009  
994511   1/29/2009   1/29/2019   Registered 20034   UAE   Public Royalty Design
  25   Footwear.   125531   2/4/2009               Pending 19972   United States
  Public Royalty Design   25   Footwear.   77/655,513   1/23/2009   3,668,972  
8/18/2009   8/18/2019   Registered 20035   Venezuela   Public Royalty Design  
25   Footwear.   15692009   2/6/2009               Pending

Page 2 of 2



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19276   Brazil   PUNKROSE   25   Footwear.   900841036   4/7/2008  
900841036   8/17/2010   8/17/2020   Registered 19463   Brazil   PUNKROSE   25  
Apparel.   6766974   6/5/2008               Pending 19277   Canada   PUNKROSE  
25   Footwear namely, shoes, sneakers, sandals and boots; women’s shoes.  
1395534   5/14/2008   TMA751847   11/2/2009   11/2/2024   Registered 19464  
Canada   PUNKROSE   25   Apparel.   1,402,141   7/4/2008               Pending
19278   Chile   PUNKROSE   25   Footwear.   827414   n/a               Pending
20067   Chile   PUNKROSE (Stylized Script)   25   Footwear and apparel.   854062
  2/6/2009               Pending 19279   China   PUNKROSE   25   Footwear;
apparel; football shoes; jumping shoes; hosiery; gloves [clothing]; caps
[headwear]; scarves; bathing suits; waterproof clothing.   301087902   4/8/2008
  6645690   7/21/2010   7/21/2020   Registered 19481   China   PUNKROSE   25  
Apparel.   n/a   7/7/2008   979004   7/7/2008   7/7/2018   Pending 19558   China
  PUNKROSE   25   Shoes for women.   200861071   11/24/2008   6683679   8/7/2010
  8/6/2020   Registered 19280   Colombia   PUNKROSE   25   Footwear.   8035207  
4/8/2008   364432   10/30/2008       Registered 19466   Colombia   PUNKROSE   25
  Apparel.   8066457   6/27/2008   388510   9/30/2009   9/30/2019   Registered
19281   Croatia   PUNKROSE   25   Footwear.   Z20080725   4/10/2008   Z20080725
  3/5/2009   4/10/2018   Registered 19482   Croatia   PUNKROSE   25   Apparel.  
n/a   7/7/2008   979004   7/7/2008   7/7/2018   Registered 19282   CTM  
PUNKROSE   25   Clothing, footwear, headgear, particularly women’s shoes.  
6727821   n/a   6727821   12/12/2008   3/2/2018   Registered 19407   CTM  
Punkrose Bolt Design (Outline)   25   Footwear, shoes.   6956007   6/3/2008  
6956007   11/21/2008   6/3/2018   Registered 19442   CTM   PUNKROSE   25  
Apparel.   n/a   7/7/2008   979004   7/7/2008   07/07/2018   Registered 19448  
CTM   Punkrose Bolt Design (Black)   25   Footwear and apparel.   7018104  
6/26/2008   7018104   1/8/2009   6/26/2018   Registered 19860   CTM   PUNKROSE  
3   Cologne; eaux de toilette; fragrances; perfumes.   7448905   12/9/2008  
7448905   7/21/2009   12/9/2018   Registered 22241   CTM   PUNKIE ROSE   25  
Footwear.   9618083   12/22/2010               Pending 22243   CTM   PUNKY ROSE
  25   Footwear.   9618109   12/22/2010               Pending

Page 1 of 7

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19552   Ecuador   PUNKROSE   25   Footwear and apparel.   202690  
7/29/2008   46009   12/3/2018   12/3/2018   Registered 19283   Hong Kong  
PUNKROSE   25   Footwear.   301087902   4/8/2008   301087902   4/8/2008  
4/6/2018   Registered 19467   Hong Kong   PUNKROSE   25   Apparel.   301149075  
6/27/2008   301149075   6/27/2008   6/25/2018   Registered 19284   India  
PUNKROSE   25   Footwear.   1674403   4/9/2008   1674403   4/9/2008   4/9/2018  
Registered 19468   India   PUNKROSE   25   Apparel.   1706709   7/3/2008        
      Pending 19285   Israel   PUNKROSE   25   Footwear.   210341   4/8/2008  
210341   4/8/2008   4/8/2018   Registered 19469   Israel   PUNKROSE   25  
Apparel.   212663   6/30/2008   212663   6/30/2008   6/30/2018   Registered
19286   Japan   PUNKROSE   25   Footwear.   271092008   4/8/2008   5180603  
11/14/2008   11/14/2018   Registered 19483   Japan   PUNKROSE   25   Apparel.  
n/a   7/7/2008   979004   7/7/2008   7/7/2018   Registered

Page 2 of 7

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19287   Korea   PUNKROSE (Stylized Script)   25   Leather shoes, rubber
shoes, galoshes, golf shoes, shoe soles, wooden shoes, anglers’ shoes,
basketball shoes, shoes, heelpieces for boots and shoes, mountaineering boots,
rugby shoes, lace boots, bath sandals, bath slippers, half-boots, winter boots,
boxing shoes, boots, vinyl shoes, beach shoes, sandals, ski boots, slippers,
inner soles, soles for footwear, footwear uppers, heelpieces for boots and
shoes, non-slipping devices for boots and shoes, tips for footwear, fittings of
metal for shoes and boots, training shoes, baseball shoes, esparto shoes or
sandals, overshoes, rain boots, footwear for track and field athletics, work
shoes and boots, long boots, straw sandals, gymnastic shoes, football  
20070055487   10/27/2007   727063   10/31/2007   10/31/2017   Registered

Page 3 of 7

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19484   Korea   PUNKROSE (Stylized Script)   18, 25   (Class 18) Toll
bags of leather (empty), leather an imitation leather bags briefcases (leather
Goods), shopping bags made of skin, leather shoulder belts, leather traveling
bags, traveling cases of leather, key cases (leatherware), leather purses,
leather handbags, chain mesh purses, Gladstone bags, diaper bags, small bags for
men, handbags for men, multi-purpose purses, overnight cases, duffel bags,
schoolchildren’s backpacks, business card cases, wheeled shopping bags,
backpacks, bandoliers, belt bags, boston bags, beach bags, briefcases, attaché
cases, small clutch purses, valises, shopping bags, suit cases, handle for suit
cases, bags for ports, back frames for carrying children, duffel          
754703   7/23/2008   7/23/2018   Registered 19288   Malaysia   PUNKROSE   25  
Footwear.   8006973   4/10/2008   8006973   4/10/2008   4/18/2018   Registered
19470   Malaysia   PUNKROSE   25   Apparel.   8012746   6/30/2008   8012746  
6/23/2008   6/23/2018   Registered 19289   Mexico   PUNKROSE   25   Footwear.  
926785   4/14/2008   1105698   4/15/2008   4/15/2018   Registered 19471   Mexico
  PUNKROSE   25   Apparel.   944792   7/2/2008   1071252   7/2/2008   7/2/2018  
Registered 19290   New Zealand   PUNKROSE   25   Footwear.   787185   4/8/2008  
787185   4/8/2008   4/8/2018   Registered 19472   New Zealand   PUNKROSE   25  
Apparel.   791891   6/27/2008   791891   6/23/2008   6/23/2018   Registered
20464   New Zealand   PUNKROSE   25   Women’s and/or Men’s footwear and women’s
apparel.   755018   9/13/2006   755018   3/15/2007   9/12/2016   Registered
19291   Panama   PUNKROSE   25   Footwear.   170244   4/9/2008   170244  
4/9/2008   4/9/2018   Registered

Page 4 of 7

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19473   Panama   PUNKROSE   25   Clothing, footwear, headgear, apparel,
namely tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters,
bottoms, trousers, pants, sweat pants, shorts, jackets, coats, overcoats,
pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear, lingerie,
headwear, hats, caps, beanies, visors, ties, socks, belts, gloves, scarves and
wristbands.   172273   6/27/2008   172273   6/27/2008   6/27/2018   Registered
19553   Peru   PUNKROSE   25   Footwear and apparel.   362480   8/6/2008  
150975   4/20/2009   4/20/2019   Registered 19292   Philippines   PUNKROSE   25
  Footwear, namely shoes, sandals, slippers, boots.   42008004138   4/10/2008  
42008004138   8/18/2008   8/18/2018   Registered 19474   Philippines   PUNKROSE
  25   Apparel.   42008008007   7/4/2008               Pending 19293   Russia  
PUNKROSE   25   Footwear.   2008713969   5/5/2008   380683   6/1/2009   5/5/2018
  Registered 19484   Russia   PUNKROSE   25   Apparel.   n/a   7/7/2008   979004
  7/7/2008   7/7/2018   Pending 19294   Saudi Arabia   PUNKROSE   25   Footwear.
  129092   4/9/2008   107130   5/30/2009   12/18/2017   Registered 19295   South
Africa   PUNKROSE   25   Footwear.   200814877   6/30/2008               Pending
19476   South Africa   PUNKROSE   25   Apparel.   200814877   6/30/2008  
200814877   6/23/2008   6/30/2018   Registered 19296   Taiwan   PUNKROSE   25  
Footwear.   97016312   4/10/2008   1339981   12/1/2008   11/29/2018   Registered

Page 5 of 7

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19477   Taiwan   PUNKROSE   25   Tops, shirts, blouses, t-shirts, sweat
shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,
swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands.   97030463   6/27/2008   1350282  
2/16/2009   2/14/2019   Registered 19297   Thailand   PUNKROSE   25   Shoes
(except sport shoes), sport shoes, shoes made of leather for mean, shoes made of
leather for women, shoes made of leather for children, canvas boots, slippers,
sandals.   692262   4/9/2008   TM308779   4/9/2008   4/8/2018   Registered 19478
  Thailand   PUNKROSE   25   Apparel.   700961   7/4/2008               Pending
19298   Turkey   PUNKROSE   25   Footwear.   200819849   4/4/2008   200819849  
5/5/2009   4/30/2018   Registered 19485   Turkey   PUNKROSE   25   Appoarel.  
n/a   7/7/2008   979004   7/7/2008   7/7/2018   Registered 19299   UAE  
PUNKROSE   25   Footwear.   110715   4/13/2008               Pending 19479   UAE
  PUNKROSE   25   Apparel.   118565   8/27/2008               Pending 19274  
United States   PUNKROSE   25   Women’s shoes   78/345,773   12/27/2003  
2,914,695   12/28/2004   12/28/2014   Registered 19406   United States  
Punkrose Bolt Design (Outline)   25   Shoes and t-shirts and hats and caps for
men and women and children.   77/386,933   2/1/2008   3,504,413   9/23/2008  
9/23/2018   Registered

Page 6 of 7

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19441   United States   PUNKROSE   25   Apparel, namely, tops, shirts,
blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats,
caps, beanies, visors, ties, socks, belts, gloves, scarves and wristbands  
77/505,925   6/23/2008               Pending 19447   United States   Punkrose
Bolt Design (Black)   25   Footwear and apparel.   77/502,353   6/18/2008      
        Pending 19857   United States   PUNKROSE   3   Cologne; eaux de
toilette; fragrances; perfumes.   77/626,986   12/4/2008               Pending
22240   United States   PUNKIE ROSE   25   Footwear.   85/201,012   12/17/2010  
            Pending 22242   United States   PUNKY ROSE   25   Footwear.  
85/201,021   12/17/2010               Pending 19300   Venezuela   PUNKROSE   25
  Footwear.   69442008   4/14/2008               Pending 19480   Venezuela  
PUNKROSE   25   Apparel.   144852008   7/28/2008               Pending

Page 7 of 7

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21351   Australia   RESISTANCE RUNNERS   25   Footwear.   n/a   4/21/2010
  1037893   4/21/2010   4/21/2020   Pending 21331   Brazil   RESISTANCE RUNNERS
  25   Footwear.   830584420   4/13/2010               Pending 21332   Canada  
RESISTANCE RUNNERS   25   Footwear, namely shoes, sneakers, sandals, slippers
and boots.   1475979   4/7/2010               Pending 21334   China   RESISTANCE
RUNNERS   25   Footwear.   8192047   4/9/2010               Pending 21335  
Colombia   RESISTANCE RUNNERS   25   Footwear.   10-041161   4/9/2010   410064  
9/24/2010   9/24/2020   Registered 21352   Croatia   RESISTANCE RUNNERS   25  
Footwear.   n/a   4/21/2010   1037893   4/21/2010   4/21/2020   Pending 20565  
CTM   RESISTANCE RUNNERS   25   Footwear.   8592651   10/5/2009   8592651  
5/24/2010   10/5/2019   Registered 21922   CTM   RESISTANCE RUNNERS   25  
Apparel.   9409053   9/29/2010               Pending 21337   Hong Kong  
RESISTANCE RUNNERS   25   Footwear.   3015184991   4/13/2010   301584991  
4/13/2010   4/12/2020   Registered 21338   India   RESISTANCE RUNNERS   25  
Footwear.   1954105   4/21/2010               Pending 21339   Israel  
RESISTANCE RUNNERS   25   Footwear.   228886   4/11/2010               Pending
21353   Japan   RESISTANCE RUNNERS   25   Footwear.   n/a   4/21/2010   1037893
  4/21/2010   4/21/2020   Registered 22007   Korea   RESISTANCE RUNNERS   10  
Heart rate monitors for athletic and medical use   40201052599   10/13/2010    
          Pending 22008   Korea   RESISTANCE RUNNERS   14   Wrist watches,
pendant watches, ring watches, belt loop watches, pocket watches, watches on
chains, and clocks   40201052600   10/13/2010               Pending 22009  
Korea   RESISTANCE RUNNERS   18   Leather and non-leather bags, namely, purses,
handbags, tote bags, fanny packs, sport bags, gym bags. duffle bags, rolling
bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch bags,
wallets, briefcases, briefcase-type portfolios, luggage, and shopping bags  
40201052601   10/13/2010               Pending

Page 1 of 2

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22010   Korea   RESISTANCE RUNNERS   25   Footwear and apparel, namely,
tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters,
bottoms, trousers, pants, sweat pants, shorts, jackets, coats, overcoats,
pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear, lingerie,
headwear, hats, caps, beanies, visors, ties, socks, belts, gloves, scarves and
wristbands   40201052602   10/13/2010               Pending 21340   Malaysia  
RESISTANCE RUNNERS   25   Footwear.   2010006392   4/13/2010              
Pending 21341   Mexico   RESISTANCE RUNNERS   25   Footwear.   1082145  
4/16/2010               Pending 21342   New Zealand   RESISTANCE RUNNERS   25  
Footwear, including shoes, sneakers, sandals, slippers and boots.   822356  
4/12/2010   822356   4/12/2010   4/12/2020   Registered 21343   Panama  
RESISTANCE RUNNERS   25   Footwear.   191124   6/25/2010               Pending
21344   Philippines   RESISTANCE RUNNERS   25   Footwear.   4-2010-003910  
4/14/2010               Pending 21355   Russia   RESISTANCE RUNNERS   25  
Footwear.   n/a   4/21/2010   1037893   4/21/2010   4/21/2020   Registered 21345
  Saudi Arabia   RESISTANCE RUNNERS   25   Footwear.   154030   4/24/2010      
        Pending 21346   South Africa   RESISTANCE RUNNERS   25   Footwear.  
2010/07593   4/12/2010               Pending 21347   Taiwan   RESISTANCE RUNNERS
  25   Footwear.   99016829   4/14/2010   1441912   12/1/2010   11/30/2020  
Registered 21348   Thailand   RESISTANCE RUNNERS   25   Footwear.   764722  
4/20/2010               Pending 21349   UAE   RESISTANCE RUNNERS   25  
Footwear.   141281   4/15/2010               Pending 20503   United States  
RESISTANCE RUNNERS   25   Footwear.   77/835,540   9/25/2009   3,823,164  
7/20/2010   7/20/2020   Registered 21921   United States   RESISTANCE RUNNERS  
25   Apparel.   85/129,576   9/14/2010               Pending 21350   Venezuela  
RESISTANCE RUNNERS   25   Footwear.   65142010   5/6/2010               Pending

Page 2 of 2

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20532   CTM   RESISTANCE WALKERS   25   Footwear.   8522351   9/2/2009  
8522351   1/31/2020   9/2/2019   Registered 20677   CTM   SKECHERS RESISTANCE
RUNNERS   25   Footwear.   8654527   11/2/2009   8654527   3/22/2010   11/2/2019
  Registered 20841   CTM   SKECHERS RESISTANCE   25   Footwear.   8996092  
3/31/2010   8996092   8/18/2010   3/31/2020   Registered 20849   CTM   SKECHERS
RESISTANCE RUNNER   25   Footwear.   8995896   3/31/2010   8995896   8/18/2010  
3/31/2020   Registered 20853   CTM   SKECHERS RESISTANCE TRAINING   25  
Footwear.   8996051   3/31/2010   8996051   8/18/2010   3/31/2020   Registered
21142   CTM   SKECHERS RESISTANCE TRAINER   25   Footwear.   9025735   4/14/2010
  9025735   9/2/2010   4/14/2020   Registered 21920   CTM   RESISTANCE   25  
Apparel.   9409021   9/29/2010   9409021   2/16/2011   9/29/2020   Registered
22011   Korea   SKECHERS RESISTANCE RUNNERS   10   Heart rate monitors for
athletic and medical use   40201052604   10/13/2010               Pending 22012
  Korea   SKECHERS RESISTANCE RUNNERS   14   Wrist watches, pendant watches,
ring watches, belt loop watches, pocket watches, watches on chains, and clocks  
40201052606   10/13/2010               Pending 22013   Korea   SKECHERS
RESISTANCE RUNNERS   18   Leather and non-leather bags, namely, purses,
handbags, tote bags, fanny packs, sport bags, gym bags. duffle bags, rolling
bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch bags,
wallets, briefcases, briefcase-type portfolios, luggage, and shopping bags  
40201052608   10/13/2010               Pending

Page 1 of 2

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22014   Korea   SKECHERS RESISTANCE RUNNERS   25   Footwear and apparel,
namely, tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters,
bottoms, trousers, pants, sweat pants, shorts, jackets, coats, overcoats,
pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear, lingerie,
headwear, hats, caps, beanies, visors, ties, socks, belts, gloves, scarves and
wristbands   40201052612   10/13/2010               Pending 22438   Mexico  
SKECHERS RESISTANCE   25   Footwear   1154640                   Pending 20840  
United States   SKECHERS RESISTANCE   25   Footwear.   77/912,292   1/14/2010  
            Pending 20852   United States   SKECHERS RESISTANCE TRAINING   25  
Footwear.   77/912,713   1/15/2010               Pending 21141   United States  
SKECHERS RESISTANCE TRAINER   25   Footwear.   85/005,698   4/3/2010            
  Pending 21919   United States   RESISTANCE   25   Apparel.   85/129,566  
9/14/2010               Pending

Page 2 of 2

 



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 8030   Argentina   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   All
goods in class 25.   1929725   7/26/1994   1592967   2/29/1996   2/6/2018  
Registered 8031   Australia   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25  
Clothing, footwear, and headgear.   635915   7/26/1994   635915   7/26/1994  
7/26/2014   Registered 10262   Australia   S in Shield Design   25   Clothing,
footwear, headgear.   743542   9/9/1997   743542   9/9/1997   9/9/2017  
Registered 10263   Austria   S in Shield Design   25   n/a   AM500697  
9/12/1997   172820   11/30/1997   11/30/2017   Registered 8032   Benelux   S
SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Clothing and footwear.   831050
  7/26/1994   556076   7/26/1994   7/26/2014   Registered 10271   Benelux   S in
Shield Design   25   Clothing and footgear.   900643   9/8/1997   618149   n/a  
9/7/2017   Registered 12185   Bolivia   S SKECHERS SPORT-UTILITY FOOTWEAR
(Shield)   25   Clothing, footwear and headgear.   SM3136   7/24/2000   87990C  
8/21/2002   8/21/2012   Registered 12188   Bolivia   S in Shield Design   25  
Clothing, footwear, headgear.   SM3135   7/24/2000   87989C   8/21/2002  
8/21/2012   Registered 8033   Brazil   S SKECHERS SPORT-UTILITY FOOTWEAR
(Shield)   25   Clothing, footwear and headgear.   818209313   12/6/1994        
      Pending 10265   Brazil   S in Shield Design   25   n/a   820407631  
11/27/1997   820407631   4/3/2001   4/2/2011   Registered 12452   Bulgaria   S
SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Clothing, footwear, headgear.  
52157   11/10/2000   75262   11/10/2000   11/10/2020   Registered 12453  
Bulgaria   S in Shield Design   25   Clothing, footwear, headgear.   52218  
11/15/2000   75265   11/15/2000   11/15/2020   Registered 8034   Canada   S
SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Footwear, namely shoes, boots,
sandals, sneakers; apparel, namely t-shirts, socks and caps.   760802   8/3/1994
  471522   2/25/1997   2/25/2012   Registered 10266   Canada   S in Shield
Design   25   Footwear, namely, shoes, boots, sneakers, sandals, slippers.  
855425   9/8/1997   TMA541137   2/13/2001   2/13/2016   Registered

Page 1 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 10961   Canada   S in Shield Design   25   Clothing, namely shirts and
clothing, namely pants, jackets, dresses, shorts, skirts, headwear, hats, socks
and belts.   1069084   7/28/2000   TMA609989   5/11/2004   5/11/2019  
Registered 8035   Chile   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25  
Footwear, clothing and headgear.   294736   12/20/1994   548783   9/27/1999  
9/27/2019   Registered 10267   Chile   S in Shield Design   25   Footwear and
apparel.   391176   9/23/1997   510453   4/20/1998   4/20/2018   Registered
15669   Chile   S in Shield Design   35   Retail store services and mail order
catalog services featuring footwear and clothing, on-line retail services
featuring footwear and clothing.   666958   11/22/2004   813802   4/15/2008  
4/14/2018   Registered 8036   China   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)
  25   Footwear and apparel.   94102488   10/10/1994   873647   9/21/1996  
9/21/2016   Registered 10268   China   S in Shield Design   25   Footwear,
clothing, headgear, socks, gloves, neckties, collar protectors, belts [clothing]
and hats.   9700133789   12/15/1997   1266107   4/20/1999   4/20/2019  
Registered 19437   China   S in Shield Design   14   Charms; ornaments;
necklaces; pins; earrings; precious stones; rings; clocks; chronographs
[watches]; chronometers; chronometrical instruments; clocks and watches,
electric; atomic clocks; master clocks; watches; alarm clocks; stopwatches.  
6766975   6/5/2008   6766975   3/28/2010   3/27/2020   Registered

Page 2 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19577   China   S in Shield Design   18   Purses; wheeled shopping bags;
shopping bags; handbags; traveling bags; briefcases; haversacks; bags for
travel; school bags; suitcases; game bags [hunting accessories]; tool bags of
leather, empty; bags [envelopes, pouches] of leather, for packaging; net bags
for shopping; canvas suitcases/trunks; bags for sports; vanity cases, not
fitted; backpacks; cases, of leather or leatherboard; key cases [leatherware].  
6891865   8/11/2008               Pending 21807   China   S in Shield Design  
35   Sales promotion for others; sales promotion online for others; Advertising
by mail order featuring footwear and apparel; Presentation of goods on
communication media, for retail purposes; Advertising; Business management
assistance ; Organization of exhibitions for commercial or advertising purposes;
Procurement services for others [purchasing goods and services for other
businesses].   8620517   8/30/2010               Pending 9859   Colombia   S
SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Footwear and apparel.   97005816
  2/5/1997   201648   9/30/1997   9/30/2017   Registered 10812   Colombia   S in
Shield Design   25   n/a   98027148   5/14/1998   247710   6/24/2002   1/1/2012
  Registered

Page 3 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 10269   Croatia   S in Shield Design   25   Apparel, footwear, headgear.
  Z971384A   9/8/1997   Z971384   9/8/1997   9/8/2017   Registered 10264   CTM  
S in Shield Design   25   n/a   625780   9/8/1997   625780   5/3/1999  
11/8/2017   Registered 12908   CTM   S in Shield Design   35   Retail footwear
and clothing store services, mail order catalog services featuring footwear and
clothing, on-line retail store services featuring footwear and clothing.  
2458701   11/12/2001   2458701   4/4/2003   11/12/2011   Registered 10270  
Denmark   S in Shield Design   25   Clothing, footwear, and headgear.  
VA044461997   9/10/1997   VR047171997   10/31/1997   10/31/2017   Registered
12186   Ecuador   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   n/a   105271
  6/22/2000   8447DNPI   11/30/2000   11/30/2010   Registered 12189   Ecuador  
S in Shield Design   25   n/a   105272   6/22/2000   844800DNPI   11/30/2000  
11/30/2010   Registered 10272   Finland   S in Shield Design   25   Footwear and
apparel.   973517   9/11/1997   210955   8/31/1998   8/31/2018   Registered 8037
  France   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Clothes, shoes,
hats.   n/a   n/a   94530387   7/26/1994   7/25/2014   Registered 10273   France
  S in Shield Design   25   Clothes, shoes, and hats.   97694228   9/9/1997  
97694228   9/9/1997   9/8/2017   Registered 12907   France   S in Shield Design
  42   n/a   13118001   8/24/2001   13118001   8/24/2001   8/22/2011  
Registered 8038   Germany   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25  
Men’s, women’s and children’s footwear; men’s, women’s and children’s clothing,
namely t-shirts, sweatshirts, sweatpants, socks, shorts, and hats.   S5942425WZ
  7/27/1994   2901713   2/14/1995   7/31/2014   Registered 10274   Germany   S
in Shield Design   25   Footwear and apparel.   397431139   9/9/1997   39743113
  9/30/1997   9/30/2017   Registered 10275   Greece   S in Shield Design   25  
Clothing, footwear.   134565   9/23/1997   144086   11/19/2001   5/15/2020  
Registered 8039   Hong Kong   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25  
n/a   883894   4/8/1994   365197   8/4/1994   8/4/2015   Registered 10277   Hong
Kong   S in Shield Design   25   Footwear and clothing.   9714256   10/7/1997  
2000B02709   7/29/1997   7/29/2014   Registered 10278   Hungary   S in Shield
Design   25   Footwear, clothing.   M9703382   9/17/1997   154142   9/17/1997  
9/17/2017   Registered 10279   Iceland   S in Shield Design   25   Footwear.  
12371997   9/9/1997   16191997   11/27/1997   11/27/2017   Registered 8040  
India   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Footwear and apparel.
  653703   1/30/1995   653703   1/30/1995   1/29/2015   Registered

Page 4 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 10280   India   S in Shield Design   25   Footwear including boots, shoes
and slippers and apparel namely pants, shirts, shorts, skirts, jackets, suits,
headgear, hats, socks, belts, suspenders, garters, gloves, scarves and ties.  
774764   n/a               Pending 8041   Indonesia   S SKECHERS SPORT-UTILITY
FOOTWEAR (Shield)   25   Footwear.   R00200387978805   10/23/2003   352163  
10/12/1994   10/12/2014   Registered 10281   Indonesia   S in Shield Design   25
  Footwear and apparel.   D9724009   11/3/1997   428128   3/31/1999   12/2/2017
  Registered 10512   Ireland   S in Shield Design   25   Footwear and apparel.  
974355   11/25/1997   205946   11/25/1997   11/24/2017   Registered 8042  
Israel   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   n/a   n/a   n/a  
93881   7/26/1994   7/26/2015   Registered 12157   Israel   S in Shield Design  
25   n/a   138321   5/28/2000   138321   5/28/2007   5/28/2021   Registered 8043
  Italy   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Clothing, footwear
and headgear.   RM2004C003018   5/19/2004   1095126   10/14/1996   9/2/2014  
Registered 10282   Italy   S in Shield Design   25   Footwear and accessories.  
RM97C004678   10/2/1997   784220   4/6/1999   10/2/2017   Registered 8044  
Japan   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Footwear and special
sporting/gymnastic footwear.   827931994   8/12/1994   4258191   4/2/1999  
4/2/2019   Registered 10283   Japan   S in Shield Design   25   Apparel; namely,
garters, stocking suspenders, braces (suspenders), waistbands, belts, footwear,
fancy dresses for masquerade, special sporting/gymnastic wear, and special
sporting/gymnastic footwear.   1573181997   9/10/1997   4242597   2/19/1999  
2/19/2019   Registered

Page 5 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 12909   Japan   S in Shield Design   35   Providing advertisement
information relating to retail stores; providing advice/professional consultancy
relating to the retail store services featuring footwear and clothing; providing
advice/professional consultancy relating to the on-line retail store services
featuring footwear and clothing; providing advice/professional consultancy
relating to the mail order catalog services featuring footwear and clothing; and
all other professional business consultancy, agencies for buying the goods;
marketing survey; commercial sales information supply, issuing trading stamps,
preparation of financial statements, referral service and personal placement
(employment   863732001   9/25/2001   4877078   7/1/2005   7/1/2015   Registered
8045   Korea   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Shoes, boots,
leather shoes, rain boots, arctic boots, sandals, fatigue shoes, overshoes,
slippers and handball shoes.   9430113   7/27/1994   336065   3/26/1996  
3/26/2016   Registered 8483   Korea   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)
  14, 24, 25   (Class 14) Necktie-pins, cuff-buttons (Class 24) Handkerchief
(Class 25) Bottoms, shirts, pants, jeans, overalls, t-shirts, sweatshirts,
tanktops, polo shirts, jackets, blazers, coats, parkas, caps, belts, suspenders
and socks.   9449801   n/a   352557   12/27/1996   12/26/2016   Registered

Page 6 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 9811   Korea   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   06, 08, 16,
17, 18, 19, 20, 21   (Class 06) Aromatics containers of metal, bottle stoppers
of metal. (Class 08) Shaving tool cases. (Class 16) Paper boxes, paper sacks.
(Class 17) Bottle stoppers of rubber. (Class 18) Briefcases, handbags,
suitcases, rucksacks, purses, business card cases, camping bags, packing bags,
key cases. (Class 19) Aromatics containers of masonry. (Class 20) Aromatic
containers (not of metal nor of masonry), bottle stoppers of wood or plastics.
(Class 21) Bottle stoppers of glass or porcelain, bottles for cosmetic.  
9653799   12/5/1996   400649   3/25/1998   3/25/2018   Registered 9812   Korea  
S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   18, 25, 26   (Class 18) Umbrellas
(Class 25) Shoes, boots, leather boots, rain boots, sandals, fatigue shoes,
overshoes, handball shoes. (Class 26) Shoe strings.   9653800   12/5/1996  
397107   2/25/1998   2/25/2018   Registered

Page 7 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 9813   Korea   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   14, 24, 25,
26   (Class 14) Necktie pins of precious metal, cuff-bottoms (Class 24)
Handkerchiefs of textile. (Class 25) Bottoms, undershirts, underpants, jeans,
overalls, t-shirts, sweat shirts, tank tops, polo shirts, jackets, blazers,
overcoats, parkas, caps, belts, suspenders, socks, pocket squares (Class 26)
Necktie pins not of precious metal.   9653801   12/5/1996   454066   9/2/1999  
9/2/2019   Registered 10284   Korea   S in Shield Design   18, 25, 26  
(Class 18) Umbrellas (Class 25) Shoes, boots, leather boots, rain boots,
sandals, fatigue shoes, overshoes, handball shoes (Class 26) Shoe strings.  
9742748   9/8/1997   431281   11/27/1998   10/26/2018   Registered 10303   Korea
  S in Shield Design   14, 24, 25,   (Class 14) Necktie-pins, cuff-buttons
(Class 24) Handkerchiefs of textile. (Class 25) Bottoms, shirts, pants, jeans,
overalls, t-shirts, sweatshirts, tanktops, polo shirts, jackets, blazers, coats,
parkas, caps, belts, suspenders, socks, pocket squares.   9742749   9/8/1997  
427564   10/29/1998   10/28/2018   Registered 8046   Mexico   S SKECHERS
SPORT-UTILITY FOOTWEAR (Shield)   25   Footwear, apparel, and hats.   201586  
6/9/1994   969437   7/29/1994   7/28/2014   Registered 10285   Mexico   S in
Shield Design   25   Footwear and apparel.   311161   10/16/1997   534645  
10/16/1997   10/15/2017   Registered

Page 8 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 11365   Mexico   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   16, 28  
(Class 16) Paper, cardboard and goods made from these materials, not included in
other classes; printed matter; bookbinding material; photographs; stationary;
adhesives for stationary or household purposes; artists’ materials; paint
brushes; typewriters and office requisites (except furniture); instructional and
teaching material (except apparatus); plastic materials for packaging (not
included in other classes); printers’ type, cliches. (Class 28) Party’s
articles; confetti; playing cards.   372591   4/23/1999   780432   4/23/1999  
4/23/2019   Registered 17576   Moldova   S in Shield Design   25, 35  
(Class 25) Footwear and apparel (Class 35) Retail sales of footwear and apparel.
  21332   8/16/2006   17300   8/16/2006   8/16/2016   Registered 19808   Moldova
  S in Shield Design + SKECHERS (Combined)   25, 35   (Class 25) Footwear and
apparel (Class 35) Retail sales of footwear and apparel.   17276   n/a   16374  
6/26/2005   6/26/2015   Registered 11062   Netherlands-Antilles   S in Shield
Design   25   Footwear, clothing and headgear, particularly shoes, undershirts,
trousers, jackets, dresses, shorts, skirts, headgear, hats, socks and belts.  
D252   10/12/1998   239   2/6/2001   10/12/2018   Registered 10286   New Zealand
  S in Shield Design   25   Footwear.   282075   9/9/1997   282075   7/29/1998  
7/29/2018   Registered 10287   Norway   S in Shield Design   25   Footwear.  
977394   n/a   189563   4/23/1998   4/23/2018   Registered

Page 9 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 8047   Panama   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Men’s,
women’s and children’s footwear; and men’s, women’s and children’s clothing,
namely t-shirts, sweatshirts, sweatpants, socks, shorts and hats.   72059  
8/5/1994   72059   8/5/1994   8/5/2014   Registered 10288   Panama   S in Shield
Design   25   Footwear and apparel.   89797   9/10/1997   89797   9/10/1997  
9/19/2017   Registered 12187   Peru   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)
  25   n/a   113381   9/6/2000   71642   5/15/2001   5/15/2011   Registered
12190   Peru   S in Shield Design   25   n/a   113380   9/6/2000   71641  
5/15/2001   5/15/2011   Registered 8853   Philippines   S SKECHERS SPORT-UTILITY
FOOTWEAR (Shield)   25   n/a   41995101941   8/10/1995   41995127809  
10/13/2005   10/12/2025   Registered 9376   Philippines   S SKECHERS
SPORT-UTILITY FOOTWEAR (Shield)   25   n/a   107835   5/2/1996              
Pending 10289   Philippines   S in Shield Design   25   Footwear, namely boots,
shoes and slippers.   126052   10/28/1997   41997126052   4/12/2002   4/11/2022
  Registered 8048   Portugal   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25  
Footwear.   n/a   n/a   303596   9/12/1995   9/12/2015   Registered 10290  
Portugal   S in Shield Design   25   Footwear and apparel.   326102   9/15/1997
  326102   4/8/1998   4/8/2018   Registered 10291   Puerto Rico   S in Shield
Design   25   Footwear.   41928   n/a   41928   12/8/1997   12/8/2007  
Registered 20368   Puerto Rico   S in Shield Design   25   Clothing, namely,
pants, jackets, dresses, shorts, skirts, headwear, hats, socks and belts.      
                Pending 10292   Romania   S in Shield Design   25   Footwear.  
26546   10/15/1997   R29171   10/15/1997   10/15/2017   Registered 8049   Russia
  S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Clothes and footwear.  
94026688   7/29/1994   143758   6/28/1996   7/29/2014   Registered 10640  
Russia   S in Shield Design   25   Clothing, footwear.   98701084   1/26/1998  
178053   1/26/1998   1/26/2018   Registered

Page 10 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 8050   Singapore   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25  
All-purpose sports and travel bags, backpacks, tote bags, carry-on bags,
handbags, fanny packs, wallets, briefcases, luggage and garment bags for travel.
  65794   7/29/1994   657094   7/29/1994   1/8/2013   Registered 10293  
Singapore   S in Shield Design   25   Footwear and apparel.   1137397  
9/16/1997   T9711373Z   1/15/1999   1/15/2019   Registered 8051   South Africa  
S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Clothing, footwear, headgear.
  9410292   7/27/1994   9410292   9/23/1994   9/23/2014   Registered 10294  
South Africa   S in Shield Design   25   Footwear and apparel.   9713564  
9/8/1997   9713564   7/29/1997   9/8/2017   Registered 10295   South Africa   S
in Shield Design   25   Dresses, footwear and headgear.   2124335   11/6/1997  
2124335   11/6/1997   11/5/2017   Registered 7990   Spain   S SKECHERS
SPORT-UTILITY FOOTWEAR (Shield)   25   Apparel, shoes, hats.   n/a   n/a  
1905706   5/30/1994   5/30/2014   Registered 10296   Sweden   S in Shield Design
  25   n/a   978113   9/12/1997   334197   12/17/1999   12/17/2009   Registered
10297   Switzerland   S in Shield Design   25   Clothing, footwear and headgear.
  73261997   9/10/1997   449375   9/10/1997   9/10/2017   Registered 8052  
Taiwan   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Footwear.   83049682
  7/28/1994   692551   7/28/1994   6/30/2013   Registered 10361   Taiwan   S in
Shield Design   25   n/a   86051414   10/4/1997   827054   11/15/1998  
11/15/2018   Registered 14809   Thailand   S in Shield Design   25   Shoes
(except sport shoes), sport shoes, shirts (except sport shirt), sport shirts.  
370344   n/a   TM92166   9/25/1998   9/23/2018   Registered 14810   Thailand   S
SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Shoes (except sport shoes),
sport shoes.   370345   9/25/1998   TM92166   9/25/1998   9/25/2018   Registered
8854   Turkey   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25   Clothing for
women, men and children, in particular t-shirts, sweat shirts, sweat pants,
shorts, short socks, head wear (hat, cap, beret); foot wear (shoes, boots,
sandals, sports shoes for sports activities, slippers).   n/a   n/a   164753  
8/31/1995   8/30/2015   Registered

Page 11 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 10298   Turkey   S in Shield Design   25   Clothing made from all kinds
of materials (innerwear and outerwear); socks and stockings; footwear; headgear;
accessories; namely T-Shirts, sweat shirts, sweat-trousers, shorts, socks,
headgear (hat, casquette, beret, cap), footwear (shoes, high shoes, boots,
sandals, sporting shoes, slippers).   M97738   12/23/1997   97020031  
11/17/1997   12/29/2017   Registered 19176   Turkey   S in Shield Design (Black)
  25   Clothing made of all types of materials (inner and outer wear), socks,
footwear, headwear, accessories, namely, t-shirts, sweatshirts, sweatpants,
shorts, socks, various types of headwear (hats, berets, caps), various types of
footwear (shoes, boots, sandals, various types of sports shoes according to the
sports activities, slippers).   n/a   n/a   192002   11/17/1997   11/17/2017  
Registered 8053   United Kingdom   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)  
25   n/a   n/a   n/a   1580307   8/1/1994   8/1/2011   Registered 8418   United
Kingdom   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   18   Sports bags, hiking
backpacks, shopping bags, casual bags, wallets, satchels, briefcases, travel
bags and school bags.   n/a   n/a   2001971   11/11/1994   11/11/2014  
Registered

Page 12 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 10299   United Kingdom   S in Shield Design   25   Footwear, boots,
shoes, clothing, articles of outer clothing, apparel; coats, jackets, shirts,
T-shirts, jumpers, sweatshirts, trousers, shorts, dresses, skirts, socks, belts,
headgear, caps and hats.   2144592   9/9/1997   2144592   9/9/2007   9/9/2017  
Registered 12906   United Kingdom   S in Shield Design   35   The bringing
together, for the benefit of others, or a variety of goods, enabling customers
to conveniently view and purchase those goods in a retail clothing and footwear
store; the bringing together, for the benefit of others, of a variety of goods,
enabling customers to conveniently view and purchase those goods from a
clothing, footwear and accessories catalogue by mail order or by means of
telecommunication; the bringing together, for the benefit of others, of a
variety of goods, enabling customers to conveniently view and purchase those
goods from an internet web site specializing in the marketing of clothing,
footwear and accessories   2278932   8/23/2001   2278932   8/24/2001   8/24/2011
  Registered 7274   United States   S in Shield (SPORT-UTILITY FOOTWEAR)   25  
Footwear.   74/419,321   8/2/1993   2,003,846   10/1/1996   10/1/2016  
Registered 8119   United States   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)  
25   Shoes.   74/575,310   9/19/1994   1,985,039   7/9/1996   7/9/2016  
Registered

Page 13 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 10174   United States   S in Shield Design   25   Clothing, namely,
pants, jackets, dresses, shorts, skirts, headwear, hats, socks and belts.  
75/332,550   7/29/1997   2,578,973   6/11/2002   6/11/2012   Registered 10304  
United States   S in Shield Design   25   Footwear.   75/976,914   7/29/1997  
2,205,906   11/24/1998   11/24/2018   Registered 10799   United States   S in
Shield Design   42   Retail footwear and clothing store services.   75/557,984  
9/23/1998   2,349,542   5/16/2001   5/16/2020   Registered 11267   United States
  S in Shield Design (Abstract Outline Version)   25   Footwear.   75/688,708  
4/22/1999   2,425,782   1/30/2001   1/30/2011   Registered 12195   United States
  S in Shield Design   25   Clothing, namely, shirts.   75/980,241   7/29/1997  
2,480,927   8/21/2001   8/21/2011   Registered 10650   Venezuela   S in Shield
Design   25   n/a   340098   3/3/1998   P232778   1/19/2001   1/19/2011  
Registered 11233   Venezuela   S SKECHERS SPORT-UTILITY FOOTWEAR (Shield)   25  
n/a   2311798   12/11/1998   9823117   n/a   8/17/2025   Registered 10422  
Vietnam   S in Shield Design   25   Footwear and apparel.   N980288   2/7/1998  
31239   8/7/1997   2/8/2018   Registered

Page 14 of 14



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22149   Argentina   S Design (Performance S with Borders)   25  
Footwear.                       Pending 18989   Australia   S Design
(Performance S with Borders)   25   Footwear and apparel, namely, tops, shirts,
blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats,
caps, beanies, visors, ties, socks, belts, gloves, scarves and wristbands.   n/a
  1/25/2008   955117   1/25/2008   1/25/2018   Registered 20984   Australia   S
Design (Performance S with Borders)   9   Eyewear, namely eyeglasses, sunglasses
and optical frames; eyewear accessories namely eyewear cases, neck cords and
neck chains.   1342765   1/27/2010   1342765   1/27/2010   1/27/2020  
Registered 19584   Bosnia   S Design (Performance S with Borders)   25  
Footwear and apparel, namely, tops, shirts, blouses, t- shirts, sweat shirts,
sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,
swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands.   BAZ0813200A   8/22/2008        
      Pending 17293   Brazil   S Design (Performance S with Borders)   25  
Footwear.   828206740   3/6/2009   828206740   3/6/2009   2/10/2019   Registered
17294   Brazil   S Design (Performance S With Borders) + SKECHERS   25  
Footwear.   828206767   3/6/2006   828206767   2/22/2011   2/22/2021  
Registered

Page 1 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20986   Brazil   S Design (Performance S with Borders)   9   Eyewear,
namely eyeglasses, sunglasses and optical frames; eyewear accessories namely
eyewear cases, neck cords and neck chains.   830522204   1/27/2010              
Pending 19995   Bulgaria   S Design (Performance S with Borders)   25   Apparel,
namely shirts, blouses, t-shirts, sweat shirts, sweaters, sports jerseys,
trousers, gussets, sweat pants, shorts; jackets, raincoats, coats, overcoats,
pullovers, knitted sweaters, jumpers, dresses, skirts, beachwear, swimsuits,
underwear, lingerie, under parts (apparel), underpants, drawers; headwear, hats,
caps, beanies, visors, ties, socks, belts, gloves (apparel), scarves, wristbands
(apparel); shoes, boots, sneakers, sandals, slippers.   108614   3/4/2009  
71825   10/27/2009   3/4/2019   Registered 22345   Cambodia   S Design
(Performance S with Borders)   25   Footwear       2/7/2011              
Pending

Page 2 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 18981   Canada   S Design (Performance S with Borders)   25   Footwear
namely shoes, boots, sneakers, sandals and slippers. Apparel, namely, tops,
shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms,
trousers, pants, sweat pants, shorts, jackets, coats, overcoats, pullovers,
jumpers, dresses, skirts, beachwear, swimsuits, underwear, lingerie; headwear,
namely, hats, caps, beanies, visors; ties, socks, belts, gloves, scarves and
wristbands.   1,379,769   1/14/2008   TMA779115   10/5/2010   10/5/2025  
Registered 19910   Canada   S Design (Performance S with Borders)   9   Eyewear,
namely eyeglasses, sunglasses and optical frames; eyewear accessories namely
eyewear cases, neck cords and neck chains.   1,420,109   12/1/2008   TMA773352  
7/30/2010   7/30/2025   Registered 20592   Canada   S Design (Performance S with
Borders)   18, 25   (Class 18) Wallets. (Class 25) Belt buckles.   1,457,909  
11/4/2009               Pending 20963   Canada   S Design (Performance S with
Borders)   25   Clothing, namely, uniforms, tops, vests, pants, dresses, skirts,
jackets, lab coats, headwear and non-surgical scrubs worn by nurses and other
medical and health care professionals.   1,466,733   1/22/2010              
Pending 18982   Chile   S Design (Performance S with Borders)   25   Footwear
and apparel.   803669   1/18/2008   874248   1/18/2010   1/18/2020   Registered

Page 3 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 17108   China   S Design (Performance S with Borders)   25   Footwear;
apparel; football shoes; hosiery; gloves [clothing]; caps [headwear]; scarves;
bathing suits; waterproof clothing.   5780577   12/12/2006               Pending
19440   China   S Design (Performance S with Borders)   14   Charms; ornaments;
necklaces; pins; earrings; precious stones; rings; clocks; chronographs;
chronometers; chronometrical instruments; clocks and watches, electric; atomic
clocks; master clocks; watches; alarm clocks; stopwatches.   6766973   6/5/2008
  6766973   3/28/2010   3/27/2020   Registered 19576   China   S Design
(Performance S with Borders)   18   n/a   6891866   8/11/2008              
Pending 19935   China   S Design (Performance S with Borders)   9   Eyewear,
namely, eyeglasses; sunglasses; optical frames; eyewear cases; neck cords; neck
chains; spectacle frames; spectacle glasses; eyeglass cases.   7115667  
12/16/2008   7115667   10/14/2010   10/13/2020   Registered

Page 4 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21808   China   S Design (Performance S with Borders)   35   Sales
promotion for others; sales promotion online for others; Advertising by mail
order featuring footwear and apparel; Presentation of goods on communication
media, for retail purposes; Advertising; Business management assistance ;
Organization of exhibitions for commercial or advertising purposes; Procurement
services for others [purchasing goods and services for other businesses].  
8620641   8/30/2010               Pending 18983   Colombia   S Design
(Performance S with Borders)   25   Footwear and apparel.   8004043   1/17/2008
  400836   12/16/2008   12/16/2018   Registered 22714   Colombia   S Design
(Performance S with Borders)   14   Wrist watches, pendant watches, ring
watches, belt loop watches, pocket watches, watches on chains, and clocks  
11043593   4/8/2011               Pending 18990   Croatia   S Design
(Performance S with Borders)   25   Footwear and apparel, namely, tops, shirts,
blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats,
caps, beanies, visors, ties, socks, belts, gloves, scarves and wristbands.  
A0011139   1/25/2008   955117   1/25/2008   1/25/2018   Registered

Page 5 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 17107   CTM   S Design (Performance S with Borders)   25   Footwear and
apparel.   5546981   12/12/2006   5546981   12/12/2006   12/11/2016   Registered
19911   CTM   S Design (Performance S with Borders)   9   Eyewear, namely
eyeglasses, sunglasses and optical frames; eyewear accessories namely eyewear
cases, neck cords and neck chains.   7421688   11/26/2008   7421688   6/16/2009
  11/26/2018   Registered 20594   CTM   S Design (Performance S with Borders)  
18, 25, 26   (Class 18) Leather and non- leather bags, including handbags,
messenger bags, tote bags, sports bags, novelty bags, cosmetic bags, lunch bags,
luggage, wallets and purses. (Class 25) Belts. (Class 26) Belt buckles.  
8654592   11/2/2009               Pending 20967   CTM   S Design (Performance S
with Borders)   14   Wrist watches, pendant watches, ring watches, belt loop
watches, pocket watches, watches on chains, and clocks.   9005042   4/6/2010  
9005042   9/27/2010   4/6/2020   Registered 21133   CTM   S Design (Performance
S with Borders)   35   Retail services for footwear and clothing via retail
stores and the internet.   8919813   3/2/2010   8919813   8/24/2010   3/2/2020  
Registered 19045   Ecuador   S Design (Performance S with Borders)   25  
Footwear and apparel.   194554   1/29/2008   455808   5/14/2008   5/13/2018  
Registered 19046   Egypt   S Design (Performance S with Borders)   25   Footwear
and apparel.   211751   1/24/2008               Pending 18984   Hong Kong   S
Design (Performance S with Borders)   25   Footwear and apparel.   301033631  
1/17/2008   301033631   1/17/2008   1/15/2018   Registered 18985   India   S
Design (Performance S with Borders)   25   Footwear and apparel.   1648581  
1/31/2008               Pending

Page 6 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20465   India   S Design (Performance S with Borders)   18   Leather and
non-leather bags, namely, purses, handbags, tote bags, fanny packs, wallets, gym
bags, sport bags, travel bags, carry- on bags, garment bags, duffle bags,
rolling bags, messenger bags, backpacks, cinch sacks, briefcases, briefcase-type
portfolios, and luggage.   1842297   7/21/2009               Pending 19047  
Indonesia   S Design (Performance S with Borders)   25   Footwear and apparel.  
D002008005003   2/13/2008   IDM00217575   9/10/2009   2/13/2018   Registered
18986   Israel   S Design (Performance S with Borders)   25   Footwear and
apparel.   207571   1/17/2008   207571   1/17/2008   1/17/2018   Registered
21998   Jamaica   S Design (Performance S with Borders)   25   Footwear.   56710
  10/19/2010               Pending 18991   Japan   S Design (Performance S with
Borders)   25   Footwear and apparel, namely, tops, shirts, blouses, t-shirts,
sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants,
shorts, jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,
beachwear, swimsuits, underwear, lingerie, headwear, hats, caps, beanies,
visors, ties, socks, belts, gloves, scarves and wristbands   n/a   1/25/2008  
955117   1/25/2008   1/25/2018   Registered

Page 7 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 18987   Korea   S Design (Performance S with Borders)   25   Footwear and
apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys,
sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets, coats,
overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear,
lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts, gloves,
scarves and wristbands   n/a   1/25/2008   955117   1/25/2008   1/25/2018  
Registered 20466   Korea   S Design (Performance S with Borders)   18   Leather
and non-leather bags, namely, purses, handbags, tote bags, fanny packs, wallets,
gym bags, sport bags, travel bags, carry- on bags, garment bags, duffle bags,
rolling bags, messenger bags, backpacks, cinch sacks, briefcases, briefcase-type
portfolios, and luggage.   40200934483   7/21/2009   400838594   10/6/2010  
10/6/2020   Registered 21621   Kosovo   S Design (Performance S with Borders)  
25   Footwear.   81410   8/30/2010               Pending 19048   Kuwait   S
Design (Performance S with Borders)   25   Footwear and apparel.   91803  
1/28/2008               Pending 21948   Libya   S Design (Performance S with
Borders)   25   Footwear.   21728   12/22/2010               Pending 21950  
Libya   S Design (Performance S with Borders)   35   Retail store, on-line
retail store, and mail order catalog services featuring footwear and apparel.  
                    Pending

Page 8 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19585   Macedonia   S Design (Performance S with Borders)   25   Footwear
and apparel; apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts,
sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,
swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands.   MK/T/20081106   8/20/2008      
        Pending 18994   Malaysia   S Design (Performance S with Borders)   25  
Footwear and apparel.   8001123   1/18/2008               Pending 18995   Mexico
  S Design (Performance S with Borders)   25   Footwear and apparel.   908406  
1/21/2008   1032120   1/21/2008   1/20/2018   Registered 19049   Montenegro   S
Design (Performance S with Borders)   25   Footwear and apparel, namely, tops,
shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms,
trousers, pants, sweat pants, shorts, jackets, coats, overcoats, pullovers,
jumpers, dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear,
hats, caps, beanies, visors, ties, socks, belts, gloves, scarves and wristbands
  A0011139   1/25/2008   955117   1/25/2008   1/25/2018   Registered 22053  
Morocco   S Design (Performance S with Borders)   25   Footwear.   133976  
10/28/2010               Pending 18996   New Zealand   S Design (Performance S
with Borders)   25   Clothing, footwear and headgear.   782774   1/16/2008  
782774   1/16/2008   1/16/2018   Registered

Page 9 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20988   New Zealand   S Design (Performance S with Borders)   9  
Eyewear, namely eyeglasses, sunglasses and optical frames; eyewear accessories
namely eyewear cases, neck cords and neck chains.   818707   1/27/2010   818707
  7/29/2010   1/27/2020   Registered 18997   Panama   S Design (Performance S
with Borders)   25   Footwear and apparel.   167908   1/17/2008   167908  
1/17/2008   1/17/2018   Registered 19044   Peru   S Design (Performance S with
Borders)   25   Footwear and apparel.   342550   1/29/2008   139783   6/18/2008
  6/17/2018   Registered 18998   Philippines   S Design (Performance S with
Borders)   25   Footwear, namely boots, shoes and slippers; and apparel, namely
tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters,
bottoms, trousers, pants, sweat pants, shorts, jackets, coats, overcoats,
pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear, lingerie,
headwear, hats, caps, beanies, visors, ties, socks, belts, gloves, scarves and
wristbands.   4-2004-000661   1/18/2008   4-2004-000661   9/1/2008   9/1/2018  
Registered

Page 10 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 18992   Russia   S Design (Performance S with Borders)   25   Footwear
and apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports
jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets,
coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits,
underwear, lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts,
gloves, scarves and wristbands   A0011139   1/25/2008   955117   1/25/2008  
1/25/2018   Registered 18999   Saudi Arabia   S Design (Performance S with
Borders)   25   Footwear and apparel.   125916   1/19/2008   103136   12/23/2008
  9/26/2017   Registered 19050   Serbia   S Design (Performance S with Borders)
  25   Footwear and apparel, namely, tops, shirts, blouses, t-shirts, sweat
shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,
swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands   A0011139   1/25/2008   955117  
1/25/2008   1/25/2018   Registered

Page 11 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19051   Singapore   S Design (Performance S with Borders)   25   Footwear
and apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports
jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets,
coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits,
underwear, lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts,
gloves, scarves and wristbands   n/a   1/25/2008   955117   1/25/2008  
1/25/2018   Registered 19000   South Africa   S Design (Performance S with
Borders)   25   Footwear and apparel.   200801149   1/17/2008              
Pending 19052   Switzerland   S Design (Performance S with Borders)   25  
Footwear and apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts,
sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,
swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands   n/a   1/25/2008   955117  
1/25/2008   1/25/2018   Pending 20990   Switzerland   S Design (Performance S
with Borders)   9   Eyewear, namely eyeglasses, sunglasses and optical frames;
eyewear accessories namely eyewear cases, neck cords and neck chains.  
508252010   1/27/2010   599024   1/27/2010   1/27/2020   Registered

Page 12 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19002   Thailand   S Design (Performance S with Borders)   25   Footwear,
namely, sport shoes, leather shoes, sneakers, canvas boots, slippers and
sandals; and apparel, namely, apparel, namely, tops, shirts, blouses, t-shirts,
sweat shirts, sport jerseys, sweaters, bottoms, trousers, pants, sweat pants,
shorts, jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,
beachwear, swimsuits, underwear, lingerie, headwear, hats, caps, beanies,
visors, ties, socks, belts, gloves, scarves and wristbands.   685823   1/30/2008
  TM290915   1/30/2008   1/29/2018   Registered 18993   Turkey   S Design
(Performance S with Borders)   25   Footwear and apparel, namely, tops, shirts,
blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats,
caps, beanies, visors, ties, socks, belts, gloves, scarves and wristbands   n/a
  1/25/2008   955117   1/25/2008   1/25/2018   Pending 19003   UAE   S Design
(Performance S with Borders)   25   Footwear and apparel.   105612   1/21/2008  
            Pending

Page 13 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19053   Ukraine   S Design (Performance S with Borders)   25   Footwear
and apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports
jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets,
coats, overcoats, pullovers, jumpers, dresses,   A0011139   1/25/2008   955117  
1/25/2008   1/25/2018   Registered                 skirts, beachwear, swimsuits,
underwear, lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts,
gloves, scarves and wristbands                         17105   United States   S
Design (Performance S with Borders)   25   Apparel, namely, tops, shirts,
blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats,
caps, beanies, visors, ties, socks, belts, gloves, scarves and wristbands.  
78/827,361   3/2/2006   3,424,421   5/6/2008   5/6/2018   Registered 17106  
United States   S Design (Performance S with Borders)   25   Footwear.  
78/827,479   3/2/2006   3,158,807   10/17/2006   10/17/2016   Registered 19909  
United States   S Design (Performance S with Borders)   9   Eyewear, namely,
eyewear accessories, namely, neck cords and neck chains   77/621,968  
11/25/2008               Pending

Page 14 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19971   United States   S Design (Performance S with Borders)   25  
Clothing, namely, uniforms, tops, pants, jackets, and non- surgical scrubs worn
by nurses and other medical and health care professionals.   77/651,608  
1/16/2009               Pending 20590   United States   S Design (Performance S
with Borders)   18   (Class 18) Leather and non- leather bags, including
handbags, messenger bags, tote bags, sports bags, novelty bags, cosmetic bags,
lunch bags, luggage, wallets and purses. (Class 26) Belt buckles.   77/859,853  
10/28/2009               Pending 20966   United States   S Design (Performance S
with Borders)   14   Wrist watches, pendant watches, ring watches, belt loop
watches, pocket watches, watches on chains, and clocks.   77/926,355   2/2/2010
              Pending 21244   United States   S Design (Performance S with
Borders)   9   Eyewear, namely, eyeglasses, optical frames; eyewear accessories,
namely, eyewear cases   77/979,499   11/25/2008   3,812,187   6/29/2010  
6/9/2020   Registered 21528   United States   S Design (Performance S with
Borders)   25   Clothing, namely, vests, dresses, skirts, lab coats, and
headwear.   77/980,253   1/16/2009   3,881,672   11/23/2010   11/23/2020  
Registered 21574   United States   S Design (Performance S with Borders)   9  
Eyewear, namely, sunglasses   77/980,093   11/25/2008   3,865,898   10/19/2010  
10/19/2020   Registered 19004   Venezuela   S Design (Performance S with
Borders)   25   Footwear and apparel.   9792008   1/23/2008              
Pending

Page 15 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19054   Vietnam   S Design (Performance S with Borders)   25   Footwear
and apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports
jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets,
coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits,
underwear, lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts,
gloves, scarves and wristbands   n/a   1/25/2008   955117   1/25/2008  
1/25/2018   Registered

Page 16 of 16



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19704   Australia   S Design (Sport Stripe)   25   Footwear and apparel.
  n/a   10/30/2008   984878   10/30/2008   10/30/2018   Registered 19686  
Brazil   S Design (Sport Stripe)   25   Footwear and apparel.   901241989  
10/13/2008               Pending 19687   Canada   S Design (Sport Stripe)   25  
Footwear, namely shoes, sneakers, sandals, slippers and boots. Apparel, namely,
tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters,
bottoms, trousers, pants, sweat pants, shorts, jackets, coats, overcoats,
pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear, lingerie,
headwear, hats, caps, beanies, visors, ties, socks, belts, gloves, scarves and
wristbands.   1414916   10/17/2008               Pending 19688   Chile   S
Design (Sport Stripe)   25   Footwear, namely shoes, sneakers, sandals, slippers
and boots. Apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts,
sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,
swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands.   841048   10/15/2008   853521  
6/24/2009   6/24/2019   Registered 19705   China   S Design (Sport Stripe)   25
  Footwear and apparel.   n/a   10/30/2008   984878   10/30/2008   10/30/2018  
Pending 19689   Colombia   S Design (Sport Stripe)   25   Footwear and apparel.
  8109918   10/15/2008   381479   5/29/2009   5/29/2019   Registered 19706  
Croatia   S Design (Sport Stripe)   25   Footwear and apparel.   n/a  
10/30/2008   984878   10/30/2008   10/30/2018   Registered

Page 1 of 3



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19707   CTM   S Design (Sport Stripe)   25   Footwear and apparel.   n/a
  10/30/2008   984878   10/30/2008   10/30/2018   Registered 19690   Hong Kong  
S Design (Sport Stripe)   25   Footwear and apparel.   301221560   10/16/2008  
301221560   10/16/2008   10/12/2018   Registered 19691   India   S Design (Sport
Stripe)   25   Footwear and apparel.   1749228   10/31/2008              
Pending 19692   Israel   S Design (Sport Stripe)   25   Footwear and apparel.  
215683   10/23/2008   215683   10/23/2008   10/23/2018   Registered 19708  
Japan   S Design (Sport Stripe)   25   Footwear and apparel.   n/a   10/30/2008
  984878   10/30/2008   10/30/2018   Registered 19709   Korea   S Design (Sport
Stripe)   25   Footwear and apparel.   n/a   10/30/2008   984878   10/30/2008  
10/30/2018   Registered 19693   Malaysia   S Design (Sport Stripe)   25  
Footwear and apparel.   8020819   10/17/2008               Pending 19694  
Mexico   S Design (Sport Stripe)   25   Footwear and apparel.   969223  
10/22/2008   1084359   10/22/2008   10/22/2018   Registered 19695   New Zealand
  S Design (Sport Stripe)   25   Footwear and apparel.   797636   10/16/2008  
797636   10/16/2008   10/7/2018   Registered 19696   Panama   S Design (Sport
Stripe)   25   Footwear and apparel.   175985   10/15/2008   175985   10/15/2008
  10/15/2018   Registered 19697   Philippines   S Design (Sport Stripe)   25  
Footwear and apparel.   42008012998   10/22/2008               Pending 19710  
Russia   S Design (Sport Stripe)   25   Footwear and apparel.   n/a   10/30/2008
  984878   10/30/2008   10/30/2018   Registered 19698   Saudi Arabia   S Design
(Sport Stripe)   25   Footwear and apparel.   136269   10/19/2008   11254  
1/4/2010   6/28/2018   Registered 19699   South Africa   S Design (Sport Stripe)
  25   Footwear and apparel.   200824317   10/15/2008               Pending
19700   Taiwan   S Design (Sport Stripe)   25   Shoes, sneakers, sandals,
slippers and boots; tops, shirts, blouses, t-shirts, sweat shirts, sports
jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets,
coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits,
underwear, lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts,
gloves, scarves and wristbands.   97047880   10/16/2008   1372426   8/1/2009  
7/31/2019   Registered

Page 2 of 3



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19701   Thailand   S Design (Sport Stripe)   25   Shoes (except sport
shoes), sport shoes, sneakers, sandals, slippers, boots, shirts, blouses,
t-shirts, sweat shirts, sports jerseys, sweaters, trousers, pants, sweat pants,
shorts, jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,
beachwear, swimsuits, underwear, lingerie, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves, wristbands.   711785   10/17/2008   TM301710  
10/17/2008   10/16/2018   Registered 19711   Turkey   S Design (Sport Stripe)  
25   Footwear and apparel.   n/a   10/30/2008   984878   10/30/2008   10/30/2018
  Registered 19702   UAE   S Design (Sport Stripe)   25   Footwear and apparel.
  120937   10/21/2008               Pending 19685   United States   S Design
(Sport Stripe)   25   Apparel, namely, tops, shirts, blouses, t-shirts, sweat
shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,
swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands.   77/587,709   10/7/2008          
    Pending 21443   United States   S Design (Sport Stripe)   25   Footwear.  
77/979,561   10/7/2008   3,826,446   7/27/2010   7/27/2020   Registered 19703  
Venezuela   S Design (Sport Stripe)   25   Footwear and apparel.   207122008  
10/22/2008               Pending

Page 3 of 3



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20148   Australia   SHAPE-UPS   25   Footwear.   n/a   2/27/2009   996540
  2/27/2009   2/27/2019   Registered 20659   Australia   SHAPE-UPS   25  
Clothing and apparel, including tops, shirts, blouses, t-shirts, sweat shirts,
sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,
swimsuits, ties, belts, gloves, scarves, wristbands; footwear, including shoes,
socks; headgear, including hats, caps, beanies, visors.   1328829   10/28/2009  
1019047   10/28/2009   10/28/2019   Registered 20769   Australia   SHAPE-UPS  
18   Leather and non-leather bags, namely, purses, handbags, tote bags, fanny
packs, sport bags, gym bags. duffle bags, rolling bags, messenger bags,
backpacks, novelty bags, cosmetic bags, lunch bags, wallets, briefcases,
briefcase-type portfolios, luggage, and shopping bags.   n/a   4/2/2010  
1035197   4/2/2010   4/2/2020   Registered 21978   Australia   SHAPE-UPS   35  
Retail store, on-line retail store, and mail order catalog services featuring
footwear and apparel.   1387509   10/6/2010               Pending 20129   Brazil
  SHAPE-UPS   25   Footwear.   830195076   2/25/2009               Pending 20640
  Brazil   SHAPE-UPS   25   Apparel.   902078321   10/30/2009              
Pending

Page 1 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20749   Brazil   SHAPE-UPS   18   Leather and non-leather bags, namely,
purses, handbags, tote bags, fanny packs, sport bags, gym bags. duffle bags,
rolling bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch
bags, wallets, briefcases, briefcase-type portfolios, luggage, and shopping
bags.   830495789   1/15/2010               Pending 21958   Brazil   SHAPE-UPS  
35   Retail store, on-line retail store, and mail order catalog services
featuring footwear and apparel.       10/6/2010               Pending 22346  
Cambodia   SHAPE-UPS   25   Footwear       2/7/2011               Pending 20130
  Canada   SHAPE-UPS   25   Footwear, namely shoes, sneakers, sandals, slippers
and boots.   1,428,924   2/25/2009   TMA771,327   7/6/2010   7/6/2025  
Registered 20641   Canada   SHAPE-UPS   25   Apparel.   1,456,832   10/27/2009  
            Pending 20750   Canada   SHAPE-UPS   18   Leather and non-leather
bags, namely, purses, handbags, tote bags, fanny packs, sport bags, gym bags.
duffle bags, rolling bags, messenger bags, backpacks, novelty bags, cosmetic
bags, lunch bags, wallets, briefcases, briefcase-type portfolios, luggage, and
shopping bags.   1,465,656   1/13/2010               Pending 21959   Canada  
SHAPE-UPS   35   Retail store, on-line retail store, and mail order catalog
services featuring footwear and apparel.   1499464   10/13/2010              
Pending

Page 2 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20131   Chile   SHAPE-UPS   25   Footwear, namely shoes, sneakers,
sandals, slippers and boots.   856186   2/27/2009   871583   1/5/2010   1/5/2020
  Registered 20642   Chile   SHAPE-UPS   25   Apparel.   883296   11/2/2009  
888441   6/30/2010   6/30/2020   Registered 20751   Chile   SHAPE-UPS   18  
Leather and non-leather bags, namely, purses, handbags, tote bags, fanny packs,
sport bags, gym bags. duffle bags, rolling bags, messenger bags, backpacks,
novelty bags, cosmetic bags, lunch bags, wallets, briefcases, briefcase-type
portfolios, luggage, and shopping bags.   891779   1/15/2010   893081   8/6/2010
  8/6/2020   Registered 21960   Chile   SHAPE-UPS   35   Retail store, on-line
retail store, and mail order catalog services featuring footwear and apparel.  
923905   10/8/2010               Pending 20149   China   SHAPE-UPS   25  
Footwear.   n/a   2/27/2009   996540   2/27/2009   2/27/2019   Pending 20660  
China   SHAPE-UPS   25   Tops, shirts, blouses, t- shirts, sweat shirts, sports
jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets,
coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits,
underwear, lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts,
gloves, scarves and wristbands.   7797173   10/3/2009               Pending

Page 3 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20752   China   SHAPE-UPS   18   Leather and non-leather bags, namely,
purses, handbags, tote bags, fanny packs, sport bags, gym bags. duffle bags,
rolling bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch
bags, wallets, briefcases, briefcase-type portfolios, luggage, and shopping
bags.   7994024   1/14/2010               Pending 21961   China   SHAPE-UPS   35
  Retail store, on-line retail store, and mail order catalog services featuring
footwear and apparel.   8720824   10/8/2010               Pending 22263   China
  SHAPE-UPS   25   Clothing; layettes [clothing]; bathing suits; waterproof
clothing; masquerade costumes; football shoes; footwear; hats; hosiery; gloves
[clothing]; neckties; scarves; girdles; belts [clothing]; leather belt
(clothing); chasubles; sashes for wear; wimples; maniples; caps (shower -);
sleep masks; wedding dress.   8501878   7/22/2010               Pending

Page 4 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22661   China   SHAPE-UPS   25   Clothing; hats; gloves (clothing);
layettes [clothing]; bathing suits; waterproof clothing; masquerade costumes;
football shoes; footwear; hosiery; neckties; girdles; chasubles; sashes for
wear; wimples; maniples; shower caps; sleep masks; wedding dress   n/a  
3/22/2011               Pending 20132   Colombia   SHAPE-UPS   25   Footwear,
namely shoes, sneakers, sandals, slippers and boots.   9018946   2/25/2009      
        Pending 20643   Colombia   SHAPE-UPS   25   Apparel.   9122431  
10/29/2009   406089   8/6/2010   8/6/2020   Registered 20753   Colombia  
SHAPE-UPS   18   Leather and non-leather bags, namely, purses, handbags, tote
bags, fanny packs, sport bags, gym bags. duffle bags, rolling bags, messenger
bags, backpacks, novelty bags, cosmetic bags, lunch bags, wallets, briefcases,
briefcase-type portfolios, luggage, and shopping bags.   9003366   1/15/2010  
409245   9/16/2010   9/16/2020   Registered 21962   Colombia   SHAPE-UPS   35  
Retail store, on-line retail store, and mail order catalog services featuring
footwear and apparel.   10124827   10/7/2010               Pending 20150  
Croatia   SHAPE-UPS   25   Footwear.   n/a   2/27/2009   996540   2/27/2009  
2/27/2019   Pending

Page 5 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20661   Croatia   SHAPE-UPS   25   Apparel, namely, tops, shirts,
blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats,
caps, beanies, visors, ties, socks, belts, gloves, scarves and wristbands   n/a
  10/28/2009   1019047   10/28/2009   10/28/2019   Pending 20770   Croatia  
SHAPE-UPS   18   Leather and non-leather bags, namely, purses, handbags, tote
bags, fanny packs, sport bags, gym bags. duffle bags, rolling bags, messenger
bags, backpacks, novelty bags, cosmetic bags, lunch bags, wallets, briefcases,
briefcase-type portfolios, luggage, and shopping bags.   n/a   4/2/2010  
1035197   4/2/2010   4/2/2020   Pending 21979   Croatia   SHAPE-UPS   35  
Retail store, on-line retail store, and mail order catalog services featuring
footwear and apparel.   Z20101794   10/11/2010               Pending 20151   CTM
  SHAPE-UPS   25   Footwear.   n/a   2/27/2009   996540   2/27/2009   2/27/2019
  Registered 20558   CTM   SHAPE-UPS   05, 25, 32   Vitamins (Class 05), Apparel
(Class 25), Bottled water (Class 32).   8577157   n/a   8577157   2/17/2010  
9/28/2019   Registered

Page 6 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20754   CTM   SHAPE-UPS   18   Leather and non-leather bags, namely,
purses, handbags, tote bags, fanny packs, sport bags, gym bags. duffle bags,
rolling bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch
bags, wallets, briefcases, briefcase-type portfolios, luggage, and shopping
bags.   8808883   4/14/2010   8808883   1/14/2010   1/14/2020   Registered 21044
  CTM   SHAPE-UPS   03, 05, 09, 10, 14, 24, 28, 30, 32   (Class 03) Foot cream,
foot powder, body wash, shampoo, sun block. (Class 05) Snack products, energy
bars. (Class 09) Eyewear, namely eyeglasses, sunglasses and optical frames;
eyewear accessories namely eyewear cases, neck cords and neck chains. (Class 10)
Heart monitors. (Class 14) Wrist watches, pendant watches, ring watches, belt
loop watches, pocket watches, watches on chains, and clocks. (Class 24) Towels.
(Class 28) Jump ropes, weights, leg weights, yoga mat, treadmills, balance balls
and isotonic bands. (Class 30) Frozen foods. (Class 32) Energy drinks, energy
supplements.   8976938   3/24/2010               Pending 21847   CTM   SHAPE-UPS
  3   Cosmetics.   9346041   9/1/2010   9346041   1/18/2011   9/1/2020  
Registered

Page 7 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21877   CTM   SHAPE-UPS   9   Computer application software for mobile
phones and devices, namely software for fitness management.   9381708  
9/17/2010               Pending 21963   CTM   SHAPE-UPS   35   Retail store,
on-line retail store, and mail order catalog services featuring footwear and
apparel.   9427196   10/6/2010               Pending 20133   Hong Kong  
SHAPE-UPS   25   Footwear.   301294687   2/27/2009   301294687   2/27/2009  
2/26/2019   Registered 20644   Hong Kong   SHAPE-UPS   25   Apparel.   301462716
  10/30/2009               Pending 20755   Hong Kong   SHAPE-UPS   18   Leather
and non-leather bags, namely, purses, handbags, tote bags, fanny packs, sport
bags, gym bags. duffle bags, rolling bags, messenger bags, backpacks, novelty
bags, cosmetic bags, lunch bags, wallets, briefcases, briefcase-type portfolios,
luggage, and shopping bags.   301522728   1/15/2010   301522728   1/5/2010  
1/14/2020   Registered 21964   Hong Kong   SHAPE-UPS   35   Retail store,
on-line retail store, and mail order catalog services featuring footwear and
apparel.   301730628   10/7/2010               Pending 20134   India   SHAPE-UPS
  25   Footwear.   1792256   3/4/2009               Pending 20645   India  
SHAPE-UPS   25   Apparel.   1878216   10/29/2009               Pending

Page 8 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20756   India   SHAPE-UPS   18   Leather and non-leather bags, namely,
purses, handbags, tote bags, fanny packs, sport bags, gym bags. duffle bags,
rolling bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch
bags, wallets, briefcases, briefcase-type portfolios, luggage, and shopping
bags.   1910282   1/18/2010               Pending 21965   India   SHAPE-UPS   35
  Retail store, on-line retail store, and mail order catalog services featuring
footwear and apparel.   2033897   10/6/2010               Pending 20135   Israel
  SHAPE-UPS   25   Footwear.   218995   2/26/2009               Pending 20646  
Israel   SHAPE-UPS   25   Apparel.   224809   11/3/2009   224809   2/7/2011  
11/3/2019   Registered 20757   Israel   SHAPE-UPS   18   Leather and non-leather
bags, namely, purses, handbags, tote bags, fanny packs, sport bags, gym bags.
duffle bags, rolling bags, messenger bags, backpacks, novelty bags, cosmetic
bags, lunch bags, wallets, briefcases, briefcase-type portfolios, luggage, and
shopping bags.   226402   1/17/2010               Pending 21966   Israel  
SHAPE-UPS   35   Retail store, on-line retail store, and mail order catalog
services featuring footwear and apparel.       10/6/2010               Pending
20136   Japan   SHAPE-UPS   25   Footwear.   110452009   2/18/2009   5378585  
12/24/2010   12/24/2020   Registered

Page 9 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20771   Japan   SHAPE-UPS   18   Leather and non-leather bags, namely,
purses, handbags, tote bags, fanny packs, sport bags, gym bags, duffle bags,
rolling bags, messenger bags, backpacks, novelty bags, namely clutch bags,
cosmetic bags, wallets, briefcases, briefcase-type portfolios, luggage, and
shopping bags.   n/a   4/2/2010   1035197   4/2/2010   4/2/2020   Registered
21980   Japan   SHAPE-UPS   35   Providing convenience to customers in the
retail or wholesale business for Footwear; Providing convenience to customers in
the retail or wholesale business for Clothing; Providing convenience to
customers in the retail or wholesale business for Textile fabrics and Beddings;
Providing convenience to customers in the retail or wholesale business for Bags
and Pouches; Providing convenience to customers in the retail or wholesale
business for Personal items.   201078487   10/7/2010               Pending 20152
  Korea   SHAPE-UPS   25   Footwear.   n/a   2/27/2009   996540   2/27/2009  
2/27/2019   Registered

Page 10 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20662   Korea   SHAPE-UPS   25   Apparel, namely, tops, shirts, blouses,
t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants,
sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers, dresses,
skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats, caps,
beanies, visors, ties, socks, belts, gloves, scarves and wristbands.   n/a  
10/28/2009   1019047   10/28/2009   10/28/2019   Registered 20772   Korea  
SHAPE-UPS   18   Leather and non-leather bags, namely, purses, handbags, tote
bags, fanny packs, sport bags, gym bags. duffle bags, rolling bags, messenger
bags, backpacks, novelty bags, cosmetic bags, lunch bags, wallets, briefcases,
briefcase-type portfolios, luggage, and shopping bags.   n/a   4/2/2010  
1035197   4/2/2010   4/2/2020   Pending 21981   Korea   SHAPE-UPS   35   Retail
store, on-line retail store, and mail order catalog services featuring footwear
and apparel.   41201025284   10/6/2010               Pending 22019   Korea  
SHAPE-UPS   10   Heart rate monitors for athletic and medical use   40201052622
  10/13/2010               Pending 22020   Korea   SHAPE-UPS   14   Wrist
watches, pendant watches, ring watches, belt loop watches, pocket watches,
watches on chains, and clocks   40201052623   10/13/2010               Pending
20137   Malaysia   SHAPE-UPS   25   Footwear.   9003152   2/27/2009            
  Pending 20648   Malaysia   SHAPE-UPS   25   Apparel.   9019064   10/30/2009  
            Pending

Page 11 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20758   Malaysia   SHAPE-UPS   18   Leather and non-leather bags, namely,
purses, handbags, tote bags, fanny packs, sport bags, gym bags. duffle bags,
rolling bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch
bags, wallets, briefcases, briefcase-type portfolios, luggage, and shopping
bags.   2010000811   1/15/2010               Pending 21967   Malaysia  
SHAPE-UPS   35   Retail store, on-line retail store, and mail order catalog
services featuring footwear and apparel.                       Pending 20138  
Mexico   SHAPE-UPS   25   Footwear, namely shoes, sneakers, sandals, slippers
and boots.   993015   3/3/2009   1096890   3/3/2009   3/3/2019   Registered
20759   Mexico   SHAPE-UPS   18   Leather and non-leather bags, namely, purses,
handbags, tote bags, fanny packs, sport bags, gym bags. duffle bags, rolling
bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch bags,
wallets, briefcases, briefcase-type portfolios, luggage, and shopping bags.  
n/a   1/15/2010   1156343   1/15/2010   1/15/2020   Registered 21968   Mexico  
SHAPE-UPS   35   Retail store, on-line retail store, and mail order catalog
services featuring footwear and apparel.   1125115   10/7/2010              
Pending 20139   New Zealand   SHAPE-UPS   25   Footwear, including shoes,
sneakers, sandals, slippers and boots.   803021   2/26/2009   803021   2/26/2009
  2/26/2019   Registered

Page 12 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20650   New Zealand   SHAPE-UPS   25   Apparel; apparel, namely, tops,
shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms,
trousers, pants, sweat pants, shorts, jackets, coats, overcoats, pullovers,
jumpers, dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear,
hats, caps, beanies, visors, ties, socks, belts, gloves, scarves and wristband;
clothing, footwear, headgear.   814891   10/28/2009   814891   6/17/2009  
6/17/2019   Registered 20760   New Zealand   SHAPE-UPS   18   Leather and
non-leather bags, namely, purses, handbags, tote bags, fanny packs, sport bags,
gym bags. duffle bags, rolling bags, messenger bags, backpacks, novelty bags,
cosmetic bags, lunch bags, wallets, briefcases, briefcase-type portfolios,
luggage, and shopping bags.   818239   1/14/2010   818239   12/31/2009  
12/31/2019   Registered 21969   New Zealand   SHAPE-UPS   35   Retail store,
on-line retail store, and mail order catalog services featuring footwear and
apparel.   831467   10/6/2010               Pending 20140   Panama   SHAPE-UPS  
25   Footwear.   179363   2/27/2009   179363   2/27/2009   2/27/2019  
Registered 20651   Panama   SHAPE-UPS   25   Apparel.   185338   10/29/2009    
          Pending

Page 13 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20761   Panama   SHAPE-UPS   18   Leather and non-leather bags, namely,
purses, handbags, tote bags, fanny packs, sport bags, gym bags. duffle bags,
rolling bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch
bags, wallets, briefcases, briefcase-type portfolios, luggage, and shopping
bags.   187092   1/14/2010   187092   1/14/2010   1/14/2020   Registered 21970  
Panama   SHAPE-UPS   35   Retail store, on-line retail store, and mail order
catalog services featuring footwear and apparel.   194020   10/7/2010          
    Pending 20141   Philippines   SHAPE-UPS   25   Footwear, namely, shoes,
sneakers, sandals, slippers and boots.   4-2009-002232   3/3/2009  
4-2009-002232   6/15/2009   6/15/2019   Registered 20652   Philippines  
SHAPE-UPS   25   Apparel.   4-2009-011127   10/29/2009               Pending
20762   Philippines   SHAPE-UPS   18   Leather and non-leather bags, namely,
purses, handbags, tote bags, fanny packs, sport bags, gym bags. duffle bags,
rolling bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch
bags, wallets, briefcases, briefcase-type portfolios, luggage, and shopping
bags.   4-2010-000702   1/20/2010               Pending 21971   Philippines  
SHAPE-UPS   35   Retail store, on-line retail store, and mail order catalog
services featuring footwear and apparel.   42010011423   10/18/2010            
  Pending 20153   Russia   SHAPE-UPS   25   Footwear.   n/a   2/27/2009   996540
  2/27/2009   2/27/2019   Registered

Page 14 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20663   Russia   SHAPE-UPS   25   Apparel, namely, tops, shirts, blouses,
t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants,
sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers, dresses,
skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats, caps,
beanies, visors, ties, socks, belts, gloves, scarves and wristbands.   n/a  
10/28/2009   1019047   10/28/2009   10/28/2019   Registered 20773   Russia  
SHAPE-UPS   18   Leather and non-leather bags, namely, purses, handbags, tote
bags, fanny packs, sport bags, gym bags. duffle bags, rolling bags, messenger
bags, backpacks, novelty bags, cosmetic bags, lunch bags, wallets, briefcases,
briefcase-type portfolios, luggage, and shopping bags.   n/a   4/2/2010  
1035197   4/2/2010   4/2/2020   Registered 21982   Russia   SHAPE-UPS   35  
Retail store, on-line retail store, and mail order catalog services featuring
footwear and apparel.   2010731980   10/6/2010               Pending 20142  
Saudi Arabia   SHAPE-UPS   25   Footwear.   140432   2/28/2009              
Pending

Page 15 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20653   Saudi Arabia   SHAPE-UPS   25   Clothing, headgear; apparel;
tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters,
bottoms, trousers, pants, sweat pants, shorts, jackets, coats, overcoats,
pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear, lingerie,
headwear, hats, caps, beanies, visors, ties, socks, belts, gloves, scarves and
wristbands.   148780   11/10/2009               Pending 20763   Saudi Arabia  
SHAPE-UPS   18   Leather and non-leather bags, namely, purses, handbags, tote
bags, fanny packs, sport bags, gym bags. duffle bags, rolling bags, messenger
bags, backpacks, novelty bags, cosmetic bags, lunch bags, wallets, briefcases,
briefcase-type portfolios, luggage, and shopping bags.   151610   2/6/2010      
        Pending 21972   Saudi Arabia   SHAPE-UPS   35   the bringing together,
for the benefit of others, of a variety of goods (excluding the transport
thereof), enabling customers to conveniently view and purchase those goods, on-
line retail store, and mail order catalog services featuring footwear and
apparel.   160706   10/27/2010               Pending 21460   Serbia   SHAPE-UPS
  25   Footwear.   Z73910   4/29/2010               Pending

Page 16 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22006   Serbia   SHAPE-UPS   35   Retail store, on-line retail store, and
mail order catalog services featuring footwear and apparel.   Z16832010  
10/9/2010               Pending 20143   South Africa   SHAPE-UPS   25  
Footwear.   200903537   2/26/2009               Pending 20654   South Africa  
SHAPE-UPS   25   Apparel.   200921471   10/28/2009               Pending 20764  
South Africa   SHAPE-UPS   18   Leather and non-leather bags, namely, purses,
handbags, tote bags, fanny packs, sport bags, gym bags. duffle bags, rolling
bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch bags,
wallets, briefcases, briefcase-type portfolios, luggage, and shopping bags.  
201000620   1/14/2010               Pending 21973   South Africa   SHAPE-UPS  
35   Retail store, on-line retail store, and mail order catalog services
featuring footwear and apparel.   201022793   10/6/2010               Pending
20582   Swizterland   SHAPE-UPS   25   Footwear.   611342009   10/8/2009        
      Pending 20144   Taiwan   SHAPE-UPS   25   Footwear, namely shoes,
sneakers, sandals, slippers and boots.   98006755   2/26/2009   1376515  
9/1/2009   8/31/2019   Registered 20655   Taiwan   SHAPE-UPS   25   Apparel.  
98047816   10/29/2009   1419477   7/16/2010   7/15/2020   Registered 20765  
Taiwan   SHAPE-UPS   18   Leather bags, namely handbags, messenger bags, tote
bags, sports bags, cosmetic bags sold empty; non-leather bags, namely handbags,
messenger bags, tote bags, sports bags, cosmetic bags sold empty; luggage;
wallets and purses.   99001890   1/15/2010   1434905   10/16/2010   10/15/2010  
Registered

Page 17 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21974   Taiwan   SHAPE-UPS   35   Retail store, on-line retail store, and
mail order catalog services featuring footwear and apparel.   99055590  
10/8/2010               Pending 20656   Thailand   SHAPE-UPS   25   Apparel.  
748171   10/29/2009               Pending 20766   Thailand   SHAPE-UPS   18  
Leather and non-leather bags, namely, purses, handbags, tote bags, fanny packs,
sport bags, gym bags. duffle bags, rolling bags, messenger bags, backpacks,
novelty bags, cosmetic bags, lunch bags, wallets, briefcases, briefcase-type
portfolios, luggage, and shopping bags.   756852   1/25/2010   TM327484  
1/25/2010   1/24/2020   Registered 21975   Thailand   SHAPE-UPS   35   Retail
store, on-line retail store, and mail order catalog services featuring footwear
and apparel.   783236   10/7/2010               Pending 20154   Turkey  
SHAPE-UPS   25   Footwear.   n/a   2/27/2009   996540   2/27/2009   2/27/2019  
Registered

Page 18 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20664   Turkey   SHAPE-UPS   25   Apparel, namely, tops, shirts, blouses,
t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants,
sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers, dresses,
skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats, caps,
beanies, visors, ties, socks, belts, gloves, scarves and wristbands.   n/a  
10/28/2009   1019047   10/28/2009   10/28/2019   Pending 20774   Turkey  
SHAPE-UPS   18   Leather and non-leather bags, namely, purses, handbags, tote
bags, fanny packs, sport bags, gym bags. duffle bags, rolling bags, messenger
bags, backpacks, novelty bags, cosmetic bags, lunch bags, wallets, briefcases,
briefcase-type portfolios, luggage, and shopping bags.   n/a   4/2/2010  
1035197   4/2/2010   4/2/2020   Pending 21983   Turkey   SHAPE-UPS   35   Retail
store, on-line retail store, and mail order catalog services featuring footwear
and apparel.   201064331   10/8/2010               Pending 20146   UAE  
SHAPE-UPS   25   Footwear.   126752   3/3/2009               Pending

Page 19 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20657   UAE   SHAPE-UPS   25   Clothing, headgear; apparel; tops, shirts,
blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats,
caps, beanies, visors, ties, socks, belts, gloves, scarves and wristbands.  
135380   11/3/2009               Pending 20767   UAE   SHAPE-UPS   18   Leather
and non-leather bags, namely, purses, handbags, tote bags, fanny packs, sport
bags, gym bags. duffle bags, rolling bags, messenger bags, backpacks, novelty
bags, cosmetic bags, lunch bags, wallets, briefcases, briefcase-type portfolios,
luggage, and shopping bags.   138533   1/28/2010               Pending 21976  
UAE   SHAPE-UPS   35   Retail store, on-line retail store, and mail order
catalog services featuring footwear and apparel.   148166   10/14/2010          
    Pending 19578   United States   SHAPE-UPS   25   Footwear.   77/548,197  
8/15/2008   3,732,331   12/29/2009   12/29/2019   Registered

Page 20 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20349   United States   SHAPE-UPS   05, 25   (Class 05) Vitamins. (Class
25) Apparel, namely, blouses, sweat shirts, sports jerseys, sweaters, bottoms,
trousers, pants, sweat pants, shorts, coats, overcoats, jumpers, dresses,
skirts, beachwear, swimsuits, underwear, lingerie, hats, caps, beanies, visors,
ties, socks, belts, gloves, scarves.   77/762,543   6/17/2009              
Pending 20748   United States   SHAPE-UPS   18   Leather and non-leather bags,
namely, purses, handbags, tote bags, fanny packs, sport bags, gym bags. duffle
bags, rolling bags, messenger bags, backpacks, novelty bags, cosmetic bags,
lunch bags, wallets, briefcases, briefcase-type portfolios, luggage, and
shopping bags.   77/903,751   12/31/2009               Pending 20906   United
States   SHAPE-UPS   25   Apparel, namely, tops, shirts, t-shirts, jackets,
pullovers, headwear, and wristbands.   77/978,773   1/6/2010   3,782,718  
4/27/2010   4/27/2020   Registered 21043   United States   SHAPE-UPS   3   Foot
cream, foot powder, body wash, shampoo, sun block.   77/943,564   2/24/2010    
          Pending 21045   United States   SHAPE-UPS   5   Snack products, energy
bars.   77/943,609   2/24/2010               Pending 21047   United States  
SHAPE-UPS   9   Eyewear, namely eyeglasses, sunglasses and optical frames;
eyewear accessories namely eyewear cases, neck cords and neck chains.  
77/943,693   2/24/2010               Pending

Page 21 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21049   United States   SHAPE-UPS   10   Heart monitors.   77/943,707  
2/24/2010               Pending 21051   United States   SHAPE-UPS   14   Wrist
watches, pendant watches, ring watches, belt loop watches, pocket watches,
watches on chains, and clocks.   77/943,754   2/24/2010               Pending
21053   United States   SHAPE-UPS   24   Towels.   77/943,772   2/24/2010      
        Pending 21055   United States   SHAPE-UPS   28   Jump ropes, weights,
leg weights, yoga mat, treadmills, balance balls and isotonic bands.  
77/943,792   2/24/2010               Pending 21057   United States   SHAPE-UPS  
30   Frozen foods.   77/943,822   2/24/2010               Pending 21059   United
States   SHAPE-UPS   32   Energy drinks, energy supplements.   77/943,838  
2/24/2010               Pending 21242   United States   SHAPE-UPS   32   Bottled
water.   77/979,398   6/17/2009   3,804,830   6/15/2010   6/15/2020   Registered
21846   United States   SHAPE-UPS   3   Cosmetics.   85/116,950   8/26/2010    
          Pending 21876   United States   SHAPE-UPS   9   Computer application
software for mobile phones and devices, namely software for fitness management.
  85/125,382   9/8/2010               Pending 21102   United States   ADVANCED
STABILIZATION INSOLE   25   Footwear.   77/960,611   3/16/2010              
Pending 20147   Venezuela   SHAPE-UPS   25   Footwear.   40512009   3/13/2009  
        2/26/2025   Registered 20658   Venezuela   SHAPE-UPS   25   Apparel.  
181472009   10/30/2009           10/25/2025   Registered

Page 22 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20768   Venezuela   SHAPE-UPS   18   Leather and non-leather bags,
namely, purses, handbags, tote bags, fanny packs, sport bags, gym bags. duffle
bags, rolling bags, messenger bags, backpacks, novelty bags, cosmetic bags,
lunch bags, wallets, briefcases, briefcase-type portfolios, luggage, and
shopping bags.   17682010   2/8/2010               Registered 21977   Venezuela
  SHAPE-UPS   35   Retail store, on-line retail store, and mail order catalog
services featuring footwear and apparel.   176892010   10/26/2010              
Pending

Page 23 of 23



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19864   CTM   SHAPE UP WHILE YOU WALK   25   Footwear and apparel.  
8759541   12/15/2009               Pending 20579   CTM   SHAPE UP   25  
Clothes.   7322613   10/17/2008   7322613   6/21/2009   10/17/2018   Registered
21112   CTM   SHAPE UP ANYWHERE   25   Footwear and apparel.   9005174  
4/6/2010               Pending 21195   CTM   SHAPE ‘N’ TONE   25   Footwear.  
9005331   4/6/2010               Pending 21255   CTM   SHAPE TONES   25  
Footwear.   9025909   4/14/2010   9025909   9/2/2010   4/14/2020   Registered
21449   CTM   SHAPE-UPS TONERS   25   Footwear.   9180365   6/16/2010   9180365
  11/2/2010   6/16/2020   Registered 21507   CTM   SHAPE UP WHILE YOU WALK OR
JOG   25   Footwear.   9180341   6/16/2010               Pending 21523   CTM  
SHAPE YOUR BOOTY   25   Footwear.   9262387   7/21/2010   9262387   12/7/2010  
7/21/2020   Registered 21879   CTM   SHAPE-UP AND GO   9   Computer application
software for mobile phones and devices, namely software for fitness management.
  9381716   9/17/2010               Pending 22127   CTM   SHAPE-UPS EVO   25  
Footwear.   9578535   12/7/2010               Pending 22238   CTM   SHAPE-UPS
EVOLUTION   25   Footwear.   9613721   12/21/2010               Pending 22246  
CTM   SHAPE-UPS PULSE   25   Footwear.   9618141   12/22/2010              
Pending 22374   CTM   SHAPE-UPS SURGE   25   Footwear.   9775198   3/1/2011    
          Pending 22551   CTM   SHAPE-UPS LIV BY SKECHERS (Stylized)   25  
Footwear   9826462   3/21/2011               Pending 22239   Israel   SHAPE UP
WHILE YOU WALK   25   Footwear.   234286   12/16/2010               Pending
21909   Japan   SHAPE-UPS TONERS   25   Footwear.   201071282   9/9/2010        
      Pending 21988   Japan   SHAPE-UPS (Stylized)   25   Footwear.   201080019
  10/14/2010               Pending 21989   Japan   SHAPE-UPS (Stylized)   25  
Apparel.   201082567   10/22/2010               Pending 22590   Japan  
SHAPE-UPS LIV BY SKECHERS   25   Footwear   2011-19236   3/17/2011              
Pending 22433   Mexico   SHAPE-UPS TONERS   25   Footwear   1154649            
      Pending 22434   Mexico   SHAPE-UPS TRAINER   25   Footwear   1154652      
            Pending 22445   Mexico   SHAPE-UPS SURGE   25   Footwear   1154821  
                Pending 22447   Mexico   SHAPE-UPS EVO   25   Footwear   1154826
                  Pending 22448   Mexico   SHAPE-UPS EVOLUTION   25   Footwear  
1154823                   Pending 22461   Mexico   SHAPE YOUR BOOTY   25  
Footwear   66498                   Pending 22472   Mexico   SHAPE YOUR BOOTY
(Spanish Translation)   25   Footwear                       Pending

Page 1 of 3



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22552   Mexico   SHAPE-UPS LIV BY SKECHERS (Stylized)   25   Footwear    
                  Pending 20580   United Kingdom   SHAPE UP   25   Articles of
clothing; hosiery; stockings; tights and socks.   n/a   4/18/1996   2069039  
3/14/1997   4/18/2016   Registered 19579   United States   SHAPE-UPS BY SKECHERS
  25   Footwear.   77/548,220   8/15/2008               Pending 19862   United
States   SHAPE UP WHILE YOU WALK   25   Apparel, namely, tops, shirts, blouses,
t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants,
sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers, dresses,
skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats, caps,
beanies, visors, ties, socks, belts, gloves, scarves and wristbands.  
77/627,840   12/5/2008               Pending 19929   United States   SHAPE-UP
DIET   16   Publications namely; books, pamphlets, brochures and booklets in the
field of diet, nutrition and physical fitness.   77/635,523   12/17/2008        
      Pending 20350   United States   SHAPE UP   05, 32   (Class 05) Vitamins.
(Class 32) Bottled water.   77/762,565   6/17/2009               Pending 20696  
United States   SHAPEUPSHOES   25   Footwear.   77/663,206   2/4/2009  
3,789,288   5/18/2010   5/18/2020   Registered 20713   United States   SHAPE UP
WHILE YOU WALK   25   Footwear.   77/978,925   12/5/2008   3,776,273   4/13/2010
  4/13/2020   Registered 21111   United States   SHAPE UP ANYWHERE   25  
Footwear and apparel.   77/960,485   3/16/2010               Pending 21194  
United States   SHAPE ‘N’ TONE   25   Footwear.   77/960,634   3/16/2010        
      Pending 21254   United States   SHAPE TONES   25   Footwear.   85/005,752
  4/3/2010               Pending

Page 2 of 3



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21448   United States   SHAPE-UPS TONERS   25   Footwear.   85/037,655  
5/13/2010               Pending 21506   United States   SHAPE UP WHILE YOU WALK
OR JOG   25   Footwear.   85/048,172   5/26/2010               Pending 21522  
United States   SHAPE YOUR BOOTY   25   Footwear.   85/060,558   6/11/2010      
        Pending 22126   United States   SHAPE-UPS EVO   25   Footwear.  
85/187,121   11/30/2010               Pending 22237   United States   SHAPE-UPS
EVOLUTION   25   Footwear.   85/200,054   12/16/2010               Pending 22245
  United States   SHAPE-UPS PULSE   25   Footwear.   85/200,992   12/17/2010    
          Pending 22373   United States   SHAPE-UPS SURGE   25   Footwear.  
85/236,190   2/7/2011               Pending 22550   United States   SHAPE-UPS
LIV BY SKECHERS (Stylized)   25   Footwear   85/251,512   2/25/2011            
  Pending

Page 3 of 3



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20948   Australia   Shape-Ups Stripes Design   25   Footwear.   n/a  
3/3/2010   1032939   3/3/2010   3/3/2020   Registered 20928   Brazil   Shape-Ups
Stripes Design   25   Footwear.   830554882   3/30/2010               Pending
20929   Canada   Shape-Ups Stripes Design   25   Footwear, namely shoes,
sneakers, sandals, slippers and boots.   1468865   2/9/2010   TMA780414  
10/22/2010   10/22/2025   Registered 20930   Chile   Shape-Ups Stripes Design  
25   Footwear.   894799   2/10/2010   894247   8/17/2010   8/17/2020  
Registered 20931   China   Shape-Ups Stripes Design   25   Footwear.   8068515  
2/10/2010               Pending 20932   Colombia   Shape-Ups Stripes Design   25
  Footwear.   10014614   2/10/2010   414303   11/30/2010   11/30/2020  
Registered 20949   Croatia   Shape-Ups Stripes Design   25   Footwear.   n/a  
3/3/2010   1032939   3/3/2010   3/3/2020   Pending 20933   CTM   Shape-Ups
Stripes Design   25   Footwear.   8871287   2/9/2010   8871287   6/28/2010  
2/10/2020   Registered 20934   Hong Kong   Shape-Ups Stripes Design   25  
Footwear.   301542348   2/10/2010   301542348   2/10/2010   2/8/2020  
Registered 20935   India   Shape-Ups Stripes Design   25   Footwear.   1923118  
2/16/2010               Pending 20936   Israel   Shape-Ups Stripes Design   25  
Footwear.   227115   2/10/2010               Pending 20950   Japan   Shape-Ups
Stripes Design   25   Footwear.   n/a   3/3/2010   1032939   3/3/2010   3/3/2020
  Registered 20951   Korea   Shape-Ups Stripes Design   25   Footwear.   n/a  
3/3/2010   1032939   3/3/2010   3/3/2020   Pending 20937   Malaysia   Shape-Ups
Stripes Design   25   Footwear.   2010002539   2/11/2010               Pending
20938   Mexico   Shape-Ups Stripes Design   25   Footwear, namely shoes,
sneakers, sandals, slippers and boots.   1067400   2/15/2010   1161081   n/a  
n/a   Registered 20939   New Zealand   Shape-Ups Stripes Design   25   Footwear,
namely shoes, sneakers, sandals, slippers and boots.   819657   2/15/2010  
819657   1/25/2010   1/25/2020   Registered 20940   Panama   Shape-Ups Stripes
Design   25   Footwear, namely shoes, sneakers, sandals, slippers and boots.  
187672   2/10/2010   187672   2/10/2010   2/10/2020   Registered

Page 1 of 2



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20941   Philippines   Shape-Ups Stripes Design   25   Footwear.  
42010001809   2/17/2010               Pending 20952   Russia   Shape-Ups Stripes
Design   25   Footwear.   n/a   3/3/2010   1032939   3/3/2010   3/3/2020  
Registered 20942   Saudi Arabia   Shape-Ups Stripes Design   25   Footwear.  
139257   2/18/2010               Pending 20943   South Africa   Shape-Ups
Stripes Design   25   Footwear.   201002837   2/10/2010               Pending
20944   Taiwan   Shape-Ups Stripes Design   25   Footwear, namely shoes,
sneakers, sandals, slippers and boots.   99007136   2/11/2010   1432786  
10/1/2010   9/30/2020   Registered 20945   Thailand   Shape-Ups Stripes Design  
25   Shoes (except sport shoes), sport shoes, sneakers, sandals, slippers and
boots.   758563   2/11/2010               Pending 20953   Turkey   Shape-Ups
Stripes Design   25   Footwear.   n/a   3/3/2010   1032939   3/3/2010   3/3/2020
  Pending 20946   UAE   Shape-Ups Stripes Design   25   Footwear.   139257  
2/18/2010               Pending 20916   United States   Shape-Ups Stripes Design
  25   Footwear.   77/919,688   1/25/2010   3905635   1/11/2011   1/11/2021  
Registered 20947   Venezuela   Shape-Ups Stripes Design   25   Footwear.  
30952010   3/2/2010               Pending

Page 2 of 2



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20175   Australia   SKECHERS SHAPE-UPS   25   Footwear.   n/a   2/27/2009
  996579   2/27/2009   2/27/2019   Registered 20156   Brazil   SKECHERS
SHAPE-UPS   25   Footwear.   901507369   3/10/2009               Pending 20157  
Canada   SKECHERS SHAPE-UPS   25   Footwear, namely shoes, sneakers, sandals,
slippers and boots.   1429431   3/2/2009   TMA771319   7/6/2010   7/6/2025  
Registered 20158   Chile   SKECHERS SHAPE-UPS   25   Footwear, namely shoes,
sneakers, sandals, slippers and boots.   856553   3/4/2009   871585   1/5/2010  
1/5/2020   Registered 20176   China   SKECHERS SHAPE-UPS   25   Footwear.   n/a
  2/27/2009   996579   2/27/2009   2/27/2019   Pending 20159   Colombia  
SKECHERS SHAPE-UPS   25   Footwear, namely shoes, sneakers, sandals, slippers
and boots.   902199   3/4/2009   395076   1/29/2010   1/29/2020   Registered
20177   Croatia   SKECHERS SHAPE-UPS   25   Footwear.   n/a   2/27/2009   996579
  2/27/2009   2/27/2019   Pending 20178   CTM   SKECHERS SHAPE-UPS   25  
Footwear.   n/a   2/27/2009   996579   2/27/2009   2/27/2019   Registered 20160
  Hong Kong   SKECHERS SHAPE-UPS   25   Footwear.   301296423   3/3/2009  
301296423   3/3/2009   3/2/2019   Registered 20871   Hong Kong   SKECHERS
SHAPE-UPS   25   Apparel.   301513223   12/31/2009   301513223   12/31/2009  
12/31/2019   Registered 20161   India   SKECHERS SHAPE-UPS   25   Footwear.  
1792799   3/5/2009               Pending 20162   Israel   SKECHERS SHAPE-UPS  
25   Footwear.   219098   3/1/2009               Pending 20163   Japan  
SKECHERS SHAPE-UPS   25   Footwear other than boots for sports.   110462009  
2/18/2009   5259178   8/21/2009   8/21/2019   Registered 22265   Japan  
SKECHERS SHAPE-UPS   25   Clothing; special sports clothing; sports jerseys;
wristbands.   2010101152   12/28/2010               Pending 20179   Korea  
SKECHERS SHAPE-UPS   25   Footwear.   n/a   2/27/2009   996579   2/27/2009  
2/27/2019   Registered 22021   Korea   SKECHERS SHAPE-UPS   10   Heart rate
monitors for athletic and medical use   40201052624   10/13/2010              
Pending 22022   Korea   SKECHERS SHAPE-UPS   14   Wrist watches, pendant
watches, ring watches, belt loop watches, pocket watches, watches on chains, and
clocks   40201052626   10/13/2010               Pending

Page 1 of 3



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22023   Korea   SKECHERS SHAPE-UPS   18   Leather and non-leather bags,
namely, purses, handbags, tote bags, fanny packs, sport bags, gym bags. duffle
bags, rolling bags, messenger bags, backpacks, novelty bags, cosmetic bags,
lunch bags, wallets, briefcases, briefcase-type portfolios, luggage, and
shopping bags   40201052627   10/13/2010               Pending 22024   Korea  
SKECHERS SHAPE-UPS   25   Footwear and apparel, namely, tops, shirts, blouses,
t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants,
sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers, dresses,
skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats, caps,
beanies, visors, ties, socks, belts, gloves, scarves and wristbands  
40201052630   10/13/2010               Pending 20164   Malaysia   SKECHERS
SHAPE-UPS   25   Footwear.   9003351   3/3/2009               Pending 20165  
Mexico   SKECHERS SHAPE-UPS   25   Footwear, namely shoes, gym shoes, sandals,
slippers and boots.   993016   3/3/2009   1103225   3/3/2009   3/3/2019  
Registered 20166   New Zealand   SKECHERS SHAPE-UPS   25   Footwear, including
shoes, sneakers, sandals, slippers and boots.   803142   3/2/2009   803142  
2/24/2009   2/24/2019   Registered 20167   Panama   SKECHERS SHAPE-UPS   25  
Footwear.   179383   3/2/2009   179383   3/2/2009   3/2/2019   Registered 20168
  Philippines   SKECHERS SHAPE-UPS   25   Footwear.   4-2009-002334   3/3/2009  
            Pending 20180   Russia   SKECHERS SHAPE-UPS   25   Footwear.   n/a  
2/27/2009   996579   2/27/2009   2/27/2019   Registered 20169   Saudi Arabia  
SKECHERS SHAPE-UPS   25   Footwear.   140480   3/1/2009   113827   2/10/2010  
11/12/2018   Registered

Page 2 of 3



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20170   South Africa   SKECHERS SHAPE-UPS   25   Footwear.   200903710  
3/2/2009               Pending 20171   Taiwan   SKECHERS SHAPE-UPS   25  
Footwear, namely shoes, sneakers, sandals, slippers and boots.   98007429  
3/3/2009   1384065   11/1/2009   10/31/2019   Registered 20181   Turkey  
SKECHERS SHAPE-UPS   25   Footwear.   n/a   2/27/2009   996579   2/27/2009  
2/27/2019   Registered 20173   UAE   SKECHERS SHAPE-UPS   25   Footwear.  
126559   3/3/2009               Pending 20155   United States   SKECHERS
SHAPE-UPS   25   Footwear.   77/677,565   2/24/2009               Pending 20174
  Venezuela   SKECHERS SHAPE-UPS   25   Footwear.   40502009   3/13/2009        
      Registered

Page 3 of 3



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 8535   Algeria   SKECHERS   25   Apparel.   950118   1/30/1995   48630  
1/30/1995   1/30/2015   Registered 8713   Argentina   SKECHERS   25   All goods
in class 25.   1971673   n/a   2040500   9/1/2005   9/1/2015   Registered 7081  
Australia   SKECHERS   25   Men’s, women’s and children’s footwear, clothing and
headgear.   A593457   11/12/1992   593457   12/30/1992   12/30/2019   Registered
14364   Australia   SKECHERS   18   All-purpose sports and travel bags,
backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets, briefcases,
luggage, and garment bags for travel.   939134   1/3/2003   939134   9/1/2003  
1/3/2013   Registered 20983   Australia   SKECHERS   9   Eyewear, namely
eyeglasses, sunglasses and optical frames; eyewear accessories namely eyewear
cases, neck cords and neck chains.   1342766   1/27/2010   1342766   1/27/2010  
1/27/2020   Registered 21824   Australia   SKECHERS   42   Retail footwear and
clothing store services, mail order catalog services featuring footwear, online
retail store services featuring footwear and apparel.   n/a   8/23/2010        
      Pending 7496   Austria   SKECHERS   25, 28   (Class 25) Footwear and
apparel. (Class 28) Roller skates.   AM447293   9/22/1993   150025   11/18/1993
  11/30/2013   Registered

Page 1 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 14365   Austria   SKECHERS   18   Leather and leather imitations as well
as goods thereof (as far as not included in other classes), especially bags,
pouches and cases; all-purpose sports and travel bags, backpacks, tote bags,
carry-on bags, handbags, fanny packs, wallets, purses, briefcases, luggage,
garment bags for travel, toilette bags and gymnastic bags.   83562002  
12/30/2002   214449   12/19/2003   12/31/2013   Registered 8527   Bahamas  
SKECHERS   38   n/a   17099   1/7/1995   17099   2/7/1995   2/7/2009  
Registered 8522   Bahrain   SKECHERS   25   Readymade garments and foot wear of
all kinds.   19234   8/16/1995   19234   8/16/1995   8/16/2015   Registered 7124
  Benelux   SKECHERS   25   n/a   792194   1/27/1993   525508   1/27/1993  
1/27/2013   Registered 14366   Benelux   SKECHERS   18   n/a   1024309  
12/23/2002   721044   5/6/2003   12/23/2012   Registered 8528   Bermuda  
SKECHERS   25   Shoes, socks, tops, bottoms, shirts, pants, jeans, overalls,
t-shirts, sweatshirts, tank tops, polo shirts, jackets, blazers, coats, parkas,
caps, belts and suspender; all included in class 25.   26646   1/19/1995   26646
  1/19/1995   1/19/2016   Registered 8529   Bolivia   SKECHERS   25   Clothing,
footwear, headgear.   39   1/6/1995   62910C   2/12/1997   2/12/2017  
Registered 14367   Bolivia   SKECHERS   18   All-purpose sports and travel bags,
backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets, briefcases,
luggage, and garment bags for travel.   SM0034   1/9/2003   94774C   7/6/2004  
7/6/2014   Registered 15601   Bosnia and Herzegovina   SKECHERS   25   Clothing,
footwear, headgear.   BAZ048189A   10/20/2004   BAZ048189A   8/26/2009  
10/20/2014   Registered  

Page 2 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 8517   Botswana   SKECHERS   25   Footwear, headgear and clothing for
men, women and children, including t- shirts, sweatshirts, sweatpants, shorts
and hats.   938134   n/a   SA14330   9/14/1993   9/14/2013   Registered 7080  
Brazil   SKECHERS   25   Apparel.   817317130   3/2/1993               Pending
8833   Brazil   SKECHERS   28   Articles for gymnastics, sport, hunting,
fishing, except clothes and clothing accessories.   818752971   4/7/1998  
818752971   4/7/1998   4/7/2018   Registered 14368   Brazil   SKECHERS   18  
n/a   825194636   1/8/2003               Pending 20985   Brazil   SKECHERS   9  
Eyewear, namely eyeglasses, sunglasses and optical frames; eyewear accessories
namely eyewear cases, neck cords and neck chains.                       Pending
21825   Brazil   SKECHERS   35   Retail store, on-line retail store, and mail
order catalog services featuring footwear and apparel.   830719326   8/12/2010  
            Pending 12451   Bulgaria   SKECHERS   25   Clothing, footwear,
headgear.   52190   11/14/2000   75263   11/14/2000   11/14/2020   Registered
14369   Bulgaria   SKECHERS   18   All-purpose sports and travel bags,
backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets, briefcases,
luggage, and garment bags for travel.   62675   1/14/2003   62675   8/13/2004  
1/14/2013   Registered 22344   Cambodia   SKECHERS   25   Footwear      
2/7/2011               Pending

Page 3 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 7325   Canada   SKECHERS   25   Men’s, women’s and children’s footwear,
namely shoes and boots; and men’s and women’s and children’s clothing, namely
t-shirts, sweatshirts, sweat-pants, socks, shorts and hats and men’s, women’s
and children’s footwear, namely shoes and boots.   718019   11/30/1992  
TMA451434   12/8/1995   12/8/2025   Registered 13718   Canada   SKECHERS   14  
Watches, namely wrist and pocket watches; and clocks.   1153167   n/a  
TMA629731   1/7/2005   1/7/2020   Registered 14370   Canada   SKECHERS   18  
Leather and non-leather bags, namely, purses, handbags, fanny packs, wallets,
briefcases, briefcase- type portfolios, tote bags, luggage and gym bags.  
1164482   1/14/2003   TMA655623   12/21/2005   12/21/2020   Registered 19907  
Canada   SKECHERS   9   Eyewear, namely eyeglasses, sunglasses and optical
frames; eyewear accessories namely eyewear cases, neck cords and neck chains.  
1420105   12/1/2008   TMA773274   7/29/2010   7/29/2025   Registered 20548  
Canada   SKECHERS   35   Retail footwear store services.   1452447   9/21/2009  
TMA772016   7/15/2010   7/15/2025   Registered 20591   Canada   SKECHERS   25,
26   (Class 25) Belts. (Class 26) Belt buckles.   1460210   11/24/2009          
    Pending

Page 4 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20962   Canada   SKECHERS   25   Clothing, namely, uniforms, tops, vests,
pants, dresses, skirts, jackets, lab coats, headwear and non-surgical scrubs
worn by nurses and other medical and health care professionals   1466732  
1/22/2010               Pending 7478   Chile   SKECHERS   25   Men’s, women’s
and children’s footwear, and men’s, women’s and children’s clothing, namely, t-
shirts, sweat-shirts, sweat- pants, socks, shorts and hats, clothing in general
not comprised in other classes, footwear in general and headgear.   257478  
10/29/1993   513349   5/27/1998   5/27/2018   Registered 14371   Chile  
SKECHERS   18   Sports and travel bags, backpacks, tote bags, carry- on bags,
handbags, fanny packs, wallets, briefcases, luggage, and garment bags for
travel.   593904   1/7/2003   666939   6/10/2003   6/10/2013   Registered 15668
  Chile   SKECHERS   35   Retail footwear and clothing store services, mail
order catalog services featuring footwear and clothing, on-line retail services
featuring footwear and clothing.   666957   11/22/2004   725588   5/17/2005  
5/17/2015   Registered 7087   China   SKECHERS   25   Men’s, women’s and
children’s footwear, and men’s, women’s and children’s clothing, namely
t-shirts, sweatshirts, sweatpants, socks, shorts and hats.   93014059   3/5/1993
  696968   7/7/1994   7/6/2014   Registered 10023   China   SKECHERS (in Chinese
Script)   25   n/a   9800044231   5/8/1998   1717145   2/20/2002   2/20/2012  
Registered

Page 5 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 14372   China   SKECHERS   18   Bags.   3423766   1/2/2003              
Pending 17600   China   SKECHERS   9   Eye glasses; sunglasses; pince-nez
chains; pince-nez cases; eyeglass cases; spectacles [optics]; spectacle frames;
eyeglass frames; pince-nez mountings; contact lenses.   5556457   8/21/2006    
          Pending 19436   China   SKECHERS   14   n/a   6766974   6/5/2008      
        Pending 19934   China   SKECHERS   9   Spectacle glasses, spectacle
frames and eyeglass cases.   7115666   12/16/2008               Pending 21826  
China   SKECHERS   35   Retail store, on-line retail store, and mail order
catalog services featuring footwear and apparel.   8620340   8/30/2010          
    Pending 22330   China   SKECHERS (Chinese Transliteration)   25   Footwear,
namely shoes, sneakers, sandals, slippers and boots.   9114429   2/9/2011      
        Pending 22586   China   SKECHERS   39   Delivery of goods by mail order
  n/a   3/9/2011               Pending 7497   Colombia   SKECHERS   25   Men’s,
women’s and children’s footwear and men’s, women’s and children’s clothing;
namely, t- shirts, sweatshirts, sweatpants, socks, shorts and hats.   93420078  
11/26/1993   159046   5/17/1994   5/17/2014   Registered

Page 6 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 14373   Colombia   SKECHERS   18   All purpose shorts and travel bags,
backpacks, tote bags, carry-on bags, hand bags, fanny packs, wallets, briefcase,
luggage, and garment bags for travel, leather and non-leather bags, namely,
purses, hand bags, fanny packs, wallets, briefcase-type portfolios, tote bags,
luggage, shopping bags and gym bags.   3002956   1/17/2003   277497   11/25/2003
  11/25/2013   Registered 21827   Colombia   SKECHERS   35   Retail store,
on-line retail store, and mail order catalog services featuring footwear and
apparel.   10099147   8/12/2010   417130   1/31/2011   1/31/2021   Registered
22713   Colombia   SKECHERS   14   Wrist watches, pendant watches, ring watches,
belt loop watches, pocket watches, watches on chains, and clocks   11043592  
4/8/2011               Pending 8526   Costa Rica   SKECHERS   25   All types of
clothing and footwear, for men, women and children, namely, t-shirts,
sweat-shirts, sweatpants, socks, shorts and hats.   n/a   n/a   103284  
8/20/1997   8/18/2017   Registered 8510   Croatia   SKECHERS   25   Men’s,
women’s and children’s apparel, namely shirts, sweat pants, sweat shirts and
footwear, stockings, shorts and hats.   Z950465A   3/6/1995   Z950465A  
3/6/1995   3/6/2015   Registered 21828   Croatia   SKECHERS   42   Retail
footwear and clothing store services, mail order catalog services featuring
footwear, online retail store services featuring footwear and apparel.   n/a  
8/23/2010               Pending

Page 7 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 14375   CTM   SKECHERS   18   Goods made of leather and imitations of
leather, all-purpose sports and travel bags, backpacks, tote bags, carry-on
bags, handbags, fanny packs, wallets, briefcases, luggage, and garment bags for
travel.   2992535   12/3/2002   2992535   9/29/2004   12/30/2012   Registered
15681   CTM   SKECHERS   18, 25, 35   (Class 25) Clothing, footwear, headgear;
clothing for men, women and children; t-shirts, sweatshirts, training trousers,
socks, shorts; footwear for men, women and children; headgear, hats; boots,
shoes and slippers. (Class 18) Leather and imitations of leather and goods made
of these materials; bags and trunks, sports and travel bags, all-purpose sports
and travel bags, backpacks, tote bags, carry-on bags, handbags, bumbags, fanny
packs, wallets, briefcases, luggage garment bags for travel, shopping bags,
rucksacks, theatre bags, belt bags, purses, kitbags, ragbags, hip flasks.
(Class 35) Catalog sales of footwear and clothing; advertising; commercial
business   4307691   2/15/2005   4307691   2/15/2005   2/14/2015   Registered
19908   CTM   SKECHERS   9   Eyewear, namely eyeglasses, sunglasses and optical
frames; eyewear accessories, namely, eyewear cases, neck cords, neck chains.  
7421746   11/26/2008   7421746   6/16/2009   11/26/2018   Registered

Page 8 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20593   CTM   SKECHERS   25, 26   (Class 25) Belts. (Class 26) Belt
buckles.   8706806   11/24/2009   8706806   5/4/2010   11/24/2019   Registered
20965   CTM   SKECHERS   14   Wrist watches, pendant watches, ring watches, belt
loop watches, pocket watches, watches on chains, and clocks.   8827487  
1/22/2010   8827487   7/13/2010   1/22/2020   Registered 7840   Cyprus  
SKECHERS   25   n/a   39857   2/24/1994   39857   2/24/1997   2/23/2015  
Registered 7479   Czech Republic   SKECHERS   25   Men’s, women’s and children’s
footwear; Men’s, women’s and children’s clothing, namely, t-shirts, sweat shirts
socks, shorts and hats.   9383510   10/15/1993   183329   3/9/1995   10/15/2013
  Registered 7459   Denmark   SKECHERS   25   All goods in class 25.  
VA056131993   9/2/1993   78801993   11/5/1993   11/5/2013   Registered 14376  
Denmark   SKECHERS   18   All-purpose sports and travel bags, backpacks, tote
bags, carry-on bags, handbags, fanny packs, wallets, briefcases, luggage, and
garment bags for travel.   VA200300013   1/3/2003   VR200300547   3/12/2003  
3/11/2013   Registered 17109   Dominican Republic   SKECHERS   25   Footwear and
apparel.   200613510   2/24/2006   155632   8/14/2006   8/13/2016   Registered
9877   Ecuador   SKECHERS   25   Shoes, apparel, and all goods in class 25.  
75453   1/29/1997   100361   3/29/2001   3/29/2011   Registered 14377   Ecuador
  SKECHERS   18   All-purpose bags, backpacks, bags, handbags, luggage and
design travel bags.   130326   1/13/2003   23397   6/24/2003   5/19/2013  
Registered

Page 9 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 8516   Egypt   SKECHERS   25   Men’s, women’s and children’s footwear,
and men’s, women’s and children’s clothing, namely, t-shirts, sweatshirts,
sweatpants, socks, shorts and hats in class 25.   93930   1/9/1995   93930  
7/2/2000   1/8/2015   Registered 8530   El Salvador   SKECHERS   25   Dresses,
including boots, shoes and slippers.   24295   1/17/1995   245   2/20/1998  
2/20/2018   Registered 14946   Estonia   SKECHERS   25   Clothing, footwear,
headgear; especially men’s, women’s and children’s footwear and men’s, women’s
and children’s clothing, among them t-shirts, sweat-shirts, sweat-pants, socks,
shorts and hats.   M200301563   10/9/2003   40195   11/3/2004   11/1/2014  
Registered 7480   Finland   SKECHERS   25   Men’s, women’s and children’s
footwear, and men’s, women’s and children’s clothing, namely t-shirts,
sweatshirts, sweatpants, socks, shorts and hats.   934052   9/15/1993   133387  
8/5/1994   8/5/2014   Registered 14378   Finland   SKECHERS   18   All-purpose
sports and travel bags, backpacks, tote bags, carry-on bags, handbags, fanny
packs, wallets, briefcases, luggage, and garment bags for travel.   T200300178  
1/24/2003   228695   10/15/2003   10/15/2013   Registered 7076   France  
SKECHERS   25   n/a   n/a   n/a   93452520   1/27/1993   1/26/2013   Registered

Page 10 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 12903   France   SKECHERS   16, 35   (Class 16) Mail order catalogs.
(Class 35) Brining together, for the benefit of others, of footwear and clothing
(excluding the transport thereof) enabling customers to conveniently view and
purchase same; commercial information about footwear and clothing available in
retail stores through internet.   13118002   8/24/2001   13118002   8/24/2001  
8/22/2011   Registered 12921   France   SKECHERS   09, 14, 18, 28   (Class 09)
Scientific, nautical, surveying, photographic, cinematographic, optical, of
measurement of weighing, signalling apparatus and instruments; glasses,
sunglasses, glasses frames, glasses cases; compact discs, dvds, data carriers
for phonetic and visual recording, apparatus for reading and recording sound and
image. (Class 14) Noble metals and their alloys and products in these matters or
plated; jewellery; jewellery; fancy jewellery, rings, bracelets, necklaces,
brooches; watches and chronometric instruments. (Class 18) Leather and
imitations of leather, leatherware goods in leather, in leather imitation, made
of synthetic materials; purses, card cases, wallets,   13078792   1/19/2001  
13078792   1/19/2001   1/19/2011   Registered

Page 11 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 12922   France   SKECHERS   12, 32, 41   (Class 12) Vehicles; apparatus
for locomotion by land, air or water. (Class 32) Beers; mineral and aerated
water and other non-alcoholic beverages; Fruit beverages and fruit juices; Syrup
and other preparations to make beverages. (Class 41) Sports activities,
organization of competitions, races, raids, hikes, contests, shows, trainings.
Edition of books, magazines, magazines.   13086548   2/26/2001   13086548  
2/26/2001   7/31/2011   Registered 7077   Germany   SKECHERS   25   n/a  
S5574425   12/24/1992   2051774   12/10/1993   12/21/2012   Registered 12904  
Germany   SKECHERS   35   Retail footwear and clothing store services; mail
order catalog services featuring footwear and clothing; namely selection and
presentation of merchandise in catalogues, forwardal of catalogs, taking of
orders and complaints, also via phone, computer and Internet; transportation
packaging and storage of goods, delivery and recollection of parcels and
advertising mail.   30165142   11/12/2001   30165142   12/17/2002   11/30/2011  
Registered

Page 12 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 14379   Germany   SKECHERS   18   Goods made of leather and imitations of
leather, as far as included in class 18; all purpose sports and travel bags,
backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets, briefcases,
luggage and garment bags for travel.   30405697   2/2/2004   30405697   3/4/2004
  2/28/2014   Registered 7481   Greece   SKECHERS   25   Men’s, women’s and
children’s footwear, and men’s, women’s and children’s clothing, namely
t-shirts, sweat-shirts, sweat-pants, socks, shorts and hats.   116226  
10/7/1993   116226   10/7/1993   10/7/2013   Registered 14380   Greece  
SKECHERS   18   Leather and non-leather bags, namely purses, handbags, fanny
packs, wallets, briefcases, briefcasetype portfolios, tote bags, luggage,
shopping bags and gym bags.   148446   1/7/2003   148446   7/19/2004   1/7/2013
  Registered 8531   Guatemala   SKECHERS   25   n/a   239395   2/21/1995        
      Pending 14689   Guatemala   SKECHERS   42   Retail sales of shoes and
clothing, mail order catalog services featuring footwear and clothing, on-line
retail store services featuring footwear and clothing.   M38132003   6/10/2003  
128263   3/7/2004   3/7/2014   Registered 8538   Honduras   SKECHERS   25  
Clothing, namely pants, sweatshirts, shirts, shorts, t-shirts, sweaters, shoes,
hats, socks and scarves.   15495   1/6/1995   64253   2/9/1996   2/9/2016  
Registered 7082   Hong Kong   SKECHERS   25   n/a   35193   1/13/1993   254495  
n/a   11/12/2013   Registered

Page 13 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 10022   Hong Kong   SKECHERS (Transliteration)   25   Footwear and
clothing.   453597   n/a   12101999   4/8/1997   4/8/2014   Registered 14381  
Hong Kong   SKECHERS   18   Sports and travel bags, backpacks, tote bags, carry-
on bags, handbags, fanny packs, wallets, briefcases, luggage, and garment bags
for travel.   200300182   1/6/2003   200308209   6/16/2003   1/6/2020  
Registered 21829   Hong Kong   SKECHERS   35   Retail store, on-line retail
store, and mail order catalog services featuring footwear and apparel.  
301693549   8/19/2010   301693549   8/19/2010   8/18/2020   Registered 7489  
Hungary   SKECHERS   25   Men’s, women’s and children’s footwear, and men’s,
women’s and children’s clothing, namely t-shirts, sweatshirts, sweatpants,
socks, shorts and hats.   M9304359   9/16/1993   141432   9/13/1993   9/16/2013
  Registered 14382   Hungary   SKECHERS   18   All-purpose sports and travel
bags, backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets,
briefcases, luggage and garment bags for travel.   M0300040   1/8/2003   117891
  2/25/2004   1/8/2013   Registered 8511   Iceland   SKECHERS   25   Footwear;
namely boots, shoes and slippers; and apparel; namely shirts, pants, jackets,
coats, dresses, shorts, skirts, headwear, hats, socks and belts.   131995  
1/5/1995   52995   n/a   5/29/2015   Registered 14383   Iceland   SKECHERS   18
  All-purpose bags, backpacks, tote bags, carry-on bags, luggage, and garment
bags for travel.   402003   1/6/2003   2252003   3/3/2003   3/3/2013  
Registered

Page 14 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 7482   India   SKECHERS   25   Men’s, Women’s and Children’s footwear,
Men’s, Women’s and Children’s clothing namely shirts, sweat shirts, sweat pants,
socks, shorts, hats.   608009   9/28/1993   608009   9/28/1993   9/28/2013  
Registered 14384   India   SKECHERS   18   All-purpose sports and travel bags,
backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets, briefcases,
luggage and garment bags for travel.   1166732   1/15/2003   1166732   3/9/2005
  1/15/2013   Registered 21830   India   SKECHERS   35   Retail store, on-line
retail store, and mail order catalog services featuring footwear and apparel.  
2008233   8/12/2010               Pending 7086   Indonesia   SKECHERS   25  
Men’s, women’s and children’s footwear, and men’s, women’s and children’s
clothing, namely T- shirts, sweat-shirts, sweat- pants, socks, shorts and hats.
  3454   2/6/1993   312945   n/a   2/5/2012   Registered 14385   Indonesia  
SKECHERS   18   n/a   D0020031141211522   5/8/2003               Pending 7483  
Ireland   SKECHERS   25   Men’s, women’s and children’s footwear, and men’s,
women’s and children’s clothing, namely t- shirts, sweatshirts, sweatpants,
socks, shorts and hats.   934311   9/15/1993   157077   9/15/1993   9/14/2020  
Registered 14386   Ireland   SKECHERS   18   All-purpose sports and travel bags,
backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets, briefcases,
luggage and garment bags for travel.   225820   12/30/2002   25820   7/23/2003  
12/30/2012   Registered 7460   Israel   SKECHERS   25   n/a   88823   9/22/1993
  88823   n/a   9/2/2014   Registered

Page 15 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 14387   Israel   SKECHERS   18   All-purpose sports and travel bags,
backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets, briefcases,
luggage, and garment bags for travel.   162186   1/9/2003   162186   2/3/2004  
1/9/2013   Registered 21831   Israel   SKECHERS   35   Retail store, on-line
retail store, and mail order catalog services featuring footwear and apparel.  
232116   8/12/2010               Pending 7078   Italy   SKECHERS   25   Men’s,
woman’s and children’s footwear, and men’s, women’s and children’s clothing,
namely T-shirts, sweat-shirts, sweat-pants, socks, shorts and hats.  
RM93C001566   12/5/1993   660473   n/a   12/5/2013   Registered 14388   Italy  
SKECHERS   18   n/a   RM2003C001148   3/3/2003               Pending 21997  
Jamaica   SKECHERS   25   Footwear.                       Pending 7079   Japan  
SKECHERS   25   Footwear; clothing (excluding Japanese style clothing); garters,
garter belts, suspenders, belts, clothing belts, sportswear and sports shoes.  
6371993   1/7/1993   3116900   1/31/1996   12/30/2015   Registered 8061   Japan
  SKECHERS   18   Handbags, brief cases, portfolios, toto bags, luggages, boston
bags, back packs and other bags, wallets, purses (not of precious metal), other
pouches & the like, vanity cases (not fitted), metal bag fittings, purse clasps.
  661271994   7/1/1994   3296533   4/25/1997   4/25/2017   Registered

Page 16 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 9196   Japan   SKECHERS   9   Sunglasses, other spectacles, photographic
apparatus/instruments; cinematographic apparatus/instruments; optical
apparatus/instruments, records; metronomes, cinematographic films, slid
films/transparencies, slide film mounts, prerecorded video discs/tapes, weight
belts, wetsuits, inflatable swimming floats, air tanks, flutter boards,
regulators, divers’ apparatus, video game apparatus for personal use.  
1350411995   12/26/1995   4050431   8/29/1997   8/29/2017   Registered 9197  
Japan   SKECHERS   14   Clocks/watches, smokers’ articles of precious metal,
personal ornaments, jewelry/rough gemstones/imitations of jewelry, trophies, and
commemorative shields.   1350421995   12/26/1995   4008130   6/6/1997   6/6/2017
  Registered 9198   Japan   SKECHERS   16   Stationary, adhesives for stationary
or household purposes, printed matter, calligraphy & paintings, photographs,
photograph stands, playing cars.   1350431995   12/26/1995   4030743   7/18/1997
  7/18/2017   Registered

Page 17 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 9199   Japan   SKECHERS   18   Leather, bags/pouches & the like, vanity
cases (not fitted), metal bag fittings, purse clasps, umbrellas & parasols,
walking sticks, canes, metal cane fittings, walking-stick/cane handles,
horse-riding equipment, and pet accessories.   1350441995   12/26/1995   4008131
  6/6/1997   6/6/2017   Registered 9201   Japan   SKECHERS   28   Game machines;
billiard equipment, go game equipment (Japanese board game); shogi game
equipment (Japanese chess); dice; sugoroku games (Japanese Parcheesi); dice
cups; diamond games; chess games; checkers; conjuring apparatus; dominoes;
mahjong equipment; toys & dolls, toys for domestic pets; sporting & gymnastic
implements, wax for skis, fishing tackle.   135045   12/26/1995   4050432  
8/29/1997   8/29/2017   Registered 9276   Japan   SKECHERS   34   Tobacco,
cigarette paper, smokers articles (not of precious metal), and matches.  
85601996   1/31/1996   3363474   11/28/1997   11/28/2017   Registered

Page 18 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 12905   Japan   SKECHERS   42   Providing advertisement information
relating to retail stores; providing advice/professional consultancy relating to
the retail store services featuring footwear and clothing; providing
advice/professional consultancy relating to the on-line retail store services
featuring footwear and clothing; providing advice/professional consultancy
relating to the mail order catalog services featuring footwear and clothing; and
all other professional business consultancy, agencies for buying the goods;
marketing survey; commercial sales information supply, issuing trading stamps,
preparation of financial statements, referral service and personal placement
(employment   863722001   9/25/2001   4877077   7/1/2005   7/1/2015   Registered
8518   Jordan   SKECHERS   25   Footwear and apparel.   1453   1/21/1995   37905
  1/21/1995   1/21/2012   Registered 8515   Kazakhstan   SKECHERS   25  
Articles of clothing, footwear and headgear.   7070   2/8/1995   6456  
1/16/1998   2/8/2015   Registered 7084   Korea   SKECHERS   25, 26   (Class 25)
Low shoes, boots, laced boots, leather shoes, vinyl shoes, mountain climbing
boots, and sandals. (Class 26) Shoe laces.   20033768   3/31/2003   278318  
11/2/1993   11/2/2013   Registered

Page 19 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 7470   Korea   SKECHERS   14, 24, 25   (Class 14) Necktie-pins,
cuff-buttons. (Class 24) Handkerchief. (Class 25) Bottoms, shirts, pants, jeans,
overalls, t-shirts, sweatshirts, tanktops, polo shirts, jackets, blazers, coats,
parkas, caps, belts, suspenders and socks.   9449155   12/8/1994   352022  
12/23/1996   12/22/2016   Registered 8653   Korea   SKECHERS   25   Sweaters,
sports shirts, jumpers, jeans, jackets, arctic clothing (parkas), children’s
clothing, blouses, and shorts.   20043643   3/23/2004   310156   3/21/1995  
3/21/2015   Registered 8654   Korea   SKECHERS   06, 22, 25, 28   (Class 06)
Crampons. (Class 22) Camping tents. (Class 25) Anorak for sports. (Class 28)
Metal toys, plastic toys, rubber toys, roller skates, footballs, gloves for
baseball, and pickle.   9344846   12/20/1993   318755   7/28/1995   7/28/2015  
Registered

Page 20 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 9708   Korea   SKECHERS   06, 08, 16, 17, 18, 19, 20, 21   (Class 06)
Aromatics containers of metal, bottle stoppers of metal. (Class 08) Shaving tool
cases. (Class 16) Paper boxes, paper sacks. (Class 17) Bottle stoppers of
rubber. (Class 18) Briefcases, handbags, suitcases, rucksacks, purses, business
card cases, camping bags, packing bags, key cases, all-purpose sports and travel
bags, totebags, carry-on bags, fanny packs, luggage, garment bags for travel.
(Class 19) Aromatics containers of masonry. (Class 20) Aromatic containers (not
of metal nor of masonry), bottle stoppers of wood or plastics. (Class 21) Bottle
stoppers of glass or porcelain, bottles for cosmetic.   9640986   9/12/1996  
393448   1/30/1998   1/30/2008   Registered 14389   Korea   SKECHERS   18  
Briefcases, handbags, suitcases, rucksacks, purses, business card cases, camping
bags, packing bags, key cases, all-purpose sports and travel bags, totebags,
carry-on bags, fanny packs, luggage, garment bags for travel.   200330  
1/14/2003   393448   2/25/2004   1/30/2018   Registered 19503   Korea   SKECHERS
  25   n/a   1211   7/23/2007   1211   7/23/2008   10/22/2014   Registered

Page 21 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19580   Korea   SKECHERS (Transliteration)   25   Footwear, tops, shirts,
blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats,
caps, beanies, visors, ties, socks, belts, gloves, scarves and wristbands.  
40200840605   8/19/2008   400797782   8/13/2009   8/13/2019   Registered 20595  
Korea   SKECHERS   18, 25   (Class 18) Wallets, duffel bags, backpacks, casual
bags and cinch sacks. (Class 25) Hats.   40200951747   10/22/2009   400846021  
12/10/2010   12/10/2020   Registered 21832   Korea   SKECHERS   42   Retail
footwear and clothing store services, mail order catalog services featuring
footwear, online retail store services featuring footwear and apparel.   n/a  
8/23/2010               Pending 8519   Kuwait   SKECHERS   25   Men’s, women’s
and children’s footwear, and men’s, women’s and children’s clothing; namely
t-shirts, sweat-shirts, sweat-pants, socks, shorts and hats.   31150   5/31/1995
  28982   5/31/1995   5/31/2015   Registered 14947   Latvia   SKECHERS   25  
Clothing, footwear.   M031744   10/15/2003   M53808   8/20/2004   10/14/2013  
Registered 7484   Lebanon   SKECHERS   25   Footwear of all kinds and sizes for
men, women and children, clothes for men, women and children, especially shirts
known as t-shirts, sweat-shirts, sweat-pants, aprons, socks and trousers of all
sizes.   67126   10/14/1993   61726   10/14/1993   10/13/2023   Registered

Page 22 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21947   Libya   SKECHERS   25   Footwear.   21727   12/22/2010          
    Pending 21949   Libya   SKECHERS   35   Retail store, on-line retail store,
and mail order catalog services featuring footwear and apparel.                
      Pending 14948   Lithuania   SKECHERS   25   Footwear and apparel.  
20032179   10/15/2003   49640   7/25/2005   10/15/2013   Registered 8514   Macau
  SKECHERS   25   Footwear and apparel.   14483M   2/9/1995   14483M   12/4/1995
  12/4/2012   Registered 15602   Macedonia   SKECHERS   25   Footwear and
apparel.   MKT2004792   10/19/2004   12585   10/19/2004   10/14/2014  
Registered 7498   Malaysia   SKECHERS   25   Covers men’s, women’s and
children’s footwear, and men’s, women’s and children’s clothing, namely
t-shirts, sweatshirts, sweatpants, socks, shorts and hats.   9307499   9/23/1993
  9307499   9/23/1993   9/23/2010   Registered 21833   Malaysia   SKECHERS   35
  Retail store, on-line retail store, and mail order catalog services featuring
footwear and apparel.   2010014850   8/12/2010               Pending 7324  
Mexico   SKECHERS   25   n/a   155318   8/6/1993   487080   4/12/2005  
11/26/2012   Registered 14390   Mexico   SKECHERS   18   All-purpose sport and
travel bags, backpacks, tote bags, carry-on bags, handbags, pouches, luggage,
portfolios, equipment bags and garment bags for travel.   583170   1/10/2003  
780332   1/10/2003   1/10/2013   Registered 21834   Mexico   SKECHERS   35  
Retail store, on-line retail store, and mail order catalog services featuring
footwear and apparel.   1111661   8/12/2010               Pending 17544  
Moldova   SKECHERS   25, 35   (Class 25) Footwear and apparel. (Class 35) Retail
sales of footwear and apparel.   21333   8/16/2006   17301   8/16/2006  
8/15/2016   Registered 19488   Montenegro   SKECHERS   25   Clothing, footwear
and headgear.   14232004   n/a   ME50845   10/22/2004   10/22/2014   Registered
8520   Morocco   SKECHERS   25   n/a   55876   2/7/1995   55876   2/7/1995  
2/7/2015   Registered 17834   Mozambique   SKECHERS   25   n/a   113852006   n/a
              Pending 17835   Mozambique   SKECHERS   41   n/a   113862006   n/a
              Pending

Page 23 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 11601   Netherlands-Antilles   SKECHERS   25   Footwear, clothing and
headgear, particularly shoes, undershirts, trousers, jackets, dresses, shorts,
skirts, headgear, hats, socks and belts.           21091   11/16/1998  
10/12/2018   Registered 14391   Netherlands-Antilles   SKECHERS   18  
All-purpose sports and travel bags, backpacks, tote bags, carry-on bags,
handbags, fanny packs, wallets, briefcases, luggage, and garment bags for
travel.           9520   3/25/2003   1/8/2013   Registered 7499   New Zealand  
SKECHERS   25   Men’s, women’s and children’s footwear, and men’s, women’s and
children’s clothing, namely t-shirts, sweat-shirts, sweat-pants, socks, shorts
and hats.   230117   9/14/1993   230117   3/19/1996   9/14/2014   Registered
14392   New Zealand   SKECHERS   18   All-purpose sports and travel bags,
backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets, briefcases,
luggage, and garment bags for travel.   671451   1/6/2003   671451   7/7/2003  
1/6/2020   Registered 20987   New Zealand   SKECHERS   9   Eyewear, namely
eyeglasses, sunglasses and optical frames; eyewear accessories namely eyewear
cases, neck cords and neck chains.   n/a   n/a   818708   1/27/2010   1/27/2020
  Registered 21835   New Zealand   SKECHERS   35   Retail store, on-line retail
store, and mail order catalog services featuring footwear and apparel.   828760
  8/12/2010   828760   8/12/2010   8/12/2020   Registered

Page 24 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 8532   Nicaragua   SKECHERS   25   Footwear for men, women and children;
apparel for men, women and children; especially, t-shirts, sweat shirts,
sweatpants, hosiery, shorts and hats.   n/a   n/a   371187   5/4/1998   5/4/2018
  Registered 7485   Norway   SKECHERS   25   Men’s, women’s and children’s
footwear and men’s, women’s and children’s clothing, namely t-shirts,
sweat-shirts, sweat-pants, socks, shorts and hats.   934413   9/16/1993   174296
  6/20/1996   6/20/2016   Registered 14393   Norway   SKECHERS   18   Trunks and
travelling bags, bags, sports bags, handbags, back packs, rucksacks, tote bags,
hand luggage, hunting bags, school bags, fanny packs, wallets; briefcases;
garment bags (for travelling purposes).   200300012   1/2/2003   220072  
8/7/2003   8/6/2013   Registered 21899   Oman   SKECHERS   25   Footwear.  
66003   12/22/2010               Pending 8537   Pakistan   SKECHERS   25   Under
apparel; namely men’s, women’s and children’s clothing, outerwear, underwear,
hosiery, shirts, t-shirts, sweatshirts, pullovers, jackets, swimming suits,
skirts, slacks, warm-up shirts, polo shirts, shorts and broad shorts, socks,
tops, footwear; namely shoes and sandals, and headgear, namely hats and caps.  
128437   1/19/1995   128437   1/19/1995   1/19/2017   Registered

Page 25 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 7105   Panama   SKECHERS   25   Men’s, women’s and children’s footwear;
and men’s, women’s and children’s clothing, namely t-shirts, sweatshirts,
sweatpants, socks, shorts and hats.   65555   4/7/1993   65555   6/5/1995  
6/5/2015   Registered 14394   Panama   SKECHERS   18   Sports and travel bags,
backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets, briefcases,
luggage, and garment bags for travel.   124945   1/8/2003   124945   1/8/2003  
1/8/2013   Registered 21836   Panama   SKECHERS   35   Retail store, on-line
retail store, and mail order catalog services featuring footwear and apparel.  
192433   8/12/2010               Pending 8533   Paraguay   SKECHERS   25  
Clothing; including boots, shoes and tennis shoes.   25895   1/6/1995   281768  
9/1/2005   9/1/2015   Registered 7486   Peru   SKECHERS   25   Shoes, pants,
shirts, shorts and hats for women, men and children.   231893   n/a   6953  
5/4/1994   5/4/2014   Registered 14395   Peru   SKECHERS   18   All types of
handbags, backpacks, bags, compact traveling luggage, luggage and clothes bags.
  170240   1/7/2003   87770   3/31/2003   3/31/2013   Registered 7487  
Philippines   SKECHERS   25   n/a   89131   11/5/1993   63364   8/13/1996  
8/13/2016   Registered 14396   Philippines   SKECHERS   18   All-purpose sports
and travel bags, backpacks, tote bags, carry-on bags, handbags, fanny packs,
wallets, briefcases, luggage and garment bags for travel.   42003000482  
1/20/2003   42003000482   3/20/2005   3/19/2015   Registered

Page 26 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20202   Philippines   SKECHERS   9   Eyewear, namely eyeglasses,
sunglasses and optical frames; eyewear accessories namely eyewear cases, neck
cords and neck chains.   42009002702   3/16/2009               Pending 21837  
Philippines   SKECHERS   35   Retail store, on-line retail store, and mail order
catalog services featuring footwear and apparel.   42010009004   8/16/2010      
        Pending 7488   Poland   SKECHERS   25   Men’s, women’s and children’s
footwear, and men’s, women’s and children’s clothing, namely t-shirts,
sweat-shirts, sweat-pants, socks, shorts and hats.   Z125053   9/16/1993   87977
  12/12/1995   9/16/2013   Registered 7490   Portugal   SKECHERS   25   Footwear
and apparel.   295049N   9/30/1993   295049   11/24/1994   11/24/2014  
Registered 14397   Portugal   SKECHERS   18   All-purpose sports and travel
bags, backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets,
briefcases, luggage and garment bags for travel.   369426R   1/20/2003   369426R
  10/14/2003   10/14/2013   Registered 13518   Puerto Rico   SKECHERS   25  
Men’s, women’s and children’s footwear and men’s, women’s and children’s
clothing; namely t-shirts, sweat-pants, socks, shorts and hats.   8418  
8/16/2002   8418   2/13/2003   8/30/2014   Registered 14398   Puerto Rico  
SKECHERS   18   All-purpose sports and travel bags, backpacks, tote bags,
carry-on bags, handbags, fanny packs, wallets, briefcases, luggage, and garment
bags for travel.   n/a   2/5/2003   58908   4/13/2004   2/5/2013   Registered

Page 27 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 8521   Qatar   SKECHERS   25   Clothing, including boots, shoes and
slippers.   13167   4/5/1995   13167   3/12/2002   4/5/2015   Registered 14399  
Romania   SKECHERS   18   All purpose sport and travel bags, backpacks, tote
bags, carry-on bags, handbags, fanny packs, wallets, briefcases, luggage and
garment bags for travel.   M200300020   1/6/2003   54062   7/18/2005   1/6/2013
  Registered 15607   Romania   SKECHERS   25   Footwear and apparel.  
M200408865   10/19/2004   64059   10/19/2004   10/18/2014   Registered 7493  
Russia   SKECHERS   25   Men’s, women’s and children’s footwear, and men’s,
women’s and children’s clothing, namely t-shirts, sweatshirts, sweatpants,
socks, shorts and hats.   93044759   9/22/1993   128290   6/16/1995   9/22/2013
  Registered 14400   Russia   SKECHERS   18   All-purpose sports and travel
bags, backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets,
briefcases, luggage, and garment bags for travel.   2003702018   2/3/2003  
265942   3/25/2004   2/3/2013   Registered 21838   Russia   SKECHERS   42  
Retail footwear and clothing store services, mail order catalog services
featuring footwear, online retail store services featuring footwear and apparel.
  n/a   8/23/2010               Pending 7461   Saudi Arabia   SKECHERS   25  
Men’s, women’s and children’s footwear, and men’s, women’s and children’s
clothing, namely t-shirts, sweatshirts, sweatpants, socks, shorts and hats.  
22222   9/8/1993   31145   6/26/1994   5/21/2013   Registered

Page 28 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21839   Saudi Arabia   SKECHERS   35   the bringing together, for the
benefit of others, of a variety of goods (excluding the transport thereof),
enabling customers to conveniently view and purchase those goods, on-line retail
store, and mail order catalog services featuring footwear and apparel.   158311
  8/17/2010               Pending 15603   Serbia   SKECHERS   25   Clothing,
footwear and headgear.   Z14232004   10/22/2004   50845   10/22/2004  
10/22/2014   Registered 7125   Singapore   SKECHERS   25   n/a   64793  
1/29/1993   64793   n/a   11/12/2012   Registered 10885   Singapore   SKECHERS  
25   Footwear, headgear, hats and socks.   T9806133D   n/a   T9806133D  
6/18/1998   6/18/2018   Registered 14401   Singapore   SKECHERS   18  
All-purpose sports and travel bags, backpacks, tote bags, carry-on bags,
handbags, fanny packs (belt bags), wallets, briefcases, luggage and garment bags
for travel.   T0300134G   1/7/2003   T000134G   1/7/2003   1/7/2013   Registered
7548   Slovak Republic   SKECHERS   25   Men, women and children clothing and
footwear, namely t-shirts, sweat-shirts, sweat-pants, socks, shorts and hats.  
213394   11/23/1193   178378   11/19/1997   11/23/2013   Registered 8512  
Slovenia   SKECHERS   25   Men’s, women’s and children’s footwear, and men’s,
women’s and children’s clothing; namely t-shirts, sweatshirts, sweatpants,
socks, shorts and hats.   9570174   2/6/1995   9570174   1/10/1996   2/6/2015  
Registered 7500   South Africa   SKECHERS   25   Footwear, headgear and clothing
for men, women and children, including t-shirts, sweat-shirts, sweat-pants,
socks, shorts and hats.   n/a   n/a   938134   9/14/1993   9/14/2013  
Registered

Page 29 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 14402   South Africa   SKECHERS   18   All-purpose sports and travel
bags, backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets,
briefcases, luggage, and garment bags for travel.   200300045   1/2/2003  
200300045   1/2/2003   1/1/2013   Registered 21840   South Africa   SKECHERS  
35   Retail store, on-line retail store, and mail order catalog services
featuring footwear and apparel.   201017528   8/12/2010               Pending
7083   Spain   SKECHERS   25   n/a   1739139   1/13/1993   1739139   1/13/1993  
11/13/2013   Registered 14403   Spain   SKECHERS   18   All types of bags that
are included in class 18, backpacks, large purses, handbags, purses, strap bags,
wallets, portfolios, travelling bags and luggage.   2520158   1/3/2003   2520158
  6/17/2003   1/3/2013   Registered 7491   Sweden   SKECHERS   25   Men’s,
women’s and children’s footwear, and men’s, women’s and children’s clothing,
namely t- shirts, sweatshirts, sweatpants, socks, shorts and hats.   938360  
9/15/1993   257806   4/29/1994   4/29/2014   Registered 14404   Sweden  
SKECHERS   18   All-purpose sports and travel bags, backpacks, tote bags,
carry-on bags, handbags, fanny packs, wallets, briefcases, luggage, and garment
bags for travel.   200208442   12/30/2002   362192   7/31/2003   7/18/2013  
Registered 7462   Switzerland   SKECHERS   25   n/a   1019719932   9/2/1993  
415984   9/2/1993   9/2/2013   Registered 14405   Switzerland   SKECHERS   18  
All-purpose sports and travel bags, backpacks, tote bags, carry-on bags,
handbags, fanny packs, wallets, briefcases, luggage, and garment bags for
travel.   22003   1/3/2003   508075   3/6/2003   1/3/2013   Registered

Page 30 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20989   Switzerland   SKECHERS   9   Eyewear, namely eyeglasses,
sunglasses and optical frames; eyewear accessories namely eyewear cases, neck
cords and neck chains.   508242010   1/27/2010   599023   1/27/2010   1/27/2020
  Registered 7085   Taiwan   SKECHERS   40   Apparel.   81064349   8/16/1993  
608626   8/16/1993   8/15/2013   Registered 7099   Taiwan   SKECHERS   41  
Footwear.   81064350   7/1/1993   602922   7/1/1993   6/30/2013   Registered
10805   Taiwan   SKECHERS (in Chinese Script)   25   All kinds of footwear.  
87026056   5/4/1998   864384   8/16/1999   8/15/2019   Registered 11952   Taiwan
  SKECHERS (in Chinese Script)   25   Shoes, boots, clothing, hats, socks,
gloves.   n/a   n/a   852336   5/16/1999   5/15/2019   Registered 14406   Taiwan
  SKECHERS   18   Athletic handbags, athletic knapsacks and sports bags, travel
bags, backpacks, tote bags, carry-on bags, handbags, fanny packs, wallets,
briefcases, luggage, and garment bags for travel.   92003073   1/3/2003  
1104335   5/31/2004   5/31/2007   Registered 19915   Taiwan   SKECHERS   14  
Precious metals and their alloys, jewelry, trinkets, precious stones; cuff links
and tie pins; jewelry boxes; medals, medals of honor, decorations and
medallions; clocks and watches and parts thereof.   97054324   11/26/2008  
1392048   1/1/2010   12/31/2019   Registered 21841   Taiwan   SKECHERS   35  
Retail store, on-line retail store, and mail order catalog services featuring
footwear and apparel.   99040028   8/16/2010               Pending 7492  
Thailand   SKECHERS   25   Shoes, t-shirts, sweat-shorts, sweat-pants, socks,
shorts and hats.   253608   10/13/1993   22600   10/13/1993   10/12/2013  
Registered 14810   Thailand   SKECHERS   25   n/a   370345   9/25/1998   TM92167
  9/25/1998   6/24/2018   Registered

Page 31 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21842   Thailand   SKECHERS   35   Retail store, on-line retail store,
and mail order catalog services featuring footwear and apparel.   776849  
8/17/2010               Pending 8536   Tunisia   SKECHERS   25   Shoes for men,
women and children, menswears, women and children, in particular, shirts, sweat
shirts, pants (sweat-pants, socks, shorts and hats.   n/a   12/1/1995   EE950028
  12/1/1995   12/1/2010   Registered 7463   Turkey   SKECHERS   25   Footwear
and apparel. Specifically, the goods covered by the registration are clothing
for women, men and children, namely t-shirts, sweat-shirts, sweat-trousers,
shorts, socks, headwear (hats, casquettes, berets, caps), footwear (shoes,
high-shoes, boots, sandals, sports shoes, slippers).   149088   9/7/1993  
149088   9/7/1993   9/7/2013   Registered 14407   Turkey   SKECHERS   18  
Processed and unprocessed leather and skins; imitation leather; goods made of
leather, imitation leather or other materials not included in other classes:
all-purpose sports and travel bags, backpacks, tote bags, handbags, briefcases,
luggage, garment bags for travel; umbrellas and parasols.   200301033   n/a  
200301033   1/15/2003   1/15/2013   Registered

Page 32 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21843   Turkey   SKECHERS   42   Retail footwear and clothing store
services, mail order catalog services featuring footwear, online retail store
services featuring footwear and apparel.   n/a   8/23/2010               Pending
8523   UAE   SKECHERS   25   Men’s, women’s and children’s footwear and men’s
women’s and children’s clothing namely t-shirts, sweat shirts, sweat pants,
socks, shorts and hats.   14206   12/23/1995   15692   12/23/1995   12/23/2015  
Registered 21844   UAE   SKECHERS   35   Retail store, on-line retail store, and
mail order catalog services featuring footwear and apparel.   146002   8/16/2010
              Pending 7494   Ukraine   SKECHERS   25   Men’s, women’s and
children’s footwear, and men’s, women’s and children’s apparel; namely t-shirts,
sweatshirts, sweatpants, socks, shorts and hats.   94010197   1/14/1994   10376
  1/14/1994   1/14/2014   Registered 15097   Ukraine   SKECHERS   25   Men’s,
women’s and children’s footwear; men’s, women’s and children’s clothing in
particular t-shirts and sport shirts; undershirts, drawers, underpants; socks;
shorts; headgears.   94020563   2/4/1994   10467   6/15/2004   2/4/2014  
Registered 7075   United Kingdom   SKECHERS   25   Boots, shoes and slippers;
all included in class 25.   n/a   n/a   1523265   11/12/1992   11/12/2019  
Registered

Page 33 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 10189   United Kingdom   SKECHERS   25   Footwear; boots; shoes;
clothing; articles of outer clothing; appare; coats; jackets; shirts; t-shirts;
jumpers; sweatshirts; trousers; shorts; dresses; skirts; socks; belts; headgear;
caps; and hats.   n/a   n/a   2143082   8/27/1997   8/27/2017   Registered 12902
  United Kingdom   SKECHERS   35   n/a   2278796   8/23/2001   2278796  
8/23/2001   8/23/2011   Registered 14408   United Kingdom   SKECHERS   18  
Sports and travel bags, all- purpose sports and travel bags, backpacks, tote
bags, carry-on bags, handbags, bumbags, fanny packs, wallets, briefcases,
luggage, and garment bags for travel.   2320226   1/9/2003   2320226   1/9/2003
  1/8/2013   Registered 7074   United States   SKECHERS   25   Men’s, women’s
and children’s footwear, and men’s, women’s and children’s clothing; namely,
T-shirts, sweat-shirts, sweat-pants, socks, shorts and hats   74/330,368  
11/12/1992   1,851,977   8/30/1994   8/30/2014   Registered 9758   United States
  SKECHERS   18   Leather and non-leather bags, namely, purses, handbags, fanny
packs, wallets, briefcases, briefcase-type portfolios, tote bags, luggage,
shopping bags and gym bags   75/178,756   10/8/1996   2,145,468   3/17/1998  
3/17/2018   Registered 10800   United States   SKECHERS   42   Retail footwear
and clothing store services, mail order catalog services featuring footwear,
on-line retail store services featuring footwear and clothing   75/557,323  
9/23/1998   2,313,660   2/1/2000   2/1/2020   Registered

Page 34 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 13709   United States   SKECHERS   14   Watches, namely wrist and pocket
watches; and clocks.   78/155,941   8/20/2002   2,789,863   12/2/2003  
12/2/2013   Registered 19906   United States   SKECHERS   9   Eyewear, namely,
eyewear accessories, namely, neck cords and neck chains.   77/621,929  
11/25/2008               Pending 19970   United States   SKECHERS   25  
Clothing, namely, vests, dresses, skirts, lab coats, and headwear.   77/651,575
  1/16/2009               Pending 20589   United States   SKECHERS   25, 26  
(Class 25) Belts. (Class 26) Belt buckles.   77/876,731   11/19/2009            
  Pending 20964   United States   SKECHERS   14   Pendant watches, ring watches,
belt loop watches, and watches on chains.   77/926,409   2/2/2010              
Pending 21243   United States   SKECHERS   9   Eyewear, namely, eyeglasses,
optical frames; eyewear accessories, namely, eyewear cases.   77/979,498  
11/25/2008   3,812,186   6/29/2010   6/29/2020   Registered 21527   United
States   SKECHERS   25   Clothing, namely, uniforms, tops, pants, jackets, and
non-surgical scrubs worn by nurses and other medical and health care
professionals.   77/980,252   1/16/2009   3,881,671   11/23/2010   11/23/2020  
Registered 21573   United States   SKECHERS   9   Eyewear, namely, sunglasses.  
77/980,092   11/25/2008   3,865,897   10/19/2010   10/19/2020   Registered 22375
  United States   SKECHERS   35   Retail footwear store servicse, and on-line
retail store services featuring footwear   85/244,924   2/17/2011              
Pending 8534   Uruguay   SKECHERS   25   n/a   275038   1/11/1995   34474  
12/19/1996   12/11/2016   Registered 17588   Uruguay   SKECHERS   18   All goods
in class 18.   373437   8/17/2006   373437   9/28/2007   9/28/2017   Registered
7495   Venezuela   SKECHERS   25   n/a   986994   7/24/1994   186050   2/9/1996
  2/9/2016   Registered

Page 35 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 14409   Venezuela   SKECHERS   18   n/a   5292003   1/22/2003            
  Pending 21845   Venezuela   SKECHERS   35   Retail store, on-line retail
store, and mail order catalog services featuring footwear and apparel.   5852011
  1/14/2011               Pending 14410   Vietnam   SKECHERS   18   All-purpose
sports and travel bags, backpacks, tote bags, carry-on bags, handbags, fanny
packs, wallets, briefcases, luggage, and garment bags for travel.   4200300247  
1/13/2003   56166   8/5/2007   1/13/2013   Registered 15657   Vietnam   SKECHERS
  25   All types of shoes and apparel.   4200412379   11/10/2004   71239  
4/6/2006   11/9/2014   Registered 8525   Zimbabwe   SKECHERS   25   Footwear,
headgear and clothing for men, women and children including t-shirts,
sweat-shirts, sweat-pants, socks, shorts and hats.   6495   1/17/1995   6495  
1/17/1995   1/17/2015   Registered

Page 36 of 36



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20905   Azerbaijan   SKECHERS and S Design (Performance S with Borders)  
25   Footwear and apparel.   n/a   1/15/2010   N20100478   1/15/2010   1/15/2020
  Registered 22247   Bahrain   SKECHERS WORLD FAMOUS   35   Retail store,
on-line retail store, and mail order catalog services featuring footwear and
apparel.   85408   2/27/2011               Pending 17295   Brazil   SKECHERS
BEACH   25   n/a   828206732   3/6/2006   828206732   2/22/2011   2/22/2021  
Registered 17296   Brazil   SKECHERS SPORT   25   n/a   828206759   3/6/2006  
828206759   2/22/2011   2/22/2021   Registered 14073   Canada   SKECHERS SPORT  
25   Footwear, namely shoes.   1168264   2/21/2003   TMA616036   7/29/2004  
7/29/2019   Registered 14074   Canada   SKECHERS COLLECTION   25   Footwear,
namely shoes.   1174789   4/14/2003   TMA615940   7/28/2004   7/28/2019  
Registered 19923   CTM   SKECHERS D’LITES   25   Footwear.   7448052   12/4/2008
  7440852   6/10/2009   12/4/2018   Registered 20639   CTM   SKECHERS CALI   25
  Footwear.   8644833   10/28/2009   8644833   3/22/2010   10/28/2019  
Registered 20639   CTM   SKECHERS CALI   25   Footwear.   8644833   10/28/2009  
8644833   3/22/2010   10/28/2019   Registered 20677   CTM   SKECHERS RESISTANCE
RUNNERS   25   Footwear.   8654527   11/2/2009   8654527   3/22/2010   11/2/2019
  Registered 20841   CTM   SKECHERS RESISTANCE   25   Footwear.   8996092  
3/31/2010   8996092   8/18/2010   3/31/2020   Registered 20849   CTM   SKECHERS
RESISTANCE RUNNER   25   Footwear.   8995896   3/31/2010   8995896   8/18/2010  
3/31/2020   Registered 20843   CTM   SKECHERS WELLNESS   25   Footwear.  
8995862   3/31/2010   8995862   8/18/2010   3/31/2020   Registered 20845   CTM  
SKECHERS FITNESS   25   Footwear.   8996001   3/31/2010   8996001   8/18/2010  
3/31/2020   Registered 20853   CTM   SKECHERS RESISTANCE TRAINING   25  
Footwear.   8996051   3/31/2010   8996051   8/18/2010   3/31/2020   Registered
21142   CTM   SKECHERS RESISTANCE TRAINER   25   Footwear.   9025735   4/14/2010
  9025735   9/2/2010   4/14/2020   Registered 20857   CTM   SKECHERS FITNESS
TRAINING   25   Footwear.   8996068   3/31/2010   8996068   9/14/2010  
3/31/2020   Registered 21038   CTM   SKECHERS XF   25   Footwear.   8989551  
3/29/2010   8989551   8/18/2010   3/29/2020   Registered 21040   CTM   SKECHERS
AT   25   Footwear.   n/a   3/29/2010   8989394   8/18/2010   3/29/2020  
Registered 21042   CTM   SKECHERS ALL TERRAIN   25   Footwear.   8989477  
3/29/2010   8989477   8/18/2010   3/29/2020   Registered 21136   CTM   SKECHERS
FITNESS TRAINER   25   Footwear.   9025669   4/14/2010   9025669   9/2/2010  
4/14/2020   Registered 21138   CTM   SKECHERS FITNESS GROUP   25   Footwear.  
9025685   4/14/2010   9025685   9/2/2010   4/14/2020   Registered 21513   CTM  
SKECHERS X TRAINER   25   Footwear.   9262494   7/21/2010   9262494   12/7/2010
  7/21/2020   Registered

Page 1 of 8



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21815   CTM   SKECHERS RADIUS TONER   25   Footwear.   9346198   9/1/2010
  9346198   1/18/2011   9/1/2020   Registered 21819   CTM   SKECHERS RADIUS
TRAINER   25   Footwear.   9451782   10/15/2010               Pending 21996  
CTM   SKECHERS COMPETE   25   Footwear.   9472895   10/26/2010   9472895  
3/8/2011   10/25/2020   Registered 22417   CTM   SKECHERS FITNESS TRACKER   9  
Computer application software for mobile phones and devices, namely software for
fitness management.   9791419   3/7/2011               Pending 22532   CTM  
SKECHERS DIRECT   35   Retail store services featuring footwear; on-line retail
store services featuring footwear.                       Pending 20203   Egypt  
SKECHERS and S Design (Performance S with Borders)   25   Footwear and apparel.
  228592   3/12/2009   228592   3/11/2009   3/11/2019   Registered 22248   Egypt
  SKECHERS WORLD FAMOUS   35   Retail store, on-line retail store, and mail
order catalog services featuring footwear and apparel.   254652   12/16/2010    
          Pending 19106   Hong Kong   SKECHERS Z STRAP   25   Footwear.  
301043225   1/30/2008   301043225   1/30/2008   1/26/2018   Registered 20678  
Hong Kong   SKECHERS TONE UPS   25   Footwear.   301463634   11/2/2009  
301463634   11/2/2009   11/1/2019   Registered 20317   India   SKECHERS and S
Design (Performance S with Borders)   25   Footwear and apparel.   1816188  
5/8/2009               Pending 8419   Japan   SKECHERS SPORT UTILITY BAGS
SKECHERS   18   Handbags, briefcases, folding briefcases, carry-on bags/tote
bags, trunks, boston bags, backpacks, other bags, wallets/billfolds (not of
precious metal), other pouches and the like, vanity cases (not fitted), metal
bag fittings, and purse clasps.   1148361994   11/11/1994   3355775   10/31/1997
  10/31/2017   Registered 21907   Japan   SKECHERS RADIUS TRAINER   25  
Footwear.   201071286   9/9/2010   5380674   1/7/2011   1/7/2021   Registered

Page 2 of 8



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22249   Jordan   SKECHERS WORLD FAMOUS   35   Retail store, on-line
retail store, and mail order catalog services featuring footwear and apparel.  
48006   12/20/2010               Pending 22011   Korea   SKECHERS RESISTANCE
RUNNERS   10   Heart rate monitors for athletic and medical use   40201052604  
10/13/2010               Pending 22012   Korea   SKECHERS RESISTANCE RUNNERS  
14   Wrist watches, pendant watches, ring watches, belt loop watches, pocket
watches, watches on chains, and clocks   40201052606   10/13/2010              
Pending 22013   Korea   SKECHERS RESISTANCE RUNNERS   18   Leather and
non-leather bags, namely, purses, handbags, tote bags, fanny packs, sport bags,
gym bags. duffle bags, rolling bags, messenger bags, backpacks, novelty bags,
cosmetic bags, lunch bags, wallets, briefcases, briefcase-type portfolios,
luggage, and shopping bags   40201052608   10/13/2010               Pending
22014   Korea   SKECHERS RESISTANCE RUNNERS   25   Footwear and apparel, namely,
tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters,
bottoms, trousers, pants, sweat pants, shorts, jackets, coats, overcoats,
pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear, lingerie,
headwear, hats, caps, beanies, visors, ties, socks, belts, gloves, scarves and
wristbands   40201052612   10/13/2010               Pending 22028   Korea  
SKECHERS TONE UPS   10   Heart rate monitors for athletic and medical use  
40201052636   10/13/2010               Pending

Page 3 of 8



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22029   Korea   SKECHERS TONE UPS   14   Wrist watches, pendant watches,
ring watches, belt loop watches, pocket watches, watches on chains, and clocks  
40201052640   10/13/2010               Pending 22030   Korea   SKECHERS TONE UPS
  18   Leather and non-leather bags, namely, purses, handbags, tote bags, fanny
packs, sport bags, gym bags. duffle bags, rolling bags, messenger bags,
backpacks, novelty bags, cosmetic bags, lunch bags, wallets, briefcases,
briefcase-type portfolios, luggage, and shopping bags   40201052645   10/13/2010
              Pending 22031   Korea   SKECHERS TONE UPS   25   Footwear and
apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys,
sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets, coats,
overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear,
lingerie, headwear, hats, caps, beanies, visors, ties, socks, belts, gloves,
scarves and wristbands   40201052649   10/13/2010               Pending 22250  
Kuwait   SKECHERS WORLD FAMOUS   35   Retail store, on-line retail store, and
mail order catalog services featuring footwear and apparel.   117731   1/20/2011
              Pending 22251   Lebanon   SKECHERS WORLD FAMOUS   35   Retail
store, on-line retail store, and mail order catalog services featuring footwear
and apparel.   133390   1/21/2011   133390   2/1/2011   2/1/2026   Pending

Page 4 of 8



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22438   Mexico   SKECHERS RESISTANCE   25   Footwear   1154640          
        Pending 22418   Mexico   SKECHERS FITNESS TRACKER   9   Computer
application software for mobile phones and devices, namely software for fitness
management.                       Pending 22422   Mexico   SKECHERS FITNESS
GROUP   25   Footwear   1154643                   Pending 22439   Mexico  
SKECHERS COMPETE   25   Footwear   1154828                   Pending 22455  
Mexico   SKECHERS LIV BY SHAPE-UPS   25   Footwear   1154786                  
Pending 22533   Mexico   SKECHERS DIRECT   35   Retail store services featuring
footwear; on-line retail store services featuring footwear.                    
  Pending 22252   Oman   SKECHERS WORLD FAMOUS   35   Retail store, on-line
retail store, and mail order catalog services featuring footwear and apparel.  
66003   12/22/2010               Pending 22253   Qatar   SKECHERS WORLD FAMOUS  
35   Retail store, on-line retail store, and mail order catalog services
featuring footwear and apparel.                       Pending 21030   Saudi
Arabia   SKECHERS FIRM-UPS   25   Footwear.   152266   2/24/2010              
Pending 21029   Saudi Arabia   SKECHERS TONE UPS   25   Footwear, shoes,
sneakers, sandals, slippers and boots.   152265   2/24/2010              
Pending 22254   Saudi Arabia   SKECHERS WORLD FAMOUS   35   Retail store,
on-line retail store, and mail order catalog services featuring footwear and
apparel.   163348   12/25/2010               Pending

Page 5 of 8



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 19840   Taiwan   SKECHERS and S Design (Performance S with Borders)   25
  Shoes, sneakers, sandals, slippers and boots; tops, shirts, blouses, t-shirts,
sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants, sweat pants,
shorts, jackets, coats, overcoats, pullovers, jumpers, dresses, skirts,
beachwear, swimsuits, underwear, lingerie, headwear, hats, caps, beanies,
visors, ties, socks, belts, gloves, scarves and wristbands.   97050426  
10/31/2008   1372450   8/1/2009   7/31/2019   Registered 20679   Thailand  
SKECHERS TONE UPS   25   Shoes (except sport shoes), sneakers, sandals,
slippers, boots and sport shoes.   748675   11/3/2009               Pending
22255   UAE   SKECHERS WORLD FAMOUS   35   Retail store, on-line retail store,
and mail order catalog services featuring footwear and apparel.   150822  
12/21/2010               Pending 9828   United States   SKECHERS USA   25  
Footwear.   75/220,099   12/31/1996   2,105,579   10/14/1997   10/14/2017  
Registered 13710   United States   SKECHERS SPORT   25   Footwear.   78/158,540
  8/28/2002   2,734,901   7/8/2003   7/8/2013   Registered 13711   United States
  SKECHERS SPORT   25   Apparel, namely, shirts, pants, jackets, dresses, coats,
shorts, skirts, headwear, hats, socks.   78/155,948   8/20/2002   3,146,139  
9/19/2006   3/19/2016   Registered 13712   United States   SKECHERS SPORT   14  
Watches, namely wrist and pocket watches.   78/155,951   8/20/2002   3,139,720  
9/5/2006   9/5/2016   Registered

Page 6 of 8



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 18917   United States   SKECHERS LOVE THE SHOES   25   Footwear and
apparel, namely, men’s, women’s and children’s clothing and outerwear, namely,
tops, shirts, T-shirts, knit shirts, sweat-shirts, sweaters, sports shirts,
sports jerseys, bottoms, pants, sweat-pants, trousers, shorts, jackets, coats,
pullovers, underwear, bathing suits, socks, hats, caps, visors, belts, gloves
and wristbands.   77/361,307   12/28/2007               Pending 18922   United
States   SKECHERS HOT FUDGE   16, 25   (Class 16) Publications, namely, comic
books, comic magazines, cartoon prints, graphic novels and printed stories in
illustrated form featured in books and magazines. (Class 25) Footwear.  
77/361,344   12/28/2007               Pending 19433   United States   SKECHERS
D’LITES   25   Footwear.   77/490,089   6/3/2008   3,610,186   4/21/2009  
4/21/2019   Registered 19822   United States   SKECHERS TWINKLE TOES   25  
Footwear.   77/598,579   10/22/2008               Pending 20193   United States
  SKECHERS TONE UPS   25   Footwear.   77/688,970   3/11/2009              
Pending 20842   United States   SKECHERS WELLNESS   25   Footwear.   77/912,365
  1/14/2010               Pending 20844   United States   SKECHERS FITNESS   25
  Footwear.   77/912,397   1/14/2010               Pending 20856   United States
  SKECHERS FITNESS TRAINING   25   Footwear.   77/914,977   1/19/2010          
    Pending 21037   United States   SKECHERS XF   25   Footwear.   77/943,070  
2/23/2010               Pending 21039   United States   SKECHERS AT   25  
Footwear.   77/943,062   2/23/2010               Pending 21041   United States  
SKECHERS ALL TERRAIN   25   Footwear.   77/943,053   2/23/2010              
Pending 21135   United States   SKECHERS FITNESS TRAINER   25   Footwear.  
85/005,688   4/3/2010               Pending 21137   United States   SKECHERS
FITNESS GROUP   25   Footwear.   85/005,691   4/3/2010               Pending
21512   United States   SKECHERS X TRAINER   25   Footwear.   85/060,666  
6/11/2010               Pending

Page 7 of 8



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21785   United States   SKECHERS RIDE SERIES   25   Footwear, excluding
winter sports footwear   85/098,132   8/2/2010               Pending 21814  
United States   SKECHERS RADIUS TONER   25   Footwear.   85/116,875   8/26/2010
              Pending 21818   United States   SKECHERS RADIUS TRAINER   25  
Footwear.   85/147,854   10/7/2010               Pending 21995   United States  
SKECHERS COMPETE   25   Footwear.   85/154,243   10/15/2010              
Pending 20840   United States   SKECHERS RESISTANCE   25   Footwear.  
77/912,292   1/14/2010               Pending 20852   United States   SKECHERS
RESISTANCE TRAINING   25   Footwear.   77/912,713   1/15/2010              
Pending 21141   United States   SKECHERS RESISTANCE TRAINER   25   Footwear.  
85/005,698   4/3/2010               Pending 22416   United States   SKECHERS
FITNESS TRACKER   9   Computer application software for mobile phones and
devices, namely software for fitness management.   85/252,323   2/25/2011      
        Pending 22531   United States   SKECHERS DIRECT   35   Retail store
services featuring footwear; on-line retail store services featuring footwear.  
85/258,530   3/4/2011               Pending 22598   United States   SKECHERS
WEAR CLUB   35   Retail rewards services; retail store services featuring
footwear; on-line retail store services featuring footwear.   85/265,257  
3/11/2011               Pending 22601   United States   SKECHERS SELECT   35  
Retail rewards services; retail store services featuring footwear; on-line
retail store services featuring footwear.   85/265,262   3/11/2011              
Pending

Page 8 of 8



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 12749   Australia   SKX   25   n/a   876593   5/22/2001   876593  
5/22/2001   5/22/2011   Registered 12454   Bulgaria   SKX   25   Clothing,
footwear and headgear.   NR52234   11/16/2000   41350   11/16/2000   11/16/2020
  Registered 12750   Canada   SKX   25   Footwear namely, shoes, boots,
sneakers, sandals, slippers and apparel namely, shirts, pants, jackets, dresses,
shorts, skirts, socks, belts and headwear namely, hats, caps, toques and
scarves.   1106483   6/14/2001   1106483   2/19/2008   2/19/2023   Registered
12751   China   SKX   25   n/a   2001088293   5/28/2001   1791746   6/20/2002  
6/20/2012   Registered 12752   France   SKX   25   n/a   13102233   5/24/2001  
13102233   5/24/2001   5/24/2011   Registered 12753   Germany   SKX   25   n/a  
30132   5/25/2001   30123629   4/15/2002   5/31/2011   Registered 12754   Greece
  SKX   25   Footwear, apparel, headwear.   146528   5/30/2001   146528  
12/17/2002   5/29/2011   Registered 12755   Hong Kong   SKX   25   Footwear and
apparel; shoes, shirts, pants, jackets, dresses, shorts, skirts, headwear, hats,
socks and belts.   200108367   5/25/2001   B09569   5/25/2002   5/25/2008  
Registered 12756   Japan   SKX   25   n/a   527472001   6/11/2001   4581005  
6/28/2002   6/28/2012   Registered 12757   New Zealand   SKX   25   Footwear and
apparel.   638682   5/30/2001   638682   12/6/2001   5/30/2018   Registered
12758   Panama   SKX   25   Clothing, footwear and headgear, footwear and
apparel, namely shoes, shirts, pants, jackets, dresses, shorts, skirts,
headwear, hats, socks and belts for clothing.   115339   n/a   115339  
6/11/2003   6/20/2011   Registered 15293   Panama   SKX   25   Clothing,
footwear and headgear, footwear and apparel, namely shoes, shirts, pants,
jackets, dresses, shorts, skirts, headwear, hats, socks and belts for clothing.
  115339   n/a   115339   6/11/2003   6/20/2011   Registered 13520   Puerto Rico
  SKX   25   Footwear and shoes.   8415   8/16/2002   8415   2/13/2003  
2/28/2012   Registered

Page 1 of 2



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 12759   South Africa   SKX   25   Clothing, footwear, headgear; including
shirts, pants, jackets, dresses, shorts, skirts, socks and belts.   200109145  
5/25/2001   200109145   5/25/2001   5/25/2011   Registered 12760   Taiwan   SKX
  25   n/a   90021230   5/28/2001   1008237   8/16/2002   7/15/2012   Registered
12761   United Kingdom   SKX   25   Footwear, clothing, apparel, shoes, shirts,
pants, jackets, dresses, shorts, skirts, headwear, hats, socks and belts.  
2271619   6/20/2001   2271619   6/3/2001   6/3/2011   Registered 12309   United
States   SKX   25   Footwear and shoes.   75/980,297   3/11/2000   2,542,311  
2/26/2002   2/26/2012   Registered

Page 2 of 2



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 18911   China   SOHO LAB   25   Footwear; apparel; football shoes;
hosiery; gloves [clothing]; caps [headwear]; scarves; bathing suits; waterproof
clothing.   n/a   n/a   6442079   5/28/2010   5/27/2020   Registered 15650  
Japan   SOHO LAB   25, 35   (Class 25) Clothing (except aprons, collar
protectors, socks and stockings, gaiters, fur stoles, shawls, scarves (scarfs),
tabi (Japanese socks), tabi covers, gloves, babies’ diapers of textile,
neckties, neckerchieves, bandanna, warm supporter, mufflers, ear muffs),
garters, stocking suspenders, braces (suspenders), waistbands, belts, footwear,
special sporting and gymnastic wear; special sporting and gymnastic footwear.
(Class 35) Commercial sales information supply (commercial information
agencies), providing sales information about the management of retail store
services, professional business consultancy about the management of retail sales
and catalog shopping, advertising, professional   64942005   1/28/2005   4939525
  3/24/2006   3/24/2016   Registered 16598   Panama   SOHO LAB   25   Footwear
and apparel.   146743   11/11/2005   146743   11/11/2005   11/11/2015  
Registered 15631   United States   SOHO LAB   35   Retail store services
featuring footwear.   78/975,775   8/4/2004   3,076,820   4/4/2006   4/4/2016  
Registered 16581   United States   SOHO LAB   25   Footwear.   78/748,762  
11/7/2005   3,270,044   7/24/2007   7/24/2017   Registered 16599   Venezuela  
SOHO LAB   25   n/a   252302005   11/15/2005               Pending 17909  
Venezuela   SOHO LAB   35   Sales and promotion services, sales promotion [for
others] of footwear and apparel; advertising; business administration; office
functions.   287742006   12/11/2006               Pending

Page 1 of 1



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 12956   Australia   SOMETHIN’ ELSE FROM SKECHERS   25   Footwear.  
890048   9/24/2001   890048   5/3/2002   9/24/2011   Registered 17297   Brazil  
SOMETHIN’ ELSE FROM SKECHERS   25   Footwear.   828263639   3/13/2006          
    Pending 12957   Canada   SOMETHIN’ ELSE FROM SKECHERS   25   Footwear,
namely shoes, boots and sneakers.   1116319   9/21/2001   TMA615975   7/29/2004
  7/29/2019   Registered 12958   China   SOMETHIN’ ELSE FROM SKECHERS   25  
Footwear.   2001179199   9/24/2001   2003893   2/21/2003   2/20/2013  
Registered 12959   CTM   SOMETHIN’ ELSE FROM SKECHERS   25   Footwear.   2389740
  9/26/2001   2389740   2/17/2003   9/26/2011   Registered 12973   France  
SOMETHIN’ ELSE FROM SKECHERS   25   Footwear.   13122402   9/24/2001   13122402
  9/24/2001   9/22/2011   Registered 12974   Germany   SOMETHIN’ ELSE FROM
SKECHERS   25   Footwear.   2389740   9/26/2001   30156571   1/7/2002  
9/30/2011   Registered 12960   Hong Kong   SOMETHIN’ ELSE FROM SKECHERS   25  
Footwear.   200115574   9/24/2001   B02471   2/20/2003   9/24/2018   Registered
12962   New Zealand   SOMETHIN’ ELSE FROM SKECHERS   25   Footwear.   646479  
10/4/2001   646479   4/4/2002   10/4/2018   Registered 12963   Panama  
SOMETHIN’ ELSE FROM SKECHERS   25   Footwear.   117310   9/27/2001   11731001  
9/27/2001   9/27/2011   Registered 12964   Philippines   SOMETHIN’ ELSE FROM
SKECHERS   25   Footwear.   4.2001E+11   10/10/2001   42001007620   7/29/2006  
7/29/2016   Registered 12965   South Africa   SOMETHIN’ ELSE FROM SKECHERS   25
  Footwear.   200116683   9/25/2001   200116683   9/25/2001   9/24/2011  
Registered 12975   United Kingdom   SOMETHIN’ ELSE FROM SKECHERS   25  
Footwear.   2282250   10/3/2001   2282250   3/15/2002   10/3/2011   Registered
12913   United States   SOMETHIN’ ELSE FROM SKECHERS (Stylized)   25   Footwear.
  76/313,101   9/10/2001   2,653,976   11/26/2002   11/26/2012   Registered
13041   United States   SOMETHIN’ ELSE FROM SKECHERS   25   Apparel items;
namely shorts, skirts.   76/341,730   11/26/2001   3,055,819   1/31/2006  
1/31/2016   Registered

Page 1 of 1



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21325   Australia   SPORT TONES   25   Footwear.   A0019556   4/21/2010  
1037478   4/21/2010   4/21/2020   Registered 21305   Brazil   SPORT TONES   25  
Footwear.   830584307   4/13/2010               Pending 21306   Canada   SPORT
TONES   25   Footwear.   1475985   4/7/2010               Pending 21307   Chile
  SPORT TONES   25   Footwear.   900691   4/9/2010               Registered
21308   China   SPORT TONES   25   Footwear.   8192046   4/9/2010              
Pending 21309   Colombia   SPORT TONES   25   Footwear.   10-041151   4/9/2010  
            Pending 21326   Croatia   SPORT TONES   25   Footwear.   A0019556  
4/21/2010   1037478   4/21/2010   4/21/2020   Pending 21310   CTM   SPORT TONES
  25   Footwear.   9018391   4/12/2010   9018391   9/2/2010   4/12/2020  
Registered 21311   Hong Kong   SPORT TONES   25   Footwear.   301585026  
4/13/2010   301585026   4/13/2010   4/12/2020   Registered 21312   India   SPORT
TONES   25   Footwear.   1954107   4/21/2010               Pending 21313  
Israel   SPORT TONES   25   Footwear.   228889   4/11/2010               Pending
21327   Japan   SPORT TONES   25   Footwear.   A0019556   4/21/2010   1037478  
4/21/2010   4/21/2020   Registered 21328   Korea   SPORT TONES   25   Footwear.
  A0019556   4/21/2010   1037478   4/21/2010   4/21/2020   Pending 21314  
Malaysia   SPORT TONES   25   Footwear.   201000689   4/13/2010              
Pending 21315   Mexico   SPORT TONES   25   Footwear.   1082142   4/16/2010  
1174864   4/16/2010   4/16/2020   Registered 21316   New Zealand   SPORT TONES  
25   Footwear, including shoes, sneakers, sandals, slippers and boots.   822359
  4/12/2010   822359   4/3/2010   4/3/2020   Registered 21317   Panama   SPORT
TONES   25   Footwear.   191126   6/25/2010               Pending 21318  
Philippines   SPORT TONES   25   Footwear.   4-2010-003913   4/14/2010          
    Pending 21329   Russia   SPORT TONES   25   Footwear.   A0019556   4/21/2010
  1037478   4/21/2010   4/21/2020   Registered 21319   Saudi Arabia   SPORT
TONES   25   Footwear.   154033   4/24/2010               Pending 21320   South
Africa   SPORT TONES   25   Footwear.   2010/07596   4/12/2010              
Pending 21321   Taiwan   SPORT TONES   25   Footwear.   99016836   4/14/2010    
          Pending 21322   Thailand   SPORT TONES   25   Footwear.   764725  
4/20/2010               Pending 21330   Turkey   SPORT TONES   25   Footwear.  
A0019556   4/21/2010   1037478   4/21/2010   4/21/2020   Pending 21323   UAE  
SPORT TONES   25   Footwear.   154033   4/24/2010               Pending 21271  
United States   SPORT TONES   25   Footwear.   85/005,772   4/3/2010            
  Pending 21324   Venezuela   SPORT TONES   25   Footwear.   65172010   5/6/2010
              Pending

Page 1 of 1



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20389   Australia   TONE UPS   25   Footwear.   n/a   6/19/2009   1006169
  6/19/2009   6/19/2019   Registered 21015   Australia   TONE UPS   25  
Apparel.   n/a   3/3/2010   1032937   3/3/2010   3/3/2020   Registered 20369  
Brazil   TONE UPS   25   Footwear.   901731161   6/18/2009               Pending
20995   Brazil   TONE UPS   25   Apparel.   830626760   5/21/2010              
Pending 20370   Canada   TONE UPS   25   Footwear, namely shoes, sneakers,
sandals, slippers and boots.   1,441,672   6/16/2009               Pending 20996
  Canada   TONE UPS   25   Apparel.   1,469,694   2/16/2010              
Pending 20371   Chile   TONE UPS   25   Footwear, namely shoes, sneakers,
sandals, slippers and boots.   867840   6/18/2009   874279   1/28/2010  
1/28/2020   Registered 20997   Chile   TONE UPS   25   Apparel.   895412  
2/16/2010   894879   8/24/2010   8/24/2020   Registered 20372   China   TONE UPS
  25   Footwear.   7480138   6/18/2009               Pending 20998   China  
TONE UPS   25   Apparel   8077342   2/21/2010               Pending 20373  
Colombia   TONE UPS   25   Footwear.   9063064   6/18/2009   397431   2/25/2010
  2/25/2020   Registered 20999   Colombia   TONE UPS   25   Apparel.   10016673
  2/15/2010   411919   10/22/2010   10/22/2020   Registered 20390   Croatia  
TONE UPS   25   Footwear.   n/a   6/19/2009   1006169   6/19/2009   6/19/2019  
Pending 21016   Croatia   TONE UPS   25   Apparel.   n/a   3/3/2010   1032937  
3/3/2010   3/3/2020   Pending 20374   CTM   TONE UPS   25   Footwear.   8368441
  6/17/2009   8368441   12/1/2009   6/17/2019   Registered 21000   CTM   TONE
UPS   25   Apparel.   8885998   2/12/2010   8885998   7/5/2010   2/16/2020  
Registered 21064   CTM   TONE-UPS   25   Footwear and apparel.   9005166  
4/6/2010   9005166   8/24/2010   4/6/2020   Registered 20375   Hong Kong   TONE
UPS   25   Footwear.   301366317   6/18/2009   301366317   6/18/2009   6/17/2019
  Registered 21001   Hong Kong   TONE UPS   25   Apparel.   301546191  
2/18/2010               Pending 20376   India   TONE UPS   25   Footwear.  
1830642   6/18/2009               Pending 21002   India   TONE UPS   25  
Apparel.   1923711   2/17/2010               Pending 20377   Israel   TONE UPS  
25   Footwear.   221592   6/23/2009               Pending 21003   Israel   TONE
UPS   25   Apparel.   n/a   2/14/2010               Pending 20391   Japan   TONE
UPS   25   Footwear.   n/a   6/19/2009   1006169   6/19/2009   6/19/2019  
Registered

Page 1 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21017   Japan   TONE UPS   25   Apparel.   n/a   3/3/2010   1032937  
3/3/2010   3/3/2020   Registered 20392   Korea   TONE UPS   25   Footwear.   n/a
  6/19/2009   1006169   6/19/2009   6/19/2019   Registered 21018   Korea   TONE
UPS   25   Apparel.   n/a   3/3/2010   1032937   3/3/2010   3/3/2020   Pending
22025   Korea   TONE UPS   10   Heart rate monitors for athletic and medical use
  40201052633   10/13/2010               Pending 22026   Korea   TONE UPS   14  
Wrist watches, pendant watches, ring watches, belt loop watches, pocket watches,
watches on chains, and clocks   40201052634   10/13/2010               Pending
22027   Korea   TONE UPS   18   Leather and non-leather bags, namely, purses,
handbags, tote bags, fanny packs, sport bags, gym bags. duffle bags, rolling
bags, messenger bags, backpacks, novelty bags, cosmetic bags, lunch bags,
wallets, briefcases, briefcase-type portfolios, luggage, and shopping bags  
40201052635   10/13/2010               Pending 20378   Malaysia   TONE UPS   25
  Footwear.   9010160   6/19/2009               Pending 21004   Malaysia   TONE
UPS   25   Apparel.   2010002871   2/19/2010               Pending 20379  
Mexico   TONE UPS   25   Footwear, namely shoes, sneakers, sandals, slippers and
boots.   1014647   6/22/2009   1173649   6/22/2009   6/22/2019   Registered
21005   Mexico   TONE UPS   25   Apparel.   1067399   2/15/2010              
Pending

Page 2 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20380   New Zealand   TONE UPS   25   Footwear, including shoes,
sneakers, sandals, slippers and boots.   808142   6/18/2009   808142   3/11/2009
  3/11/2019   Registered 21006   New Zealand   TONE UPS   25   Apparel.   819659
  2/15/2010   819659   1/14/2010   1/14/2020   Registered 20381   Panama   TONE
UPS   25   Footwear.   182012   6/18/2009   182012   6/18/2009   6/18/2019  
Registered 21007   Panama   TONE UPS   25   Apparel.   187791   2/18/2010      
        Pending 20382   Philippines   TONE UPS   25   Footwear.   4-2009-006255
  6/25/2009               Pending 21008   Philippines   TONE UPS   25   Apparel.
  4-2010-001810   2/17/2010               Pending 20393   Russia   TONE UPS   25
  Footwear.   n/a   6/19/2009   1006169   6/19/2009   6/19/2019   Registered
21019   Russia   TONE UPS   25   Apparel.   n/a   3/3/2010   1032937   3/3/2010
  3/3/2020   Registered 20383   Saudi Arabia   TONE UPS   25   Footwear.  
147159   9/7/2009               Pending 20384   Saudi Arabia   TONE UPS   25  
Footwear.   200911228   6/18/2009               Pending 21009   Saudi Arabia  
TONE UPS   25   Apparel.   152750   3/13/2010               Pending 21010  
South Africa   TONE UPS   25   Apparel.   201003192   2/15/2010              
Pending 20385   Taiwan   TONE UPS   25   Footwear, namely shoes, sneakers,
sandals, slippers and boots.   98026212   6/19/2009   1400571   3/16/2010  
3/15/2020   Registered 21011   Taiwan   TONE UPS   25   Apparel.   99008066  
2/24/2010   1432792   10/1/2010   9/30/2020   Registered 20386   Thailand   TONE
UPS   25   Shoes (except sport shoes), sport shoes, sneakers, sandals, slippers
and boots.   733198   6/19/2009               Pending 21012   Thailand   TONE
UPS   25   Apparel.   759180   2/17/2010               Pending 20394   Turkey  
TONE UPS   25   Footwear.   n/a   6/19/2009   1006169   6/19/2009   6/19/2019  
Registered 21020   Turkey   TONE UPS   25   Apparel.   n/a   3/3/2010   1032937
  3/3/2010   3/3/2020   Pending 20387   UAE   TONE UPS   25   Footwear.   131438
                  Pending 21013   UAE   TONE UPS   25   Apparel.   139119  
2/15/2010               Pending 20192   United States   TONE UPS   25  
Footwear.   77/688,912   3/11/2009   3759127   3/9/2010   3/9/2020   Registered

Page 3 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20897   United States   TONE UPS   25   Apparel, namely, tops, shirts,
blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers,
pants, sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers,
dresses, skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats,
caps, beanies, visors, ties, socks, belts, gloves, scarves and wristbands  
77/912,139   1/14/2010               Pending 21063   United States   TONE-UPS  
25   Footwear; Apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts,
sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses, skirts, beachwear,
swimsuits, underwear, lingerie, headwear, hats, caps, beanies, visors, ties,
socks, belts, gloves, scarves and wristbands   77/960,518   3/16/2010          
    Pending 20388   Venezuela   TONE UPS   25   Footwear.   102762009  
6/29/2009               Pending 21014   Venezuela   TONE UPS   25   Apparel.  
31002010   3/2/2010               Pending

Page 4 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20721   CTM   GET TONED WITHOUT SETTING FOOT IN A GYM   25   Footwear.  
8790727   1/4/2010   8790727   6/2/2010   1/4/2020   Registered 20746   CTM   3D
TONE UPS   25   Footwear.   8790818   12/30/2009   8790818   1/4/2010   1/4/2020
  Registered 21073   CTM   TONING PODS   25   Footwear.   9039306   4/20/2010  
9039306   9/14/2010   4/20/2020   Registered 21109   CTM   KINETIC TONING PODS  
25   Footwear.   9005216   4/6/2010   9005216   8/24/2010   4/6/2020  
Registered 21390   CTM   CORE TONES   25   Footwear.   9039397   4/20/2010  
9039397   9/14/2010   4/20/2020   Registered 21391   CTM   TRUE TONES   25  
Footwear.   9039405   4/20/2010   9039405   9/14/2010   4/20/2020   Registered
21449   CTM   SHAPE-UPS TONERS   25   Footwear.   9180365   6/16/2010   9180365
  11/2/2010   6/16/2020   Registered 21393   CTM   TRIM TONES   25   Footwear.  
9039462   4/20/2010   9039462   9/14/2010   4/20/2020   Registered 21509   CTM  
SET THE TONE   25   Footwear.   9262353   7/21/2010   9262353   12/7/2010  
7/21/2020   Registered 20723   CTM   TONE UP WHILE YOU WALK   25   Footwear.  
8790693   1/4/2010               Pending 20969   CTM   TONE MASTER   25  
Apparel.   8989642   3/29/2010   8989642   8/18/2010   3/29/2020   Registered
21197   CTM   WITH TONE-UPS, EVERY STEP COUNTS!   25   Footwear and apparel.  
9039637   4/20/2010   9039637   9/14/2010   4/20/2020   Registered 21257   CTM  
TWINKLE TONES   25   Footwear.   9025933   4/14/2010   9025933   9/2/2010  
4/14/2020   Registered 21394   CTM   TONE AIR   25   Footwear.   9039504  
4/20/2010   9039504   9/14/2010   4/20/2020   Registered 21817   CTM   SRT
SKECHERS RADIUS TONER   25   Footwear.   9346172   9/1/2010   9346172  
1/18/2011   9/1/2020   Registered 20678   Hong Kong   SKECHERS TONE UPS   25  
Footwear.   301463634   11/2/2009   301463634   11/2/2009   11/1/2019  
Registered 21914   Japan   KTP KINETIC TONING PODS   25   Footwear.   201071285
  9/9/2010   5377309   12/17/2010   12/17/2020   Registered 21909   Japan  
SHAPE-UPS TONERS   25   Footwear.   201071282   9/9/2010               Pending
22028   Korea   SKECHERS TONE UPS   10   Heart rate monitors for athletic and
medical use   40201052636   10/13/2010               Pending 22029   Korea  
SKECHERS TONE UPS   14   Wrist watches, pendant watches, ring watches, belt loop
watches, pocket watches, watches on chains, and clocks   40201052640  
10/13/2010               Pending

Page 1 of 3



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22030   Korea   SKECHERS TONE UPS   18   Leather and non-leather bags,
namely, purses, handbags, tote bags, fanny packs, sport bags, gym bags. duffle
bags, rolling bags, messenger bags, backpacks, novelty bags, cosmetic bags,
lunch bags, wallets, briefcases, briefcase-type portfolios, luggage, and
shopping bags   40201052645   10/13/2010               Pending 22031   Korea  
SKECHERS TONE UPS   25   Footwear and apparel, namely, tops, shirts, blouses,
t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants,
sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers, dresses,
skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats, caps,
beanies, visors, ties, socks, belts, gloves, scarves and wristbands  
40201052649   10/13/2010               Pending 22444   Mexico   KINETIC TONING
PODS   25   Footwear   1154794                   Pending 22433   Mexico  
SHAPE-UPS TONERS   25   Footwear   1154649                   Pending 22435  
Mexico   TONE-UPS FITNESS   25   Footwear   1154650                   Pending
22436   Mexico   TONE-UPS TRAINER   25   Footwear   1154651                  
Pending 22446   Mexico   TONE-UPS FLEX   25   Footwear   1154819                
  Pending 22467   Mexico   WITH TONE-UPS, EVERY STEP COUNTS!   25   Footwear  
66494                   Pending 22478   Mexico   WITH TONE-UPS, EVERY STEP
COUNTS! (Spanish Translation)   25   Footwear                       Pending
21029   Saudi Arabia   SKECHERS TONE UPS   25   Footwear, shoes, sneakers,
sandals, slippers and boots.   152265   2/24/2010               Pending

Page 2 of 3



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20679   Thailand   SKECHERS TONE UPS   25   Shoes (except sport shoes),
sneakers, sandals, slippers, boots and sport shoes.   748675   11/3/2009        
      Pending 20722   United States   TONE UP WHILE YOU WALK   25   Footwear.  
77/894,173   12/15/2009   3,852,702   9/28/2010   9/28/2020   Registered 20968  
United States   TONE MASTER   25   Footwear.   77/927,452   2/3/2010            
  Pending 21196   United States   WITH TONE-UPS, EVERY STEP COUNTS!   25  
Footwear and apparel.   85/005,739   4/3/2010               Pending 21256  
United States   TWINKLE TONES   25   Footwear.   85/005,755   4/3/2010          
    Pending 21273   United States   TONE AIR   25   Footwear.   85/005,777  
4/3/2010               Pending 21816   United States   SRT SKECHERS RADIUS TONER
  25   Footwear.   85/116,887   8/26/2010               Pending 20193   United
States   SKECHERS TONE UPS   25   Footwear.   77/688,970   3/11/2009            
  Pending 20720   United States   GET TONED WITHOUT SETTING FOOT IN A GYM   25  
Footwear.   77/894,163   12/15/2009   3,807,037   6/22/2010   6/22/2020  
Registered 20745   United States   3D TONE UPS   25   Footwear.   77/898,478  
12/21/2009               Pending 21072   United States   TONING PODS   25  
Footwear.   77/952,129   3/5/2010               Pending 21108   United States  
KINETIC TONING PODS   25   Footwear.   77/960,648   3/16/2010              
Pending 21267   United States   CORE TONES   25   Footwear.   85/005,765  
4/3/2010               Pending 21268   United States   TRUE TONES   25  
Footwear.   85/005,768   4/3/2010               Pending 21272   United States  
TRIM TONES   25   Footwear.   85/005,776   4/3/2010               Pending 21448
  United States   SHAPE-UPS TONERS   25   Footwear.   85/037,655   5/13/2010    
          Pending 21508   United States   SET THE TONE   25   Footwear.  
85/060,817   6/11/2010               Pending

Page 3 of 3



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20633   Australia   TWINKLE TOES   25   Apparel.   n/a   11/2/2009  
1021039   11/2/2009   11/2/2019   Registered 21096   Australia   TWINKLE TOES  
25   Footwear.   n/a   2/19/2010   1031010   2/19/2010       Pending 20613  
Brazil   TWINKLE TOES   25   Footwear.   830472835   n/a               Pending
20614   Canada   TWINKLE TOES   25   Footwear, namely, shoes, sneakers, sandals,
slippers and boots. Apparel, namely shirts, blouses, t-shirts, sweat shirts,
sports jerseys, sweaters, trousers, pants, sweat pants, shorts, jackets, coats,
overcoats, pullovers, jumpers, dresses, skirts, beachwear, swimsuits, underwear,
lingerie, hats, caps, beanies, visors, neckties, socks, belts, gloves, scarves
and wristbands.   1,457,913   11/4/2009   TMA787838   1/18/2011   01/18/20206  
Registered 20615   Chile   TWINKLE TOES   25   Footwear and apparel.   883681  
11/5/2009   894378   8/18/2010   8/18/2020   Registered 20634   China   TWINKLE
TOES   25   Apparel; footwear; headgear; hosiery; gloves [clothing]; neckties;
swimsuits; waterproof clothing; masquerade costumes; football shoes; children’s
clothing; belts [clothing]; sashes for wear.   7892436   12/7/2009              
Pending

Page 1 of 9



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20616   Colombia   TWINKLE TOES   25   Footwear; apparel; headgear;
hosiery; gloves [clothing]; neckties; swimsuits; waterproof clothing; masquerade
costumes; football shoes; children’s clothing; belts [clothing]; sashes for
wear.   9123660   11/3/2009               Pending 20635   Croatia   TWINKLE TOES
  25   Apparel.   n/a   11/2/2009   1021039   11/2/2009       Pending 21097  
Croatia   TWINKLE TOES   25   Footwear.   n/a   2/19/2010   1031010   2/19/2010
  2/19/2020   Registered 20617   CTM   TWINKLE TOES   25   Footwear and apparel.
  8633026   10/22/2009   8633026   4/26/2010   10/22/2019   Registered 20873  
CTM   TWINKLE TOES   03, 09, 14, 18, 20, 24, 25, 26, 28, 41   (Class 03)
Cosmetics, lipsticks and lip balms. (Class 09) Eyewear; protective carrying
cases for portable music players, namely, mp3 players; carrying cases for cell
phones; video games. (Class 14) Jewelry. (Class 18) Purses, backpacks, handbags,
wallets. (Class 20) Key chains. (Class 24) Bed sheets, bath towels, beach
towels, bed blankets, comforters. (Class 25) Slipper socks, lounge wear, hooded
sweat shirts, athletic apparel. (Class 26) Hair accessories, hair clips.
(Class 28) Craft toys, dolls. (Class 41) Publishing.   8965791   3/19/2010  
8965791   9/14/2010   3/19/2020   Registered 21494   CTM   TWINKLE TOES   12  
Bicycles and scooters   9262577   7/21/2010   9262577   1/3/2011   7/21/2020  
Registered

Page 2 of 9



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21924   CTM   TWINKLE TOES   09, 35, 41   (Class 09) DVD’s, television
shows, motion picture films, and video games. (Class 35) On-line retail store
services of selling goods relating to a character in applicant’s television
show. (Class 41) Book publishing, entertainment services relating to books,
authors, author events, reading groups and book clubs, namely, providing
electronic publications in the nature of online newsletters and online book club
companion magazines; providing commentary and articles about books and authors;
providing sample chapters and excerpts from books; and providing information
pertaining to books, literary works, authors and publishing, all by means of a
global computer information network.   9451725   10/15/2010              
Pending 22393   CTM   TWINKLE TOES   9   Protective helmets; protective helmets
for sports.                       Pending

Page 3 of 9



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22396   CTM   TWINKLE TOES   28   Skateboards, skateboard accessories,
namely, skateboard decks, skateboard trucks, skateboard wheel assemblies and
skateboard wheels; protective gear for sports, namely athletic protective
padding for elbows, hands, fists, legs, knees, and abdomen; protective gloves
and face masks for bicycling, roller- skating and skateboarding                
      Pending 20618   Hong Kong   TWINKLE TOES   25   Footwear and apparel.  
201464660   11/4/2009   301464660   11/30/2009   11/3/2019   Registered 20619  
India   TWINKLE TOES   25   Footwear and apparel.   1884086   11/13/2009        
      Pending 20620   Israel   TWINKLE TOES   25   Footwear and apparel.  
224808   11/3/2009               Pending 20621   Japan   TWINKLE TOES   25  
Apparel.   n/a   11/2/2009   1021039   11/2/2009   11/2/2019   Registered 21098
  Japan   TWINKLE TOES   25   Footwear.   n/a   2/19/2010   1031010   2/19/2010
  2/19/2020   Registered 20636   Korea   TWINKLE TOES   25   Apparel.   n/a  
11/2/2009   1021039   11/2/2009       Pending 21099   Korea   TWINKLE TOES   25
  Footwear.   n/a   2/19/2010   1031010   2/19/2010       Pending 20622  
Malaysia   TWINKLE TOES   25   Footwear and apparel.   9019281   11/3/2009      
        Pending 20623   Mexico   TWINKLE TOES   25   Footwear and apparel.  
1045615   11/5/2009   1142846   11/5/2009   11/5/2019   Registered 22394  
Mexico   TWINKLE TOES   9   Protective helmets; protective helmets for sports.  
                    Pending

Page 4 of 9



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22397   Mexico   TWINKLE TOES   28   Skateboards, skateboard accessories,
namely, skateboard decks, skateboard trucks, skateboard wheel assemblies and
skateboard wheels; protective gear for sports, namely athletic protective
padding for elbows, hands, fists, legs, knees, and abdomen; protective gloves
and face masks for bicycling, roller- skating and skateboarding                
      Pending 20624   New Zealand   TWINKLE TOES   25   Clothing, footwear and
headgear, including shoes, sneakers, sandals, slippers, tops, shirts, blouses,
t-shirts, sweat shirts, sports jerseys, sweaters, bottoms, trousers, pants,
sweat pants, shorts, jackets, coats, overcoats, pullovers, jumpers, dresses,
skirts, beachwear, swimsuits, underwear, lingerie, headwear, hats, caps,
beanies, visors, ties, socks, belts, gloves, scarves and wristbands.   815166  
11/3/2009   815166   10/28/2009   10/28/2019   Registered 21427   Panama  
TWINKLE TOES   25   Footwear and apparel.   189615   4/30/2010              
Pending 20626   Philippines   TWINKLE TOES   25   Footwear and apparel.  
4-2009-011363   11/6/2009               Pending 20637   Russia   TWINKLE TOES  
25   Apparel.   n/a   11/2/2009   1021039   11/2/2009   11/2/2019   Registered
21100   Russia   TWINKLE TOES   25   Footwear.   n/a   2/19/2010   1031010  
2/19/2010   2/19/2020   Registered 20627   Saudi Arabia   TWINKLE TOES   25  
Footwear and apparel.   148718   11/7/2009               Pending

Page 5 of 9



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20628   South Africa   TWINKLE TOES   25   Footwear and apparel.  
200921931   11/3/2009               Pending 20629   Taiwan   TWINKLE TOES   25  
Footwear and apparel.   98048952   11/4/2009   1424755   8/16/2010   8/16/2020  
Registered 20630   Thailand   TWINKLE TOES   25   Footwear and apparel.   748970
  11/5/2009               Pending 21101   Turkey   TWINKLE TOES   25   Footwear.
  n/a   2/19/2010   1031010   2/19/2010       Pending 20631   UAE   TWINKLE TOES
  25   Footwear and apparel.   135491   11/5/2009               Pending 20052  
United States   TWINKLE TOES   25   Footwear.   77/976,666   10/22/2008  
3,723,738   12/8/2009   12/8/2019   Registered 20604   United States   TWINKLE
TOES   25   Apparel.   77/859,835   10/28/2009               Pending 20872  
United States   TWINKLE TOES   3   Cosmetics, lipsticks and lip balms.  
77/922,878   1/28/2010               Pending 20874   United States   TWINKLE
TOES   9   Eyewear; protective carrying cases for portable music players,
namely, mp3 players; carrying cases for cell phones; video games.   77/922,834  
1/28/2010               Pending 20876   United States   TWINKLE TOES   14  
Jewelry.   77/922,905   1/28/2010               Pending 20878   United States  
TWINKLE TOES   18   Purses, backpacks, handbags, wallets.   77/922,914  
1/28/2010               Pending 20880   United States   TWINKLE TOES   06, 20  
(Class 06) Metal key chains. (Class 20) Non-metal and non-leather key chains,
plastic key chains.   77/922,925   1/28/2010               Pending 20882  
United States   TWINKLE TOES   24   Bed sheets, bath towels, beach towels, bed
blankets, comforters.   77/922,938   1/28/2010               Pending 20884  
United States   TWINKLE TOES   25   Slipper socks, lounge wear, hooded sweat
shirts, athletic apparel.   77/922,965   1/28/2010               Pending 20886  
United States   TWINKLE TOES   26   Hair accessories, hair clips.   77/923,000  
1/28/2010               Pending 20888   United States   TWINKLE TOES   28  
Craft toys, dolls.   77/922,983   1/28/2010               Pending 20890   United
States   TWINKLE TOES   35   Publishing.   77/922,858   1/28/2010              
Pending 21480   United States   TWINKLE TOES   12   Bicycles and scooters  
85/060,170   6/10/2010               Pending

Page 6 of 9



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21923   United States   TWINKLE TOES   09, 41   (Class 9) DVDs featuring
animated entertainment; motion picture films featuring animated entertainment;
downloadable motion pictures and television shows featuring animated
entertainment; video game software. (Class 41) Entertainment, namely, a
continuing animated entertainment show broadcast over television.   85/147,939  
10/7/2010               Pending 21925   United States   TWINKLE TOES   35  
On-line retail store services of selling goods relating to the character TWINKLE
TOES in applicant’s television show.   85/148,321   10/8/2010              
Pending

Page 7 of 9



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21936   United States   TWINKLE TOES   35, 41   (Class 35) Distribution
of sample chapters and excerpts from books for publicity purposes; providing
information pertaining to books, literary works, and authors for advertising and
sales purposes, all by means of a global computer network (Class 41) Book
publishing, entertainment services relating to books, authors, author events,
reading groups and book clubs, namely, providing electronic publications in the
nature of online newsletters and online book club companion magazines in the
field of education, animation and children’s entertainment; providing online
reviews and articles about books and authors; providing information about
authors and their works and   85/148,348   10/8/2010               Pending 22392
  United States   TWINKLE TOES   9   Protective helmets; protective helmets for
sports.   85/243,044   2/15/2011               Pending

Page 8 of 9



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 22395   United States   TWINKLE TOES   28   Skateboards, skateboard
accessories, namely, skateboard decks, skateboard trucks, skateboard wheel
assemblies and skateboard wheels; protective gear for sports, namely athletic
protective padding for elbows, hands, fists, legs, knees, and abdomen;
protective gloves and face masks for bicycling, roller- skating and
skateboarding   85/243,062   2/15/2011               Pending 20632   Venezuela  
TWINKLE TOES   25   Footwear.   206592009   12/10/2009               Pending
21916   Venezuela   TWINKLE TOES   25   Apparel.   200622009   12/10/2009      
        Pending

Page 9 of 9



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21257   CTM   TWINKLE TONES   25   Footwear.   9025933   4/14/2010  
9025933   9/2/2010   4/14/2020   Registered 21932   CTM   TWINKLE TOES
(Character)   09, 28, 35, 41   DVDs, downloadable television shows, motion
picture films, and video games. (28) Action figures and accessories; action
skill games; plush toys; balloons; bath toys; christmas trees ornaments; board
games; toy building blocks; playing cards; dolls and doll clothing; doll
playsets; crib toys; manipulative games; jigsaw puzzles; kites; music box toys;
party favors in the nature of small toys; inflatable pool toys; disc-type toss
toys; toy vehicles; model toy cars; hand-held unit for playing electronic games;
musical toys; modeled plastic toy figurines; toy banks; puppets; yo-yos; toy
scooters; talking toys; bubble making wands and solution sets; model toy trucks.
(35) On-line retail   9474792   10/26/2010   9474792   4/4/2011   10/26/2020  
Registered 22151   CTM   TWINKLE-BANDS   14   Bracelets; jewelry   9613449  
12/21/2010               Pending 22336   CTM   TWINKLE FRIENDS   25   Footwear.
  9775834   3/1/2011               Pending 22541   Mexico   TWINKLE FRIENDS   25
  Footwear                       Pending 22542   Mexico   TWINKLE FRIENDS   16  
Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines.                    
  Pending 21940   United Kingdom   TWINKLETOES   25   Footwear and clothing.  
2505554   12/27/2008   2505554   4/17/2009   12/27/2018   Registered

Page 1 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21928   United States   TWINKLE TOES (Character)   9, 41   (Class 09)
DVDs featuring animated entertainment; motion picture films featuring animated
entertainment; downloadable motion picture films and television shows featuring
animated entertainment; video game software (Class 41) Entertainment, namely, a
continuing animated entertainment show broadcast over television   85/156,532  
10/19/2010               Pending

Page 2 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21929   United States   TWINKLE TOES (Character)   28   Action figures
and accessories; action skill games; plush toys; balloons; bath toys; christmas
tree ornaments; board games; toy building blocks; playing cards; dolls and doll
clothing; doll playsets; crib toys; manipulative games; jigsaw puzzles; kites;
music box toys; party favors in the nature of small toys; inflatable pool toys;
disc-type toss toys; toy vehicles; model toy cars; hand-held unit for playing
electronic games; musical toys; modeled plastic toy figurines; toy banks;
puppets; yo-yos; toy scooters; talking toys; bubble making wands and solution
sets; model toy trucks.   85/148,374   10/8/2010               Pending 21930  
United States   TWINKLE TOES (Character)   35   On-line retail store services of
selling goods relating to a character in applicant’s television show.  
85/148,388   10/8/2010               Pending

Page 3 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21931   United States   TWINKLE TOES (Character)   35, 41   (Class 35)
Distribution of sample chapters and excerpts from books for publicity purposes;
providing information pertaining to books, literary works, and authors for
advertising and sales purposes, all by means of a global computer network
(Class 41) Book publishing, entertainment services relating to books, authors,
author events, reading groups and book clubs, namely, providing electronic
publications in the nature of online newsletters and online book club companion
magazines in the field of education, animation and children’s entertainment;
providing on line reviews and articles about books and authors; providing
information about authors and their works and   85/148,406   10/8/2010          
    Pending 19822   United States   SKECHERS TWINKLE TOES   25   Footwear.  
77/598,579   10/22/2008               Pending 22150   United States  
TWINKLE-BANDS   14   Bracelets; jewelry   85/199,901   12/16/2010              
Pending 21256   United States   TWINKLE TONES   25   Footwear.   85/005,755  
4/3/2010               Pending 22335   United States   TWINKLE FRIENDS   25  
Footwear.   85/232,223   2/2/2011               Pending 22337   United States  
TWINKLE FRIENDS   16   Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines.   85/232,259   2/2/2011               Pending

Page 4 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21694   Australia   Z STRAP   25   Apparel   A0020466   7/6/2010  
1046513   7/6/2010   7/6/2020   Pending 21675   Brazil   Z STRAP   25   Apparel.
  830678123   7/7/2010               Pending 19104   Canada   Z STRAP   25  
Footwear, namely, shoes and sneakers.   1,382,563   2/8/2008   TMA744,187  
7/28/2009   7/28/2024   Registered 21676   Canada   Z STRAP   25   Apparel.  
1487719   7/7/2010               Pending 21677   Chile   Z STRAP   25   Apparel.
  912636   7/12/2010               Pending 18912   China   Z STRAP   25  
Footwear.   6442078   12/17/2007   6442078   5/28/2010   5/27/2020   Registered
18913   China   Z STRAP   16   Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines.   6442077   12/17/2007   6442077   3/28/2010   3/27/2020  
Registered 21678   China   Z STRAP   25   Apparel.   8581031   8/17/2010        
      Pending 21679   Colombia   Z STRAP   25   Apparel.   10081944   7/7/2010  
            Pending 21695   Croatia   Z STRAP   25   Apparel   A0020466  
7/6/2010   1046513   7/6/2010   7/6/2020   Pending 18129   CTM   Z STRAP   16,
25   (Class 16) Publications, namely comic books, comic magazines, graphic
novels and printed stories in illustrated form featured in books and magazines.
(Class 25) Footwear.   5785005   3/26/2007   5785225   2/5/2008   3/25/2017  
Registered 19105   CTM   Z STRAP   25   Footwear.   6622187   1/30/2008  
6622187   11/12/2008   1/30/2018   Registered

Page 1 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20411   CTM   Z STRAP   09, 41   (Class 09) Pre-recorded DVDs, digital
video discs, digital versatile discs, CD- ROM discs and video cassettes
featuring animated entertainment; motion picture films featuring animated
entertainment; downloadable television shows featuring animated entertainment;
video game cartridges; video game discs. (Class 41) Entertainment in the nature
of on-going television programs in the field of animated entertainment.  
8386856   6/25/2009   8386856   1/12/2010   6/25/2019   Registered 20780   CTM  
Z STRAP   25   Apparel.   9005158   4/6/2010   9005158   1/12/2011   4/6/2020  
Registered 22045   CTM   Z STRAP   9   Eyewear, namely, eyeglasses, sunglasses
and optical frames; eyewear accessories, namely, eyewear cases, neck cords and
neck chains.   9489261   11/2/2010   9489261   3/16/2011   11/2/2020  
Registered 19106   Hong Kong   SKECHERS Z STRAP   25   Footwear.   301043225  
1/30/2008   301043225   1/30/2008   1/26/2018   Registered 21680   Hong Kong   Z
STRAP   25   Apparel.   301659745   7/9/2010               Pending 21681   India
  Z STRAP   25   Apparel.                       Pending 21682   Israel   Z STRAP
  25   Apparel.   n/a   7/7/2010               Pending 18924   Japan   Z STRAP  
16, 25   (Class 16) Publications, namely, comic books, comic magazines, graphic
novels and printed stories in illustrated form featured in books and magazines.
(Class 25) Footwear.   1269222007   12/25/2007   5256925   8/14/2009   8/14/2019
  Registered 21696   Japan   Z STRAP   25   Apparel   A0020466   7/6/2010  
1046513   7/6/2010   7/6/2020   Registered

Page 2 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21697   Korea   Z STRAP   25   Apparel   A0020466   7/6/2010   1046513  
7/6/2010   7/6/2020   Pending 21683   Malaysia   Z STRAP   25   Apparel.        
              Pending 19016   Mexico   Z STRAP   25   Footwear.   910750  
1/31/2008               Pending 21684   Mexico   Z STRAP   25   Apparel.  
1102959   7/8/2010               Pending 21685   New Zealand   Z STRAP   25  
Apparel.                       Pending 21686   Panama   Z STRAP   25   Apparel.
  191495   7/8/2010               Pending 19019   Philippines   Z STRAP   25  
Footwear, namely shoes, sandals, slippers.   4-2008-001365   2/4/2008  
4-2008-001365   2/23/2009   2/23/2019   Registered 21687   Philippines   Z STRAP
  25   Apparel.   42010007424   7/8/2010               Pending 21698   Russia  
Z STRAP   25   Apparel   A0020466   7/6/2010   1046513   7/6/2010   7/6/2020  
Pending 21688   Saudi Arabia   Z STRAP   25   Apparel.   156954   7/10/2010    
          Pending 21689   South Africa   Z STRAP   25   Apparel.   201014673  
7/7/2010               Pending 19107   Taiwan   Z STRAP   25   Footwear.  
97004883   1/31/2008   1335291   11/1/2008   10/30/2018   Registered 21690  
Taiwan   Z STRAP   25   Apparel.   99032916   7/9/2010               Pending
21691   Thailand   Z STRAP   25   Apparel.                       Pending 21699  
Turkey   Z STRAP   25   Apparel   A0020466   7/6/2010   1046513   7/6/2010  
7/6/2020   Pending 21692   UAE   Z STRAP   25   Apparel.   144598   7/11/2010  
            Pending 18604   United States   Z STRAP   25   Footwear.  
77/252,510   8/10/2007   3,456,974   7/1/2008   7/1/2018   Registered 18918  
United States   Z STRAP   16   Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines.   77/361,338   12/28/2007   3,538,370   11/25/2008  
11/25/2018   Registered

Page 3 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20336   United States   Z STRAP   09, 41   (Class 09) Pre-recorded DVDs,
digital video discs, digital versatile discs, CD- ROM discs and video cassettes
featuring animated entertainment; motion picture films featuring animated
entertainment; downloadable television shows featuring animated entertainment;
video game cartridges; video game discs. (Class 41) Entertainment in the nature
of on-going television programs in the field of animated entertainment.  
77/758,892   6/12/2009               Pending 20777   United States   Z STRAP  
25   Apparel.   77/937,745   2/17/2010               Pending 22044   United
States   Z STRAP   9   Eyewear, namely, eyeglasses, sunglasses and optical
frames; eyewear accessories, namely, eyewear cases, neck cords and neck chains.
  85/162,383   10/27/2010               Pending 21693   Venezuela   Z STRAP   25
  Apparel.   119332010   7/23/2010               Pending

Page 4 of 4



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20834   Australia   ZEVO-3   09, 16, 25, 41   (Class 09) Pre-recorded
DVDs, digital video discs, digital versatile discs, CD- ROM discs and video
cassettes featuring animated entertainment; motion picture films featuring
animated entertainment; downloadable television shows featuring animated
entertainment; video game cartridges; video game discs (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines (Class 41) Entertainment in the
nature of on-going television programs in the field of animated entertainment.  
n/a   12/31/2009   1029905   12/31/2009   12/31/2019   Registered

Page 1 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20781   Brazil   ZEVO-3   9   Pre-recorded DVDs, digital video discs,
digital versatile discs, CD-ROM discs and video cassettes featuring animated
entertainment; motion picture films featuring animated entertainment;
downloadable television shows featuring animated entertainment; video game
cartridges; video game discs.   830490280   1/5/2010               Pending 20782
  Brazil   ZEVO-3   16   Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines.   830490230   1/5/2010               Pending 20783   Brazil   ZEVO-3
  25   Footwear and apparel.   830490272   1/5/2010               Pending 20784
  Brazil   ZEVO-3   41   Entertainment in the nature of on-going television
programs in the field of animated entertainment.   830490221   1/5/2010        
      Pending

Page 2 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20785   Canada   ZEVO-3   09, 16,
25, 41   (Class 09) Pre-recorded DVDs, digital video discs, digital versatile
discs, CD- ROM discs and video cassettes featuring animated entertainment;
motion picture films featuring animated entertainment; downloadable television
shows featuring animated entertainment; video game cartridges; video game discs
(Class 16) Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines (Class
25) Footwear and apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts,
sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses,   1464532   1/4/2010    
          Pending 20787   China   ZEVO-3   25   Footwear and apparel.   7979055
  1/8/2010               Pending 20955   China   ZEVO-3   25   Beachwear,
swimsuits, headwear, hats, caps, beanies, visors, ties, socks, belts, gloves,
scarves and wristbands.   8009362   1/20/2010               Pending

Page 3 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 21578   China   ZEVO-3   9   Pre-recorded DVDs, digital video discs,
digital versatile discs, CD-ROM discs and video cassettes featuring animated
entertainment; motion picture films featuring animated entertainment;
downloadable television shows featuring animated entertainment; video game
cartridges; video game discs.   7979057   1/8/2010               Pending 21579  
China   ZEVO-3   16   Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines.   7979056   1/8/2010               Pending 21580   China   ZEVO-3  
41   Entertainment in the nature of on-going television programs in the field of
animated entertainment.   7979054   1/8/2010               Pending

Page 4 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20788   Colombia   ZEVO-3   9   Pre-recorded DVDs, digital video discs,
digital versatile discs, CD-ROM discs and video cassettes featuring animated
entertainment; motion picture films featuring animated entertainment;
downloadable television shows featuring animated entertainment; video game
cartridges; video game discs.   10000881   1/6/2010   409241   9/16/2010  
9/16/2020   Registered 20789   Colombia   ZEVO-3   16   Publications, namely,
comic books, comic magazines, graphic novels and printed stories in illustrated
form featured in books and magazines.   10000882   1/6/2010   409242   9/16/2010
  9/16/2020   Registered 20790   Colombia   ZEVO-3   25   Footwear and apparel.
  10000883   1/6/2010   409243   9/16/2010   9/16/2020   Registered

Page 5 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20835   Croatia   ZEVO-3   09, 16, 25, 41   (Class 09) Pre-recorded DVDs,
digital video discs, digital versatile discs, CD- ROM discs and video cassettes
featuring animated entertainment; motion picture films featuring animated
entertainment; downloadable television shows featuring animated entertainment;
video game cartridges; video game discs (Class 16) Publications, namely, comic
books, comic magazines, graphic novels and printed stories in illustrated form
featured in books and magazines (Class 25) Footwear and apparel, namely, tops,
shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms,
trousers, pants, sweat pants, shorts, jackets, coats, overcoats, pullovers,
jumpers, dresses,   n/a   12/31/2009   1029905   12/31/2009   12/21/2019  
Pending

Page 6 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20792   CTM   ZEVO-3   09, 16, 25, 41   (Class 09) Pre-recorded DVDs,
digital video discs, digital versatile discs, CD- ROM discs and video cassettes
featuring animated entertainment; motion picture films featuring animated
entertainment; downloadable television shows featuring animated entertainment;
video game cartridges; video game discs (Class 16) Publications, namely, comic
books, comic magazines, graphic novels and printed stories in illustrated form
featured in books and magazines (Class 25) Footwear and apparel, namely, tops,
shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms,
trousers, pants, sweat pants, shorts, jackets, coats, overcoats, pullovers,
jumpers, dresses,   8790801   1/4/2010               Pending 22047   CTM  
ZEVO-3   9   Eyewear, namely, eyeglasses, sunglasses and optical frames; eyewear
accessories, namely, eyewear cases, neck cords and neck chains.   9489295  
11/2/2010               Pending

Page 7 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20793   Hong Kong   ZEVO-3   09, 16, 25, 41   (Class 09) Pre-recorded
DVDs, digital video discs, digital versatile discs, CD- ROM discs and video
cassettes featuring animated entertainment; motion picture films featuring
animated entertainment; downloadable television shows featuring animated
entertainment; video game cartridges; video game discs (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines (Class 25) Footwear and
apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys,
sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets, coats,
overcoats, pullovers, jumpers, dresses,   301515519   1/5/2010   301515519  
1/5/2010   1/4/2020   Registered

Page 8 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20794   India   ZEVO-3   09, 16, 25, 41   (Class 09) Pre-recorded DVDs,
digital video discs, digital versatile discs, CD- ROM discs and video cassettes
featuring animated entertainment; motion picture films featuring animated
entertainment; downloadable television shows featuring animated entertainment;
video game cartridges; video game discs (Class 16) Publications, namely, comic
books, comic magazines, graphic novels and printed stories in illustrated form
featured in books and magazines (Class 25) Footwear and apparel, namely, tops,
shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms,
trousers, pants, sweat pants, shorts, jackets, coats, overcoats, pullovers,
jumpers, dresses,   1907181   1/11/2010               Pending 20795   Israel  
ZEVO-3   9   Pre-recorded DVDs, digital video discs, digital versatile discs,
CD-ROM discs and video cassettes featuring animated entertainment; motion
picture films featuring animated entertainment; downloadable television shows
featuring animated entertainment; video game cartridges; video game discs.  
226177   1/5/2010           1/5/2020   Registered

Page 9 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20796   Israel   ZEVO-3   16   Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines.   226175   1/5/2010           1/5/2020   Registered 20797  
Israel   ZEVO-3   25   Footwear and apparel.   226178   1/5/2010          
1/5/2020   Registered 20798   Israel   ZEVO-3   41   Entertainment in the nature
of on-going television programs in the field of animated entertainment.   226176
  1/5/2010           1/5/2020   Registered 20836   Japan   ZEVO-3   09, 16, 25,
41   (Class 09) Pre-recorded DVDs, digital video discs, digital versatile discs,
CD- ROM discs and video cassettes featuring animated entertainment; motion
picture films featuring animated entertainment; downloadable television shows
featuring animated entertainment; video game cartridges; video game discs
(Class 16) Publications, namely, comic books, comic magazines, graphic novels
and printed stories in illustrated form featured in books and magazines (Class
25) Footwear and apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts,
sports jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts,
jackets, coats, overcoats, pullovers, jumpers, dresses,   1907181   1/11/2010  
1029905   12/31/2009   12/31/2019   Pending

Page 10 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20837   Korea   ZEVO-3   09, 16, 25, 41   (Class 09) Pre-recorded DVDs,
digital video discs, digital versatile discs, CD- ROM discs and video cassettes
featuring animated entertainment; motion picture films featuring animated
entertainment; downloadable television shows featuring animated entertainment;
video game cartridges; video game discs (Class 16) Publications, namely, comic
books, comic magazines, graphic novels and printed stories in illustrated form
featured in books and magazines (Class 25) Footwear and apparel, namely, tops,
shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms,
trousers, pants, sweat pants, shorts, jackets, coats, overcoats, pullovers,
jumpers, dresses,   1907181   1/11/2010               Pending 20799   Malaysia  
ZEVO-3   9   Pre-recorded DVDs, digital video discs, digital versatile discs,
CD-ROM discs and video cassettes featuring animated entertainment; motion
picture films featuring animated entertainment; downloadable television shows
featuring animated entertainment; video game cartridges; video game discs.  
2010000130   1/6/2010               Pending

Page 11 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20800   Malaysia   ZEVO-3   16   Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines.   2010000131   1/6/2010               Pending 20802  
Malaysia   ZEVO-3   41   Entertainment in the nature of on-going television
programs in the field of animated entertainment.   2010000133   1/6/2010        
      Pending 20803   Mexico   ZEVO-3   9   Pre-recorded DVDs, digital video
discs, digital versatile discs, CD-ROM discs and video cassettes featuring
animated entertainment; motion picture films featuring animated entertainment;
downloadable television shows featuring animated entertainment; video game
cartridges; video game discs.   1058311   1/7/2010   1155035   1/7/2010  
1/7/2020   Registered 20804   Mexico   ZEVO-3   16   Publications, namely, comic
books, comic magazines, graphic novels and printed stories in illustrated form
featured in books and magazines.   1058312   1/7/2010   1155860   1/7/2010  
1/7/2020   Registered 20805   Mexico   ZEVO-3   25   Footwear and apparel.  
1058315   1/7/2010   1155861   1/7/2010   1/7/2020   Registered 20806   Mexico  
ZEVO-3   41   Entertainment in the nature of on-going television programs in the
field of animated entertainment.   1058316   1/7/2010   1155862   1/7/2010  
1/7/2020   Registered

Page 12 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20807   New Zealand   ZEVO-3   09, 16, 41   (Class 09) Scientific,
nautical, surveying, photographic, cinematographic, optical, weighing,
measuring, signaling, checking (supervision), life-saving and teaching apparatus
and instruments; apparatus and instruments for conducting, switching,
transforming, accumulating, regulating or controlling electricity; apparatus for
recording, transmission or reproduction of sound or images; magnetic data
carriers, recording discs; automatic vending machines and mechanisms for coin-
operated apparatus; cash registers, calculating machines, data processing
equipment and computers; fire-extinguishing apparatus; pre-recorded DVDs,
digital video discs, digital versatile   817954   1/5/2010   817954   12/3/2009
  12/3/2019   Registered 20808   Panama   ZEVO-3   9   Pre-recorded DVDs,
digital video discs, digital versatile discs, CD-ROM discs and video cassettes
featuring animated entertainment; motion picture films featuring animated
entertainment; downloadable television shows featuring animated entertainment;
video game cartridges; video game discs.   186877   1/4/2010   186877   1/4/2010
  1/4/2020   Registered

Page 13 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20809   Panama   ZEVO-3   16   Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines.   186876   1/4/2010   186876   1/4/2010   1/4/2020  
Registered 20810   Panama   ZEVO-3   25   Footwear and apparel.   186878  
1/4/2010   186878   1/4/2010   1/4/2020   Registered 20811   Panama   ZEVO-3  
41   Entertainment in the nature of on-going television programs in the field of
animated entertainment.   186879   1/4/2010   186879   1/4/2010   1/4/2020  
Registered 20812   Philippines   ZEVO-3   09, 16, 25, 41   (Class 09)
Pre-recorded DVDs, digital video discs, digital versatile discs, CD- ROM discs
and video cassettes featuring animated entertainment; motion picture films
featuring animated entertainment; downloadable television shows featuring
animated entertainment; video game cartridges; video game discs (Class 16)
Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines (Class 25) Footwear
and apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports
jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets,
coats, overcoats, pullovers, jumpers, dresses,   42010000173   1/6/2010        
      Pending

Page 14 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20838   Russia   ZEVO-3   09, 16, 25, 41   (Class 09) Pre-recorded DVDs,
digital video discs, digital versatile discs, CD- ROM discs and video cassettes
featuring animated entertainment; motion picture films featuring animated
entertainment; downloadable television shows featuring animated entertainment;
video game cartridges; video game discs (Class 16) Publications, namely, comic
books, comic magazines, graphic novels and printed stories in illustrated form
featured in books and magazines (Class 25) Footwear and apparel, namely, tops,
shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms,
trousers, pants, sweat pants, shorts, jackets, coats, overcoats, pullovers,
jumpers, dresses,   n/a   12/31/2009   1029905   12/31/2009   12/31/2019  
Registered 20813   Saudi Arabia   ZEVO-3   9   Pre-recorded DVDs, digital video
discs, digital versatile discs, CD-ROM discs and video cassettes featuring
animated entertainment; motion picture films featuring animated entertainment;
downloadable television shows featuring animated entertainment; video game
cartridges; video game discs.   150792   1/12/2010               Pending

Page 15 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20814   Saudi Arabia   ZEVO-3   16   Publications, namely, comic books,
comic magazines, graphic novels and printed stories in illustrated form featured
in books and magazines.   150793   1/12/2010               Pending 20815   Saudi
Arabia   ZEVO-3   25   Footwear and apparel.   150794   1/12/2010              
Pending 20816   Saudi Arabia   ZEVO-3   41   Entertainment in the nature of
on-going television programs in the field of animated entertainment.   150795  
1/12/2010               Pending 20817   South Africa   ZEVO-3   9   Pre-recorded
DVDs, digital video discs, digital versatile discs, CD-ROM discs and video
cassettes featuring animated entertainment; motion picture films featuring
animated entertainment; downloadable television shows featuring animated
entertainment; video game cartridges; video game discs.   201000123   1/4/2010  
            Pending 20818   South Africa   ZEVO-3   16   Publications, namely,
comic books, comic magazines, graphic novels and printed stories in illustrated
form featured in books and magazines.   201000124   1/4/2010              
Pending 20819   South Africa   ZEVO-3   25   Footwear and apparel.   201000125  
1/4/2010               Pending 20820   South Africa   ZEVO-3   41  
Entertainment in the nature of on-going television programs in the field of
animated entertainment.   201000126   1/4/2010               Pending

Page 16 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20821   Taiwan   ZEVO-3   09, 16, 25, 41   (Class 09) Pre-recorded DVDs,
digital video discs, digital versatile discs, CD- ROM discs and video cassettes
featuring animated entertainment; motion picture films featuring animated
entertainment; downloadable television shows featuring animated entertainment;
video game cartridges; video game discs (Class 16) Publications, namely, comic
books, comic magazines, graphic novels and printed stories in illustrated form
featured in books and magazines (Class 25) Footwear and apparel, namely, tops,
shirts, blouses, t-shirts, sweat shirts, sports jerseys, sweaters, bottoms,
trousers, pants, sweat pants, shorts, jackets, coats, overcoats, pullovers,
jumpers, dresses,   99000222   1/5/2010   1447918   1/1/2011   12/31/2020  
Registered 20822   Thailand   ZEVO-3   9   Pre-recorded DVDs, digital video
discs, digital versatile discs, CD-ROM discs and video cassettes featuring
animated entertainment; motion picture films featuring animated entertainment;
downloadable television shows featuring animated entertainment; video game
cartridges; video game discs.   756592   1/21/2010               Pending

Page 17 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20823   Thailand   ZEVO-3   16   Publications, namely, comic books, comic
magazines, graphic novels and printed stories in illustrated form featured in
books and magazines.   756593   1/21/2010               Pending 20824   Thailand
  ZEVO-3   25   Footwear and apparel.   756594   1/21/2010               Pending
20825   Thailand   ZEVO-3   41   Entertainment in the nature of on-going
television programs in the field of animated entertainment.   756595   1/21/2010
              Pending 20839   Turkey   ZEVO-3   09, 16, 25, 41   (Class 09)
Pre-recorded DVDs, digital video discs, digital versatile discs, CD- ROM discs
and video cassettes featuring animated entertainment; motion picture films
featuring animated entertainment; downloadable television shows featuring
animated entertainment; video game cartridges; video game discs (Class 16)
Publications, namely, comic books, comic magazines, graphic novels and printed
stories in illustrated form featured in books and magazines (Class 25) Footwear
and apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports
jerseys, sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets,
coats, overcoats, pullovers, jumpers, dresses,   n/a   12/31/2009   1029905  
12/31/2009   12/31/2019   Registered

Page 18 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20826   UAE   ZEVO-3   9   Pre-recorded DVDs, digital video discs,
digital versatile discs, CD-ROM discs and video cassettes featuring animated
entertainment; motion picture films featuring animated entertainment;
downloadable television shows featuring animated entertainment; video game
cartridges; video game discs.   137990   1/12/2010               Pending 20827  
UAE   ZEVO-3   16   Publications, namely, comic books, comic magazines, graphic
novels and printed stories in illustrated form featured in books and magazines.
  137989   1/12/2010               Pending 20828   UAE   ZEVO-3   25   Footwear
and apparel.   137991   1/12/2010               Pending 20829   UAE   ZEVO-3  
41   Entertainment in the nature of on-going television programs in the field of
animated entertainment.   137992   1/12/2010               Pending

Page 19 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20735   United States   ZEVO-3   09, 16, 25, 41   (Class 09) Pre-recorded
DVDs, digital video discs, digital versatile discs, CD- ROM discs and video
cassettes featuring animated entertainment; motion picture films featuring
animated entertainment; downloadable television shows featuring animated
entertainment; video game cartridges; video game discs (Class 16) Publications,
namely, comic books, comic magazines, graphic novels and printed stories in
illustrated form featured in books and magazines (Class 25) Footwear and
apparel, namely, tops, shirts, blouses, t-shirts, sweat shirts, sports jerseys,
sweaters, bottoms, trousers, pants, sweat pants, shorts, jackets, coats,
overcoats, pullovers, jumpers, dresses,   77/885,655   12/3/2009              
Pending 22046   United States   ZEVO-3   9   Eyewear, namely, eyeglasses,
sunglasses and optical frames; eyewear accessories, namely, eyewear cases, neck
cords and neck chains.   85/162,366   10/27/2010               Pending

Page 20 of 21



--------------------------------------------------------------------------------



 



SKECHERS
U.S. and Foreign Trademark Applications and Registrations
As of 03/31/2011

                                          Docket   Country   Mark   Class  
Goods   Serial No.   Filing Date   Registration No.   Reg. Date   Renewal  
Status 20830   Venezuela   ZEVO-3   9   Pre-recorded DVDs, digital video discs,
digital versatile discs, CD-ROM discs and video cassettes featuring animated
entertainment; motion picture films featuring animated entertainment;
downloadable television shows featuring animated entertainment; video game
cartridges; video game discs.   1182010   1/7/2010               Pending 20831  
Venezuela   ZEVO-3   16   Publications, namely, comic books, comic magazines,
graphic novels and printed stories in illustrated form featured in books and
magazines.   1192010   1/7/2010               Pending 20832   Venezuela   ZEVO-3
  25   Footwear and apparel.   1202010   1/7/2010               Pending 20833  
Venezuela   ZEVO-3   41   Entertainment in the nature of on-going television
programs in the field of animated entertainment.   1212010   1/7/2010          
    Pending

Page 21 of 21



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of March 31, 2011

                                      NATURE OF   REGISTRATION & TITLE   DKT NO.
  WORK   WORK   REGISTRATION DATE
SKECHERS 1994 CATALOG
  08029       TX   Reg. No. TX 3-845-846
Reg. Date: 05/31/1994
BANNER
  08289         SCULPTURAL DESIGN   Reg. No. VA 676-899
Reg. Date: 11/03/1994
1994 KARL KANI CATALOG
  08337       TX   Reg. No. TX 3-939-682
Reg. Date: 11/16/1994
CROSS COLOURS
  08338         TX   Reg. No. TX 3-942-322
 
                Reg. Date: 11/03/1994
 
                (Assigned to Stage II Apparel)
SKECHERS 1994 CATALOG
  08339       TX   Reg. No. TX 3-845-846
Reg. Date: 05/31/1994
1995 KARL KANI CATALOG
  08642       TX   Reg. No. TX 4-018-560
Reg. Date: 04/06/1995
1995 SKECHERS FOOTWEAR
  08601       TX   Reg. No. TX 4-018-543
Reg. Date: 04/06/1995
SKECHERS NEW EDITIONS
1995
  08643       TX   Reg. No. TX 4-046-611 Reg. Date: 04/06/1995

Page 1 of 10



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of March 31, 2011

                                      NATURE OF   REGISTRATION & TITLE   DKT NO.
  WORK   WORK   REGISTRATION DATE
NEW SKECHERS ADDITIONS
1995-1996 CATALOG
  09033       TX   Reg. No. TX 4-195-464
Reg. Date: 11/25/1995
BROKEN HEART
  09210       ART WORK   Reg. No. VA 746-319
Reg. Date: 01/24/1996
LIPS DESIGN
  09211       ART WORK   Reg. No. VA 746-318
Reg. Date: 01/24/1996
EYE DESIGN
  09212       ART WORK   Reg. No. VA 746-317
Reg. Date: 01/24/1996
BUTTERFLY DESIGN
  09214       ART WORK   Reg. No. VA 746-315
Reg. Date: 01/24/1996
PLANET DESIGN
  09215       ART WORK   Reg. No. VA 746-316
Reg. Date: 01/24/1996
SHOE BOX DESIGN (YELLOW
& BLACK)
  09869       ART WORK   Reg. No. VA 847-922
Reg. Date: 03/10/1998
SKECHERS 97
IT’S THE S
  10589       TX   Reg. No. TX 4-708-262
Reg. Date: 01/16/1998
SKECHERS 98 SPRING
SUPPLEMENT
  10590       TX   Reg. No. TX 4-704-338
Reg. Date: 01/16/1998
SLIGHTS DESIGN
  10632       VA   Reg. No. VA 905-184
Reg. Date: 03/13/1998

Page 2 of 10



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of March 31, 2011

                                      NATURE OF   REGISTRATION & TITLE   DKT NO.
  WORK   WORK   REGISTRATION DATE
KIDS SKECHERS IT’S THE S 98/99 CATALOGUE
  10940       TX   Reg. No. TX 4-823-219 Reg. Date: 07/23/1998
SKECHERS IT’S THE S FOOTWEAR 98/99 CATALOGUE
  10941       TX   Reg. No. TX 4-828-575 Reg. Date: 07/23/1998
SKECHERS IT’S THE S FOOTWEAR
  11O70       TX   Reg. No. TX 4-839-447 Reg. Date: 10/13/1998
S SKECHERS U.S.A. 1999 SPRING SUPPLEMENT
  11346       TX   Reg. No. TX 4-976-998 Reg. Date: 04/26/1999
SHOE BOX DESIGN . . . IT’S THE S (BLUE & GREY)
  11347       ART WORK   Reg. No. VA 709-505
Reg. Date: 12/31/1999 — FOR PERIOD OF 95 YEARS.
4 WHEELERS SKECHERS
  13105       VA   Reg. No. TX 5-441-636
Reg. Date: 01/17/2002
4 WHEELERS SKECHERS
  13106       TX   Reg. No. VA 1-108-920
Reg. Date: 01/17/2002
SHOE BOX TEXT 4 WHEELERS
  13108       TX   Reg. No. TX 5-441-637
Reg. Date: 01/14/2002
SHOE BOX ARTWORK 4
WHEELERS
  13109       VA   Reg. No. VA 1-108-919 Reg. Date: 01/14/2002
TATTOO SKULL
  17758       VA (Visual art)   Reg. No. VAU719-644
Reg. Date: 10/02/2006

Page 3 of 10



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of March 31, 2011

                                      NATURE OF   REGISTRATION & TITLE   DKT NO.
  WORK   WORK   REGISTRATION DATE
KEWL BREEZE AND HIS AIR-
COOLED AIRATORS (Comic
book)
  17815       TX   Reg. No. TX 6-456-893 Reg. Date: 11/06/2006
SKECHERS PRESENTS Z STRAP WRATH OF THE TANGLER VOL. #1 (Comic book)
  18238       TX   Reg. No. TXU1-363-659 Reg. Date: 06/08/2007
CALI GEAR FUN & GAMES
BOOK (Comic book)
  18665       TX   Reg. No. TX6-894-916
Reg. Date: 02/04/2008
SKECHERS PRESENTS THE
INCREDIBLE ELASTIKA (Comic
book)
  18968       TX   Reg. No. TXu1-596-520 Reg. Date: 02/11/2008
CALI GEAR FUN & GAMES
BOOK (Comic book)
  18976       TX   Reg. No. TX 6-819-424 Reg. Date: 11/01/2007

Page 4 of 10



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of March 31, 2011

                                      NATURE OF   REGISTRATION & TITLE   DKT NO.
  WORK   WORK   REGISTRATION DATE
CAT
  19522       VA (Visual art)   Reg. No. VAu 1-020-562
Reg. Date: 08/11/2008
LITTLE WONDERS
  19593     n/a   PA (Performing Arts)   Reg. No. Pau 3-356-583
Reg. Date: 09/15/2008

(Audio Visual Work)
HYDEE HY-TOPS COMMERCIAL
(Commercial)
  19992       PA (Performing Arts)   Reg. No. PA 1-653-964
Reg. Date: 03/04/2009
SHAPE-UPS INSTRUCTIONAL VIDEO
  20072       PA (Performing Arts)   Reg. No. Pau 3-373-186
Reg. Date: 02/12/2009
HYDEE HY-TOP (Commercial)
  20339       PA (Performing Arts)   06/24/09 — Filed application
with Copyright Office.
TWINKLE TOES (Commercial)
  20340       PA (Performing Arts)   Reg. No. PA 1-664-622
Reg. Date: 06/29/2009
SHMITTY MCFUNKLE AND STUMP — MAKE YOU FEEL (Commercial)
  20341       PA (Performing Arts)   Reg. No. PA 1-664-660
Reg. Date: 06/29/2009

Page 5 of 10



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of March 31, 2011

                                      NATURE OF   REGISTRATION & TITLE   DKT NO.
  WORK   WORK   REGISTRATION DATE
HYDEE AND THE HY TOPS
(Comic Book)
  20401         TX (Literary
Work)   Reg. No. TX 7-238-999
Reg. Date: 11/06/2009

07/15/09 — Filed application
with the Copyright Office.
Z STRAP: THE TANGLER AT SK8 PARK! (Comic Book)
  18667         TX (Literary
Work)   Reg. No. TX 7-067-971 Reg. Date: 09/04/2009
LUMINATORS (Comic Book)
  20673         TX (Literary Work)   Reg. No. TX 7-135-557
Reg. Date: 01/27/2010

Filing date: 12/29/2009
 
             
LUMINATORS
  20674         PA   Reg. No. PA 1-711-823
Reg. Date: 01/27/2010
Filing Date: 12/29/2009

Creator = HKM Productions, Inc. Dave Kochanski (Composer), Christopher Allen
(Producer) Year of Creation: 2009 County: U.S. Date of 1st publication:
07/16/2009

Page 6 of 10



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of March 31, 2011

                                      NATURE OF   REGISTRATION & TITLE   DKT NO.
  WORK   WORK   REGISTRATION DATE
PRETTY TALL
  20675         PA   Reg. No. PA 1-711-822
Reg. Date: 01/27/2010

Creator = HKM Productions, Inc. John Masse (Composer), Christopher Allen
(Producer) Year of Creation: 2009 County: U.S. Date of 1st publication:
03/17/2009.
SPORTY SHORTY
  20676     n/a   PA   11/10/09 — Not approved.
LUMINATORS (Standee)
  20688         VA   01/27/10 — Copyright Office confirmed receipt of deposit
copy.
12/30/09 — Filed application with the Copyright Office.

Created: 06/16/2009
1st In-Store Date: 06/26/2009
PRETTY TALL (Standee)
  20689         VA   01/27/10 — Copyright Office confirmed receipt of deposit
copy.
12/30/09 — Filed application with the Copyright Office.

Created: 05/14/2009
1st In-Store Date: 06/02/2009
ZEVO-3 (DVD)
  20737         PA (Performing Arts)   03/19/10 — Sent deposit copy to Copyright
Office.
03/19/10 — Application filed.

Creator: n/a
Year of Creation: 2009
County: U.S.
Date of 1st publication:
03/01/2010
Duration: 03:33

Page 7 of 10



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of March 31, 2011

                                      NATURE OF   REGISTRATION & TITLE   DKT NO.
  WORK   WORK   REGISTRATION DATE
KEWL BREEZE AND HIS AIR-
FUELED AIRATORS VOL #2
(Comic book)
  20981         TX (Literary
Works)   Reg. No. TX 7-175-286 Reg. Date: 03/31/2010

Creator: n/a
Year of Creation: 2009
County: U.S.
Date of 1st publication:
03/10/2009
THE INCREDIBLE ELASTIKA
VOL #2 (Comic book)
  20982         TX (Literary
Works)   Reg. No. TX 7-175-283 Reg. Date: 03/31/2010

Creator: n/a
Year of Creation: 2009
County: U.S.
Date of 1st publication:
05/06/2009
KEWL BREEZE AND HIS AIR-
FUELED AIRATORS VOL #3
(Comic book)
  21241         TX (Literary
Works)   Reg. No. TX 7-202-564 Reg. Date: 07/02/2010
ZEVO-3 (Ep. 101)
  21407         PA (Performing Arts)   05/20/10 — Sent deposit copy to Copyright
Office.
05/20/10 — Application filed.

Creator: n/a
Year of Creation: 2010
County: U.S.
Date of 1st publication: n/a
Duration: 25:31
 
             
SKECHERS RESISTANCE RUNNER — JOIN THE RESISTANCE (DVD)
  21496         PA (Performing
Arts)   Reg. No. Pau-3-454-782 Reg. Date: 05/12/2010

05/11/10 — Application filed.

Page 8 of 10



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of March 31, 2011

                                      NATURE OF   REGISTRATION & TITLE   DKT NO.
  WORK   WORK   REGISTRATION DATE
SHAPE-UPS TONERS DVD
  21584     (GRAPHIC) [v56510v5651058.gif]   PA (Performing Arts)   Reg. Pau
3-461-311
Reg. Date: 06/28/2010
TONE-UPS TRAINERS DVD
  21585     (GRAPHIC) [v56510v5651059.gif]   PA (Performing Arts)   Reg. Pau
3-462-321
Reg. Date: 06/28/2010
SHAPE-UPS SHOE BOX
  21586     (GRAPHIC) [v56510v5651060.gif]   VA (Visual Arts)   Reg. VA
1-717-898
Reg. Date: June 8, 2010
SHAPE-UPS SHOE ELEVATION
  21590     (GRAPHIC) [v56510v5651061.gif]   VA (Visual Arts)   Reg. VAu
1-027-921
Reg. Date: 06/28/2010
SHAPE-UPS PERIPHERY AND
OUTSOLE DRAWINGS
RECTANGLES
  21591     (GRAPHIC) [v56510v5651062.gif]   VA (Visual Arts)   Reg. VAu
1-027-941
Reg. Date: 06/28/2010
SHAPE-UPS PERIPHERY AND
OUTSOLE DRAWINGS OVALS
  21592     (GRAPHIC) [v56510v5651063.gif]   VA (Visual Arts)   Reg. VAu
1-028-030
Reg. Date: 06/28/2010
ZEVO-3 (Promo Reel)
  21619     (GRAPHIC) [v56510v5651064.gif]   PA (Performing Arts)   Reg. Pau
3-462-735
Reg. Date: 07/01/2010

07/01/10 — Filed with Special Handling (expedited).

Creator: n/a
Year of Creation: 2010
County: U.S.
Date of 1st publication: n/a
Duration: 04:48

Page 9 of 10



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
U.S. COPYRIGHTS
As of March 31, 2011

                                      NATURE OF   REGISTRATION & TITLE   DKT NO.
  WORK   WORK   REGISTRATION DATE
TWINKLE TOES VOL. #1
  21705     (GRAPHIC) [v56510v5651065.gif]   TX (Literary Works)   08/26/10 —
Application filed and uploaded work.
BELLA BALLERINA
  22083     (GRAPHIC) [v56510v5651066.gif]   VA (Visual Arts)   Reg. No. VAu
1-048-181
Reg. Date: 11/18/2010

Creator: n/a
Year of Creation: 2010
County: U.S.
Date of 1st publication: n/a
SHAPE-UPS BROCHURE
  22284     (GRAPHIC) [v56510v5651067.gif]   TX (Literary Works)   Reg. No. TX
7-276-226
Reg. Date: 01/14/2011

Creator: n/a
Year of Creation: 2008
County: U.S.
Date of 1st publication:
11/11/2008
SRR SHOE ELEVATION
  22555     (GRAPHIC) [v56510v5651068.gif]   VA (Visual Arts)   Reg. No. VAu
1-055-991
Reg. Date: 03/02/2011
Filing Date: 03/02/2011

Creator: n/a
Year of Creation: 2009
Country: n/a
Date of 1st publication: n/a
SRR PERIPHERY AND
OUTSOLE DRAWINGS
  22556     (GRAPHIC) [v56510v5651069.gif]   VA (Visual Arts)   Reg. No. VAu
1-055-942
Reg. Date: 03/02/2011
Filing Date: 03/02/2011

Creator: n/a
Year of Creation: 2009
Country: n/a
Date of 1st publication: n/a
SRR PERIPHERY AND
OUTSOLE CAVITIY DRAWINGS
  22557     (GRAPHIC) [v56510v5651070.gif]   VA (Visual Arts)   Reg. No. VAu
1-056-014
Reg. Date: 03/02/2011
Filing Date: 03/02/2011

Creator: n/a
Year of Creation: 2009
Country: n/a
Date of 1st publication: n/a

Copyrights were assigned to Skechers II on October 18, 1999. Volume 3443, Page
180.

Page 10 of 10



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
FOREIGN COPYRIGHTS
As of March 31, 2011

                                      NATURE OF     COUNTRY/TITLE   DKT NO.  
WORK   WORK   STATUS
CHINA

S IN SHIELD DESIGN
  19505             Reg. No. 2008-F-013984
Reg. Date: 11/13/2008
CHINA:

S DESIGN (Performance
S with Borders)
  19506             Reg. No. 2008-F-013983
Reg. Date: 11/13/2008
CHINA:

S DESIGN
  19507             Reg. No. 2008-F-013982
Reg. Date: 11/13/2008
MEXICO:

CALI BEAR
CHARACTER
  19510             Reg. No. 04-2008-090917574900-301
Reg. Date: 09/18/2008

Page 1 of 1



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA
DISPERSED-AIR FOOTPAD
    11859     29/108,453
07/27/1999   D 427,422
July 4, 2000       PATENT EXPIRES 07/27/2019

•This patent is is owned by David K. Legatzke▪
INVENTOR: DAVID K. LEGATZKE
 
                       
USDPA: ROLLER SKATE
CHASSIS (WITH SINGLE
WHEEL IN THE REAR)
    14504     29/176,370
02/21/2003   US D482,750
S
11/25/2003       PATENT EXPIRES 11/25/2017

INVENTORS: DETLEV MAGERER and ERWIN WEITGASER
 
                       
USDPA
SHOE DESIGN
(QUARTER BRACE)
    12879     29/152,524
12/21/2001   US D465,910
S
11/26/2002       PATENT EXPIRES 11/26/2016

INVENTOR: URSULA SHEPPER
DRAFTSMAN: JOSEPH SANTOS
 
                       
USDPA: ORNAMENT
(lighted, for shoe)
    15755     29/223,010
02/07/2005   D538,029
03/13/2007       PATENT EXPIRES 03/13/2021

INVENTOR: ECKHARD KNOEPKE
 
                       
STYLE # UNKNOWN

USDPA: SHOE BOTTOM
(DREAMERS)
    10560     29/084,529
03/04/1998   D 402,446
Issued:
12/15/1998       PATENT EXPIRES: 12/15/2012

INVENTOR: MICHELLE KELCHAK
DRAFTSMAN: JOSEPH SANTOS
 
                       
Style #1413

USDPA: ORNAMENTAL
DESIGN FOR SHOES
(Two Stripes)
    14659     29/167,208
09/10/2002   D478,415
08/19/2003       PATENT EXPIRES 08/19/2017

INVENTOR: Penny Masullo
Application being handled by Riordan and McKenzie(docket 6/257).
 
                       
Style #1423

USDPA: SHOE UPPER
(Double-Sided Serrated Trim)
    13489     29/163,577
07/08/2002   D470,651 S
02/25/2003       PATENT EXPIRES 02/25/2017

INVENTOR: PENNY MASULLO
DRAFTSMAN: JOE SANTOS
 
                       
Style #1423

USDPA: SHOE UPPER
(Double-Sided Serrated Trim)
    14353     29/171,347
11/21/2002   D472,042 S
03/25/2003       PATENT EXPIRES 03/25/2017

INVENTOR: PENNY MASULLO
 
                       
Style #1508

USDPA: SHOE UPPER
    14122     29/173,576
01/02/2003   D474,008 S
05/06/2003       PATENT EXPIRES MAY 6, 2017

INVENTOR: PENNY MASULLO

Page 1 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA: SHOE UPPER
(STYLE #28882 SHARK
TOOTH)
    15544     29/216,171
10/29/2004   D512,825S
12/20/2005       PATENT EXPIRES 12/20/2019

INVENTOR: CRAIG NELSON
 
                       
Style #1728

USDPA: SHOE UPPER
(PREMIUM ENERGY)
    14806     29/183,758
08/12/2003   D485,051 S
01/13/2004       PATENT EXPIRES 01/13/2018
Foreign Filing License No.: 531.121 (08/14/2003)
Assignment Recorded: 08/12/2003 Reel 014389/Frame 0609

INVENTOR: SEAN BRADFORD
 
                       
Style #1786

USDPA: SHOE UPPER
STAMINA
    14807     29/184,016
08/22/2003   D485,427
01/20/2004       PATENT EXPIRES 01/20/2018
Foreign Filing License No.: 531.167 (08/25/2003)
Assignment Recorded: 08/22/2003 Reel 014427/Frame 0703


 
                      INVENTOR: EVAL AKHIDIME
 
                       
Style #1786

USDPA: SHOE BOTTOM
STAMINA
    14808     29/184,018
08/26/2003   D487,617 S
03/23/2004       PATENT EXPIRES 03/23/2018
Foreign Filing License No.: 531,180 (08/27/2003)
Assignment Recorded:

INVENTOR: EVAL AKHIDIME
DRAFTSMAN: JOE SANTOS
 
                       
Style #1826

USDPA: SHOE UPPER
(4 Wheelers Upper)
    13069     29/155,159
02/04/2002   D468,897 S
01/21/2003       PATENT EXPIRES 01/21/2017

INVENTOR: RALPH DAVIS WILSON
DRAFTSMAN: JOE SANTOS
 
                       
STYLE #1845(Energy 3)

USDPA SHOE UPPER
    13401     29/161,721
06/03/2002   D467,714
12/31/2002       PATENT EXPIRES 12/31/2016
 
                       
STYLE #1845 (Energy 3)

USDPA SHOE TONGUE Divisional of SHOE UPPER
    13674     29/166,816
09/04/2002   D470,302 S
02/18/2003       PATENT EXPIRES 02/18/2017

Page 2 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #1845(Energy 3)
USDPA SHOE BOTTOM
    13402     29/162,040
06/07/2002   D 470,297
02/18/2003   (GRAPHIC) [v56510v5651091.gif]   PATENT EXPIRES 02/18/2017

INVENTOR: RALPH WILSON
 
                       
(Style #1851)
Energy Prequel
USDPA SHOE UPPER
    13685     29/168,564
10/04/2002   D473,043
04/15/2003   (GRAPHIC) [v56510v5651092.gif]   PATENT EXPIRES 04/15/2017

INVENTOR: RALPH DAVIS WILSON
 
                       
(Style #1852)
Energy Prequel
USDPA SHOE UPPER
    13686     29/168,743
10/08/2002   D473,368
04/22/2003   (GRAPHIC) [v56510v5651093.gif]   PATENT EXPIRES 04/22/2017

INVENTOR: RALPH WILSON
 
                       
(Styles 1851 & 1852)
Energy Prequel
USDPA SHOE BOTTOM
    13687     29/168,745
10/08/2002   D473,042 S
04/15/2003   (GRAPHIC) [v56510v5651094.gif]   PATENT EXPIRES 04/15/2017S

INVENTOR: RALPH DAVIS WILSON
 
                       
STYLE #2203 — STREET
SWEETS
USDPA: SHOE UPPER
    11053     29/095,923
10/23/1998   D 411,246
6/22/1999   (GRAPHIC) [v56510v5651095.gif]   PATENT EXPIRES: 6/22/2013

INVENTOR: SUSANNE JIMENEZ
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #2203 — STREET SWEETS
USDPA: COMBINED SHOE BOTTOM AND PERIPHERY
    11054     29/095,924
10/23/1998   D 416,126
11/9/1999   (GRAPHIC) [v56510v5651096.gif]   PATENT EXPIRES: 11/9/2013

INVENTOR: SUSANNE JIMENEZ
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #2211

USDPA: SHOE UPPER
    11195     29/103,824
4/22/1999   D 416,128
Issued:
11/9/1999   (GRAPHIC) [v56510v5651097.gif]   PATENT EXPIRES: 11/9/2013

INVENTOR: MICHELLE KELCHAK
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #2213

USDPA: SHOE UPPER
    11196     29/103,902
4/23/1999   D422,403
4/11/2000   (GRAPHIC) [v56510v5651098.gif]   PATENT EXPIRES: 04/11/2014

INVENTOR: VICKI HEASLET
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #2214

USDPA: SHOE UPPER
    11197     29/112,314
10/14/1999   D 446,918
08/28/2001   (GRAPHIC) [v56510v5651099.gif]   PATENT EXPIRES 08/28/2015

INVENTOR: VAN LAMPROU
DRAFTSMAN: JOSEPH SANTOS

Page 3 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #2231

USDPA: COMBINED SHOE
BOTTOM AND PERIPHERY
    11418     29/108,163
07/20/1999   D 429,553
8/22/2000   (GRAPHIC) [v56510v56510100.gif]   PATENT EXPIRES 08/22/2014

INVENTOR: MICHELLE KELCHAK
DRAFTSMAN: JOE SANTOS
 
                       
STYLE #2242

USDPA: SHOE UPPER
    11198     29/112,315
10/14/1999   D 446,919
08/28/2001   (GRAPHIC) [v56510v56510101.gif]   PATENT EXPIRES 08/28/2015

INVENTOR: VAN LAMPROU
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #2250

USDPA: SHOE UPPER
    11797     29/117,468
01/21/2000   D 435,162
12/19/2000   (GRAPHIC) [v56510v56510102.gif]   PATENT EXPIRES 12/19/2014

INVENTOR: RALPH WILSON
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #2250

USDPA: COMBINED SHOE
BOTTOM AND PERIPHERY
    11151     29/102,053
03/16/1999   D423,201
04/25/2000   (GRAPHIC) [v56510v56510103.gif]   PATENT EXPIRES: 04/25/2014

INVENTOR: RALPH WILSON
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #2252

USDPA
SHOE UPPER
    11798     29/117,903
02/01/2000   D431,712
10/10/2000   (GRAPHIC) [v56510v56510104.gif]   PATENT EXPIRES 10/10/2014

INVENTOR: RALPH WILSON
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #2254

USDPA
SHOE UPPER
    11799     29/118394
02/08/2000   D439,734
04/03/2001   (GRAPHIC) [v56510v56510105.gif]   PATENT EXPIRES 04/03/2015
INVENTOR: RALPH WILSON
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #2254
COMBINED SHOE BOTTOM
AND PERIPHERY
    11800     29/118,393
02/08/2000   D432,294
10/24/2000   (GRAPHIC) [v56510v56510106.gif]   PATENT EXPIRES 10/24/2014

INVENTOR: RALPH WILSON
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #2310

COMBINED SHOE BOTTOM
AND PERIPHERY
    11268     29/103,956
04/23/1999   D 435,334
12/26/2000   (GRAPHIC) [v56510v56510107.gif]   PATENT EXPIRES 12/26/2014

INVENTOR: RALPH WILSON
DRAFTSMAN: JOSEPH SANTOS

Page 4 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #2350
(Energy #2)

USDPA: SHOE UPPER
    12527     29/136,096
01/24/2001   D444,624
07/10/2001       PATENT EXPIRES JULY 10, 2015

INVENTOR: RALPH D. WILSON
DRAFTSMAN: MIKE PRUITT
 
                       
STYLE #2350

USDPA:
SHOE BOTTOM
    12528     29/136,100
01/24/2001   D 454,426
03/19/2002       PATENT EXPIRES 03/19/2016

INVENTOR: RALPH D. WILSON
DRAFTSMAN: MIKE PRUITT
 
                       
STYLE #2350

USDPA: DIV SHOE BOTTOM
PERIPHERY
    13157     29/154,392
01/21/2002   D473,047 S
04/15/2003     PATENT EXPIRES 04/15/2017

INVENTOR: RALPH D. WILSON
 
                       
STYLE #2439

SHOE UPPER
    12542     29/138,446
03/13/2001   D 446,922
08/28/2001       PATENT EXPIRES 08/28/2015

DRAFTSMAN: MIKE PRUITT
INVENTOR: JEAN YANG
 
                       
STYLE #2439

SHOE BOTTOM
    12543     29/137,392
02/20/2001   D 458,011 S
06/04/2002       PATENT EXPIRES 06/04/2016

DRAFTSMAN: MIKE PRUITT
INVENTOR: JEAN YANG
 
                       
STYLE #2464

USDPA: SHOE UPPER
    12599     29/139,505
03/30/2001   D448,550
10/02/2001       PATENT EXPIRES 10/02/2015

DRAFTSMAN: MIKE PRUITT
INVENTOR: JEAN YANG
 
                       
STYLE #2464

USDPA: SHOE BOTTOM
    12600     29/139,584
03/30/2001   D 458,012 S
06/04/2002       PATENT EXPIRES 06/04/2016

DRAFTSMAN: MIKE PRUITT
INVENTOR: JEAN YANG
 
                       
STYLE #2578

USDPA: SHOE UPPER
    11801     29/119,442
02/28/2000   D431,713
10/10/2000       PATENT EXPIRES 10/10/2014

INVENTOR: RALPH WILSON
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #2611

USDPA: SHOE UPPER
    12213     29/128,364
08/23/2000   D 444,622
07/10/2001       PATENT EXPIRES JULY 10, 2001

DRAFTSMAN: JOSEPH SANTOS
INVENTOR: RALPH WILSON

Page 5 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #2611

USDPA: SHOE UPPER
EMBODIMENT #1
    12424     29/133,886
12/8/2000   D 444,937
07/17/2001       PATENT EXPIRES 07/17/2015
 
                       
STYLE #2611

USDPA: SHOE UPPER
EMBODIMENT #2
    12425     29/133,876
12/08/2000   D 455,250
04/09/2002       PATENT EXPIRES APRIL 9, 2016
 
                       
STYLE #2611

USDPA: SHOE UPPER
EMBODIMENT #3
    12426     29/133,904
12/08/2000   D 465,081 S
11/05/2002       PATENT EXPIRES NOVEMBER 5, 2016
 
                       
STYLE #2611

USDPA: SHOE UPPER
EMBODIMENT #4
    12427     29/133,907
12/08/2000   D 445,242
07/24/2001       PATENT EXPIRES JULY 24, 2015
 
                       
STYLE #2611

USDPA: SHOE UPPER
EMBODIMENT #5
    12853     29/144,463
07/03/2001   D471,002 S
03/04/2003       PATENT EXPIRES 03/04/2017

INVENTOR: RALPH DAVIS WILSON
 
                       
STYLE #2611

USDPA: SHOE UPPER
EMBODIMENT #5-A
    14084     29/168,565
10/04/2002   D473,704 S
04/29/2003       PATENT EXPIRES 04/29/2017
 
                       
STYLE #2611

USDPA: SHOE BOTTOM
    12214     29/134,379
10/30/2000   D 459,065
06/25/2002       PATENT EXPIRES 06/25/2016

DRAFTSMAN: JOSEPH SANTOS
INVENTOR: RALPH WILSON
 
                       
STYLE #2611

USDPA DIV:
PERIPHERY OUTWARDLY
SHOE BOTTOM
    12550     29/136,098
01/24/2001   D 450,439
11/20/2001       PATENT EXPIRES 11/20/2015

DRAFTSMAN: MIKE PRUITT
INVENTOR: RALPH D WILSON

Page 6 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #2611

USDPA DIV: PERIPHERY INWARDLY SHOE BOTTOM Div of 12214
    12551     29/136,097
01/24/2001   D 498,905
11/30/2004       PATENT EXPIRES 11/30/2018

DRAFTSMAN: MIKE PRUITT
INVENTOR: RALPH D WILSON
 
                       
STYLE #2667

USDPA: SHOE UPPER
    12521     29/135,514
01/12/2001   D 444,623
07/10/2001       PATENT EXPIRES 07/10/2015

DRAFTSMAN: MIKE PRUITT
INVENTOR: RALPH DAVIS WILSON
 
                       
STYLE #2667

USDPA: SHOE BOTTOM
    12522     29/135,601
01/12/2001   D,455,544
04/16/2002       PATENT EXPIRES 04/16/2016

DRAFTSMAN: MIKE PRUITT
INVENTOR: RALPH DAVIS WILSON
10/24/2003 — Phil requested we abandon all related foreign applications and
close files.
 
                       
STYLE #2669

USDPA: SHOE BOTTOM
    12724     29/142,235
05/21/2001   D 460,249
07/16/2002       PATENT EXPIRES 07/16/2016

DRAFTSMAN: MIKE PRUITT
INVENTOR: JEAN YANG
 
                       
STYLE #2687

USDPA: SHOE UPPER
    12544     29/138,566
03/15/2001   D446,639
08/21/2001       PATENT EXPIRES 08/21/2015

DRAFTSMAN: JOE SANTOS
INVENTOR: JEAN YANG
 
                       
STYLE #2687

USDPA: SHOE BOTTOM
    12545     29/138,565
03/15/2001   D455,895
04/23/2002       PATENT EXPIRES 04/23/2016

DRAFTSMAN: JOE SANTOS
INVENTOR: JEAN YANG
 
                       
STYLE #26035 RHINO RED

USDPA: SHOE UPPER
    15335     29/207,886
06/18/2004   US D499,871
S
12/21/2004   (GRAPHIC) [v56510v56510131.gif]   PATENT EXPIRES 12/21/2018

DRAFTSMAN: JOE SANTOS
INVENTOR: SAVVA TETERIATNIKOV

Page 7 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #26035 RHINO RED

USDPA: PORTION OF SHOE UPPER — EMBODIMENT 2

Savva Teteriatnikov
    15536     29/213,811
09/23/2004   D513,861
01/31/2006   (GRAPHIC) [v56510v56510132.gif]   PATENT EXPIRES 01/31/2020

INVENTOR: SAVVA TETERIATNIKOV
 
                       
STYLE 2890
USDPA: SHOE UPPER
    13403     29/165,354
08/08/2002   D 470,299
02/18/2003   (GRAPHIC) [v56510v56510133.gif]   PATENT EXPIRES 02/18/2017

DRAFTSMAN: JOE SANTOS
INVENTOR: PENNY MASULLO
 
                       
STYLE 2890
USDPA: DIV SHOE UPPER
EMBODIMENT 2
    14211     29/170,829
11/12/2002   D 472,370 S
04/01/2003   (GRAPHIC) [v56510v56510134.gif]   PATENT EXPIRES 04/01/2017

INVENTOR: MASULLO
 
                       
STYLE 2890
USDPA: SHOE BOTTOM
    13404     29/165,355
08/08/2002   D470,296
02/18/2003   (GRAPHIC) [v56510v56510135.gif]   PATENT EXPIRES 02/18/2017

INVENTOR: PENNY MASULLO
 
                       
STYLE 2890
USDPA: DIV SHOE BOTTOM
FORWARD PORTION
    14217     29/170,396
11/06/2002   D472,037 S
03/25/2003   (GRAPHIC) [v56510v56510136.gif]   PATENT EXPIRES 03/25/2017

INVENTOR: PENNY MASULLO
 
                       
STYLE 2890
USDPA: DIV SHOE BOTTOM
REARWARD PORTION
    14218     29/170,433
11/06/2002   D472,369 S
04/01/2003   (GRAPHIC) [v56510v56510137.gif]   PATENT EXPIRES 04/01/2003

INVENTOR: PENNY MASULLO
 
                       
STYLE #3901

SHOE OUTSOLE
    13478     29/161,825
06/05/2002   US D469,948
02/11/2003   (GRAPHIC) [v56510v56510138.gif]   PATENT EXPIRES 02/11/2017

INVENTOR: DIANA LIN
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #3901

SHOE OUTSOLE
EMBODIMENT 1
(SHOE OUTSOLE)
    13667     29/166,371
08/26/2002   D485,050
01/13/2004   (GRAPHIC) [v56510v56510139.gif]   PATENT EXPIRES 01/13/2018

INVENTOR: DIANA LIN

Page 8 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #3901

SHOE OUTSOLE
EMBODIMENT 2 (HEEL)
    13668     29/166,191
08/30/2002   US D470,650
02/25/2003   (GRAPHIC) [v56510v56510140.gif]   PATENT EXPIRES 02/25/2017

INVENTOR: DIANA LIN
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #4042

USDPA: SHOE BOTTOM
    12630     29/141,717
05/09/2001   D459,063
06/25/2002   (GRAPHIC) [v56510v56510141.gif]   PATENT EXPIRES 06/25/2016

INVENTOR: MARK NASON
DRAFTSMAN: MIKE PRUITT
 
                       
Style #4422

USDPA: SHOE UPPER
    15172     29/200,360
02/27/2004   D494,349
08/17/2004   (GRAPHIC) [v56510v56510142.gif]   PATENT EXPIRES 08/17/2018
INVENTOR: SAVVA TETERIATNIKOV
DRAFTSMAN: JOSEPH SANTOS
Recorded Reel 015021/Frame 0399
 
                       
STYLE #4501

USDPA: SHOE UPPER
    07830     29/020,597
03/29/1994   D 358,702
05/30/1995   (GRAPHIC) [v56510v56510143.gif]   PATENT EXPIRES 05/30/2009

INVENTOR: D’WAYNE EDWARDS
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #5013

USDPA: SHOE UPPER
    12215     29/127,972
08/15/2000   D 441,417
05/01/2001   (GRAPHIC) [v56510v56510144.gif]   PATENT EXPIRES 05/01/2015

DRAFTSMAN: JOSEPH SANTOS
INVENTOR: RALPH WILSON
10/24/2003 — Phil requested we abandon all related foreign applications and
close files.
 
                       
STYLE #5013

USDPA: DIVISIONAL SHOE
UPPER EMBODIMENT 1
    12499     29/134,561
12/21/2000   D 452,366
12/25/2001   (GRAPHIC) [v56510v56510145.gif]   PATENT EXPIRES 12/25/2015

Refer to Docket 12215
 
                       
STYLE #5013

USDPA: DIVISIONAL
SHOE UPPER
EMBODIMENT 2
    12500     29/134,559
12/21/2000   D 457,715
05/28/2002   (GRAPHIC) [v56510v56510146.gif]   PATENT EXPIRES 05/28/2016

DRAFTSMAN: JOSEPH SANTOS
INVENTOR: RALPH WILSON

Page 9 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #5013

USDPA
SHOE BOTTOM
    12216     29/127,966
08/15/2000   D450,914
11/27/2001       PATENT EXPIRES 11/ 27/ 2015

DRAFTSMAN: JOSEPH SANTOS
INVENTOR: RALPH WILSON
10/24/03 — Phil requested we abandon all related foreign applications and close
files.
 
                       
STYLE #5013
USDPA DIV:
SHOE BOTTOM
INTERIOR FORWARD
    12410     29/132,790
11/15/2000   D 477,130
07/15/2003       PATENT EXPIRES 07/15/2017

INVENTOR: RALPH DAVIS WILSON
 
                       
STYLE #5013

USDPA DIV:
SHOE BOTTOM
INTERIOR REAR
    12411     29/133,520
11/29/2000   D466,274
12/03/2002       PATENT EXPIRES 12/03/2016

INVENTOR: RALPH WILSON
 
                       
STYLE #5013

USDPA DIV:
SHOE BOTTOM
BORDER
    12412     29/133,512
11/29/2000   D 470,649 S
02/25/2013       PATENT EXPIRES 02/25/2017

INVENTOR: RALPH WILSON
 
                       
STYLE #5013

USDPA DIV:
SHOE BOTTOM
BORDER MIDDLE
OUTWARDLY
    12413     29/133,515
11/29/2000   D 469,599
02/04/2003       PATENT EXPIRES 02/04/2017

INVENTOR: RALPH WILSON
 
                       
STYLE #5013

USDPA DIV:
SHOE BOTTOM
BORDER MIDDLE
INWARDLY
    12414     29/133,516
11/29/2000   D473,367
04/22/2003       PATENT EXPIRES 04/22/2017

 
                       
STYLE #5013

USDPA DIV:
SHOE BOTTOM
PERIPHERY OUTWARDLY
    12415     29/133,513
11/29/2000   D474,587 S
05/20/2003       PATENT EXPIRES 05/20/2017

INVENTOR: RALPH WILSON
DRAFTSMAN: SANTOS

Page 10 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #5013

USDPA DIV:
SHOE BOTTOM
PERIPHERY INWARDLY
    12416     29/133,514
11/29/2000   D469,598
02/04/2003       PATENT EXPIRES 02/04/2017

INVENTOR: RALPH WILSON
DRAFTSMAN: SANTOS
 
                       
STYLE #5039

USDPA: SHOE UPPER
    13153     29/160,929
03/28/2002

Previously
incorrect SN:
10/108,909   D 474,007
05/06/2003       PATENT EXPIRES 05/06/2017

INVENTOR: EVAL AKHIDIME
DRAFTSMAN: JOE SANTOS
 
                       
STYLE #5381

USDPA: SHOE UPPER
(Grand Prix)
    13279     29/169,233
10/16/2002   D471,349
03/11/2003       PATENT EXPIRES 03/11/2017

INVENTOR: MARK NASON
 
                       
STYLE #5381
USDPA: PORTION OF SHOE
UPPER DIVISIONAL
EMBODIMENT 2
(Grand Prix)
    14434     29/173,573
12/31/2002   D473,045 S
04/15/2003       PATENT EXPIRES 04/15/2017

INVENTOR: MARK NASON
 
                       
STYLE #5381
USDPA: TOE PORTION OF
SHOE UPPER DIVISIONAL
EMBODIMENT 3
(Grand Prix)
    14445     29/173,549
12/31/2002   D473,705
04/29/2003       PATENT EXPIRES 04/29/2017

INVENTOR: MARK NASON
 
                       
STYLE #5381

USDPA: SHOE BOTTOM
    13280     29/174,607
01/21/2003   D474,879 S
05/27/2003       PATENT EXPIRES 05/27/2017

INVENTOR: MARK NASON
 
                       
STYLE #6151

USDPA: SHOE BOTTOM
    10388     29/082,175
12/23/1997   D 401,744
12/01/1998       PATENT EXPIRES: 12/01/2012

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #6513

USDPA: SHOE UPPER
    10725     29/088,460
05/23/1998   D 404,905
02/02/1999       PATENT EXPIRES: 02/02/2013

INVENTOR: MICHELLE KELCHAK
DRAFTSMAN: ROBERT NEWQUIST

Page 11 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #6523

USDPA: COMBINED SHOE
BOTTOM AND PERIPHERY
    11063     29/095,956   D 412,238
07/27/1999       PATENT EXPIRES: 07/27/2013

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #6540

USDPA: SHOE UPPER
    11152     29/105,006
05/14/1999   D 418283
01/04/2000       PATENT EXPIRES: 01/04/2014

INVENTOR: EVAL AKHIDIME
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #6540

USDPA: COMBINED SHOE
BOTTOM AND PERIPHERY
    11153     29/098,839
01/07/1999   D429,551
08/22/2000       PATENT EXPIRES 08/22/2014

INVENTOR: RALPH WILSON
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #6553

USDPA: SHOE UPPER
    11163     29/102,051
03/16/1999   D419,756
02/01/2000       PATENT EXPIRES: 02/01/2014

INVENTOR: D’WAYNE EDWARDS
DRAFTSMAN: RICHARD GATHERCOLE
 
                       
STYLE #6553

USDPA: SHOE BOTTOM
AND PERIPHERY
    11164     29/105,007
05/14/1999   D438,368
03/06/2001       PATENT EXPIRES 03/06/2015

INVENTOR: EVAL AKHIDIME
DRAFTSMAN: RICHARD GATHERCOLE
 
                       
STYLE #6597

USDPA: SHOE UPPER
    12043     29/126,243
07/10/2000   D 435,959
01/09/2001       PATENT EXPIRES: 01/09/2015

INVENTOR: EVAL AKHIDIME
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #6664

USDPA: SHOE UPPER
    11155     29/102,052
03/16/1999   D420,498
02/15/2000       PATENT EXPIRES: 02/15/2014

INVENTOR: RALPH WILSON
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #6665

USDPA: SHOE UPPER
    11156     29/098,838
01/07/1999   D421,835
03/28/2000       PATENT EXPIRES: 03/28/2014

INVENTOR: EVAL AKHIDIME
DRAFTSMAN: ROBERT NEWQUIST/JOE SANTOS

Page 12 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #6665

USDPA: COMBINED SHOE
BOTTOM AND PERIPHERY
    11157     29/102,045
03/16/1999   D423,764
05/02/2000   (GRAPHIC) [v56510v56510170.gif]   PATENT EXPIRES: 05/02/2014

INVENTOR: EVAL AKHIDIME
DRAFTSMAN: ROBERT NEWQUIST/JOE SANTOS
 
                       
STYLE #6667

USDPA: COMBINED SHOE
BOTTOM AND PERIPHERY
    11123     29/098,840
01/07/1999   D424,287
05/09/2000   (GRAPHIC) [v56510v56510171.gif]   PATENT EXPIRES 05/09/2014

INVENTOR: D’WAYNE EDWARDS
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #6691

USDPA: SHOE UPPER
    10597     29/084,373
03/02/1998   D 404,904
02/02/1999   (GRAPHIC) [v56510v56510172.gif]   PATENT EXPIRES: 02/02/2013

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #6691

USDPA: SHOE BOTTOM
    10598     29/084,365
03/02/1998   D 401,745
12/01/1998   (GRAPHIC) [v56510v56510173.gif]   PATENT EXPIRES: 12/01/2012

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #6707

USDPA: SHOE UPPER
    11051     29/096,211
11/06/1998   D 415,877
11/02/1999   (GRAPHIC) [v56510v56510174.gif]   PATENT EXPIRES: 11/02/2013

INVENTOR: ROSEMARY WELLS WRIGHT
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #6707

COMBINED SHOE BOTTOM
AND PERIPHERY
    11052     29/096,210
11/06/1998   D 414,922
10/12/1999   (GRAPHIC) [v56510v56510175.gif]   PATENT EXPIRES: 10/12/2013

INVENTOR: ROSEMARY WELLS WRIGHT
DRAFTSMAN: ROBERT NEWQUIST
 
                       
Style #6802

USDPA: SHOE BOTTOM
    12217     29/129,282
08/15/2000   D 442,358
05/22/2001   (GRAPHIC) [v56510v56510176.gif]   PATENT EXPIRES 05/22/2011

DRAFTSMAN: MICHAEL C. PRUITT
INVENTOR: MARK NASON
 
                       
STYLE #6809

COMBINED SHOE BOTTOM
AND PERIPHERY
    11345     29/108162
07/20/1999   D424,285
05/09/2000   (GRAPHIC) [v56510v56510177.gif]   PATENT EXPIRES 05/09/2015

INVENTOR:MARK NASON
DRAFTSMAN: JOSEPH SANTOS

Page 13 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #7413 (& #7411)

USDPA: SHOE BOTTOM
    12513     29/136,028
01/23/2001   D 447,327
09/04/2001   (GRAPHIC) [v56510v56510178.gif]   PATENT EXPIRES 09/04/2015

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7450

USDPA: CLASSIX/DUKE
OUTSOLE/BOTTOM
    09823     29/065,542
01/29/1997   D 395,341
06/23/1998   (GRAPHIC) [v56510v56510179.gif]   PATENT EXPIRES 06/23/2012

INVENTOR:ROBERT Y. GREENBERG
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7612

USDPA: SHOE UPPER
    10599     29/084,170
02/26/1998   D 402,456
12/15/1998   (GRAPHIC) [v56510v56510180.gif]   PATENT EXPIRES: 12/15/2012

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7612

USDPA: SHOE BOTTOM
    10600     29/086,350
04/10/1998   D 404,549
01/26/1999   (GRAPHIC) [v56510v56510181.gif]   PATENT EXPIRES: 01/26/2013

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7617

USDPA: SHOE UPPER
    10601     29/083,570
02/11/1998   D 402,453
12/15/1998   (GRAPHIC) [v56510v56510182.gif]   PATENT EXPIRES: 12/15/2012

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7617

USDPA: SHOE BOTTOM
    10602     29/083,571
02/11/1998   D 404,551
01/26/1999   (GRAPHIC) [v56510v56510183.gif]   PATENT EXPIRES: 01/26/2013

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7620

USDPA: COMBINED SHOE
BOTTOM AND PERIPHERY
    11158     29/102,050
03/16/1999   D 439,394
03/27/2001   (GRAPHIC) [v56510v56510184.gif]   PATENT EXPIRES 03/27/2015

INVENTOR: EVAL AKHIDIME
DRAFTSMAN: ROBERT NEWQUIST/JOE SANTOS
 
                       
STYLE #7640

COMBINED SHOE BOTTOM
AND PERIPHERY
    11159     29/103,955
04/23/1999   D 426,945
06/27/2000   (GRAPHIC) [v56510v56510185.gif]   PATENT EXPIRES 06/27/2014

INVENTOR: D’WAYNE EDWARDS
DRAFTSMAN: ROBERT NEWQUIST/JOE SANTOS

Page 14 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #7664

USDPA: GROOVER
OUTSOLE/BOTTOM
    09840     29/065,562
01/29/1997   D 397,851
09/08/1998       PATENT EXPIRES: 09/08/2012

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7793

USDPA: SHOE UPPER
    11124     29/102,049
03/16/1999   D423,204
04/25/2000       PATENT EXPIRES: 04/25/2014

INVENTOR: VAN LAMPROU
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7810

USDPA: SHOE UPPER
    10856     29/091,414
07/29/1998   D 407,891
04/13/1999       PATENT EXPIRES: 04/13/2013

INVENTOR: D’WAYNE EDWARDS
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7810

USDPA: SHOE BOTTOM
    10857     29/091,416
07/29/1998   D 411,245
06/22/1999       PATENT EXPIRES: 06/22/2013

INVENTOR: D’WAYNE EDWARDS
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7849

USDPA: SHOE UPPER
    10758     29/088,461
05/23/1998   D 403,148
12/29/1998       PATENT EXPIRES: 12/29/2012

INVENTOR: MICHELLE KELCHAK
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7857

USDPA: SHOE -
HEARTBEAT SLIDE
    10015     29/075,462
08/21/1997   D 404,545
01/26/1999       PATENT EXPIRES: 01/26/2013

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7880

USDPA: SHOE UPPER
    10881     29/091415
07/29/1998   D 407,545
04/06/1999       PATENT EXPIRES 04/06/2013

INVENTOR:MICHELLE KELCHAK
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7888

USDPA: STREET CLEATS
OUTSOLE/BOTTOM
    09847     29/066,414
02/13/1997   D 389,295
01/20/1998       PATENT EXPIRES 01/20/2012

INVENTOR: MICHELLE KELCHAK
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7900

USDPA: SHOE UPPER
WOMPER CLOG
    09992     29/073,696
07/16/1997   D 401,049
11/17/1998       PATENT EXPIRES: 11/17/2012

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: JOSEPH SANTOS

Page 15 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #7919

USDPA: SHOE UPPER ONE
BAND WOMPER SLIDE
    09993     29/075,924
08/29/1997   D 401,050
11/17/1998       PATENT EXPIRES: 11/17/2012

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7926

USDPA: SHOE UPPER
    10603     29/084,171
02/26/1998   D 402,457
12/15/1998       PATENT EXPIRES 12/15/2012

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7926

USDPA: COMBINED SHOE
BOTTOM AND PERIPHERY
    10604     29/084,168
02/26/1998   D 409,361
05/11/1999       PATENT EXPIRES: 05/11/2013

INVENTOR: ROBERT GREENBERG
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7930 & #7992

USDPA: SHOE UPPER
    10391     29/083,573
02/11/1998   D 402,100
12/08/1998       PATENT EXPIRES: 12/08/2012

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7933

USDPA: SHOE UPPER
    10962     29/093,271
09/08/1998   D 409,364
05/11/1999       PATENT EXPIRES: 05/11/2013

INVENTOR:RALPH WILSON
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7946

USDPA: SHOE BOTTOM
WOMPER DELUXE
    10821     29/091294
07/27/1998   D 405,942
02/23/1999       PATENT EXPIRES: 02/23/2013

INVENTOR: MICHELLE KELCHAK
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7946

USDPA: SHOE UPPER
WOMPER DELUXE
    10882     29/093,318
09/08/1998   D420,211
02/08/2000       PATENT EXPIRES: 02/08/2014

INVENTOR: D’WAYNE EDWARDS
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7951

USDPA: SHOE UPPER
    10393     29/082,280
12/23/1997   D 403,849
01/12/1999       PATENT EXPIRES: 01/12/2013

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: SAUL ISLER

Page 16 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #7951

USDPA: SHOE BOTTOM
    10394     29/082,176
12/23/1997   D 409,825
05/18/1999       PATENT EXPIRES: 05/18/2013

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: SAUL ISLER
 
                       
STYLE #7951
USDPA: BUBBLE DESIGN [CONTINUATION TO DOCKET NO. 10394]
    11013     29/092,069
08/11/1998   D 429,875
08/29/2000       PATENT EXPIRES 08/29/2014

INVENTOR: DAVID LIOU
DRAFTSMAN: SAUL ISLER
 
                       
STYLE #7955

USDPA: SHOE UPPER
    10395     29/083,909
02/18/1998   D 402,455
12/15/1998       PATENT EXPIRES: 12/15/2012

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7959

USDPA: SHOE UPPER
    10561     29/083,572
02/11/1998   D 402,802
12/22/1998       PATENT EXPIRES: 12/22/2012

INVENTOR: MICHELLE KELCHAK
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7960

USDPA: SHOE UPPER
    10562     29/083,855
02/18/1998   D 402,454
12/15/1998       PATENT EXPIRES: 12/15/2012

INVENTOR: MICHELLE KELCHAK
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7963

USDPA: SHOE OUTSOLE
    10605     29/085,464
03/24/1998   D424,790
05/16/2000       PATENT EXPIRES: 05/16/2014

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7972

USDPA: SHOE UPPER
    11125     29/102,046
03/16/1999   D424,290
05/09/2000       PATENT EXPIRES: 05/09/2014

INVENTOR: VAN LAMPROU
DRAFTSMAN: JOSEPH SANTOS
 
                       
STYLE #7982

USDPA: SHOE UPPER
    10709     29/087,301
04/30/1998   D 404,554
01/26/1999       PATENT EXPIRES: 01/26/2013

INVENTOR: MICHELLE KELCHAK
DRAFTSMAN: ROBERT NEWQUIST

Page 17 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
STYLE #7988

USDPA: COMBINED SHOE
PERIPHERY AND BOTTOM
PLATFORM WOMPER
    10625     29/085,499
03/24/1998   D 408,972
05/04/1999       PATENT EXPIRES: 05/04/2013

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7992

USDPA: COMBINED SHOE
BOTTOM AND PERIPHERY
    10397     29/084,169
02/26/1998   D 408,977
05/04/1999       PATENT EXPIRES: 05/04/2013

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7994

USDPA: COMBINED SHOE
BOTTOM AND PERIPHERY
PLATFORM STREET CLEAT
    10624     29/085,450
03/24/1998   D 408,119
04/20/1999       PATENT EXPIRES: 04/20/2013

INVENTOR: ROBERT GREENBERG
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7996

USDPA: SHOE UPPER
    10606     29/085,453
03/24/1998   D 404,553
01/25/1999       PATENT EXPIRES: 01/26/2013

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #7996

USDPA: SHOE BOTTOM
    10607     29/085,452
03/24/1998   D 401,045
11/17/1998       PATENT EXPIRES: 11/17/2012

INVENTOR: ROBERT Y. GREENBERG
DRAFTSMAN: ROBERT NEWQUIST
 
                       
STYLE #8272

USDPA: SHOE UPPER
    11727     29/124,145
05/31/ 2000   D 441,942
05/15/2001       PATENT EXPIRES 05/15/2015

DRAFTSMAN: JOSEPH SANTOS
INVENTOR: MICHELLE KELCHAK
 
                       
Style #9771

USDPA: SHOE UPPER
    13233     29/160,051
05/03/2002   US D468,898
01/21/2003       PATENT EXPIRES 01/21/2017

INVENTOR: RALPH D. WILSON
 
                       
Style #9771

USDPA: SHOE UPPER
EMBODIMENT 1
    13665     29/165,756
08/16/2002   US D468,522
01/14/2003       PATENT EXPIRES 01/14/2017

Page 18 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Style #9860 (adult) and 1817

USDPA: SHOE UPPER
    13234     29/160,050
05/03/2002   D 467,409
12/24/2002   (GRAPHIC) [v56510v56510217.gif]   PATENT EXPIRES 12/24/2016
11/04/2004 — Mailed copy of file wrapper to Jim Scotti.
INVENTOR: RALPH D. WILSON
 
                       
Style #9860 (adult) and 1817
USDPA: SHOE UPPER EMBODIMENT 1
    13666     29/165,265
08/15/2002   US D468,521
S
01/14/2003   (GRAPHIC) [v56510v56510218.gif]   PATENT EXPIRES 01/14/2017
 
                       
USDPA: SHOE UPPER
Style #30214 (red shoe)
    15171     29/202,352
03/30/2004   D495,862
09/14/2004   (GRAPHIC) [v56510v56510219.gif]   PATENT EXPIRES 09/14/2018
INVENTOR: LAURA RIOSA

Recorded Reel 015158/Frame 0015.
 
                       
USDPA: SHOE UPPER
(BIKER, STYLE #21511)
    15557     29/216,116
10/29/2004   D513,361 S
01/03/2006   (GRAPHIC) [v56510v56510220.gif]   PATENT EXPIRES 01/03/2020

Inventor: Savva Teriatnikov
 
                       
USDPA: SHOE UPPER
(BIKER SIGHTSEE)

(STYLE #21548)
    16321     29/237,392
08/31/2005   D532,962
12/05/2006   (GRAPHIC) [v56510v56510221.gif]   PATENT EXPIRES 12/05/2020

12/08/06 — Sent original certificate to SKX.

Page 19 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA: SHOE BOTTOM
AND PERIPHERY

Inventor: Savva Teteriatnikov
    17416     19/248,911
09/08/2006   D542,016
05/08/2007       PATENT EXPIRES 05/08/2021

05/15/07 — Sent original certificate to SKX.
 
                       
USDPA: SHOE UPPER (FISHERMAN’S SANDAL)

Inventor: Christina Yang
    17872     29/275,150
12/14/2006   D547,539
07/31/2007       PATENT EXPIRES 07/31/2021
08/07/07 — Sent original patent certificate to SKX.
 
                       
USDPA: SHOE UPPER
(MARY JANE)
    17873     29/275,372
12/21/2006   D547,935
08/07/2007       PATENT EXPIRES 08/07/2021

Inventor: Larry Clark
 
                       
UDSPA: SHOE BOTTOM
(CITYWALK)
    17923     29276124
01/16/2007   D553,833 S
10/30/2007       PATENT EXPIRES 10/30/2021

Inventor: Todd M. Walden
 
                       
USDPA: SHOE UPPER
(MARY JANE SINGLE
STRAP)
    17985     29/277,067
02/13/2007   D544,681
06/19/2007       PATENT EXPIRES 06/19/2021

Inventor: Larry Clark

Page 20 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA: SHOE UPPER (FISHERMAN’S SANDAL II)
    18048     29/278,939
04/13/2007   D547,936
08/07/2007       PATENT EXPIRES 08/07/2021

Inventor: Penny Masullo
 
                       
USDPA: SHOE UPPER

(Biker Fixate Foam Version)
    18121     29/278,887
04/12/2007   D548,443
08/14/2007       PATENT EXPIRES 08/14/2021

Inventor: Savva Teteriatnikov
 
                       
USDPA: SHOE UPPER AND
BOTTOM PERIPHERY
(SOULMATES STYLE
#21778)
    18848     29/299,360
12/21/2007   D577,186
09/23/2008       PATENT EXPIRES 09/23/2022

Inventor: Savva Teteriatnikov
 
                       
USDPA: SHOE BOTTOM
(SOULMATES STYLE
#21778)
    18849     29/299,645
12/27/2007   D569,591
05/27/2008       PATENT EXPIRES 05/27/2022

Inventor: Savva Teteriatnikov
 
                       
USDPA: SHOE UPPER (BIKER’S AMUSE STYLE #21410)
    18884     29/299,965
01/07/2008   D576,782
09/16/2008       PATENT EXPIRES 09/16/2022

Inventor: Savva Teteriatnikov

Page 21 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA: SHOE UPPER
(BIKER’S GRAPEVINE
STYLE #21361)
    18885     29/302,073
01/09/2008   D577,481
09/30/2008       PATENT EXPIRES 09/30/2022

Inventor: Savva Teteriatnikov
 
                       
USDPA: SHOE UPPER AND
PERIPHERY (CALI GEAR
MOLDED HEARTS)
    18947     29/304,464
03/03/2008   D571,547
06/24/2008       PATENT EXPIRES 06/24/2022

Inventor: Christina Yang
 
                       
USDPA: SHOE UPPER
(CRISS-CROSS STRAP
STYLE #21429)
    19157     29/305,408
03/19/2008   D570,590
06/10/2008       PATENT EXPIRES 06/10/2022

Inventor: Savva Teteriatnikov
 
                       
USDPA: SHOE UPPER
(D’Lites Style #11422)
    19794     29/327,221
10/31/2008   D587,890
03/10/2009       PATENT EXPIRES 03/10/2023

Inventor: Lisa Yi
 
                       
USDPA: SHOE BOTTOM
(D’Lites Style #11422)
    19795     29/327,665
11/11/2008   D588,791
03/24/2009       PATENT EXPIRES 03/24/2023

Inventor: Craig Nelson

Page 22 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA (DIV.) SHOE UPPER
(D’Lites Style #11422)
    19943     29/330,341
01/05/2009   D591,493
05/05/2009   (GRAPHIC) [v56510v56510238.gif]   PATENT EXPIRES 05/05/2023

Inventor: Lisa Yi
 
                       
USDPA: SHOE OUTSOLE
AND PERIPHERY (Shape-
Ups Optimized Style #11801)
    20301     29338285
06/08/2009   D607,188
01/05/2010   (GRAPHIC) [v56510v56510239.gif]   PATENT EXPIRES 01/05/2024


 
                       
USDPA: FLAP ON SHOE
TONGUE

Inventors:
Patrick Warren
Tony Hardman
    20304     29/346,058
10/26/2009   D614853
05/04/2010   (GRAPHIC) [v56510v56510240.gif]   PATENT EXPIRES 05/04/2024


 
                       
USDPA: FLAP ON SHOE
TONGUE

Inventor:
Patrick Warren
    20307     29/346,060
10/26/2009   D614,854
05/04/2010   (GRAPHIC) [v56510v56510241.gif]   PATENT EXPIRES 05/04/2024
 
                       
USDPA: SHOE UPPER
(SHAPE-UPS ACTION
PACKED STYLE #11806)
    20455     29/341,470
08/05/2009   D609444
02/09/2010   (GRAPHIC) [v56510v56510242.gif]   PATENT EXPIRES 02/09/2024

Inventor: Julie Zhu

Page 23 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA: SHOE UPPER
(SHAPE-UPS SLEEK FIT
STYLE #11807)
    20456     29/341,581
08/07/2009   D609445
02/09/2010   (GRAPHIC) [v56510v56510243.gif]   PATENT EXPIRES 02/09/2010

Inventor: Julie Zhu
 
                       
USDPA: SHOE UPPER
(Marc Ecko Style #24414)
    20517     29/346,713
11/04/2009   D610333
02/23/2010   (GRAPHIC) [v56510v56510244.gif]   PATENT EXPIRES 02/23/2024

Inventor: David Raysse
 
                       
USDPA (DIV. I): PERIPHERY
OF AN OUTSOLE (Shape-
Ups Optimized Style #11801)
    20569     29/346,597
11/03/2009   D615,738
05/18/2010   (GRAPHIC) [v56510v56510245.gif]   PATENT EXPIRES 05/18/2024

Inventor: Savva Teteriatnikov
 
                       
USDPA (DIV. II):
PERIPHERY OF AN
OUTSOLE (Shape-Ups
Optimized Style #11801)
    20570     29/346683
11/04/2009   D614,837
05/04/2010   (GRAPHIC) [v56510v56510246.gif]   PATENT EXPIRES 05/04/2024

Inventor: Savva Teteriatnikov
 
                       
USDPA: PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#90110)
    20606     29/355,996
02/18/2010   D620,240
07/27/2010   (GRAPHIC) [v56510v56510247.gif]   PATENT EXPIRES 07/27/2024

Inventor: Eval Akhidime

Page 24 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA (DIV): PERIPHERY
OF AN OUTSOLE (Shape-
Ups Style #90110)
    21430     29/363,470
06/09/2010   D624,734
10/05/2010   (GRAPHIC) [v56510v56510248.gif]   PATENT EXPIRES 10/05/2024

Inventor: Eval Akhidime
 
                       
USDPA: PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#89084)
    20607     29/352,234
12/17/2009   D617,983
06/22/2010   (GRAPHIC) [v56510v56510249.gif]   PATENT EXPIRES 06/22/2024

Inventor: David Raysse
 
                       
USDPA: PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#90087)
    20608     29/355,180
02/03/2010   D621,142
08/10/2010   (GRAPHIC) [v56510v56510250.gif]   PATENT EXPIRES 08/10/2024

Inventor: Savva Teteriatnikov
 
                       
USDPA (DIV. 1):
PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#90087)
    21395     29/365,239
07/06/2010   D625,088
10/12/2010   (GRAPHIC) [v56510v56510251.gif]   PATENT EXPIRES 10/12/2024

Inventor: Savva Teteriatnikov
 
                       
USDPA (DIV. 2):
PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#90087)
    21396     29/365,298
07/07/2010   D626,315
11/02/2010   (GRAPHIC) [v56510v56510252.gif]   PATENT EXPIRES 11/02/2024

Inventor: Savva Teteriatnikov
 
                       
USDPA: PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#90855)
    20609     29/355,842
02/15/2010   D620,691
08/03/2010   (GRAPHIC) [v56510v56510253.gif]   PATENT EXPIRES 08/03/2024

Inventor: Eval Akhidime

Page 25 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA (DIV. 1):
PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#90855)
    21431     29/364,426
06/23/2010   D624,736
10/05/2010   (GRAPHIC) [v56510v56510254.gif]   PATENT EXPIRES 10/05/2024

Inventor: Eval Akhidime
 
                       
USDPA (DIV. 2):
PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#90855)
    21432     29/364,436
06/23/2010   D625,493
10/19/2010   (GRAPHIC) [v56510v56510255.gif]   PATENT EXPIRES 10/19/2024

Inventor: Eval Akhidime
 
                       
USDPA: SHOE UPPER
(Shape-Ups Style #89084)
    20683     29/352,369
12/18/2009   D614,850
05/04/2010   (GRAPHIC) [v56510v56510256.gif]   PATENT EXPIRES 05/04/2024

Inventor: David Raysse
 
                       
U.S. (Divisional) DPA:
FLAP ON SHOE TONGUE
(Luminators)
    20866     29/357,713
03/16/2010   D622,057
08/24/2010   (GRAPHIC) [v56510v56510257.gif]   PATENT EXPIRES 08/24/2024

Inventors:
Patrick Warren
Tony Hardman
 
                       
USDPA: SHOE UPPER
(Shape-Ups Style #52080)
    20894     29/356,467
02/25/2010   D621,147
08/10/2010   (GRAPHIC) [v56510v56510258.gif]   PATENT EXPIRES 08/10/2024

Inventor: David Raysse

Page 26 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA (DIV. 1): SHOE
UPPER (Shape-Ups Style
#52080)
    21433     29/365,019
07/01/2010   D625,504
10/19/2010   (GRAPHIC) [v56510v56510259.gif]   PATENT EXPIRES 10/19/2024

Inventor: David Raysse
 
                       
USDPA (DIV. 2): SHOE
UPPER (Shape-Ups Style
#52080)
    21434     29/365,024
07/01/2010   D625,094
10/12/2010   (GRAPHIC) [v56510v56510260.gif]   PATENT EXPIRES 10/12/2024
12/23/10 — Filed certificate of correction with the PTO.

Inventor: David Raysse
 
                       
USDPA (DIV. 3): SHOE
UPPER (Shape-Ups Style
#52080)
    21435     29/365,034
07/01/2010   D627,959
11/30/2010   (GRAPHIC) [v56510v56510261.gif]   PATENT EXPIRES 11/30/2024
 
                       
USDPA: PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#52004)
    20907     29/356,469
02/25/2010   D625,492
10/19/2010   (GRAPHIC) [v56510v56510262.gif]   PATENT EXPIRES 10/19/2024

Inventor: Savva Teteriatnikov
 
                       
USDPA (DIV.1):
PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#52004)

Inventor:
Savva Teteriatnikov
    21863     29/376,047
09/30/2010   Not issued   (GRAPHIC) [v56510v56510263.gif]   This divisional
covers Embodiment 3 (Figs 13-18) from the parent file (docket 20907).

Page 27 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA (DIV.2):
PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#52004)

Inventor:
Savva Teteriatnikov
    21864     29/376,104
10/01/2010   D628,369
12/07/2010   (GRAPHIC) [v56510v56510264.gif]   PATENT EXPIRES 12/07/2024
 
                       
USDPA: SHOE UPPER
(Shape-Ups Action Packed
Style #11806) Alternative
Embodiments
    20956     29/355,108
02/02/2010   D614,846
05/04/2010   (GRAPHIC) [v56510v56510265.gif]   PATENT EXPIRES 05/04/2024

Inventor: Julie Zhu
 
                       
USDPA: SHOE UPPER
(Shape-Ups Sleek Fit Style
#11807) Alternative
Embodiments
    20957     29/355,123
02/02/2010   D614,848
05/04/2010   (GRAPHIC) [v56510v56510266.gif]   PATENT EXPIRES 05/04/2024

Inventor: Julie Zhu
 
                       
USDPA (DIV): FLAP ON
SHOE TONGUE

Parent app. Docket 20307
    20959     29/357,737
03/16/2010   D622,494
08/31/2010   (GRAPHIC) [v56510v56510267.gif]   PATENT EXPIRES 08/31/2024

Inventor: Patrick Warren

Page 28 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA (DIV): SHOE UPPER
(Marc Ecko Style #24414)

Inventor:
David Raysse
    20960     29/356,249
02/22/2010   D617,984
06/22/2010   (GRAPHIC) [v56510v56510268.gif]   PATENT EXPIRES 06/22/2024
 
                       
USDPA: PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#91466)

Inventor:
David Raysse
    20970     29/356,471
02/25/2010   D619,793
07/20/2010   (GRAPHIC) [v56510v56510269.gif]   FOREIGN FILING EXPIRES 08/25/2010
PATENT EXPIRES 07/20/2024
 
                       
USDPA (DIV): PERIPHERY
OF AN OUTSOLE (Shape-
Ups Style #91466)

Inventor:
David Raysse
    21436     29/363,871
06/15/2010   D624,735
10/05/2010   (GRAPHIC) [v56510v56510270.gif]   PATENT EXPIRES 10/05/2024
 
                       
USDPA: SHOE UPPER
(Shape-Ups Style #52007)

Inventor:
Craig Nelson
    20972     29/356,473
02/25/2010   D620,241
07/27/2010   (GRAPHIC) [v56510v56510271.gif]   PATENT EXPIRES 07/27/2024

Page 29 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA (DIV): SHOE UPPER
(Shape-Ups Style #52007)

Inventor:
Craig Nelson
    21437     29/363,971
06/16/2010   D624,740
10/05/2010   (GRAPHIC) [v56510v56510272.gif]   PATENT EXPIRES 10/05/2024
 
                       
USDPA: SHOE UPPER
(Shape-Ups Style #12360)

Inventor:
Craig Nelson
    20974     29/357,335
03/10/2010   D623,388
09/14/2010   (GRAPHIC) [v56510v56510273.gif]   PATENT EXPIRES 09/14/2024
 
                       
USDPA: PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#12360)

Inventor:
Craig Nelson
    20976     29/357,416
03/11/2010   D623,386
09/14/2010   (GRAPHIC) [v56510v56510274.gif]   PATENT EXPIRES 09/14/2024
 
                       
USDPA (DIV): PERIPHERY
OF AN OUTSOLE (Shape-
Ups Style #12360)

Inventor:
Craig Nelson
    21438     29/366,917
07/30/2010   D625,494
10/19/2010   (GRAPHIC) [v56510v56510275.gif]   PATENT EXPIRES 10/19/2024
 
                       
USDPA: SHOE UPPER
(Shape-Ups Style #11814)

Inventor:
Savva Teteriatnikov
    20978     29/357,423
03/11/2010   D622,942
09/07/2010   (GRAPHIC) [v56510v56510276.gif]   PATENT EXPIRES 09/07/2024

Page 30 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA (DIV): SHOE UPPER
(Shape-Ups Style #11814)

Inventor:
Savva Teteriatnikov
    21439     29/367,227
08/04/2010   D625,505
10/19/2010   (GRAPHIC) [v56510v56510277.gif]   PATENT EXPIRES 10/19/2024
 
                       
USDPA: SHOE UPPER
(Shape-Ups Style #89084)
Alternative Embodiments


    20991     29/355,834
02/15/2010   D636,574
04/26/2011   (GRAPHIC) [v56510v56510278.gif]   04/06/11 — Issue Notification.
03/24/11 — Paid issue fee.
03/18/11 — Notice of Allowance.
06/01/10 — Filed response to office action.
Inventor:
                       
David Raysse
                       
 
                       
USDPA: PERIPHERY OF AN
OUTSOLE (Shape-Ups Style
#89084) Alternative
Embodiments

Inventor:
David Raysse
    20993     29/359,291
04/08/2010   D628,368
12/07/2010   (GRAPHIC) [v56510v56510279.gif]   PATENT EXPIRES 12/07/2024
 
                       
USDPA (DIV.): PERIPHERY
OF AN OUTSOLE (Shape-
Ups Style #89084)

Inventor:
David Raysse
    21905     29/376,489
10/07/2010   D632,878
02/22/2011   (GRAPHIC) [v56510v56510280.gif]   PATENT EXPIRES 02/22/2025

09/02/10 — Elect Emb. 1 (20993). File Divisional for Emb. 2 (21905).
 
                       
USDPA: SHOE UPPER
(Shape-Ups Style #52000)

Inventor:
Savva Teteriatnikov
    21025     29/358,099
03/22/2010   D623,838
09/21/2010   (GRAPHIC) [v56510v56510281.gif]   PATENT EXPIRES 09/21/2024
09/01/10 — Issue Notification.

Page 31 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA: SHOE UPPER
(Shape-Ups Style #12320)

Inventor:
Savva Teteriatnikov
    21157     29,359,885
04/16/2010   D632,063
02/08/2011   (GRAPHIC) [v56510v56510282.gif]   PATENT EXPIRES 02/08/2025
 
                       
USDPA: SHOE UPPER
(Shape-Ups Style #12340)

Inventor: Eval Akhidime
    21160     29/365,585
07/12/2010   D624,741
10/05/2010   (GRAPHIC) [v56510v56510283.gif]   PATENT EXPIRES 10/05/2024
 
                       
USDPA: SHOE UPPER
(Shape-Ups Style #52041)

Inventor: Eval Akhidime
    21163     29/359,516
04/12/2010   D623,389
09/14/2010   (GRAPHIC) [v56510v56510284.gif]   PATENT EXPIRES 09/14/2024
 
                       
USDPA: SHOE UPPER
(Shape-Ups Style #66500)

Inventor: Todd Walden
    21177     29/358,936
04/01/2010   D625,503
10/19/2010   (GRAPHIC) [v56510v56510285.gif]   PATENT EXPIRES 04/01/2024
 
                       
USDPA: SHOE UPPER
(Tone-Ups Style #13000)

Inventor: David Raysse
    21245     29/366,739
07/29/2010   D624,743
10/05/2010   (GRAPHIC) [v56510v56510286.gif]   PATENT EXPIRES 10/05/2024

Page 32 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA: SHOE OUTSOLE
AND PERIPHERY (Tone-Ups
Style #13000)

Inventor: David Raysse
    21246     29/362,281
05/21/2010   D627,545
11/23/2010   (GRAPHIC) [v56510v56510287.gif]   PATENT EXPIRES 11/23/2024
 
                       
USDPA: SHOE UPPER
(Tone-Ups Trainers Style
#92263)

Inventor: Eval Akhidime
    21544     29/365,740
07/14/2010   D626,738
11/09/2010   (GRAPHIC) [v56510v56510288.gif]   PATENT EXPIRES 11/09/2024
 
                       
USDPA: PERIPHERY OF AN
OUTSOLE (Tone-Ups
Trainers Style #92263)

Inventor: Eval Akhidime
    21545     29/365,760
07/14/2010   D626,316
11/02/2010   (GRAPHIC) [v56510v56510289.gif]   PATENT EXPIRES 11/02/2024
FOREIGN FILING EXPIRES 01/14/2011
 
                       
USDPA: SHOE UPPER
(Tone-Ups Trainers Style
#51510)

Inventor: Eval Akhidime
    21546     29/365,588
07/12/2010   D624,742
10/05/2010   (GRAPHIC) [v56510v56510290.gif]   PATENT EXPIRES 10/05/2024
 
                       
USDPA: PERIPHERY OF AN
OUTSOLE (Tone-Ups
Trainers Style #51510)

Inventor: Eval Akhidime
    21547     29/365,652
07/13/2010   D624,737
10/05/2010   (GRAPHIC) [v56510v56510291.gif]   PATENT EXPIRES 10/05/2024
 
                       
USDPA: SHOE UPPER
(Revv Air Style #12267)

Inventor: Lisa Yi
    21600     29/367,218
08/04/2010   D624,744
10/05/2010   (GRAPHIC) [v56510v56510292.gif]   PATENT EXPIRES 10/05/2024

Page 33 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA: PERIPHERY OF AN
OUTSOLE (Revv Air Style
#12267)
    21601     29/368,633
08/26/2010   D626,731
11/09/2010   (GRAPHIC) [v56510v56510293.gif]   PATENT EXPIRES 11/09/2024
 
                       
USDPA: PERIPHERY OF AN
OUTSOLE
    22056     29/380,554
12/07/2010   D636,566
04/26/2011   (GRAPHIC) [v56510v56510294.gif]   04/06/11 — Issue Notification.

franzdezign@mac.com
James Frantz
67 WildFlower Circle
Stroudsburg Pa. 18360
 
                       
USDPA: SHOE UPPER (Pro
Speed Style No. 94354)
    22140     29/382,865
01/08/2011   D636,579
04/26/2011   (GRAPHIC) [v56510v56510295.gif]   Foreign Filing Due 07/08/2011
04/06/11 — Issue Notification.
03/09/11 — Paid issue fee.
03/09/11 — Notice of Allowance.
01/08/11 — Application and assignment filed.
 
                       
USDPA: PERIPHERY OF AN
OUTSOLE (Pro Speed Style
No. 94354)
    22143     29/382,866
01/08/2011   D636,567
04/26/2011   (GRAPHIC) [v56510v56510296.gif]   Foreign Filing Due 07/08/2011
04/06/11 — Issue Notification.
03/23/11 — Paid Issue Fee.
03/17/11 — Notice of Allowance.
01/08/11 — Application and assignment filed.

Page 34 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USDPA: SHOE BOTTOM
(Pro Speed Style No. 94354)
    22146     29/382,867
01/08/2011   Not issued   (GRAPHIC) [v56510v56510297.gif]   Foreign Filing Due
07/08/2011
01/08/11 — Application and assignment filed.
 
                       
USDPA: SHOE UPPER
(Shape-Ups Liv)

Inventor: David Raysse
    22131     29/384,508
01/31/2011   D636,575
04/26/2011   (GRAPHIC) [v56510v56510298.gif]   Patent Expires
Foreign Filing Due 07/31/2011
03/24/11 — Paid issue fee.
02/01/11 — Filed Assignment.
01/31/11 — Application filed. Assignment did not transmit.
 
                       
USDPA: PERIPHERY OF AN
OUTSOLE (Shape-Ups Liv)

Inventor: David Raysse
    22134     29/387,013
03/08/2011   Not issued   (GRAPHIC) [v56510v56510299.gif]   Foreign Filing Due
08/08/2011
03/08/11 — Application and Assignment filed.
 
                       
USDPA: SHOE BOTTOM
(Shape-Ups Liv)

Inventor: David Raysse
    22137     29/387,037
03/08/2011   Not issued   (GRAPHIC) [v56510v56510300.gif]   Foreign Filing Due
08/08/2011
03/08/11 — Application and Assignment filed.

Page 35 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Shoe Upper (Flex Style No.
11740)
    22155     29/388,591
03/30/2011   Not issued   (GRAPHIC) [v56510v56510301.gif]   Foreign Filing
Expires 09/30/2011
03/30/11 — Application and Assignment filed with PTO.
 
                       
Periphery of an Outsole (Flex
Style No. 11740)
    22158     29/388,593
03/30/2011   Not issued   (GRAPHIC) [v56510v56510302.gif]   Foreign Filing
Expires 09/30/2011
03/30/11 — Application and Assignment filed with PTO.
 
                       
Shoe Bottom (Flex Style No.
11740)
    22161     29/388,596
03/30/2011   Not issued   (GRAPHIC) [v56510v56510303.gif]   Foreign Filing
Expires 09/30/2011
03/30/11 — Application and Assignment filed with PTO.
 
                       
Shoe Upper (Run IIII)

Inventor: Lisa Yi
    22165     Not filed   Not issued   (GRAPHIC) [v56510v56510304.gif]  
04/11/11 — Sent application to SKX for signature.
04/10/11 — Beth approved the drawings.
 
                       
Periphery of an Outsole (Run
IIII)

Inventor: Lisa Yi
    22168     Not filed   Not issued   (GRAPHIC) [v56510v56510305.gif]  
04/11/11 — Sent application to SKX for signature.
04/10/11 — Beth approved the drawings.

Page 36 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Shoe Bottom (Run IIII)

Inventor: Lisa Yi
    22171     Not filed   Not issued   (GRAPHIC) [v56510v56510306.gif]  
04/11/11 — Sent application to SKX for signature.
04/10/11 — Beth approved the drawings.
 
                       
Shoe Upper
(Run IIII Style No. 52521)

[Men’s version]

Inventor: Lisa Yi and David
Raysse
    22511     29/390,635
04/27/2011   Not issued   (GRAPHIC) [v56510v56510307.gif]   Foreign Filing
Expires 10/27/2011
04/27/11 — Application and Assignment filed with PTO.
 
                       
Shoe Bottom
(Run IIII Style No. 52521)

[Men’s version]

Inventor: David Raysse
    22693     29/390,641
04/27/2011   Not issued   (GRAPHIC) [v56510v56510307.gif]   Foreign Filing
Expires 10/27/2011
04/27/11 — Application and Assignment filed with PTO.
 
                       
Shoe Upper (Pro Resistance
Style No. 94350)

Inventor: David Raysse
    22195     29/387,497
03/14/2011   Not issued   (GRAPHIC) [v56510v56510308.gif]   Foreign Filing
Expires 09/14/2011
03/14/11 — Application and Assignment filed with PTO.
 
                       
Periphery of an Outsole (Pro
Resistance Style No. 94350)

Inventor: David Raysse
    22198     29/387,504
03/14/2011   Not issued   (GRAPHIC) [v56510v56510309.gif]   Foreign Filing
Expires 09/14/2011
03/14/11 — Application and Assignment filed with PTO.

Page 37 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Shoe Bottom (Pro Resistance
Style No. 94350)

Inventor: David Raysse
    22201     29/387,507
03/14/2011   Not issued   (GRAPHIC) [v56510v56510310.gif]   Foreign Filing
Expires 09/14/2011
03/14/11 — Application and Assignment filed with PTO.
 
                       
Shoe Upper (PRO-TR Style
No. 96064)

Inventor: David Raysse
    22174     29/388,421
03/29/2011   Not issued   (GRAPHIC) [v56510v56510311.gif]   Foreign Filing
Expires 09/29/2011
03/29/11 — Application and Assignment filed with PTO.
 
                       
Periphery of an Outsole
(PRO-TR Style No. 96064)

Inventor: David Raysse
    22177     29/388,451
03/29/2011   Not issued   (GRAPHIC) [v56510v56510312.gif]   Foreign Filing
Expires 09/29/2011
03/29/11 — Application and Assignment filed with PTO.
 
                       
Shoe Bottom (PRO-TR Style
No. 96064)

Inventor: David Raysse
    22180     29/388,455
03/29/2011   Not issued   (GRAPHIC) [v56510v56510313.gif]   Foreign Filing
Expires 09/29/2011
03/29/11 — Application and Assignment filed with PTO.
 
                       
Shoe Upper (Surge Style No.
99779)

Inventor: Lafe Christopherson
    22183     Not filed   Not issued   (GRAPHIC) [v56510v56510314.gif]  
Awaiting Drawings from Draftsman

Page 38 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Periphery of an Outsole
(Surge Style No. 99779)

Inventor: Lafe Christopherson
    22186     Not filed   Not issued   (GRAPHIC) [v56510v56510315.gif]  
Awaiting Drawings from Draftsman
 
                       
Shoe Bottom (Surge Style
No. 99779)

Inventor: Lafe Christopherson
    22189     Not filed   Not issued   (GRAPHIC) [v56510v56510316.gif]  
Awaiting Drawings from Draftsman
 
                       
Shoe Upper (SRR2 Style No.
97304)

Inventor: David Raysse
    22204     29/387,991
03/22/2011   Not issued   (GRAPHIC) [v56510v56510317.gif]   Foreign Filing
Expires 09/22/2011
03/22/11 — Application and Assignment filed with PTO.
 
                       
Periphery of an Outsole
(SRR2 Style No. 97304)

Inventor: David Raysse
    22207     29/387,998
03/22/2011   Not issued   (GRAPHIC) [v56510v56510318.gif]   Foreign Filing
Expires 09/22/2011
03/22/11 — Application and Assignment filed with PTO.
 
                       
Shoe Bottom (SRR2 Style
No. 97304)
    22210     29/388,411
03/29/2011   Not issued   (GRAPHIC) [v56510v56510319.gif]   Foreign Filing
Expires 09/29/2011
03/29/11 — Application and Assignment filed with PTO.

Page 39 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Shoe Upper (Wishbone Style
No. 51540)

Inventor: Savva Teteriatnikov
    22285     29/390,070
04/19/2011   Not issued   (GRAPHIC) [v56510v56510320.gif]   Foreign Filing
Expires 10/19/2011
04/19/11 — Application and Assignment filed with PTO.
 
                       
Periphery of an Outsole
(Wishbone Style No. 51540)

Inventor: Savva Teteriatnikov
    22289     29/390,105
04/20/2011   Not issued   (GRAPHIC) [v56510v56510321.gif]   Foreign Filing
Expires 10/20/2011
04/20/11 — Application and Assignment filed with PTO.
 
                       
Shoe Bottom (Wishbone
Style No. 51540)

Inventor: Savva Teteriatnikov
    22293     29/390,114
04/20/2011   Not issued   (GRAPHIC) [v56510v56510322.gif]   Foreign Filing
Expires 10/20/2011
04/20/11 — Application and Assignment filed with PTO.
 
                       
Shoe Upper (S2 Lite Style
No. 12381)

Inventor: Beth Gahler
    22297     Not filed   Not issued   (GRAPHIC) [v56510v56510323.gif]  
04/05/11 — Sent application to SKX for signature.
04/05/11 — Beth approved the drawings.

No Shoe Bottom for this Style
 
                       
Periphery of an Outsole (S2
Lite Style No. 12381)

Inventor: Beth Gahler
    22301     Not filed   Not issued   (GRAPHIC) [v56510v56510324.gif]  
04/05/11 — Sent application to SKX for signature.
04/05/11 — Beth approved the drawings.

No Shoe Bottom for this Style
 
                       
Shoe Upper (Accelerate Style
No. 13011)

Inventor: David Raysse
    22305     29/388,846
04/02/2011   Not issued   (GRAPHIC) [v56510v56510325.gif]   Foreign Filing
Expires 10/02/2011
04/02/11 — Application and Assignment filed with PTO.

Page 40 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Periphery of an Outsole
(Accelerate Style No. 13011)

Inventor: Savva Teteriatnikov
    22309     29/388,847
04/02/2011   Not issued   (GRAPHIC) [v56510v56510326.gif]   Foreign Filing
Expires 10/02/2011
04/02/11 — Application and Assignment filed with PTO.
 
                       
Shoe Bottom (Accelerate
Style No. 13011)

Inventor: Savva Teteriatnikov
    22313     29/388,849
04/02/2011   Not issued   (GRAPHIC) [v56510v56510327.gif]   Foreign Filing
Expires 10/02/2011
04/02/11 — Application and Assignment filed with PTO.
 
                       
Shoe Upper (Ready Set Style
No. 11752)

Inventor: Savva Teteriatnikov
    22317     29/388,842
04/02/2011   Not issued   (GRAPHIC) [v56510v56510328.gif]   Foreign Filing
Expires 10/02/2011
04/02/11 — Application and Assignment filed with PTO.
 
                       
Periphery of an Outsole
(Ready Set Style No. 11752)

Inventor: Savva Teteriatnikov
    22321     29/388,843
04/02/2011   Not issued   (GRAPHIC) [v56510v56510329.gif]   Foreign Filing
Expires 10/02/2011
04/02/11 — Application and Assignment filed with PTO.

Page 41 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Shoe Bottom (Ready Set
Style No. 11752)

Inventor: Savva Teteriatnikov
    22325     29/388,844
04/02/2011   Not issued   (GRAPHIC) [v56510v56510330.gif]   Foreign Filing
Expires 10/02/2011
04/02/11 — Application and Assignment filed with PTO.
 
                       
Shoe Upper (Shape-Ups
Evolution Style No. 12480)

Inventor: David Raysse
    22515     Not filed   Not issued   (GRAPHIC) [v56510v56510331.gif]  
04/22/11 — Sent application to SKX for signature.
 
                       
Periphery of an Outsole
(Shape-Ups Evolution Style
No. 12480)

Inventor: David Raysse
    22519     Not filed   Not issued   (GRAPHIC) [v56510v56510332.gif]  
04/22/11 — Sent application to SKX for signature.
 
                       
Shoe Bottom (Shape-Ups
Evolution Style No. 12480)

Inventor: David Raysse
    22523     Not filed   Not issued   (GRAPHIC) [v56510v56510333.gif]  
04/22/11 — Sent application to SKX for signature.
 
                       
Shoe Upper (Shape-Ups
Evolution Style No. 12481)

Inventor: David Raysse
    22527     Not filed   Not issued   (GRAPHIC) [v56510v56510334.gif]  
04/22/11 — Sent application to SKX for signature.

Page 42 of 42



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
ROLLER SKATE CHASSIS
(w/ Single Wheel At One End)

Inventors:Detlev Magerer
and Erwin Weitgaser
    14577     14469
02/21/2003   14469-0001
14469-0002
14469-0003
14469-0004
14469-0005
14469-0006
14469-0007
14469-0008   (GRAPHICS) [v56510v56510335.gif]   PATENT EXPIRES 04/01/2028
2nd Annuity Due 04/01/2013
3rd Annuity Due: 04/01/2018
4th Annuity Due: 04/01/2023
 
                       
 
              04/01/2003        
 
                       
SHOE UPPER
(Premium Energy Style No.
1728)

Inventor: Sean Bradford
    14822     68499
08/26/2003   68449-0001
68449-0002
68449-0003
68449-0004
68449-0005

08/26/2003   (GRAPHICS) [v56510v56510336.gif]   PATENT EXPIRES 08/26/2028
2nd Annuity Due: 08/26/2013
3rd Annuity Due: 08/26/2018
4th Annuity Due: 08/26/2023
 
                       
SHOE UPPER
(Biker Style No. 21511)

Inventor: Savva
Teteriatnikov
    15652     251731
11/10/2004   251731-0001
251731-0002
251731-0003
251731-0004
251731-0005
251731-0006

11/10/2004   (GRAPHICS) [v56510v56510337.gif]   PATENT EXPIRES 11/10/2029
2nd Annuity Due 11/10/2014
3rd Annuity Due 11/10/2019
4th Annuity Due 11/10/2024
 
                       
SHOE UPPER
(Fisherman’s Sandal)

Inventor: Christina Yang
    18008     649306
01/10/2007   649306-0001
01/10/2007   (GRAPHICS) [v56510v56510338.gif]   PATENT EXPIRES 01/10/2032
1st Annuity Due 01/10/2012

Page 1 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE UPPER
(Mary Jane)

Inventor: Larry Clark
    18009     653167
01/16/2007   653167-0001
01/16/2007   (GRAPHICS) [v56510v56510339.gif]   PATENT EXPIRES 01/16/2032
1ST ANNUITY DUE 01/16/2012
 
                       
SHOE BOTTOM
(Citywalk)

Inventor: Todd M. Walden
    18124     685284
03/08/2007   685284-0001
03/08/2007   (GRAPHICS) [v56510v56510340.gif]   PATENT EXPIRES 03/08/2032
1st Annuity Due 03/08/2012
 
                       
SHOE UPPER
(Mary Jane Single Strap)

Inventor: Larry Clark
    18125     685276
03/08/2007   685276-0001
03/08/2007   (GRAPHICS) [v56510v56510341.gif]   PATENT EXPIRES 03/08/2032
1st Annuity Due 03/08/2012
 
                       
SHOE UPPER
(Fisherman’s Sandal II)

Inventor: Penny Masullo
    18126     714035
04/25/2007   714035-0001
04/25/2007   (GRAPHICS) [v56510v56510342.gif]   PATENT EXPIRES 04/25/2032
 
                       
SHOE UPPER
(Biker Fixate Foam Version)

Inventor: Savva
Teteriatnikov
    18219     714001
04/25/2007   714001-0001
04/25/2007   (GRAPHICS) [v56510v56510343.gif]   PATENT EXPIRES 04/25/2032

Page 2 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE UPPER AND
BOTTOM PERIPHERY
(Soulmates
Style No. 21778)

Inventor: Savva
Teteriatnikov
    18850     877329
02/12/2008   877329-0001
02/12/2008   (GRAPHICS) [v56510v56510344.gif]   PATENT EXPIRES 02/11/2033
1st Annuity Due 02/11/2013
2nd Annuity Due 02/11/2018
3rd Annuity Due 02/11/2023
4th Annuity Due 02/11/2028
 
                       
SHOE UPPER
(Biker’s Amuse
Style No. 21410)

Inventor: Savva
Teteriatnikov
    19144     878897
02/14/2008   878897-0001
02/13/2008   (GRAPHICS) [v56510v56510345.gif]   PATENT EXPIRES 02/13/2033
1st Annuity Due 02/23/2013
2nd Annuity Due 02/23/2018
3rd Annuity Due 02/23/2023
4th Annuity Due 02/23/2028
 
                       
SHOE UPPER AND
BOTTOM PERIPHERY
(Cali Gear Molded Hearts)


Inventor: Christina Yang
    19241     903711
02/25/2008   903711-0001
03/25/2008   (GRAPHICS) [v56510v56510346.gif]   PATENT EXPIRES 03/24/2033
1st Annuity Due 03/24/2013
2nd Annuity Due 03/24/2018
3rd Annuity Due 03/24/2023
4th Annuity Due 03/24/2028
 
                       
SHOE UPPER
(Criss-Cross Strap
Style No. 21429)

Inventor: Savva
Teteriatnikov
    19158     918198
04/07/2008   918198-0001
04/07/2008   (GRAPHICS) [v56510v56510347.gif]   PATENT EXPIRES 04/07/2033
 
                       
SHOE UPPER
(D’Lites Style No. 11422)

Inventor: Lisa Yi
    19796     1037329
11/12/2008   1037329-0001
11/12/2008   (GRAPHICS) [v56510v56510348.gif]   PATENT EXPIRES 11/12/2033
1st RENEWAL DUE 11/12/2013
 
                       
SHOE BOTTOM
(D’Lites Style No. 11422)

Inventor: Lisa Yi
    19797     1043475
11/21/2008   1043475-0001
11/21/2008   (GRAPHICS) [v56510v56510349.gif]   PATENT EXPIRES 11/21/2033
1st RENEWAL DUE 11/21/2013

Page 3 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE OUTSOLE AND
PERIPHERY
(Biker w/ Wedge
Style No. 21269)

Inventor: Savva
Teteriatnikov
    20331     1521329
05/22/2009   1521329-0001
05/22/2009   (GRAPHICS) [v56510v56510350.gif]   PATENT EXPIRES 05/22/2034
1st RENEWAL DUE 05/22/2014
 
                       
SHOE OUTSOLE AND
PERIPHERY
(Shape-Ups Optimized
Style #11801)
    20451     001564980
06/30/2009   1564980-0001
06/30/2009   (GRAPHICS) [v56510v56510351.gif]   PATENT EXPIRES 06/30/2034
1st RENEWAL DUE 06/30/2014
 
                       
SHOE UPPER
(Marc Ecko Style #24414)


Inventor: David Raysse
    20518     1640004
11/25/2009   1640004-0001
11/25/2009   (GRAPHICS) [v56510v56510352.gif]   PATENT EXPIRES 11/25/2034
1st Annuity Due 11/25/2014
2nd Annuity Due 11/25/2019
3rd Annuity Due 11/25/2024
4th Annuity Due 11/25/2029
 
                       
SHOE UPPER
(Shape-Ups Action Packed
Style #11806)


Inventor: Julie Zhu
    20665     1631169
11/02/2009   1631169-0001
011/02/2009   (GRAPHICS) [v56510v56510353.gif]   PATENT EXPIRES 11/02/2034
1st Renewal Due 11/02/2014
2nd Renewal Due 11/02/2019
3rd Renewal Due 11/02/2024
4th Renewal Due 11/02/2029
 
                       
SHOE UPPER
(Shape-Ups Sleek Fit Style
#11807)


Inventor: Julie Zhu
    20666     1631086
11/02/2009   1631086-0001
11/02/2009   (GRAPHICS) [v56510v56510354.gif]   PATENT EXPIRES 11/02/2034
1st Renewal Due 11/02/2014
2nd Renewal Due 11/02/2019
3rd Renewal Due 11/02/2024
4th Renewal Due 11/02/2029

Page 4 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
PERIPHERY OF AN
OUTSOLE
(Shape-Ups Style #90110)


Inventor: Eval Akhidime
    20667     1682386
03/17/2010   1682386-0001
1682386-0002
1682386-0003
1682386-0004
1682386-0005

03/17/2010   (GRAPHICS) [v56510v56510355.gif]   PATENT EXPIRES 03/17/2035
1st Annuity Due 03/17/2015
2nd Annuity Due 03/17/2020
3rd Annuity Due 03/17/2025
4th Annuity Due 03/17/2030
 
                       
SHOE UPPER
(Shape-Ups
Style No. 89084)

Inventor: David Raysse
    20684     1654922
1/08/2010   1654922-0001
01/08/2010   (GRAPHICS) [v56510v56510356.gif]   PATENT EXPIRES 12/18/2035
1st Annuity Due 03/17/2015
2nd Annuity Due 3/17/2020
3rd Annuity Due 03/17/2025
4th Annuity Due 03/17/2030
 
                       
PERIPHERY OF AN
OUTSOLE
(Shape-Ups Style #89084)


Inventor:David Raysse
    20668     1654880
01/08/2010   1654880-0001
01/08/2010   (GRAPHICS) [v56510v56510357.gif]   PATENT EXPIRES 01/08/2035
1st Annuity Due 01/08/2015
 
                       
PERIPHERY OF AN
OUTSOLE
(Shape-Ups Style #89084)
Alternative Embodiment


Inventor: David Raysse
    20994     1764812
10/07/2010   1764812-0001
1764812-0002
10/07/2010   (GRAPHICS) [v56510v56510358.gif]   PATENT EXPIRES 10/07/2035
 
                       
PERIPHERY OF AN
OUTSOLE
(Shape-Ups Style #90087)


Inventor:
Savva Teteriatnikov
    20669     1682410
03/17/2010   1682410-0001
1682410-0002
1682410-0003

03/17/2010   (GRAPHICS) [v56510v56510359.gif]   PATENT EXPIRES 03/17/2035
1st Annuity Due 03/17/2015
2nd Annuity Due 03/17/2020
3rd Annuity Due 03/17/2025
4th Annuity Due 03/17/2030

Page 5 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
FLAP ON SHOE TONGUE
(Luminators)

Inventors: Patrick Warren
and Tony Hardman
    20691     1639998
11/25/2009   1639998-0001
11/25/2009   (GRAPHICS) [v56510v56510360.gif]   PATENT EXPIRES 11/25/2034
1st Annuity Due 11/25/2014
2nd Annuity Due 11/25/2019
3rd Annuity Due 11/25/2024
4th Annuity Due 11/25/2029
 
                       
FLAP ON SHOE TONGUE


Inventor: Patrick Warren
    20692     1639964
11/25/2009   1639964-0001
1639964-0002
11/25/2009   (GRAPHICS) [v56510v56510361.gif]   PATENT EXPIRES 11/25/2034
1st Annuity Due 11/25/2014
 
                       
SHOE UPPER
(Shape-Ups Style #52080)


Inventor: David Raysse
    20895     1801333
01/05/2011   1801333-0001
1801333-0002
1801333-0003
1801333-0004
1801333-0005
1801333-0006

01/05/2011   (GRAPHICS) [v56510v56510362.gif]   PATENT EXPIRES 01/05/2036
1st Annuity Due 01/05/2016
 
                       
PERIPHERY OF AN
OUTSOLE
(Shape-Ups Style # 52004)


Inventor: Savva
Teteriatnikov
    20908     1683830
03/19/2010   1683830-0001
1683830-0002
1683830-0003
1683830-0004
1683830-0005
1683830-0006
1683830-0007

03/19/2010   (GRAPHICS) [v56510v56510363.gif]   PATENT EXPIRES 03/19/2035
1st Annuity Due 03/19/2015
2nd Annuity Due 03/19/2020
3rd Annuity Due 03/19/2025
4th Annuity Due 03/19/2030

Page 6 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
PERIPHERY OF AN
OUTSOLE
(Shape-Ups Style #91466)

Inventor: David Raysse


    20971     1684432
03/22/2010   1684432-0001
1684432-0002
1684432-0003
1684432-0004

03/22/2010   (GRAPHICS) [v56510v56510364.gif]   PATENT EXPIRES 03/22/2035
1st Annuity Due 03/22/2015
 
                       
SHOE UPPER
(Shape-Ups Style #52007)

Inventor: Craig Nelson
    20973     1684440
03/22/2010   1684440-0001
1684440-0002
1684440-0003
1684440-0004   (GRAPHICS) [v56510v56510365.gif]   PATENT EXPIRES 03/22/2035
1st Annuity Due 03/22/2015
 
             
03/22/2010        
 
                       
SHOE UPPER
(Shape-Ups Style #12360)

Inventor: Craig Nelson


    20975     1719634
06/15/2010   1719634-0001
1719634-0002
1719634-0003
1719634-0004

06/15/2010   (GRAPHICS) [v56510v56510366.gif]   PATENT EXPIRES 06/15/2035
1st Annuity Due 06/15/2015
 
                       
PERIPHERY OF AN
OUTSOLE
(Shape-Ups Style #12360)

Inventor: Craig Nelson
    20977     1726779
07/01/2010   1726779-0001
1726779-0002
1726779-0003

07/01/2010   (GRAPHICS) [v56510v56510367.gif]   PATENT EXPIRES 07/01/2035
1st Annuity Due 07/01/2015
 
                       
SHOE UPPER
(Shape-Ups Style #11814)

Inventor:
Savva Teteriatnikov
    20979     1719550
06/15/2010   1719550-0001
1719550-0002
1719550-0003

06/15/2010   (GRAPHICS) [v56510v56510368.gif]   PATENT EXPIRES 06/15/2035
1st Annuity Due 06/15/2015

Page 7 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE UPPER
(Shape-Ups Style #52000)

Inventor:
Savva Teteriatnikov
    21026     1716598
06/08/2010   1716598-0001
1716598-0002
1716598-0003
06/08/2010   (GRAPHICS) [v56510v56510369.gif]   PATENT EXPIRES 02/22/2035
1st Annuity Due 02/22/2015
2nd Annuity Due 02/22/2020
3rd Annuity Due 02/22/2025
4th Annuity Due 02/22/2030
 
                       
SHOE UPPER
(Shape-Ups Style #12320)

Inventor:
Savva Teteriatnikov
    21158     1719600
06/15/2010   1719600-0001
1719600-0002
1719600-0003
1719600-0004
06/15/2010   (GRAPHICS) [v56510v56510370.gif]   PATENT EXPIRES 06/15/2035
1st Annuity Due 06/15/2015
 
                       
SHOE UPPER
(Shape-Ups Style #12340)

Inventor: Eval Akhidime
    21161     1742024
08/10/2010   1742024-0001
08/10/2010   (GRAPHICS) [v56510v56510371.gif]   PATENT EXPIRES 08/10/2035
 
                       
PERIPHERY OF AN
OUTSOLE
(Shape-Ups Style #90855)

Inventor: Eval Akhidime
    20670     1821489
02/15/2011   1821489-0001
1821489-0002
1821489-0003
1821489-0004
1821489-0005
02/15/2011   (GRAPHICS) [v56510v56510372.gif]   PATENT EXPIRES 02/15/2036
1st Annuity Due 02/15/2016

Page 8 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE UPPER
(Shape-Ups Style #52041)

Inventor: Eval Akhidime
    21164     1719683
06/15/2010   1719683-0001
1719683-0002
1719683-0003
1719683-0004
06/15/2010   (GRAPHICS) [v56510v56510373.gif]   PATENT EXPIRES 06/15/2035
1st Annuity Due 06/15/2015
 
                       
SHOE UPPER
(Shape-Ups Style #66500)

Inventor: Todd Walden
    21178     1719758
06/15/2010   1719758-0001
1719758-0002
1719758-0003
1719758-0004
06/15/2010   (GRAPHICS) [v56510v56510374.gif]   PATENT EXPIRES 06/15/2035
1st Annuity Due 06/15/2015
 
                       
SHOE UPPER
(Tone-Ups Trainers Style
#92263)

Inventor: Eval Akhidime
    21548     1742032
08/10/2010   1742032-0001
08/10/2010   (GRAPHICS) [v56510v56510375.gif]   PATENT EXPIRES 08/10/2035
 
                       
PERIPHERY OF AN
OUTSOLE
(Tone-Ups Trainers Style
#92263)

Inventor: Eval Akhidime
    21549     1734468
07/22/2010   1734468-0001
07/22/2010   (GRAPHICS) [v56510v56510376.gif]   PATENT EXPIRES 07/22/2035
 
                       
SHOE UPPER
(Style Tone-Ups Trainers
Style #51510)

Inventor: Eval Akhidime
    21550
    1734385
07/22/2010   1734385-0001
07/22/2010   (GRAPHICS) [v56510v56510377.gif]   PATENT EXPIRES 07/22/2035

Page 9 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
PERIPHERY OF AN
OUTSOLE
(Tone-Ups Trainers Style
#51510)

Inventor: Eval Akhidime
    21551     1734435
07/22/2010   1734435-0001
07/22/2010   (GRAPHICS) [v56510v56510378.gif]   PATENT EXPIRES 07/22/2035
 
                       
SHOE UPPER
(Revv Air Style #12267)

Inventor: Lisa Yi
    21602     1746181
08/24/2010   1746181-0001
08/24/2010   (GRAPHICS) [v56510v56510379.gif]   PATENT EXPIRES 08/24/2035
 
                       
SHOE OUTSOLE AND
PERIPHERY
(Revv Air Style #12267)

Inventor: Lisa Yi
    21603     1749698
09/02/2010   1749698-0001
09/02/2010   (GRAPHICS) [v56510v56510380.gif]   PATENT EXPIRES 09/02/2035
 
                       
SHOE UPPER
(Shape-Ups Toner Style
#13000)

Inventor: David Raysse
    21610     1742057
08/10/2010   1742057-0001
08/10/2010   (GRAPHICS) [v56510v56510381.gif]   PATENT EXPIRES 08/10/2035
 
                       
SHOE OUTSOLE AND
PERIPHERY
(Shape-Ups Toners Style
#13000)

Inventor: David Raysse
    21612     1733635
07/20/2010   1733635-0001
1733635-0002
1733635-0003
1733635-0004
07/20/2010   (GRAPHICS) [v56510v56510382.gif]   PATENT EXPIRES 07/20/2035

Page 10 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
PERIPHERY OF AN
OUTSOLE
(Shape-Ups Dress Shoe)

Inventor: James Frantz
    22057     1796434
12/21/2010   1796434-0001
1796434-0002
12/21/2010   (GRAPHICS) [v56510v56510383.gif]   PATENT EXPIRES 12/21/2035
 
                       
SHOE UPPER
(Pro Speed Style #94354)

Inventor: David Raysse
    22141     1808072
01/20/2011   1808072-0001
01/20/2011   (GRAPHICS) [v56510v56510384.gif]   PATENT EXPIRES 01/20/2036
1st Annuity Due 01/20/2016
 
                       
PERIPHERY OF AN
OUTSOLE
(Pro Speed Style #94354)

Inventor: David Raysse
    22144     1808114
01/20/2011   1808114-0001
01/20/2011   (GRAPHICS) [v56510v56510385.gif]   PATENT EXPIRES 01/20/2036
1st Annuity Due 01/20/2016
 
                       
SHOE BOTTOM
(Pro Speed Style #94354)

Inventor: David Raysse
    22147     1808148
01/20/2011   1808148-0001
01/20/2011   (GRAPHICS) [v56510v56510386.gif]   PATENT EXPIRES 01/20/2036
1st Annuity Due 01/20/2016

Page 11 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE UPPER (Shape-Ups Liv)

Inventor: David Raysse
    22132     1263024
02/24/2011   Not issued   (GRAPHICS) [v56510v56510387.gif]   03/24/11 — Assoc.
confirmed receipt of certified doc.
CERTIFIED DOCUMENT DUE 05/18/2011
03/18/11 — Sent certified doc. to assoc. 02/21/11 — Assoc. confirmed the
application will be filed shortly.
02/18/11 — Ordered certified document.
02/18/11 — Assoc. confirmed instructions to file application.
02/17/11 — Instructed assoc. to file application.
 
                       
PERIPHERY OF AN
OUTSOLE (Shape-Ups Liv)

Inventor: David Raysse
    22135     1266845
03/21/2011   Not issued   (GRAPHICS) [v56510v56510388.gif]   CERTIFIED DOCUMENT
DUE 06/21/2011
03/17/11 — Ordered certified document.
03/17/11 — Assoc. confirmed instructions.
03/16/11 — Instructed assoc. to file application.
 
                       
SHOE BOTTOM (Shape-
Ups Liv)

Inventor: David Raysse
    22138     n/a
03/21/2011   Not issued   (GRAPHICS) [v56510v56510389.gif]   CERTIFIED DOCUMENT
DUE 06/21/2011
03/17/11 — Ordered certified document.
03/17/11 — Assoc confirmed instructions to file application.
03/16/11 — Instructed assoc. to file application.
 
                       
Shoe Upper (Tone-Ups Style
No. 11740)
    22156     Not filed   Not issued   (GRAPHICS) [v56510v56510390.gif]  
Certified Document Due 07/11/2011
04/11/11 — Instructed assoc. to file application.

Page 12 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Periphery of an Outsole
(Tone-Ups Style No. 11740)
    22159     Not filed   Not issued   (GRAPHICS) [v56510v56510391.gif]  
Certified Document Due 07/11/2011
04/11/11 — Instructed assoc. to file application.
 
                       
Shoe Bottom (Tone-Ups
Style No. 11740)
    22162     Not filed   Not issued   (GRAPHICS) [v56510v56510392.gif]  
Certified Document Due 07/11/2011
04/11/11 — Instructed assoc. to file application.
 
                       
Shoe Upper (Run IIII)

Inventor: David Raysse
    22166     Not filed   Not issued   (GRAPHICS) [v56510v56510393.gif]   Not
yet filed in the U.S.Sent U.S. application to SKX for signature.
 
                       
Periphery of an Outsole
(Run IIII)

Inventor: David Raysse
    22169     Not filed   Not issued   (GRAPHICS) [v56510v56510394.gif]   Not
yet filed in the U.S. Sent U.S. application to SKX for signature.
 
                       
Shoe Bottom (Run IIII)

Inventor: David Raysse
    22172     Not filed   Not issued   (GRAPHICS) [v56510v56510395.gif]   Not
yet filed in the U.S. Sent U.S. application to SKX for signature.

Page 13 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Shoe Upper (Run IIII Style
No. 52521)

[Men’s version]

Inventor: David Raysse
    22512     Not filed   Not issued   (GRAPHICS) [v56510v56510396.gif]   Not
yet filed in the U.S. Sent U.S. application to SKX for signature.
 
                       
Shoe Bottom (Run IIII Style
No. 52521)

[Men’s version]

Inventor: David Raysse
    22694     Not filed   Not issued   (GRAPHICS) [v56510v56510397.gif]   Not
yet filed in the U.S. Sent U.S. application to SKX for signature.
 
                       
SHOE UPPER (PRO-TR
Style No. 96064)
    22175     Not filed   Not issued   (GRAPHICS) [v56510v56510398.gif]  
Certified Document Due 07/11/2011
04/11/11 — Instructed assoc. to file application.
 
                       
PERIHPERY OF AN
OUTSOLE (PRO-TR Style
No. 96064)
    22178     Not filed   Not issued   (GRAPHICS) [v56510v56510399.gif]  
Certified Document Due 07/11/2011
04/11/11 — Instructed assoc. to file application.

Page 14 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE BOTTOM (PRO-TR
Style No. 96064)
    22181     Not filed   Not issued   (GRAPHICS) [v56510v56510400.gif]  
Certified Document Due 07/11/2011
04/11/11 — Instructed assoc. to file application.
 
                       
Shoe Upper (Surge Style
No. 99779)

Inventor: Lafe
Christopherson
    22184     Not filed   Not issued   (GRAPHICS) [v56510v56510401.gif]   Not
yet filed in the U.S. Awaiting drawings from draftsman.
 
                       
Periphery of an Outsole
(Surge Style No. 99779)

Inventor: Lafe
Christopherson
    22187     Not filed   Not issued   (GRAPHICS) [v56510v56510402.gif]   Not
yet filed in the U.S. Awaiting drawings from draftsman.
 
                       
Shoe Bottom (Surge Style
No. 99779)

Inventor: Lafe
Christopherson
    22190     Not filed   Not issued   (GRAPHICS) [v56510v56510403.gif]   Not
yet filed in the U.S. Awaiting drawings from draftsman.
 
                       
Shoe Upper (Zag Style No.
99017)

Inventor: Lafe
Christopherson
    22193             (GRAPHICS) [v56510v56510404.gif]   Not yet filed in the
U.S. Awaiting drawings from draftsman.
 
                       
Shoe Upper (Pro Resistance
Style No. 94350)

Inventor: David Raysse
    22196     n/a
04/05/2011   Not issued   (GRAPHICS) [v56510v56510405.gif]   Certified Document
Due 06/30/2011
03/30/11 — Instructions to file.
03/22/11 — Foreign filing license.
03/14/11 — U.S. application filed.

Page 15 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Periphery of an Outsole (Pro
Resistance Style No. 94350)

Inventor: David Raysse
    22199     Not filed   Not issued   (GRAPHICS) [v56510v56510406.gif]  
Certified Document Due 06/30/2011
03/30/11 — Instructions to file.
03/22/11 — Foreign filing license.
03/14/11 — U.S. application filed.
 
                       
Shoe Bottom (Pro
Resistance Style No. 94350)

Inventor: David Raysse
    22202     Not filed   Not issued   (GRAPHICS) [v56510v56510407.gif]  
Certified Document Due 06/30/2011
03/30/11 — Instructions to file.
03/22/11 — Foreign filing license.
03/14/11 — U.S. application filed.
 
                       
Shoe Upper (SRR Style No.
97304)

Inventor: David Raysse
    22205     n/a
04/07/2011   Not issued   (GRAPHICS) [v56510v56510408.gif]   Certified Document
Due 07/07/2011
 
                       
Periphery of an Outsole
(SRR Style No. 97304)

Inventor: David Raysse
    22208     n/a
04/07/2011   Not issued   (GRAPHICS) [v56510v56510409.gif]   Certified Document
Due 07/07/2011

Page 16 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Shoe Bottom (SRR Style No.
97304)

Inventor: David Raysse
    22211     Not filed   Not issued   (GRAPHICS) [v56510v56510410.gif]   U.S.
application Filed. Awaiting Foreign Filing License to file CDR.
 
                       
Shoe Upper (Wishbone
Style No. 51540)

Inventor: Savva
Teteriatnikov
    22286     Not filed   Not issued   (GRAPHICS) [v56510v56510411.gif]   Not
filed in the U.S.
 
                       
Periphery of an Outsole
(Wishbone Style No. 51540)

Inventor: Savva
Teteriatnikov
    22290     Not filed   Not issued   (GRAPHICS) [v56510v56510412.gif]   Not
filed in the U.S.
 
                       
Shoe Bottom (Wishbone
Style No. 51540)

Inventor: Savva
Teteriatnikov
    22294     Not filed   Not issued   (GRAPHICS) [v56510v56510413.gif]   Not
filed in the U.S.
 
                       
Shoe Upper (S2 Lite Style
No. 12381)

Inventor: Beth Gahler
    22298     Not filed   Not issued   (GRAPHICS) [v56510v56510414.gif]   Not
filed in the U.S.
 
                       
Periphery of an Outsole (S2
Lite Style No. 12381)

Inventor: Beth Gahler
    22302     Not filed   Not issued   (GRAPHICS) [v56510v56510415.gif]   Not
filed in the U.S.

Page 17 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Shoe Upper (Accelerate
Style No. 13011)

Inventor: Savva
Teteriatnikov
    22306     Not filed   Not issued   (GRAPHICS) [v56510v56510416.gif]   U.S.
application filed. Awaiting Foreign Filing License to file in CDR.
 
                       
Periphery of an Outsole
(Accelerate Style No. 13011)

Inventor: Savva
Teteriatnikov
    22310     Not filed   Not issued   (GRAPHICS) [v56510v56510417.gif]   U.S.
application filed. Awaiting Foreign Filing License to file in CDR.
 
                       
Shoe Bottom (Accelerate
Style No. 13011)

Inventor: Savva
Teteriatnikov
    22314     Not filed   Not issued   (GRAPHICS) [v56510v56510418.gif]   U.S.
application filed. Awaiting Foreign Filing License to file in CDR.
 
                       
Shoe Upper (Ready Set
Style No. 11752)

Inventor: Savva
Teteriatnikov
    22318     Not filed   Not issued   (GRAPHICS) [v56510v56510419.gif]   U.S.
application filed. Awaiting Foreign Filing License to file in CDR.
 
                       
Periphery of an Outsole
(Ready Set Style No. 11752)

Inventor: Savva
Teteriatnikov
    22322     Not filed   Not issued   (GRAPHICS) [v56510v56510420.gif]   U.S.
application filed. Awaiting Foreign Filing License to file in CDR.

Page 18 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF COMMUNITY DESIGN (CDR) PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
Shoe Bottom (Ready Set
Style No. 11752)

Inventor: Savva
Teteriatnikov
    22326     Not filed   Not issued   (GRAPHICS) [v56510v56510421.gif]   U.S.
application filed. Awaiting Foreign Filing License to file in CDR.
 
                       
Shoe Upper (Shape-Ups
Evolution Style No. 12480)

Inventor: David Raysse
    22516     Not filed   Not issued   (GRAPHICS) [v56510v56510422.gif]   Not
filed in the U.S. Awaiting drawings from draftsman.
 
                       
Periphery of an Outsole
(Shape-Ups Evolution Style
No. 12480)

Inventor: David Raysse
    22520     Not filed   Not issued   (GRAPHICS) [v56510v56510423.gif]   Not
filed in the U.S. Awaiting drawings from draftsman.
 
                       
Shoe Bottom (Shape-Ups
Evolution Style No. 12480)

Inventor: David Raysse
    22524     Not filed   Not issued   (GRAPHICS) [v56510v56510424.gif]   Not
filed in the U.S. Awaiting drawings from draftsman.
 
                       
Shoe Upper (Shape-Ups
Evolution Style No. 12481)

Inventor: David Raysse
    22528     Not filed   Not issued   (GRAPHICS) [v56510v56510425.gif]   Not
filed in the U.S. Awaiting drawings from draftsman.

Page 19 of 19



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF MEXICO PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         TITLE  
NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE UPPER (Wishbone
Style #51540)

Inventor: Eval Akhidime
    22288     Not filed   Not Issued   (IMAGE) [v56510v56510504.gif]   Not filed
in the U.S.
04/05/11 — Sent application to SKX for signature.
 
                       
PERIPHERY OF AN
OUTSOLE (Wishbone Style
#51540)

Inventor: Eval Akhidime
    22292     Not filed   Not Issued   (IMAGE) [v56510v56510505.gif]   Not filed
in the U.S.
04/05/11 — Sent application to SKX for signature.
 
                       
SHOE BOTTOM (Wishbone
Style #51540)

Inventor: Eval Akhidime
    22296     Not filed   Not Issued   (IMAGE) [v56510v56510506.gif]   Not filed
in the U.S.
04/05/11 — Sent application to SKX for signature.
 
                       
SHOE UPPER (S2 Lite Style
#12381)

Inventor: Beth Gahler
    22300     Not filed   Not Issued   (IMAGE) [v56510v56510507.gif]   Not filed
in the U.S
04/05/11 — Sent application to SKX for signature.
 
                       
PERIPHERY OF AN
OUTSOLE (S2 Lite Style
#12381)

Inventor: Beth Gahler
    22304     Not filed   Not Issued   (IMAGE) [v56510v56510508.gif]   Not filed
in the U.S.
04/05/11 — Sent application to SKX for signature.
 
                       
SHOE UPPER (Accelerate
Style #13011)

Inventor: Savva Teteriatnikov
    22308     Not filed   Not Issued   (IMAGE) [v56510v56510509.gif]  
Application filed in the U.S. Awaiting Foreign Filing License to file in Mexico.
 
                       
PERIPHERY OF AN
OUTSOLE (Accelerate Style
#13011)

Inventor: Savva Teteriatnikov
    22312     Not filed   Not Issued   (IMAGE) [v56510v56510510.gif]  
Application filed in the U.S. Awaiting Foreign Filing License to file in Mexico.

Page 1 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF MEXICO PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         TITLE  
NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE BOTTOM (Accelerate
Style #13011)

Inventor: Savva Teteriatnikov
    22316     Not filed   Not Issued   (IMAGE) [v56510v56510511.gif]  
Application filed in the U.S. Awaiting Foreign Filing License to file in Mexico.
 
                       
SHOE UPPER (Ready Set
Style #11752)
    22320     Not filed   Not Issued   (IMAGE) [v56510v56510512.gif]  
Application filed in the U.S. Awaiting Foreign Filing License to file in Mexico.
 
                       
PERIPHERY OF AN
OUTSOLE (Ready Set Style
#11752)
    22324     Not filed   Not Issued   (IMAGE) [v56510v56510513.gif]  
Application filed in the U.S. Awaiting Foreign Filing License to file in Mexico.
 
                       
SHOE BOTTOM (Ready Set
Style #11752
    22328     Not filed   Not Issued   (IMAGE) [v56510v56510514.gif]  
Application filed in the U.S. Awaiting Foreign Filing License to file in Mexico.
 
                       
SHOE UPPER (Style No.
13000)
    22343     MX/f/2011/00
0282
01/27/2011

Priority Date:
07/29/2010   Not Issued   (IMAGE) [v56510v56510515.gif]   03/14/11 — Assoc.
confirmed receipt of certified doc. and assignment.
Certified Copy of U.S. Application Due 04/27/2011
Assignment Due 04/27/2011
03/10/11 — Sent certified doc. to assoc.
02/17/11 — Assoc. confirmed receipt of signed Assignment.
02/14/11 — Ordered certified doc.
02/10/11 — Sent signed Assignment to assoc.
Foreign Filing Period Expires 01/29/2011
01/24/11 — Instructed assoc. to file application.

Page 2 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF MEXICO PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         TITLE  
NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE UPPER (Revv Air Style
No. 12267)
    22379     MX/f/2011/00
0384
02/04/2011

Priority Date:
08/04/2010
  Not Issued   (IMAGE) [v56510v56510516.gif]   03/14/11 — Assoc. confirmed
receipt of signed assignment and certified document.
Assignment Due
Certified Copy of U.S. Application Due 05/04/2011
03/10/11 — Sent signed Assignment and certified document to assoc.
02/09/11 — Received filing particulars.
01/31/11 — Instructed assoc. to file application.
 
                       
PERIPHERY OF AN
OUTSOLE (Revv Air Style No.
12267)
    22380     MX/f/2011/00
047
02/14/2011

Priority Date:
08/26/2010
  Not Issued   (IMAGE) [v56510v56510517.gif]   03/31/11 — Sent formal drawings
to assoc.
03/14/11 — Assoc. confirmed receipt of signed assignment and certified document.
Assignment Due 05/14/2011
Certified Copy of U.S. Application Due 05/14/2011
03/10/11 — Sent signed Assignment and certified document to assoc.
01/31/11 — Instructed assoc. to file application.
 
                       
PERIPHERY OF AN
OUTSOLE (Dress Shoe)
    22381     MX/f/2011/00
0413
02/10/2011

Priority Date:
12/07/2010
  Not Issued   (IMAGE) [v56510v56510518.gif]   03/31/11 — Sent formal drawings
to assoc.
03/14/11 — Assoc. confirmed receipt of signed assignment and certified doc.
Assignment Due
Certified Copy of U.S. Application Due 05/10/2011
03/10/11 — Sent certified document and signed Assignment to assoc.
02/02/11 — Instructed assoc. to file application.
 
                       
SHOE UPPER (Pro Speed
Style No. 94354)
    22382     MX/f/2011/00
0414
02/10/2011

Priority Date:
01/08/2011   Not Issued   (IMAGE) [v56510v56510519.gif]   03/31/11 — Sent formal
drawings to assoc.
02/23/11 — Assoc. confirmed receipt of certified document and assignment.
Assignment Due
Certified Copy of U.S. Application Due 05/10/2011
02/18/11 — Sent certified document and signed Assignment to assoc.
02/02/11 — Instructed assoc. to file application.
 
                       
PERIPHERY OF AN
OUTSOLE (Pro Speed Style
No. 94354)
    22383     MX/f/2011/00
0415
02/10/2011

Priority Date:
01/08/2011   Not Issued   (IMAGE) [v56510v56510520.gif]   03/31/11 — Sent formal
drawings to assoc.
02/23/11 — Assoc. confirmed receipt of certified document and assignment.
Assignment Due
Certified Copy of U.S. Application Due 05/10/2011
02/18/11 — Sent certified document and signed Assignment to assoc.
02/02/11 — Instructed assoc. to file application.

Page 3 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF MEXICO PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         TITLE  
NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE UPPER (RUN IIII Style
No. 52521)

Inventor: David Raysse and
Lisa Yi
    22514     Not filed   Not Issued   (IMAGE) [v56510v56510521.gif]   Not filed
in the U.S.
04/05/11 — Sent application to SKX for signature.
 
                       
SHOE BOTTOM (RUN IIII
Style No. 52521)

Inventor: Lisa Yi
    22696     Not filed   Not Issued   (IMAGE) [v56510v56510522.gif]   Not filed
in the U.S.
04/05/11 — Sent application to SKX for signature.
 
                       
SHOE UPPER (Shape-Ups
Evolution Style No. 12480)
    22518     Not filed   Not Issued   (IMAGE) [v56510v56510523.gif]   U.S.
Application Not Filed. Awaiting drawings from Draftsman.
 
                       
PERIPHERY OF AN
OUTSOLE (Shape-Ups
Evolution Style No. 12480)
    22522     Not filed   Not Issued   (IMAGE) [v56510v56510524.gif]   U.S.
Application Not Filed. Awaiting drawings from Draftsman.
 
                       
SHOE BOTTOM (Shape-Ups
Evolution Style No. 12480)
    22526     Not filed   Not Issued   (IMAGE) [v56510v56510525.gif]   U.S.
Application Not Filed. Awaiting drawings from Draftsman.
 
                       
SHOE UPPER (Shape-Ups
Evolution Style No. 12481)

Inventor: David Raysse
    22530     Not filed   Not Issued   (IMAGE) [v56510v56510526.gif]   U.S.
Application Not Filed. Awaiting drawings from Draftsman.

Page 4 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF MEXICO PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         TITLE  
NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE UPPER (Liv Smart)
    22535     MX/f/2011/00
0646
02/25/2011

Priority Date:
01/31/2011   Not Issued   (IMAGE) [v56510v56510527.gif]   03/31/11 — Assoc.
confirmed receipt of certified document, signed assignment and formal drawings.
Formal Drawings Due
Assignment Due
Certified Copy of U.S. Application Due
02/17/11 — Assoc. confirmed instructions.
02/17/11 — Instructed assoc. to file application.
 
                       
PERIPHERY OF AN
OUTSOLE (Liv Smart)

Inventor: David Raysse
    22536     MX/f/2011/00
0942
03/25/2011

Priority date:
03/08/2011   Not Issued   (IMAGE) [v56510v56510528.gif]   03/31/11 — Assoc.
confirmed receipt of certified document, signed assignment and formal drawings.
Formal Drawings Due
Assignment Due
Certified Copy of U.S. Application Due
03/29/11 — Filing particulars.
03/17/11 — Ordered certified document.
03/17/11 — Assoc. confirmed instructions to file the application.
03/16/11 — Instructed assoc. to file application.
 
                       
SHOE BOTTOM (Liv Smart)

Inventor: David Raysse
    22537     MX/f/2011/00
0943
03/25/2011

Priority date:
03/08/2011   Not Issued   (IMAGE) [v56510v56510529.gif]   03/31/11 — Assoc.
confirmed receipt of certified document, signed assignment and formal drawings.
Formal Drawings Due
Assignment Due
Certified Copy of U.S. Application Due
03/17/11 — Ordered certified document.
03/17/11 — Assoc. confirmed instructions to file the application.
03/16/11 — Instructed assoc. to file application.
 
                       
Periphery of an Outsole
(Shape-Ups Style No. 52004)

Inventor: Savva Teteriatnikov
    22594     MX/f/2011/00
0846
03/16/2011

Priority Date:
09/30/2010   Not Issued   (IMAGE) [v56510v56510530.gif]   Assignment Due
06/16/2011
Certified Document Due 06/16/2011

Page 5 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF MEXICO PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         TITLE  
NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE UPPER
(SRR2 Style No. 97304)

Inventor: David Raysse
    22606     Not filed   Not Issued   (IMAGE) [v56510v56510531.gif]  
Assignment Due 06/31/2011
Certified Document Due 06/31/2011
03/31/11 — Instructed assoc. to file application.
03/28/11 — Received foreign filing license.
03/24/11 — Foreign Filing License Granted.
03/22/11 — U.S. application filed.
 
                       
PERIPHERY OF AN
OUTSOLE
(SRR2 Style No. 97304)

Inventor: David Raysse
    22607     Not filed   Not Issued   (IMAGE) [v56510v56510532.gif]  
Assignment Due 06/31/2011
Certified Document Due 06/31/2011
03/31/11 — Instructed assoc. to file application.
03/28/11 — Received foreign filing license.
03/24/11 — Foreign Filing License Granted.
03/22/11 — U.S. application filed.

 
                       
SHOE BOTTOM
(SRR2 Style No. 97304)

Inventor: David Raysse
    22608     Not filed   Not Issued   (IMAGE) [v56510v56510533.gif]  
Assignment Due 06/31/2011
Certified Document Due 06/31/2011
03/31/11 — Instructed assoc. to file application.
03/28/11 — Received foreign filing license.
03/24/11 — Foreign Filing License Granted.
03/22/11 — U.S. application filed.
 
                       
SHOE UPPER
(Flex Style No. 11740)

Inventor: Savva Teteriatnikov
    22609     Not filed   Not Issued   (IMAGE) [v56510v56510534.gif]   Certified
Document Due 07/11/2011
04/11/11 — Instructed assoc. to file application.
03/30/11 — U.S. application filed. Awaiting foreign filing license.

Page 6 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF MEXICO PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         TITLE  
NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
PERIPHERY OF AN
OUTSOLE
(Flex Style No. 11740)

Inventor: Savva Teteriatnikov
    22610     Not filed   Not Issued   (IMAGE) [v56510v56510535.gif]   Certified
Document Due 07/11/2011
04/11/11 — Instructed assoc. to file application.
03/30/11 — U.S. application filed. Awaiting foreign filing license.
 
                       
SHOE BOTTOM
(Flex Style No. 11740)

Inventor: Savva Teteriatnikov
    22611     Not filed   Not Issued   (IMAGE) [v56510v56510536.gif]   Certified
Document Due 07/11/2011
04/11/11 — Instructed assoc. to file application.
03/30/11 — U.S. application filed. Awaiting foreign filing license.
 
                       
SHOE UPPER
(RUN IIII Style No. 11775)

Inventor: Lisa Yi
    22612     Not filed   Not Issued   (IMAGE) [v56510v56510537.gif]   Not filed
in the U.S.
04/05/11 — Sent application to SKX for signature.
 
                       
PERIPHERY OF AN
OUTSOLE
(RUN IIII Style No. 11775)

Inventor: Lisa Yi
    22613     Not filed   Not Issued   (IMAGE) [v56510v56510538.gif]   Not filed
in the U.S.
04/05/11 — Sent application to SKX for signature.
 
                       
SHOE BOTTOM
(RUN IIII Style No. 11775)

Inventor: Lisa Yi
    22614     Not filed   Not Issued   (IMAGE) [v56510v56510539.gif]   Not filed
in the U.S.
04/05/11 — Sent application to SKX for signature.

Page 7 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF MEXICO PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         TITLE  
NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE UPPER
(PRO-TR Style No. 96064)

Inventor: David Raysse
    22615     Not filed   Not Issued   (IMAGE) [v56510v56510540.gif]   Certified
Document Due 07/11/2011
04/11/11 — Instructed assoc. to file application.
 
                       
PERIPHERY OF AN
OUTSOLE
(PRO-TR Style No. 96064)

Inventor: David Raysse
    22616     Not filed   Not Issued   (IMAGE) [v56510v56510541.gif]   Certified
Document Due 07/11/2011
04/11/11 — Instructed assoc. to file application.
 
                       
SHOE BOTTOM
(PRO-TR Style No. 96064)

Inventor: David Raysse
    22617     Not filed   Not Issued   (IMAGE) [v56510v56510542.gif]   Certified
Document Due 07/11/2011
04/11/11 — Instructed assoc. to file application.
 
                       
SHOE UPPER
(Surge Style No. 99779)

Inventor: Lafe Christopherson
    22618     Not filed   Not Issued   (IMAGE) [v56510v56510543.gif]   U.S.
Application Not Filed. Awaiting drawings from Draftsman.
 
                       
PERIPHERY OF AN
OUTSOLE
(Surge Style No. 99779)

Inventor: Lafe Christopherson
    22619     Not filed   Not Issued   (IMAGE) [v56510v56510544.gif]   U.S.
Application Not Filed. Awaiting drawings from Draftsman.
 
                       
SHOE BOTTOM
(Surge Style No. 99779)

Inventor: Lafe Christopherson
    22620     Not filed   Not Issued   (IMAGE) [v56510v56510545.gif]   U.S.
Application Not Filed. Awaiting drawings from Draftsman.

Page 8 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF MEXICO PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         TITLE  
NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE UPPER
(Zag Style No. 99017)

Inventor: Lafe Christopherson
    22621     Not filed   Not Issued   (IMAGE) [v56510v56510546.gif]   U.S.
Application Not Filed. Awaiting drawings from Draftsman.
 
                       
SHOE UPPER
(Pro Resistance Style No.
94350)

Inventor: David Raysse
    22622     Not filed   Not Issued   (IMAGE) [v56510v56510547.gif]  
Assignment Due 06/31/2011
Certified Document Due 06/31/2011
03/31/11 — Instructed assoc. to file application.
03/20/11 — Received foreign filing license.
03/17/11 — Foreign Filing License Granted.
03/14/11 — U.S. application filed.
 
                       
SHOE UPPER
(Pro Resistance Style No.
94350)

Inventor: David Raysse
    22623     Not filed   Not Issued   (IMAGE) [v56510v56510548.gif]  
Assignment Due 06/31/2011
Certified Document Due 06/31/2011
03/31/11 — Instructed assoc. to file application.
03/20/11 — Received foreign filing license.
03/17/11 — Foreign Filing License Granted.
03/14/11 — U.S. application filed.
 
                       
SHOE UPPER
(Pro Resistance Style No.
94350)

Inventor: David Raysse
    22624     Not filed   Not Issued   (IMAGE) [v56510v56510549.gif]  
Assignment Due 06/31/2011
Certified Document Due 06/31/2011
03/31/11 — Instructed assoc. to file application.
03/20/11 — Received foreign filing license.
03/17/11 — Foreign Filing License Granted.
03/14/11 — U.S. application filed.

Page 9 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
AUSTRALIA DPA

STYLE #2350
SHOE UPPER
    12658     1375/01
04/26/2001   145526
10/05/2001   (IMAGE) [v56510v56510550.gif]   Second Renewal Due 04/26/2012
PATENT EXPIRES 04/26/2017
 
                       
AUSTRALIA DPA

SHOE BOTTOM
STYLE #2350
    12672     1376/01
04/26/2001   145527
10/05/2001   (IMAGE) [v56510v56510551.gif]   Second Renewal Due 04/26/2012
PATENT EXPIRES 04/26/2017
 
                       
AUSTRALIA DPA

SHOE UPPER
STYLE #1845 ENERGY 3
    13726     3036/2002
09/27/2002   151043
03/11/2003   (IMAGE) [v56510v56510552.gif]   PATENT EXPIRES 04/26/2017
There are no renewals payable for this registration.
 
                       
AUSTRALIA DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
    13740     3035/2002
09/27/2002   151042
03/11/2003   (IMAGE) [v56510v56510553.gif]   PATENT EXPIRES 09/27/2018
Third Renewal Due 09/27/2013
 
                       
BOLIVIA DPA:

SHOE UPPER
STYLE #2250

    12205     SP-0137
07/21/2000   5689-B
09/27/2005   (IMAGE) [v56510v56510554.gif]   PATENT EXPIRES 07/21/2010
 
                       
BRAZIL DPA:

SHOE UPPER (MARY JANE
TWO STRAP)
    18692     D16703021-1
08/31/2007   DI67030211
08/30/2007   (IMAGE) [v56510v56510555.gif]   PATENT EXPIRES 08/30/2017

Inventor: Larry Clark
 
                       
CANADA DPA

SHOE UPPER
STYLE #2350
    12659     2001-1687
07/05/2001   94198
12/21/2001   (IMAGE) [v56510v56510556.gif]   PATENT EXPIRES 12/21/2011
 
                       
CANADA DPA

SHOE BOTTOM
STYLE #2350
    12673     2001-1686
07/05/2001   97079
05/31/2002   (IMAGE) [v56510v56510557.gif]   PATENT EXPIRES 12/21/2011
 
                       
CANADA DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
    13741     101164
11/12/2002   101164
03/24/2004   (IMAGE) [v56510v56510558.gif]   PATENT EXPIRES 03/24/2014

Page 1 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
CANADA DPA

SHOE UPPER (D’Lites Style
#11422)

Inventor: Lisa Yi
    20294     130445
04/29/2009   130445
03/17/2010   (IMAGE) [v56510v56510559.gif]   PATENT RENEWAL DUE 03/17/2020
 
                       
CANADA DPA (DIV):

SHOE UPPER (D’Lites Style
#11422)
    20576     133167
11/30/2009   133167
03/17/2010   (IMAGE) [v56510v56510560.gif]   PATENT RENEWAL DUE 03/17/2020
 
                       
COLOMBIA DPA:

SHOE UPPER
STYLE #2250
    12206     00-054.500
7/19/2000   3565
10/25/2001   (IMAGE) [v56510v56510561.gif]   REGISTRATION EXPIRES 07/10/2010
 
                       
COLOMBIA DPA

SHOE UPPER
STYLE #1845 ENERGY 3
    13763     02-109.546
12/03/2002   4395
03/11/2005   (IMAGE) [v56510v56510562.gif]   PATENT EXPIRES 12/03/2012
 
                       
COLOMBIA DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
    13766     02-110.423
12/05/2002   4409
03/11/2005   (IMAGE) [v56510v56510563.gif]   PATENT EXPIRES 12/05/2012
 
                       
DENMARK DPA:

SHOE UPPER
STYLE #2250
    12192     MA20000075
0-Denmark
07/20/2000   MR 2000
01375
07/20/2000   (IMAGE) [v56510v56510564.gif]   PATENT EXPIRES 07/20/2035
 
                       
ECUADOR DPA:

SHOE UPPER
STYLE #2250
    12207     SDI.2000-619
7/20/2000   No DI 01-417
05/15/2001   (IMAGE) [v56510v56510565.gif]   PATENT EXPIRES 07/20/2010
 
                       
FRANCE DPA

STYLE #2350
SHOE UPPER
    12661     01 3485
06/14/2001   01 3485
06/14/2001   (IMAGE) [v56510v56510566.gif]   PATENT EXPIRES 06/14/2026
05/23/2006 — Assoc. advised patent expires after 25 years. No prolongation after
25 years.

Page 2 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                              DKT   SERIAL NO. &   PATENT NO. &         COUNTRY
AND TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
FRANCE DPA

SHOE BOTTOM
STYLE #2350
    12675     01 3484
06/14/2001   01 3484
06/14/2001   (IMAGE) [v56510v56510567.gif]   PATENT EXPIRES 06/14/2026
05/23/2006 — Assoc. advised patent expires after 25 years. No prolongation after
25 years.
 
                       
FRANCE DPA

SHOE UPPER
STYLE #1845 ENERGY 3
    13729     025146
08/28/2002   02 5146
02/14/2003   (IMAGE) [v56510v56510568.gif]   PATENT EXPIRES 08/26/2027
Second Annuity Due: 08/26/2012
Third Annuity Due: 08/26/2017
Fourth Annuity Due: 08/26/2022
 
                       
FRANCE DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
    13743     025145
08/23/2002   025145
02/14/2003   (IMAGE) [v56510v56510569.gif]   PATENT EXPIRES 08/26/2027
2nd Annuity Due: 08/26/2012
3rd Annuity Due: 08/26/2017
4th Annuity Due: 08/26/2022
 
                       
GERMANY DPA

SHOE UPPER
STYLE #2350
    12662     40103568.9
04/11/2001   40103568.9
08/20/2001   (IMAGE) [v56510v56510570.gif]   PATENT EXPIRES 04/11/2021
Second Renewal 04/11/2011
Third Renewal 04/11/2016
 
                       
GERMANY DPA

SHOE BOTTOM
STYLE #2350
    12676     40103569.7
04/11/2001   40103569.70
8/20/2001   (IMAGE) [v56510v56510571.gif]   PATENT EXPIRES 04/11/2021
Second Renewal 04/11/2011
Third Renewal 04/11/2016
 
                       
GERMANY DPA

SHOE UPPER
STYLE #1845 ENERGY 3
    13730     402 06 972.2
08/21/2002   4 02 06 972.2
09/25/2002   (IMAGE) [v56510v56510572.gif]   PATENT EXPIRES 08/21/2022
Second Renewal Due 08/21/2012
Third Renewal Due 08/21/2017
 
                       
GERMANY DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
    13744     402 06 973.0
08/21/2002   402 06 973.0
10/01/2002   (IMAGE) [v56510v56510573.gif]   PATENT EXPIRES 08/21/2022
Second Renewal Due 08/21/2012
Third Renewal Due 08/21/2017
 
                       
GREECE DPA

SHOE UPPER
STYLE #2350
    12663     20010600080
04/06/2001   001094
04/06/2001   (IMAGE) [v56510v56510574.gif]   PATENT EXPIRES 04/06/2026
2nd renewal due 04/06/2011
3rd renewal due 04/06/2016
4th renewal due 04/06/2021
 
                       
GREECE DPA

SHOE BOTTOM
STYLE #2350
    12677     20010600079
04/06/2001   6001093
04/06/2001   (IMAGE) [v56510v56510575.gif]   PATENT EXPIRES 04/06/2026
2nd renewal due 04/06/2011
3rd renewal due 04/06/2016
4th renewal due 04/06/2021

Page 3 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         COUNTRY AND
TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
GREECE DPA

SHOE UPPER
STYLE #1845 ENERGY 3
  13731   20020600198
08/20/2002   6001509
03/05/2003   (GRAPHIC) [v56510v56510576.gif]   PATENT EXPIRES 08/19/2027
Second renewal due 08/19/2012
Third renewal due 08/19/2017
Fourth renewal due 08/19/2022
 
                   
GREECE DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
  13745   20020600199
08/20/2002   6001510
03/05/2003   (GRAPHIC) [v56510v56510577.gif]   PATENT EXPIRES 08/19/2027
Second renewal due 08/19/2012
Third renewal due 08/19/2017
Fourth renewal due 08/19/2022
 
                   
HONG KONG DPA:

SHOE UPPER
STYLE #2250
  12134   0010531
04/29/2000   10531.8
04/29/2000   (GRAPHIC) [v56510v56510578.gif]   PATENT EXPIRES 04/29/2025
Third renewal due 04/29/2015
Fourth renewal due 04/29/2020
Renewable for four five years terms not to exceed 04/29/2025.
 
                   
HONG KONG DPA

SHOE UPPER
STYLE #2350

Inventor: Ralph Wilson
  12664   0110498
04/04/2001   0110498.7
04/04/2001   (GRAPHIC) [v56510v56510579.gif]   PATENT EXPIRES 04/04/2026
Third Renewal 04/04/2016
Fourth Renewal 04/04/2021
 
                   
HONG KONG DPA

SHOE BOTTOM
STYLE #2350

INVENTOR: RALPH D. WILSON
  12678   0110499
04/04/2001   0110499.9
04/04/2001   (GRAPHIC) [v56510v56510580.gif]   PATENT EXPIRES 04/04/2026
Third Renewal Due 04/04/2016
Fourth Renewal Due 04/04/2021
 
                   
HONG KONG DPA

SHOE UPPER
STYLE #1845 ENERGY 3
  13732   0211245.4
08/26/2002   0211245.4
08/26/2002   (GRAPHIC) [v56510v56510581.gif]   REGISTRATION EXPIRES 08/27/2027
Second Renewal Due 08/27/2012
Third Renewal Due 08/27/2017
Fourth Renewal Due 08/27/2022
 
                   
HONG KONG DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
  13746   0211246.6
08/26/2002   0211246.6
10/18/2002   (GRAPHIC) [v56510v56510582.gif]   PATENT EXPIRES AUGUST 26, 2027
Second Renewal: August 26, 2012
Third Renewal: August 26, 2017
Fourth Renewal: August 26, 2022
Fifth Renewal: August 26, 2027

Page 4 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         COUNTRY AND
TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
HONG KONG DPA: SHOE
UPPER (D’Lites
Style #11422)
  20296   0900682.4
04/28/2009   0900682.4
04/28/2009   (GRAPHIC) [v56510v56510583.gif]   PATENT EXPIRES 04/27/2034
07/29/09 — Sent patent certificate to SKX.
 
                   
ISRAEL DPA:

SHOE UPPER
STYLE #2250
  12151   33625
05/28/2000   33625
01/23/2003   (GRAPHIC) [v56510v56510584.gif]   PATENT EXPIRES MAY 28, 2015
05/10/10- Instructed assoc. to renew patent.
 
                   
JAPAN DPA:

SHOE UPPER
STYLE #2250
  12212   19978/2000
07/19/2000   1181665
06/20/2003   (GRAPHIC) [v56510v56510585.gif]   PATENT EXPIRES 06/20/2017
9th Annuity Due 06/20/2011
10th Annuity Due 06/20/2012
11th Annuity Due 06/20/2013
12th Annuity Due 06/20/2014
13th Annuity Due 06/20/2015
14th Annuity Due 06/20/2016
15th Annuity Due 06/20/2017
03/21/11 — Assoc. confirmed instructions to pay 9th annuity.
 
                   
JAPAN DPA

SHOE UPPER
STYLE #2350
  12665   18253/2001
Assoc Ref:
IA-DS-126-GEN   113494
03/01/2002   (GRAPHIC) [v56510v56510586.gif]   PATENT EXPIRES MARCH 1, 2017
01/04/11 — Assoc. confirmed payment of 10th annuity.
11th Annuity Due 03/01/2012
12th Annuity Due 03/01/2013
13th Annuity Due 03/01/2014
14th Annuity Due 03/01/2015
15th Annuity Due 03/01/2016
 
                   
JAPAN DPA

SHOE BOTTOM
STYLE #2350
  12679   18254/2001

Assoc. Ref:
IA, DS-126-6   1139495
03/01/2002   (GRAPHIC) [v56510v56510587.gif]   PATENT EXPIRES MARCH 1, 2017
01/04/11 — Assoc. confirmed payment of 10th annuity.
11th Annuity Due 03/01/2012
12th Annuity Due 03/01/2013
13th Annuity Due 03/01/2014
14th Annuity Due 03/01/2015
15th Annuity Due 03/01/2016

Page 5 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         COUNTRY AND
TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
JAPAN DPA

SHOE UPPER
STYLE #1845 ENERGY 3
  13733   33658/2002
12/04/2002   1191322
10/10/2003   (GRAPHIC) [v56510v56510588.gif]   PATENT EXPIRES 10/10/2018
9th Annuity Due 10/10/2011
10th Annuity Due 10/10/2012
11th Annuity Due 10/10/2013
12th Annuity Due 10/10/2014
13th Annuity Due 10/10/2015
14th Annuity Due 10/10/2016
15th Annuity Due 10/10/2017
 
                   
JAPAN DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
  13747   33941/2002
12/06/2002   1192529
10/24/2003   (GRAPHIC) [v56510v56510589.gif]   PATENT EXPIRES 10/24/2018
9th Annuity Due 10/24/2011
10th Annuity Due 10/24/2012
11th Annuity Due 10/24/2013
12th Annuity Due 10/24/2014
13th Annuity Due 10/24/2015
14th Annuity Due 10/24/2016
15th Annuity Due 10/24/2017
 
                   
JAPAN DPA
SHOE UPPER
STYLE #1728 PREMIUM ENERGY
  14911   3056/2004
02/06/2004   1228071
12/03/2004   (GRAPHIC) [v56510v56510590.gif]   PATENT EXPIRES 12/03/2019
8TH Annuity Due 12/03/2011
9TH Annuity Due 12/03/2012
10THAnnuity Due 12/03/2013
11TH Annuity Due 12/03/2014
12TH Annuity Due 12/03/2015
13TH Annuity Due 12/03/2016
14TH Annuity Due 12/03/2017
15TH Annuity Due 12/03/2018
 
                   
JAPAN DPA
SHOE UPPER
STYLE # 1786 STAMINA
  14914   4399/2004
02/19/2004   1228073
12/03/2004   (GRAPHIC) [v56510v56510591.gif]   PATENT EXPIRES 12/03/2019
8TH Annuity Due 12/03/2011
9TH Annuity Due 12/03/2012
10TH Annuity Due 12/03/2013
11TH Annuity Due 12/03/2014
12TH Annuity Due 12/03/2015
13TH Annuity Due 12/03/2016
14TH Annuity Due 12/03/2017
15TH Annuity Due 12/03/2018

Page 6 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         COUNTRY AND
TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
JAPAN DPA
SHOE BOTTOM
STYLE #1786 STAMINA
  14917   4400/2004
02/19/2004   1228074
12/03/2004   (GRAPHIC) [v56510v56510592.gif]   PATENT EXPIRES 12/03/2019
8TH Annuity Due 12/03/2011
9TH Annuity Due 12/03/2012
10TH Annuity Due 12/03/2013
11TH Annuity Due 12/03/2014
12TH Annuity Due 12/03/2015
13TH Annuity Due 12/03/2016
14TH Annuity Due 12/03/2017
15TH Annuity Due 12/03/2018
08/31/09 — Assoc. confirmed payment.
 
                   
JAPAN DPA:

SHOE UPPER
(D’Lites Style # 11422)

Figures 1-6.
  20297   100272009
04/30/2009   1369940
08/21/2009   (GRAPHIC) [v56510v56510593.gif]   4th Annuity Due 08/21/2012
PATENT EXPIRES 08/21/2029
 
                   
NEW ZEALAND DPA

SHOE UPPER
STYLE #2350
  12666   401627
04/05/2001   401627
01/24/2001   (GRAPHIC) [v56510v56510594.gif]   PATENT EXPIRES 01/24/2016
 
                   
NEW ZEALAND DPA

SHOE BOTTOM
STYLE #2350
  12680   401627
04/04/2001   401615
01/24/2001   (GRAPHIC) [v56510v56510595.gif]   PATENT EXPIRES 01/24/2016
 
                   
NEW ZEALAND DPA

SHOE UPPER
STYLE #1845 ENERGY 3
  13734   402903
08/22/2002   402903
11/14/2002   (GRAPHIC) [v56510v56510596.gif]   PATENT EXPIRES JUNE 6, 2017
 
                   
NEW ZEALAND DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
  13748   n/a   402902
10/17/2002   (GRAPHIC) [v56510v56510597.gif]   RENEWAL DUE 07/06/2012
PATENT EXPIRES JUNE 7, 2017
 
                   
NORWAY DPA:

SHOE UPPER
STYLE #2250
  12193   2000 0482
July 20, 2000   76314
06/01/2001   (GRAPHIC) [v56510v56510598.gif]   PATENT EXPIRES 07/20/2025

Page 7 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         COUNTRY AND
TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
PERU DPA: SHOE UPPER
STYLE #2250
  12208   000734.2000
07/21/2000   0952
07/21/2000   (GRAPHIC) [v56510v56510599.gif]   PATENT EXPIRES 07/21/2010
 
                   
PANAMA DPA

SHOE UPPER
STYLE #2350

Refer to Docket 12527
  12667   85192
06/28/2001   85192
06/08/2001   (GRAPHIC) [v56510v56510600.gif]   PATENT EXPIRES 06/08/2011 (No
Extensions allowed)
 
                   
PANAMA DPA

SHOE BOTTOM
STYLE #2350
  12681   85191
June 8, 2001   85191
02/05/2004   (GRAPHIC) [v56510v56510601.gif]   PATENT EXPIRES 06/08/2018
Second Annuity Due June 6, 2011
 
                   
PANAMA DPA

SHOE UPPER
STYLE #1845 ENERGY 3
  13735   85609
12/03/2002   85609
12/06/2002   (GRAPHIC) [v56510v56510602.gif]   PATENT EXPIRES DECEMBER 6, 2012
 
                   
PANAMA DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
  13749   85608
12/06/2002   85608
12/06/2002   (GRAPHIC) [v56510v56510603.gif]   PATENT EXPIRES 12/06/2017
 
                   
PANAMA DPA:

SHOE UPPER
(D’Lites Style #11422)
  20298   88249
04/29/2009   88249
04/29/2009   (GRAPHIC) [v56510v56510604.gif]   2nd Annuity Due 04/29/2012
PATENT EXPIRES 04/29/2019
 
                   
PHILIPPINES DPA:

SHOE UPPER
STYLE #2250
  12155   3-2000-00341
06/07/2000   D-3-2000-00341
04/01/2003   (GRAPHIC) [v56510v56510605.gif]   PATENT EXPIRES 06/06/2015
INVENTOR: RALPH DAVIS WILSON
DRAFTSMAN: JOSEPH SANTOS
 
                   
PHILIPPINES DPA

SHOE UPPER
STYLE #2350
  12668   3-2001-00268
05/25/2001   3-2001-000268
07/25/2006   (GRAPHIC) [v56510v56510606.gif]   1ST RENEWAL TERM 05/25/2011
2ND RENEWAL TERM 05/25/2016
PATENT EXPIRES 05/25/2021
 
                 

Page 8 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         COUNTRY AND
TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
PHILIPPINES DPA

SHOE BOTTOM
STYLE #2350
  12682   3-2001 00269   3-2001-000269
07/25/2006   (GRAPHIC) [v56510v56510607.gif]   PATENT EXPIRES 05/24/2011
 
                   
PHILIPPINES DPA

SHOE UPPER
STYLE #1845 ENERGY 3
  13736   3-2002-000614
10/11/2002   3-2002-00614
05/31/2004   (GRAPHIC) [v56510v56510608.gif]   PATENT EXPIRES 10/11/2017
Second Annuity Due 10/11/2012
 
                   
PHILIPPINES DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
  13750   3-2002-000569
09/19/2002   3-2002-000569
11/13/2003   (GRAPHIC) [v56510v56510609.gif]   PATENT EXPIRES 09/26/2017
Second Annuity Due 09/26/2012
 
                   
PHILIPPINES DPA
SHOE UPPER
STYLE #1728 PREMIUM ENERGY
  14912   3-2003-000650
10/24/2003   3-2003-000650
05/19/2005   (GRAPHIC) [v56510v56510610.gif]   PATENT EXPIRES 10/24/2018
2ND Annuity Due 10/24/2013

Designer: Sean Bradford
 
                   
PHILIPPINES DPA
SHOE UPPER
STYLE #1786 STAMINA
  14915   3-2003-000648
10/24/2003   3-2003-000648
05/19/2005   (GRAPHIC) [v56510v56510611.gif]   PATENT EXPIRES 10/24/2018
2nd Annuity Due 10/24/2013
 
                   
PHILIPPINES DPA
SHOE BOTTOM
STYLE #1786 STAMINA
  14918   3-2003-000649
10/24/2003   3-2003-000649
04/07/2005   (GRAPHIC) [v56510v56510612.gif]   PATENT EXPIRES 10/24/2018
2nd Annuity Due 10/24/2013
 
                   
PHILIPPINES DPA:

SHOE UPPER AND
BOTTOM PERIPHERY
(SOULMATES STYLE#21778)
  19142   3-2008-000175
02/21/2008   3-2008-000175
n/a   (GRAPHIC) [v56510v56510613.gif]   PATENT EXPIRES 02/21/2023
1stAnnuity Due 02/21/2013
2ndAnnuity Due 02/21/2018

Inventor: Savva Teteriatnikov
 
                 

Page 9 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         COUNTRY AND
TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
PHILIPPINES DPA:

SHOE UPPER
(BIKER’S GRAPEVINE STYLE #21361)
  19152   3-2008-000224
03/12/2008   3-2008-000224
n/a   (GRAPHIC) [v56510v56510614.gif]   PATENT EXPIRES 03/12/2023
1st Annuity Due 03/12/2013
2nd Annuity Due 03/12/2018

Inventor: Savva Teteriatnikov
 
                   
PHILIPPINES DPA:
SHOE UPPER
(D’Lites Style #11422)
  20299   3-2009-00248
04/29/2009   3-2009-000248
03/08/2010   (GRAPHIC) [v56510v56510615.gif]   1st Renewal Due 04/29/2014
PATENT EXPIRES 04/29/2019
 
                   
SOUTH AFRICA DPA

SHOE UPPER
STYLE #2350
  12669   A 2001/0365
04/05/011   A2001/0365
10/22/2002   (GRAPHIC) [v56510v56510616.gif]   PATENT EXPIRES JANUARY 24, 2016
 
                   
SOUTH AFRICA DPA

SHOE BOTTOM
STYLE #2350
  12683   A2001/0366
04/05/2001   A2001/0366
09/02/2002   (GRAPHIC) [v56510v56510617.gif]   PATENT EXPIRES APRIL 5, 2015
 
                   
SOUTH AFRICA DPA

SHOE UPPER 1A
STYLE #1845 ENERGY 3
  13737   A2002/01089
09/10/2002   A2002/01089
06/03/2002   (GRAPHIC) [v56510v56510618.gif]   PATENT EXPIRES 06/02/2017
ANNUITY DUE 06/03/2011
 
                   
SOUTH AFRICA DPA

SHOE UPPER 2A
STYLE #1845 ENERGY 3
  14332   A2002/01091
09/10/2002   A2002/01091
06/03/2004       PATENT EXPIRES 06/02/2017
ANNUITY DUE 06/02/2011

Page 10 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         COUNTRY AND
TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SOUTH AFRICA DPA

SHOE UPPER 3A
STYLE #1845 ENERGY 3
  14333   A2002/01093
09/10/2002   A2002/01093
03/12/2004   (GRAPHIC) [v56510v56510619.gif]   PATENT EXPIRES 06/02/2017
ANNUITY DUE 06/02/2011
 
                   
SOUTH AFRICA DPA
SHOE UPPER 4A
STYLE #1845 ENERGY 3
  14334   A2002/01095
09/10/2002   A2002/01095
04/22/2003   (GRAPHIC) [v56510v56510620.gif]   PATENT EXPIRES 06/02/2017
ANNUITY DUE 06/02/2011
 
                   
SOUTH AFRICA DPA
SHOE UPPER 5A
STYLE #1845 ENERGY 3
  14335   A2002/01097
09/10/2002   A2002/01097
03/12/2004   (GRAPHIC) [v56510v56510621.gif]   PATENT EXPIRES 06/03/2017
 
                   
SOUTH AFRICA DPA
SHOE BOTTOM
STYLE #1845 ENERGY 3
  13751   A2002/01099
09/10/2002   A2002/01099
12/10/2003   (GRAPHIC) [v56510v56510622.gif]   PATENT EXPIRES 09/09/2017
 
                   
SOUTH AFRICA DPA
SHOE BOTTOM 2A
STYLE #1845 ENERGY 3
  14336   A2002/01100
09/10/2002   A2002/01100
12/10/2003   (GRAPHIC) [v56510v56510623.gif]   PATENT EXPIRES 09/09/2017
 
                   
SOUTH AFRICA DPA
SHOE BOTTOM 3A
STYLE #1845 ENERGY 3
  14337   A2002/01103
09/10/2002   A2002/01103
12/10/2003   (GRAPHIC) [v56510v56510624.gif]   PATENT EXPIRES 06/09/2017
ANNUITY DUE 06/06/2010
05/29/09 — Sent annuity payment receipt to SKX.
 
                   
SOUTH AFRICA DPA
SHOE BOTTOM 4A
STYLE #1845 ENERGY 3
  14338   A2002/01083
09/10/2002   A2002/01083
06/07/2002   (GRAPHIC) [v56510v56510625.gif]   PATENT EXPIRES 06/07/2017
ANNUITY DUE 06/06/2011
 
                   
SOUTH AFRICA DPA
SHOE BOTTOM 5A
STYLE #1845 ENERGY 3
  14339   A2002/01085
09/10/2002   A2002/01085
12/10/2003   (GRAPHIC) [v56510v56510626.gif]   PATENT EXPIRES 09/09/2017
ANNUITY DUE 06/06/2011
 
                   
SOUTH AFRICA DPA
SHOE BOTTOM 6A
STYLE #1845 ENERGY 3
  14340   A2002/01087
09/10/2002   A2002/01087
06/07/2002   (GRAPHIC) [v56510v56510627.gif]   PATENT EXPIRES 06/07/2017
ANNUITY DUE 06/06/2011
 
                   

Page 11 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         COUNTRY AND
TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SWEDEN DPA:

SHOE UPPER
STYLE #2250
  12194   00-1198 6/30/2000   67 730
11/07/2001   (GRAPHIC) [v56510v56510628.gif]   PATENT EXPIRES 06/30/2015

INVENTOR: RALPH WILSON DRAFTSMAN: JOSEPH SANTOS
 
                   
TAIWAN DPA:

SHOE UPPER
STYLE #2250
  12156   89304375 06/28/2000   075506
01/02/2002   (GRAPHIC) [v56510v56510629.gif]   PATENT EXPIRES June 27, 2012
11th Annuity Due: August 10, 2011
 
                   
TAIWAN DPA

SHOE UPPER
STYLE #2350

Refer to Docket 12527
  12670   90303758 06/06/2001

Assoc Ref: FCP-25271   080811
08/28/2002   (GRAPHIC) [v56510v56510630.gif]   PATENT EXPIRES JUNE 20, 2013
10th Renewal 06/20/2011
11th Renewal 06/20/2012
03/20/11 — Assoc. confirmed instructions.
03/18/11 — Instructed assoc. to pay 10th annuity.
 
                   
TAIWAN DPA

SHOE BOTTOM
STYLE #2350
  12684   90303759 06/
09/2001   081212
11/29/2002   (GRAPHIC) [v56510v56510631.gif]   PATENT EXPIRES JUNE 5, 2013
10th Annuity: July 31, 2011
11th Annuity: July 31, 2012
 
                   
TAIWAN DPA

SHOE UPPER
STYLE #1845 ENERGY 3
  13738   91304848
09/02/2002   086502
01/06/2004   (GRAPHIC) [v56510v56510632.gif]   PATENT EXPIRES 09/01/2014
Ninth annuity due 08/20/2011
Tenth annuity due 08/20/2012
Eleventh annuity due 08/20/2013
Twelfth annuity due 08/20/2014
 
                   
TAIWAN DPA

SHOE BOTTOM
STYLE #1845 ENERGY 3
  13752   091304849
09/02/2002

FCP-27535   086869
01/28/2004   (GRAPHIC) [v56510v56510633.gif]   PATENT EXPIRES 09/01/2014
Ninth annuity due 09/10/2011
Tenth annuity due 09/10/2012
Eleventh annuity due 09/10/2013
Twelfth annuity due 09/10/2014
 
                   
TAIWAN DPA
SHOE UPPER
STYLE #1728
PREMIUM ENERGY
  14913   92305731
09/19/2003   D101898
12/21/2004   (GRAPHIC) [v56510v56510634.gif]   PATENT EXPIRES 09/18/2015
8th Annuity       December 20, 2011
9th Annuity      December 20, 2012
10th Annuity      December 20, 2013
11th Annuity      December 20, 2014

Page 12 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         COUNTRY AND
TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
TAIWAN DPA
SHOE UPPER
STYLE #1786 STAMINA
  14916   92305732
09/19/2003   D101899 12/21/2004   (GRAPHIC) [v56510v56510636.gif]   PATENT
EXPIRES 09/18/2015
8th Annuity     December 20, 2011
9th Annuity     December 20, 2012
10th Annuity     December 20, 2013
11th Annuity      December 20, 2014
 
                   
TAIWAN DPA
SHOE BOTTOM
STYLE #1786 STAMINA
  14919   92305733
09/19/2003   D101900 12/21/2004   (GRAPHIC) [v56510v56510637.gif]   PATENT
EXPIRES 09/18/2015
8th Annuity      December 20, 2011
9th Annuity     December 20, 2012
10th Annuity      December 20, 2013
11th Annuity     December 20, 2014
 
                   
TAIWAN DPA:
SHOE UPPER AND BOTTOM
PERIPHERY (SOULMATES STYLE #21778)
  19143   97300811
02/15/2008   D128470 05/01/2009   (GRAPHIC) [v56510v56510638.gif]   PATENT
EXPIRES 02/14/2020
4th Annuity Due 04/30/2012
5th Annuity Due 04/30/2013
6th Annuity Due 04/30/2014
7th Annuity Due 04/30/2015
8th Annuity Due 04/30/2016
9th Annuity Due 04/30/2017
10th Annuity Due 04/30/2018
11th Annuity Due 04/30/2019
03/20/11 — Assoc. confirmed payment of 3rd annuity.
 
                   
TAIWAN DPA:
SHOE UPPER
(BIKER’S GRAPEVINE STYLE #21361)
  19153   97301260
03/05/2008   D128471 05/01/2009   (GRAPHIC) [v56510v56510639.gif]   PATENT
EXPIRES 0304/2020
3rd Annuity Due 04/30/2011
4th Annuity Due 04/30/2012
5th Annuity Due 04/30/2013
6th Annuity Due 04/30/2014
7th Annuity Due 04/30/2015
8th Annuity Due 04/30/2016
9th Annuity Due 04/30/2017
10th Annuity Due 04/30/2018
11th Annuity Due 04/30/2019
03/20/11 — Assoc. confirmed instructions.
 
                   
TAIWAN DPA:
SHOE UPPER
(D’Lites Style #11422)
  20300   98301924
04/29/2009   D135871 07/21/2010   (GRAPHIC) [v56510v56510640.gif]   PATENT
EXPIRES 04/28/2021
1st Annuity Due 07/20/2011
2nd Annuity Due 07/20/2012
3rd Annuity Due 07/20/2013
11 Annuities Total
 
                   
TAIWAN DPA:
SHOE UPPER
(D’Lites Style #11422)
  21406   99301340 04/29/2009   Not issued       04/13/11 — Application matured
to registration.

Page 13 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF FOREIGN PATENTS AND PATENT APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         COUNTRY AND
TITLE   NO.   FILING DATE   ISSUE DATE   FIGURE 1   STATUS
UNITED KINGDOM (ENGLAND) DPA

SHOE UPPER
STYLE #2350
  12671   2103438
07/24/2001   2103438
10/08/2001   (GRAPHIC) [v56510v56510641.gif]   PATENT EXPIRES January 24, 2026
Second Annuity Due: July 24, 2011
Third Annuity Due: July 24, 2016
Fourth Annuity Due July 24, 2021
 
                   
UNITED KINGDOM DPA
SHOE BOTTOM
STYLE #2350
  12685   2103437
07/24/2001   2103437
10/08/2001   (GRAPHIC) [v56510v56510642.gif]   PATENT EXPIRES January 24, 2026
Second Annuity Due: January 24, 2011
Third Annuity Due: January 24, 2016
Fourth Annuity Due January 24, 2021
 
                   
UNITED KINGDOM DPA
SHOE UPPER
STYLE #1845 ENERGY 3
  13739   3009242
12/06/2002   3009242
02/21/2003   (GRAPHIC) [v56510v56510643.gif]   PATENT EXPIRES 12/06/2027
Second Annuity Due 12/06/2012
Third Annuity Due 12/06/2017
Fourth Annuity Due 12/06/2022
 
                   
UNITED KINGDOM DPA
SHOE BOTTOM
STYLE #1845 ENERGY 3
  13753   3009243
12/06/2002   3009243
02/21/2003   (GRAPHIC) [v56510v56510644.gif]   PATENT EXPIRES 12/06/2027
Second Annuity Due 12/06/2012
Third Annuity Due 12/06/2017
Fourth Annuity Due 12/06/2022
 
                   
VENEZUELA DPA
SHOE UPPER
STYLE #1845 ENERGY 3
  13764   1.675/-02
09/02/2002       (GRAPHIC) [v56510v56510645.gif]   06/29/09 — Requested status
of application.
10/03/06 — Sent to assoc. a copy of the application.
09/22/06 — Assoc. requests copy of application.
 
                   
VENEZUELA DPA:
SHOE UPPER
STYLE #2250
  12209   11884
07/25/2000   5.897
07/25/2000   (GRAPHIC) [v56510v56510646.gif]   PATENT EXPIRES JULY 25, 2010
* Associate pre-paid all anuities.
 
                   
VENEZUELA DPA
SHOE BOTTOM
STYLE #1845 ENERGY 3
  13767   1.674/-02
09/02/2002       (GRAPHIC) [v56510v56510647.gif]   10/03/06 — Sent to assoc. a
copy of the application.
09/22/06 — Assoc. requests copy of application.

Page 14 of 14



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN UTILITY PATENTS AND APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         TITLE   NO.
  FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USPA (CIP)
DISPERSED-AIR FOOTPAD
(based on parent app.
09/243,074 filed 02/02/1999)

Inventor:
David K. Legatzke
  11929   09/480,065
01/10/2000   6,178,662
01/30/2001   (GRAPHIC) [v56510v56510648.gif]   PATENT EXPIRES 02/02/2016
7.5 Year Annuity Due: 07/30/2008
11.5 Year Annuity Due 07/30/2012

•This patent is owned by David K. Legatzke§
Based on application 09/243,074 filed 02/02/1999.
 
                   
USPA UTILITY:

MOTION SENSITIVE
SWITCH (Type II)
(non-provisional)
  13145   10/288,674
11/05/2002   6,788,201
09/07/2004   (GRAPHIC) [v56510v56510649.gif]   PATENT EXPIRES 02/22/2023
First Maintenance Fee Due: 03/07/2008
Second Maintenance Fee Due 03/07/2012
Third Maintenance Fee Due: March 7, 2016
 
                   
USPA: CLOSURE DEVICE FOR SHOE

Inventor: Scotty Kelley
  17473   11/532,332
09/15/2006   7,654,012
02/02/2010   (GRAPHIC) [v56510v56510650.gif]   PATENT EXPIRES 09/15/2026
1st Fee Due 09/15/2013
2nd Fee Due 09/15/2017
3rd Fee Due 09/15/2021
 
                 

Page 1 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN UTILITY PATENTS AND APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         TITLE   NO.
  FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USPA (PROV.): SHOE

Inventors:
-Savva Teteriatnikov
-Kenneth J. Liu
-Eckhard Knoepke
-Julie Zhu
  19901   61122911
12/16/2008   Not patented   (GRAPHIC) [v56510v56510651.gif]   04/29/09 —
Non-provisional patent application filed with PTO.
Non-Provisional Application Due 12/16/2009
01/05/09 — Received filing receipt. Foreign filing license granted: 12/24/2008.
12/16/08 — Filed assignment with PTO.
12/16/08 — Filed application with PTO.
12/15/08 — Sent revised PPA application and drawings.
12/11/08 — Sent Assignment to SKX for signature by all four inventors.
12/05/08 — Sent first draft application and drawings to SKX.
11/19/08 — Meeting with inventors to discuss patent.
 
                   
USPA (CONT.): CLOSURE DEVICE FOR SHOE

Inventor: Scott Kelley
  19977   12/353,204
01/13/2009   Not patented   (GRAPHIC) [v56510v56510652.gif]   01/11/10 — The
application has been received by the Board of Patent Appeals.
FOREIGN FILING EXPIRES 01/13/2010
12/09/09 — Accelerated exam-transmittal amendment/reply brief.
10/14/09 — Examiner’s Answer.
09/11/09 — Filed Accelerated exam-transmittal amendment/reply supplemental
appeal brief. 09/02/09 — Office action.
RESPONSE TO OFFICE ACTION DUE 05/27/2009
06/22/09 — Filed accelerated exam appeal brief with PTO.
06/04/09 — Received advisory action from PTO.
05/13/09 — Filed Amendment with PTO.
05/12/09 — Sent draft argument to Scott Kelley.
05/05/09 — Sent office action to Scott Kelley.
05/04/09 — Final Office Action.
04/14/09 — Received interview summary from PTO.
03/30/09 — Received office action.
03/02/09 — Received Decision on Petition to Make Special.
01/20/09 — Received filing receipt.

Page 2 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN UTILITY PATENTS AND APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         TITLE   NO.
  FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USPA: SHOE (Shape-Ups)

Inventors:
Savva Teteriatnikov
Eckhard Knoepke
Julie Zhu

This application is based on PPA 61/122,911 (docket 19901) filed December 16,
2008.
  20006   12/432,279
04/29/2009   Not patented   (GRAPHIC) [v56510v56510653.gif]   06/17/10 — Notice
of Publication.
04/30/09 — Received Notice of Recordation.
04/29/09 — Filed assignment with PTO.
04/29/09 — Filed application with PTO.
 
                   
USPA: LIGHTED PANEL FOR AN ARTICLE OF FOOTWEAR

Inventor:
Marc Rosko
  20305   12/775,456
05/06/2010   Not Issued   (GRAPHIC) [v56510v56510654.gif]   FOREIGN FILING DUE
05/06/2011
05/06/10 — Application filed.

Page 3 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN UTILITY PATENTS AND APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         TITLE   NO.
  FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USPA: SHOE (Shape-Ups II)

Inventors:
Savva Teteriatnikov Eckhard Knoepke Julie Zhu

This application is based on PPA 61/122,911 (docket 19901) filed December 16,
2008.
  20453   12557276
09/10/2009   7,779,557 08/24/2010   (GRAPHIC) [v56510v56510655.gif]   PATENT
EXPIRES 09/16/2029 (20 years from the filing date)
1st Maintenance Fee Due 12/16/2014
2nd Maintenance Fee Due 12/16/2018
3rd Maintenance Fee Due 12/16/2022

Page 4 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN UTILITY PATENTS AND APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         TITLE   NO.
  FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USPA: SHOE MIDSOLE

Inventors:
Larry Clark
Savva Teteriatnikov
Frank Chuang
  20603   12/695,584
01/28/2010   Not issued   (GRAPHIC) [v56510v56510666.gif]   FOREIGN FILING
EXPIRES 01/28/2010
02/19/10 — Filing receipt.
01/29/10 — Notice of Recordation of Assignment.
01/28/10 — Filed assignment with PTO.
01/28/10 — Filed application with PTO.
01/14/10 — Sent application to SKX.
12/18/09 — Received drawings.
11/16/09 — Received TPU mold information.
11/09/09 — Sent rough draft of application to inventors.
 
                   
USPA: SHOE (Resistance Runners’ parent)

Inventors:
Savva Teteriatnikov
David Raysse
Julie Zhu
Eckhard Knoepke

This application is a CIP of USPA 12/557,276 (reg. patent no. 7,779,557, docket
20453) filed on Sep. 10, 2009 which claims the benefit of priority based on PPA
61/122,911 (docket 19901) filed Dec. 16, 2008.
  20672   12/776,253
05/07/2010   Not issued   (GRAPHIC) [v56510v56510667.gif]   FOREIGN FILING
EXPIRES 05/07/2011
12/14/10 — Filed preliminary amendment changing density to hardness.
12/09/10 — Application published.
12/3/10 — Supplemental IDS Filed
05/07/10 — Application filed.

Page 5 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN UTILITY PATENTS AND APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         TITLE   NO.
  FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USPA: SHOE (Shape-Ups II)

Inventors:
Savva Teteriatnikov
Eckhard Knoepke
Julie Zhu

This application is a CIP of USPA 12/557,276 (reg. patent no. 7,779,557, docket
20453) filed September 10, 2009 which is based on PPA 61/122,911 (docket 19901)
filed December 16, 2008.
  21440   12/841,993
07/22/2010   7877897
02/01/2011   (GRAPHIC) [v56510v56510668.gif]   PATENT EXPIRES 09/10/2009
1st Maintenance Fee Due 08/01/2014
2nd Maintenance Fee Due 08/01/2017
3rd Maintenance Fee Due 08/01/2022

Foreign Filing Expires 07/22/2011
 
                   
USPA: SHOE (RESISTANCE RUNNERS)

Inventors:
Savva Teteriatnikov
David Raysse
Eckhard Knoepke
Julie Zhu

This application is a continuation of USPA 12/776,253 (docket 20672) which was
filed on May 7, 2010 which is a CIP of USPA 12/557,276 (reg. patent no.
7,779,557, docket 20453) filed on Sep. 10, 2009 which claims the benefit of
priority based on PPA 61/122,911 (docket 19901) filed Dec. 16, 2008.
  21442   12/834,725
07/12/2010   7886460
02/15/2011   (GRAPHIC) [v56510v56510669.gif]   PATENT EXPIRES 09/10/2029
1st Maintenance Fee Due 08/15/2014
2nd Maintenance Fee Due 08/15/2017
3rd Maintenance Fee Due 08/15/2022

FOREIGN FILING EXPIRES 07/12/2011

Page 6 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN UTILITY PATENTS AND APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO. &   PATENT NO. &         TITLE   NO.
  FILING DATE   ISSUE DATE   FIGURE 1   STATUS
USPA: SHOE (Shape-Ups II)

Inventors:
Savva Teteriatnikov
Eckhard Knoepke
Julie Zhu

This application is a Continuation of USPA 12/841,993 (docket 21 440) filed on
July 22, 2010 which is a CIP of USPA 12/557,276 (reg. patent no. 7,779,557,
docket 20453) filed September 10, 2009 which is based on PPA 61/122,911 (docket
19901) filed December 16, 2008.
  22086   12/968,256
12/14/2010   Not issued   (GRAPHIC) [v56510v56510670.gif]   FOREIGN FILING
EXPIRES 12/14/2011
04/15/11 — Paid Issue Fee.
04/11/11 — Notice of Allowance.
12/24/10 — Recordation of Assignment.
12/14/10 — Application and Assignment filed.
 
                 
USPA: SHOE TONGUE SECURING DEVICE

Inventors: David Raysse Kurt Stockbridge Ming Jen Wang Jerome Huang
  22089   13/019/232
02/01/2011   Not issued   (GRAPHIC) [v56510v56510671.gif]   FOREIGN FILING
EXPIRES 02/01/2012
02/01/11 — Application and Assignment filed.
 
                 

Page 7 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN UTILITY PATENTS AND APPLICATIONS
As of March 31, 2011

                          DKT   SERIAL NO.&   PATENT NO.&         TITLE   NO.  
FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SHOE (Liv Smart)

Inventors:
Kurt Stockbridge
David Raysse
Kevin Chen
  21444   13/028,984
02/16/2011   Not issued   (GRAPHIC) [v56510v56510672.gif]   Foreign Filing
Expires 02/16/2012
 
                 
 
                   
SPINNING SHOE

Inventor:
Savva Teteriatnikov
  22154   13/042,327
03/07/2011   Not issued   (GRAPHIC) [v56510v56510673.gif]   Foreign Filing
Expires 03/07/2012
 
                 

Page 8 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
STATUS REPORT OF U.S. AND FOREIGN UTILITY PATENTS AND APPLICATIONS
As of March 31. 2011

                          DKT   SERIAL NO.&   PATENT NO.&         TITLE   NO.  
FILING DATE   ISSUE DATE   FIGURE 1   STATUS
SPINNING SHOE (CIP)

Continuation-in-part of 13,042,327; Filing date: 03/07/2011

Inventor:
Savva Teteriatnikov
  22626   13,075,075
03/30/2011   Not issued   (GRAPHIC) [v56510v56510674.gif]   Foreign Filing
Expires 03/30/2012

Page 9 of 9



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
PCT (Patent Cooperation Treaty) STATUS REPORT
As of March 31, 2011

                              APPLICATION                 DKT   NO. & INT’L  
NATIONAL         COUNTRY AND TITLE   NO.   FILING DATE   PHASE   FIGURE 1  
STATUS
PCT: SHOE (SHAPE-UPS) based on PPA # 61/122,911, filing and Priority Date: Dec.
16, 2008, and upon USPA 12/432,279
(Docket 20006)
  20310   PCT/US09/
047550
06/16/2009   EPO-21860   (GRAPHIC) [v56510v56510675.gif]   NATIONAL PHASE
DEADLINE 06/16/2011
08/18/09 — Received International Search Report.
06/30/09 — Filed response to office action.
06/24/09 — Office Action.
06/16/09 — Filed PCT application with Receiving Office
 
                   
PCT: SHOE (SHAPE-UPS II) based on PPA # 61/122,911, filing and Priority Date:
Dec. 16, 2008, and upon USPA 12/155,276, PAT # 7,779,557 issued 08/24/10 (Docket
# 20453)

US Pat - Transverse convexity/concavity, but not yet in PCT
  20575   PCT/US09/64490 11/14/2009   EPO-21861   (GRAPHIC)
[v56510v56510676.gif]   NATIONAL PHASE DEADLINE 06/16/2011
01/19/10 — Filing receipt.
01/14/10 — Filed response to office action.
RESPONSE TO OFFICE ACTION DUE 01/23/2010
11/14/09 — Office action.
11/14/09 — Filed PCT application with Receiving Office

                   

Page 1 of 3



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
PCT (Patent Cooperation Treaty) STATUS REPORT
As of March 31, 2011

                              APPLICATION                 DKT   NO. & INT’L  
NATIONAL         COUNTRY AND TITLE   NO.   FILING DATE   PHASE   FIGURE 1  
STATUS
PCT: SHOE (Resistance Runners) based on USPA 12/557,276, filing and Priority
Date: Sept. 10, 2009, issued as PAT # 7,779,557, and upon CIP PA 12/776,253
filed 05/07/10
(Docket # 20672)
  21497   PCT/US/10/
39545
06/22/2010       (GRAPHIC) [v56510v56510677.gif]   NATIONAL PHASE DEADLINE
03/09/2012
10/29/10 — Reported international search to Jim
10/07/10 — Filed preliminary amendment.
09/01/10 — Receipt of International Search Report
08/26/10 — Filed response to invitation to correct priority claim.
08/18/10 — Filed preliminary amendment.
06/22/10 — Application filed.
 
                   
PCT: SHOE MIDSOLE based on USPA 12/695,584, Filing Date Jan. 28, 2010 (Docket
#20603)
  21701   PCT/US/10/61
642
12/21/2010       (GRAPHIC) [v56510v56510678.gif]   NATIONAL PHASE DEADLINE
07/27/2012
12/21/10 — Application filed.

Page 2 of 3



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
PCT (Patent Cooperation Treaty) STATUS REPORT
As of March 31, 2011

                              APPLICATION                 DKT   NO. & INT’L    
        COUNTRY AND TITLE   NO.   FILING DATE   NATIONAL PHASE   FIGURE 1  
STATUS
PCT: SHOE (Shape-Ups II) based on USPA 12/841,993, Filing Date July 22, 2010
(Docket #21440)
  22558   n/a
03/23/2011       (GRAPHIC) [v56510v56510679.gif]   03/23/11 – Application filed

Page 3 of 3



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
EPO National Phase STATUS REPORT
As of March 31, 2011

                              DKT   SERIAL NO. &   BASED ON PCT         TITLE  
NO.   FILING DATE   APPL. NO.   FIGURE No.   STATUS
EPO: SHOE (SHAPE-UPS)

(USPA Docket #20006)
(PCT Docket #20310)
  21860     09-833-788.5   US/2009/
047550   (GRAPHIC) [v56510v56510680.gif]   11/18/10 — Email to Dr. Bittner
requesting copies of the application, as-filed.
11/01/2010 — Email to Dr. Bittner again informing him of updated docket numbers
and request that he send report and invoice to our office
10/29/2010 — Email to Dr. Bittner providing him with updated docket numbers and
request for his final report and copies of as-filed applications.
10/04/2010 — Email from Dr. Bittner informing the he prepared his final report
and invoice and inquiry as to where to send same.
09/16/2010 — Dr. Bittner email informing he filed the application and his report
will follow by email.
08/26/2010 — Letter to foreign associate, Dr. Bittner, requesting he file EPO
Application.

Page 1 of 2



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
EPO National Phase STATUS REPORT
As of March 31, 2011

                              DKT   SERIAL NO. &   BASED ON PCT         TITLE  
NO.   FILING DATE   APPL. NO.   FIGURE No.   STATUS
EPO: SHOE (SHAPE-UPS II)

(USPA Docket #20453)
(PCT Docket #20575)

US Pat and PCT-transverse convexity/concavity, but not yet in EPO
  21861     09-835-438.4   US/2009/
064490   (GRAPHIC) [v56510v56510681.gif]   11/18/10 — Email to Dr. Bittner
requesting copies of the application, as-filed.
11/01/2010 — Email to Dr. Bittner again informing him of updated docket numbers
and request that he send report and invoice to our office
10/29/2010 — Email to Dr. Bittner providing him with updated docket numbers and
request for his final report and copies of as-filed applications.
10/04/2010 — Email from Dr. Bittner informing the he prepared his final report
and invoice and inquiry as to where to send same.
09/16/10 - — Dr. Bittner email informing he filed the application and his report
will follow by email.
08/26/2010 — Letter to foreign associate, Dr. Bittner, requesting he file EPO
Application. Dr. Bittner email informing he filed the application and his report
will follow by email.

Page 2 of 2



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                      Adverse Mark         Country   Docket  
Appln. No.   Cancellation/Opp. No.   Status
SKECHERS U.S.A.,
INC. II
v.
GLORIA HARPER
    20896     Adverse Mark:
SCHEEKERS

Adverse Filing No.
77659236

Adverse Filing
Date: 01/29/2009     91193613     01/07/2011 — Deadline for Discovery Conference
01/07/2011 — Discovery Opens
02/06/2011 — Initial Disclosures Due
06/06/2011 — Expert Disclosures Due
07/06/2011 — Discovery Closes
08/20/2011 — Plaintiff’s Pretrial Disclosures
10/04/2011 — Plaintiff’s 30-day Trial Period Ends
10/19/2011 — Defendant’s Pretrial Disclosures
12/03/2011 — Defendant’s 30-day Trial Period Ends
12/18/2011 — Plaintiff’s Rebuttal Disclosures
01/17/2012 — Plaintiff’s 15-day Rebuttal Period Ends

 
                       
 
                      03/08/11 — Received signed settlement agreement.
03/03/11 — Harper approves draft settlement agreement.
03/01/11 — Sent reminder to Harper.
02/22/11 — Sent counter draft settlement agreement to Harper.
02/10/11 — Received draft settlement agreement from Harper.
01/27/11 — SKX agrees to proposal.
01/27/11 — Sent letter of applicant to SKX.
12/02/10 — Discovery and Trial Dates.
10/07/10 — Filed Opposer’s Reply to the Response to Opposer’s Motion to Strike.
10/03/10 — Received Response to Motion to Strike from Gloria.
09/02/10 — Plaintiff’s motion to strike.
08/23/10 — Answer to opposition.
07/14/10 — Trial dates reset.
06/24/10 — Answer to opposition (defendant)
05/25/10 — Notice of default.
03/23/10 — Answer due.
02/01/10 — Filed Opposition.
01/04/10 — Filed 90-day extension to file opposition.

 
                       
ACI v.
SKECHERS U.S.A.,
INC. II
    22095           91197396     03/24/11 — Notice granting opposer’s consented
motion [proceedings suspended until August 25, 2011].
03/16/11 — Received draft stipulation motion to suspend opposition.
12/22/10 — Answer to Notice of Opposition.
12/21/10 — SKX approves draft response.
12/21/10 — Sent draft response.
12/14/10 — Received email that Paccione wants to fight this one.
11/30/10 — Sent reminder to SKX.
11/15/10 — Received Notice of Opposition.

 



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Argentina
  11709     Cherokee, Inc.   S and design
2220059   (GRAPHIC) [v56510v56510682.gif]   10/07/02 — Awaiting status of
settlement of opposition with adverse party and worldwide co-existence
agreement.
 
                     
Argentina
  15474     Ruth Soledad
Damian   SKETCHERS
2520252   (GRAPHIC) [v56510v56510683.gif]   08/12/04 — Associate confirmed they
would file the opposition.
08/09/04 — Skechers authorized filing opposition. Requested associate to file
opposition prior to due date of August 10, 2004.
08/06/04 —Sent reminder to Skechers re filing opposition.
07/30/04 — Received email from associate informing us of mark filed by Ruth
Soledad Damian. Informed Skechers of infringing mark and requested permission to
file opposition prior to the due date of August 10, 2004.
 
                     
Argentina
  21542     Textil Roclan
Sacif   S Design
2946465
September 23,
2009   n/a   01/05/11 — Instructed the assoc. to reject the offer of Texil.
12/29/10- Received proposal from adverse party to restrict the application to
‘hosiery’.
11/23/10 — Instructed assoc. to maintain the opposition.
11/08/10 — Received request for withdrawal of opposition from adverse party.
06/03/10 — Assoc. confirmed filing of opposition.
05/28/10 — Assoc. confirmed instructions.
05/26/10 — Instructed assoc. to file opposition.
 
                     
Azerbaijan
  20904     Kaya Arsin
Celal Zeynal   S SKECHERS
08000551
04/30/2008   n/a   10/18/10 — Assoc. confirmed filing of opposition.
02/17/10 — Instructed assoc. to prepare a Declaration for ANWR to sign.
02/01/10 — Assoc. confirmed receipt of signed POA.
01/25/10 — Sent signed POA to assoc.
01/14/10 — Instructed assoc. to file opposition.
01/04/10 — Watch Notice.
 
                     
Brazil
  12438     Lima Roupas e
Acessorios   SKETCH MEN’S
COLLECTION
2820382   Word mark   07/13/06 — Assoc. confirmed the mark SKETCH MENS
COLLECTION will be registered because the term SKETCH has no direct relation to
the products specified by the applicant.
04/25/06 — Assoc. confirmed the mark SKETCH MENS COLLECTION filed by Lima Roupas
will be published in the official gazette.
02/21/01 — Associate filed assignment of Skechers’ Brazilian trademark
registrations to Skechers II along with certified copies of the registrations in
support of the opposition.
 
                     
Brazil
  12595     Sivalski
Confeccoes
Ltda.   S SIVALSKI
823061809   Word mark   07/18/2003 — Opposition was published. Applicant has a
60-day term to file an answer. Once the opposition is answered, a decision will
be rendered in 30-36 months (07/18/2006).

Page 2 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Brazil
  21903     Lnm Academia
Fit Ltda       (GRAPHIC) [v56510v56510684.gif]   03/09/11 — Opposition published
(60 day term)
10/04/10 — Opposition filed.
09/03/10 — Instructed assoc. to file opposition.
 
                     
Bulgaria
  12439     Chaled Achmat
Sabra Sofia   S SKECHERS and design 038304   (GRAPHIC) [v56510v56510685.gif]  
11/24/07 — Assoc. confirmed filing of appeal and is now pending in the Supreme
Administrative Court.
10/03/07 — Instructed assoc. to file the writ of appeal.
08/27/03 — Requested Skechers to inform us whether or not they would like to
appeal the rejection of Skechers’ opposition.
 
                     
Chile
  15389     Alejandro
Ramon Aguad
Figueroa   Domain name   SKECHERS.CL   11/29/07 — Assoc. filed a cancellation
action for domain name skechers.cl.
10/07/07 — Instructed assoc. to proceed transferring domain name to SKX or
cancel the domain name and file our own.
09/27/07 — Assoc. advised that a cancellation must be filed against the adverse
party, Mr. Aguad in order to retrieve the domain name.
09/07/07 — Instructed assoc. to retrieve domain name.
09/06/07 — SKX instructed retrieving the domain name from the squatter,
Mr. Figueroa.
 
                     
Chile
  16537     Alejandro
Ramon Aguad
Figueroa   Domain name   SKECHERS.CL   11/14/05 — Assoc. informed that Skechers
II does not own the domain name skechers.cl since it was rejected in 2004
because they did not appear at the arbitration.
10/16/05 — Sent letter to associate requesting they prepare opposition to the
domain name.
10/13/05 — Skechers authorized opposing the domain name application.
10/06/05 — Sent watch notice to Skechers requesting whether or not to oppose.
10/05/05 — Received domain name watch notice from Chile associate.
 
                     
Chile
  16538     Daniela
Alejandra
Mascaro
Contador   Domain name   SKECHERS-USA.CL   08/29/07 — Assoc. confirmed
instructions to renew domain name.
08/28/07 — Received instructions from SKX to renew domain name.
08/27/07 — Received reminder to renew domain name from assoc.
12/07/05 — Received copy of application.
11/15/05 — Jim requested us not to file cancellation at this time.
11/14/05 — Informed Jim we were unable to file an opposition since Skechers does
not own the domain name skechers.cl and advised him it’s necessary to file a
cancellation of the domain name. Requested authorization to proceed with
cancellation.

Page 3 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Chile
  16539     Daniela
Alejandra
Mascaro
Contador   Domain name   MICHELLE-K.CL   Assoc. informed the mark is in the name
of Skechers. When the domain name opposition is complete, follow up to assign
the mark to Skechers II (dkt 16542).
08/28/07 — Received instructions from SKX NOT to renew the domain name..
08/27/07 — Received reminder to renew domain name from assoc.
01/23/06 — Email to associate requesting status.
12/07/05 — Received copy of application.
11/14/05 — Informed Jim we were unable to file an opposition since Skechers does
not own the domain name skechers.cl and advised him it’s necessary to file a
cancellation of the domain name. Requested authorization to proceed with
cancellation.
 
                     
Chile
  16540     Daniela
Alejandra
Mascaro
Contador   Domain name   SKECHERS- COLLECTION.CL   08/29/07 — Assoc. confirmed
instructions to renew domain name.
08/28/07 — Received instructions from SKX to renew domain name.
08/27/07 — Received reminder to renew domain name from assoc.
12/07/05 — Received copy of application.
11/15/05 — Jim does not want to institute cancellation proceedings.
11/15/05 — Jim requested us not to file cancellation at this time.
11/14/05 — Informed Jim we were unable to file an opposition since Skechers does
not own the domain name skechers.cl and advised him it’s necessary to file a
cancellation of the domain name. Requested authorization to proceed with
cancellation.
 
                     
Chile
  16541     Daniela
Alejandra
Mascaro
Contador   Domain name   SKECHERS-USA.CL   08/29/07 — Assoc. confirmed
instructions to renew domain name.
08/28/07 — Received instructions from SKX to renew domain name.
08/27/07 — Received reminder to renew domain name from assoc.
12/07/05 — Received copy of application.
11/15/05 — Jim requested us not to file cancellation at this time.
11/14/05 — Informed Jim we were unable to file an opposition since Skechers does
not own the domain name skechers.cl and advised him it’s necessary to file a
cancellation of the domain name. Requested authorization to proceed with
cancellation.
10/17/05 — Sent letter to associate requesting they prepare opposition to the
domain name.
10/17/05 — Skechers authorized opposing the domain name application.
10/16/05 — Sent watch notice to Skechers requesting whether or not to oppose.

Page 4 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
China
  13441     Taite Handbag
Factory
Chaoyang   SKECHERS
1781232

Filed:
03/26/2001

Wallet, document
bag, travel bag,
knapsack,
shopping bag.   Word mark   Adverse Party Response Due 02/15/2011
01/17/11 — Status update.
12/01/10 — Public notice complete.
APPEAL DEADLINE DUE 12/06/2010
11/25/10 — Assoc. confirmed posting of public notice.
11/17/10 — Assoc. confirmed instructions.
11/17/10 — Instructed assoc. to file bill of appeal.
11/16/10 — Received draft bill of appeal.
ARTICLES OF INCORPORATION, POA, IDENTITY CERTIFICATE DUE 03/03/2010
12/29/09 — Ordered Articles of Incorporation and requested legalization of POA
and Identity Certificate for Legal Representatives.
DUE DATE TO FILE AN APPEAL 12/29/2009
12/07/09 — Received summary report of lawsuit as filed.
12/01/09 — Assoc. confirmed instructions to file an appeal.
12/01/09 — Received decision unfavorable to SKX.
12/16/08- The copyright registrations have been affixed with the official seal.
12/15/08 — Chang confirms receipt of the Chinese copyright registrations.
Informed Chang to proceed to have the copyright registrations affixed with
official seal.
12/11/08 — Original copies of Chinese copyright registrations for “S Shield and
Design”, “S Performance and Logo” and “S and Design” to Chang.

Page 5 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
China
  17601     Tang Feng   SKETCHERS   Word Mark    
 
                    02/22/11 — Assoc. notified the decision should be available
in the middle of 2012.
 
                    05/28/10 — Assoc. confirmed filing of supplementary grounds
to support the review.
 
                    02/27/10 — Filed bare notice of review to meet deadlines.
 
                    02/14/10 — Instructed assoc. to file appeal.
 
                    01/16/10 — Application is still pending due to a heavy
backlog and should receive a decision by the end of 2010.
 
                    REVIEW DUE 03/27/2009
 
                    04/18/09 — Instructed assoc. to focus on the opposition for
the time being.
 
                    04/07/09 — Assoc. noted Tang Feng is unwilling to sell his
trademark
 
                    SKETCHERS.
 
                    03/18/09 — Received strategy from assoc. to conduct meeting
with Tang Feng.
 
                    03/17/09 — Instructed assoc. to settle matter promptly.
 
                    03/16/09 — Sent signed POA to assoc. and requested filing
the review of the decision with the TRAB.
 
                    02/03/09 — Received status of negotiations with Tang Feng.
 
                    12/10/08 — Instructed assoc. to settle the matter with a
maximum amount of $4,000.
 
                    11/28/08 — Received status update on negotiations with Tang
Feng.
 
                    11/11/08 — Sent cease and desist letter to Tang Feng.
 
                    11/03/08 — Received investigation report of Tang Feng from
assoc.
 
                    10/05/08 — Assoc. advised it would take another two years
for further developments on this opposition.
 
                    09/23/08 — SKX requests status of opposition.
 
                    11/07/06 — Received confirmation copy of summary of
opposition.
 
                    10/24/06 — Assoc. confirmed filing of opposition and
received summary of opposition.
 
                    08/18/06 — Assoc. confirmed instructions to file an
opposition.
 
                    08/17/06 — Requested assoc. to file an opposition against
the application of SKETCHERS filed by Tang Feng.
 
                    08/16/06 — SKX authorizes filing an application in Class 9.
 
                    08/16/06 — Advised SKX to file an application for the mark
SKECHERS for Class 9 in China.
 
                    08/16/06 — SKX instructs to file opposition against Tang
Feng for the mark SKETCHERS in Class 9.
 
                     
China
  19434     Xie Wei   SKECHERS &
DEVICE (Class 14)
3211520   (GRAPHIC) [v56510v56510686.gif]   12/16/08- The copyright
registrations have been affixed with the official seal.
12/15/08 — Chang confirms receipt of the Chinese copyright registrations.
Informed Chang to proceed to have the copyright registrations affixed with

Page 6 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
 
              Filed:
06/14/2002

Watch, time
measuring
instrument,
electronic watch,
clock, alarm clock,
stopwatch.       official seal.
12/11/08 — Original copies of Chinese copyright registrations for “S Shield and
Design”, “S Performance and Logo” and “S and Design” to Chang.
12/8/08 — Chang requested original Chinese copyright registration for “S Shield
and Design”
12/5/08 — Chang suggested notarizing the copyright registrations
12/4/08 — Sent Chang copies of copyright registrations for three Skechers works
in China.
 
                       
China
  19435     Chen
Zhonghong   SKECHERS
(Class 14)
3258962

Filed:
07/30/2002

Jewerly charms,
ornaments
(jewelry), necklace
(jewelry), pins
(jewelry), earrings,
jewelry, rings
(jewelry).   (GRAPHIC) [v56510v56510687.gif]   04/01/11 — Assoc. confirmed
receipt of legalized docs.
03/22/11 — Sent legalized certificate of incorporation, legalized certificate of
amendment of certificate of incorporation, legalized power of attorney and
legalized identity certificate of legal representative to assoc.
02/21/11 — Assoc. proposed negotiating with the adverse party to purchase the
adverse mark.
LEGALIZED POA DUE 02/11/2011
LEGALIZED IDENTITY CERTIFICATE DUE 02/11/2011
01/25/11 — Sent notarized docs. to Parasec.
01/18/11 — Requested draft appeal arguments.
01/18/11 — Sent POA and Identity Cert. to SKX for signature.
01/19/09 — Received translation of Chang’s notice of appeal.
12/24/09 — Chang agreed to file notice of appeal. Deadline for submission of
additional arguments is three months from the date appeal is filed.
12/23/08 — Requested Chang to prepare to file for appeal.
12/22/08 —Received unfavorable decision from the China Trademark Office.
Deadline to file application for review is January 4, 2009.
12/16/08- The copyright registrations have been affixed with the official seal.
12/15/08 — Chang confirms receipt of the Chinese copyright registrations.
Informed Chang to proceed to have the copyright registrations affixed with
official seal.
12/11/08 — Original copies of Chinese copyright registrations for “S Shield and
Design”, “S Performance and Logo” and “S and Design” to Chang.
12/8/08 — Chang requested original Chinese copyright registration for “S Shield
and Design”
 
                     
China
  19444     Ke Lingyao   SKECHERS YU
KIT
(Class 18)
3216626

Filed:   None.   01/16/11 — Status update.
12/28/10 — Assoc. confirmed status.
Deadline to Submit Evidence 11/15/2010
11/14/10 — Assoc. confirmed filing of evidence.
11/02/10 — Received draft evidence list.
07/19/10 — Assoc. confirmed receipt of the signed POA.

Page 7 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
 
              06/20/2002

Document bag,
travel bag,
knapsack, wallet,
money bag,
briefcase, shopping
bag with wheels,
travel bag.       Deadline to Appeal 07/26/2010
01/05/09 — Received copy of translated rebuttal.
12/16/08- The copyright registrations have been affixed with the official seal.
12/15/08 — Chang confirms receipt of the Chinese copyright registrations.
Informed Chang to proceed to have the copyright registrations affixed with
official seal.
12/11/08 — Original copies of Chinese copyright registrations for “S Shield and
Design”, “S Performance and Logo” and “S and Design” to Chang.
12/08/08 — Chang requested original Chinese copyright registration for “S Shield
and Design”
12/05/08 — Chang suggested notarizing the copyright registrations
12/04/08 — Sent Chang copies of copyright registrations for three Skechers works
in China.
11/23/08 — Chang began filing for rebuttal.
11/21/08 — Requested Chang to file rebuttal
11/21/08 — China Trademark Review and Adjudication Board has accepted
application for review. Deadline for counter statement submission is
December 18, 2008.
09/01/08 — Chang confirms that translation of supplemental arguments was a
executive summary. Provides reassurance that evidence that Skechers produced
over 180 million pairs of shoes in China will be included in the argument and
that likelihood of success is greater than 50 percent.
09/24/08 — Received translated supplemental arguments.
09/12/08 — Received supplemental arguments.
08/19/08 — Sent declaration of Larry Clark to Cheng.
08/07/08 — Reviewed, translated and sent materials received on 08/05/08 to
Cheng.
(keLingYao) 08/07/08 — Received Ke Ling Yao investigative report from Cheng.
08/05/08 — Received additional brochures, PDF and other materials from Jim.
 
                       
China
    19767     Suen Yeuan Sin   SKECHERS
01323677
12/26/2007   Word mark   06/11/09 — Chang contacted the Macau Register and was
informed that a decision would be rendered between July, 2009 and August 2009.
06/09/09 — Requested Fred Yen and Amanda Hung to collaborate with Spring Chang
on current matter.
05/31/09 — Chang reports that Skechers is listed a well known mark in Taiwan
Intellectual Property Office’s Well Known Mark Directory, suggested that
Skechers should initiate a trademark watch in Taiwan.
02/06/09 — Chang spoke to Suen Yeuan Sin. Chang reports that Suen Yeuan Sin
mistakenly believes that anyone may register well known mark

Page 8 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
 
                      in a class that has not been registered by the owner yet.
Chang also
 
                      reports that Suen had registered his mark on watches in
France, Chanada United States and Japan.
 
                      01/13/09 — Chang agreed to file a supplemental opposition
brief with the Taiwan IP Office.
 
                      01/12/09 — Chang received Suen Yeuan Sin’s “counter
statement” from the Taiwan IP office. According to Chang’s summary, Suen argues
that 1) no relevant retail store carry Skechers brands in his city or neighbor
cities, 2) Skechers is primarily makes shoes and bags, not watches.
 
                      01/12/09 — Requested Chang to file supplemental opposition
brief.
 
                      11/25/08 — Assoc. confirmed filing of opposition.
 
                      10/31/08 — Assoc. confirmed receipt of signed POA.
 
                      10/21/08 — Sent signed POA to assoc.
 
                      10/21/08 — Received signed POA.
 
                      10/06/08 — Sent POA to SKX for signature.
 
                      10/06/08 — Assoc. confirmed instructions and is gathering
evidence.
 
                      09/25/08 — Instructed assoc. to file opposition.
 
                      09/23/08 — Received Watch Notice from SKX.
 
                       
China
    20218     Pan Kun Feng   S
4673981
05/23/2005   (GRAPHIC) [v56510v56510688.gif]   04/01/09 — Assoc. confirmed
instructions. 03/31/09 — Instructed assoc. to file opposition.

Page 9 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
China
    20226    
Pun, Lik Ming
  5177773
02/27/2006   (SKECHERS LOGO) [v56510v56510689.gif]   DEADLINE TO FILE OPPOSITION
06/27/2009
06/03/09 – Received reminder that upcoming deadline for Opposition is June 27,
2009
04/20/09 – Chang confirms Skecher’s desire to not file a trademark application
in Class 3 in China. Chang agreed to prepare and to file for opposition against
“S Skechers & Design” in Class 003 before June 27, 2009
04/17/09 – Informed Chang not to file trademark application in China in class
003
04/16/09 – Received Chang’s Proprietorship Search report on Pun, Like Ming
04/15/09 – Jim informed Marshall that Skechers did not wish to file an
application in class 003
04/10/09 – Chang suggests that Skechers should file an application in class 003
04/09/09 – Requested Chang to conduct a Proprietorship Search and to file an
opposition against Pun Lik Ming
04/07/09 — Forwarded notice to Chang, requested Chang to review the notice and
to determine, validity of the notice
04/07/09 – Received notice from previously third party about potential infringer
Pun Lik Ming
 
                       
China
    20288     Sheng Feng           04/29/09 – Assoc. confirmed submission of
cease and desist letter to Sheng Feng.
04/28/09 – Received comprehensive search report of Sheng Feng and received DRAFT
cease and desist letter.
04/27/09 – Sent additional evidence to China assoc.
04/23/09 – Assoc. confirmed instructions to conduct an on-site investigation.
04/23/09 – Instructed assoc. to conduct an on-site investigation.
04/23/09 – Received detailed report of Sheng Feng.
04/21/09 – Requested assistance from China assoc.
04/21/09 – Received photos of possible infringement.
 
                       
China
    21805     Wang Li Li S SKECHERS
Application No.:
58433722
Filing Date:
01/15/2007       Supplementary Grounds and Evidence Due 12/13/2010
12/13/10 – Assoc. confirmed filing of opposition.
10/08/10 – Assoc. confirmed receipt of signed POA.
09/13/10 – Assoc. confirmed filing of opposition.
08/26/10 – Instructed assoc. to file an opposition.


Page 10 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                              Adverse Mark         Country  
Dkt.   Adverse Party   Appln. No.   Design of Mark   Recent Status
China
    22068     Fu Jian Sheng   Application No.:
7276775
Filing date:
03/24/2009   (LOGO) [v56510v56510690.gif]   12/22/10 – Sent signed POA to assoc.
12/14/10 – Sent POA to SKX for signature.
12/08/10 – Assoc. confirmed filing of response to office action.
Opposition Deadline 12/06/2010
11/02/10 – Received Watch Notice from SKX.

 
                           
China
    22262     Hang Zhou
Jiang Nan Bu Yi
Fu Shi You Xian
Gong Si   Application No.:
6857234
Filing Date:
07/23/2008   SKETCH   01/23/11 – Sent POA to assoc.
01/09/11 – Instructed assoc. to file the opposition but limit the goods to class
25.
12/23/10 – Assoc. confirmed instructions.
12/23/10 – Instructed assoc. to file an opposition.

 
                           
China
    22269     Chengdu City
Huang You Li
Business Co.,
Ltd.   8007332   SHECHER   Supplementary Grounds Due 05/09/2011
02/11/11 – Assoc. confirmed filing of opposition.
 
                           
China
    22277     Hongxing Di Lu
Pu Shoes Co., Ltd.   Adverse Mark: S Design
Application No.: 7471665
Filing Date:
June 15, 2009       Deadline to Submit Additional Documents 06/06/2011
03/14/11 – Received opposition as filed.
01/13/11 – Instructed assoc. to file opposition.
01/05/11 – Received instructions to file opposition.
01/05/11 – Received potential opposition from CTW.
 
                           
China
    22278     Dongguan City Tiancheng Animation and Comics Co.   Application
No.: 7341234
Filing Date:
April 21, 2009   TS Design   Deadline to Submit Additional Documents 05/27/2011
02/28/11 – Assoc. filed opposition. She predicts an unfavorable decision due to
not finding evidence of bad faith by the adverse party.

 
                     
China
    22332     Xie Youqiang   Adverse Mark: “S. K JIE & Skechers in Chinese/ Si
Kai Jie”       01/20/11 – Instructed assoc. to file an opposition.

 
                           
China
    22662     Xie Youqiang   Adverse Mark: S       POA Due

 
              Design & (CHINESE CHARACTERS) [v56510v56510690a.gif]      
03/22/11 – Assoc. confirmed instructions to consolidate oppositions.
03/21/11 – Instructed assoc. to consolidate the oppositions of 22332 and 22662).

 
                           
Colombia
    14524     Hedilson de
Jesus Castano   RECHER 02 218.001   Word mark   07/24/2003 – Associate informed
the Trademarks Office dismissed the opposition claiming no similarities.
Associate filed an appeal. Decision re appeal expected December 2003.

Page 11 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Colombia
    22261     John Jairo
Betancur
Vanegas   Adverse Mark: S (Design)
Application No.: 10113967
Filing Date:
September 15, 2010       02/01/11 – Assoc. confirmed instructions to file
affidavit.
01/26/11 – Received draft Affidavit.
01/03/11 – Assoc. will prepare Affidavit and legalization of evidence.
12/31/10 – Assoc. confirmed receipt.
12/28/10 – Sent evidence to assoc.
12/22/10 – Assoc. confirmed instructions.
12/22/10 – Instructed assoc. to file an opposition.
 
                       
CTM



CTM
    12247



19183     Cherokee, Inc.


GLMMM   S in oval
1391275


MARK NASONS
HALL   (LOGO) [v56510v56510691.gif]   10/07/2002 – Awaiting status of settlement
of opposition with adverse party and worldwide co-existence agreement.


07/06/09 – Sent SKX’s proposed settlement agreement to assoc.
07/06/09 – Received changes to settlement agreement by SKX.
 
                      07/02/09 – Received proposed settlement agreement.
 
                      05/05/09 – SKX rejects proposed settlement agreement
limitations.
 
                      05/05/09 – Notified SKX of proposed settlement agreement
by adverse counsel.
 
                      04/16/09 – Assoc. notified adverse counsel.
 
                      04/14/09 – SKX does not agree to the terms of section 2.2
 
                      COOLING-OFF PERIOD EXPIRES 04/05/2009
 
                      04/06/09 – Received proposed amended draft Prior Rights
Agreements from adverse party.
 
                      03/23/09 – Sent amended draft Prior Rights Agreements to
assoc.
 
                      03/15/09 – Sent draft Prior Rights Agreement to SKX for
review.
 
                      03/13/09 – Received draft Prior Rights Agreement from
assoc.
 
                      03/04/09 – Requested status of opposition.
 
                      02/11/09 – Instructed assoc. to draft coexistence
agreement.
 
                      02/11/09 – Received instructions to draft coexistence
agreement.
 
                      01/31/09 – Informed SKX of settlement proposal.
 
                      01/29/09 – Assoc. confirmed receipt of amicable settlement
proposal from adverse party.
 
                      12/02/08 – Assoc. confirmed the opposition was filed.
 
                      12/01/08 – Instructed assoc. to file opposition.
 
                      12/01/08 – Assoc. confirmed the application was published
for opposition on October 27, 2008.
 
                      03/10/08 – Assoc. confirmed instructions to file as soon
as the adverse mark is published for opposition.
 
                      03/07/08 – Instructed assoc. to file opposition.
 
                      02/27/08 – Received instructions to file opposition.

Page 12 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011


                                              Adverse Mark         Country  
Dkt.   Adverse Party   Appln. No.   Design of Mark   Recent Status
CTM
    20183     Alexander
Lehmann   KALI
07570931
01/26/2009   n/a   COOLING-OFF PERIOD EXPIRES 10/16/2011
12/29/09 – Assoc. confirmed filing a joint extension request to October 16,
2011.
11/03/09 – Counter proposal to delete “footwear” from adverse goods.
 
                          10/14/09 – Received proposal from adverse party.
 
                          09/04/09 – Received brief as filed.
 
                          07/15/09 – Assoc. confirmed instructions.
 
                          07/14/09 – Instructed assoc. to file opposition.
 
                          02/24/09 – Assoc. confirmed instructions to monitor
the adverse application for publication.
 
                          02/20/09 – Instructed assoc. to file opposition.
 
                          02/09/09 – Received notice to file opposition.


CTM
    21526     Z.F. DEI F.LLI   EVO3
008870446   n/a   Response Deadline 11/27/2012
 
          ZORZETTO
GRAZIANO E         10/04/10 – Assoc. confirmed the adverse party deleted its
class 9 goods from their EVO-3 application.
 
          MASSIMO               06/01/10 – Assoc. confirmed filing of
opposition.
 
          S.n.c.               05/11/10 – Received instructions to file
opposition.
 
                          05/07/10 – Opposition notice.
CTM
    22116     Schecker   n/a     SCHECKER &   03/16/11 – Assoc. confirmed
instructions.
 
          GmbH   November 26, 2010   Design   03/15/11 – Instructed assoc. to
file opposition.  
Ecuador
    14214     Mario Horacio
Miranda Flores   SK SKELERS and
shield design   (SKECHERS LOGO) [v56510v56510692.gif]   06/17/2003 – Adverse
party answered opposition on May 7, 2003. Associate filed a writ insisting
Skechers’ position.
 
                           
France
    18138     Michel Ludovic
Kamgue Lowe   MICHEL K BY
STRADEL’S
063470924   n/a   10/08/07 – Assoc. advised the adverse application was allowed
registration for classes 14 and 18 but not class 25.
05/28/07 – Assoc. confirmed the opposition was filed.
 
                          04/17/07 – Assoc. confirmed filing of opposition based
on SKX’ CTM registration for SKECHERS BY MICHELLE K.
 
                        03/11/07 – Req. assoc. to file opposition.
 
                          03/07/07 – Received Watch Notice from SKX.
 
                         

Page 13 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
France
    19981     Billel Bouziane
Amir Bouziane   CALI BRAND
083611794       04/09/10 – Received favorable decision by the Court of Appeals.
03/04/10 – Adverse party was not present at the hearing.
HEARING SET FOR 03/04/2010
02/19/10 – Adverse party filed an appeal.
DEADLINE TO FILE APPEAL 11/26/2009
11/26/09 – Assoc. confirmed filing of appeal.
11/11/09 – SKX instructs to proceed with appeal.
11/10/09 – Received counter-proposal from adverse party.
10/19/09 – Instructed assoc. to seek a co-existence agreement.
09/09/09 – Instructed assoc. to file an appeal. Assoc. confirmed instructions.
09/09/09 – Received instructions to file appeal.
08/27/09 – Received decision unfavorable to SKX.
08/21/09 – Assoc. attended hearing and a decision will be issued by August 26,
2009.
07/31/09 – Assoc. confirmed filing of the observations regarding the provisional
decision.
02/26/09 – Assoc. confirmed the opposition was filed.
01/28/09 – Assoc. confirmed instructions to file an opposition.
01/14/09 – Instructed assoc. to file opposition.
01/09/09 – Received Watch Notice.
 
                       
Germany
    19965     Dipl Phys
Alexander
Lehmann   KALI
302008054569   n/a   10/08/10 – Assoc. confirmed that the goods have been
restricted in Lehmann’s applications. The opposition will now be closed.
04/14/10 – Adverse applicant is willing to undertake to restrict the list of
goods.
11/03/09 – Counter proposal to delete “footwear” from adverse goods.
10/14/09 – Received proposal from adverse party.
09/04/09 – Received brief as filed.
07/15/09 – Assoc. confirmed instructions.
07/14/09 – Instructed assoc. to file opposition.
02/24/09 – Assoc. confirmed instructions to monitor the adverse application for
publication.
01/14/09 – Received brief as filed.
12/29/08 – Instructed assoc. to file opposition.
12/29/08 – Received Watch Notice.

 
                       
Germany
    22066     Dyna Piotr   S BRANDS
302010043132
July 16, 2010   (SKECHERS LOGO) [v56510v56510693.gif]   Opposition Deadline
01/17/2011
01/10/11 – Received instructions to file it.
12/22/10 – Sent evidence to assoc.
11/02/10 – Instructed assoc. to file an opposition.
11/01/10 – Received Watch Notice from SKX.

Page 14 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Greece
    22275     Evangelia
Kritikopoeloe   SHAPE UP
195527       01/20/11 – Instructed assoc. to hold off filing opposition.
 
          Toe Michail   December 28, 2007        
 
                       
India
    17685     Dear Sir   SKECHERS   Word mark   10/30/07 – Assoc. confirmed
receipt of signed POA.
 
          Apparel           10/16/07 – Received and sent signed POA to assoc.
 
                      10/16/07 – Sent POA to SKX for signature.
 
                      10/13/07 – Assoc. confirmed filing of opposition and
requested signed POA.
 
                      07/10/07 – Assoc. advised awaiting adverse filing of
counterstatement.
 
                      01/12/07 – Received Notice of Opposition as filed by
assoc.
 
                      12/15/06 – Assoc. advised an extension was filed to
November 28, 2006.
 
                      12/13/06 – Advised assoc. the due date to file the
opposition is October 30, 2006.
 
                      12/13/06 – Received copy of notice of opposition filed by
assoc. on November 25, 2006.
 
                      09/14/06 – Assoc. confirmed instructions to file
opposition.
 
                      09/12/06 – Req. assoc. to file an opposition against the
mark SKECHERS in Class 25 filed by Dear Sir Apparel.
 
                      09/12/06 – Received instructions to file an opposition
against the mark SKECHERS in Class 25 filed by Dear Sir Apparel in India.
 
                       
India
    18539     Skachers   SKACHERS   Word mark   05/20/08 – Received opposition
no. DOM-710180.
 
          Sports   SPORTS       08/20/07 – Assoc. confirmed filing of
opposition.
 
              FITNESS       08/13/07 – Received draft notice of opposition from
assoc.
 
                      07/10/07 – SKX advised the SKECHERS mark was first used in
India on or before April 30, 1995 and began using the mark SKECHERS SPORT on or
before May 31, 2001.
 
                      06/23/07 – Assoc. advised filing an extension to file a
notice of opposition.
 
                      06/18/07 – Instructed assoc. to file opposition.
 
                      06/18/07 – Received Watch Notice from SKX.
 
                       
India
    20702     M/S Sketchers,   SKETCHERS   (SKECHERS LOGO) [v56510v56510694.gif]
  01/30/10 – Opposition filing receipt.
12/15/09 – Instructed assoc. to file opposition.
 
          Tamil Nadu         11/16/09 – Instructed assoc. to proceed with
investigation.
 
                    10/30/09 – Watch Notice.

Page 15 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                              Adverse Mark         Country  
Dkt.   Adverse Party   Appln. No.   Design of Mark   Recent Status
India
    21445     M S Raju
Brothers   SKETCHERS
No. 1447569   (SKECHERS LOGO) [v56510v56510695.gif]   03/15/11 – Assoc.
confirmed instructions to conduct the survey to determine if Raju Brothers
stopped using the SKETCHERS mark.
 
              04/28/2006     01/04/11 – Instructed assoc. to send letter of
undertaking to adverse counsel.
 
                          12/23/10 – Received withdrawal letters.
 
                          10/20/10 – Assoc. confirmed re-sending cease and
desist letter by dispatch.
 
                          08/27/10 – Assoc. confirmed submission of cease and
desist letter to adverse party.
 
                          05/21/10 – Assoc. confirmed filing of opposition.
 
                          05/16/10 – SKX approves draft opposition.
 
                          05/13/10 – Draft Notice of Opposition.
 
                          04/27/10 – Instructed assoc. to file opposition.
 
                          04/26/10 – Watch Notice.
 
                           
India
    21572     Pakiza Fashion   SKETCH
1649050       06/10/10 – Opposition filed.
06/03/10 – Received draft notice of opposition.
 
          Pvt. Ltd   02/01/2008       04/26/10 – Received instructions to file
opposition.
 
                           
ISRAEL
    19009     Karizma Imports                
 
          and Exports                
 
          LTD                

Page 16 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Israel
    20290     Karizma Eitan
and Meir Import
and Marketing Ltd.   167510
10/21/2003

Class 25 – Clothing, footwear,
head gear; all included in class 25.   (LOGO) [v56510v56510696.gif]   12/03/10 –
Instructed assoc. to transfer the $10,000 to Karizma’s liquidator.
11/03/10 – Received extracts from the Israel Trademark Office showing the
recordation of assignment of trademarks from Karizma to Skechers.
09/02/10 – Assoc. confirmed receipt of signed Deed of Assignment and filed with
the Israel Registrar.
02/03/10 – Instructed assoc. to ask the Registrar to cancel adverse marks.
 
                      01/31/10 – Adverse party did not file a counterstatement.
 
                      COUNTER STATEMENT DUE 11/10/2009
 
                      12/01/09 – Received proposal from liquidator.
 
                      11/04/09 – SKX approves draft counter-statement.
 
                      10/27/09 – Received partial extension for submitting
counter-statement to November 11, 2009.
 
                      10/14/09 – Application for removal of adverse application
filed.
 
                      10/05/09 – Instructed assoc. to file the cancellation.
 
                      10/01/09 – Received the “application for the removal of
the registrations from the register” from assoc.
 
                      08/09/09 – Received draft agreement.
 
                      06/17/09 – Instructed assoc. to draft settlement
agreement.
 
                      06/17/09 – Assoc. confirmed telephone meeting with adverse
counsel.
 
                      06/08/09 – SKX wants to settle.
 
                      05/17/09 – Assoc. confirmed instructions.
 
                      05/12/09 – Instructed assoc. to file counter-statement as
proposed.
 
                      05/11/09 – Opposition filed against Skechers’ mark S
Design (Performance S with Borders).
 
                       
Italy
    16099     Sketcch di
Giuseppi di Palo   SKETCH
RM000969
03/24/05   Word mark   12/19/05 – Email F/U with Italy associate to confirm wire
transfer and attend to filing the petition for withdrawal to complete the
settlement.
12/12/05 – Sent signed settlement agreement to associate for opposing counsel.
 
                      12/12/05 – Received signed settlement agreement from
JScotti.
 
                      12/02/05 – Assoc. would like to file the petition for
withdrawal using POA received from opposing counsel.
 
                      11/30/05 – Informed assoc. of the wire transfer.
 
                      11/30/05 – Jim informed UK office to complete payment.
 
                      11/30/05 – T/C with Jim re payment. He will have it wired
from U.K. office.
 
                      11/28/05 – Sent Phil both original and counterpart copy of
settlement agreement and asked him to pay fee of Euro 350 (payment is due in 30
days on December 23, 2005).

Page 17 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Italy
    22689     GBG
STUDIO DI
GIORGIO
SANTARNE
CCHI           03/23/11 – Received Watch Notice from SKX.
 
                       
Japan
    12108     Kurary
Kurashiki   STRETCHER
11017549   Word mark   07/31/00 – Associate submitted evidence in support of
Skechers’ opposition.
 
                       
Japan
    12336     Cherokee, Inc.   S in oval
11067768   (S SKETCH LOGO) [v56510v56510697.gif]   10/07/02 – Awaiting status of
settlement of opposition with adverse party and worldwide co-existence
agreement.
 
                       
Japan
    18596     K K Jun   SKETCH
05098023   SKETCH   10/09/08 – Assoc. confirmed that a cancellation is not
allowed in Japan. 10/05/08 – Requested strength of case if cancellation was
filed by SKX.
 
                      09/29/08 – Received instructions to inquire re strength of
case if SKX decides to file a cancellation proceeding.
 
                      07/30/08 – T/C with Jim re invalidity proceeding.
 
                      06/09/08 – Assoc. recommends filing an invalidity
proceeding
 
                      05/30/08 – T/C with SKX to not file an invalidity
proceeding.
 
                      05/29/08 – SKX instructs filing an invalidity proceeding.
 
                      05/29/08 – Sent decision to SKX.
 
                      05/27/08 – Received adverse decision from assoc.
 
                      09/25/07 – Assoc. confirmed filing an opposition against
adverse mark claiming the fame of SKX in Japan.
 
                      08/18/07 – Assoc. confirmed receipt of signed POA, etc.
 
                      08/18/07 – Sent advertising costs to assoc.
 
                      08/17/07 – Received advertising costs from SKX.
 
                      08/14/07 – Sent to assoc. the signed POA, SKX’s gross
shipped figures and advertisements.
 
                      08/14/07 – Received SKX’S marketing budget and strategy
summary.
 
                      07/31/07 – Received sales reports in Japan from SKX.
 
                      07/24/07 – Instructed Japan associate to file opposition.
 
                      07/23/07 – Received instructions to file opposition.
 
                       
Jordan
    22055     Al-Okhtan
Clothing Co.
(“Al-Okhtan”)   SKETCH and
Design
111814   (SKETCH LOGO) [v56510v56510698.gif]   12/09/10 – Assoc. confirmed
submission of legalized POA.
12/06/10 – Assoc. confirmed receipt.
11/30/10 – Sent legalized POA to assoc.
 
              March 21, 2010       OPPOSITION DEADLINE 11/22/2010
11/04/10 – Sent POA to SKX for signature.
 
                      10/28/10 – Instructed assoc. to file opposition.

Page 18 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Korea
    11150     Keum Hwa
Sport Co., Ltd.   S and design 9758385   (SPRIS LOGO) [v56510v56510699.gif]  
12/02/1999 – Adverse party filed an appeal against the decision in Skechers’
favor.
 
                       
Korea
    17810     Kim Jin Soo   MN MARK NASON   Word Mark   06/19/07 – Assoc.
confirmed filing a response to the provisional refusal.
 
                      06/19/07 – Req. assoc. to withdraw the deferment status.
 
                      06/17/07 – Assoc. advised the adverse party failed to
appeal the final rejection.
 
                      05/10/07 – Assoc. advised the adverse mark was rejected
based on our response.
 
                      04/09/07 – Advised SKX of office action.
 
                      04/09/07 – Received office action.
 
                      12/06/06 – Assoc. confirmed filing the brief with the
KIPO.
 
                      11/03/06 – Sent to assoc. the POA signed by David,
schedule of U.S. sales of Mark Nason shoes, excerpts from Footwear News and
promotional materials.
 
                      11/01/06 – Due date to file opposition.
 
                      11/01/06 – Received signed POA from SKX.
 
                      10/30/06 – Sent copies of registrations of the mark MARK
NASON to assoc.
 
                      10/27/06 – Received domestic retail and wholesale numbers
for sales of Mark Nason shoes.
 
                      10/26/06 – Req. SKX to send additional evidence to help
opposition.
 
                      10/26/06 – Sent additional evidence including shoe box,
cloth container for shoe and tissue.
 
                      10/25/06 – Assoc. confirmed filing of opposition petition.
 
                       
KOREA
    20724     Kwang Hyun
Kim   SKETCH   (SKETCH LOGO) [v56510v56510700.gif]   08/25/10 – Received
favorable decision. Adverse party has 30 days to appeal.
 
                    12/24/09 – Assoc. confirmed filing of opposition.
 
                    12/01/09 – Assoc. confirmed instructions.
 
                      11/30/09 – Instructed assoc. to file opposition.
 
                      11/23/09 – Watch Notice.
 
                       
Korea
    21881     L U T CO LTD   STRETCHER       01/26/11 – Assoc. confirmed filing
of arguments.
 
                      01/25/11 – Instructed assoc. to file arguments.
 
                      01/03/11 – Requested draft arguments.
 
                      12/29/10 – Received response from adverse party.
 
                      11/01/10 – Filed detailed and revised grounds of
opposition.
 
                      10/05/10 – Assoc. confirmed filing of opposition.
 
                      09/17/10 – Sent evidence to assoc.
 
                      08/26/10 – Instructed assoc. to file opposition.

Page 19 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                              Adverse Mark         Country  
Dkt.   Adverse Party   Appln. No.   Design of Mark   Recent Status
Korea
    21882     L U T CO LTD   STRETCHER and Design       01/26/11 – Assoc.
confirmed filing of arguments.
01/25/11 – Instructed assoc. to file arguments.
 
                          01/03/11 – Requested draft arguments.
 
                          12/29/10 – Received response from adverse party.
 
                          11/01/10 – Filed detailed and revised grounds of
opposition.
 
                          10/05/10 – Assoc. confirmed filing of opposition.
 
                          09/17/10 – Sent evidence to assoc.
 
                          08/26/10 – Instructed assoc. to file opposition.
 
                           
Malaysia
    20549     Chin Chee Kin   MARK NASON   n/a   DEADLINE TO RESPOND TO STAT.
DECL. 12/02/2010
 
              07009349       11/26/10 – Assoc. confirmed filing of statutory
declaration.
 
              05/22/2007       10/27/10 – Sent draft statutory declaration to
SKX.
 
                          09/17/10 – Received Stat. Decl. from opposing party.
 
                          05/20/10 – Assoc. confirmed submission of Stat. Decl.
 
                          10/07/09 – Received draft notice of opposition.
 
                          09/30/09 – Sent evidence of sale and advertisements to
assoc.
 
                          09/21/09 – Assoc. confirmed instructions.
 
                          09/21/09 – Instructed assoc. to file application.
 
                           
Mexico
    08915     Ignacio
Marquez Lopez   SPORT-UTILITY S
SQUICHERS and
design
485281   (SQUICHERS FOOTWEAR LOGO) [v56510v56510701.gif]   04/28/03 – Nullity
action to expire on April 29, 2003
 
                           
Mexico
    17592     Cesar Torres   MICHELLE.DK   WORD MARK   08/23/06 – Assoc.
confirmed instructions to file application.
 
          Torres               08/23/06 – Advised assoc. SKX has not shipped or
sold any products in Mexico with the MICHELLE K mark.
 
                          08/21/06 – Advised SKX it is necessary that the Mexico
authorities cite the prior application as anticipation for an action to be
asserted.
 
                          08/18/06 – Assoc. confirmed instructions to file
opposition but requires first use date and legalized copies of registrations.
 
                          08/16/06 – Requested assoc. to file opposition.
 
                          08/16/06 – SKX agrees to file trademark application.
 
                          08/15/06 – Advised SKX to file a trademark application
to register the mark MICHELLE K in Mexico.
 
                          08/15/06 – SKX requested we file an opposition to
registration no 928153 for the mark MICHELLE.DK by Cesar Torres Torres.
 
                           
Mexico
    20612     Grupo
Sanborns   Reg. No. 1086414
Filing Date:
02/04/2009   (S LOGO) [v56510v56510702.gif]   03/16/10 – Handled by litigation
department.
10/21/09 – Requested advice from assoc.
10/21/09 – Watch Notice from SKX.
 
               
 
                 

Page 20 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Mozambique
  17836     Sidat Sport,
LDA   SKECHERS (Class
25)   WORD MARK   01/20/11 — Requested status of opposition.
04/26/08 — Requested status of opposition.
 
                      03/17/08 — Advised SKX of assoc.’s proposal.
 
                      03/11/08 — Received inquiry from assoc. whether SKX would
team up with Lacoste and Timberland to strengthen case.
 
                      11/29/07 — Received case number from assoc.
 
                      11/01/07 — Received filings of opposition from assoc.
 
                      10/17/07 — Assoc. confirmed preparing appeals.
 
                      10/08/07 — Instructed assoc. to file appeals.
 
                      10/03/07 — Received instructions to file appeals from SKX.
 
                      10/03/07 — Advised SKX to file appeal.
 
                      07/08/07 — Assoc. advised the notice of withdrawal has not
yet been published in the Trademark Bulletin.
 
                      12/17/06 — Received oppositions as filed in PTO in
Portuguese.
 
                      12/11/06 — Received opposition filing receipt from assoc.
 
                       
Mozambique
  17837     Sidat Sport,
LDA   SKECHERS (Class 41)   WORD MARK   01/20/11 — Requested status of
opposition.
04/26/08 — Requested status of opposition.
 
                      03/17/08 — Advised SKX of assoc.’s proposal.
 
                      03/11/08 — Received inquiry from assoc. whether SKX would
team up with Lacoste and Timberland to strengthen case.
 
                      11/01/07 — Received filings of opposition from assoc.
 
                      10/17/07 — Assoc. confirmed preparing appeals.
 
                      07/08/07 — Assoc. advised the notice of withdrawal has not
yet been published in the Trademark Bulletin.
 
                      12/17/06 — Received oppositions as filed in PTO in
Portuguese.
 
                      12/11/06 — Received opposition filing receipt from assoc.
 
                       
Paraguay
  08127     R.A. Costas Antola   SKETCHERS
94005059   Word mark   09/17/03 — Paraguay PTO to void appeal filed by adverse
party.

Page 21 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Philippines
  17586     James Ong   SKETCHERS
STYLIZED   Word Mark   04/16/08 — Received Execution of Decision from assoc.
02/16/08 — Received decision from assoc.
 
                      12/10/07 — Assoc. confirmed receipt of check.
 
                      12/06/07 — Sent check to assoc.
 
                      12/06/07 — Received check from SKX.
 
                      12/01/07 — Sent reminder to SKX.
 
                      11/28/07 — Check due by December 14, 2007.
 
                      11/24/07 — Instructed SKX to make check payable to James
Ong and Manuel Domingo A. Cordova.
 
                      10/26/07 — Advised assoc. to include adverse party’s name
in the settlement agreement.
 
                      10/24/07 — Assoc. confirms instructions to file
continuance.
 
                      10/24/07 — SKX agrees.
 
                      10/24/07 — Advised SKX to request a continuance of the
hearing to complete settlement.
 
                      10/22/07 — Received reminder from assoc.
 
                      10/09/07 — Sent settlement agreement to SKX for signature
along with $3,000 check to respondent-applicant.
 
                      09/21/07 — Adverse counsel agrees to the $3,000
settlement.
 
                      09/11/07 — Instructed assoc. to settle the matter for
$3,000 and to discontinue use of the mark.
 
                      08/01/07 — Assoc. advised that the adverse party has
proposed selling the mark for approximately $6,600.
Spain
  10852     Sobersil Sport, S.L.   S and shield design   (GRAPHIC)
[v56510v56510703.gif]   06/16/1999 — Adverse party filed an appeal to the
rejection of their mark.
No current news re status of appeal.
 
                       
Switzerland
  18251     Strom Chronos
AG   S   (GRAPHIC) [v56510v56510704.gif]   08/07/07 — Assoc. advised that the
adverse party disagreed to delete Class 25 goods from his registration.
07/26/07 — Instructed assoc. to not file the opposition.
05/21/07 — Req. SKX to advise if the mark was used in Switzerland recently.
05/16/07 — Instructed assoc. to file opposition.
 
                      05/15/07 — Received instructions to file opposition.
 
                       
SYRIA
  18915     Abdel Razak           n/a

Page 22 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Turkey
  19832     Ramazan
Sahinoglu   SNECHERS
08005677
02/01/2008   n/a   03/21/09 — Assoc. confirmed the refusal was accepted by the
Turkey
Trademark Office. The adverse party has 2 months to file an appeal.
 
                      12/24/08 — Assoc. confirmed filing of opposition.
 
                      10/22/08 — Assoc. confirmed instructions.
 
                      10/21/08 — Instructed assoc. to file application.
 
                      10/20/08 — Received Watch Notice.
 
                       
Turkey
  19961     Nermin Ceyhan   SHEKERS
8029730   n/a   07/08/09 — Assoc. confirmed the adverse application was rejected
and has the opportunity to appeal by 08/28/2009.
 
                      DEADLINE TO FILE OPPOSITION 02/12/2009
 
                      01/19/09 — Assoc. confirmed filing of opposition.
 
                      12/25/08 — Assoc. confirmed instructions.
 
                      12/15/08 — Instructed assoc. to file opposition.
 
                      12/22/08 — Received instructions to file opposition.
 
                       
Turkey
  22264     Merkez Saatcilik   Adverse Mark:   Word mark   03/28/11 — Assoc.
confirmed filing of opposition.
 
          Ticaret Limited   SKECHERS       03/09/11 — Assoc. confirmed
instructions to file opposition.
 
          Sirketi   Application No.:       03/07/11 — Received draft English
translation.
 
              2010/28530       12/29/10 — Assoc. confirmed instructions.
 
              Filing Date: April       12/27/10 — Instructed assoc. to file an
opposition.
 
              30, 2010        
 
                       
United
Kingdom
    17938     The Peacock
Group   S GEAR   Word mark   01/09/07 — Advised assoc. that SKX uses the mark on
footwear and apparel and retail sales of footwear and apparel.
 
                      01/08/07 — SKX advised the mark is used on footwear and
apparel and retail sales of footwear and apparel.
 
                      01/05/07 — Advised SKX of terms of opposition.
 
                      01/05/07 — Assoc. advised they instructed the adverse
party to withdraw the applications for Class 25 and 35 (not Class 14).
 
                      12/20/06 — Assoc. advised there are three oppositions for
each class.
 
                      12/11/06 — Instructed assoc. to file opposition.
 
                      12/08/06 — Received instructions from SKX to oppose three
applications filed by The Peacock Group.

Page 23 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Venezuela
  09575     Francisco di
Benedetto   SKECHERS (43)
96-004225   Word mark   11/24/08 — Requested Molero to make further updates.
Requested Molero to provide any material pertaining to Skechers oppositions
against
 
                      Corporacion Remmore, C.A., Ayush Benzaquen, Industrias A.
y M., C.A, Carlos Castro Lopez, and Eduardo Diego Scaglione Lopez.
 
                      11/14/09 — Updated Jim on current situation: Current
opposition is being detained because it has also been opposed by a third party
who filled an opposition against the opposed before the filling date of the
detained Skechers opposition. The Skechers opposition will remain detained until
the prior filed opposition by third party has been resolved. However, Skechers
also has a pending opposition against the third party. The trademark office will
begin reviewing currently detained Skechers opposition once the Skechers pending
opposition against the third party has been resolved.
 
                      11/04/08 — Received schedule of all oppositions in
Venezuela. Opposed applicant is Francisco Di Benedetto. Currently Benedetto’s
application is being dtained by another trademark. Molero reports that all cases
which go through the Venezuela Trademark Office experience extreme delays and
therefore cannot provide an estimate on when decision will be reached.
 
                      10/31/08 — Requested Molero to provide names of applicants
who filed conflicting prior existing trademarks, dates of filings, and any
relevant information which pertains to each prior existing trademark. 06/09/05 —
Requested Nebreda to advise us if it is possible for her firm (Hoet) to take
over prosecution of the oppositions.
 
                      02/28/2001 — Awaiting decision from PTO to brief filed
August 28, 2000.

Page 24 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Venezuela
  09576     Francisco di
Benedetto   SKECHERS (25)
96-004224   Word mark   11/24/08 — Requested Molero to make further updates.
Requested Molero to provide any material pertaining to Skechers oppositions
against Corporacion Remmore, C.A., Ayush Benzaquen, Industrias A. y M., C.A,
Carlos Castro Lopez, and Eduardo Diego Scaglione Lopez.
 
                      11/14/09 — Updated Jim on current situation: Current
opposition is being detained because it has also been opposed by a third party
who filled an opposition against the opposed before the filling date of the
detained Skechers opposition. The Skechers opposition will remain detained until
the prior filed opposition by third party has been resolved. However, Skechers
also has a pending opposition against the third party. The trademark office will
begin reviewing currently detained Skechers opposition once the Skechers pending
opposition against the third party has been resolved.
 
                      11/04/08 — Received schedule of all oppositions in
Venezuela. Opposed applicant is Francisco Di Benedetto. Currently Benedetto’s
application is being dtained by another trademark. Molero reports that all cases
which go through the Venezuela Trademark Office experience extreme delays and
therefore cannot provide an estimate on when decision will be reached.
 
                      10/31/08 — Requested Molero to provide names of applicants
who filed conflicting prior existing trademarks, dates of filings, and any
relevant information which pertains to each prior existing trademark.
 
                      06/09/05 — Requested Nebreda to advise us if it is
possible for her firm (Hoet) to take over prosecution of the oppositions.
 
                      02/28/2001 — Awaiting decision from PTO to brief filed
August 28, 2000.

Page 25 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Venezuela
  10583     Ships C.A.   S SQUICHERS in design 6.102-97  
(GRAPHIC) [v56510v56510705.gif]   11/24/08 — Requested Molero to make further
updates. Requested Molero to provide any material pertaining to Skechers
oppositions against Corporacion Remmore, C.A., Ayush Benzaquen, Industrias A. y
M., C.A, Carlos Castro Lopez, and Eduardo Diego Scaglione Lopez.
 
                      11/14/09 — Updated Jim on current situation: Current
opposition is being detained because it has also been opposed by a third party
who filled an opposition against the opposed before the filling date of the
detained Skechers opposition. The Skechers opposition will remain detained until
the prior filed opposition by third party has been resolved. However, Skechers
also has a pending opposition against the third party. The trademark office will
begin reviewing currently detained Skechers opposition once the Skechers pending
opposition against the third party has been resolved.
 
                      11/04/08 — Received schedule of all oppositions in
Venezuela. Opposed applicant is Squichers by Ships. Currently, the application
is also being opposed by Kickers International S.A. Neither opposition has been
resolved. Application was dismissed in 2001, but reconsideration petition was
filed and is currently pending for decision. Molero reports that all cases which
go through the Venezuela Trademark Office experience extreme delays and
therefore cannot provide an estimate on when decision will be reached.
 
                      10/31/08 — Requested Molero to provide names of applicants
who filed conflicting prior existing trademarks, dates of filings, and any
relevant information which pertains to each prior existing trademark.
 
                      06/09/05 — Requested Nebreda to advise us if it is
possible for her firm (Hoet) to take over prosecution of the oppositions.
 
                      02/28/2001 — Awaiting decision from PTO to brief filed
August 28, 2000.
 
                       
Venezuela
    10678     Rogelio Jacome
Cordozo   SKECHERS
12.799-97   Word mark   06/09/05 — Requested Nebreda to advise us if it is
possible for her firm (Hoet) to take over prosecution of the oppositions.
 
                      02/28/2001 — Awaiting decision from PTO to brief filed
September 11, 2000.
 
                       
Venezuela
    10775     Marcos
Meneses
Caracas   S and design
14.929-97   (GRAPHIC) [v56510v56510706.gif]   06/09/05 — Requested Nebreda to
advise us if it is possible for her firm (Hoet) to take over prosecution of the
oppositions.
02/28/2001 — Awaiting decision from PTO to brief filed August 28, 2000.
 
                       
Venezuela
    10846     Calzado
Leslyee Sport   SKECHERS S and design
19.055-97   (GRAPHIC) [v56510v56510707.gif]   06/09/05 — Requested Nebreda to
advise us if it is possible for her firm (Hoet) to take over prosecution of the
oppositions.
 
                      02/28/2001 — Awaiting decision from PTO to brief filed
August 28, 2000.

Page 26 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Venezuela
  10853     Rogelio
Cardozo
Jacome   SKECHERS S
97018425   Word mark   06/09/05 — Requested Nebreda to advise us if it is
possible for her firm (Hoet) to take over prosecution of the oppositions.
 
                    06/14/01 — Associate informed the opposition was granted;
however we have not yet received confirmation from associate.
Venezuela
  10860     Rogelio
Cardozo
Jacome   S design
18.425-97   (GRAPHIC) [v56510v56510708.gif]   06/09/05 — Requested Nebreda to
advise us if it is possible for her firm (Hoet) to take over prosecution of the
oppositions.
02/28/2001 — Awaiting decision from PTO to brief filed August 28, 2000.  
Venezuela
  10919     Squichers de
Venezuela SRL   SQUICHERS DE VENEZUELA S.R.L. 97-022657   Word mark   11/24/08 —
Requested Molero to make further updates. Requested Molero to provide any
material pertaining to Skechers oppositions against Corporacion Remmore, C.A.,
Ayush Benzaquen, Industrias A. y M., C.A, Carlos Castro Lopez, and Eduardo Diego
Scaglione Lopez.
 
                    11/14/09 — Updated Jim on current situation: Current
opposition is being detained because it has also been opposed by a third party
who filled an opposition against the opposed before the filling date of the
detained Skechers opposition. The Skechers opposition will remain detained until
the prior filed opposition by third party has been resolved. However, Skechers
also has a pending opposition against the third party. The trademark office will
begin reviewing currently detained Skechers opposition once the Skechers pending
opposition against the third party has been resolved.
 
                    11/04/08 — Received schedule of all oppositions in
Venezuela. Molero reports that all cases which go through the Venezuela
Trademark Office experience extreme delays and therefore cannot provide an
estimate on when decision will be reached.
 
                    10/31/08 — Requested Molero to provide names of applicants
who filed conflicting prior existing trademarks, dates of filings, and any
relevant information which pertains to each prior existing trademark.
 
                    06/09/05 — Requested Nebreda to advise us if it is possible
for her firm (Hoet) to take over prosecution of the oppositions.
 
                    09/28/01 — Associate filed an appeal on our behalf.
 
                     
Venezuela
  10920     Squichers de
Venezuela SRL   S and design
23.135-97   (GRAPHIC) [v56510v56510709.gif]   06/09/05 — Requested Nebreda to
advise us if it is possible for her firm (Hoet) to take over prosecution of the
oppositions.
02/28/2001 — Awaiting decision from PTO to brief filed August 28, 2000.
 
                     
Venezuela
  11092     Jose Pablo
Gotz   STRETCH
4.444-98   Word mark   06/09/05 — Requested Nebreda to advise us if it is
possible for her firm (Hoet) to take over prosecution of the oppositions.
 
                    02/28/2001 — Awaiting decision from PTO to brief filed
August 28, 2000.
 
                     
Venezuela
  11181     Tenerias Unidas
Caracas   SKECHERS
7.720-89   Word mark   06/09/05 — Requested Nebreda to advise us if it is
possible for her firm (Hoet) to take over prosecution of the oppositions.
 
                    02/28/01 — Awaiting decision from PTO.

Page 27 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Venezuela
  11282     Francisco
Hernandez   SKECHERS (28) 12.040-98   (GRAPHIC) [v56510v56510710.gif]   11/24/08
— Requested Molero to make further updates. Requested Molero to provide any
material pertaining to Skechers oppositions against Corporacion Remmore, C.A.,
Ayush Benzaquen, Industrias A. y M., C.A, Carlos Castro Lopez, and Eduardo Diego
Scaglione Lopez.
 
                    11/14/09 — Updated Jim on current situation: Current
opposition is being detained because it has also been opposed by a third party
who filled an opposition against the opposed before the filling date of the
detained Skechers opposition. The Skechers opposition will remain detained until
the prior filed opposition by third party has been resolved. However, Skechers
also has a pending opposition against the third party. The trademark office will
begin reviewing currently detained Skechers opposition once the Skechers pending
opposition against the third party has been resolved.
 
                    11/04/08 — Received schedule of all oppositions in
Venezuela. Opposed applicant is Francisco Luis De La Cruz Pardo Herandez.
Currently the application is also being opposed by Squichers De Venezuela.
Applicant has not replied to oppositions filed. Molero reports that all cases
which go through the Venezuela Trademark Office experience extreme delays and
therefore cannot provide an estimate on when decision will be reached. 10/31/08
— Requested Molero to provide names of applicants who filed conflicting prior
existing trademarks, dates of filings, and any relevant information which
pertains to each prior existing trademark.
 
                    06/09/05 — Requested Nebreda to advise us if it is possible
for her firm (Hoet) to take over prosecution of the oppositions.
 
                    02/28/2001 — Awaiting decision from PTO to brief filed
August 28, 2000.
 
                     
Venezuela
  11283     Francisco
Hernandez   S and design (25) 12.041-98   (GRAPHIC) [v56510v56510711.gif]  
06/09/05 — Requested Nebreda to advise us if it is possible for her firm (Hoet)
to take over prosecution of the oppositions.
02/28/2001 — Awaiting decision from PTO to brief filed August 28, 2000.
 
                     
Venezuela
  11284     Francisco
Hernandez   S design (28) 12.042-98   (GRAPHIC) [v56510v56510712.gif]   06/09/05
— Requested Nebreda to advise us if it is possible for her firm (Hoet) to take
over prosecution of the oppositions.
02/28/2001 — Awaiting decision from PTO to brief filed August 28, 2000.

Page 28 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Venezuela
  11741     Elias Afif Rahal   STRETCH and design
7.387-99   (GRAPHIC) [v56510v56510713.gif]   06/09/05 — Requested Nebreda to
advise us if it is possible for her firm (Hoet) to take over prosecution of the
oppositions.
02/28/2001 — Awaiting decision from PTO to brief filed August 28, 2000.
 
                 
 
                     
Venezuela
  12133     A. Garcia   SQUECHERS 22.047-99   Word mark   06/09/05 — Requested
Nebreda to advise us if it is possible for her firm (Hoet) to take over
prosecution of the oppositions.
 
                    02/28/01 — Awaiting response to brief filed September 11,
2000.
 
                     
Venezuela
  12594     Distribuidora
Yulicar   SPETCHERS
00015667   Word mark   06/09/05 — Requested Nebreda to advise us if it is
possible for her firm (Hoet) to take over prosecution of the oppositions.
 
                    08/02/04 — Requested assoc. to advise us of status of the
opposition.
 
                    12/04/2002 — Awaiting decision (at least one year).
 
                     
Venezuela
  12810     David Ospina   SKECHERS
21.455-00   Word mark   06/09/05 — Requested Nebreda to advise us if it is
possible for her firm (Hoet) to take over prosecution of the oppositions.
 
                    11/23/2001 — Associate informed the opposition was
published. The adverse party has 30 days to respond. Once the response is filed,
it will be approximately 24 months for the PTO to make a decision (11/23/2003).
 
                     
Venezuela
  15645     Pedro Cesar
Estevez Perez   S Skechers
Footwear
04-010757   (GRAPHIC) [v56510v56510714.gif]   Opposition filed on 08/NOV/2004
and applicant did not file a response thereto. Pending decision by the Trademark
Office.
 
                   
 
                     
Venezuela
  17011     Salvatore Volpe   MARK NASON
05-005360       09/25/06 — Assoc. confirmed no opposition was filed per MAL
email of January 16, 2006 and the due date to file an opposition expired.
 
                    01/16/06 — Email to SKX confirming to hold off doing
anything for now.
 
                    01/16/06 — T/C with Jim re no sales of MARK NASON in
Venezuela.
 
                    01/16/06 — Email from SKX instructing to hold off doing
anything for now.
 
                    01/16/06 — Response to SKX re negotiations with Volpe in
early 2005.
 
                    01/16/06 — SKX requested we file an opposition.

Page 29 of 31



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Venezuela
  17463     Inversiones
Dillar’s, C.A.   MICHELL K
04485-2006   Word mark   01/22/07 — Assoc. advised the opposition was published
in the trademark bulletin.
 
                      09/25/06 — Received status of all Venezuela oppositions by
SKX.
 
                      07/28/06 — Assoc. confirmed filing opposition.
 
                      07/12/06 — Assoc. confirmed instructions to file
opposition.
 
                      07/11/06 — Requested assoc. to file an opposition against
Inversiones Dilllar’s.
 
                      07/06/06 — SKX confirmed instructions to file opposition
against
 
                      Inversiones Dillar’s, C.A.
 
                      07/05/06 — Informed SKX re a possible opposition.
 
                      06/29/06 — Received Watch Notice from associate regarding
a possible
 
                      opposition of the mark MICHELL K filed by Inversiones
Dillar’s, C.A.
 
                       
Venezuela
  20011     CORPORACIO   SKECHERS       1/23/09 — Molero sent materials which
pertains to current opposition
 
          N REMMORE,   15030-1994       which contain a copy of documents filed
in Spanish.
 
          C.A.           11/24/08 — Requested Molero to make further updates.
Requested
 
                      Molero to provide any material which pertains to Skechers
oppositions
 
                      against Corporacion Remmore, C.A., Ayush Benzaquen,
Industrias A. y
 
                      M., C.A, Carlos Castro Lopez, and Eduardo Diego Scaglione
Lopez.
 
                       
Venezuela
  20012     AYUSH   SKECHERS       1/23/09 — Molero sent materials which
pertains to current opposition
 
          BENZAQUEN   2174-1995       which contain a copy of documents filed in
Spanish.
 
                      11/24/08 — Requested Molero to make further updates.
Requested
 
                      Molero to provide any material which pertains to Skechers
oppositions
 
                      against Corporacion Remmore, C.A., Ayush Benzaquen,
Industrias A. y
 
                      M., C.A, Carlos Castro Lopez, and Eduardo Diego Scaglione
Lopez.
 
                       
Venezuela
  20013     INDUSTRIAS A.   SKICHERS       1/23/09 — Molero sent materials which
pertains to current opposition
 
          y M., C.A.   17492-2001       which contain a copy of documents filed
in Spanish.
 
                      11/24/08 — Requested Molero to make further updates.
Requested
 
                      Molero to provide any material which pertains to Skechers
oppositions
 
                      against Corporacion Remmore, C.A., Ayush Benzaquen,
Industrias A. y
 
                      M., C.A, Carlos Castro Lopez, and Eduardo Diego Scaglione
Lopez.
 
                       
Venezuela
  20014     CARLOS   SKECHERS       1/23/09 — Molero sent materials which
pertains to current opposition
 
          CASTRO   COLLECTION       which contain a copy of documents filed in
Spanish.
 
          LOPEZ   1640-2002       11/24/08 — Requested Molero to make further
updates. Requested
 
                      Molero to provide any material which pertains to Skechers
oppositions
 
                      against Corporacion Remmore, C.A., Ayush Benzaquen,
Industrias A. y
 
                      M., C.A, Carlos Castro Lopez, and Eduardo Diego Scaglione
Lopez.

Page 30 of 31

 



--------------------------------------------------------------------------------



 



Worldwide Opposition/Cancellation Status Report
As of March 31, 2011

                                          Adverse Mark         Country   Dkt.  
Adverse Party   Appln. No.   Design of Mark   Recent Status
Venezuela
  20015     EDUARDO
DIEGO
SCAGLIONE
LOPEZ   SKEECH
14066-2002       Opposition filed on 21/AUG/2003 and the applicant did not file
a response thereto. Pending decision by the Trademark Office.

Page 31 of 31

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
Litigation STATUS REPORT
As of March 31, 2011

          Docket   Case   Status
18044
  Asics Corporation v. SKX   Complaint Filed — 1/26/07
 
      Complaint Served — 3/12/07
 
      Motion for a Preliminary Injunction Filed by PLF — 3/14/07
 
      Opposition to Preliminary Injunction Filed by DFs SKX and Brown — 4/2/07
 
      Reply to Opposition Due — 4/16/07
 
      Hearing for Motion Scheduled — 4/23/07
 
      Last Day for Conference of Counsel Prior to Filing Motion — 4/24/07
 
      Order Denying PI Motion — 4/26/07
 
      Answers or Motions Due — 4/30/07
 
      Deadline for Parties to Meet under FRCivP 26(f) — 4/30/07
 
      Discovery served (RFP’s, Rogs, RPD’s, Depo Notices) — 5/3/07
 
      Joint Report Under 26(f) Due — 5/14/07
 
      Scheduling Conference — 5/21/07
 
      Tentative Discovery Deposition Dates:
 
      Onitsuka — 6/26/07
 
      Wada — 7/10/2007
 
      Asics Japan — 7/24/07
 
      Bourne — 7/31/07
 
      Hoff — 8/7/07
 
      Zall — 8/14/07
 
      Gohashi — 8/21/07
 
      Notice of Dismissal — Case Dismissed 11/26/07
 
       
18110
  Skechers U.S.A., Inc. and Skechers U.S.A.,   Notice of Dismissal — Case
Dismissed 3/29/07
 
  Inc. II v. Asics Corporation and Asics    
 
  America Corporation    

Page 1 of 4

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
Litigation STATUS REPORT
As of March 31, 2011

          Docket   Case   Status
18836
  Skechers U.S.A., Inc. v. E.S. Originals and   Complaint Filed — 11/5/07
 
  Target Corporation   Complaint has not yet been served, last day to serve
3/4/08
 
      Complaint Served — January 31, 2008
 
      Stipulation to Extend Time to Answer — March 7, 2008
 
      Amended Complaint Filed — March 6, 2008
 
      Deadline to Respond to Amended Complaint — March 26, 2008
 
      Phil instructed to hold off pending settlement negotiations. — July 1,
2008.
 
      Deadline for Seaway to Respond to 2nd Amended Complaint — July 11, 2008
 
      Deadline for ESO and Target to respond to discovery — July 11, 2008
 
      International Seaway Dismissed — 9/3/08
 
      Phil Instructions to not do anything.
 
      All dates off of calendar!
 
      Status conference — 2/2/09 to put back dates
 
      Notification from Jim on 3/4/09 that the case has been settled
 
       
18855
  Skechers U.S.A., Inc. v. Renaissance Shoe   Complaint Filed — 11/8/07
 
  Corporation   Served — 11/9/07
 
      First Stipulation of Extension of Time to Answer — 11/29/07
 
      Deadline to Answer — 12/31/07
 
      Notice of Dismissal — Case Dismissed April 11, 2008
 
       
18979
  Skechers U.S.A., Inc. v. Rack Room Shoes,   Not filed
 
  Inc.    
 
       
19260
  International Seaway Trading Corporation v.   Complaint filed and Answered
 
  Skechers U.S.A., Inc. and Skechers U.S.A.,   Awaiting Judge Adam’s Order
regarding Motion to Dismiss or Transfer.
 
  Inc.II   Notice of Dismissal — Case Dismissed — 9/4/08

Page 2 of 4

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
Litigation STATUS REPORT
As of March 31, 2011

          Docket   Case   Status
19334
  Skechers U.S.A., Inc. and Skechers
U.S.A.,Inc. II v. Aetrex   Complaint filed — 6/11/08
Complaint served — 10/08/08
 
      Stipulation Extending Time to Answer — 10/25/08
 
      Answer Filed — 11/21/08
 
      Early Meeting of Counsel — 1/6/09 (Rule 26(f) report distributed due
1/20/09)
 
      Scheduling Conference — 2/2/09 at 11am
 
      Scheduling Conference — 4/6/09
 
      Initial Disclosures Exchanged — 4/6/09
 
      Settlement Completion Cut-Off — 7/109
 
      Request for leave to amend pleadings or add parties — 7/2/09
 
      Dates Taken off of Calendar on 5/20/09
 
      Settled Per E-mail from Jim of 7/1/09
 
      Status Conf re: Settlement — 7/24/09 at 11:30am
 
      Factual Discovery Cut-Off — 10/1/09
 
      Exchange of Expert Reports Cut-Off — 11/2/09
 
      Exchange of Rebuttal Reports Cut-Off — 12/7/09
 
      Expert Discovery Cut-Off — 1/8/10
 
      Last Day to File Motions — 2/22/10
 
      Pretrial Conference/Hearing on Motion in Limine — 3/8/10
 
      Jury Trial — 3/23/10
 
      Action removed from the active list of cases — 7/23/09 (Case Terminated)
 
      Settlement Papers and First Check Sent to SKX — 7/27/09
 
      Stipulated Dismissal Filed — 7/31/09 (without prejudice becomes with
prejudice on 1/29/10
 
      if the terms are not complied with)
 
       
19415
  Skechers U.S.A., Inc. and Skechers U.S.A.,   Not filed
 
  Inc. II v. Collective Brands    

Page 3 of 4

 



--------------------------------------------------------------------------------



 



SKECHERS U.S.A., INC. II
Litigation STATUS REPORT
As of March 31, 2011

          Docket   Case   Status
22567
  Skechers U.S.A., Inc. and Skechers U.S.A.,   Complaint filed — 03/04/11
 
  Inc. II.   Complaint served on — Sears Holdings Corporation on 03/22/11
 
  v.                       Sears Holdings Management Corporation on 03/18/11
 
  Sears Holdings Corporation,                       Sears, Roebuck and Co. on
03/18/11
 
  Sears Holdings Management Corporation,                       Kmart Corporation
on 03/18/11
 
  Sears, Roebuck and Co.,                        Kmart Management Corporation on
03/21/11
 
  Kmart Corporation,                       The Academy of Therapeutic Footwear,
Inc. on 03/21/11
 
  Kmart Management Corporation,   Complaint not yet served on — Prime United,
Inc.
 
  Prime United, Inc.,   Stipulations Extending Time to Answer:
 
  The Academy of Therapeutic Footwear, Inc.                       Sears Holdings
Corporation until 05/06/11
 
                          Sears Holdings Management Corporation until 05/06/11
 
                          Sears, Roebuck and Co. until 05/06/11
 
                          Kmart Corporation until 05/06/11
 
                          Kmart Management Corporation until 05/06/11
 
      Answer of The Academy of Therapeutic Footwear, Inc. due on 04/11/11 but
not filed as of 04/13/11
 
      Settlement negotiations pending between Phil Paccione and some defendants

Page 4 of 4

 



--------------------------------------------------------------------------------



 



SUMMARY OF TRADEMARKS FOR 310 GLOBAL BRANDS, INC.

                              SER. NO. & FILING         MARK   COUNTRY     DATE
    REG. NO. & DATE  
310*
  Bulgaria     85195
03/07/2006     62651
12/21/2007  
310
  Canada     1,305,960
06/20/2006     783,652
11/29/2010  
310
  EU     003206141
05/23/2003     003206141
10/20/2005  
310
  US     78/189743
11/27/2002     3,335,825
11/13/2007  
310 Combo (Elongated)
  US     78/455250
07/22/2004     3,349,353
12/04/2007  
310 Combo (Elongated)
  China     5269088
04/06/2006        
310 Combo (Elongated)
  Japan     108056/2004
11/26/2004     4881973
07/22/2005  
310 Combo (Vertical)
  US     78/455266
07/22/2004     2,995,182
09/13/2005  
310 MOTORING
  Brazil     827120877
01/13/2005     827120877
09/25/2007  
310 MOTORING*
  Bulgaria     85194
03/07/2006     62650
12/21/2007  
310 MOTORING
  Canada     1,305,961
06/20/2006     783,651
11/29/2010  
310 MOTORING
  Chile     676.744
02/16/2005     729.991
07/26/2005  
310 MOTORING
  China     5269087
04/06/2006        
310 MOTORING
  Colombia     05.015.809
02/21/2005     304.379
09/22/2005  
310 MOTORING
  EU     003366028
09/17/2003     003366028
03/17/2005  
310 MOTORING
  Korea     2005-39653
08/25/2005     734436
01/16/2008  
310 MOTORING
  Panama     140899-01
02/25/2005     104899-01
07/14/2005  

 



--------------------------------------------------------------------------------



 



                              SER. NO. & FILING         MARK   COUNTRY     DATE
    REG. NO. & DATE  
310 MOTORING
  US     76/497623
03/17/2003     3,329,835
11/06/2007  
310 MOTORING
  us     77/231992
07/17/2007     3,398,107
03/18/2008  
310 MOTORING
  Venezuela     05/2919
02/22/2005        
310 RACING
  EU     003366036
09/17/2003     003366036
02/04/2005  
THE GAME BY 310 & Design
  Japan     33941/2006
04/13/2006     4997764
10/20/2006  

 

*   Please note that these registrations are held in the name of SKECHERS
U.S.A., INC., II

 



--------------------------------------------------------------------------------



 



SCHEDULE OF LICENSES — SKECHERS AS LICENSOR

                  Licensor/Licensee/Date   IP Being Licensed   Licensed Products
  Term   Territory
Skechers U.S.A., Inc. II

Beluga Inc. (Adjmi)

July 25, 2008
  SKECHERS and related “S” logos; all other marks containing the word “Skechers”
(excluding “Skechers Cali Gear”); Skechers comic book and animated characters so
long as the characters are coupled with the mark SKECHERS.   Children’s and
babies’ apparel with the exceptions of underwear, sleepwear and swimwear.  
July 25, 2008 until June 30, 2012. Licensee can renew the license for several
successive renewal terms (ultimately expiring on June 30, 2021) so long as
certain conditions are met).   The United States, its territories and
possessions.
 
               
Skechers U.S.A., Inc. II

SME Consolidated Ltd. and Mitzi Hong Kong Ltd. (Betesh)

August 1, 2008
  SKECHERS and related “S” logos; all other marks containing the word (excluding
“Skechers Cali Gear”).   Men’s, women’s juniors’ and children’s bags with the
exception of luggage and promotional drawstring bags   August 1, 2008 until
December 31, 2011. Licensee can renew the license for several successive renewal
terms (ultimately expiring on December 31, 2017) so long as certain conditions
are met.   The United States, its territories and possessions and Canada.
 
               
Skechers U.S.A., Inc. II

Build-a-Bear Workshop, Inc.
  SKECHERS and associated logos.   Toy footwear for toy animals.   June 1, 2002
until terminated by either party upon 30 days written notice.   Worldwide.
 
               

 



--------------------------------------------------------------------------------



 



                  Licensor/Licensee/Date   IP Being Licensed   Licensed Products
  Term   Territory
Skechers International II, Skechers S.a.r.l. and Skechers U.S.A., Inc. II

Dabsan International S.A.

May 2009
  SKECHERS and (IMAGE) [v56510v56510715.gif].   Leather and non-leather bags,
namely handbags, backpacks, duffel bags, all-purpose sports bags, drawstring or
cinch bags, briefcases and messenger bags.   May 2009 until December 31, 2011.  
Central and South America (Panama, Costa Rica, Nicaragua, El Salvador, Honduras,
Guatemala, Belize, Venezuela, Colombia, Peru, Dominican Republic, Trinidad,
Aruba, Curacao and Ecuador), the Caribbean (Anguilla, Antigua, the Bahamas,
Barbados, Cayman Islands, Dominica, Grenada, Guadeloupe, Haiti, Jamaica,
Martinique, Montserrat, Netherlands Antilles, St. Kitt, and Nevis, St. Lucia,
St. Vincent and the Grenadines, Tobago, Turks and Caicos Islands and the Virgin
Islands).
 
               

 



--------------------------------------------------------------------------------



 



                  Licensor/Licensee/Date   IP Being Licensed   Licensed Products
  Term   Territory
Skechers U.S.A., Inc. II, Skechers S.a.r.l., Skechers International II and
Skechers USA Canada, Inc.

Global Design Concepts, Inc.

October 15, 2009
  SKECHERS and (IMAGE) [v56510v56510715.gif].   Men’s, women’s, juniors’,
tweens’, boys’, girls’, infants’ and toddlers’ bags including backpacks,
handbags, messenger bags, tote bags, sport bags, novelty bags, cosmetic bags and
lunch bags with the exception of luggage, wallets and coin purses.   October 15,
2009 until December 31, 2016. Licensee can renew the license for a single
renewal term (ultimately expiring on December 31, 2016) so long as certain
conditions are met.   The United States, its territories and possessions, US
Armed Forces Bases worldwide and Canada (including case by case sales to
retailers in Mexico).
 
               
Skechers U.S.A., Inc. II, Skechers S.a.r.l., Skechers International II and
Skechers USA Canada, Inc.

Laughing Buddha LLC d/b/a Buddha Amplification

November 1, 2009
  MARK NASON and all variations thereof.   Signature guitar amplifiers and
Signature 412 cabinets.   November 1, 2009 until October 31, 2011. Licensee can
renew the license for a single renewal term (ultimately expiring on October 31,
2012) so long as certain conditions are met.   Worldwide.
 
               
Skechers S.a.r.l.

LS Networks

January 1, 2009
  SKECHERS and (IMAGE) [v56510v56510715.gif].   Apparel, socks, caps, hats,
belts, wallets, duffel and sport bags, backpacks, casual bags, totes and cinch
sacks (but specifically excluding footwear, eyewear and watches).   January 2009
until December 31, 2018. Licensee can renew the license for a single renewal
term (ultimately expiring on December 31, 2023) so long as certain conditions
are met.   Republic of Korea.
 
               

 



--------------------------------------------------------------------------------



 



                  Licensor/Licensee/Date   IP Being Licensed   Licensed Products
  Term   Territory
Skechers U.S.A., Inc. II

MGS Sports Trading Ltd.

May 1, 2003
  SKECHERS SPORT   Men’s and women’s active apparel in knits to include tops,
bottoms and work out apparel and coordinating outerwear.   May 1, 2003 until
December 31, 2003.   Israel.
 
               
Skechers U.S.A., Inc. II

Olivet International

August 1, 2010
  SKECHERS and (IMAGE) [v56510v56510715.gif].   All wheeled bags, toiletry kits,
garment bags and wheeled totes, travel totes 17” or larger with computer sleeves
sold as part of a luggage collections, duffel bags with and without wheels sized
larger than 20” and sold as part of a luggage collection.   August 1, 2010 until
December 31, 2013.   The United States, its territories and possessions, US
Armed Forces Bases worldwide.
 
               
Skechers S.a.r.l.

Otto (GmbH & Co KG)

December 1, 2005
  SKECHERS   Men’s, women’s and children’s (active)wear, to include t-shirts,
shorts, caps and socks, men’s, women’s and children’s beach wear and underwear.
  December 1, 2005 until February 28, 2007.   Germany, Austria and Netherlands
and Switzerland.
 
               
Skechers S.a.r.l.

Pairs Retail India Ltd.

April 1, 2010
  SKECHERS and (IMAGE) [v56510v56510715.gif].   Apparel, socks, caps, hats,
belts, wallets, duffel and sport bags, backpacks, casual bags, totes and cinch
sacks.   April 1, 2010 until June 30, 2012.   India.
 
               

 



--------------------------------------------------------------------------------



 



                  Licensor/Licensee/Date   IP Being Licensed   Licensed Products
  Term   Territory
Skechers U.S.A., Inc.

PumpOne, LLC

July 15, 2010
  Shape-ups.   At least one iTunes App.   July 15, 2010 until thirty-six (36)
months after the App goes live on iTunes.    
 
               
Skechers S.a.r.l., Skechers International II

Skechers China Limited

April 26, 2008
  SKECHERS   Footwear, apparel and other accessories.   April 26, 2008 until
termination by one of the parties.   The People’s Republic of China.
 
               
Skechers S.a.r.l.

Skechers Hong Kong Limited

2008
  SKECHERS   Footwear, apparel and other accessories.   2008 until termination
by one of the parties.   Hong Kong and The Macau Special Administrative Region
of The People’s Republic of China.
 
               
Skechers U.S.A., Inc. II

Strategic Partners, Inc.

April 14, 2009
  SKECHERS and (IMAGE) [v56510v56510715.gif].   Medical uniforms and scrubs.  
April 14, 2009 until December 31, 2012. Licensee can renew the license for
several successive renewal terms (ultimately expiring on December 31, 2024) so
long as certain conditions are met.   The United States, its territories and
possessions and Canada.
 
               

 



--------------------------------------------------------------------------------



 



                  Licensor/Licensee/Date   IP Being Licensed   Licensed Products
  Term   Territory
Skechers U.S.A., Inc. II

Street Flyers

February 11, 2011
  SKECHERS and (IMAGE) [v56510v56510715.gif]; Skechers animated characters
“Twinkle Toes”, “Hot Lights”, “Luminator” and “Hydee and the Hy-Tops”; and
“Zevo-3, consisting of the animated characters “Z-Strap”, “Elastika” and “Kewl
Breeze”.   Bicycles, tricycles, inline skates, quad skates, training skates,
skateboards, 2-wheel and 3-wheel folding and non-folding scooters, six-volt
battery powered ride-ons, helmets, knee-pads, elbow pads and padded gloves for
boys, girls, men and women.   February 1, 2011 until December 31, 2013.   The
United States, its territories and possessions, US Armed Forces Bases worldwide
and Canada.
 
               
Skechers International II, Skechers S.a.r.l. and Skechers U.S.A., Inc. II

Trendworks International Corporation

March 1, 2005
  SKECHERS   Men’s, women’s and kids watches.   March 1, 2005 until
September 30, 2012.   Philippines.
 
               
Skechers U.S.A., Inc. II, Skechers S.a.r.l., Skechers International II and
Skechers U.S.A. Canada, Inc.

United Legwear Company, LLC and United Legwear Asia, Ltd.

October 15, 2003
  SKECHERS and (IMAGE) [v56510v56510715.gif].   Ladies’, men’s, boys’, girls’,
kids’, infants’ and toddlers’ socks, hosiery, legwear, tights and legwarmers.  
October 15, 2003 until March 31, 2010. Licensee can renew the license for one
renewal term from April 1, 2013 until March 31, 2016 so long as certain
conditions are met.   The United States, its territories and possessions,
Canada, Iceland, Norway, Sweden, Finland, Denmark, China, Japan, Panama and the
United Arab Emirates.
 
               

 



--------------------------------------------------------------------------------



 



                  Licensor/Licensee/Date   IP Being Licensed   Licensed Products
  Term   Territory
Skechers U.S.A., Inc.

Virtual Greats LLC

October 12, 2010
  SKECHERS and (IMAGE) [v56510v56510715.gif], “Shape-ups”, Skechers Shape-ups”,
“Tone-ups”, “Skechers tone-ups”, “Resistances Runners”, “Skechers Resistance
Runners”, “Shape Up Toners”, “Skechers Shape Up Toners”, “ Skechers Fitness” and
“Skechers Fitness Group”.   Virtual merchandise for sale online.   October 12,
2010 until October 11, 2011.   The Universe.
 
               
Skechers U.S.A., Inc. II, Skechers S.a.r.l., Skechers International II and
Skechers USA Canada, Inc.

Viva Optique, Inc.

January 1, 2009
  SKECHERS and (IMAGE) [v56510v56510715.gif].   Optical frames, sunglasses and
eye accessories.   January 1, 2009 until June 30, 2013. Licensee can renew the
license for several successive renewal terms (ultimately expiring on June 30,
2028) so long as certain conditions are met.   Worldwide (with certain limited
exceptions).
 
               
Skechers U.S.A., Inc. II, Skechers S.a.r.l., Skechers International II and
Skechers USA Canada, Inc.

Viva Optique, Inc.

September 30, 2009
  MARK NASON.   Optical frames, sunglasses and eye accessories.   September 30,
2009 until December 31, 2013. Licensee can renew the license for one renewal
term from January 1, 2014 through December 31, 2018 so long as certain
conditions are met.   The World.
 
               

 



--------------------------------------------------------------------------------



 



SCHEDULE OF LICENSES — SKECHERS AS LICENSEE

                  Licensor/Licensee/Date   IP Being Licensed   Licensed Products
  Term   Territory
Ecko.Complex LLC

Skechers U.S.A., Inc. II and Skechers International II

April 7, 2003
  MARC ECKO, Rhino I Design, Rhino Red Design, Rhino Unld. Design.   Men’s,
women’s boys’ and girls’ footwear with the exception of tuxedo shoes.   April 7,
2003 until June 30, 2028.   Worldwide (with certain limited exceptions).
 
               
Mapmyfitness, Inc.

Skechers U.S.A., Inc.
  The text, data, graphics, moving and still images and sound recordings
contained in the MapMyFitness services and registered user content.   Use of the
licensed IP for accessing and viewing through Skechers.   July 20, 2010 until
May 31, 2011.    
 
               
Zoo York LLC

Skechers U.S.A., Inc. II and Skechers S.a.r.l.

December 5, 2005
  ZOO YORK and the “ZY” logo.   Men’s, women’s and children’s footwear.  
December 5, 2005 until June 30, 2028.   Worldwide (with certain limited
exceptions).

 



--------------------------------------------------------------------------------



 



Schedule 4.15

                                          Retail Bank Info                 Bank
  Account Name   Route #   Account #   Address   Phone   Signer  
Bank of America(CA)
  SKECHERS USA,INC.   [*]   [*]   675 Anton Blvd. 2nd FL   714-850-6536   [*]  
 
 
      [*]       Costa Mesa,CA 92626            
 
              Contact: Sarah Singh            
 
                           
Chase Bank(NY)
  SKECHERS USA,INC.   [*]   [*]   1999 Avenue of the Stars   310-860-7202   [*]
   
 
              27th FL, CA2-1951            
 
              Los Angeles, CA 90067            
 
              Contact:            
 
              Client Svc Rep — Annette Harper   212-552-2186                    
    Acct Mgr — Sharon Mayreis   310-860-7202   [*]                 Acct Officer
— Jeff Bailard   310-860-7256   [*]
 
                           
Bank of Hawaii
  SKECHERS USA INC 28   [*]   [*]   94-817 Lumiaina St.   888-643-3888   [*]    
 
              Waipahu, HI 96797            
 
                           
First Citizens
  SKECHERS USA INC 42   [*]   [*]   18 Lake Concord Rd.   888-323-4732   [*]    
 
              Concord,NC 28025            
 
                           
Wells Fargo
  SKECHERS USA   [*]   [*]   1525 West W.T. Harris Blvd.   800-566-3862   [*]  
 
 
              Charlotte,NC 28288            
 
  Wire   [*]                    
 
                           
CIT Lock Box(Wholesale)
  SKECHERS USA, INC                        
 
  Wire   [*]   [*]                
 
                           
 
                           
Sun Trust
  SKECHERS USA INC #49   [*]   [*]   7677 Dr. Phillips Blvd.   407-354-1398  
[*]    
 
              Orlando, FL 32819            
 
                           
Sun Trust #2
  SKECHERS USA INC #49   [*]   [*]   9259 F. Airport Blvd.   407-858-1261   [*]
   
 
      [*]       Orlando, FL 32827       [*]    
 
                           
TD Banknorth
  SKECHERS USA INC 11   [*]   [*]   260 Route 32   800-482-5465   [*]    
 
              Central Valley,NY 10917            
 
                           
Citizen’s Bank
  SKECHERS USA INC #52   [*]   [*]   195 Franklin Blvd.   212-553-1862   [*]    
 
              Philadelphia,PA 19154   800-862-6200        
 
              contact:Louis Kaelin            
 
                           
Banco Popular (P.R.)
  SKECHERS USA, INC   [*]   [*]   BPPR Plaza Rial Canovanas   787-876-2030   [*]
   
 
              CLAVE -507            
 
              P.O. Box 362708            
 
              San Jaun, PR 0936-2708            
 
              contact: Norma Vazquez            
 
                           
Chase Bank(IL)
  SKECHERS USA INC   [*]   [*]   K-311 Woodfield Mall   847-240-6475   [*]    
 
              Schaumberg, IL 60173            
 
              *Use Chase NY contacts.            
 
                           
Highland Bank
  SKECHERS USA INC #92   [*]   [*]   322 West Market   877-457-1305   [*]    
 
              Bloomington, MN. 55425            
 
                           
First Bank of Colorado
  SKECHERS USA. INC   [*]   [*]   10403 W.Colfax Ave   303-232-2000   [*]    
 
              Lakewood, CO 80215            
 
                           
PNC Bank (National City)
  SKECHERS US 111   [*]   [*]   201 S. Broad St.   724-458-9250   [*]    
 
              Grove City, PA 16127            
 
  Savings   [*]                    
 
                           
HSBC
  SKECHERS USA INC 112   [*]   [*]   630 Old Country Rd   516-742-5501   [*]    
 
              Garden City, NY 11530            
 
                           
Regions Bank
  SKECHERS USA   [*]   [*]   91 Old Highway 98   850-833-8258   [*]    
 
              Destin, FL 32550   850-837-9537fax        
 
              Contact:Jamie Plummer            
 
  Wire   [*]                    
 
                           
BB & T
  SKECHERS USA INC   [*]   [*]   136 Hwy 400 S.   706-216-5050   [*]    
 
              Dawsonville, GA 30534            
 
                           
United Community Bank
  SKECHERS USA INC   [*]   [*]   4970 Bill Gardner Parkway   770-460-3818   [*]
   
 
              Locust Grove,GA 30248            
 
                           
Central Bank of Lake of the Ozarks
  SKECHERS USA INC   [*]   [*]   3848 Hwy 54
Osage Beach,MO 65065   573-348-2761   [*]    
 
              Contact:Dawn Arnold            
 
  Wire   [*]                    
 
                           
Marshall & Isley Bank
  SKECHERS USA,INC.   [*]   [*]   31 Meadow View Dr.   608-253-8425   [*]  
 
              Lake Delton, WI 53940            
 
              Contact: Sarah Wagner            
 
                           
Compass Bank
  SKECHERS USA,INC.   [*]   [*]   500 S.Missouri   956-969-6262   [*]    
 
              Weslaco, Texas 78596   959-969-1078f        
 
              Contact:Joann Freeman            

* Confidential Portions Omitted and Filed Separately with the Commission.

 



--------------------------------------------------------------------------------



 



                                          Retail Bank Info                 Bank
  Account Name   Route #   Account #   Address   Phone   Signer  
Wells Fargo
  SKECHERS USA,INC.   [*]   [*]   222 N. Kansas St.   915-546-4570   [*]
   
 
      [*]       El Paso, TX 79901       [*]    
 
                           
Security National Bank
  SKECHERS USA INC   [*]   [*]   2 South Main Street   740-426-6384   [*]  
 
              Jeffersonville, OH 43128   740-426-6385        
 
                           
M & T Bank
  SKECHERS USA INC   [*]   [*]   10721 Fairway Lane   301-790-2326   [*]    
 
              Hagerstown, MD 21740   301-790-0901f        
 
                           
MainSource Bank
  SKECHERS USA INC   [*]   [*]   3880 W. Presidential Way   812-526-0551   [*]  
 
              P.O. Box 38            
 
              Edinburgh, IN 46124          
 
                           
Premier Bank
  SKECHERS USA INC   [*]   [*]           [*]    
 
                           
 
                           
Five Star Bank
  SKECHERS USA INC   [*]   [*]   1940 Routes 5 & 20   315-539-1000   [*]
   
 
              P.O. Box 633       [*]    
 
              Waterloo, NY 13165            
 
              Emily Quill(Waterloo)            
 
                           
Credit Card Processing
                           
 
                           
Fifth Third Bank
  SKECHERS USA, INC       [*]   38 Fountain Square Plaza            
 
              10909A            
 
              Cincinnati, OH 45263            
 
              Contact: Amber Riley            
 
              w)513-534-5066            
 
              c)513-708-8651            
 
                           
Bank of America
  SKECHERS USA INC       [*]   675 Anton Blvd            
 
              2nd Floor            
 
              Costa Mesa, CA 92626            
 
                           
Bank of America
  Skechers By Mail       [*]   675 Anton Blvd            
 
              2nd Floor            
 
              Costa Mesa, CA 92626            
 
                           
Bank of America
  SKECHERS USA INC       [*]   1655 Grant St            
 
              Building A-10th Floor            
 
              Concord, CA 94520            
Bank of America
  Skechers II       [*]  
675 Anton Blvd            
 
              2nd Floor            
 
              Costa Mesa, CA 92626            
 
                           
Bank of America Securities LLC/Merril Lynch
  SKECHERS USA INC       [*]   333 S Hope St
23rd Floor            
 
              Los Angeles, CA 90071            
 
                           
Wells Fargo
  SKECHERS USA INC       [*]   620 Coolidge Dr            
 
              Suite 300            
 
              Folsom, CA 95630            
 
                           
Union Bank
  SKECHERS USA INC       [*]   445 S Figueroa St            
 
              11th Floor            
 
              Los Angeles, CA 90071            
 
                           
Union Bank
  SKECHERS USA INC       [*]   445 S Figueroa St            
 
              11th Floor            
 
              Los Angeles, CA 90071            

* Confidential Portions Omitted and Filed Separately with the Commission.

 



--------------------------------------------------------------------------------



 



                                              Retail Bank Info                
Bank   Route #     Account #   Address   Phone     Signer  
International
                               
 
                               
Barclays Bank (U.K.)
          [*]   London Corporate Banking                
 
              PO Box 15161R                
 
              50 Pall Mall                
 
              London,U.K.                
 
              SW1A 1QA                
 
                               
Dresdner (GER)
          [*]                    
 
          [*]                    
 
                               
BNP Paribas (Fr)
          [*]   BNP Paribas Agence Centrale                
 
              16 Boulevard des Iataliens                
 
              75425 Paris Cedex 09                

* Confidential Portions Omitted and Filed Separately with the Commission.

 



--------------------------------------------------------------------------------



 



                                  Retail Bank Info               Bank   Route #
  Account #   Address   Phone   Signer  
CLOSED
                       
 
                       
PNC Bank
      [*]   1500 Prince Rogers Ave.            
 
      (no longer used)   Bridgewater, NJ 08807            
 
                       
Citizens Bank
  [*]   [*]   Providence Place   800-862-6200        
 
          1 Francis Street            
 
          Providence,RI 02903            
 
                       
Bank of America(MA)
  [*]   [*]   157-95971   100 Federal St.   800-995-8670 [*]
 
              Boston, Mass 02110        
 
                       
Bank of America(NJ)
  [*]   [*]   400-702-1067   300 Garden State Plaza   800-353-3824 [*]
 
              Paramus, NJ 07652        

* Confidential Portions Omitted and Filed Separately with the Commission.

 



--------------------------------------------------------------------------------



 



Schedule 4.17
Material Contracts

1.   Amended and Restated 1998 Stock Option, Deferred Stock and Restricted Stock
Plan of Skechers U.S.A., Inc.

2.   Amendment No. 1 to Amended and Restated 1998 Stock Option, Deferred Stock
and Restricted Stock Plan of Skechers U.S.A., Inc.

3.   Amendment No. 2 to Amended and Restated 1998 Stock Option, Deferred Stock
and Restricted Stock Plan of Skechers U.S.A., Inc.

4.   Amendment No. 3 to Amended and Restated 1998 Stock Option, Deferred Stock
and Restricted Stock Plan of Skechers U.S.A., Inc.

5.   2006 Annual Incentive Compensation Plan of Skechers U.S.A., Inc.

6.   2007 Incentive Award Plan of Skechers U.S.A., Inc.

7.   Form of Restricted Stock Agreement under 2007 Incentive Award Plan of
Skechers U.S.A., Inc.

8.   2008 Employee Stock Purchase Plan of Skechers U.S.A., Inc.

9.   Amendment No. 1 to 2008 Employee Stock Purchase Plan of Skechers U.S.A.
Inc.

10.   Indemnification Agreement dated June 7, 1999 between Skechers U.S.A., Inc.
and its directors and executive officers.

11.   Registration Rights Agreement dated June 9, 1999, between Skechers U.S.A.,
Inc., the Greenberg Family Trust and Michael Greenberg.

12.   Tax Indemnification Agreement dated June 8, 1999, between Skechers U.S.A.,
Inc. and certain shareholders.

13.   Lease Agreement, dated November 21, 1997, between Skechers U.S.A., Inc.
and The Prudential Insurance Company of America, regarding 1661 South Vintage
Avenue, Ontario, California.

14.   First Amendment to Lease Agreement, dated April 26, 2002, between Skechers
U.S.A., Inc. and ProLogis California I LLC, regarding 1661 South Vintage Avenue,
Ontario, California.

15.   Second Amendment to Lease Agreement, dated December 10, 2007, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 1661 South
Vintage Avenue, Ontario, California.

 



--------------------------------------------------------------------------------



 



16.   Third Amendment to Lease Agreement, dated January 29, 2009, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 1661 South
Vintage Avenue, Ontario, California.

17.   Fourth Amendment to Lease Agreement, dated September 23, 2009, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 1661 South
Vintage Avenue, Ontario, California.

18.   Fifth Amendment to Lease Agreement, dated June 3, 2010, between Skechers
U.S.A., Inc. and ProLogis California I LLC, regarding 1661 South Vintage Avenue,
Ontario, California.

19.   Lease Agreement, dated November 21, 1997, between Skechers U.S.A., Inc.
and The Prudential Insurance Company of America, regarding 1777 South Vintage
Avenue, Ontario, California.

20.   First Amendment to Lease Agreement, dated April 26, 2002, between Skechers
U.S.A., Inc. and Cabot Industrial Properties, L.P., regarding 1777 South Vintage
Avenue, Ontario, California.

21.   Second Amendment to Lease Agreement, dated May 14, 2002, between Skechers
U.S.A., Inc. and Cabot Industrial Properties, L.P., regarding 1777 South Vintage
Avenue, Ontario, California.

22.   Third Amendment to Lease Agreement, dated May 7, 2007, between Skechers
U.S.A., Inc. and CLP Industrial Properties, LLC, regarding 1777 South Vintage
Avenue, Ontario, California.

23.   Fourth Amendment to Lease Agreement, dated November 10, 2007, between
Skechers U.S.A., Inc. and CLP Industrial Properties, LLC, regarding 1777 South
Vintage Avenue, Ontario, California.

24.   Fifth Amendment to Lease Agreement, dated November 20, 2008, between
Skechers U.S.A., Inc. and CLP Industrial Properties, LLC, regarding 1777 South
Vintage Avenue, Ontario, California.

25.   Sixth Amendment to Lease Agreement, dated October 26, 2009, between
Skechers U.S.A., Inc. and CLP Industrial Properties, LLC, regarding 1777 South
Vintage Avenue, Ontario, California.

26.   Lease Agreement, dated April 10, 2001, between Skechers U.S.A., Inc. and
ProLogis California I LLC, regarding 4100 East Mission Boulevard, Ontario,
California.

27.   First Amendment to Lease Agreement, dated October 22, 2003, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 4100 East Mission
Boulevard, Ontario, California.

28.   Second Amendment to Lease Agreement, dated April 21, 2006, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 4100 East Mission
Boulevard, Ontario, California.

 



--------------------------------------------------------------------------------



 



29.   Third Amendment to Lease Agreement, dated September 29, 2010, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 4100 East Mission
Boulevard, Ontario, California.

30.   Lease Agreement, dated February 8, 2002, between Skechers International, a
subsidiary of Skechers U.S.A., Inc., and ProLogis Belgium II SPRL, regarding
ProLogis Park Liege Distribution Center I in Liege, Belgium.

31.   Lease Agreement dated September 25, 2007 between Skechers U.S.A., Inc. and
HF Logistics I, LLC, regarding distribution facility in Rancho Belago,
California.

32.   First Amendment to Lease Agreement, dated December 18, 2009, between
Skechers U.S.A., Inc. and HF Logistics I, LLC, regarding distribution facility
in Rancho Belago, California.

33.   Second Amendment to Lease Agreement, dated April 12, 2010, between
Skechers U.S.A., Inc. and HF Logistics I, LLC, regarding distribution facility
in Rancho Belago, California.

34.   Assignment of Lease Agreement, dated April 12, 2010, between HF Logistics
I, LLC and HF Logistics-SKX T1, LLC, regarding distribution facility in Rancho
Belago, California.

35.   Third Amendment to Lease Agreement, dated August 18, 2010, between
Skechers U.S.A., Inc. and HF Logistics-SKX T1, LLC, regarding distribution
facility in Rancho Belago, California. Lease Agreement dated May 20, 2008
between Skechers EDC SPRL, a subsidiary of Skechers U.S.A., Inc., and ProLogis
Belgium III SPRL, regarding ProLogis Park Liege Distribution Center II in Liege,
Belgium.

36.   Addendum to Lease Agreement dated May 20, 2008 between Skechers EDC SPRL,
a subsidiary of Skechers U.S.A., Inc., and ProLogis Belgium III SPRL, regarding
ProLogis Park Liege Distribution Center I in Liege, Belgium.

37.   Lease Agreement dated May 9, 2007 between Skechers U.S.A., Inc. and ASB
Blatteis Powell Street, LLC, regarding 200 Powell Street, San Francisco,
California.

38.   First Amendment to Lease Agreement, dated December 28, 2007, between
Skechers U.S.A., Inc. and ASB Blatteis Powell Street, LLC, regarding 200 Powell
Street, San Francisco, California.

39.   Second Amendment to Lease Agreement, dated August 4, 2008, between
Skechers U.S.A., Inc. and ASB Blatteis Powell Street, LLC, regarding 200 Powell
Street, San Francisco, California.

40.   Lease Agreement dated August 13, 2007 between Skechers U.S.A., Inc. and
Thor Palmer House Retail LLC regarding 17 East Monroe Street, Chicago, Illinois.

41.   Lease Agreement dated June 30, 2005 between Skechers U.S.A., Inc. and KLCH
Associates regarding 140 West 34th Street, New York, New York.

 



--------------------------------------------------------------------------------



 



42.   Lease Agreement dated May 23, 2003 between Skechers USA Limited, a wholly
owned subsidiary of Skechers U.S.A., Inc., and The Trafford Centre Limited
regarding 153 Regent Crescent, London, United Kingdom.

43.   Amendment to Lease Agreement, dated January 14, 2009, between Skechers USA
Limited, a wholly owned subsidiary of Skechers U.S.A., Inc., and The Trafford
Centre Limited regarding 153 Regent Crescent, London, United Kingdom.

44.   Purchase Order dated June 23, 2009 from Skechers U.S.A., Inc. to WEI West,
Inc. for approximately $85 million regarding material handling system and
engineering services for new distribution center, of which approximately
$31.7 million in payables remains outstanding.

45.   Trademark License Agreement dated April 7, 2003 between Ecko.Complex, LLC
dba Ecko Unltd., Skechers U.S.A., Inc. II and Skechers International II.

46.   First Amendment to Trademark License Agreement dated January 1, 2004
between Ecko.Complex, LLC dba Ecko Unltd., Skechers U.S.A., Inc. II and Skechers
International II.

47.   Second Amendment to Trademark License Agreement dated February 15, 2006
between Ecko.Complex, LLC dba Ecko Unltd., Skechers U.S.A., Inc. II and Skechers
International II.

48.   Amendment to Trademark License Agreement dated January 1, 2007 between
Ecko.Complex, LLC dba Ecko Unltd., Skechers U.S.A., Inc. II and Skechers
International II.

49.   Third Amendment to Trademark License Agreement dated February __, 2007
between Ecko.Complex, LLC dba Ecko Unltd., Skechers U.S.A., Inc. II and Skechers
International II.

50.   Fourth Amendment to Trademark License Agreement dated March 1, 2007
between Ecko.Complex, LLC dba Ecko Unltd., Skechers U.S.A., Inc. II and Skechers
International II.

51.   License Agreement dated December 5, 2005 between Zoo York, LLC, Skechers
U.S.A., Inc. II and Skechers S.a.r.l.

52.   First Amendment to License Agreement dated February 15, 2006 between Zoo
York, LLC, Skechers U.S.A., Inc. II and Skechers S.a.r.l.

53.   Second Amendment to License Agreement dated March 1, 2007 between Zoo
York, LLC, Skechers U.S.A., Inc. II, Skechers International II and Skechers
S.a.r.l.

54.   Amendment to License Agreements dated March 6, 2008 between Ecko.Complex,
LLC dba Ecko Unltd., Zoo York, LLC, Skechers U.S.A., Inc. II, Skechers
International II and Skechers S.a.r.l.

 



--------------------------------------------------------------------------------



 



55.   Buying Agency Agreement dated June 1, 2006 between Skechers U.S.A., Inc.
II and Skechers Holdings Jersey Limited.

56.   Cost Sharing Agreement dated July 1, 2001 between Skechers U.S.A., Inc.,
Skechers U.S.A., Inc. II and Skechers International II.

57.   First Amendment to Cost Sharing Agreement, dated January 1, 2005, between
Skechers U.S.A., Inc., Skechers U.S.A., Inc. II, Skechers International II and
Skechers USA Canada, Inc.

58.   Skechers International II Partnership Agreement dated June 29, 2001 by
Skechers U.S.A., Inc.

59.   Credit Agreement dated June 30, 2009, by and among Skechers U.S.A., Inc.,
certain of its subsidiaries that are also borrowers thereunder, and certain
lenders including Wells Fargo Capital Finance, LLC (formerly known as Wells
Fargo Foothill, LLC), as co-lead arranger and administrative agent, Bank of
America, N.A., as syndication agent, and Banc of America Securities LLC, as the
other co-lead arranger .

60.   Amendment Number One to Credit Agreement dated November 5, 2009, by and
among Skechers U.S.A., Inc., certain of its subsidiaries that are also borrowers
under the Agreement, and certain lenders including Wells Fargo Capital Finance,
LLC (formerly known as Wells Fargo Foothill, LLC), as co-lead arranger and
administrative agent, Bank of America, N.A., as syndication agent, and Banc of
America Securities LLC, as the other co-lead arranger.

61.   Amendment Number Two to Credit Agreement dated March 4, 2010, by and among
Skechers U.S.A., Inc., certain of its subsidiaries that are also borrowers under
the Agreement, and certain lenders including Wells Fargo Capital Finance, LLC
(formerly known as Wells Fargo Foothill, LLC), as co-lead arranger and
administrative agent, Bank of America, N.A., as syndication agent, and Banc of
America Securities LLC, as the other co-lead arranger.

62.   Amended and Restated Limited Liability Company Agreement dated April 12,
2010 between Skechers R.B., LLC, a Delaware limited liability company and wholly
owned subsidiary of Skechers U.S.A., Inc., and HF Logistics I, LLC, regarding
the ownership and management of the joint venture, HF Logistics-SKX, LLC, a
Delaware limited liability company.

63.   Construction Agreement dated April 23, 2010 between HF Logistics-SKX T1,
LLC, which is a wholly owned subsidiary of a joint venture entered into between
HF Logistics I, LLC and a wholly owned subsidiary of Skechers U.S.A., Inc., and
J. D. Diffenbaugh, Inc. regarding 29800 Eucalyptus Avenue, Rancho Belago,
California.

64.   Construction Loan Agreement dated as of April 30, 2010, by and among HF
Logistics-SKX T1, LLC, which is a wholly owned subsidiary of a joint venture
entered into between HF Logistics I, LLC and a wholly owned subsidiary of
Skechers U.S.A., Inc., Bank of America, N.A., as administrative agent and as a
lender, and Raymond James Bank FSB, as a lender.

 



--------------------------------------------------------------------------------



 



65.   Master Loan and Security Agreement, dated December 29, 2010, by and
between Skechers U.S.A., Inc. and Banc of America Leasing & Capital, LLC.

66.   Equipment Security Note, dated December 29, 2010, by and among Skechers
U.S.A., Inc., Banc of America Leasing & Capital, LLC, and Bank of Utah, as
agent.

 



--------------------------------------------------------------------------------



 



Schedule 4.30(b)
Locations of Inventory and Equipment
Domestic warehouse locations
The following warehouse locations are all leased by Skechers U.S.A., Inc. from
third parties with the exception of 1670 Champagne Avenue, which is leased from
Yale Investments, LLC.

  1.   4100 East Mission Blvd., Ontario, CA 91761     2.   1670 Champagne Ave.,
Ontario, CA 91761     3.   1661 S. Vintage Ave., Ontario, CA 91761     4.   1777
S. Vintage Ave., Ontario, CA 91761     5.   2120 S. Archibald Ave., Ontario, CA
91761     6.   13473 Santa Ana Ave, Fontana CA 92337

Domestic retail store locations
See attached list of domestic stores. All stores with an open date of “n/a” are
expected to be opened within six months, except stores numbered 191 (to be
determined), 345 (2012), 346 (2013) and 363 (2012). All of the domestic retail
store locations are leased by Skechers U.S.A., Inc.





--------------------------------------------------------------------------------



 



(SKECHERS LOGO) [v56510v5651001.gif]
SKECHERS Store and Corporate Listing

                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
1
  C     2,200     Manhattan Beach   1121 Manhattan Ave   Manhattan Beach   CA  
  90266       310.318.3116       310.406.2946 f     6/1/95   2/15/15
2
  WHS     10,140     Gardena   19000 S. Vermont Avenue   Gardena   CA     90248
      310.327.4600       310.327.5274 f     9/1/95   8/31/15
4R
  OTL     4,490     Camarillo Promenade   620 Ventura Blvd., #1311   Camarillo  
CA     93010       805.388.1029       805.388.9603 f     4/23/09   1/31/20
5
  C     1,531     Galleria at South Bay   1815 Hawthorne Blvd., #112   Redondo
Beach   CA     90278       310.370.7769       310.370.0490 f     6/1/96  
6/30/16
6
  OTL     2,768     Ontario Mills Outlet Mall   1 Mills Circle, #202   Ontario  
CA     91764       909.484.8733       909.484.8525 f     11/1/96   1/31/17
7
  OTL     2,375     Gilroy Premium Outlets   8300 Arroyo Circle, #B050   Gilroy
  CA     95020       408.847.6485       408.847.6685 f     3/28/97   3/31/17
9R
  C     2,171     Sunvalley Mall   220A Sunvalley Mall, #A121A   Concord   CA  
  94520       925.691.5877       925.691.5878 f     7/27/10   1/31/21
10R
  OTL     4,001     Arizona Mills   5000 Arizona Mills Circle, #250   Tempe   AZ
    85282       480.755.7888       480.755.1261 f     6/28/07   4/30/17
11
  OTL     2,300     Woodbury Common Premium Outlets   877 Grapevine Court  
Central Valley   NY     10917       845.928.1459       845.928.1456 f    
3/27/98   1/31/19
12
  C     1,562     Garden State Plaza   1 Garden State Plaza, #1230   Paramus  
NJ     07652       201.291.4128       201.291.4134 f     8/15/97   1/31/18
16R
  OTL     6,000     Tanger Outlet . Riverhead   Long Island Expressway, Exit 73
Tanger Drive, #1209   Riverhead   NY     11901       631.369.5525      
631.369.3906 f     8/7/03   1/31/13
18R
  C     3,106     Beverly Center   8500 Beverly Blvd., #643   Los Angeles   CA  
  90048       310.652.5185       310.652.5037 f     4/30/03   1/31/13
19
  OTL     3,197     Milpitas Mills   498 Great Mall Drive   Milpitas   CA    
95035       408.719.8155       408.719.8255 f     4/1/98   4/30/15
21R
  C     2,019     Irvine Spectrum   71 Fortune Drive, #852   Irvine   CA    
92618       949.450.0994       949.450.0995 f     5/1/08   4/30/18
22
  C     2,093     The Block at Orange   20 City Blvd. J3, Space #312   Orange  
CA     92868       714.978.2951       714.939.6979 f     11/19/98   1/31/19

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
23
  WHS     11,000     Tarzana   18143 Ventura Blvd.   Tarzana   CA     91356    
  818.345.1024       818.345.2018 f     5/1/98   1/31/13
25
  OTL     3,000     Wrentham Village Premium Outlets   1 Premium Outlets Blvd.,
#165   Wrentham   MA     02093       508.384.8001       508.384.1418 f    
5/22/98   5/31/15
26
  WHS     5,600     Anaheim   1195 N. State College Blvd.   Anaheim   CA    
92806       714.956.2477       714.956.2506 f     8/1/98   7/31/13
27
  WHS     9,110     Van Nuys   6426 Van Nuys Blvd.   Van Nuys   CA     91401    
  818.989.2189       818.989.2171 f     6/1/98   6/25/13
28
  OTL     1,898     Waikele Premium Outlets   94-792 Lumaina Street, Bldg. 2,
#213   Waipahu   HI     96797       808.680.9711       808.680.9239 f    
7/23/98   7/31/15
29R
  C     1,972     Bridgewater Commons   400 Commons Way, #3475   Bridgewater  
NJ     08807       908.685.5808       908.252.1779 f     11/21/08   9/30/18
30
  OTL     3,166     Fashion Outlets   32100 Las Vegas Blvd., #432   Primm   NV  
  89019       702.874.1890       702.874.1895 f     7/15/98   1/31/19
31R
  C     3,194     The Oaks   332 W. Hillcrest Drive, #L005   Thousand Oaks   CA
    91360       805.557.0166       805.557.0266 f     6/27/08   6/30/18
32
  C     1,995     Bayside Marketplace   401 Biscayne Blvd, #2250   Miami   FL  
  33132       305.358.3583       305.358.8790 f     10/1/98   7/31/12
36
  OTL     2,971     Dolphin Mall   11401 N.W. 12th Street, #121   Miami   FL    
33172       305.591.2667       305.591.3017 f     3/3/01   2/28/19
38
  C     1,982     Glendale Galleria   2234 Glendale Galleria   Glendale   CA    
91210       818.543.0741       818.543.0744 f     9/1/98   1/31/12
40
  WHS     7,100     San Diego   4475 Mission Blvd., #A   San Diego   CA    
92109       858.581.6010       858.581.6222 f     12/1/98   1/31/12
41
  OTL     4,073     Katy Mills   28500 Katy Freeway, #671   Katy   TX     77494
      281.644.6500       281.644.6501 f     10/28/99   1/31/15
42
  OTL     3,846     Concord Mills   8111 Concord Mills Blvd., #694   Concord  
NC     28027       704.979.8333       704.979.8330 f     9/16/99   1/31/18
43
  C     4,261     Universal City Walk   1000 Universal Center Dr., #V118  
Universal City   CA     91608       818.762.9688       818.762.9317 f    
3/25/00   3/16/15
44
  WHS     10,317     Norwalk   11033 E. Rosecrans Blvd., #A   Norwalk   CA    
90650       562.868.7747       562.868.6647 f     4/1/99   4/22/15
45
  WHS     10,400     El Monte   12017 E. Garvey Avenue, #A   El Monte   CA    
91733       626.454.3600       626.454.3657 f     10/1/99   10/31/09

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
46
  OTL     2,912     Jersey Gardens Metro Mall   651 Kapkowski Blvd., #2061  
Elizabeth   NJ     07201       908.820.8825       908.820.8826 f     12/4/99  
1/31/20
48
  C     4,724     New York   140 W. 34th Street   New York   NY     10001      
646.473.0490       646.473.0491 f     6/4/00   6/30/17
49
  OTL     3,817     Orlando Premium Outlets   8200 Vineland Ave., #1229  
Orlando   FL     32821       407.477.0029       407.477.0031 f     6/8/00  
1/31/20
50
  OTL     4,272     Arundel Mills   7000 Arundel Mills Circle   Hanover   MD    
21076       443.755.8888       443.755.8885 f     11/17/00   1/31/21
51
  OTL     9,000     Las Americas   4345 Camino de la Plaza, #330   San Diego  
CA     92173       619.934.7340       619.934.7342 f     11/15/01   11/30/13
52
  OTL     3,792     Franklin Mills   1701 Franklin Mills Circle, #202  
Philadelphia   PA     19154       215.501.0710       215.501.0713 f     7/26/01
  1/31/12
53
  OTL     2,011     Desert Hills Premium Outlets   48400 Seminole Drive, #408  
Cabazon   CA     92230       951.922.9301       951.922.0852 f     6/29/00  
5/31/15
54
  WHS     8,932     Westheimer Square Center   6518 Westheimer Road   Houston  
TX     77057       713.977.1174       713.977.1386 f     8/2/02   1/31/13
55
  OTL     2,389     Folsom Premium Outlets   13000 Folsom Blvd., #1215   Folsom
  CA     95630       916.608.2209       916.608.2216 f     8/17/00   7/31/15
56
  WHS     9,595     Huntington Park   6202 Pacific Blvd.   Huntington Park   CA
    90255       323.582.3293       323.582.0523 f     2/10/01   2/28/13
57
  WHS     12,000     Haileah   3301 W. Okeechobee Road   Hialeah   FL     33012
      305.817.1970       305.817.1969 f     11/19/00   1/31/16
58
  WHS     7,200     San Francisco   2600 Mission Street   San Francisco   CA    
94110       415.401.6211       415.401.6215 f     12/17/00   12/31/15
59
  WHS     10,000     Houston   8460 Gulf Freeway   Houston   TX     77017      
713.847.9327       713.847.9236 f     12/17/00   6/30/16
60
  WHS     12,669     Leon Valley   5751 N.W. Loop 410   Leon   TX     78238    
  210.256.2160       210.256.2161 f     2/8/01   3/31/15
61
  WHS     10,400     The Edgewood Center   422 S. Azusa Avenue   Azusa   CA    
91702       626.812.0693       626.815.2553 f     5/23/02   5/31/12
63
  OTL     3,783     Grapevine Mills   3000 Grapevine Mills Parkway, #G  
Grapevine   TX     76051       972.539.3117       972.539.8422 f     6/10/01  
1/31/17
64
  WHS     10,000     San Antonio   903 S.W. Military Drive   San Antonio   TX  
  78221       210.927.7864       210.927.7830 f     6/26/01   6/25/16
65
  WHS     8,681     Long Beach   2550 Long Beach Blvd.   Long Beach   CA    
90806       562.490.2504       562.490.2505 f     6/15/01   6/30/11

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
66
  WHS     9,900     Waterford Lakes Town Center   517 N. Alafaya Trail   Orlando
  FL     32828       407.207.1239       407.207.2136 f     3/22/01   3/31/16
67
  OTL     3,389     Discover Mills   5900 Sugarloaf Parkway, #225  
Lawrenceville   GA     30043       678.847.5155       678.847.5157 f     11/2/01
  1/31/12
68
  WHS     7,910     Snapper Creek   7174-7186 S.W. 117th Ave.   Miami   FL    
33183       305.270.1792       305.270.0941 f     3/24/01   9/30/12
69
  WHS     9,853     Miami Gateway   805.825 N.W. 167th Street   Miami   FL    
33169       305.627.0535       305.627.0536 f     7/26/01   1/31/12
70
  C     3,858     Woodfield Mall   G.308 Woodfield Shopping Center   Schaumburg
  IL     60173       847.413.0211       847.413.0234 f     11/1/01   1/31/21
71
  C     3,200     The Shops at Willow Bend   6121 West Park Blvd., #B116   Plano
  TX     75093       469.366.0149       469.366.0151 f     8/3/01   1/31/13
75
  OTL     3,583     Colorado Mills   14500 W. Colfax Avenue, #259   Lakewood  
CO     80401       720.497.0141       720.497.0143 f     11/14/02   1/31/13
77
  C     3,750     Third Street Promenade   1343 3rd Street Promenade   Santa
Monica   CA     90401       310.899.0151       310.899.9840 f     8/17/01  
5/31/21
78
  OTL     5,282     Belz Canovanas   18400 State Rd. #3, Space #051   Canovanas
  PR     00729       787.886.0505       787.886.0515 f     8/16/01   8/31/13
79
  OTL     5,000     Las Vegas Outlet Center   7400 Las Vegas Blvd., South, #241
  Las Vegas   NV     89123       702.492.0592       702.492.0594 f     7/25/01  
7/31/16
80
  OTL     3,500     Tanger Outlet . San Marcos   4015 Interstate 35 South, #1070
  San Marcos   TX     78666       512.353.4045       512.353.4012 f     7/14/01
  7/31/16
81
  C     1,800     Partridge Creek   17420 Hall Road, #142   Clinton Township  
MI     48038       586.226.0804       586.226.0809 f     10/18/07   1/31/17
82
  OTL     4,585     Tanger Outlet . Lancaster   201 Stanley K. Tanger Blvd.  
Lancaster   PA     17602       717.393.2997       717.393.4791 f     11/21/01  
11/30/16
83
  WHS     9,666     Los Angeles   5191 Whittier Boulevard   Los Angeles   CA    
90022       323.264.4700       323.264.4746 f     12/19/01   12/31/11
84
  WHS     13,305     El Cerrito   5805 Cutting Blvd.   El Cerrito   CA     94530
      510.235.1123       510.235.1218 f     9/20/01   4/30/13
86
  OTL     3,500     Tanger Outlet Center . Kittery II   360 US Route 1, #101  
Kittery   ME     03904       207.439.0556       207.439.3049 f     6/20/03  
5/31/13
87
  C     2,400     Twelve Oaks   27500 Novi Road, #126   Novi   MI     48377    
  248.380.7020       248.380.7224 f     9/28/07   1/31/17
88
  OTL     6,000     Queens Place   88.01 Queens Blvd., #121   Queens Center   NY
    11373       718.699.2773       718.699.0683 f     11/2/01   9/30/16

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
89
  OTL     3,511     The Outlet Shoppes at El Paso   7051 S. Desert Blvd., #A-145
  Canutillo   TX     79835       915.877.2002       915.877.2086     10/10/07  
10/31/12
90
  C     2,995     The Plaza at the King of Prussia   160 North Gulph Road, #2057
  King of Prussia   PA     19406       610.337.7366       610.337.7822 f    
11/15/01   3/31/16
91
  WHS     10,512     Fresno   86 E. Shaw Avenue   Fresno   CA     93710      
559.221.0399       559.221.0699 f     5/3/02   5/31/12
92
  C     3,707     Mall of America   214 North Garden   Bloomington   MN    
55425       952.854.3000       952.854.8515 f     7/19/02   7/31/12
93
  OTL     3,414     Carlsbad Premium Outlets   5610 Paseo Del Norte, #105  
Carlsbad   CA     92008       760.918.0040       760.918.0057 f     5/16/02  
5/31/12
94
  OTL     3,500     Tanger Outlet Center Wisconsin Dells   210 Gasser Road,
#1030   Baraboo   WI     53913       608.253.2024       608.253.2025 f    
7/28/06   7/31/16
95
  C     3,019     Florida Mall   8001 S. Orange Blossom Trail, #312   Orlando  
FL     32809       407.851.0900       407.851.6773 f     8/24/02   1/31/13
96
  OTL     4,527     Tanger Outlet . Myrtle Beach   10827 Kings Road, #895   N.
Myrtle Beach   SC     29572       843.449.7473       843.449.6684 f     6/28/02
  6/30/12
97
  WHS     8,000     Washington Square   4801 W. North Ave.   Chicago   IL    
60639       773.489.9901       773.489.9902 f     3/13/03   5/31/13
99
  OTL     4,550     Steinway Street   31.01 Steinway Street   Astoria   NY    
11103       718.204.0040       718.204.2583 f     4/11/02   1/31/12
100
  C     6,372     Times Square . Reuters Building   3 Times Square   New York  
NY     10036       212.869.9550       212.869.9548 f     1/11/03   8/31/17
102
  WHS     8,000     El Paso   6100 Montana Avenue, #A   El Paso   TX     79925  
    915.774.0002       915.774.0026 f     3/6/03   4/30/13
103
  C     2,781     Houston Galleria II   5085 Westheimer, #B3615   Houston   TX  
  77056       713.623.8660       713.623.0784 f     6/27/03   1/31/14
104
  C     3,165     Tyson’s Corner   1961 Chain Bridge Rd., #D12L   McLean   VA  
  22102       703.790.5520       703.790.5542 f     10/4/02   10/31/12
107
  C     3,247     Ala Moana Shopping Center   1450 Ala Moana Blvd, #2033  
Honolulu   HI     96814       808.941.0660       808.941.0664 f     10/4/02  
1/31/12
111
  OTL     3,001     Grove City Premium Outlets   Grove City Factory Shops #1020
1911 Leesburg-Grove City Road   Grove City   PA     16127       724.748.3547    
  724.748.4674 f     11/14/02   11/30/12
112
  C     2,846     Roosevelt Fields   630 Old Country Road, #1064   Garden City  
NY     11530       516.873.7267       516.873.8029 f     1/13/03   1/31/13
113
  WHS     7,200     McLendon Plaza   10255 N. Freeway #F   Houston   TX    
77037       281.999.5796       281.999.0317 f     5/1/03   4/30/14

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
114
  OTL     3,155     Las Vegas Premium Outlet   905 S. Grand Central Parkway,
#1720   Las Vegas   NV     89106       702.383.4061       702.383.4063 f    
8/1/03   7/31/13
116
  C     2,500     Town Center at Boca Raton   6000 Glades Rd. #1131   Boca Raton
  FL     33431       561.368.1622       561.368.1760 f     2/13/03   2/28/13
119
  WHS     11,250     Southgate Mall   4260 Florin Rd., #B103   Sacramento   CA  
  95823       916.424.8783       916.424.8744 f     6/20/03   4/30/13
120
  WHS     10,251     Pavilions at San Mateo   4900 Cutler Ave. NE, #E1  
Albuquerque   NM     87110       505.884.1191       505.884.8077 f     5/29/03  
5/31/13
121
  OTL     3,894     Tanger Outlet Center Five Oaks   1645 Parkway, #1390  
Sevierville   TN     37862       865.453.9911       865.453.9916 f     8/14/03  
7/31/13
122
  WHS     8,196     Pine Trail Square Mall   1951 A North Military Trail   West
Palm Beach   FL     33409       561.681.6831       561.681.6841 f     8/7/03  
8/31/13
123
  OTL     3,200     Jackson Outlet Village   537 Monmouth Road, Suite 116A,
Space 142   Jackson   NJ     08527       732.928.3636       732.928.6906 f    
11/20/03   5/31/13
124
  OTL     3,000     St. Augustine Outlet Center   2700 State Road 16, #813   St.
Augustine   FL     32092       904.819.9376       904.819.9381 f     7/17/03  
7/31/13
125
  OTL     3,718     Carolina Premium Outlets   1025 Industrial Park Drive, #740
  Smithfield   NC     27577       919.989.2133       919.989.3014 f     6/21/03
  6/30/13
126
  C     2,486     Fashion Show Las Vegas   3200 Las Vegas Boulevard, South,
#1240   Las Vegas   NV     89109       702.696.9905       702.696.1247 f    
11/15/03   1/31/14
129
  WHS     8,624     Clearwater Mall   2663 Gulf To Bay Blvd., #910   Clearwater
  FL     33759       727.791.4048       727.726.6092 f     10/30/03   10/31/13
130
  OTL     3,500     Tanger Outlet Center Charleston   4840 Tanger Outlet Blvd.,
#501   Charleston   SC     29418       843.554.8175       843.554.8177 f    
8/4/06   8/31/16
132
  WHS     5,512     Aurora City Place   130 S. Abilene St., SM.3   Aurora   CO  
  80012       303.344.5767       303.367.2552 f     7/24/03   7/31/13
133
  C     2,553     The Corner Mall   417 Washington St.   Boston   MA     02108  
    617.423.0412       617.423.2875 f     9/25/03   7/31/13
134
  WHS     6,150     Dale Mabry   3804 W. Linebaugh Ave.,
UPS SHIPMENTS: Use Zip Code 33624   Tampa   FL     33618-8702       813.265.9133
      813.960.9385 f     11/3/03   10/31/13
135
  OTL     3,065     Fashion Outlets of Niagara   1900 Military Road, #12  
Niagara Falls   NY     14304       716.297.5464       716.297.4275 f     7/31/03
  7/31/13
139
  OTL     3,380     Silver Sands Factory Stores   10676 Emerald Coast Parkway
West, #139   Destin   FL     32550       850.650.0387       850.650.0951 f    
7/2/03   7/31/13
140
  WHS     8,891     North Creek Plaza   7901 San Dario Avenue, #A   Laredo   TX
    78045       956.796.1531       956.729.1862 f     3/1/07   2/29/12

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
141
  OTL     3,399     Potomac Mills   2700 Potomac Mills Circle, #555   Prince
William   VA     22192       703.490.5546       703.490.5760 f     5/28/04  
1/31/15
142
  OTL     3,748     Sawgrass Mills   12801 West Sunrise Blvd., #539   Sunrise  
FL     33323       954.838.9337       954-838.0162 f     7/23/04   1/31/15
143
  OTL     3,159     St. Louis Mills   5555 St. Louis Mills Blvd., #532  
Hazelwood   MO     63042       314.227.5868       314.227.5870 f     5/21/04  
1/31/15
144
  OTL     3,287     Jersey Shore Premium Outlets   1 Premium Blvd., #221  
Tinton Falls   NJ     07753       732.695.1919       732.695.1944 f     11/13/08
  1/31/14
145
  OTL     3,214     Seattle Premium Outlets   10600 Quil Ceda Blvd., #715  
Tulalip   WA     98271       360.716.3886       360.716.3888 f     5/5/05  
5/31/15
146
  OTL     3,500     Tanger Outlet Center Foley   2601 S McKenzie St., #488  
Foley   AL     36535       251-943-9101       251-943-9104 f     11/18/05  
11/30/15
147
  OTL     4,000     Rehoboth I Tanger Outlets   35000 Midway Outlet Drive, #204
  Rehoboth Beach   DE     19971       302.644.6834       302.644.6836 f    
7/1/05   6/30/15
148
  OTL     3,600     Locust Grove Tanger Outlet Center   1000 Tanger Drive, #408
  Locust Grove   GA     30248       770.288.2011       770.288.2016 f    
8/19/05   8/31/15
149
  OTL     3,380     Great Lakes Crossing   Store Address: 4000 Baldwin Road,
Shipping Address: 4544 Baldwin Road   Auburn Hills   MI     48326      
248.972.0807       248.972.0829 f     6/8/05   1/31/15
 
                                                           
150
  OTL     2,498     North Georgia Premium Outlets   800 Highway 400 South, #1050
  Dawsonville   GA     30534       706.216.1262       706.216.1362 f     7/15/05
  7/31/15
151
  OTL     3,168     Clinton Crossing Premium Outlets   20-A Killingworth
Turnpike, #410   Clinton   CT     06413       860.664.3833       860.664.3848 f
    8/4/05   7/31/15
152
  C     3,045     Bellevue Square   575 Bellevue Square, #240   Bellevue   WA  
  98004       425.688.7601       425.688.7606 f     7/29/05   6/30/15
153
  OTL     3,350     Tilton   120 Laconia Road, #306   Tilton   NH     03276-5238
      603.286.1247       603.286.9314 f     8/19/05   8/31/12
154
  OTL     3,320     Round Rock Premium Outlets   4401 North IH-35, #729   Round
Rock   TX     78664       512.869.3090       512.819.9080 f     8/3/06   8/31/16
155
  C     2,700     Gaslamp   480 5th Avenue, #2-110 and 2-111   San Diego   CA  
  92101       619.238.0912       619.238.4749 f     6/29/06   8/31/16
156
  C     1,995     Burbank Collection   152 E. Palm Ave., #214   Burbank   CA    
91502       818.524.2106       818.524.2108 f     2/26/09   1/31/19
157
  OTL     3,569     Branson Tanger Outlet Center   300 Tanger Boulevard, #501  
Branson   MO     65616       417.339.1304       417.339.1308 f     8/31/05  
8/31/15
158
  C     2,012     The Pier at Ceasars   One Atlantic Ocean, #BW-236   Atlantic
City   NJ     08401       609.345.7980       609.449.0369 f     10/19/06  
12/31/16

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
159
  C     2,370     Westfield Topanga Plaza   6600 Topanga Canyon Blvd., #43A  
Canoga Park   CA     91303       818.887.1827       818.887.5740 f     3/1/07  
6/30/17
160
  C     2,360     Vegas Town Square   6605 South Las Vegas Blvd., #B-139   Las
Vegas   NV     89119       702.361.8958       702.407.8463 f     11/14/07  
11/30/17
161
  C     2,456     North Park Center   2112 NorthPark Center   Dallas   TX    
75225       214.360.9303       214.360.9609 f     4/7/06   4/30/16
162
  OTL     4,250     Rio Grande Outlet Center   5001 East Expressway 83, Suite
#712   Mercedes   TX     78570       956.565.2011       956.565.2034 f    
11/2/06   11/30/16
163
  OTL     3,600     Park City Factory Outlets — Tanger   6699 North Landmark Dr.
  Park City   UT     84098       435.655.3912       435.655.3917 f     1/20/06  
1/31/16
164
  OTL     3,075     Osage Beach Premium Outlets   4540 Highway 54 Space Q1  
Osage Beach   MO     65065       573.348.1883       573.348.4425 f     5/19/06  
5/31/16
165
  C     2,531     Hollywood & Highland Center   6801 Hollywood Boulevard,
#B3-326B   Hollywood   CA     90028       323.382.0108       323.382.0124 f    
6/28/06   4/30/16
166
  C     2,700     Summit Sierra   13985 S Virginia St., #803   Reno   NV    
89511       775.853.3330       775.853.3371 f     10/4/06   10/31/16
167
  C     1,803     Del Amo Fashion Center (Soho Lab)   3 Del Amo Fashion Center,
#83   Torrance   CA     90503       310.793.2474       310.793.2484 f    
9/14/06   1/31/17
168
  C     2,465     Tempe Market Place   2000 E. Rio Salado Parkway, #1074   Tempe
  AZ     85281       480.966.2663       480.966.2664 f     8/23/07   8/31/17
169
  C     2,708     Queens Center Mall   90-15 Queens Blvd., #2008   Elmhurst   NY
    11373       718.592.4073       718.592.2418 f     7/20/06   1/31/17
170
  C     2,322     Woodbridge Center   2335 Woodbridge Center   Woodbridge   NJ  
  07095       732.726.0920       732.726.0938 f     8/30/06   1/31/17
172
  OTL     3,515     Atlantic City Outlets   121 N. Arkansas, #316   Atlantic
City   NJ     08401       609.344.2850       609.344.2852 f     8/30/07  
7/31/17
173
  OTL     3,500     Orlando Premium Outlets International Drive   4967
International Dr., #3A-4.1   Orlando   FL     32819       407.370.2945      
407.370.2947 f     8/11/07   8/31/17
174
  C     2,500     Cherry Creek   3000 East First Ave., #134   Denver   CO    
80206       303.333.1864       303.333.1871 f     9/28/06   1/31/16
175
  C     2,247     International Plaza   2223 N. West Shore Blvd., #184   Tampa  
FL     33607       813.871.5970       813.871.5973 f     10/5/06   1/31/16
176
  C     2,483     Promenade Shops at Dos Lagos   2785 Cabot Drive, #7-145  
Corona   CA     92883       951.277.0484       951.277.1255 f     1/18/07  
1/31/17

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
177
  C     2,587     Arrowhead Towne Center   7700 West Arrowhead Towne Center,
#1061   Phoenix   AZ     85308       623.979.9040       623.979.9626 f    
10/11/06   10/31/16
178
  C     2,184     Tyrone Square   6901 22nd Avenue North, #492A   St. Petersburg
  FL     33710       727.345.1061       727.345.3630 f     12/7/06   1/31/17
179
  OTL     3,500     Albertville Premium Outlets   6415 Labeaux Ave NE, #B230  
Albertville   MN     55301       763.488.1556       763.488.1557 f     9/21/06  
9/30/16
180
  C     2,359     Northshore Mall   210 Andover St. #E125   Peabody   MA    
01960       978.531.7019       978.531.7046 f     4/24/08   1/31/19
181
  C     1,735     Mall at Rockingham   99 Rockingham Park Blvd., #E-159   Salem
  NH     03079       603.893.1697       603.893.2348 f     1/10/2007   1/31/17
182
  C     2,332     Mall of New Hampshire   1500 S. Willow Street, #S-165  
Manchester   NH     03103       603.629.9647       603.629.9659 f     11/29/06  
1/31/17
183
  C     1,858     Solomon Pond   601 Donald Lynch Blvd., #S-132   Marlborough  
MA     01752       508.481.8042       508.481.8627 f     1/17/07   1/31/17
184
  C     2,009     Anaheim Gardenwalk   321 West Katella Ave., #143   Anaheim  
CA     92802       714.533.9621       714.533.3779 f     5/29/08   5/31/18
185
  OTL     3,066     Hilton Head Factory Outlet Center   1414 Fording Island
Road, #A130   Bluffton   SC     29910       843.837.2344       843.837.2347 f  
  3/15/07   3/31/12
186
  OTL     3,500     Gonzales Outlet Center   2210 S. Tanger Blvd., #205  
Gonzales   LA     70737       225.644.4555       225.644.3248 f     11/20/07  
11/30/12
187
  OTL     3,500     Tanger Outlet Center, Washington, PA   2200 Tanger Blvd.,
#701   Washington   PA     15301       724.228.8823       724.228.8825 f    
8/29/08   8/31/13
188
  WHS     7,087     Valley Plaza Shopping Center   1523 West Main Street,
Suite A   El Centro   CA     92243       760.353.8873       760.353.5911 f    
12/7/06   12/31/16
189
  C     2,499     Freehold Raceway Mall   3710 Route 9, Space #G-220   Freehold
  NJ     07728       732.625.1451       732.625.1456 f     2/21/07   12/31/16
190
  OTL     3,000     Chicago Premium Outlets   1650 Premium Outlets Blvd., #207  
Aurora   IL     60502       630.236.1118       630.236.1120 f     6/21/07  
4/30/17
191
  C     2,500     Meadowlands Xanadu   300 Paterson Plank Road East, #31020,
Building C   East Rutherford   NJ     07073       n/a             n/a   n/a
192
  OTL     3,302     Pleasant Prairie Premium Outlet 1   11211 120th Ave., #579  
Pleasant Prairie   WI     53158       262.857.9250       262.857.9470 f    
3/22/07   3/31/17
193
  C     1,920     Barton Creek Square   2901 Capital of Texas Highway, #N01C  
Austin   TX     78746       512.732.1882       512.732.1821 f     8/23/07  
1/31/18

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
194
  C     1,909     Pheasant Lane Mall   310 Daniel Webster Highway, #W267A  
Nashua   NH     03060       603.891.1031       603.891.1045 f     4/5/07  
1/31/18
195
  C     2,412     Edison Mall   4125 Cleveland Ave., #1470B   Fort Myers   FL  
  33901       239.939.4911       239.939.2533 f     5/24/07   1/31/18
196
  OTL     3,000     Leesburg Corner Premium Outlets   241 Fort Evans Road, NE,
#1233   Leesburg   VA     20176       703.779.2650       703.779.8497 f    
5/17/07   4/30/17
197
  OTL     3,497     Philadelphia Premium Outlets   18 Lightcap Road, #1071  
Pottstown   PA     19464       610.326.9733       610.326.9735 f     11/8/07  
11/30/12
198
  OTL     3,500     Tanger Outlet Center Barstow   2796 Tanger Way, #350  
Barstow   CA     92311       760.253.3707       760.253.3708 f     12/13/07  
12/31/12
199
  C     1,992     Arden Fair   1689 Arden Way, #2042   Sacramento   CA     95815
      916.925.0980       916.925.8122 f     5/24/07   5/31/17
200
  C     2,658     Aventura Mall   19575 Biscayne Blvd., #1323   Aventura   FL  
  33180       305.682.9221       305.682.9224 f     6/28/07   3/31/17
201
  C     2,414     Northgate Mall   401 NE Northgate Way, #533C   Seattle   WA  
  98125       206.362.2930       206.362.3865 f     10/30/07   1/31/18
202
  C     2,000     The Shops at Mission Viejo   555 The Shops at Mission Viejo,
#934B   Mission Viejo   CA     92691       949.365.1256       949.365.0734 f    
8/15/07   1/31/18
203
  C     2,132     Plaza Bonita   3030 Bonita Plaza Road, #2276   National City  
CA     91950       619.267.8053       619.267.2384 f     7/1/08   1/31/19
204
  C     2,259     South Park Center   500 Southpark Center Drive, #HL68  
Strongsville   OH     44136       440.238.6517       440.238.6533 f     5/24/07
  1/31/18
206
  C     1,986     Great Northern Mall   4954 Great Northern Mall Blvd., #802  
North Olmstead   OH     44070       440.734.3465       440.734.3630 f    
8/16/07   1/31/18
208
  OTL     2,750     North Bend Factory Stores   461 South Fork Ave., #421A1  
North Bend   WA     98045       425.888.8860       425.888.8863 f     5/24/07  
5/31/17
209
  OTL     2,426     Factory Store at Camarillo Outlet   740 E. Ventura Blvd.,
#512   Camarillo   CA     93010       805.389.7424       805.389.7430 f    
6/21/07   6/30/17
210
  C     2,527     Dadeland Mall   7535 Dadeland Mall, #3030   Miami   FL    
33156       786.268.1088       786.268.1168 f     8/9/07   1/31/18
211
  C     2,003     Cielo Vista Mall   8401 Gateway Blvd. West, #G04A   El Paso  
TX     79925       915.781.7766       915.781.7765 f     5/8/08   1/31/19
212
  WHS     8,998     Hillside Plaza   725 Broadway (Route 1 South)   Saugus   MA
    01906       781.231.1000       781.231.1162 f     10/16/07   8/31/17
213
  WHS     6,000     Pacific Town Center   850 W. Hammer Lane   Stockton   CA    
95210       209.952.4519       209.952.5861 f     9/22/07   8/31/12

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
215
  C     2,310     Annapolis Mall   2002 Annapolis Mall, #1225   Annapolis   MD  
  21401       410.573.9229       410.573.9433 f     11/1/07   1/31/18
216
  C     2,707     Altamonte Mall   451 Altamonte Ave., #1341   Altamonte Springs
  FL     32701       407.332.7362       407.332.7908 f     5/15/08   1/31/19
217
  C     2,186     Riverchase Galleria   3000 Riverchase Galleria, #286   Hoover
  AL     35244       205.560.0695       205.560.0697 f     10/21/07   1/31/08
218
  C     2,164     North Point Mall   1000 North Point Circle, #2032   Alpharetta
  GA     30022       770.667.2253       770.667.2071 f     11/15/07   1/31/18
219
  C     2,381     Augusta Mall   3450 Wrightsboro Road, #2510   Augusta   GA    
30909       706.736.1070       706.736.1072 f     10/19/07   1/31/18
220
  C     2,080     Meadowood Mall   5420 Meadowood Mall Circle, #C104   Reno   NV
    89502       775.828.9400       775.828.9403 f     3/13/08   1/31/18
221
  C     1,997     Chandler Fashion Center   3111 W. Chandler Blvd., #2436  
Chandler   AZ     85226       480.963.8600       480.963.8610 f     11/8/07  
11/30/17
222
  C     7,800     San Francisco   200 Powell Street   San Francisco   CA    
94102       415.986.7044       415.986.7056 f     10/16/08   10/31/18
223
  WHS     7,102     Baldridge Commons   350 N. Dysart Road, Suites 205, 207,
208, & 209   Goodyear   AZ     85338       623.932.2027       623.932.3770 f    
4/17/08   1/31/13
224
  OTL     3,196     Houston Premium Outlets   29300 Hempstead Road, #0861  
Cypress   TX     77433       281.758.1830       281.758.1639 f     3/27/08  
1/31/14
225
  C     2,569     Perimeter Mall   4400 Ashford-Dunwoody Rd., #1035   Atlanta  
GA     30346       770.396.4221       770.396.4082 f     4/3/08   1/31/19
226
  C     2,002     The Oaks Mall Florida   6215 Newberry Road, #H6   Gainesville
  FL     32605       352.332.2473       352.332.2708 f     9/18/08   1/31/19
227
  C     2,500     Pembroke Lakes Mall   11401 Pines Blvd., #426   Pembroke Pines
  FL     33026       954.447.1449       954.447.1491 f     6/13/09   1/31/20
228
  C     2,174     Coastland Center   1900 North Tamiami Trail, #H5   Naples   FL
    34102       239.261.3449       239.262.2692 f     6/12/08   1/31/19
229
  C     3,035     The Palmer House Hilton Retail Development   17 East Monroe
St., #S-6

SHIPPING ADDRESS:
105 S. State Street   Chicago   IL     60603       312.346.2302      
312.346.2387 f     5/1/08   6/30/23
230
  C     2,623     Westfield Southcenter   816 Southcenter Mall, #1140   Tukwila
  WA     98188       206.246.2459       206.246.0662 f     7/25/08   1/31/19
231
  OTL     3,500     Williamsburg Premium Outlets   5555 Richmond Rd., #G140  
Williamsburg   VA     23188       757.220.3813       757.220.4824 f     4/17/08
  4/30/18
232
  OTL     3,500     Puerto Rico Premium Outlets   1 Premium Outlets Blvd., #520
  Barceloneta   PR     00617       787.970.0134       787.970.0136 f    
11/14/08   11/30/18

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
233
  OTL     3,542     Hagerstown Premium Outlets   495 Premium Outlets Blvd., #565
  Hagerstown   MD     21740       240.420.0050       240.420.0052 f     3/13/09
  3/31/19
234
  OTL     3,941     Ellenton Premium Outlets   5173 Factory Shops Blvd., #850  
Ellenton   FL     34222       941.722.6700       941.722.6771 f     5/14/10  
5/31/20
235
  OTL     3,195     Birch Run Premium Outlets   12240 South Beyer Rd., #V011  
Birch Run   MI     48415       989.624.9336       989.624.9526 f     4/10/08  
4/30/18
236
  C     2,500     Westgate City Center   9404 W. Westgate Blvd., #C107  
Glendale   AZ     85305       623.772.1717       623.772.1919 f     1/18/08  
1/31/18
237
  C     2,694     SanTan Village   2174 East Williams Field Road, #538   Gilbert
  AZ     85296       480.857.2442       480.857.8227 f     3/27/08   3/31/18
238
  C     2,660     Greenwood Park Mall   1251 U.S. Highway 31 N, #C08C  
Greenwood   IN     46142       317.885.9470       317.885.9471 f     4/17/08  
1/31/19
239
  C     2,600     The Avenues   10300 Southside Blvd., #1090A   Jacksonville  
FL     32256       904.363.2838       904.363.2928 f     5/22/08   1/31/19
241
  C   3028
Ground Floor 1728
Basement 1300   Union Square   15 Union Square West, #C   New York   NY    
10003       212.647.8891       212.647.8893 f     12/6/08   4/30/19
242
  C     2,300     Westfield Galleria at Roseville   1151 Galleria Blvd., #2085  
Roseville   CA     95678       916.782.1404       916.782.1462 f     7/11/09  
1/31/20
243
  OTL     3,000     Preferred Outlets at Tulare   1549 Retherford St., #C075  
Tulare   CA     93274       559.684.7478       559.684.7495 f     11/6/09  
1/31/11
247
  OTL     3,040     The Legends at Sparks Marina   1350 Scheels Drive, #138  
Sparks   NV     89434       775.358.4082       775.358.7528 f     6/18/09  
1/31/20
248
  OTL     3,361     Lighthouse Place Premium Outlets   601 Wabash St., #G030  
Michigan City   IN     46360       219.878.0525       219.878.0527 f     8/28/08
  1/31/19
249
  OTL     4,000     The Crossings Factory Outlets   1000 Route 611, #D04  
Tannersville   PA     18372       570.629.4210       570.629.5017 f     9/25/08
  1/31/19
250
  OTL     3,503     Tanger Outlets at The Arches   964 The Arches Circle   Deer
Park   NY     11729       631.667.1620       631.667.1470 f     6/18/10  
4/30/11
251
  OTL     3,000     Tanger Factory Outlets at Commerce   800 Steven B Tanger
Blvd., #1210   Commerce   GA     30529       706.336.8471       706.336.8483 f  
  4/24/09   4/30/14
252
  OTL     3,727     Tanger Factory Outlets at Myrtle Beach Hwy 501   4633
Factory Stores Blvd., #C170   Myrtle Beach   SC     29579       843.236.8085    
  843.236.6650 f     9/4/08   9/30/13
254
  OTL     3,500     Tanger Outlet Center — Mebane   4000 Arrowhead Blvd., #240  
Mebane   NC     27301       919.304.1671       919.304.1659 f     11/5/10  
11/30/15
255
  OTL     3,154     Prime Outlets Jeffersonville   8000 Factory Shops Blvd.,
#620   Jeffersonville   OH     43128       740.948.2048       740.948.2036 f    
9/4/08   9/30/18

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
256
  OTL     3,517     The Outlet Shoppes at Oklahoma City   7642 W. Reno Avenue,
#D-405   Oklahoma City   OK     73128       n/a       n/a     n/a   n/a
257
  WHS     6,000     Nellis Plaza   305 N. Nellis Blvd., #105   Las Vegas   NV  
  89110       702.437.7676       702.437.7141 f     11/28/08   1/31/14
258
  C     2,312     Tucson Mall   4500 N. Oracle Road, #217   Tucson   AZ    
85705       520.293.2355       520.293.2257 f     3/20/09   3/31/19
259
  C     2,500     Lincoln Road   730 Lincoln Road   Miami   FL     33139      
305.673.9601       305.674.8268 f     8/1/09   3/31/19
260
  C     3,252     Natick Collection   1245 Worcester Street, #4066   Natick   MA
    01760       508.651.0569       508.651.4174 f     11/26/08   10/31/18
261
  C     2,227     Park Meadows   8405 Park Meadows Center Dr., #1170
(mail should be sent to #1081)   Lone Tree   CO     80124       720.873.2800    
  720.873.2819 f     11/13/08   11/30/18
262
  OTL     3,679     Gaffney Premium Outlets   1 Factory Shops Blvd., #440  
Gaffney   SC     29341       864.487.9535       864.487.9537 f     3/13/09  
3/31/19
263
  OTL     3,780     Outlet Marketplace   5269 International Dr., #A4-C   Orlando
  FL     32819       407.351.2902       407.351.2964 f     2/13/09   2/28/14
264
  OTL     3,000     Tanger Outlets Howell   1475 N. Burkhart Road, #H120  
Howell   MI     48855       517.545.5715       517.545.5717 f     3/19/09  
3/31/14
265
  OTL     4,500     Waterloo Premium Outlets   655 State Route 318, #A016  
Waterloo   NY     13165       315.539.0040       315.539.0357 f     8/5/10  
8/31/11
266
  OTL     3,500     Edinburgh Premium Outlets   11741 North Executive Drive,
#B85   Edinburgh   IN     46124       812.526.5044       812.526.5147 f    
3/27/09   1/31/20
267
  OTL     3,300     Allen Premium Outlets   820 West Stacy Road, #430   Allen  
TX     75013       972.678.4020       972.678.4022 f     6/18/10   1/31/21
268
  OTL     3,848     Citadel Outlets   100 Citadel Drive, #426   Commerce   CA  
  90040       323.832.9884       323.832.9870 f     5/22/09   5/31/19
269
  OTL     2,850     Vacaville Premium Outlets   321 Nut Tree Road, #131H  
Vacaville   CA     95687       707.451.3768       707.451.3785 f     5/22/09  
1/31/20
274
  OTL     3,265     Cincinnati Premium
Outlets   619 Premium Outlet Drive   Monroe   OH     45050       513.539.9116  
    513.539.9126 f     8/6/09   1/31/20
285R
  OTL     4,636     Gurnee Mills   6170 West Grand Avenue, #545   Gurnee   IL  
  60031       847.855.0597       847.855.0705 f     n/a   n/a
286
  OTL     3,506     The Outlets at Zion   250 North Red Cliffs Drive, #25   St.
George   UT     84790       435.673.2160       435.688.2084 f     7/24/09  
7/10/11

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
287
  WHS     12,000     Rosedale Highway   5951 Rosedale Highway   Bakersfield   CA
    93308       661.325.1683       661.325.0644 f     8/8/09   6/30/11
289
  C     2,301     The Strand at Huntington Beach   180 Fifth St., #110  
Huntington Beach   CA     92648       714.969.2101       714.969.2123 f    
11/21/09   11/30/19
293
  OTL     2,840     The Outlets at Hershey   116 Outlet Square   Hershey   PA  
  17033       717.533.8700       717.533.8702 f     2/18/10   2/28/15
294
  C     2,252     Easton Town Center   3992 Gramercy Street, #724   Columbus  
OH     43219       614.470.6889       614.470.6895 f     3/12/10   1/31/21
295
  C     2,497     Westfield Valencia Town Center   24201 West Valencia Blvd.,
#1050   Valencia   CA     91355       661.284.6137       661.284.7752 f    
3/3/10   3/31/20
298
  WHS     10,000     Center City   301 Main Street, #124 — 132   Paterson   NJ  
  07505       973.278.1021       973.278.1404 f     1/7/10   1/31/11
302
  C     2,943     Lenox Square   3393 Peachtree Rd, #4046E   Atlanta   GA    
30326       404.816.1901       404.816.1934 f     5/13/10   5/31/20
303
  C     1,926     SouthPark Mall   4400 Sharon Rd., #G40   Charlotte   NC    
28211       704.364.2177       704.364.2261 f     5/6/10   5/31/20
304
  C     1,088     Orlando International Airport   9331 E. Airport Blvd.  
Orlando   FL     32827       407.825.3208       407.825.3231 f     5/6/10  
9/30/12
305
  WHS     8,900     Route 22   115 Route 22 East   Springfield   NJ     07081  
    973.376.1791       973.376.1793 f     2/19/10   2/28/16
306
  SHP     1,739     Santa Monica Place   395 Santa Monica Place, #210   Santa
Monica   CA     90401       310.451.5327       310.451.5328 f     8/6/10  
8/1/15
307
  OTL     3,550     Johnson Creek Premium Outlets   575 W. Linmar Lane, #B-160  
Johnson Creek   WI     53038       920.699.3561       920.699.3581 f     3/25/10
  3/31/11
308
  OTL     4,033     Aurora Farms Premium Outlets   549 South Chillicothe Road,
#260   Aurora   OH     44202       330.562.0791       330.562.0796 f     3/18/10
  3/31/11
309
  OTL     6,765     Bergen Town Center   2701 Bergen Town Center, #8   Paramus  
NJ     07652       201.843.4595       201.843.4379 f     5/28/10   5/31/15
310
  C     2,232     Palisades Center   1000 Palisades Center Drive, #B115   West
Nyack   NY     10994       845.353.7393       845.353.7396 f     6/24/10  
6/23/20
311
  C     1,951     Promenade Temecula   40820 Winchester Rd., #2255   Temecula  
CA     92591       951.296.1284       951.296.3326 f     7/14/10   7/31/20
312
  C     1,940     Galleria at Sunset   1300 W. Sunset Rd., #1261   Henderson  
NV     89014       702.436.2208       702.436.2217 f     7/8/10   7/31/20

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
315
  WHS     8,741     Gateway Center at Bronx Terminal Market   651 River Avenue,
#Retail D   Bronx   NY     10451       718.585.3024       718.585.3034 f    
9/24/10   9/30/20
316
  SHP     1,934     Skechers Shape Ups Store   590 5th Avenue   New York   NY  
  10036       212.966.9303       212.966.9305 f     5/20/10   5/31/11
317
  C     2,756     Rivercenter   849 E. Commerce, #297   San Antonio   TX    
78205       210.226.2300       210.226.2304 f     8/6/10   8/31/20
318
  C     2,553     Walden Center   One Walden Galleria, Space #D-118   Buffalo  
NY     14225       716.684.0074       716.684.0769 f     8/6/10   8/5/20
322
  SHP     1,899     Hollywood & Orange   6933 Hollywood Blvd.   Hollywood   CA  
  90028       323.460.6690       323.460.4761 f     12/23/10   11/30/11
323
  OTL     3,009     Lake Elsinore Outlets   17600 Collier Avenue, #154B   Lake
Elsinore   CA     92530       951.245.2113       951.245.2188 f     5/27/10  
5/31/12
324
  OTL     3,391     Outlets at Castle Rock   5050 Factory Shops Blvd., #680  
Castle Rock   CO     80108       303.814.9500       303.814.9509 f     9/9/10  
9/30/20
325
  C     2,983     Miracle Mile Shops   3663 Las Vegas Blvd., South, #H-101   Las
Vegas   NV     89109       702.207.2360       702.207.2362 f     11/20/10  
11/30/20
326
  OTL     3,000     The Shops of Grand River   6200 Grand River Blvd., E., #710
(use Space #512 for mailing)   Leeds   AL     35094       205.699.6995      
205.699.6998 f     10/28/10   10/31/15
328
  C     2,650     Antelope Valley Mall   1233 West Rancho Vista Blvd., #921  
Palmdale   CA     93551       661.266.7936       661.266.1213 f     12/3/10  
12/31/20
329
  C     2,452     Westfield Trumbull   5065 Main St., #231   Trumbull   CT    
06611       203.372.0055       203.372.0057 f     12/9/10   1/31/21
330
  WHS     6,907     Taylorsville   5443 South Redwood Road   Taylorsville   UT  
  84101       801.261.5907       801.261.5912 f     9/2/10   9/30/16
331
  C     2,571     Scottsdale Fashion Square   7014 East Camelback Road, #2109  
Scottsdale   AZ     85251       480.949.2810       480.949.2825 f     3/6/11  
1/31/21
332
  WHS     24,000     Flamingo Road   1495 East Flamingo Road   Las Vegas   NV  
  89119       702.836.2070       702.836.2072 f     12/17/10   11/30/15
333
  WHS     5,188     Riverside   3880 Chicago Avenue   Riverside   CA     92507  
    951.784.5933       951.784.5915 f     11/19/10   11/30/13
335
  WHS     9,798     Moreno Valley   29800 Eucalyptus Ave.   Moreno Valley   CA  
  92555       n/a       n/a     n/a   n/a
339
  SHP     1,259     Fashion Valley Mall   7007 Friars Road, #228   San Diego  
CA     92108       n/a       n/a     n/a   n/a

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
340
  OTL     3,358     Miromar Outlets   10801 Corkscrew Rd., #404   Estero   FL  
  33928       239.495.5300       239.495.5083 f     2/4/11   1/31/21
341
  C     2,414     Victoria Gardens   12541 North Main St., #3810   Rancho
Cucamonga   CA     91739       909.899.0484       909.899.8068 f     3/12/11  
3/31/21
342
  C     2,700     Westfield Southlake   2162 Southlake Mall, #536   Merrillville
  IN     46410       219.769.2567       219.769.2519 f     n/a   n/a
343
  SHP     1,662     Westfield Old Orchard   4999 Old Orchard Center, #E-26  
Skokie   IL     60077       n/a       n/a     n/a   n/a
344
  SHP     2,585     The Forum Shops at Caesars   3500 Las Vegas Blvd., #L21A  
Las Vegas   NV     89109       702.433.0560       702.433.0562 f     4/12/11  
3/31/21
345
  OTL     3,397     Paragon Outlets Grand Prairie   Space 845   Grand Prairie  
TX             n/a       n/a     n/a   n/a
346
  OTL     3,500     Paragon Outlets Livermore Valley   Space 530   Livermore
Valley   CA             n/a       n/a     n/a   n/a
348
  C     2,447     Westfield Valley Fair   2855 Stevens Creek Blvd., #A071  
Santa Clara   CA     95050       408.557.0438       408.557.8463 f     3/17/11  
3/31/21
351
  C     2,350     Beachwood Place   26300 Cedar Road, #1115   Beachwood   OH    
44122       216.292.5767       216.292.5780 f     4/22/11   4/30/21
352
  C     2,511     Kenwood Towne Centre   7875 Montgomery Road, #2327  
Cincinnati   OH     45263       n/a       n/a     n/a   n/a
353
  C     2,800     Florence Mall   2028 Florence Mall, #1128   Florence   KY    
41042       n/a       n/a     n/a   n/a
354
  C     2,626     Willowbrook Mall   1400 Willowbrook Mall, #1475   Wayne   NJ  
  07470       973.837.9220       973.837.9222 f     n/a   n/a
355
  C     2,381     Staten Island Mall   2655 Richmond Ave., #1565   Staten Island
  NY     10314       718.761.3178       718.761.3280 f     n/a   n/a
356
  C     2,700     Mall St. Matthews   5000 Shelbyville Road, #1315   Louisville
  KY     40207       n/a       n/a     n/a   n/a
357
  WHS     5,624     Hawaiian Gardens   12157 Carson Street   Hawaiian Gardens  
CA     90716       n/a       n/a     n/a   n/a
358
  WHS     8,102     Westminster   15251 Beach Blvd.   Westminster   CA     92683
      n/a       n/a     n/a   n/a
359
  OTL     3,135     Tanger Outlets Blowing Rock   278 Shoppes on the Parkway
Rd., #62   Blowing Rock   NC     28605       828.295.9100       828.295.9050 f  
  n/a   n/a

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
360
  OTL     3,595     Lebanon Premium Outlets   273 Outlet Village Blvd.   Lebanon
  TN     37090       615.449.9705       615.449.9707 f     n/a   n/a
361
  OTL     3,000     Florida Keys Outlet Center   250 E. Palm Dr., #160   Florida
City   FL     33034       305.247.0007       305.247.0030 f     n/a   n/a
362
  OTL     3,060     Calhoun Premium Outlets   Space #A004   Calhoun   GA        
    n/a       n/a     n/a   n/a
363
  OTL     3,192     Merrimack Premium Outlets   Space #747   Merrimack   NH    
        n/a       n/a     n/a   n/a
364
  OTL     3,000     The Outlet Shoppes at Oshkosh   3001 S. Washburn St., #E70  
Oshkosh   WI     54904       n/a       n/a     n/a   n/a
366
  OTL     4,000     Tanger Outlets Williamsburg   119 Tanger Drive  
Williamsburg   IA     52361       n/a       n/a     n/a   n/a
367
  C     2,500     Crossgates Mall   1 Crossgates Mall Road, #B205   Albany   NY
    12203       n/a       n/a     n/a   n/a
368
  OTL     3,500     Fashion Outlets of Chicago   Space #1160   Rosemont   IL    
        n/a       n/a     n/a   n/a
369
  OTL     6,075     Plaza Mexico   11215 Long Beach Blvd.
Building B-5 Suite 1008 / 1009   Lynwood   CA     90262       n/a       n/a    
n/a   n/a
370
  WHS     7,500     Modesto   Space #32   Modesto   CA             n/a       n/a
    n/a   n/a
371
  WHS     7,215     Cottonwood Heights   6927 Park Centre Drive   Salt Lake City
  UT     84121       n/a       n/a     n/a   n/a
372
  WHS     10,000     Natomas Marketplace   3581 Truxel Road   Sacramento   CA  
  95834       n/a       n/a     n/a   n/a
373
  WHS     7,899     Sugarhouse   675 East 2100 South   Salt Lake City   UT    
84106       n/a       n/a     n/a   n/a
374
  WHS     7,803     Marshalls Plaza   711 2nd Street   San Bernadino   CA    
92410       n/a       n/a     n/a   n/a
375
  C     2,518     Mayfair Mall   2500 N. Mayfair Road, #610A   Wauwatosa   WI  
  53226       n/a       n/a     n/a   n/a
376
  OTL     3,000     Tanger Outlets Tuscola   D1200 Tuscola Blvd.   Tuscola   IL
    61953       n/a       n/a     n/a   n/a
377
  WHS     14,016     Orangefair Marketplace   1304 S. Harbor Blvd.   Fullerton  
CA     92832       n/a       n/a     n/a   n/a

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
378
  WHS     8,581     Campbell Fair Plaza   3175 N. Campbell Ave.   Tucson   AZ  
  85719       n/a       n/a     n/a   n/a
379
  WHS     8,690     Burbank Station       Burbank   IL             n/a       n/a
    n/a   n/a
380
  WHS     9,520     Palm Plaza Shopping Center       Miami   FL             n/a
      n/a     n/a   n/a

 



--------------------------------------------------------------------------------



 



(SKECHERS LOGO) [v56510v5651001.gif]
SKECHERS Store and Corporate Listing

                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
1
  C     2,200     Manhattan Beach   1121 Manhattan Ave   Manhattan Beach   CA  
  90266       310.318.3116       310.406.2946 f     6/1/95   2/15/15
2
  WHS     10,140     Gardena   19000 S. Vermont Avenue   Gardena   CA     90248
      310.327.4600       310.327.5274 f     9/1/95   8/31/15
4R
  OTL     4,490     Camarillo Promenade   620 Ventura Blvd., #1311   Camarillo  
CA     93010       805.388.1029       805.388.9603 f     4/23/09   1/31/20
5
  C     1,531     Galleria at South Bay   1815 Hawthorne Blvd., #112   Redondo
Beach   CA     90278       310.370.7769       310.370.0490 f     6/1/96  
6/30/16
6
  OTL     2,768     Ontario Mills Outlet Mall   1 Mills Circle, #202   Ontario  
CA     91764       909.484.8733       909.484.8525 f     11/1/96   1/31/17
7
  OTL     2,375     Gilroy Premium Outlets   8300 Arroyo Circle, #B050   Gilroy
  CA     95020       408.847.6485       408.847.6685 f     3/28/97   3/31/17
9R
  C     2,171     Sunvalley Mall   220A Sunvalley Mall, #A121A   Concord   CA  
  94520       925.691.5877       925.691.5878 f     7/27/10   1/31/21
10R
  OTL     4,001     Arizona Mills   5000 Arizona Mills Circle, #250   Tempe   AZ
    85282       480.755.7888       480.755.1261 f     6/28/07   4/30/17
11
  OTL     2,300     Woodbury Common Premium Outlets   877 Grapevine Court  
Central Valley   NY     10917       845.928.1459       845.928.1456 f    
3/27/98   1/31/19
12
  C     1,562     Garden State Plaza   1 Garden State Plaza, #1230   Paramus  
NJ     07652       201.291.4128       201.291.4134 f     8/15/97   1/31/18
16R
  OTL     6,000     Tanger Outlet . Riverhead   Long Island Expressway, Exit 73
Tanger Drive, #1209   Riverhead   NY     11901       631.369.5525      
631.369.3906 f     8/7/03   1/31/13
18R
  C     3,106     Beverly Center   8500 Beverly Blvd., #643   Los Angeles   CA  
  90048       310.652.5185       310.652.5037 f     4/30/03   1/31/13
19
  OTL     3,197     Milpitas Mills   498 Great Mall Drive   Milpitas   CA    
95035       408.719.8155       408.719.8255 f     4/1/98   4/30/15
21R
  C     2,019     Irvine Spectrum   71 Fortune Drive, #852   Irvine   CA    
92618       949.450.0994       949.450.0995 f     5/1/08   4/30/18
22
  C     2,093     The Block at Orange   20 City Blvd. J3, Space #312   Orange  
CA     92868       714.978.2951       714.939.6979 f     11/19/98   1/31/19

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
23
  WHS     11,000     Tarzana   18143 Ventura Blvd.   Tarzana   CA     91356    
  818.345.1024       818.345.2018 f     5/1/98   1/31/13
25
  OTL     3,000     Wrentham Village Premium Outlets   1 Premium Outlets Blvd.,
#165   Wrentham   MA     02093       508.384.8001       508.384.1418 f    
5/22/98   5/31/15
26
  WHS     5,600     Anaheim   1195 N. State College Blvd.   Anaheim   CA    
92806       714.956.2477       714.956.2506 f     8/1/98   7/31/13
27
  WHS     9,110     Van Nuys   6426 Van Nuys Blvd.   Van Nuys   CA     91401    
  818.989.2189       818.989.2171 f     6/1/98   6/25/13
28
  OTL     1,898     Waikele Premium Outlets   94-792 Lumaina Street, Bldg. 2,
#213   Waipahu   HI     96797       808.680.9711       808.680.9239 f    
7/23/98   7/31/15
29R
  C     1,972     Bridgewater Commons   400 Commons Way, #3475   Bridgewater  
NJ     08807       908.685.5808       908.252.1779 f     11/21/08   9/30/18
30
  OTL     3,166     Fashion Outlets   32100 Las Vegas Blvd., #432   Primm   NV  
  89019       702.874.1890       702.874.1895 f     7/15/98   1/31/19
31R
  C     3,194     The Oaks   332 W. Hillcrest Drive, #L005   Thousand Oaks   CA
    91360       805.557.0166       805.557.0266 f     6/27/08   6/30/18
32
  C     1,995     Bayside Marketplace   401 Biscayne Blvd, #2250   Miami   FL  
  33132       305.358.3583       305.358.8790 f     10/1/98   7/31/12
36
  OTL     2,971     Dolphin Mall   11401 N.W. 12th Street, #121   Miami   FL    
33172       305.591.2667       305.591.3017 f     3/3/01   2/28/19
38
  C     1,982     Glendale Galleria   2234 Glendale Galleria   Glendale   CA    
91210       818.543.0741       818.543.0744 f     9/1/98   1/31/12
40
  WHS     7,100     San Diego   4475 Mission Blvd., #A   San Diego   CA    
92109       858.581.6010       858.581.6222 f     12/1/98   1/31/12
41
  OTL     4,073     Katy Mills   28500 Katy Freeway, #671   Katy   TX     77494
      281.644.6500       281.644.6501 f     10/28/99   1/31/15
42
  OTL     3,846     Concord Mills   8111 Concord Mills Blvd., #694   Concord  
NC     28027       704.979.8333       704.979.8330 f     9/16/99   1/31/18
43
  C     4,261     Universal City Walk   1000 Universal Center Dr., #V118  
Universal City   CA     91608       818.762.9688       818.762.9317 f    
3/25/00   3/16/15
44
  WHS     10,317     Norwalk   11033 E. Rosecrans Blvd., #A   Norwalk   CA    
90650       562.868.7747       562.868.6647 f     4/1/99   4/22/15
45
  WHS     10,400     El Monte   12017 E. Garvey Avenue, #A   El Monte   CA    
91733       626.454.3600       626.454.3657 f     10/1/99   10/31/09

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
46
  OTL     2,912     Jersey Gardens Metro Mall   651 Kapkowski Blvd., #2061  
Elizabeth   NJ     07201       908.820.8825       908.820.8826 f     12/4/99  
1/31/20
48
  C     4,724     New York   140 W. 34th Street   New York   NY     10001      
646.473.0490       646.473.0491 f     6/4/00   6/30/17
49
  OTL     3,817     Orlando Premium Outlets   8200 Vineland Ave., #1229  
Orlando   FL     32821       407.477.0029       407.477.0031 f     6/8/00  
1/31/20
50
  OTL     4,272     Arundel Mills   7000 Arundel Mills Circle   Hanover   MD    
21076       443.755.8888       443.755.8885 f     11/17/00   1/31/21
51
  OTL     9,000     Las Americas   4345 Camino de la Plaza, #330   San Diego  
CA     92173       619.934.7340       619.934.7342 f     11/15/01   11/30/13
52
  OTL     3,792     Franklin Mills   1701 Franklin Mills Circle, #202  
Philadelphia   PA     19154       215.501.0710       215.501.0713 f     7/26/01
  1/31/12
53
  OTL     2,011     Desert Hills Premium Outlets   48400 Seminole Drive, #408  
Cabazon   CA     92230       951.922.9301       951.922.0852 f     6/29/00  
5/31/15
54
  WHS     8,932     Westheimer Square Center   6518 Westheimer Road   Houston  
TX     77057       713.977.1174       713.977.1386 f     8/2/02   1/31/13
55
  OTL     2,389     Folsom Premium Outlets   13000 Folsom Blvd., #1215   Folsom
  CA     95630       916.608.2209       916.608.2216 f     8/17/00   7/31/15
56
  WHS     9,595     Huntington Park   6202 Pacific Blvd.   Huntington Park   CA
    90255       323.582.3293       323.582.0523 f     2/10/01   2/28/13
57
  WHS     12,000     Haileah   3301 W. Okeechobee Road   Hialeah   FL     33012
      305.817.1970       305.817.1969 f     11/19/00   1/31/16
58
  WHS     7,200     San Francisco   2600 Mission Street   San Francisco   CA    
94110       415.401.6211       415.401.6215 f     12/17/00   12/31/15
59
  WHS     10,000     Houston   8460 Gulf Freeway   Houston   TX     77017      
713.847.9327       713.847.9236 f     12/17/00   6/30/16
60
  WHS     12,669     Leon Valley   5751 N.W. Loop 410   Leon   TX     78238    
  210.256.2160       210.256.2161 f     2/8/01   3/31/15
61
  WHS     10,400     The Edgewood Center   422 S. Azusa Avenue   Azusa   CA    
91702       626.812.0693       626.815.2553 f     5/23/02   5/31/12
63
  OTL     3,783     Grapevine Mills   3000 Grapevine Mills Parkway, #G  
Grapevine   TX     76051       972.539.3117       972.539.8422 f     6/10/01  
1/31/17
64
  WHS     10,000     San Antonio   903 S.W. Military Drive   San Antonio   TX  
  78221       210.927.7864       210.927.7830 f     6/26/01   6/25/16
65
  WHS     8,681     Long Beach   2550 Long Beach Blvd.   Long Beach   CA    
90806       562.490.2504       562.490.2505 f     6/15/01   6/30/11

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
66
  WHS     9,900     Waterford Lakes Town Center   517 N. Alafaya Trail   Orlando
  FL     32828       407.207.1239       407.207.2136 f     3/22/01   3/31/16
67
  OTL     3,389     Discover Mills   5900 Sugarloaf Parkway, #225  
Lawrenceville   GA     30043       678.847.5155       678.847.5157 f     11/2/01
  1/31/12
68
  WHS     7,910     Snapper Creek   7174-7186 S.W. 117th Ave.   Miami   FL    
33183       305.270.1792       305.270.0941 f     3/24/01   9/30/12
69
  WHS     9,853     Miami Gateway   805.825 N.W. 167th Street   Miami   FL    
33169       305.627.0535       305.627.0536 f     7/26/01   1/31/12
70
  C     3,858     Woodfield Mall   G.308 Woodfield Shopping Center   Schaumburg
  IL     60173       847.413.0211       847.413.0234 f     11/1/01   1/31/21
71
  C     3,200     The Shops at Willow Bend   6121 West Park Blvd., #B116   Plano
  TX     75093       469.366.0149       469.366.0151 f     8/3/01   1/31/13
75
  OTL     3,583     Colorado Mills   14500 W. Colfax Avenue, #259   Lakewood  
CO     80401       720.497.0141       720.497.0143 f     11/14/02   1/31/13
77
  C     3,750     Third Street Promenade   1343 3rd Street Promenade   Santa
Monica   CA     90401       310.899.0151       310.899.9840 f     8/17/01  
5/31/21
78
  OTL     5,282     Belz Canovanas   18400 State Rd. #3, Space #051   Canovanas
  PR     00729       787.886.0505       787.886.0515 f     8/16/01   8/31/13
79
  OTL     5,000     Las Vegas Outlet Center   7400 Las Vegas Blvd., South, #241
  Las Vegas   NV     89123       702.492.0592       702.492.0594 f     7/25/01  
7/31/16
80
  OTL     3,500     Tanger Outlet . San Marcos   4015 Interstate 35 South, #1070
  San Marcos   TX     78666       512.353.4045       512.353.4012 f     7/14/01
  7/31/16
81
  C     1,800     Partridge Creek   17420 Hall Road, #142   Clinton Township  
MI     48038       586.226.0804       586.226.0809 f     10/18/07   1/31/17
82
  OTL     4,585     Tanger Outlet . Lancaster   201 Stanley K. Tanger Blvd.  
Lancaster   PA     17602       717.393.2997       717.393.4791 f     11/21/01  
11/30/16
83
  WHS     9,666     Los Angeles   5191 Whittier Boulevard   Los Angeles   CA    
90022       323.264.4700       323.264.4746 f     12/19/01   12/31/11
84
  WHS     13,305     El Cerrito   5805 Cutting Blvd.   El Cerrito   CA     94530
      510.235.1123       510.235.1218 f     9/20/01   4/30/13
86
  OTL     3,500     Tanger Outlet Center . Kittery II   360 US Route 1, #101  
Kittery   ME     03904       207.439.0556       207.439.3049 f     6/20/03  
5/31/13
87
  C     2,400     Twelve Oaks   27500 Novi Road, #126   Novi   MI     48377    
  248.380.7020       248.380.7224 f     9/28/07   1/31/17
88
  OTL     6,000     Queens Place   88.01 Queens Blvd., #121   Queens Center   NY
    11373       718.699.2773       718.699.0683 f     11/2/01   9/30/16

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
89
  OTL     3,511     The Outlet Shoppes at El Paso   7051 S. Desert Blvd., #A-145
  Canutillo   TX     79835       915.877.2002       915.877.2086     10/10/07  
10/31/12
90
  C     2,995     The Plaza at the King of Prussia   160 North Gulph Road, #2057
  King of Prussia   PA     19406       610.337.7366       610.337.7822 f    
11/15/01   3/31/16
91
  WHS     10,512     Fresno   86 E. Shaw Avenue   Fresno   CA     93710      
559.221.0399       559.221.0699 f     5/3/02   5/31/12
92
  C     3,707     Mall of America   214 North Garden   Bloomington   MN    
55425       952.854.3000       952.854.8515 f     7/19/02   7/31/12
93
  OTL     3,414     Carlsbad Premium Outlets   5610 Paseo Del Norte, #105  
Carlsbad   CA     92008       760.918.0040       760.918.0057 f     5/16/02  
5/31/12
94
  OTL     3,500     Tanger Outlet Center Wisconsin Dells   210 Gasser Road,
#1030   Baraboo   WI     53913       608.253.2024       608.253.2025 f    
7/28/06   7/31/16
95
  C     3,019     Florida Mall   8001 S. Orange Blossom Trail, #312   Orlando  
FL     32809       407.851.0900       407.851.6773 f     8/24/02   1/31/13
96
  OTL     4,527     Tanger Outlet . Myrtle Beach   10827 Kings Road, #895   N.
Myrtle Beach   SC     29572       843.449.7473       843.449.6684 f     6/28/02
  6/30/12
97
  WHS     8,000     Washington Square   4801 W. North Ave.   Chicago   IL    
60639       773.489.9901       773.489.9902 f     3/13/03   5/31/13
99
  OTL     4,550     Steinway Street   31.01 Steinway Street   Astoria   NY    
11103       718.204.0040       718.204.2583 f     4/11/02   1/31/12
100
  C     6,372     Times Square . Reuters Building   3 Times Square   New York  
NY     10036       212.869.9550       212.869.9548 f     1/11/03   8/31/17
102
  WHS     8,000     El Paso   6100 Montana Avenue, #A   El Paso   TX     79925  
    915.774.0002       915.774.0026 f     3/6/03   4/30/13
103
  C     2,781     Houston Galleria II   5085 Westheimer, #B3615   Houston   TX  
  77056       713.623.8660       713.623.0784 f     6/27/03   1/31/14
104
  C     3,165     Tyson’s Corner   1961 Chain Bridge Rd., #D12L   McLean   VA  
  22102       703.790.5520       703.790.5542 f     10/4/02   10/31/12
107
  C     3,247     Ala Moana Shopping Center   1450 Ala Moana Blvd, #2033  
Honolulu   HI     96814       808.941.0660       808.941.0664 f     10/4/02  
1/31/12
111
  OTL     3,001     Grove City Premium Outlets   Grove City Factory Shops #1020
1911 Leesburg-Grove City Road   Grove City   PA     16127       724.748.3547    
  724.748.4674 f     11/14/02   11/30/12
112
  C     2,846     Roosevelt Fields   630 Old Country Road, #1064   Garden City  
NY     11530       516.873.7267       516.873.8029 f     1/13/03   1/31/13
113
  WHS     7,200     McLendon Plaza   10255 N. Freeway #F   Houston   TX    
77037       281.999.5796       281.999.0317 f     5/1/03   4/30/14

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
114
  OTL     3,155     Las Vegas Premium Outlet   905 S. Grand Central Parkway,
#1720   Las Vegas   NV     89106       702.383.4061       702.383.4063 f    
8/1/03   7/31/13
116
  C     2,500     Town Center at Boca Raton   6000 Glades Rd. #1131   Boca Raton
  FL     33431       561.368.1622       561.368.1760 f     2/13/03   2/28/13
119
  WHS     11,250     Southgate Mall   4260 Florin Rd., #B103   Sacramento   CA  
  95823       916.424.8783       916.424.8744 f     6/20/03   4/30/13
120
  WHS     10,251     Pavilions at San Mateo   4900 Cutler Ave. NE, #E1  
Albuquerque   NM     87110       505.884.1191       505.884.8077 f     5/29/03  
5/31/13
121
  OTL     3,894     Tanger Outlet Center Five Oaks   1645 Parkway, #1390  
Sevierville   TN     37862       865.453.9911       865.453.9916 f     8/14/03  
7/31/13
122
  WHS     8,196     Pine Trail Square Mall   1951 A North Military Trail   West
Palm Beach   FL     33409       561.681.6831       561.681.6841 f     8/7/03  
8/31/13
123
  OTL     3,200     Jackson Outlet Village   537 Monmouth Road, Suite 116A,
Space 142   Jackson   NJ     08527       732.928.3636       732.928.6906 f    
11/20/03   5/31/13
124
  OTL     3,000     St. Augustine Outlet Center   2700 State Road 16, #813   St.
Augustine   FL     32092       904.819.9376       904.819.9381 f     7/17/03  
7/31/13
125
  OTL     3,718     Carolina Premium Outlets   1025 Industrial Park Drive, #740
  Smithfield   NC     27577       919.989.2133       919.989.3014 f     6/21/03
  6/30/13
126
  C     2,486     Fashion Show Las Vegas   3200 Las Vegas Boulevard, South,
#1240   Las Vegas   NV     89109       702.696.9905       702.696.1247 f    
11/15/03   1/31/14
129
  WHS     8,624     Clearwater Mall   2663 Gulf To Bay Blvd., #910   Clearwater
  FL     33759       727.791.4048       727.726.6092 f     10/30/03   10/31/13
130
  OTL     3,500     Tanger Outlet Center Charleston   4840 Tanger Outlet Blvd.,
#501   Charleston   SC     29418       843.554.8175       843.554.8177 f    
8/4/06   8/31/16
132
  WHS     5,512     Aurora City Place   130 S. Abilene St., SM.3   Aurora   CO  
  80012       303.344.5767       303.367.2552 f     7/24/03   7/31/13
133
  C     2,553     The Corner Mall   417 Washington St.   Boston   MA     02108  
    617.423.0412       617.423.2875 f     9/25/03   7/31/13
134
  WHS     6,150     Dale Mabry   3804 W. Linebaugh Ave.,
UPS SHIPMENTS: Use Zip Code 33624   Tampa   FL     33618-8702       813.265.9133
      813.960.9385 f     11/3/03   10/31/13
135
  OTL     3,065     Fashion Outlets of Niagara   1900 Military Road, #12  
Niagara Falls   NY     14304       716.297.5464       716.297.4275 f     7/31/03
  7/31/13
139
  OTL     3,380     Silver Sands Factory Stores   10676 Emerald Coast Parkway
West, #139   Destin   FL     32550       850.650.0387       850.650.0951 f    
7/2/03   7/31/13
140
  WHS     8,891     North Creek Plaza   7901 San Dario Avenue, #A   Laredo   TX
    78045       956.796.1531       956.729.1862 f     3/1/07   2/29/12

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
141
  OTL     3,399     Potomac Mills   2700 Potomac Mills Circle, #555   Prince
William   VA     22192       703.490.5546       703.490.5760 f     5/28/04  
1/31/15
142
  OTL     3,748     Sawgrass Mills   12801 West Sunrise Blvd., #539   Sunrise  
FL     33323       954.838.9337       954-838.0162 f     7/23/04   1/31/15
143
  OTL     3,159     St. Louis Mills   5555 St. Louis Mills Blvd., #532  
Hazelwood   MO     63042       314.227.5868       314.227.5870 f     5/21/04  
1/31/15
144
  OTL     3,287     Jersey Shore Premium Outlets   1 Premium Blvd., #221  
Tinton Falls   NJ     07753       732.695.1919       732.695.1944 f     11/13/08
  1/31/14
145
  OTL     3,214     Seattle Premium Outlets   10600 Quil Ceda Blvd., #715  
Tulalip   WA     98271       360.716.3886       360.716.3888 f     5/5/05  
5/31/15
146
  OTL     3,500     Tanger Outlet Center Foley   2601 S McKenzie St., #488  
Foley   AL     36535       251-943-9101       251-943-9104 f     11/18/05  
11/30/15
147
  OTL     4,000     Rehoboth I Tanger Outlets   35000 Midway Outlet Drive, #204
  Rehoboth Beach   DE     19971       302.644.6834       302.644.6836 f    
7/1/05   6/30/15
148
  OTL     3,600     Locust Grove Tanger Outlet Center   1000 Tanger Drive, #408
  Locust Grove   GA     30248       770.288.2011       770.288.2016 f    
8/19/05   8/31/15
149
  OTL     3,380     Great Lakes Crossing   Store Address: 4000 Baldwin Road,
Shipping Address: 4544 Baldwin Road   Auburn Hills   MI     48326      
248.972.0807       248.972.0829 f     6/8/05   1/31/15
 
                                                           
150
  OTL     2,498     North Georgia Premium Outlets   800 Highway 400 South, #1050
  Dawsonville   GA     30534       706.216.1262       706.216.1362 f     7/15/05
  7/31/15
151
  OTL     3,168     Clinton Crossing Premium Outlets   20-A Killingworth
Turnpike, #410   Clinton   CT     06413       860.664.3833       860.664.3848 f
    8/4/05   7/31/15
152
  C     3,045     Bellevue Square   575 Bellevue Square, #240   Bellevue   WA  
  98004       425.688.7601       425.688.7606 f     7/29/05   6/30/15
153
  OTL     3,350     Tilton   120 Laconia Road, #306   Tilton   NH     03276-5238
      603.286.1247       603.286.9314 f     8/19/05   8/31/12
154
  OTL     3,320     Round Rock Premium Outlets   4401 North IH-35, #729   Round
Rock   TX     78664       512.869.3090       512.819.9080 f     8/3/06   8/31/16
155
  C     2,700     Gaslamp   480 5th Avenue, #2-110 and 2-111   San Diego   CA  
  92101       619.238.0912       619.238.4749 f     6/29/06   8/31/16
156
  C     1,995     Burbank Collection   152 E. Palm Ave., #214   Burbank   CA    
91502       818.524.2106       818.524.2108 f     2/26/09   1/31/19
157
  OTL     3,569     Branson Tanger Outlet Center   300 Tanger Boulevard, #501  
Branson   MO     65616       417.339.1304       417.339.1308 f     8/31/05  
8/31/15
158
  C     2,012     The Pier at Ceasars   One Atlantic Ocean, #BW-236   Atlantic
City   NJ     08401       609.345.7980       609.449.0369 f     10/19/06  
12/31/16

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
159
  C     2,370     Westfield Topanga Plaza   6600 Topanga Canyon Blvd., #43A  
Canoga Park   CA     91303       818.887.1827       818.887.5740 f     3/1/07  
6/30/17
160
  C     2,360     Vegas Town Square   6605 South Las Vegas Blvd., #B-139   Las
Vegas   NV     89119       702.361.8958       702.407.8463 f     11/14/07  
11/30/17
161
  C     2,456     North Park Center   2112 NorthPark Center   Dallas   TX    
75225       214.360.9303       214.360.9609 f     4/7/06   4/30/16
162
  OTL     4,250     Rio Grande Outlet Center   5001 East Expressway 83, Suite
#712   Mercedes   TX     78570       956.565.2011       956.565.2034 f    
11/2/06   11/30/16
163
  OTL     3,600     Park City Factory Outlets — Tanger   6699 North Landmark Dr.
  Park City   UT     84098       435.655.3912       435.655.3917 f     1/20/06  
1/31/16
164
  OTL     3,075     Osage Beach Premium Outlets   4540 Highway 54 Space Q1  
Osage Beach   MO     65065       573.348.1883       573.348.4425 f     5/19/06  
5/31/16
165
  C     2,531     Hollywood & Highland Center   6801 Hollywood Boulevard,
#B3-326B   Hollywood   CA     90028       323.382.0108       323.382.0124 f    
6/28/06   4/30/16
166
  C     2,700     Summit Sierra   13985 S Virginia St., #803   Reno   NV    
89511       775.853.3330       775.853.3371 f     10/4/06   10/31/16
167
  C     1,803     Del Amo Fashion Center (Soho Lab)   3 Del Amo Fashion Center,
#83   Torrance   CA     90503       310.793.2474       310.793.2484 f    
9/14/06   1/31/17
168
  C     2,465     Tempe Market Place   2000 E. Rio Salado Parkway, #1074   Tempe
  AZ     85281       480.966.2663       480.966.2664 f     8/23/07   8/31/17
169
  C     2,708     Queens Center Mall   90-15 Queens Blvd., #2008   Elmhurst   NY
    11373       718.592.4073       718.592.2418 f     7/20/06   1/31/17
170
  C     2,322     Woodbridge Center   2335 Woodbridge Center   Woodbridge   NJ  
  07095       732.726.0920       732.726.0938 f     8/30/06   1/31/17
172
  OTL     3,515     Atlantic City Outlets   121 N. Arkansas, #316   Atlantic
City   NJ     08401       609.344.2850       609.344.2852 f     8/30/07  
7/31/17
173
  OTL     3,500     Orlando Premium Outlets International Drive   4967
International Dr., #3A-4.1   Orlando   FL     32819       407.370.2945      
407.370.2947 f     8/11/07   8/31/17
174
  C     2,500     Cherry Creek   3000 East First Ave., #134   Denver   CO    
80206       303.333.1864       303.333.1871 f     9/28/06   1/31/16
175
  C     2,247     International Plaza   2223 N. West Shore Blvd., #184   Tampa  
FL     33607       813.871.5970       813.871.5973 f     10/5/06   1/31/16
176
  C     2,483     Promenade Shops at Dos Lagos   2785 Cabot Drive, #7-145  
Corona   CA     92883       951.277.0484       951.277.1255 f     1/18/07  
1/31/17

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
177
  C     2,587     Arrowhead Towne Center   7700 West Arrowhead Towne Center,
#1061   Phoenix   AZ     85308       623.979.9040       623.979.9626 f    
10/11/06   10/31/16
178
  C     2,184     Tyrone Square   6901 22nd Avenue North, #492A   St. Petersburg
  FL     33710       727.345.1061       727.345.3630 f     12/7/06   1/31/17
179
  OTL     3,500     Albertville Premium Outlets   6415 Labeaux Ave NE, #B230  
Albertville   MN     55301       763.488.1556       763.488.1557 f     9/21/06  
9/30/16
180
  C     2,359     Northshore Mall   210 Andover St. #E125   Peabody   MA    
01960       978.531.7019       978.531.7046 f     4/24/08   1/31/19
181
  C     1,735     Mall at Rockingham   99 Rockingham Park Blvd., #E-159   Salem
  NH     03079       603.893.1697       603.893.2348 f     1/10/2007   1/31/17
182
  C     2,332     Mall of New Hampshire   1500 S. Willow Street, #S-165  
Manchester   NH     03103       603.629.9647       603.629.9659 f     11/29/06  
1/31/17
183
  C     1,858     Solomon Pond   601 Donald Lynch Blvd., #S-132   Marlborough  
MA     01752       508.481.8042       508.481.8627 f     1/17/07   1/31/17
184
  C     2,009     Anaheim Gardenwalk   321 West Katella Ave., #143   Anaheim  
CA     92802       714.533.9621       714.533.3779 f     5/29/08   5/31/18
185
  OTL     3,066     Hilton Head Factory Outlet Center   1414 Fording Island
Road, #A130   Bluffton   SC     29910       843.837.2344       843.837.2347 f  
  3/15/07   3/31/12
186
  OTL     3,500     Gonzales Outlet Center   2210 S. Tanger Blvd., #205  
Gonzales   LA     70737       225.644.4555       225.644.3248 f     11/20/07  
11/30/12
187
  OTL     3,500     Tanger Outlet Center, Washington, PA   2200 Tanger Blvd.,
#701   Washington   PA     15301       724.228.8823       724.228.8825 f    
8/29/08   8/31/13
188
  WHS     7,087     Valley Plaza Shopping Center   1523 West Main Street,
Suite A   El Centro   CA     92243       760.353.8873       760.353.5911 f    
12/7/06   12/31/16
189
  C     2,499     Freehold Raceway Mall   3710 Route 9, Space #G-220   Freehold
  NJ     07728       732.625.1451       732.625.1456 f     2/21/07   12/31/16
190
  OTL     3,000     Chicago Premium Outlets   1650 Premium Outlets Blvd., #207  
Aurora   IL     60502       630.236.1118       630.236.1120 f     6/21/07  
4/30/17
191
  C     2,500     Meadowlands Xanadu   300 Paterson Plank Road East, #31020,
Building C   East Rutherford   NJ     07073       n/a             n/a   n/a
192
  OTL     3,302     Pleasant Prairie Premium Outlet 1   11211 120th Ave., #579  
Pleasant Prairie   WI     53158       262.857.9250       262.857.9470 f    
3/22/07   3/31/17
193
  C     1,920     Barton Creek Square   2901 Capital of Texas Highway, #N01C  
Austin   TX     78746       512.732.1882       512.732.1821 f     8/23/07  
1/31/18

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
194
  C     1,909     Pheasant Lane Mall   310 Daniel Webster Highway, #W267A  
Nashua   NH     03060       603.891.1031       603.891.1045 f     4/5/07  
1/31/18
195
  C     2,412     Edison Mall   4125 Cleveland Ave., #1470B   Fort Myers   FL  
  33901       239.939.4911       239.939.2533 f     5/24/07   1/31/18
196
  OTL     3,000     Leesburg Corner Premium Outlets   241 Fort Evans Road, NE,
#1233   Leesburg   VA     20176       703.779.2650       703.779.8497 f    
5/17/07   4/30/17
197
  OTL     3,497     Philadelphia Premium Outlets   18 Lightcap Road, #1071  
Pottstown   PA     19464       610.326.9733       610.326.9735 f     11/8/07  
11/30/12
198
  OTL     3,500     Tanger Outlet Center Barstow   2796 Tanger Way, #350  
Barstow   CA     92311       760.253.3707       760.253.3708 f     12/13/07  
12/31/12
199
  C     1,992     Arden Fair   1689 Arden Way, #2042   Sacramento   CA     95815
      916.925.0980       916.925.8122 f     5/24/07   5/31/17
200
  C     2,658     Aventura Mall   19575 Biscayne Blvd., #1323   Aventura   FL  
  33180       305.682.9221       305.682.9224 f     6/28/07   3/31/17
201
  C     2,414     Northgate Mall   401 NE Northgate Way, #533C   Seattle   WA  
  98125       206.362.2930       206.362.3865 f     10/30/07   1/31/18
202
  C     2,000     The Shops at Mission Viejo   555 The Shops at Mission Viejo,
#934B   Mission Viejo   CA     92691       949.365.1256       949.365.0734 f    
8/15/07   1/31/18
203
  C     2,132     Plaza Bonita   3030 Bonita Plaza Road, #2276   National City  
CA     91950       619.267.8053       619.267.2384 f     7/1/08   1/31/19
204
  C     2,259     South Park Center   500 Southpark Center Drive, #HL68  
Strongsville   OH     44136       440.238.6517       440.238.6533 f     5/24/07
  1/31/18
206
  C     1,986     Great Northern Mall   4954 Great Northern Mall Blvd., #802  
North Olmstead   OH     44070       440.734.3465       440.734.3630 f    
8/16/07   1/31/18
208
  OTL     2,750     North Bend Factory Stores   461 South Fork Ave., #421A1  
North Bend   WA     98045       425.888.8860       425.888.8863 f     5/24/07  
5/31/17
209
  OTL     2,426     Factory Store at Camarillo Outlet   740 E. Ventura Blvd.,
#512   Camarillo   CA     93010       805.389.7424       805.389.7430 f    
6/21/07   6/30/17
210
  C     2,527     Dadeland Mall   7535 Dadeland Mall, #3030   Miami   FL    
33156       786.268.1088       786.268.1168 f     8/9/07   1/31/18
211
  C     2,003     Cielo Vista Mall   8401 Gateway Blvd. West, #G04A   El Paso  
TX     79925       915.781.7766       915.781.7765 f     5/8/08   1/31/19
212
  WHS     8,998     Hillside Plaza   725 Broadway (Route 1 South)   Saugus   MA
    01906       781.231.1000       781.231.1162 f     10/16/07   8/31/17
213
  WHS     6,000     Pacific Town Center   850 W. Hammer Lane   Stockton   CA    
95210       209.952.4519       209.952.5861 f     9/22/07   8/31/12

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
215
  C     2,310     Annapolis Mall   2002 Annapolis Mall, #1225   Annapolis   MD  
  21401       410.573.9229       410.573.9433 f     11/1/07   1/31/18
216
  C     2,707     Altamonte Mall   451 Altamonte Ave., #1341   Altamonte Springs
  FL     32701       407.332.7362       407.332.7908 f     5/15/08   1/31/19
217
  C     2,186     Riverchase Galleria   3000 Riverchase Galleria, #286   Hoover
  AL     35244       205.560.0695       205.560.0697 f     10/21/07   1/31/08
218
  C     2,164     North Point Mall   1000 North Point Circle, #2032   Alpharetta
  GA     30022       770.667.2253       770.667.2071 f     11/15/07   1/31/18
219
  C     2,381     Augusta Mall   3450 Wrightsboro Road, #2510   Augusta   GA    
30909       706.736.1070       706.736.1072 f     10/19/07   1/31/18
220
  C     2,080     Meadowood Mall   5420 Meadowood Mall Circle, #C104   Reno   NV
    89502       775.828.9400       775.828.9403 f     3/13/08   1/31/18
221
  C     1,997     Chandler Fashion Center   3111 W. Chandler Blvd., #2436  
Chandler   AZ     85226       480.963.8600       480.963.8610 f     11/8/07  
11/30/17
222
  C     7,800     San Francisco   200 Powell Street   San Francisco   CA    
94102       415.986.7044       415.986.7056 f     10/16/08   10/31/18
223
  WHS     7,102     Baldridge Commons   350 N. Dysart Road, Suites 205, 207,
208, & 209   Goodyear   AZ     85338       623.932.2027       623.932.3770 f    
4/17/08   1/31/13
224
  OTL     3,196     Houston Premium Outlets   29300 Hempstead Road, #0861  
Cypress   TX     77433       281.758.1830       281.758.1639 f     3/27/08  
1/31/14
225
  C     2,569     Perimeter Mall   4400 Ashford-Dunwoody Rd., #1035   Atlanta  
GA     30346       770.396.4221       770.396.4082 f     4/3/08   1/31/19
226
  C     2,002     The Oaks Mall Florida   6215 Newberry Road, #H6   Gainesville
  FL     32605       352.332.2473       352.332.2708 f     9/18/08   1/31/19
227
  C     2,500     Pembroke Lakes Mall   11401 Pines Blvd., #426   Pembroke Pines
  FL     33026       954.447.1449       954.447.1491 f     6/13/09   1/31/20
228
  C     2,174     Coastland Center   1900 North Tamiami Trail, #H5   Naples   FL
    34102       239.261.3449       239.262.2692 f     6/12/08   1/31/19
229
  C     3,035     The Palmer House Hilton Retail Development   17 East Monroe
St., #S-6

SHIPPING ADDRESS:
105 S. State Street   Chicago   IL     60603       312.346.2302      
312.346.2387 f     5/1/08   6/30/23
230
  C     2,623     Westfield Southcenter   816 Southcenter Mall, #1140   Tukwila
  WA     98188       206.246.2459       206.246.0662 f     7/25/08   1/31/19
231
  OTL     3,500     Williamsburg Premium Outlets   5555 Richmond Rd., #G140  
Williamsburg   VA     23188       757.220.3813       757.220.4824 f     4/17/08
  4/30/18
232
  OTL     3,500     Puerto Rico Premium Outlets   1 Premium Outlets Blvd., #520
  Barceloneta   PR     00617       787.970.0134       787.970.0136 f    
11/14/08   11/30/18

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
233
  OTL     3,542     Hagerstown Premium Outlets   495 Premium Outlets Blvd., #565
  Hagerstown   MD     21740       240.420.0050       240.420.0052 f     3/13/09
  3/31/19
234
  OTL     3,941     Ellenton Premium Outlets   5173 Factory Shops Blvd., #850  
Ellenton   FL     34222       941.722.6700       941.722.6771 f     5/14/10  
5/31/20
235
  OTL     3,195     Birch Run Premium Outlets   12240 South Beyer Rd., #V011  
Birch Run   MI     48415       989.624.9336       989.624.9526 f     4/10/08  
4/30/18
236
  C     2,500     Westgate City Center   9404 W. Westgate Blvd., #C107  
Glendale   AZ     85305       623.772.1717       623.772.1919 f     1/18/08  
1/31/18
237
  C     2,694     SanTan Village   2174 East Williams Field Road, #538   Gilbert
  AZ     85296       480.857.2442       480.857.8227 f     3/27/08   3/31/18
238
  C     2,660     Greenwood Park Mall   1251 U.S. Highway 31 N, #C08C  
Greenwood   IN     46142       317.885.9470       317.885.9471 f     4/17/08  
1/31/19
239
  C     2,600     The Avenues   10300 Southside Blvd., #1090A   Jacksonville  
FL     32256       904.363.2838       904.363.2928 f     5/22/08   1/31/19
241
  C   3028
Ground Floor 1728
Basement 1300   Union Square   15 Union Square West, #C   New York   NY    
10003       212.647.8891       212.647.8893 f     12/6/08   4/30/19
242
  C     2,300     Westfield Galleria at Roseville   1151 Galleria Blvd., #2085  
Roseville   CA     95678       916.782.1404       916.782.1462 f     7/11/09  
1/31/20
243
  OTL     3,000     Preferred Outlets at Tulare   1549 Retherford St., #C075  
Tulare   CA     93274       559.684.7478       559.684.7495 f     11/6/09  
1/31/11
247
  OTL     3,040     The Legends at Sparks Marina   1350 Scheels Drive, #138  
Sparks   NV     89434       775.358.4082       775.358.7528 f     6/18/09  
1/31/20
248
  OTL     3,361     Lighthouse Place Premium Outlets   601 Wabash St., #G030  
Michigan City   IN     46360       219.878.0525       219.878.0527 f     8/28/08
  1/31/19
249
  OTL     4,000     The Crossings Factory Outlets   1000 Route 611, #D04  
Tannersville   PA     18372       570.629.4210       570.629.5017 f     9/25/08
  1/31/19
250
  OTL     3,503     Tanger Outlets at The Arches   964 The Arches Circle   Deer
Park   NY     11729       631.667.1620       631.667.1470 f     6/18/10  
4/30/11
251
  OTL     3,000     Tanger Factory Outlets at Commerce   800 Steven B Tanger
Blvd., #1210   Commerce   GA     30529       706.336.8471       706.336.8483 f  
  4/24/09   4/30/14
252
  OTL     3,727     Tanger Factory Outlets at Myrtle Beach Hwy 501   4633
Factory Stores Blvd., #C170   Myrtle Beach   SC     29579       843.236.8085    
  843.236.6650 f     9/4/08   9/30/13
254
  OTL     3,500     Tanger Outlet Center — Mebane   4000 Arrowhead Blvd., #240  
Mebane   NC     27301       919.304.1671       919.304.1659 f     11/5/10  
11/30/15
255
  OTL     3,154     Prime Outlets Jeffersonville   8000 Factory Shops Blvd.,
#620   Jeffersonville   OH     43128       740.948.2048       740.948.2036 f    
9/4/08   9/30/18

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
256
  OTL     3,517     The Outlet Shoppes at Oklahoma City   7642 W. Reno Avenue,
#D-405   Oklahoma City   OK     73128       n/a       n/a     n/a   n/a
257
  WHS     6,000     Nellis Plaza   305 N. Nellis Blvd., #105   Las Vegas   NV  
  89110       702.437.7676       702.437.7141 f     11/28/08   1/31/14
258
  C     2,312     Tucson Mall   4500 N. Oracle Road, #217   Tucson   AZ    
85705       520.293.2355       520.293.2257 f     3/20/09   3/31/19
259
  C     2,500     Lincoln Road   730 Lincoln Road   Miami   FL     33139      
305.673.9601       305.674.8268 f     8/1/09   3/31/19
260
  C     3,252     Natick Collection   1245 Worcester Street, #4066   Natick   MA
    01760       508.651.0569       508.651.4174 f     11/26/08   10/31/18
261
  C     2,227     Park Meadows   8405 Park Meadows Center Dr., #1170
(mail should be sent to #1081)   Lone Tree   CO     80124       720.873.2800    
  720.873.2819 f     11/13/08   11/30/18
262
  OTL     3,679     Gaffney Premium Outlets   1 Factory Shops Blvd., #440  
Gaffney   SC     29341       864.487.9535       864.487.9537 f     3/13/09  
3/31/19
263
  OTL     3,780     Outlet Marketplace   5269 International Dr., #A4-C   Orlando
  FL     32819       407.351.2902       407.351.2964 f     2/13/09   2/28/14
264
  OTL     3,000     Tanger Outlets Howell   1475 N. Burkhart Road, #H120  
Howell   MI     48855       517.545.5715       517.545.5717 f     3/19/09  
3/31/14
265
  OTL     4,500     Waterloo Premium Outlets   655 State Route 318, #A016  
Waterloo   NY     13165       315.539.0040       315.539.0357 f     8/5/10  
8/31/11
266
  OTL     3,500     Edinburgh Premium Outlets   11741 North Executive Drive,
#B85   Edinburgh   IN     46124       812.526.5044       812.526.5147 f    
3/27/09   1/31/20
267
  OTL     3,300     Allen Premium Outlets   820 West Stacy Road, #430   Allen  
TX     75013       972.678.4020       972.678.4022 f     6/18/10   1/31/21
268
  OTL     3,848     Citadel Outlets   100 Citadel Drive, #426   Commerce   CA  
  90040       323.832.9884       323.832.9870 f     5/22/09   5/31/19
269
  OTL     2,850     Vacaville Premium Outlets   321 Nut Tree Road, #131H  
Vacaville   CA     95687       707.451.3768       707.451.3785 f     5/22/09  
1/31/20
274
  OTL     3,265     Cincinnati Premium
Outlets   619 Premium Outlet Drive   Monroe   OH     45050       513.539.9116  
    513.539.9126 f     8/6/09   1/31/20
285R
  OTL     4,636     Gurnee Mills   6170 West Grand Avenue, #545   Gurnee   IL  
  60031       847.855.0597       847.855.0705 f     n/a   n/a
286
  OTL     3,506     The Outlets at Zion   250 North Red Cliffs Drive, #25   St.
George   UT     84790       435.673.2160       435.688.2084 f     7/24/09  
7/10/11

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
287
  WHS     12,000     Rosedale Highway   5951 Rosedale Highway   Bakersfield   CA
    93308       661.325.1683       661.325.0644 f     8/8/09   6/30/11
289
  C     2,301     The Strand at Huntington Beach   180 Fifth St., #110  
Huntington Beach   CA     92648       714.969.2101       714.969.2123 f    
11/21/09   11/30/19
293
  OTL     2,840     The Outlets at Hershey   116 Outlet Square   Hershey   PA  
  17033       717.533.8700       717.533.8702 f     2/18/10   2/28/15
294
  C     2,252     Easton Town Center   3992 Gramercy Street, #724   Columbus  
OH     43219       614.470.6889       614.470.6895 f     3/12/10   1/31/21
295
  C     2,497     Westfield Valencia Town Center   24201 West Valencia Blvd.,
#1050   Valencia   CA     91355       661.284.6137       661.284.7752 f    
3/3/10   3/31/20
298
  WHS     10,000     Center City   301 Main Street, #124 — 132   Paterson   NJ  
  07505       973.278.1021       973.278.1404 f     1/7/10   1/31/11
302
  C     2,943     Lenox Square   3393 Peachtree Rd, #4046E   Atlanta   GA    
30326       404.816.1901       404.816.1934 f     5/13/10   5/31/20
303
  C     1,926     SouthPark Mall   4400 Sharon Rd., #G40   Charlotte   NC    
28211       704.364.2177       704.364.2261 f     5/6/10   5/31/20
304
  C     1,088     Orlando International Airport   9331 E. Airport Blvd.  
Orlando   FL     32827       407.825.3208       407.825.3231 f     5/6/10  
9/30/12
305
  WHS     8,900     Route 22   115 Route 22 East   Springfield   NJ     07081  
    973.376.1791       973.376.1793 f     2/19/10   2/28/16
306
  SHP     1,739     Santa Monica Place   395 Santa Monica Place, #210   Santa
Monica   CA     90401       310.451.5327       310.451.5328 f     8/6/10  
8/1/15
307
  OTL     3,550     Johnson Creek Premium Outlets   575 W. Linmar Lane, #B-160  
Johnson Creek   WI     53038       920.699.3561       920.699.3581 f     3/25/10
  3/31/11
308
  OTL     4,033     Aurora Farms Premium Outlets   549 South Chillicothe Road,
#260   Aurora   OH     44202       330.562.0791       330.562.0796 f     3/18/10
  3/31/11
309
  OTL     6,765     Bergen Town Center   2701 Bergen Town Center, #8   Paramus  
NJ     07652       201.843.4595       201.843.4379 f     5/28/10   5/31/15
310
  C     2,232     Palisades Center   1000 Palisades Center Drive, #B115   West
Nyack   NY     10994       845.353.7393       845.353.7396 f     6/24/10  
6/23/20
311
  C     1,951     Promenade Temecula   40820 Winchester Rd., #2255   Temecula  
CA     92591       951.296.1284       951.296.3326 f     7/14/10   7/31/20
312
  C     1,940     Galleria at Sunset   1300 W. Sunset Rd., #1261   Henderson  
NV     89014       702.436.2208       702.436.2217 f     7/8/10   7/31/20

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
315
  WHS     8,741     Gateway Center at Bronx Terminal Market   651 River Avenue,
#Retail D   Bronx   NY     10451       718.585.3024       718.585.3034 f    
9/24/10   9/30/20
316
  SHP     1,934     Skechers Shape Ups Store   590 5th Avenue   New York   NY  
  10036       212.966.9303       212.966.9305 f     5/20/10   5/31/11
317
  C     2,756     Rivercenter   849 E. Commerce, #297   San Antonio   TX    
78205       210.226.2300       210.226.2304 f     8/6/10   8/31/20
318
  C     2,553     Walden Center   One Walden Galleria, Space #D-118   Buffalo  
NY     14225       716.684.0074       716.684.0769 f     8/6/10   8/5/20
322
  SHP     1,899     Hollywood & Orange   6933 Hollywood Blvd.   Hollywood   CA  
  90028       323.460.6690       323.460.4761 f     12/23/10   11/30/11
323
  OTL     3,009     Lake Elsinore Outlets   17600 Collier Avenue, #154B   Lake
Elsinore   CA     92530       951.245.2113       951.245.2188 f     5/27/10  
5/31/12
324
  OTL     3,391     Outlets at Castle Rock   5050 Factory Shops Blvd., #680  
Castle Rock   CO     80108       303.814.9500       303.814.9509 f     9/9/10  
9/30/20
325
  C     2,983     Miracle Mile Shops   3663 Las Vegas Blvd., South, #H-101   Las
Vegas   NV     89109       702.207.2360       702.207.2362 f     11/20/10  
11/30/20
326
  OTL     3,000     The Shops of Grand River   6200 Grand River Blvd., E., #710
(use Space #512 for mailing)   Leeds   AL     35094       205.699.6995      
205.699.6998 f     10/28/10   10/31/15
328
  C     2,650     Antelope Valley Mall   1233 West Rancho Vista Blvd., #921  
Palmdale   CA     93551       661.266.7936       661.266.1213 f     12/3/10  
12/31/20
329
  C     2,452     Westfield Trumbull   5065 Main St., #231   Trumbull   CT    
06611       203.372.0055       203.372.0057 f     12/9/10   1/31/21
330
  WHS     6,907     Taylorsville   5443 South Redwood Road   Taylorsville   UT  
  84101       801.261.5907       801.261.5912 f     9/2/10   9/30/16
331
  C     2,571     Scottsdale Fashion Square   7014 East Camelback Road, #2109  
Scottsdale   AZ     85251       480.949.2810       480.949.2825 f     3/6/11  
1/31/21
332
  WHS     24,000     Flamingo Road   1495 East Flamingo Road   Las Vegas   NV  
  89119       702.836.2070       702.836.2072 f     12/17/10   11/30/15
333
  WHS     5,188     Riverside   3880 Chicago Avenue   Riverside   CA     92507  
    951.784.5933       951.784.5915 f     11/19/10   11/30/13
335
  WHS     9,798     Moreno Valley   29800 Eucalyptus Ave.   Moreno Valley   CA  
  92555       n/a       n/a     n/a   n/a
339
  SHP     1,259     Fashion Valley Mall   7007 Friars Road, #228   San Diego  
CA     92108       n/a       n/a     n/a   n/a

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
340
  OTL     3,358     Miromar Outlets   10801 Corkscrew Rd., #404   Estero   FL  
  33928       239.495.5300       239.495.5083 f     2/4/11   1/31/21
341
  C     2,414     Victoria Gardens   12541 North Main St., #3810   Rancho
Cucamonga   CA     91739       909.899.0484       909.899.8068 f     3/12/11  
3/31/21
342
  C     2,700     Westfield Southlake   2162 Southlake Mall, #536   Merrillville
  IN     46410       219.769.2567       219.769.2519 f     n/a   n/a
343
  SHP     1,662     Westfield Old Orchard   4999 Old Orchard Center, #E-26  
Skokie   IL     60077       n/a       n/a     n/a   n/a
344
  SHP     2,585     The Forum Shops at Caesars   3500 Las Vegas Blvd., #L21A  
Las Vegas   NV     89109       702.433.0560       702.433.0562 f     4/12/11  
3/31/21
345
  OTL     3,397     Paragon Outlets Grand Prairie   Space 845   Grand Prairie  
TX             n/a       n/a     n/a   n/a
346
  OTL     3,500     Paragon Outlets Livermore Valley   Space 530   Livermore
Valley   CA             n/a       n/a     n/a   n/a
348
  C     2,447     Westfield Valley Fair   2855 Stevens Creek Blvd., #A071  
Santa Clara   CA     95050       408.557.0438       408.557.8463 f     3/17/11  
3/31/21
351
  C     2,350     Beachwood Place   26300 Cedar Road, #1115   Beachwood   OH    
44122       216.292.5767       216.292.5780 f     4/22/11   4/30/21
352
  C     2,511     Kenwood Towne Centre   7875 Montgomery Road, #2327  
Cincinnati   OH     45263       n/a       n/a     n/a   n/a
353
  C     2,800     Florence Mall   2028 Florence Mall, #1128   Florence   KY    
41042       n/a       n/a     n/a   n/a
354
  C     2,626     Willowbrook Mall   1400 Willowbrook Mall, #1475   Wayne   NJ  
  07470       973.837.9220       973.837.9222 f     n/a   n/a
355
  C     2,381     Staten Island Mall   2655 Richmond Ave., #1565   Staten Island
  NY     10314       718.761.3178       718.761.3280 f     n/a   n/a
356
  C     2,700     Mall St. Matthews   5000 Shelbyville Road, #1315   Louisville
  KY     40207       n/a       n/a     n/a   n/a
357
  WHS     5,624     Hawaiian Gardens   12157 Carson Street   Hawaiian Gardens  
CA     90716       n/a       n/a     n/a   n/a
358
  WHS     8,102     Westminster   15251 Beach Blvd.   Westminster   CA     92683
      n/a       n/a     n/a   n/a
359
  OTL     3,135     Tanger Outlets Blowing Rock   278 Shoppes on the Parkway
Rd., #62   Blowing Rock   NC     28605       828.295.9100       828.295.9050 f  
  n/a   n/a

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
360
  OTL     3,595     Lebanon Premium Outlets   273 Outlet Village Blvd.   Lebanon
  TN     37090       615.449.9705       615.449.9707 f     n/a   n/a
361
  OTL     3,000     Florida Keys Outlet Center   250 E. Palm Dr., #160   Florida
City   FL     33034       305.247.0007       305.247.0030 f     n/a   n/a
362
  OTL     3,060     Calhoun Premium Outlets   Space #A004   Calhoun   GA        
    n/a       n/a     n/a   n/a
363
  OTL     3,192     Merrimack Premium Outlets   Space #747   Merrimack   NH    
        n/a       n/a     n/a   n/a
364
  OTL     3,000     The Outlet Shoppes at Oshkosh   3001 S. Washburn St., #E70  
Oshkosh   WI     54904       n/a       n/a     n/a   n/a
366
  OTL     4,000     Tanger Outlets Williamsburg   119 Tanger Drive  
Williamsburg   IA     52361       n/a       n/a     n/a   n/a
367
  C     2,500     Crossgates Mall   1 Crossgates Mall Road, #B205   Albany   NY
    12203       n/a       n/a     n/a   n/a
368
  OTL     3,500     Fashion Outlets of Chicago   Space #1160   Rosemont   IL    
        n/a       n/a     n/a   n/a
369
  OTL     6,075     Plaza Mexico   11215 Long Beach Blvd.
Building B-5 Suite 1008 / 1009   Lynwood   CA     90262       n/a       n/a    
n/a   n/a
370
  WHS     7,500     Modesto   Space #32   Modesto   CA             n/a       n/a
    n/a   n/a
371
  WHS     7,215     Cottonwood Heights   6927 Park Centre Drive   Salt Lake City
  UT     84121       n/a       n/a     n/a   n/a
372
  WHS     10,000     Natomas Marketplace   3581 Truxel Road   Sacramento   CA  
  95834       n/a       n/a     n/a   n/a
373
  WHS     7,899     Sugarhouse   675 East 2100 South   Salt Lake City   UT    
84106       n/a       n/a     n/a   n/a
374
  WHS     7,803     Marshalls Plaza   711 2nd Street   San Bernadino   CA    
92410       n/a       n/a     n/a   n/a
375
  C     2,518     Mayfair Mall   2500 N. Mayfair Road, #610A   Wauwatosa   WI  
  53226       n/a       n/a     n/a   n/a
376
  OTL     3,000     Tanger Outlets Tuscola   D1200 Tuscola Blvd.   Tuscola   IL
    61953       n/a       n/a     n/a   n/a
377
  WHS     14,016     Orangefair Marketplace   1304 S. Harbor Blvd.   Fullerton  
CA     92832       n/a       n/a     n/a   n/a

 



--------------------------------------------------------------------------------



 



                                                              STORE   STORE    
                                    NO.   TYPE   SQ.FT.   LOCATION NAME  
ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP. DATE
378
  WHS     8,581     Campbell Fair Plaza   3175 N. Campbell Ave.   Tucson   AZ  
  85719       n/a       n/a     n/a   n/a
379
  WHS     8,690     Burbank Station       Burbank   IL             n/a       n/a
    n/a   n/a
380
  WHS     9,520     Palm Plaza Shopping Center       Miami   FL             n/a
      n/a     n/a   n/a

 



--------------------------------------------------------------------------------



 



Schedule 5.1
           Deliver to Agent, with sufficient copies for the Lenders, each of the
financial statements, reports, or other items set forth below at the following
times in form reasonably satisfactory to Agent:

       
 
     
as soon as available, but in any event 45 days after the end of each fiscal
quarter during each of Parent’s fiscal years,
    (a) an unaudited consolidated and consolidating balance sheet, income
statement, and statement of cash flow (which statements of cash flow are not
required to be prepared in accordance with GAAP) covering Parent’s, its
Subsidiaries’ and the Skechers/HF JV Entity’s operations for such period and for
the period commencing at the end of the immediately preceding fiscal year and
ending with the end of such month, and a report comparing the figures in such
financial statements with the figures in Parent’s Projections for the
corresponding periods and the figures for the corresponding periods of the
immediately preceding fiscal year, and

(b) a Compliance Certificate.
 
     
as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years,
    (c) consolidated and consolidating financial statements of Parent, its
Subsidiaries and the Skechers/HF JV Entity for each such fiscal year, audited by
independent certified public accountants reasonably acceptable to Agent and
certified, without any qualifications (including any (i) “going concern” or like
qualification or exception, (ii) qualification or exception as to the scope of
such audit, or (iii) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7 of the
Agreement), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
and statement of cash flow and, if prepared, such accountants’ letter to
management), and
 
     
 
    (d) a Compliance Certificate.
 
     
as soon as available, but in any event within 30 days prior to the start of each
of Parent’s fiscal years,
    (e) copies of Parent’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, month by month, certified by the chief financial officer of Parent
as being such officer’s good faith estimate of the financial performance of
Parent, its Subsidiaries and the Skechers/HF JV Entity during the period covered
thereby.
 
     
if and when filed or provided,
    (f) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports filed by Parent,
 
     
 
    (g) any other filings made by Parent or any Borrower with the SEC, and
 
     
 
    (h) any other information that is provided by Parent to its shareholders
generally.
 
     

 



--------------------------------------------------------------------------------



 



       
 
     
 
     
promptly, but in any event within 5 days after a Borrower has Knowledge of any
event or condition that constitutes a Default or an Event of Default,
    (i) notice of such event or condition and a statement of the curative action
that the Borrowers propose to take with respect thereto.
 
     
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent or any of its
Subsidiaries,
    (j) notice of all actions, suits, or proceedings brought by or against
Parent or any of its Subsidiaries before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Change.
 
     
promptly after receipt thereof by Parent or any of its Subsidiaries,
    (k) copies of all material financial information received by Parent or any
of its Subsidiaries in respect of the Skechers/HF JV Entity and copies of all
information received by Parent or any of its Subsidiaries regarding any material
deviations from the projected timing and budget for completion of the
distribution facility contemplated under the Skechers/HF JV LLC Agreement (as in
effect on the Second Amendment Date).
 
     
upon the request of Agent,
    (l) any other information reasonably requested relating to the financial
condition of Parent or its Subsidiaries.
 
     

 



--------------------------------------------------------------------------------



 



Schedule 5.2
           Provide Agent (and if so requested by Agent, with sufficient copies
for the Lenders) with each of the documents set forth below at the following
times in form reasonably satisfactory to Agent:

       
 
     
Quarterly (no later than the 10th Business Day of each fiscal quarter); provided
that (x) such documents shall be delivered 5 Business Days prior to the
requested Funding Date specified in Borrowers’ first request for a Borrowing
made after the Third Amendment Date pursuant to Section 2.3 of the Agreement
and, anything to the contrary contained in the Agreement or the Loan Documents
notwithstanding, delivery of such documents by Borrowers shall be an additional
condition precedent to the making of an Advance to Borrowers pursuant to
Borrowers’ first request for a Borrowing made after the Third Amendment Date
pursuant to Section 2.3 of the Amendment, and (y) at any time Excess
Availability is
    (a) an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records,

(b) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Parent’s and its Subsidiaries’ Accounts, and

(c) Inventory system/perpetual reports specifying the cost and the wholesale
market value of Parent’s and its Subsidiaries’ Inventory, by category, with
additional detail showing additions to and deletions therefrom (delivered
electronically in an acceptable format, if the Borrowers have implemented
electronic reporting).

(d) a Borrowing Base Certificate.
 
     

 



--------------------------------------------------------------------------------



 



       
 
     
less than $150,000,000 but greater than or equal to $50,000,000, such documents
shall be delivered monthly (no later than the 10th day of each month); provided
further that (a) at any time Excess Availability is less than $50,000,000, or
(b) upon the occurrence and during the continuance of any Financial Covenant
Period, such documents shall be delivered weekly (no later than the 5th Business
Day of each week)
     
 
     
Quarterly (no later than the 10th Business Day of each of fiscal quarter);
provided that (x) such documents shall be delivered 5 Business Days prior to the
requested Funding Date specified in Borrowers’ first request for a Borrowing
made after the Third Amendment Date pursuant to Section 2.3 of the Agreement
and, anything to the contrary contained in the
    (e) a detailed report regarding (i) any unpaid freight charges, warehousing
or storage costs, taxes, duties and other similar unpaid costs associated with
Eligible In-Transit Inventory of any Borrower, (ii) any other amounts that are
payable to a landlord, lessor, bailee, or customs broker with respect to any
Inventory of any Borrower or other Collateral located or stored at a premises
that is owned or operated by any of the foregoing persons and (iii) and any
reclamation claims of unpaid sellers of any Borrower’s Inventory, in the case of
each of clauses (i), (ii), and (iii), to the extent such amounts are more than
30 days past due.

(f) a detailed aging, by total, of the Borrowers’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if the Borrowers have
implemented electronic reporting).

(g) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if the Borrowers have not implemented electronic reporting.

(h) a detailed Inventory system/perpetual report together with a reconciliation
to the Borrowers’ general ledger accounts (delivered electronically in an
acceptable format, if the Borrowers have implemented electronic reporting).

(i) a detailed calculation of Inventory categories that are not eligible for the
Borrowing Base, if the Borrowers have not implemented electronic reporting.

(j) a summary aging, by vendor, of Parent’s and its Subsidiaries’ accounts
payable, accrued expenses and any book overdraft (delivered electronically in an
acceptable format, if the
 
     

 



--------------------------------------------------------------------------------



 



       
 
     
Agreement or the Loan Documents notwithstanding, delivery of such documents by
Borrowers shall be an additional condition precedent to the making of an Advance
to Borrowers pursuant to Borrowers’ first request for a Borrowing made after the
Third Amendment Date pursuant to Section 2.3 of the Amendment, and (y) at any
time Excess Availability is less than $150,000,000 but greater than or equal to
$50,000,000, such documents shall be delivered monthly (no later than the 10th
day of each month); provided further that during any time Excess Availability is
less than $50,000,000, such documents shall be delivered weekly (no later than
the 5th Business Day of each week)
    Borrowers have implemented electronic reporting), together with a
reconciliation to the general ledger and supporting documentation for any
reconciling items noted.

(k) an aging, by vendor, of any held checks.

(l) a detailed report regarding Parent’s and its Subsidiaries’ cash and Cash
Equivalents, including an indication of which amounts constitute Qualified Cash.

(m) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of the
Borrowers’ general ledger.

(n) a reconciliation of Accounts, trade accounts payable, and Inventory of the
Borrowers’ general ledger accounts to its monthly financial statements including
any book reserves related to each category.

(o) a report regarding advances and intercompany loans owed by Parent’s
Subsidiaries that are not Loan Parties to any Borrower.

(p) evidence of Parent’s and its Subsidiaries’ payment of all taxes due and
payable, including all accrued, but unpaid, ad valorem and real estate taxes.

(q) a report regarding the Parent’s and its Subsidiaries’ accrued, but unpaid,
ad valorem and real estate taxes.

(r) a detailed report regarding deemed dividend tax liability, if applicable,
for Parent and its Subsidiaries.
 
     
Quarterly (no later than 45 days after the end of each of fiscal quarter)
    (s) a list of all Material Contracts entered into by Parent or any of its
Subsidiaries since the Closing Date (or the last such quarterly report delivered
to Agent), together with copies of each such Material Contract, together with an
updated Schedule 4.17 to the Agreement reflecting any updates thereto.
 
     
 
    (t) a list of all registered material trademarks, trade names, copyrights,
patents, and material licenses acquired by Parent or any of its Subsidiaries
since the Closing Date (or the last such
 
     

 



--------------------------------------------------------------------------------



 



       
 
     
 
    quarterly report delivered to Agent), together with an updated Schedule 4.13
to the Agreement reflecting any updates thereto.
 
     
 
    (u) an updated listing of all the Loan Parties’ owned or operated retail
store locations, together with a description of all closings of Loan Party owned
or operated retail store locations during the immediately preceding fiscal
quarter.
 
     
Annually (no later than 30 days before the start of each of Parent’s fiscal
years)
    (v) a detailed list of Parent’s and its Subsidiaries’ wholesale customers,
with address and contact information.
 
     
Promptly, in no event later than 3 Business Days after execution, receipt or
delivery thereof
    (w) copies of any notices regarding termination, expiration, material
defaults or claimed violations that Parent or any of its Subsidiaries executes
or receives in connection with any Material Contract.
 
     
Promptly, in no event later than 5 Business Days after the incurrence thereof
    (x) a detailed report regarding Indebtedness incurred by Parent or any of
its Subsidiaries that is permitted to be incurred pursuant to clauses (g), (m),
(p), (q), (s), (t), or (y) of the definition of Permitted Indebtedness.
 
     
Promptly, in no event later than 5 Business Days after the making thereof
    (y) a detailed report regarding Investments made by Parent or any of its
Subsidiaries that are permitted to be made pursuant to clause (l) of the
definition of Permitted Investments.
 
     
Upon request by Agent
    (z) copies of purchase orders and invoices for Inventory and Equipment
acquired by Parent or its Subsidiaries, and
 
     
 
    (aa) such other reports as to the Collateral or the financial condition of
Parent and its Subsidiaries, as Agent may reasonably request.
 
     
 
    (bb) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time.
 
     

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Exhibit B-1 (Form of Borrowing Base Certificate)
See attached.

 



--------------------------------------------------------------------------------



 



                  Exhibit B-1   Wells Fargo Capital Finance, LLC

 
           
BORROWING BASE CERTIFICATE
  Skechers U.S.A., Inc.   Date Prepared:   xx/xx/xx
 
      Date as of:   xx/xx/xx

The undersigned, SKECHERS U.S.A., INC., a Delaware corporation (“Parent”),
pursuant to Schedule 5.2 of that certain Credit Agreement dated as of June 30,
2009 (as amended, restated, modified, supplemented, refinanced, renewed, or
extended from time to time, the “Credit Agreement”), entered into among Parent,
each of Parent’s Subsidiaries identified on the signature pages thereof (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), the lenders signatory thereto (the “Lenders”)
and WELLS FARGO CAPITAL FINANCE, LLC (formerly known as Wells Fargo Foothill,
LLC), a Delaware limited liability company, as a joint arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, if any, in such capacity, “Agent”), hereby certifies to
Agent that the following items, calculated in accordance with the terms and
definitions set forth in the Credit Agreement for such items are true and
correct, and that the Borrowers are in compliance with and, after giving effect
to any currently requested Advances or Letters of Credit, will be in compliance
with, the terms, conditions, and provisions of the Credit Agreement.
All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.
Borrowing Base Detail

                         
Total Accounts Receivable
                  $ —  
Less: Past Due
          $ —          
Past Due Credits
          $ —          
50% cross-agings
          $ —          
Intercompany
          $ —          
Foreign Accounts
          $ —          
Government Accounts > $5MM
          $ —          
COD Accounts
          $ —          
Debit Memos
          $ —          
Employee Sales
          $ —          
Extended Terms >$10MM
          $ —          
Samples/Demos
          $ —          
Consignment/Guaranteed Sale
          $ —          
Bankrupt/Doubtful Accounts
          $ —          
Contra Accounts
          $ —          
Anticipated Discounts
          $ —          
> Concentration Limits
          $ —          
Other Ineligibles
          $ —          
Other Ineligibles
          $ —          
Other Ineligibles
          $ —          
 
                     
Total Non Primes
                  $ —  
 
                     
Total Eligible Accounts Receivable
                  $ —  
 
                     
Advance Rates
                    85 %
 
                     
Allowable Accounts Receivable Advances
                  $ —  
 
                     
Less: Dilution Reserves
    2.0 %           $ —  
 
                     
Other Reserves
                       
Total Available Accounts Receivable Advances Net of Reserves
                  $ —  
 
                     

                                                      Wholesale     Retail    
In-Transit          
Total Inventory Calculation
          $ —     $ —     $ —     $ —  
Less: Shrinkage
          $ —     $ —     $ —          
Discontinued Brands
          $ —     $ —     $ —          
Slow Moving Inventory
          $ —     $ —     $ —          
Small/Offsite
          $ —     $ —     $ —          
Lower of Cost or Market
          $ —     $ —     $ —          
Overcapitalized Freight
          $ —     $ —     $ —          
In-Transit Ineligibles
          $ —     $ —     $ —          
Unreconciled Variance
          $ —     $ —     $ —          
Total Non Primes
          $ —     $ —     $ —     $ —                      
Total Eligible Inventory
          $ —     $ —     $ —     $ —                      
Inventory Advance Rates @ Cost
            70 %     70 %     70 %        
Eligible Inventory Advances per Cost (In Transit Capped @ $25MM)
            —       —       —     $ —  
 
                                       
Appraised Value — NOLV
            76 %     100 %     76 %        
Effective Advance Rate per Appraisal 85% X NOLV
    85 %     65 %     85 %     65 %        
Eligible Inventory Advances per NOLV (In Transit Capped @ $25MM)
            —       —       —     $ —  
 
                                       
Lesser of Line 39 or Line 42
                                  $ —  
 
                                       
Less: Unpaid Duty on Free Trade Inventory
    9.3 %                           $ —  
Unpaid Duty on In Transit Inventory
    9.3 %                           $ —  
Freight for In Transit Inventory
                                  $ —  
Gift Card Liability
                                  $ —  
Estimated Royalty to be paid
                                  $ —  
Other Reserve
                                  $ —  
Other Reserve
                                  $ —  
 
                                     
Total Available Inventory Advances Net of Reserves
                                  $ —  
 
                                     
$175MM
                                  $ 175,000,000  
 
                                     
Allowable Inventory Advances (Lesser of Line 51 and Line 52)
                                  $ —  
 
                                     
 
                                       
Total Available (sum Line 26 and Line 53)
                                  $ —  
Less: Bank Products Reserve
                                       
Rent Reserves
                                  $ —  
Duty Payable
                                  $ —  
Royalty Payable
                                  $ —  
Other Reserves
                                  $ —  
 
                                     
Borrowing Base Amount
                                  $ —  
 
                                     
 
                                       
Revolver Balance
                                       
Letters of Credit and Acceptances (Maximum Amount = $50MM)
                                  $ —  
 
                                     
Total Outstanding Advances
                                  $ —  
 
                                     
$250MM (minus Lines 62 and 63)
                                       
Borrowing Base Availability (Line 60 minus Lines 62 and 63)
                                       
 
                                       
Total Availability/(Over-Advance) (Lesser of Line 64 and Line 65)
                                  $ —  
 
                                     

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of the Borrowers that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and
(iv) all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

                  SKECHERS U.S.A., INC.,         a Delaware corporation, as
Administrative Borrower    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           





--------------------------------------------------------------------------------



 



EXHIBIT C
Security Agreement Schedule
See attached.

 



--------------------------------------------------------------------------------



 



Schedule 1
Commercial Tort Claims2
1. Skechers U.S.A., Inc. and Skechers U.S.A., Inc. II (collectively, the
“Borrower”) v. Aetrex Worldwide (together with any affiliates, collectively,
“Aetrex”) (Case No. 03831, United States District Court for the Central District
of California (Los Angeles) (the “Case”)).
Nature of Action: Any and all claims arising in tort which Borrower may have as
of the date of this Agreement (whether or not asserted) against Aetrex,
including, without limitation, any such claim which Borrower may assert against
Aetrex subsequent to such date (collectively, “Claims”), including, without
limitation, any Claim of infringement by Aetrex of US Design Patent No. D532,962
and/or infringement of Borrower’s trademark or trade dress rights in the
Bikers-Sightsee Shoe Style and any other Claims described in the complaint for
the Case, or any subsequent complaints related to any Claims.
2. Skechers U.S.A., Inc. and Skechers U.S.A., Inc. II (collectively, the
“Borrower”) v. Sears Holdings Corporation and the other defendants named in the
Sears Case (as hereinafter defined) (“Sears”) (Case No. CV11 01893, United
States District Court for the Central District of California (Los Angeles) (the
“Sears Case”)).
Nature of Action: Any and all claims arising in tort which Borrower may have as
of the date of the Third Amendment Date (whether or not asserted) against Sears,
including, without limitation, any such claim which Borrower may assert against
Sears subsequent to such date (collectively, the “Sears Claims”), including,
without limitation, any Sears Claim of infringement by Sears of (a) US Patent
No. D623,838, US Patent No. D591,493, and/or US Patent No. D587,890, and/or
(b) infringement of Borrower’s trademark or trade dress rights in the Skechers
Design (Parallel Stripes), Shape-Ups Trade Dress, U.S. Trademark Registration
No. 3,651,084, U.S. Trademark Registration No. 3,651,085, U.S. Trademark
Registration No. 3,456,974, and/or Z Strap Trade Dress, and/or (c) any other
Sears Claims described in the complaint for the Sears Case, or any subsequent
complaints related to any Sears Claims.
 

2   Inclusion of a claim in this Schedule does not in any manner constitute an
admission of any fact, liability, defense or any limitation on or theory of
damages.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
REAFFIRMATION AND CONSENT
          All capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to them in that certain Credit Agreement dated
as of June 30, 2009, as amended by that certain Amendment Number One to Credit
Agreement and Waiver dated as of November 5, 2009, as further amended by
Amendment Number Two to Credit Agreement and Waiver, dated as of March 4, 2010
(as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among SKECHERS U.S.A., INC., a Delaware
corporation (“Parent”), each of Parent’s Subsidiaries identified on the
signature pages thereof as a Borrower (each of such Subsidiaries, together with
Parent and each other Subsidiary that becomes and party thereto after the date
thereof in accordance with the terms thereof, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), the lenders identified on the signature pages
thereof (each of such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter as a “Lender” as that term is
thereinafter further defined), WELLS FARGO CAPITAL FINANCE, LLC (formerly known
as Wells Fargo Foothill, LLC), a Delaware limited liability company (“WFCF”), as
a joint lead arranger, WFCF, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
BANK OF AMERICA, N.A. (“BOA”), as syndication agent, and BANC OF AMERICA
SECURITIES LLC (“BOAS”), as a joint lead arranger, as amended by that certain
Amendment Number Three to Credit Agreement and Security Agreement, dated as of
May 3, 2011 (the “Amendment”), by and among the Borrowers, the Lenders signatory
thereto, and Agent. Reference is further made to that certain Consent to
Equipment Financing and Partial Release of Agent’s Liens, dated as of
December 29, 2010 (the “Partial Release”). Skechers R.B., LLC, a Delaware
limited liability company (“Skechers RB”) inadvertently failed to execute and
deliver the Partial Release. By its signature below, Skechers RB consents,
acknowledges and agrees to the terms and conditions of Partial Release and
agrees to be bound by the terms and provisions of the Partial Release as
“Guarantor”. The undersigned Guarantors each hereby (a) represents and warrants
to Agent and the Lenders that the execution, delivery, and performance of this
Reaffirmation and Consent (i) are within its powers, (ii) have been duly
authorized by all necessary action, (iii) do not and will not violate of any
material provisions of federal, state, or local law or regulation applicable to
it or its Subsidiaries or of the terms of its Governing Documents, or any order,
judgment, or decree of any court or other Governmental Authority binding on it
or its Subsidiaries, (iv) do not and will not in conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of such Guarantor except to the extent that any such
conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a Material Adverse Change, (v) do not and will
not result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of such Guarantor, other than Permitted Liens, and
(vi) do not and will not require any approval of its interestholders or any
approval or consent of any Person under any Material Contract of such Guarantor,
other than consents or approvals that have been obtained and that are still in
force and effect and except, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change; (b) consents to the
amendment of the Credit Agreement as set forth in the Amendment and any waivers
granted therein, and agrees to the terms of the release granted in Section 7
thereof; (c) acknowledges and reaffirms its obligations owing to Agent and the
Lenders under any Loan Document to which it is a party (including the Partial
Release); (d) agrees that each of the Loan Documents (including the Partial
Release) to which it is a party is and shall remain in full force and effect;
and (e) ratifies and reaffirms the validity and enforceability of all of the
liens and security interests heretofore granted, pursuant to and in connection
with the Security Agreement or any other Loan Document to Agent, on behalf and
for the benefit of the Lender Group and the Bank Product Providers, as
collateral security for the obligations under the Loan Documents in accordance
with their respective terms, and acknowledges that all of such liens and
security interests, and all collateral heretofore pledged as security for such
obligations, continues to be and remain Collateral for such obligations from and
after the date hereof. Although each of the undersigned has been informed of the
matters set forth herein and in the Amendment and has acknowledged and agreed to
same, they each understand that neither any Agent nor any Lender has any
obligations to inform

 



--------------------------------------------------------------------------------



 



it of such matters in the future or to seek its acknowledgment or agreement to
future amendments, and nothing herein shall create such a duty. Delivery of an
executed counterpart of this Reaffirmation and Consent by telefacsimile or
electronic mail shall be equally as effective as delivery of an original
executed counterpart of this Reaffirmation and Consent. Any party delivering an
executed counterpart of this Reaffirmation and Consent by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Reaffirmation and Consent but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Reaffirmation and Consent.
          This Reaffirmation and Consent is a Loan Document.
          THE VALIDITY OF THIS REAFFIRMATION AND CONSENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[signature pages follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have each caused this
Reaffirmation and Consent to be executed as of the date of the Amendment.

         
 
  SKECHERS COLLECTION, LLC,    
 
  a California limited liability company    

             
 
  By:   SKECHERS U.S.A., INC.,    
 
      its sole member and manager    
 
           
 
  By:   /s/ David Weinberg    
 
  Name:  
 
David Weinberg    
 
           
 
  Title:   Chief Operating Officer    
 
           

     
 
  SKECHERS SPORT, LLC,
 
  a California limited liability company

             
 
  By:   SKECHERS U.S.A., INC.,
its sole member and manager      
 
  By:   /s/ David Weinberg    
 
  Name:  
 
David Weinberg    
 
           
 
  Title:   Chief Operating Officer    
 
           

     
 
  DUNCAN INVESTMENTS, LLC,
 
  a California limited liability company

             
 
  By:   SKECHERS U.S.A., INC.,    
 
      its sole member and manager      
 
  By:   /s/ David Weinberg    
 
  Name:  
 
David Weinberg    
 
           
 
  Title:   Chief Operating Officer    
 
           

     
 
  SEPULVEDA BLVD. PROPERTIES, LLC,
 
  a California limited liability company

             
 
  By:   SKECHERS U.S.A., INC.,    
 
      its sole member and manager      
 
  By:   /s/ David Weinberg    
 
  Name:  
 
David Weinberg    
 
           
 
  Title:   Chief Operating Officer    
 
           

SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT
NUMBER THREE TO CREDIT AGREEMENT AND SECURITY AGREEMENT





--------------------------------------------------------------------------------



 



     
 
  SKX ILLINOIS, LLC,
 
  an Illinois limited liability company

             
 
  By:   SKECHERS U.S.A., INC.,    
 
      its sole member and manager      
 
  By:   /s/ David Weinberg    
 
  Name:  
 
David Weinberg    
 
           
 
  Title:   Chief Operating Officer    
 
           

                  SKECHERS R.B., LLC,         a Delaware limited liability
company    
 
           
 
  By:   /s/ David Weinberg    
 
  Name:  
 
David Weinberg    
 
           
 
  Title:   Chief Operating Officer    
 
           

SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT
NUMBER THREE TO CREDIT AGREEMENT AND SECURITY AGREEMENT

